Exhibit 10.1

 

EXECUTION VERSION

 

£1,250,000,000
Senior Facilities Agreement

 

 

Virgin Media Inc.
as Ultimate Parent

Virgin Media Finance PLC
as Parent

Virgin Media Investment Holdings Limited

Virgin Media Limited

Virgin Media Wholesale Limited

VMIH Sub Limited

Virgin Media SFA Finance Limited
as Original Borrowers

The Original Guarantors

 

 

Deutsche Bank AG, London Branch

BNP Paribas London Branch

as Global Coordinators and Physical Bookrunners

 

Deutsche Bank AG, London Branch

BNP Paribas London Branch

Crédit Agricole Corporate and Investment Bank

GE Corporate Finance Bank SAS

Goldman Sachs International

J.P. Morgan PLC

Lloyds TSB Corporate Markets

Merrill Lynch International

The Royal Bank of Scotland plc

UBS Limited
as Bookrunners and Mandated Lead Arrangers

 

Deutsche Bank AG, London Branch
as Facility Agent and Security Trustee

The Lenders

and

Deutsche Bank AG, London Branch
as Original L/C Bank

 

 

Dated 16 March 2010 as amended and restated on 26 March 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

THE FACILITIES

58

 

 

 

3.

CONDITIONS

63

 

 

 

4.

UTILISATION

64

 

 

 

5.

DOCUMENTARY CREDITS

66

 

 

 

6.

ANCILLARY FACILITIES

72

 

 

 

7.

OPTIONAL CURRENCIES

77

 

 

 

8.

REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS

78

 

 

 

9.

REPAYMENT OF TERM FACILITY OUTSTANDINGS

79

 

 

 

10.

CANCELLATION

80

 

 

 

11.

VOLUNTARY PREPAYMENT

82

 

 

 

12.

MANDATORY PREPAYMENT AND CANCELLATION

84

 

 

 

13.

INTEREST ON REVOLVING FACILITY ADVANCES

89

 

 

 

14.

INTEREST ON TERM FACILITY ADVANCES

91

 

 

 

15.

MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES

94

 

 

 

16.

COMMISSIONS AND FEES

96

 

 

 

17.

TAXES

97

 

 

 

18.

INCREASED COSTS

102

 

 

 

19.

ILLEGALITY

104

 

 

 

20.

MITIGATION

104

 

 

 

21.

REPRESENTATIONS AND WARRANTIES

105

 

 

 

22.

FINANCIAL INFORMATION

113

 

 

 

23.

FINANCIAL CONDITION

119

 

 

 

24.

POSITIVE UNDERTAKINGS

128

 

 

 

25.

NEGATIVE UNDERTAKINGS

138

 

 

 

26.

ACCEDING GROUP COMPANIES

162

 

 

 

27.

EVENTS OF DEFAULT

163

 

i

--------------------------------------------------------------------------------


 

28.

DEFAULT INTEREST

168

 

 

 

29.

GUARANTEE AND INDEMNITY

169

 

 

 

30.

ROLE OF THE FACILITY AGENT, THE ARRANGERS, THE L/C BANKS AND OTHERS

172

 

 

 

31.

BORROWERS’ INDEMNITIES

180

 

 

 

32.

CURRENCY OF ACCOUNT

181

 

 

 

33.

PAYMENTS

181

 

 

 

34.

SET-OFF

184

 

 

 

35.

SHARING AMONG THE RELEVANT FINANCE PARTIES

184

 

 

 

36.

CALCULATIONS AND ACCOUNTS

186

 

 

 

37.

ASSIGNMENTS AND TRANSFERS

187

 

 

 

38.

DEBT PURCHASE TRANSACTIONS

194

 

 

 

39.

COSTS AND EXPENSES

196

 

 

 

40.

REMEDIES AND WAIVERS

197

 

 

 

41.

NOTICES AND DELIVERY OF INFORMATION

197

 

 

 

42.

ENGLISH LANGUAGE

200

 

 

 

43.

PARTIAL INVALIDITY

200

 

 

 

44.

AMENDMENTS

200

 

 

 

45.

THIRD PARTY RIGHTS

204

 

 

 

46.

COUNTERPARTS

204

 

 

 

47.

GOVERNING LAW

204

 

 

 

48.

JURISDICTION

205

 

 

 

SCHEDULE 1

206

 

 

 

 

PART 1 - LENDERS AND COMMITMENTS

206

 

 

 

 

PART 2 - LENDERS TAX STATUS

207

 

 

 

SCHEDULE 2

208

 

 

 

 

PART 1 - THE ORIGINAL GUARANTORS

208

 

 

 

 

PART 2 - THE RESTRICTED GUARANTORS

219

 

 

 

 

PART 3 - MEMBERS OF THE BANK GROUP

222

 

 

 

SCHEDULE 3

236

 

ii

--------------------------------------------------------------------------------


 

 

PART 1 - CONDITIONS PRECEDENT TO FIRST UTILISATION

236

 

 

 

 

PART 2 - CONDITIONS SUBSEQUENT DOCUMENTS

240

 

 

 

 

PART 3 - FORM OF OFFICER’S CERTIFICATE

241

 

 

 

SCHEDULE 4

243

 

 

 

 

PART 1 - FORM OF UTILISATION REQUEST (ADVANCES)

243

 

 

 

 

PART 2 - FORM OF UTILISATION REQUEST (DOCUMENTARY CREDITS)

245

 

 

 

SCHEDULE 5

247

 

 

 

 

PART 1 - FORM OF DEED OF TRANSFER AND ACCESSION

247

 

 

 

 

PART 2 - FORM OF B FACILITY ACCESSION DEED

252

 

 

 

 

PART 3 - FORM OF ACCESSION NOTICE

257

 

 

 

 

PART 4 - ACCESSION DOCUMENTS

261

 

 

 

SCHEDULE 6

263

 

 

 

 

PART 1 — FORM OF ADDITIONAL FACILITY ACCESSION DEED

263

 

 

 

 

PART 2 - CONDITIONS PRECEDENT TO ADDITIONAL FACILITY UTILISATION

268

 

 

 

 

PART 3 - FORM OF ADDITIONAL FACILITY OFFICER’S CERTIFICATE

269

 

 

 

SCHEDULE 7 MANDATORY COST FORMULA

270

 

 

SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE

273

 

 

SCHEDULE 9 ORIGINAL SECURITY DOCUMENTS

275

 

 

 

SCHEDULE 10

279

 

 

 

 

PART 1 - EXISTING ENCUMBRANCES

279

 

 

 

 

PART 2 - EXISTING LOANS

287

 

 

 

 

PART 3 - EXISTING FINANCIAL INDEBTEDNESS

289

 

 

 

 

PART 4 - EXISTING PERFORMANCE BONDS

291

 

 

 

 

PART 5 - EXISTING UKTV GROUP LOAN STOCK

293

 

 

 

 

PART 6 - EXISTING HEDGE COUNTERPARTIES

294

 

 

 

 

PART 7 - EXISTING VENDOR FINANCING ARRANGEMENTS

295

 

 

 

SCHEDULE 11 FORM OF L/C BANK ACCESSION CERTIFICATE

296

 

 

SCHEDULE 12 FORM OF DOCUMENTARY CREDIT

298

 

 

SCHEDULE 13 FORM OF INCREASE CONFIRMATION

301

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 14 FORM OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

304

 

 

SCHEDULE 15 FORM OF RESIGNATION LETTER

305

 

 

SCHEDULE 16 PRO FORMA BANK GROUP FINANCIAL STATEMENTS

306

 

 

SCHEDULE 17 PRO FORMA BUDGET INFORMATION

309

 

iv

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 16 March 2010 as amended and restated on 26 March 2010.

 

BETWEEN:

 

(1)                                      VIRGIN MEDIA INC., a company
incorporated in the State of Delaware, United States of America, whose principal
executive offices are located at 909 Third Avenue, Suite 2863, New York, NY
10022, United States of America (the “Ultimate Parent”);

 

(2)                                      VIRGIN MEDIA FINANCE PLC, a company
incorporated in England and Wales with registered number 5061787 and having its
registered office at 160 Great Portland Street, London W1W 5QA (the “Parent”);

 

(3)                                      VIRGIN MEDIA INVESTMENT HOLDINGS
LIMITED, a company incorporated in England and Wales with registered number
3173552 and having its registered office at 160 Great Portland Street, London
W1W 5QA (“VMIH”);

 

(4)                                      VIRGIN MEDIA LIMITED, a company
incorporated in England and Wales with registered number 2591237 and having its
registered office at 160 Great Portland Street, London W1W 5QA;

 

(5)                                      VIRGIN MEDIA WHOLESALE LIMITED
(formerly Telewest Communications Group Limited), a company incorporated in
England and Wales with registered number 2514287 and having its registered
office at 160 Great Portland Street, London W1W 5QA (“VM Wholesale”);

 

(6)                                      VMIH SUB LIMITED, a company
incorporated in England and Wales with registered number 5316140 and having its
registered office at 160 Great Portland Street, London W1W 5QA (“VMIH Sub”);

 

(7)                                      VIRGIN MEDIA SFA FINANCE LIMITED, a
company incorporated in England and Wales with registered number 7176280 and
having its registered office at 160 Great Portland Street, London W1W 5QA (“UK
Newco”);

 

(8)                                      THE ORIGINAL GUARANTORS (as defined
below);

 

(9)                                      DEUTSCHE BANK AG, LONDON BRANCH and BNP
PARIBAS LONDON BRANCH (each a “Physical Bookrunner” and together, the “Physical
Bookrunners”);

 

(10)                                DEUTSCHE BANK AG, LONDON BRANCH and BNP
PARIBAS LONDON BRANCH (each a “Global Coordinator” and together, the “Global
Coordinators”);

 

(11)                                DEUTSCHE BANK AG, LONDON BRANCH BNP PARIBAS
LONDON BRANCH, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, GE CORPORATE
FINANCE BANK SAS, GOLDMAN SACHS INTERNATIONAL, J.P. MORGAN PLC, LLOYDS TSB
CORPORATE MARKETS, MERRILL LYNCH INTERNATIONAL, THE ROYAL BANK OF SCOTLAND PLC
and UBS LIMITED (each a “Bookrunner” and together, the “Bookrunners”);

 

(12)                                DEUTSCHE BANK AG, LONDON BRANCH BNP PARIBAS
LONDON BRANCH, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, GE CORPORATE
FINANCE BANK SAS, GOLDMAN SACHS INTERNATIONAL, J.P. MORGAN PLC, LLOYDS TSB
CORPORATE MARKETS, MERRILL LYNCH INTERNATIONAL, THE ROYAL BANK OF SCOTLAND PLC
and UBS LIMITED (each a “Mandated Lead Arranger” and together, the “Mandated
Lead Arrangers”);

 

1

--------------------------------------------------------------------------------


 

(13)                                DEUTSCHE BANK AG, LONDON BRANCH (as agent
for and on behalf of the Relevant Finance Parties, the “Facility Agent”);

 

(14)                                DEUTSCHE BANK AG, LONDON BRANCH (as security
trustee for and on behalf of the Relevant Finance Parties, the “Security
Trustee”);

 

(15)                                THE LENDERS (as defined below); and

 

(16)                                DEUTSCHE BANK AG, LONDON BRANCH as L/C Bank
(the “Original L/C Bank”).

 


1.                                           DEFINITIONS AND INTERPRETATION


 


1.1                                     DEFINITIONS


 

In this Agreement the following terms have the meanings set out below.

 

“2014 High Yield Notes” means the Sterling denominated 9.75% senior notes due
2014, the dollar denominated 8.75% senior notes due 2014 and the euro
denominated 8.75% senior notes due 2014, in each case, issued by the Parent.

 

“2016 High Yield Notes” means the 9.125% sterling denominated senior notes due
2016, the 9.50% dollar denominated senior notes due 2016 and the 9.50% euro
denominated senior notes due 2016, in each case, issued by the Parent.

 

“80% Security Test” means, subject to Clause 24.12 (Further Assurance), the
requirement that, save as otherwise provided in Clause 24.12 (Further
Assurance), members of the Bank Group generating not less than 80% of
Consolidated Operating Cashflow (excluding for the purposes of this calculation,
any Consolidated Net Income attributable to any Joint Venture) have acceded as
Guarantors to this Agreement and, in each case, granted Security pursuant to the
Security Documents over all or substantially all of its assets, as tested by
reference to each set of annual financial information relating to the Bank Group
delivered to the Facility Agent pursuant to Clause 22.1 (Financial Statements).

 

“A Facility” means the term loan facility granted to the Original Borrowers
pursuant to Clause 2.1(a) (The Facilities).

 

“A Facility Fee Letter” means the letter dated on or about the Original
Execution Date from the Original Lenders to the Company in relation to the fees
payable for providing the A Facility.

 

“A Facility Margin” means, in relation to A Facility Advances, and subject to
Clause 14.6 (Margin Ratchet for A Facility Advances), 3.50% per annum.

 

“A Facility Outstandings” means, at any time, the aggregate principal amount of
the A Facility Advances outstanding under this Agreement.

 

“A Facility Repayment Instalment” shall have the meaning given to such term in
Clause 9.1 (Repayment of A Facility Outstandings) hereof.

 

“Acceding Borrower” means a member of the Bank Group which has complied with the
requirements of Clause 26.1 (Acceding Borrowers).

 

“Acceding Group Company” means an Acceding Borrower, an Acceding Guarantor or an
Acceding Holding Company, as the context may require.

 

“Acceding Guarantor” means any member of the Bank Group which has complied with
the requirements of Clause 26.2 (Acceding Guarantors).

 

2

--------------------------------------------------------------------------------


 

“Acceding Holding Company” means any person which becomes the Holding Company of
the Ultimate Parent and which has complied with the requirements of Clause 26.3
(Acceding Holding Company).

 

“Acceding Obligors” means the Acceding Borrowers and the Acceding Guarantors.

 

“Acceleration Date” means the date on which a written notice has been served
under Clause 27.17 (Acceleration).

 

“Acceptable Bank” means:

 


(A)                           A BANK OR FINANCIAL INSTITUTION WHICH HAS A RATING
FOR ITS LONG-TERM UNSECURED AND NON CREDIT-ENHANCED DEBT OBLIGATIONS OF A- OR
HIGHER BY STANDARD & POOR’S RATING SERVICES OR FITCH RATINGS LTD OR A3 OR HIGHER
BY MOODY’S INVESTOR SERVICES LIMITED OR A COMPARABLE RATING FROM AN
INTERNATIONALLY RECOGNISED CREDIT RATING AGENCY; OR


 


(B)                          ANY OTHER BANK OR FINANCIAL INSTITUTION APPROVED BY
THE FACILITY AGENT (IN CONSULTATION WITH THE COMPANY).


 

“Acceptable Hedging Agreement” means a Hedging Agreement entered into on the
terms of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) or the 2002
ISDA Master Agreement, each as published by ISDA, under which:

 


(A)                           IF THE 1992 MASTER AGREEMENT IS USED, “SECOND
METHOD” AND EITHER “LOSS” OR “MARKET QUOTATION” ARE SPECIFIED AS THE PAYMENT
METHOD APPLICABLE;


 


(B)                          IF THE 2002 MASTER AGREEMENT IS USED, THE RELEVANT
AGREEMENT PROVIDES FOR TWO WAY PAYMENTS;


 


(C)                           THE GOVERNING LAW IS ENGLISH OR NEW YORK LAW; AND


 


(D)                          NO CREDIT SUPPORT ANNEX OR CREDIT SUPPORT DEED,
EACH AS PUBLISHED BY ISDA, OR OTHER COLLATERAL POSTING PROVISIONS ARE
INCORPORATED.


 

“Accession Notice” means a duly completed notice of accession in the form of
Part 3 of Schedule 5 (Form of Accession Notice) with such changes as may be
agreed between the Company and the Agent from time to time.

 

“Accrued Amounts” has the meaning given to such term in Clause 37.14 (Pro Rata
Interest Settlement).

 

“Acquiree” has the meaning given to such term in Clause 25.13(m) (Acquisitions
and Investments).

 

“Act” means the Companies Act 2006 (as amended).

 

“Additional Assets” means any property, stock or other assets to be used by any
member of the Bank Group in the Group Business or any business whose primary
operations are directly related to the Group Business.

 

“Additional Facility” has the meaning given to such term in Clause 2.5
(Additional Facility).

 

“Additional Facility Accession Deed” means an agreement in the form of Part 1 of
Schedule 6.

 

“Additional Facility Availability Period” means, in relation to an Additional
Facility, the period specified in the Additional Facility Accession Deed for
that Additional Facility.

 

3

--------------------------------------------------------------------------------


 

“Additional Facility Borrower” means any Borrower which becomes a borrower under
any Additional Facility.

 

“Additional Facility Commencement Date” has the meaning given to such term in
Clause 2.5 (Additional Facility).

 

“Additional Facility Lender” means a person which becomes a Lender under any
Additional Facility in accordance with the terms of this Agreement.

 

“Additional Facility Margin” means, in relation to any Additional Facility, the
margin specified in and, if applicable, adjusted in accordance with the relevant
Additional Facility Accession Deed.

 

“Additional Facility Outstandings” means, at any time, the aggregate principal
amount of any Additional Facility Advances outstanding under this Agreement.

 

“Additional High Yield Notes” means any notes where the incurrence of any
Financial Indebtedness under such notes would not result in the pro forma
Leverage Ratio (after giving effect to such incurrence and the use of proceeds
thereof) on the Quarter Date prior to such incurrence (giving pro forma effect
to any movement of cash out of the Bank Group since such date pursuant to Clause
25.5 (Dividends, Distributions and Share Capital) and any Permitted Payments)
exceeding the ratio set out in Clause 25.4(p) (Financial Indebtedness) for the
Quarter Date following such incurrence and:

 


(A)                           THAT ARE ISSUED BY THE PARENT AFTER THE ORIGINAL
EXECUTION DATE PURSUANT TO AN ADDITIONAL HIGH YIELD OFFERING;


 


(B)                          HAVING A FINAL MATURITY (WITH NO SINKING FUND
PAYMENTS) OF NO EARLIER THAN 31 DECEMBER 2015;


 


(C)                           IN RESPECT OF WHICH THE “CROSS-DEFAULT” EVENT OF
DEFAULT WITH RESPECT TO A DEFAULT UNDER OTHER INDEBTEDNESS SHALL BE LIMITED TO
CROSS-DEFAULT TO ANY PAYMENT DEFAULT OR CROSS-ACCELERATION;


 


(D)                          THAT ARE UNSECURED;


 


(E)                           THAT, IF GUARANTEED, ARE NOT GUARANTEED BY ANY
MEMBER OF THE BANK GROUP OTHER THAN THE COMPANY AND/OR INTERMEDIATE HOLDCO,
PROVIDED THAT ANY SUCH GUARANTEE OR GUARANTEES SO PROVIDED ARE (I) GRANTED ON
SUBORDINATION AND RELEASE TERMS SUBSTANTIALLY THE SAME AS THE EXISTING
GUARANTEES OF THE COMPANY AND INTERMEDIATE HOLDCO IN FAVOUR OF THE EXISTING HIGH
YIELD NOTES AND (II) SUBJECT TO THE TERMS OF THE HYD INTERCREDITOR AGREEMENT OR
A SUPPLEMENTAL HYD INTERCREDITOR AGREEMENT; AND


 


(F)                             THAT ARE DESIGNATED AS “ADDITIONAL HIGH YIELD
NOTES” AND “PARENT DEBT” BY WRITTEN NOTICE FROM THE COMPANY TO THE FACILITY
AGENT AND THE SECURITY TRUSTEE WITHIN 15 DAYS OF THE ISSUANCE OF THE RELEVANT
NOTES.


 

“Additional High Yield Offering” means one or more offerings of the Additional
High Yield Notes on a registration statement filed with the SEC or pursuant to
an exemption from registration under the United States Securities Act of 1933,
as amended, including pursuant to Rule 144A and/or Regulation S under the United
States Securities Act of 1933, as amended.

 

“Additional Senior Secured Notes” means any notes where the incurrence of any
Financial Indebtedness under such notes would not result in (i) the pro forma
Leverage Ratio (giving effect to such incurrence and the use of proceeds
thereof) on the Quarter Date prior to such

 

4

--------------------------------------------------------------------------------


 

incurrence (giving pro forma effect to any movement of cash out of the Bank
Group since such date pursuant to Clause 25.5 (Dividends, Distributions and
Share Capital) and any Permitted Payments) exceeding the ratio set out in
Clause 25.4(p) (Financial Indebtedness) for the Quarter Date following such
incurrence and (ii) the pro forma ratio of Consolidated Senior Net Debt (giving
effect to such incurrence and the use of proceeds thereof and giving pro forma
effect to any movement of cash out of the Bank Group since such date pursuant to
Clause 25.5 (Dividends, Distributions and Share Capital) and any Permitted
Payments) to Consolidated Operating Cashflow for the Quarter Date prior to such
incurrence exceeding the ratio set out in Clause 25.2(o) (Negative Pledge) for
the Quarter Date following such incurrence and:

 


(A)                           THAT ARE ISSUED BY THE PARENT, VMIH OR ANY SSN
FINANCE SUBSIDIARY AFTER THE ORIGINAL EXECUTION DATE;


 


(B)                          HAVING A FINAL MATURITY (WITH NO SINKING FUND
PAYMENTS) OF NO EARLIER THAN 31 DECEMBER 2015;


 


(C)                           IN RESPECT OF WHICH THE “CROSS-DEFAULT” EVENT OF
DEFAULT WITH RESPECT TO A DEFAULT UNDER OTHER INDEBTEDNESS SHALL BE LIMITED TO
CROSS-DEFAULT TO ANY PAYMENT DEFAULT OR CROSS-ACCELERATION;


 


(D)                          IN RESPECT OF WHICH SOME OR ALL OF THE OBLIGORS
HAVE GRANTED SECURITY AND GUARANTEES ON THE TERMS SPECIFIED IN THE GROUP
INTERCREDITOR AGREEMENT AND SUBSTANTIALLY THE SAME AS TO THE EXISTING SENIOR
SECURED NOTES;


 


(E)                           THE PROCEEDS OF ANY SUCH NOTES ISSUANCE SHALL NOT
BE USED (A) IN PAYMENT OF ANY DIVIDENDS OR DISTRIBUTIONS TO THE ULTIMATE PARENT
AND (B), PRIOR TO 1 AUGUST 2011, IN REPAYMENT OR PREPAYMENT OF ANY 2016 HIGH
YIELD NOTES; AND


 


(F)                             THAT ARE DESIGNATED AS (I) “SENIOR SECURED
NOTES” BY WRITTEN NOTICE FROM THE COMPANY TO THE FACILITY AGENT, (II) “NEW
SENIOR LIABILITIES” UNDER THE GROUP INTERCREDITOR AGREEMENT BY WRITTEN NOTICE
FROM THE COMPANY TO THE FACILITY AGENT AND THE SECURITY TRUSTEE, AND
(III) “DESIGNATED SENIOR LIABILITIES” UNDER THE HYD INTERCREDITOR AGREEMENT, IN
EACH CASE, WITHIN 15 DAYS OF THE ISSUANCE OF THE RELEVANT NOTES.


 

“Advance” means:

 


(A)                           WHEN DESIGNATED “A FACILITY”, THE PRINCIPAL AMOUNT
OF EACH ADVANCE MADE OR TO BE MADE UNDER THE A FACILITY OR ARISING IN RESPECT OF
THE A FACILITY UNDER CLAUSE 14.3 (CONSOLIDATION AND DIVISION OF TERM FACILITY
ADVANCES);


 


(B)                          WHEN DESIGNATED “B FACILITY”, THE PRINCIPAL AMOUNT
OF EACH ADVANCE MADE OR TO BE MADE UNDER A B FACILITY OR ARISING IN RESPECT OF A
B FACILITY UNDER CLAUSE 14.3 (CONSOLIDATION AND DIVISION OF TERM FACILITY
ADVANCES);


 


(C)                           WHEN DESIGNATED “REVOLVING FACILITY”, THE
PRINCIPAL AMOUNT OF EACH ADVANCE MADE OR TO BE MADE UNDER THE REVOLVING FACILITY
(BUT EXCLUDING FOR THE PURPOSES OF THIS DEFINITION, ANY UTILISATION OF THE
REVOLVING FACILITY BY WAY OF ANCILLARY FACILITY OR DOCUMENTARY CREDIT);


 


(D)                          WHEN DESIGNATED “ADDITIONAL FACILITY”, THE
PRINCIPAL AMOUNT OF EACH ADVANCE MADE OR TO BE MADE UNDER AN ADDITIONAL FACILITY
OR ARISING IN RESPECT OF AN ADDITIONAL FACILITY UNDER CLAUSE 14.3 (CONSOLIDATION
AND DIVISION OF TERM FACILITY ADVANCES); OR

 

5

--------------------------------------------------------------------------------



 


(E)                           WITHOUT ANY SUCH DESIGNATION, THE “A FACILITY
ADVANCE”, THE “ADDITIONAL FACILITY ADVANCE”, THE “B FACILITY ADVANCE” AND/OR THE
“REVOLVING FACILITY ADVANCE”, AS THE CONTEXT REQUIRES,


 

in each case as from time to time reduced by repayment or prepayment.

 

“Affected Documentary Credit” has the meaning given to such terms in Clause 19.2
(Illegality in Relation to an L/C Bank).

 

“Affiliate” means, in relation to a person, any other person directly or
indirectly controlling, controlled by or under direct or indirect common control
with that person, and for these purposes “control” shall be construed so as to
mean the ownership, either directly or indirectly and legally or beneficially,
of more than 50% of the issued share capital of a company or the ability to
control, either directly or indirectly, the affairs or the composition of the
board of directors (or equivalent of it) of a company and “controlling”,
“controlled by” and “under common control with” shall be construed accordingly.

 

“Agreed Business Plan” means the business plan, financial model and analysis of
the future funding requirements of the Company and the Bank Group prepared by
the Company and delivered to the Global Coordinators, in the agreed form, prior
to the initial Utilisation Date.

 

“Alternative Market Disruption Event” has the meaning given to such term in
Clause 15.2(c) (Market Disruption).

 

“Alternative Reference Bank Rate” has the meaning given to such term in Clause
15.3(b) (Alternative Reference Bank Rate).

 

“Alternative Reference Banks” means, in relation to an Advance in a currency
other than euro, the principal London offices of JPMorgan Chase Bank, N.A. and
The Royal Bank of Scotland and, in relation to an Advance in euro, the principal
offices in London of Crédit Agricole or such other banks as may be appointed by
the Facility Agent with the consent of the Company.

 

“Amortisation Repayment Date” has the meaning given to such term in Clause 9.1
(Repayment of A Facility Outstandings).

 

“Ancillary Facility” means any:

 


(A)                           OVERDRAFT, AUTOMATED PAYMENT, CHEQUE DRAWING OR
OTHER CURRENT ACCOUNT FACILITY;


 


(B)                          FORWARD FOREIGN EXCHANGE FACILITY;


 


(C)                           DERIVATIVES FACILITY;


 


(D)                          GUARANTEE, BOND ISSUANCE, DOCUMENTARY OR STAND-BY
LETTER OF CREDIT FACILITY;


 


(E)                           PERFORMANCE BOND FACILITY; AND/OR


 


(F)                             SUCH OTHER FACILITY OR FINANCIAL ACCOMMODATION
AS MAY BE REQUIRED IN CONNECTION WITH THE GROUP BUSINESS AND WHICH IS AGREED IN
WRITING BETWEEN THE RELEVANT BORROWERS AND THE RELEVANT ANCILLARY FACILITY
LENDER.


 

“Ancillary Facility Commitment” means, in relation to an Ancillary Facility
Lender at any time, and save as otherwise provided in this Agreement, the
maximum Sterling Amount to be made available under an Ancillary Facility granted
by it, to the extent not cancelled or

 

6

--------------------------------------------------------------------------------


 

reduced or transferred pursuant to the terms of such Ancillary Facility or under
this Agreement.

 

“Ancillary Facility Documents” means the documents and other instruments
pursuant to which an Ancillary Facility is made available and the Ancillary
Facility Outstandings under it are evidenced.

 

“Ancillary Facility Lender” means any Lender which has notified the Facility
Agent that it has agreed to its nomination in a Conversion Notice to be an
Ancillary Facility Lender in respect of an Ancillary Facility granted pursuant
to the terms of this Agreement.

 

“Ancillary Facility Outstandings” means (without double counting), at any time
with respect to an Ancillary Facility Lender and each Ancillary Facility
provided by it, the aggregate of:

 


(A)                           ALL AMOUNTS OF PRINCIPAL THEN OUTSTANDING UNDER
ANY OVERDRAFT, AUTOMATED PAYMENT, CHEQUE DRAWING OR OTHER CURRENT ACCOUNT
FACILITY (DETERMINED IN ACCORDANCE WITH THE APPLICABLE TERMS) AS AT SUCH TIME;
AND


 


(B)                          IN RESPECT OF ANY OTHER FACILITY OR FINANCIAL
ACCOMMODATION, SUCH OTHER AMOUNT AS FAIRLY REPRESENTS THE AGGREGATE POTENTIAL
EXPOSURE OF THAT ANCILLARY FACILITY LENDER WITH RESPECT TO IT UNDER ITS
ANCILLARY FACILITY, AS REASONABLY DETERMINED BY THAT ANCILLARY FACILITY LENDER
FROM TIME TO TIME IN ACCORDANCE WITH ITS USUAL BANKING PRACTICES FOR FACILITIES
OR ACCOMMODATION OF THE RELEVANT TYPE (INCLUDING WITHOUT LIMITATION, THE
CALCULATION OF EXPOSURE UNDER ANY DERIVATIVES FACILITY BY REFERENCE TO THE
MARK-TO-MARKET VALUATION OF SUCH TRANSACTION AT THE RELEVANT TIME).


 

“Ancillary Facility Termination Date” has the meaning given to such term in
paragraph (g) of Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Anti-Terrorism Laws” mean:

 


(A)                           EXECUTIVE ORDER NO. 13224 OF SEPTEMBER 23, 2001 -
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT, OR SUPPORT TERRORISM (THE “EXECUTIVE ORDER”);


 


(B)                          THE UNITING AND STRENGTHENING OF AMERICA BY
PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF
2001, PUBLIC LAW 107-56 (COMMONLY KNOWN AS THE USA PATRIOT ACT); AND


 


(C)                           THE MONEY LAUNDERING CONTROL ACT OF 1986, PUBLIC
LAW 99-570.


 

“Applicable Margin” means, at any time, the prevailing A Facility Margin,
Additional Facility Margin, B Facility Margin or Revolving Facility Margin, as
the context may require at the relevant time.

 

“Arrangers” means the Global Coordinators, the Physical Bookrunners and the
Mandated Lead Arrangers and “Arranger” means any of them.

 

“Asset Passthrough” means a series of transactions between a Bank Holdco, one or
more members of the Bank Group and an Asset Transferring Party where:

 


(A)                           IN THE CASE OF AN ASSET BEING TRANSFERRED BY A
BANK HOLDCO TO THE ASSET TRANSFERRING PARTY THAT ASSET:


 

(I)                              IS FIRST TRANSFERRED BY SUCH BANK HOLDCO TO A
MEMBER OF THE BANK GROUP; AND

 

7

--------------------------------------------------------------------------------


 

(II)                           MAY THEN BE TRANSFERRED BETWEEN VARIOUS MEMBERS
OF THE BANK GROUP, AND IS FINALLY TRANSFERRED (INSOFAR AS SUCH TRANSACTION
RELATES TO THE BANK GROUP) TO AN ASSET TRANSFERRING PARTY; OR

 


(B)                          IN THE CASE OF AN ASSET BEING TRANSFERRED BY AN
ASSET TRANSFERRING PARTY TO A BANK HOLDCO, THAT ASSET:


 

(I)                              IS FIRST TRANSFERRED BY THAT ASSET TRANSFERRING
PARTY TO A MEMBER OF THE BANK GROUP; AND

 

(II)                           MAY THEN BE TRANSFERRED BETWEEN VARIOUS MEMBERS
OF THE BANK GROUP, AND IS FINALLY TRANSFERRED (INSOFAR AS SUCH TRANSACTION
RELATES TO THE BANK GROUP) TO SUCH BANK HOLDCO,

 

and where the purpose of each such asset transfer is, in the case of an Asset
Passthrough of the type described in paragraph (a) above, to enable a Bank
Holdco to indirectly transfer assets (other than cash) to that Asset
Transferring Party and, in the case of an Asset Passthrough of the type
described in paragraph (b) above, is to enable an Asset Transferring Party to
indirectly transfer assets (other than cash) to a Bank Holdco, in either case,
by way of transfers of those assets to and from (and, if necessary, between) one
or more members of the Bank Group in such a manner as to be neutral to the Bank
Group taken as a whole provided that:

 


(W)                        THE CONSIDERATION PAYABLE (IF ANY) BY THE FIRST
MEMBER OF THE BANK GROUP TO ACQUIRE SUCH ASSETS COMPRISES EITHER (I) CASH FUNDED
OR TO BE FUNDED DIRECTLY OR INDIRECTLY BY A PAYMENT FROM (IN THE CASE OF AN
ASSET PASSTHROUGH OF THE TYPE DESCRIBED IN PARAGRAPH (A) ABOVE) THE ASSET
TRANSFERRING PARTY AND (IN THE CASE OF AN ASSET PASSTHROUGH OF THE TYPE
DESCRIBED IN PARAGRAPH (B) ABOVE) A BANK HOLDCO, IN EITHER CASE, IN CONNECTION
WITH THAT SERIES OF TRANSACTIONS OR (II) SUBORDINATED FUNDING OR (III) THE ISSUE
OF ONE OR MORE SECURITIES;


 


(X)                            THE CONSIDERATION PAYABLE BY (IN THE CASE OF AN
ASSET PASSTHROUGH OF THE TYPE DESCRIBED IN PARAGRAPH (A) ABOVE) THE ASSET
TRANSFERRING PARTY IS EQUAL TO THE CONSIDERATION RECEIVED OR RECEIVABLE BY A
BANK HOLDCO AND (IN THE CASE OF AN ASSET PASSTHROUGH OF THE TYPE DESCRIBED IN
PARAGRAPH (B) ABOVE) BY A BANK HOLDCO IS EQUAL TO THE CONSIDERATION RECEIVED OR
RECEIVABLE BY THE ASSET TRANSFERRING PARTY (AND FOR THIS PURPOSE, A SECURITY
ISSUED BY ONE COMPANY SHALL CONSTITUTE EQUAL CONSIDERATION TO A SECURITY ISSUED
BY ANOTHER COMPANY WHERE SUCH SECURITIES HAVE BEEN ISSUED ON SUBSTANTIALLY THE
SAME TERMS AND SUBJECT TO THE SAME CONDITIONS);


 


(Y)                          ALL OF THE TRANSACTIONS COMPRISING SUCH A SERIES OF
TRANSACTIONS (FROM AND INCLUDING THE TRANSFER OF THE ASSETS BY A BANK HOLDCO TO
AND INCLUDING THE ACQUISITION OF THOSE ASSETS BY THE ASSET TRANSFERRING PARTY OR
VICE VERSA) ARE COMPLETED WITHIN TWO BUSINESS DAYS; AND


 


(Z)                            UPON COMPLETION OF ALL OF THE TRANSACTIONS
COMPRISING SUCH A SERIES OF TRANSACTIONS, NO PERSON (OTHER THAN ANOTHER MEMBER
OF THE BANK GROUP) HAS ANY RECOURSE TO ANY MEMBER OF THE BANK GROUP AND NO
MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR MAY HAVE ANY RECOURSE TO AN
OBLIGOR, IN EACH CASE IN RELATION TO SUCH A SERIES OF TRANSACTIONS (OTHER THAN
IN RESPECT OF (I) THE SUBORDINATED FUNDING OR ANY RIGHTS AND OBLIGATIONS UNDER
THE SECURITIES, IN EACH CASE, MENTIONED IN PARAGRAPH (W) ABOVE AND
(II) COVENANTS AS TO TITLE PROVIDED, IN THE CASE OF AN ASSET PASSTHROUGH OF THE
TYPE DESCRIBED IN PARAGRAPH (A) ABOVE, IN FAVOUR OF THE ASSET TRANSFERRING PARTY
ON THE SAME TERMS AS SUCH COVENANTS WERE PROVIDED BY THE BANK HOLDCO IN RESPECT
OF THE RELEVANT ASSETS AND, IN THE CASE OF AN ASSET PASSTHROUGH OF THE TYPE
DESCRIBED IN PARAGRAPH (B) ABOVE, IN FAVOUR OF THE BANK HOLDCO ON THE SAME TERMS
AS SUCH

 

8

--------------------------------------------------------------------------------



 


COVENANTS WERE PROVIDED BY THE ASSET TRANSFERRING PARTY IN RESPECT OF THE
RELEVANT ASSETS).


 

“Asset Securitisation Subsidiary” means any Subsidiary engaged solely in the
business of effecting or facilitating any asset securitisation programme or
programmes or one or more receivables factoring transactions.

 

“Asset Transferring Party” means the member of the Group (or any person in which
a member of the Bank Group owns an interest but which is not a member of the
Group), other than a member of the Bank Group (except where the asset being
transferred is a security where such member of the Group may be a member of the
Bank Group), who is the initial transferor or final transferee in respect of a
transfer to or from a Bank Holdco, as the case may be, through one or more
members of the Bank Group.

 

“Attached Working Paper” has the meaning given to such term in
Clause 22.5(a) (Compliance Certificates).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Available A Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its A Facility Commitment at
such time less the Sterling Amount of its share of the A Facility Advances made
under this Agreement, adjusted to take account of:

 


(A)                           ANY CANCELLATION OR REDUCTION OF, OR ANY TRANSFER
BY SUCH LENDER OR ANY TRANSFER TO IT OF, ANY A FACILITY COMMITMENT, IN EACH
CASE, PURSUANT TO THE TERMS OF THIS AGREEMENT; AND


 


(B)                          IN THE CASE OF ANY PROPOSED ADVANCE, THE STERLING
AMOUNT OF ITS SHARE OF SUCH A FACILITY ADVANCE WHICH, PURSUANT TO ANY OTHER
UTILISATION REQUEST IS TO BE MADE ON OR BEFORE THE PROPOSED UTILISATION DATE,


 

provided always that such amount shall not be less than zero.

 

“Available Additional Facility Commitment” means, in relation to a Lender and an
Additional Facility, at any time and save as otherwise provided in this
Agreement, its Additional Facility Commitment in relation to that Additional
Facility at such time less the Sterling Amount of its share of the Additional
Facility Advances made under that Additional Facility, adjusted to take account
of:

 


(A)                           ANY CANCELLATION OR REDUCTION OF, OR ANY TRANSFER
BY SUCH LENDER OR ANY TRANSFER TO IT OF, ANY ADDITIONAL FACILITY COMMITMENT IN
RELATION TO THAT ADDITIONAL FACILITY, IN EACH CASE, PURSUANT TO THE TERMS OF
THIS AGREEMENT; AND


 


(B)                          IN THE CASE OF ANY PROPOSED ADVANCE UNDER THAT
ADDITIONAL FACILITY, THE STERLING AMOUNT OF ITS SHARE OF SUCH ADDITIONAL
FACILITY ADVANCE WHICH, PURSUANT TO ANY OTHER UTILISATION REQUEST IS TO BE MADE
ON OR BEFORE THE PROPOSED UTILISATION DATE,


 

provided always that such amount shall not be less than zero.

 

“Available Ancillary Facility Commitment” means, in relation to an Ancillary
Facility Lender and an Ancillary Facility granted by it at any time, and save as
otherwise provided in this Agreement or in the applicable Ancillary Facility
Documents, its Ancillary Facility Commitment at such time, less the Sterling
Amount of the relevant Ancillary Facility Outstandings at such time, provided
always that such amount shall not be less than zero.

 

9

--------------------------------------------------------------------------------


 

“Available B Facility Commitment” means, in relation to a Lender and a B
Facility, at any time and save as otherwise provided in this Agreement, its B
Facility Commitment in relation to that B Facility at such time less the
Sterling Amount of its share of the B Facility Advances made under that B
Facility, adjusted to take account of:

 


(A)                           ANY CANCELLATION OR REDUCTION OF, OR ANY TRANSFER
BY SUCH LENDER OR ANY TRANSFER TO IT OF, ANY B FACILITY COMMITMENT IN RELATION
TO THAT B FACILITY, IN EACH CASE, PURSUANT TO THE TERMS OF THIS AGREEMENT; AND


 


(B)                          IN THE CASE OF ANY PROPOSED ADVANCE UNDER THAT B
FACILITY, THE STERLING AMOUNT OF ITS SHARE OF SUCH B FACILITY ADVANCE WHICH,
PURSUANT TO ANY OTHER UTILISATION REQUEST IS TO BE MADE ON OR BEFORE THE
PROPOSED UTILISATION DATE,


 

provided always that such amount shall not be less than zero.

 

“Available Commitment” means, in relation to a Lender, the aggregate amount of
its Available A Facility Commitments, its Available Additional Facility
Commitments, its Available B Facility Commitments, its Available Revolving
Facility Commitments and its Available Ancillary Facility Commitments, or, in
the context of a particular Facility, its Available A Facility Commitments, its
Available Additional Facility Commitments, its Available B Facility Commitments,
its Available Revolving Facility Commitments or its Available Ancillary Facility
Commitments, as the context may require.

 

“Available Facility” means, in relation to a Facility, at any time, the
aggregate amount of the Available Commitments in respect of that Facility at
that time.

 

“Available Revolving Facility” means, at any time, the aggregate amount of the
Available Revolving Facility Commitments.

 

“Available Revolving Facility Commitment” means, in relation to a Lender, at any
time and save as otherwise provided in this Agreement, its Revolving Facility
Commitment at such time, less the Sterling Amount of its share of the Revolving
Facility Outstandings, adjusted to take account of:

 


(A)                           ANY CANCELLATION OR REDUCTION OF, OR ANY TRANSFER
BY SUCH LENDER OR ANY TRANSFER TO IT OF, ANY REVOLVING FACILITY COMMITMENT, IN
EACH CASE, PURSUANT TO THE TERMS OF THIS AGREEMENT; AND


 


(B)                          IN THE CASE OF ANY PROPOSED UTILISATION, THE
STERLING AMOUNT OF ITS SHARE OF (I) SUCH REVOLVING FACILITY ADVANCE AND/OR
DOCUMENTARY CREDIT WHICH PURSUANT TO ANY OTHER UTILISATION REQUEST IS TO BE
MADE, OR AS THE CASE MAY BE, ISSUED, AND (II) ANY REVOLVING FACILITY ADVANCE
AND/OR DOCUMENTARY CREDIT WHICH IS DUE TO BE REPAID OR EXPIRE (AS THE CASE MAY
BE), IN EACH CASE, ON OR BEFORE THE PROPOSED UTILISATION DATE,


 

provided always that such amount shall not be less than zero.

 

“B Facility” means a term loan facility granted to the Company pursuant to a B
Facility Accession Deed.

 

“B Facility Accession Deed” means an accession agreement in the form of Part 2
of Schedule 5 (Form of B Facility Accession Deed) with such changes as may be
agreed between the Company and the Facility Agent from time to time.

 

“B Facility Fee Letter” means any fee letter entered into between the Company
and any B Facility Lenders in relation to the fees payable for providing a B
Facility.

 

10

--------------------------------------------------------------------------------


 

“B Facility Lender” means any person who has become a Lender in respect of any B
Facility in accordance with the terms of this Agreement.

 

“B Facility Margin” means, in relation to any B Facility, the margin specified
and, if applicable, adjusted in accordance with the relevant B Facility
Accession Deed.

 

“B Facility Outstandings” means, at any time, the aggregate principal amount of
the B Facility Advances outstanding under this Agreement.

 

“B Facility Syndication Letter” means the letter dated on or about the Original
Execution Date from the Global Coordinators, Physical Bookrunners, Bookrunners
and Mandated Lead Arrangers to the Company in relation to the syndication of the
B Facilities.

 

“Bank Group” means:

 


(A)                           FOR THE PURPOSES OF THE DEFINITION OF “BANK GROUP
CONSOLIDATED REVENUES”, CLAUSE 22.1 (FINANCIAL STATEMENTS), CLAUSE 22.3 (BUDGET)
AND CLAUSE 23 (FINANCIAL CONDITION) AND ANY OTHER PROVISIONS OF THIS AGREEMENT
USING THE TERMS DEFINED IN CLAUSE 23 (FINANCIAL CONDITION):


 

(I)                              THE COMPANY;

 

(II)                           NTL SOUTH HERTS, FOR SO LONG AS A MEMBER OF THE
BANK GROUP IS THE GENERAL PARTNER OF SOUTH HERTFORDSHIRE UNITED KINGDOM FUND,
LTD OR IF IT BECOMES A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY;

 

(III)                        NTL FAWNSPRING LIMITED, FOR SO LONG AS IT IS A
SUBSIDIARY OF THE COMPANY;

 

(IV)                       EACH OF THE COMPANY’S OTHER DIRECT AND INDIRECT
SUBSIDIARIES FROM TIME TO TIME, EXCLUDING THE BANK GROUP EXCLUDED SUBSIDIARIES;
AND

 

(V)                          WITHOUT PREJUDICE TO SUB-PARAGRAPH (IV) ABOVE, EACH
OF THE DIRECT AND INDIRECT SUBSIDIARIES FROM TIME TO TIME OF VIRGIN MEDIA
COMMUNICATIONS, EXCLUDING ANY SUBSIDIARY THEREOF WHICH HAS A DIRECT OR INDIRECT
INTEREST IN THE COMPANY;

 


(B)                          FOR ALL OTHER PURPOSES:


 

(I)                              THE COMPANY AND EACH OF ITS DIRECT AND INDIRECT
SUBSIDIARIES FROM TIME TO TIME, OTHER THAN THE BANK GROUP EXCLUDED SUBSIDIARIES;
AND

 

(II)                           EACH OF THE DIRECT AND INDIRECT SUBSIDIARIES FROM
TIME TO TIME OF VIRGIN MEDIA COMMUNICATIONS TO THE EXTENT NOT ALREADY INCLUDED
BY VIRTUE OF SUB-PARAGRAPH (I) ABOVE, EXCLUDING ANY SUBSIDIARY THEREOF WHICH HAS
A DIRECT OR INDIRECT INTEREST IN THE COMPANY,

 

but excluding for all purposes under paragraphs (a) and (b) above any Permitted
Joint Ventures.

 

For information purposes only, the members of the Bank Group as at the Original
Execution Date for the purposes of paragraph (b) above are listed in Part 3 of
Schedule 2 (Members of the Bank Group).

 

“Bank Group Cash Flow” has the meaning given to such term in Clause 23.1
(Financial Definitions).

 

11

--------------------------------------------------------------------------------


 

“Bank Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the Bank Group for that period as evidenced by the
financial information provided in respect of that period pursuant to Clause 22.1
(Financial Statements).

 

“Bank Group Excluded Subsidiary” means:

 


(A)                           ANY SUBSIDIARY OF THE COMPANY OR VIRGIN MEDIA
COMMUNICATIONS WHICH IS A DORMANT SUBSIDIARY AND WHICH IS NOT A GUARANTOR;


 


(B)                          NTL FAWNSPRING LIMITED;


 


(C)                           NTL SOUTH HERTS AND ITS SUBSIDIARIES, UNTIL SUCH
TIME AS NTL SOUTH HERTS BECOMES A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY;


 


(D)                          ANY SUBSIDIARY OF THE COMPANY OR VIRGIN MEDIA
COMMUNICATIONS WHICH IS A PROJECT COMPANY;


 


(E)                           ANY ASSET SECURITISATION SUBSIDIARY; AND


 


(F)                             ANY COMPANY WHICH BECOMES A SUBSIDIARY OF THE
PARENT OR VIRGIN MEDIA COMMUNICATIONS IN EACH CASE, AFTER THE ORIGINAL EXECUTION
DATE PURSUANT TO AN ASSET PASSTHROUGH,


 

provided that any Bank Group Excluded Subsidiary may, at the election of the
Parent and upon not less than 10 Business Days prior written notice to the
Facility Agent, cease to be a Bank Group Excluded Subsidiary and become a member
of the Bank Group.

 

“Bank Holdco” means a direct Holding Company of a member of the Bank Group which
is not a member of the Bank Group.

 

“Barclays Intercreditor Agreement” has the meaning given to such term in the
Group Intercreditor Agreement.

 

“Basel II” has the meaning given to such term in Clause 18.3(f) (Exceptions).

 

“BBA LIBOR” means in relation to LIBOR, the British Bankers Association Interest
Settlement Rate for the relevant currency and Interest Period displayed on the
appropriate page of the Reuters screen.  If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Company and
the Lenders.

 

“BBC Guarantees” means the guarantees required to be given by the Borrowers in
favour of BBC Worldwide Limited pursuant to the shareholder agreements relating
to the UKTV Joint Ventures.

 

“Beneficiary” means a beneficiary in respect of a Documentary Credit.

 

“Blocked Account” means each interest bearing account maintained with the
Facility Agent (or such other bank as the Facility Agent and the Company may
jointly determine) in the name of an Obligor for the purposes of Clause 12.3
(Blocked Accounts) or Clause 12.7 (Trapped Cash) which is secured in favour of
the Security Trustee pursuant to the Security Documents, or as otherwise
required by the terms of this Agreement.

 

“Borrowers” means the Original Borrowers and any Acceding Borrower.

 

12

--------------------------------------------------------------------------------


 

“Break Costs” means the amount (if any) by which:

 


(A)                           THE INTEREST (EXCLUDING THE APPLICABLE MARGIN AND
MANDATORY COST) WHICH A LENDER SHOULD HAVE RECEIVED FOR THE PERIOD FROM THE DATE
OF RECEIPT OF ALL OR ANY PART OF ITS PARTICIPATION IN AN ADVANCE OR UNPAID SUM
TO THE LAST DAY OF THE CURRENT INTEREST PERIOD OR TERM IN RESPECT OF THAT
ADVANCE OR UNPAID SUM, HAD THE AMOUNT SO RECEIVED BEEN PAID ON THE LAST DAY OF
THAT INTEREST PERIOD OR TERM;


 

exceeds:

 


(B)                          THE AMOUNT WHICH THAT LENDER WOULD BE ABLE TO
OBTAIN BY PLACING AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF SUCH ADVANCE OR
UNPAID SUM RECEIVED OR RECOVERED BY IT ON DEPOSIT WITH A LEADING BANK IN THE
RELEVANT INTERBANK MARKET FOR A PERIOD STARTING ON THE BUSINESS DAY FOLLOWING
SUCH RECEIPT OR RECOVERY AND ENDING ON THE LAST DAY OF THE CURRENT INTEREST
PERIOD OR TERM.


 

“Budget” means in respect of any financial year commencing after 31
December 2010, the budget for such financial year, in the form and including the
information required to be delivered by the Company to the Facility Agent
pursuant to Clause 22.3 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which (a) banks
generally are open for business in London and (b) if such reference relates to a
date for the payment or purchase of any sum denominated in:

 


(A)                           EURO (A) IS A TARGET DAY AND (B) IS A DAY ON WHICH
BANKS GENERALLY ARE OPEN FOR BUSINESS IN THE FINANCIAL CENTRE SELECTED BY THE
FACILITY AGENT FOR RECEIPT OF PAYMENTS IN EURO; OR


 


(B)                          IN A CURRENCY OTHER THAN EURO, BANKS GENERALLY ARE
OPEN FOR BUSINESS IN THE PRINCIPAL FINANCIAL CENTRE OF THE COUNTRY OF SUCH
CURRENCY.


 

“Business Division Transaction” means any sale, transfer, demerger,
contribution, spin off or distribution of, any creation or participation in any
joint venture and/or entering into any other transaction or taking any action
with respect to, in each case, any assets, undertakings and/or businesses of the
Group which comprise all or part of the Virgin Media business division (or its
predecessors or successors), to or with any other entity or person, whether or
not within the Group or the Bank Group, in each case, where such transaction has
the prior approval of an Instructing Group.

 

“Captive Insurance Company” means any captive insurance company for the Group
(or any part thereof, which includes the Bank Group).

 

“Cash” has the meaning given to such term in Clause 23.1 (Financial
Definitions).

 

“Cash Equivalent Investment” means:

 


(A)                           DEBT SECURITIES WHICH ARE FREELY NEGOTIABLE AND
MARKETABLE:


 

(I)                              WHICH MATURE NOT MORE THAN 12 MONTHS FROM THE
RELEVANT DATE OF CALCULATION; AND

 

(II)                           WHICH ARE RATED AT LEAST A-1 BY STANDARD & POOR’S
OR FITCH OR P-1 BY MOODY’S;

 


(B)                          CERTIFICATES OF DEPOSIT OF, OR TIME DEPOSITS OR
OVERNIGHT BANK DEPOSITS WITH, ANY COMMERCIAL BANK WHOSE SHORT-TERM SECURITIES
ARE RATED AT LEAST A-2 BY STANDARD AND POOR’S OR FITCH OR P-2 BY MOODY’S AND
HAVING MATURITIES OF 12 MONTHS OR LESS FROM THE DATE OF ACQUISITION;

 

13

--------------------------------------------------------------------------------



 


(C)                           COMMERCIAL PAPER OF, OR MONEY MARKET ACCOUNTS OR
FUNDS WITH OR ISSUED BY, AN ISSUER RATED AT LEAST A-2 BY STANDARD & POOR’S OR
FITCH OR P-2 BY MOODY’S AND HAVING AN ORIGINAL TENOR OF 12 MONTHS OR LESS;


 


(D)                          MEDIUM TERM FIXED OR FLOATING RATE NOTES OF AN
ISSUER RATED AT LEAST A-1 BY STANDARD & POOR’S OR FITCH OR P-1 BY MOODY’S AT THE
TIME OF ACQUISITION AND HAVING A REMAINING TERM OF 12 MONTHS OR LESS FROM THE
DATE OF ACQUISITION;


 


(E)                           ANY INVESTMENT IN A MONEY MARKET FUND OR ENHANCED
YIELD FUND (I) WHOSE AGGREGATE ASSETS EXCEED £250 MILLION AND (II) AT LEAST 90%
OF WHOSE ASSETS CONSTITUTE CASH EQUIVALENT INVESTMENTS OF THE TYPE DESCRIBED IN
PARAGRAPHS (A) TO (D) OF THIS DEFINITION;


 


(F)                             STERLING BILLS OF EXCHANGE ELIGIBLE FOR
REDISCOUNT AT THE BANK OF ENGLAND AND ACCEPTED BY AN ACCEPTABLE BANK; OR


 


(G)                          ANY OTHER DEBT SECURITY APPROVED BY THE INSTRUCTING
GROUP,


 

in each case, denominated in Sterling (or any other currency freely convertible
into Sterling) and to which any member of the Bank Group is alone (or together
with other members of the Bank Group) beneficially entitled at that time and
which is not issued or guaranteed by any member of the Bank Group or subject to
any security (other than Security arising under the Security Documents).

 

“Centre of Main Interests” has the meaning given to such term in Article 3(1) of
Council Regulation (EC) NO 1346/2000 of 29 May 2000 on Insolvency Proceedings.

 

“Change in Tax Law” means the introduction, implementation, repeal, withdrawal
or change in, or in the interpretation, administration or application of any Law
relating to taxation (a) in the case of a participation in an Advance by a
Lender named in Part 1 of Schedule 1 (Lenders and Commitments) after the
Original Execution Date, or (b) in the case of a participation in an Advance by
any other Lender, after the date upon which such Lender becomes a party to this
Agreement in accordance with the provisions of Clause 37 (Assignments and
Transfers).

 

“Change of Control” means the occurrence of any of the following events:

 


(A)                           ANY “PERSON” OR “GROUP” OF RELATED PERSONS (AS
SUCH TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE
EXCHANGE ACT, EXCEPT THAT FOR PURPOSES OF THIS PARAGRAPH (A) SUCH PERSON OR
GROUP SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT SUCH
PERSON OR GROUP HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF MORE
THAN 50% OF THE TOTAL VOTING POWER OF THE VOTING STOCK OF THE ULTIMATE PARENT
(FOR THE PURPOSES OF THIS PARAGRAPH (A), SUCH PERSON SHALL BE DEEMED TO
BENEFICIALLY OWN ANY VOTING STOCK OF AN ENTITY HELD BY ANY OTHER ENTITY (THE
“PARENT ENTITY”), IF SUCH OTHER PERSON IS THE BENEFICIAL OWNER (AS DEFINED IN
THIS PARAGRAPH (A)), DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE VOTING
POWER OF THE VOTING STOCK OF SUCH PARENT ENTITY);


 


(B)                          DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF
DIRECTORS OF THE ULTIMATE PARENT (TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION
TO SUCH BOARD OF DIRECTORS OR WHOSE NOMINATION FOR ELECTION BY THE STOCKHOLDERS
OF THE ULTIMATE PARENT WAS APPROVED BY A VOTE OF A MAJORITY OF THE DIRECTORS OF
THE ULTIMATE PARENT THEN STILL IN OFFICE WHO WERE EITHER DIRECTORS AT THE
BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
BOARD OF DIRECTORS OF THE ULTIMATE PARENT THEN IN OFFICE;

 

14

--------------------------------------------------------------------------------


 


(C)                           THE ADOPTION OF A PLAN RELATING TO THE LIQUIDATION
OR DISSOLUTION OF THE ULTIMATE PARENT OR THE COMPANY;


 


(D)                          THE MERGER OR CONSOLIDATION OF THE ULTIMATE PARENT
OR ANY OTHER VIRGIN MEDIA HOLDING COMPANY WITH OR INTO ANOTHER PERSON (OTHER
THAN THE ULTIMATE PARENT, ANY OTHER VIRGIN MEDIA HOLDING COMPANY, THE COMPANY OR
ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE ULTIMATE PARENT) OR THE MERGER OF
ANOTHER PERSON (OTHER THAN THE ULTIMATE PARENT, ANY VIRGIN MEDIA HOLDING
COMPANY, THE COMPANY OR ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE ULTIMATE
PARENT) WITH OR INTO THE ULTIMATE PARENT ANY OTHER VIRGIN MEDIA HOLDING COMPANY
OR THE SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE ULTIMATE PARENT, ANY
OTHER VIRGIN MEDIA HOLDING COMPANY, THE COMPANY OR INTERMEDIATE HOLDCO TO
ANOTHER PERSON (OTHER THAN THE ULTIMATE PARENT, ANY OTHER VIRGIN MEDIA HOLDING
COMPANY, THE COMPANY OR ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE ULTIMATE
PARENT), AND, IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION, THE SECURITIES OF
THE ULTIMATE PARENT OR ANY OTHER VIRGIN MEDIA HOLDING COMPANY THAT ARE
OUTSTANDING IMMEDIATELY PRIOR TO SUCH TRANSACTION ARE CHANGED INTO OR EXCHANGED
FOR CASH, SECURITIES OR OTHER ASSETS, UNLESS PURSUANT TO SUCH TRANSACTION SUCH
SECURITIES ARE CHANGED INTO OR EXCHANGED FOR, IN ADDITION TO ANY OTHER
CONSIDERATION, SECURITIES OF THE SURVIVING PERSON OR TRANSFEREE THAT REPRESENT
IMMEDIATELY AFTER SUCH TRANSACTION, AT LEAST A MAJORITY OF THE AGGREGATE VOTING
POWER OF THE VOTING STOCK OF THE SURVIVING PERSON OR TRANSFEREE;


 


(E)                           ANY CHANGE OF CONTROL (HOWSOEVER DEFINED) OCCURS
UNDER THE INDENTURE GOVERNING ANY HIGH YIELD NOTES OR ANY SENIOR SECURED NOTES
AND THE HOLDERS OF ANY NOTES THEREUNDER HAVE A RIGHT TO CAUSE THE ISSUER TO
REPURCHASE THEIR NOTES AS A RESULT OF SUCH EVENT;


 


(F)                             ANY OF THE BORROWERS, THE PARENT, VIRGIN MEDIA
SECURED FINANCE PLC OR INTERMEDIATE HOLDCO, AND IN EACH CASE THEIR SUCCESSOR,
CEASES TO BE A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF THE ULTIMATE PARENT
(OTHER THAN AS A RESULT OF A SOLVENT LIQUIDATION OF SUCH PERSON PURSUANT TO
CLAUSE 25.18 (INTERNAL REORGANISATIONS));


 


(G)                          INTERMEDIATE HOLDCO CEASES TO BE A DIRECT
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY; OR


 


(H)                          ANY MATERIAL SUBSIDIARY (OTHER THAN INTERMEDIATE
HOLDCO AND THE COMPANY) CEASES TO BE A WHOLLY-OWNED SUBSIDIARY (DIRECTLY OR
INDIRECTLY) OF INTERMEDIATE HOLDCO.


 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred if a Virgin Media Holding Company that is not then a Subsidiary of the
Ultimate Parent becomes the ultimate parent of the Company and, if such Virgin
Media Holding Company had been the Ultimate Parent, no Change of Control would
have otherwise occurred; provided, however, that such Virgin Media Holding
Company is or becomes an Obligor.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.  Section references to the Code are
to the Code, as in effect at the Original Execution Date and any subsequent
provisions of the Code, amendatory of it, supplemental to it or substituted
therefor.

 

“Commitment” means:

 


(A)                           WHEN DESIGNATED “A FACILITY” SAVE AS OTHERWISE
PROVIDED IN THIS AGREEMENT:


 

(I)                              IN RELATION TO AN ORIGINAL LENDER, THE AMOUNT
SET OPPOSITE ITS NAME IN THE RELEVANT COLUMN OF PART 1 OF SCHEDULE 1 (LENDERS
AND COMMITMENTS) AND ANY AMOUNT OF ANY OTHER A FACILITY COMMITMENT TRANSFERRED
TO IT UNDER THIS

 

15

--------------------------------------------------------------------------------


 

AGREEMENT OR THE AMOUNT ASSUMED BY IT IN ACCORDANCE WITH CLAUSE 2.2 (INCREASE);
AND

 

(II)                           IN RELATION TO ANY OTHER LENDER, AS SPECIFIED IN
THE TRANSFER DEED PURSUANT TO WHICH SUCH LENDER BECOMES A PARTY TO THIS
AGREEMENT AND ANY AMOUNT OF ANY OTHER A FACILITY COMMITMENT TRANSFERRED TO IT
UNDER THIS AGREEMENT OR ASSUMED BY IT IN ACCORDANCE WITH CLAUSE 2.2 (INCREASE);

 


(B)                          WHEN DESIGNATED “ADDITIONAL FACILITY” IN RELATION
TO A LENDER AND AN ADDITIONAL FACILITY AT ANY TIME AND SAVE AS OTHERWISE
PROVIDED IN THIS AGREEMENT,


 

(I)                              THE AMOUNT SET OPPOSITE ITS NAME IN THE
ADDITIONAL FACILITY ACCESSION DEED IN RELATION TO THAT ADDITIONAL FACILITY AND
THE AMOUNT OF ANY OTHER ADDITIONAL FACILITY COMMITMENT IN RELATION TO THAT
ADDITIONAL FACILITY TRANSFERRED TO IT UNDER THIS AGREEMENT;

 

(II)                           AS SPECIFIED IN THE TRANSFER DEED PURSUANT TO
WHICH SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT; OR

 

(III)                        THE AMOUNT ASSUMED BY IT IN ACCORDANCE WITH
CLAUSE 2.2 (INCREASE);

 


(C)                           WHEN DESIGNATED “B FACILITY” IN RELATION TO A
LENDER AND A B FACILITY AT ANY TIME AND SAVE AS OTHERWISE PROVIDED IN THIS
AGREEMENT:


 

(I)                              THE AMOUNT SET OPPOSITE ITS NAME IN THE B
FACILITY ACCESSION DEED IN RELATION TO THAT B FACILITY AND THE AMOUNT OF ANY
OTHER B FACILITY COMMITMENT IN RELATION TO THAT B FACILITY TRANSFERRED TO IT
UNDER THIS AGREEMENT;

 

(II)                           AS SPECIFIED IN THE TRANSFER DEED PURSUANT TO
WHICH SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT; OR

 

(III)                        THE AMOUNT ASSUMED BY IT IN ACCORDANCE WITH
CLAUSE 2.2 (INCREASE);

 


(D)                          WHEN DESIGNATED “REVOLVING FACILITY” SAVE AS
OTHERWISE PROVIDED IN THIS AGREEMENT,


 

(I)                              IN RELATION TO AN ORIGINAL LENDER, THE AMOUNT
SET OPPOSITE ITS NAME IN THE RELEVANT COLUMN OF PART 1 OF SCHEDULE 1 (LENDERS
AND COMMITMENTS) AND ANY AMOUNT OF ANY OTHER REVOLVING FACILITY COMMITMENT
TRANSFERRED TO IT UNDER THIS AGREEMENT OR THE AMOUNT ASSUMED BY IT IN ACCORDANCE
WITH CLAUSE 2.2 (INCREASE); AND

 

(II)                           IN RELATION TO ANY OTHER LENDER, AS SPECIFIED IN
THE TRANSFER DEED PURSUANT TO WHICH SUCH LENDER BECOMES A PARTY TO THIS
AGREEMENT AND ANY AMOUNT OF ANY OTHER REVOLVING FACILITY COMMITMENT TRANSFERRED
TO IT UNDER THIS AGREEMENT OR ASSUMED BY IT IN ACCORDANCE WITH CLAUSE 2.2
(INCREASE);

 

in each case to the extent:

 

(I)                              NOT CANCELLED, REDUCED OR TRANSFERRED BY IT
UNDER THIS AGREEMENT;

 

(II)                           NOT DEEMED TO BE ZERO PURSUANT TO CLAUSE 38 (DEBT
PURCHASE TRANSACTIONS); AND

 

(III)                        WITHOUT ANY SUCH DESIGNATION, MEANS “A FACILITY
COMMITMENT”, “ADDITIONAL FACILITY COMMITMENT”, “B FACILITY COMMITMENT” AND
“REVOLVING FACILITY COMMITMENT” AS THE CONTEXT REQUIRES, AND ANY “COMMITMENT”
MEANS EITHER EACH OR ANY OF THE FOREGOING, AS THE CONTEXT REQUIRES.

 

16

--------------------------------------------------------------------------------


 

“Company” means:

 


(A)                           VMIH; OR


 


(B)                          FOLLOWING A SOLVENT LIQUIDATION OF VMIH, PURSUANT
TO THE PROVISIONS OF CLAUSE 25.18 (INTERNAL REORGANISATIONS), NTL FINANCE
LIMITED.


 

“Company Materials” has the meaning given to such term in Clause 41.4(b) (Public
Information).

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate) or such other similar form as the
Facility Agent shall agree with the Company.

 

“Confirmation Date” has the meaning given to such term in Clause 17.2(d) (Lender
Tax Status).

 

“Consolidated Debt Service” has the meaning given to such term in Clause 23.1
(Financial Definitions).

 

“Consolidated Net Debt” has the meaning given to such term in Clause 23.1
(Financial Definitions).

 

“Consolidated Net Income” has the meaning given to such term in Clause 23.1
(Financial Definitions).

 

“Consolidated Operating Cashflow” has the meaning given to such term in
Clause 23.1 (Financial Definitions).

 

“Consolidated Senior Debt” means, at any time (without double counting) the
aggregate principal or capital amounts (including any Interest capitalised as
principal) of Financial Indebtedness (as would be set forth on the balance sheet
of the Group in accordance with GAAP) (i) of any member of the Bank Group which
is secured on a pari passu basis with the Facilities pursuant to the terms of
the Group Intercreditor Agreement or has second or other ranking security to the
Security granted for the benefit of the Facilities (including, without
limitation, Financial Indebtedness arising under or pursuant to the Relevant
Finance Documents), (ii) of any member of the Bank Group arising under any
finance or capital leases incurred in reliance on the basket provided for under
Clause 25.4(j) (Financial Indebtedness) and (iii) of any member of the Bank
Group excluding the Company and Intermediate Holdco (regardless of whether any
such Financial Indebtedness is secured or not but excluding any Financial
Indebtedness owed to any member of the Group under Clause 25.4(i) (Financial
Indebtedness)), but excluding any Hedging Agreements that cover risks relating
to Financial Indebtedness not included in this definition.

 

“Consolidated Senior Net Debt” means, at any time, the Consolidated Senior Debt
at such time less Cash, subject to a maximum aggregate Cash deduction of
£200 million (or its equivalent in other currencies).

 

“Consolidated Total Debt” has the meaning given to such term in Clause 23.1
(Financial Definitions).

 

“Consolidated Total Net Cash Interest Payable” has the meaning given to such
term in Clause 23.1 (Financial Definitions).

 

“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an Internet service, a teletext-type service,
an interactive service, or an enhanced

 

17

--------------------------------------------------------------------------------


 

television service or any part of any of the foregoing, or on a pay-per-view
basis, or near video-on-demand, or video-on-demand basis or otherwise) any one
or more of audio and/or visual images, audio content, or interactive content
(including hyperlinks, re-purposed web-site content, database content plus
associated templates, formatting information and other data including any
interactive applications or functionality), text, data, graphics, or other
content, by means of any means of distribution, transmission or delivery system
or technology (whether now known or herein after invented).

 

“Content Transaction” means any sale, transfer, demerger, contribution, spin-off
or distribution of, any creation or participation in any joint venture and/or
entering into any other transaction or taking any action with respect to, in
each case, any assets, undertakings and/or businesses of the Group which
comprise all or part of the Content business of the Group, to or with any other
entity or person whether or not within the Group or Bank Group.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

“Conversion Notice” has the meaning given to such term in paragraph (a) of
Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Convertible Senior Notes” means the 6.50% convertible senior notes due 2016
issued by the Ultimate Parent.

 

“Cost” means the cost estimated in good faith by the relevant member of the Bank
Group to have been incurred or to be received by that member of the Bank Group
in the provision or receipt of the relevant service, facility or arrangement,
including, without limitation, a proportion of any material employment,
property, information technology, administration, utilities, transport and
materials or other costs incurred or received in the provision or receipt of
such service, facility or arrangement, but excluding costs which are either not
material or not directly attributable to the provision or receipt of the
relevant service, facility or arrangement.

 

“CTA” means the Corporation Tax Act 2009.

 

“Current Assets” has the meaning given to such term in Clause 23.1 (Financial
Definitions).

 

“Current Liabilities” has the meaning given to such term in Clause 23.1
(Financial Definitions).

 

“Debt Purchase Transaction” means, in relation to a Person, a transaction where
such Person:

 


(A)                           PURCHASES BY WAY OF ASSIGNMENT OR TRANSFER;


 


(B)                          ENTERS INTO ANY SUB-PARTICIPATION IN RESPECT OF; OR


 


(C)                           ENTERS INTO ANY OTHER AGREEMENT OR ARRANGEMENT
HAVING AN ECONOMIC EFFECT SUBSTANTIALLY SIMILAR TO A SUB-PARTICIPATION IN
RESPECT OF,


 

any Commitment or amount outstanding under this Agreement.

 

“Default” means an Event of Default or any event or circumstance which (with the
expiry of a grace period, the giving of notice, the making of any determination
under any of the Relevant Finance Documents or any combination of any of the
foregoing) would be an Event of Default provided that in relation to any event
which is subject to a materiality threshold or condition before such event would
constitute an Event of Default, such default shall not constitute a Default
until such materiality threshold or condition has been satisfied.

 

18

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender (other than a Lender which is or becomes a
member of the Group):

 


(A)                           WHICH HAS FAILED TO MAKE ITS PARTICIPATION IN AN
ADVANCE AVAILABLE OR HAS NOTIFIED THE FACILITY AGENT THAT IT WILL NOT MAKE ITS
PARTICIPATION IN AN ADVANCE AVAILABLE BY THE UTILISATION DATE OF THAT ADVANCE IN
ACCORDANCE WITH CLAUSE 4.2 (LENDERS’ PARTICIPATION) OR HAS FAILED TO PROVIDE
CASH COLLATERAL (OR HAS NOTIFIED AN L/C BANK THAT IT WILL NOT PROVIDE CASH
COLLATERAL) IN ACCORDANCE WITH CLAUSE 5.8 (CASH COLLATERAL BY NON-ACCEPTABLE L/C
LENDER);


 


(B)                          WHICH HAS OTHERWISE RESCINDED OR REPUDIATED A
RELEVANT FINANCE DOCUMENT; OR


 


(C)                           WITH RESPECT TO WHICH AN INSOLVENCY EVENT HAS
OCCURRED AND IS CONTINUING,


 

unless, in the case of paragraph (a) above:

 

(I)                              ITS FAILURE TO PAY IS CAUSED BY:

 

(A)                       ADMINISTRATIVE OR TECHNICAL ERROR; OR

 

(B)                         A DISRUPTION EVENT; AND

 

payment is made within two Business Days of its due date; or

 

(II)                           THE LENDER IS DISPUTING IN GOOD FAITH WHETHER IT
IS CONTRACTUALLY OBLIGED TO MAKE THE PAYMENT IN QUESTION.

 

“Designated Gross Amount” has the meaning given to such term in
Clause 6.1(b) (Utilisation of Ancillary Facilities).

 

“Designated Net Amount” has the meaning given to such term in
Clause 6.1(b) (Utilisation of Ancillary Facilities).

 

“Designated Website” has the meaning given to such term in Clause 41.3(a) (Use
of Websites/E-mail).

 

“Disposal” means any sale, transfer, lease, surrender or other disposal by any
member of the Bank Group of any shares in any of its Subsidiaries or all or any
part of its revenues, assets, other shares, business or undertakings other than
in the ordinary course of business or trade.

 

“Disputes” has the meaning given to such term in Clause 48.1 (Courts).

 

“Disruption Event” means either or both of:

 


(A)                           A MATERIAL DISRUPTION TO THOSE PAYMENT OR
COMMUNICATIONS SYSTEMS OR TO THOSE FINANCIAL MARKETS WHICH ARE, IN EACH CASE,
REQUIRED TO OPERATE IN ORDER FOR PAYMENTS TO BE MADE IN CONNECTION WITH THE
FACILITIES (OR OTHERWISE IN ORDER FOR THE TRANSACTIONS CONTEMPLATED BY THE
RELEVANT FINANCE DOCUMENTS TO BE CARRIED OUT) WHICH DISRUPTION IS NOT CAUSED BY,
AND IS BEYOND THE CONTROL OF, ANY OF THE PARTIES TO THIS AGREEMENT; OR


 


(B)                          THE OCCURRENCE OF ANY OTHER EVENT WHICH RESULTS IN
A DISRUPTION (OF A TECHNICAL OR SYSTEMS-RELATED NATURE) TO THE TREASURY OR
PAYMENTS OPERATIONS OF A RELEVANT FINANCE PARTY TO THIS AGREEMENT PREVENTING
THAT, OR ANY OTHER RELEVANT FINANCE PARTY:


 

(I)                              FROM PERFORMING ITS PAYMENT OBLIGATIONS UNDER
THE RELEVANT FINANCE DOCUMENTS; OR

 

19

--------------------------------------------------------------------------------


 

(II)         FROM COMMUNICATING WITH OTHER PARTIES IN ACCORDANCE WITH THE TERMS
OF THE RELEVANT FINANCE DOCUMENTS,

 

and which (in either such case) is not caused by, and is beyond the control of,
the party whose operations are disrupted.

 

“Documentary Credit” means a letter of credit, bank guarantee, indemnity,
performance bond or other documentary credit issued or to be issued by an L/C
Bank pursuant to Clause 4.1 (Conditions to Utilisation).

 

“Dormant Subsidiary” means a member of the Group which does not trade (for
itself or as agent for any person) and does not own, legally or beneficially,
assets (including, without limitation, indebtedness owed to it) which in
aggregate have a value of more than £10,000 (excluding loans existing on the
Original Execution Date owed to it by members of the Bank Group) or its
equivalent in other currencies.

 

“Double Taxation Treaty” means in relation to a payment of interest on an
Advance made to any Borrower, any convention or agreement between the government
of such Borrower’s Relevant Tax Jurisdiction and any other government for the
avoidance of double taxation with respect to taxes on income and capital gains
which makes provision for exemption from tax imposed by such Borrower’s Relevant
Tax Jurisdiction on interest.

 

“Effective Date” has the meaning given to such term in paragraph (a) of
Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Encumbrance” means:

 


(A)         A MORTGAGE, CHARGE, PLEDGE, LIEN, ASSIGNATION IN SECURITY, STANDARD
SECURITY, ENCUMBRANCE OR OTHER SECURITY INTEREST SECURING ANY OBLIGATION OF ANY
PERSON;


 


(B)         ANY ARRANGEMENT UNDER WHICH MONEY OR CLAIMS TO, OR THE BENEFIT OF, A
BANK OR OTHER ACCOUNT MAY BE APPLIED, SET OFF OR MADE SUBJECT TO A COMBINATION
OF ACCOUNTS SO AS TO EFFECT PAYMENT OF SUMS OWED OR PAYABLE TO ANY PERSON; OR


 


(C)         ANY OTHER TYPE OF AGREEMENT OR PREFERENTIAL ARRANGEMENT (INCLUDING
TITLE TRANSFER AND RETENTION ARRANGEMENTS) HAVING A SIMILAR EFFECT.


 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 


(A)         AIR (INCLUDING AIR WITHIN NATURAL OR MAN-MADE STRUCTURES, WHETHER
ABOVE OR BELOW GROUND);


 


(B)         WATER (INCLUDING TERRITORIAL, COASTAL AND INLAND WATERS, WATER UNDER
OR WITHIN LAND AND WATER IN DRAINS AND SEWERS); AND


 


(C)         LAND (INCLUDING LAND UNDER WATER).


 

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating to any
Environmental Law or Environmental Licence.

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 


(A)         HAVE AS A PURPOSE OR EFFECT THE PROTECTION OF, AND/OR PREVENTION OF
HARM OR DAMAGE TO, THE ENVIRONMENT;

 

20

--------------------------------------------------------------------------------


 


(B)         PROVIDE REMEDIES OR COMPENSATION FOR HARM OR DAMAGE TO THE
ENVIRONMENT; OR


 


(C)         RELATE TO HAZARDOUS SUBSTANCES OR HEALTH OR SAFETY MATTERS.


 

“Environmental Licence” means any Authorisations required at any time under
Environmental Law.

 

“Equity Cure Right” has the meaning given to such term in Clause 23.3(a) (Equity
Cure Right).

 

“Equity Equivalent Funding” means a loan made to, or any Financial Indebtedness
owed by, any person where the Financial Indebtedness incurred thereby:

 


(A)         MAY NOT BE REPAID AT ANY TIME PRIOR TO THE REPAYMENT IN FULL OF ALL
OUTSTANDINGS AND CANCELLATION OF ALL AVAILABLE COMMITMENTS;


 


(B)         CARRIES NO INTEREST OR CARRIES INTEREST WHICH IS PAYABLE ONLY ON
NON-CASH PAY TERMS OR FOLLOWING REPAYMENT IN FULL OF ALL OUTSTANDINGS AND
CANCELLATION OF ALL AVAILABLE COMMITMENTS;


 


(C)         IS EITHER (I) STRUCTURALLY AND CONTRACTUALLY SUBORDINATED TO THE
FACILITIES OR (II) CONTRACTUALLY SUBORDINATED TO THE FACILITIES, IN EACH CASE,
PURSUANT TO THE HYD INTERCREDITOR AGREEMENT AND/OR THE GROUP INTERCREDITOR
AGREEMENT; AND


 


(D)         IF NOT ALREADY SUBJECT TO SECURITY CREATED UNDER THE ORIGINAL
SECURITY DOCUMENTS, SECURITY IN FAVOUR OF THE SECURITY TRUSTEE ON TERMS
SATISFACTORY TO THE SECURITY TRUSTEE IS PROMPTLY GRANTED BY THE RELEVANT
CREDITOR OVER ITS RIGHTS WITH RESPECT TO ANY SUCH FINANCIAL INDEBTEDNESS.


 

“Equity Proceeds” means the cash proceeds raised by any member of the Group by
way of equity securities offerings in the international or domestic public
equity capital markets (after deducting all reasonable fees, commissions, costs
and expenses incurred by any member of the Group in connection with such
raising) but shall not include the cash proceeds of any offering of convertible
notes or other equity-like or equity-linked instruments (including upon
conversion or exchange thereunder).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued under it.  Section references to ERISA are to ERISA as in effect on the
Original Execution Date.

 

“ERISA Affiliate” means, in relation to a member of the Bank Group, each person
(as defined in section 3(9) of ERISA) which together with that member of the
Bank Group would be deemed to be a “single employer” within the meaning of
section 414(b), (c), (m) or (o) of the Code.

 

“EURIBOR” means, in relation to any amount to be advanced to or owed by an
Obligor under this Agreement in euro on which interest for a given period is to
accrue:

 


(A)         THE RATE PER ANNUM FOR DEPOSITS IN EURO WHICH APPEARS ON THE
RELEVANT PAGE FOR SUCH PERIOD AT OR ABOUT 11.00 AM (BRUSSELS TIME) ON THE
QUOTATION DATE FOR SUCH PERIOD; OR


 


(B)         IF NO SUCH RATE IS DISPLAYED AND THE FACILITY AGENT SHALL NOT HAVE
SELECTED AN ALTERNATIVE SERVICE ON WHICH SUCH RATE IS DISPLAYED AS CONTEMPLATED
BY THE DEFINITION OF “RELEVANT PAGE”, THE ARITHMETIC MEAN (ROUNDED UPWARDS, IF
NOT ALREADY SUCH A MULTIPLE, TO 4 DECIMAL PLACES) OF THE RATES (AS NOTIFIED TO
THE FACILITY AGENT) AT WHICH EACH OF THE REFERENCE BANKS WAS OFFERING TO PRIME
BANKS IN THE EUROPEAN INTERBANK

 

21

--------------------------------------------------------------------------------


 


MARKET DEPOSITS IN EURO FOR SUCH PERIOD AT OR ABOUT 11.00 AM (BRUSSELS TIME) ON
THE QUOTATION DATE FOR SUCH PERIOD.


 

“European Interbank Market” means the interbank market for euro operating in
Participating Member States.

 

“Event of Default” means any of the events or circumstances described as such in
Clause 27 (Events of Default).

 

“Excess Capacity Network Service” means the provision of network services, or
agreement to provide network services, by a member of the Bank Group in favour
of one or more other members of the Group where such network services are only
provided in respect of the capacity available to such member of the Bank Group
in excess of that network capacity it requires to continue to provide current
services to its existing and projected future customers and to allow it to
provide further services to both its existing and projected future customers.

 

“Excess Cash Flow” means in relation to any financial year of the Company, Bank
Group Cash Flow less (a) Consolidated Debt Service for such financial year, (b)
the aggregate amount of all payments or prepayments of principal, whether
voluntary or mandatory, of Consolidated Total Debt made in such financial year,
(c) proceeds from disposals permitted by Clause 25.6(j) (Disposals) received
during such financial year and (d) proceeds from any Content Transaction or any
Business Division Transaction received during such financial year, provided that
no such amounts prepaid and used in the calculation under paragraph (b) shall be
available for reborrowing and, provided further that for the purposes of such
calculation, no amount shall be included or excluded more than once.

 

“Exchange Act” means the US Securities Exchange Act of 1934, as amended.

 

“Excluded Group” means each member of the Group which is not a member of the
Bank Group.

 

“Excluded Group Operating Cashflow” has the meaning given to such term in Clause
23.1 (Financial Definitions).

 

“Existing Encumbrance” means any Encumbrance existing as at the Original
Execution Date, details of which are set out in Part 1 of Schedule 10 (Existing
Encumbrances).

 

“Existing Financial Indebtedness” means the Financial Indebtedness existing as
at the Original Execution Date, details of which are set out in Part 3 of
Schedule 10 (Existing Financial Indebtedness).

 

“Existing Hedging Agreements” means the hedging agreements with the Hedge
Counterparties existing as at the Original Execution Date, details of which are
set out in Part 6 of Schedule 10 (Existing Hedge Counterparties).

 

“Existing High Yield Notes” means the 2014 High Yield Notes, the 2016 High Yield
Notes, the 8.375% dollar denominated senior notes due 2019 and the 8.875%
sterling denominated senior notes due 2019, in each case, issued by the Parent.

 

“Existing Loans” means the loans granted by members of the Bank Group existing
as at the Original Execution Date, details of which are set out in Part 2 of
Schedule 10 (Existing Loans).

 

“Existing Performance Bonds” means each of the performance bonds or similar
obligations issued by members of the Bank Group existing as at the Original
Execution Date, details of which are set out in Part 4 of Schedule 10 (Existing
Performance Bonds).

 

22

--------------------------------------------------------------------------------


 

“Existing Senior Credit Facilities Agreement” means that certain senior credit
facilities agreement dated 3 March 2006 and made between, inter alia, Virgin
Media Inc. as Ultimate Parent, Virgin Media Finance PLC as Parent, Virgin Media
Investment Holdings Limited, Telewest Communications Networks Limited and VMIH
Sub Limited as UK Borrowers, Virgin Media Dover LLC as US Borrower, Deutsche
Bank AG, London Branch, J.P. Morgan Plc, The Royal Bank of Scotland Plc and
Goldman Sachs International as Bookrunners and Mandated Lead Arrangers, Deutsche
Bank AG, London Branch as Facility Agent, Deutsche Bank AG, London Branch as
Security Trustee, GE Corporate Banking Europe SAS as Administrative Agent and
the financial and other institutions named in it as Lenders.

 

“Existing Senior Secured Notes” means the 6.50% dollar denominated senior
secured notes due 2018 and the 7.00% sterling denominated senior secured notes
due 2018, in each case, issued by Virgin Media Secured Finance PLC.

 

“Existing UKTV Group Loan Stock” means the loan stock and redeemable preference
shares issued by members of the UKTV Group, details of which are set out in Part
5 of Schedule 10 (Existing UKTV Group Loan Stock).

 

“Existing Vendor Financing Arrangements” means each of the existing finance
leases and vendor financing arrangements existing as at the date of the
Agreement, details of which are set out in Part 7 of Schedule 10 (Existing
Vendor Financing Arrangements).

 

“Expiry Date” means, in relation to any Documentary Credit granted under this
Agreement, the date stated in it to be its expiry date or the latest date on
which demand may be made under it being a date falling on or prior to the Final
Maturity Date in respect of the Revolving Facility.

 

“Facilities” means the A Facility, any Additional Facility, any B Facility, the
Revolving Facility, any Ancillary Facility and any Documentary Credit granted to
the Borrowers under this Agreement, and “Facility” means any of them, as the
context may require.

 

“Facility Agent’s Spot Rate of Exchange” means, in relation to two currencies,
the Facility Agent’s spot rate of exchange for the purchase of the
first-mentioned currency with the second-mentioned currency in the London
foreign exchange market at or about 11 a.m. on a particular day.

 

“Facility Office” means the office notified by a Lender to the Facility Agent in
writing on or before the date it becomes a Lender or, following that date, (i)
by not less than 5 Business Days written notice as the office through which it
will perform its obligations under this Agreement where the office is situated
in Financial Action Task Force countries, or (ii) with the prior written consent
of the Facility Agent, an office through which it will perform its obligations
under this Agreement situated in non-Financial Action Task Force countries.

 

“Fee Letters” means the A Facility Fee Letter, any B Facility Fee Letter and the
other fee letters referred to in Clauses 16.2 (Arrangement and Underwriting
Fee), 16.3 (Agency Fee) and 16.5 (L/C Bank Fee).

 

“Final Maturity Date” means:

 


(A)         IN RESPECT OF THE REVOLVING FACILITY, 30 JUNE 2015;


 


(B)         IN RESPECT OF AN ADDITIONAL FACILITY, AS AGREED BY THE COMPANY AND
THE RELEVANT ADDITIONAL FACILITY LENDERS IN THE RELEVANT ADDITIONAL FACILITY
ACCESSION DEED, BUT SUBJECT TO CLAUSE 2.5 (ADDITIONAL FACILITY);


 


(C)         IN RESPECT OF THE A FACILITY, 30 JUNE 2015; AND

 

23

--------------------------------------------------------------------------------


 


(D)         IN RESPECT OF A B FACILITY, THE DATE SET OUT IN THE RELEVANT B
FACILITY ACCESSION DEED, WHICH SHALL BE NO EARLIER THAN 31 DECEMBER 2015.


 

“Finance Documents” means:

 


(A)         ANY RELEVANT FINANCE DOCUMENT;


 


(B)         ANY SENIOR SECURED NOTES DOCUMENTS; AND


 


(C)         ANY OTHER AGREEMENT OR DOCUMENT DESIGNATED A “FINANCE DOCUMENT” IN
WRITING BY THE FACILITY AGENT AND THE COMPANY.


 

“Finance Lease” means a lease treated as a capital or finance lease pursuant to
GAAP.

 

“Finance Parties” means the Facility Agent, the Arrangers, the Bookrunners, the
Security Trustee, the Lenders and each Hedge Counterparty, the holders of any
Senior Secured Notes and the trustees and/or other agents in respect of any
Senior Secured Notes and “Finance Party” means any of them.

 

“Financial Action Task Force” means the Financial Action Task Force on Money
Laundering, an inter-governmental body, the purpose of which is the development
and promotion of policies, at both national and international levels, to combat
money laundering.

 

“Financial Indebtedness” means, without double counting, any Indebtedness for or
in respect of:

 


(A)         MONEYS BORROWED;


 


(B)         ANY AMOUNT RAISED BY ACCEPTANCE UNDER ANY ACCEPTANCE CREDIT
FACILITY;


 


(C)         ANY AMOUNT RAISED PURSUANT TO ANY NOTE PURCHASE FACILITY OR THE
ISSUE OF BONDS, NOTES, DEBENTURES, LOAN STOCK OR ANY SIMILAR INSTRUMENT (BUT
NOT, IN ANY CASE, TRADE INSTRUMENTS) (FOR THE AVOIDANCE OF DOUBT EXCLUDING ANY
LOAN NOTES OR SIMILAR INSTRUMENTS ISSUED SOLELY BY WAY OF CONSIDERATION FOR THE
ACQUISITION OF ASSETS IN ORDER TO DEFER CAPITAL GAINS OR EQUIVALENT TAXES WHERE
SUCH LOAN NOTES OR SIMILAR INSTRUMENTS ARE NOT ISSUED FOR THE PURPOSE OF RAISING
FINANCE);


 


(D)         THE PRINCIPAL PORTION OF ANY LIABILITY IN RESPECT OF ANY FINANCE
LEASE;


 


(E)         RECEIVABLES SOLD OR DISCOUNTED (OTHER THAN ANY RECEIVABLES TO THE
EXTENT THEY ARE SOLD ON A NON-RECOURSE BASIS);


 


(F)          THE AMOUNT OF ANY LIABILITY IN RESPECT OF ANY PURCHASE PRICE FOR
ASSETS OR SERVICES THE PAYMENT OF WHICH IS DEFERRED FOR A PERIOD IN EXCESS OF
150 DAYS IN ORDER TO RAISE FINANCE OR TO FINANCE THE ACQUISITION OF THOSE ASSETS
OR SERVICES;


 


(G)         ANY AMOUNT RAISED UNDER ANY OTHER TRANSACTION (INCLUDING ANY FORWARD
SALE OR PURCHASE AGREEMENT) REQUIRED TO BE ACCOUNTED FOR AS INDEBTEDNESS IN
ACCORDANCE WITH GAAP;


 


(H)         ANY DERIVATIVE TRANSACTION ENTERED INTO IN CONNECTION WITH
PROTECTION AGAINST OR BENEFIT FROM FLUCTUATION IN ANY RATE OR PRICE (AND, WHEN
CALCULATING THE VALUE OF ANY DERIVATIVE TRANSACTION, ONLY THE MARKED TO MARKET
VALUE SHALL BE TAKEN INTO ACCOUNT, PROVIDED THAT FOR THE PURPOSES OF CLAUSE 27.5
(CROSS DEFAULT), ONLY THE NET AMOUNT NOT PAID OR WHICH IS PAYABLE BY THE
RELEVANT MEMBER OF THE GROUP SHALL BE INCLUDED);

 

24

--------------------------------------------------------------------------------


 


(I)          ANY AMOUNT RAISED PURSUANT TO ANY ISSUE OF SHARES WHICH ARE
EXPRESSED TO BE REDEEMABLE (OTHER THAN AT THE OPTION OF THE ISSUER) IN CASH
(OTHER THAN REDEEMABLE SHARES IN RESPECT OF WHICH THE REDEMPTION IS PROHIBITED
UNTIL AFTER REPAYMENT IN FULL OF ALL OUTSTANDINGS UNDER THE FACILITIES);


 


(J)          ANY COUNTER-INDEMNITY OBLIGATION IN RESPECT OF A GUARANTEE,
INDEMNITY, BOND, STANDBY OR DOCUMENTARY LETTER OF CREDIT OR ANY OTHER INSTRUMENT
(BUT NOT, IN ANY CASE, TRADE INSTRUMENTS) ISSUED BY A BANK OR FINANCIAL OR OTHER
INSTITUTION; OR


 


(K)         THE AMOUNT OF ANY LIABILITY IN RESPECT OF ANY GUARANTEE OR INDEMNITY
FOR THE FINANCIAL INDEBTEDNESS OF ANOTHER PERSON REFERRED TO IN PARAGRAPHS (A)
TO (J) ABOVE.


 

“Financial Officer” means the Chief Financial Officer, the Deputy Chief
Financial Officer, the Assistant Treasurer, the Controller or the Group
Treasurer, in each case, of the Company or of the Group, or any similar officer
of the Company or of the Group.

 

“Financial Quarter” has the meaning given to such term in Clause 23.1 (Financial
Definitions).

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

 

“Fitch” means Fitch Ratings or any successor thereof.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by any member of the Group for the benefit of employees of any
member of the Group residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Funded Excluded Subsidiary” means, in respect of a Funding Passthrough, a Bank
Group Excluded Subsidiary or any person in which a member of the Bank Group owns
an interest but which is not a member of the Bank Group which:

 


(A)         INDIRECTLY RECEIVES FUNDING FROM A BANK HOLDCO; AND/OR


 


(B)         BY WAY OF DIVIDEND OR OTHER DISTRIBUTION, LOAN OR PAYMENT OF
INTEREST ON OR THE REPAYMENT OF THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS OWED BY
IT, DIRECTLY OR INDIRECTLY, MAKES A PAYMENT TO A BANK HOLDCO.


 

“Funding Passthrough” means a series of transactions between a Bank Holdco, one
or more members of the Bank Group and a Funded Excluded Subsidiary where:

 


(A)         IN THE CASE OF FUNDING BEING PROVIDED BY A BANK HOLDCO TO THE FUNDED
EXCLUDED SUBSIDIARY, THAT FUNDING IS:


 

(I)          FIRST MADE AVAILABLE BY THE BANK HOLDCO TO (IN THE CASE OF THE
PARENT) THE COMPANY OR, ONE OF ITS SUBSIDIARIES (OTHER THAN IN THE CASE OF
VIRGIN MEDIA COMMUNICATIONS, THE PARENT OR ANY OF ITS SUBSIDIARIES) BY WAY OF
THE SUBSCRIPTION FOR NEW SECURITIES, CAPITAL CONTRIBUTION OR SUBORDINATED
FUNDING;

 

(II)         SECONDLY (IF RELEVANT) MADE AVAILABLE BY THE RECIPIENT OF THE
FUNDING PASSTHROUGH UNDER (I) ABOVE, TO A MEMBER OF THE BANK GROUP (OTHER THAN
THE COMPANY) WHICH MAY BE FOLLOWED BY ONE OR MORE TRANSACTIONS BETWEEN

 

25

--------------------------------------------------------------------------------


 

MEMBERS OF THE BANK GROUP (OTHER THAN THE COMPANY) AND FINALLY MADE AVAILABLE BY
A MEMBER OF THE BANK GROUP (OTHER THAN THE COMPANY) TO THE FUNDED EXCLUDED
SUBSIDIARY IN ALL SUCH CASES BY WAY OF EITHER THE SUBSCRIPTION FOR NEW
SECURITIES, THE ADVANCING OF LOANS OR CAPITAL CONTRIBUTION; OR

 


(B)         IN THE CASE OF A PAYMENT TO BE MADE BY THE FUNDED EXCLUDED
SUBSIDIARY TO A BANK HOLDCO THAT PAYMENT IS:


 

(I)          FIRST MADE BY THE FUNDED EXCLUDED SUBSIDIARY TO A MEMBER OF THE
BANK GROUP, AND THEREAFTER IS MADE BETWEEN MEMBERS OF THE BANK GROUP (AS
RELEVANT), BY WAY OF DIVIDEND OR OTHER DISTRIBUTION, LOAN OR PAYMENT OF INTEREST
ON OR THE REPAYMENT OF THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS OWED BY SUCH
FUNDED EXCLUDED SUBSIDIARY OR RELEVANT MEMBER OF THE BANK GROUP; AND

 

(II)         FINALLY MADE BY THE COMPANY TO THE PARENT OR BY ONE OF THE
SUBSIDIARIES OF VIRGIN MEDIA COMMUNICATIONS (OTHER THAN THE PARENT OR ANY OF ITS
SUBSIDIARIES) TO VIRGIN MEDIA COMMUNICATIONS BY WAY OF DIVIDEND OR OTHER
DISTRIBUTION, LOAN OR THE PAYMENT OF INTEREST ON OR THE REPAYMENT OF THE
PRINCIPAL AMOUNT OF ANY LOAN MADE BY WAY OF SUBORDINATED FUNDING.

 

“GAAP” means accounting principles generally accepted in the United States.

 

“Group” means:

 


(A)         FOR THE PURPOSES OF CLAUSE 22.1 (FINANCIAL STATEMENTS), CLAUSE 22.3
(BUDGET) AND CLAUSE 23 (FINANCIAL CONDITION) AND ANY OTHER PROVISIONS IN THIS
AGREEMENT USING THE TERMS DEFINED IN CLAUSE 23 (FINANCIAL CONDITION):


 

(I)          THE ULTIMATE PARENT AND ITS SUBSIDIARIES FROM TIME TO TIME; AND

 

(II)         NTL SOUTH HERTS, FOR SO LONG AS A MEMBER OF THE GROUP IS THE
GENERAL PARTNER OF SOUTH HERTFORDSHIRE UNITED KINGDOM FUND, LTD. OR IF IT
BECOMES A WHOLLY-OWNED SUBSIDIARY OF THE GROUP; AND

 


(B)         FOR ALL OTHER PURPOSES, THE ULTIMATE PARENT AND ITS SUBSIDIARIES
FROM TIME TO TIME.


 

“Group Business” means the provision of broadband and communications services,
including:

 


(A)         RESIDENTIAL TELEPHONE, MOBILE TELEPHONE, CABLE TELEVISION AND
INTERNET SERVICES, INCLUDING WHOLESALE INTERNET ACCESS SOLUTIONS TO INTERNET
SERVICE PROVIDERS;


 


(B)         DATA, VOICE AND INTERNET SERVICES TO LARGE BUSINESSES, PUBLIC SECTOR
ORGANISATIONS AND SMALL AND MEDIUM SIZED ENTERPRISES;


 


(C)         NATIONAL AND INTERNATIONAL COMMUNICATIONS TRANSPORT SERVICES TO
COMMUNICATIONS COMPANIES; AND


 


(D)         THE PROVISION OF CONTENT,


 

and any related ancillary or complementary business to any of the services
described above.

 

“Group Intercreditor Agreement” means the intercreditor agreement dated 3
March 2006 between, among others, certain of the Obligors, other members of the
Group and the Relevant Finance Parties.

 

26

--------------------------------------------------------------------------------


 

“Group Structure Chart” means the structure chart relating to the Group, which
has been delivered to the Facility Agent on or prior to the Original Execution
Date or any updated group structure chart which is delivered to the Facility
Agent pursuant to Clause 24.14 (Group Structure Chart) from time to time.

 

“Guarantors” means:

 


(A)         FOR THE PURPOSES OF CLAUSE 29 (GUARANTEE AND INDEMNITY), THE PARENT,
THE ORIGINAL GUARANTORS AND ANY ACCEDING GUARANTORS; AND


 


(B)         FOR THE PURPOSES OF ANY OTHER PROVISION OF THE RELEVANT FINANCE
DOCUMENTS, THE ORIGINAL GUARANTORS AND ANY ACCEDING GUARANTORS,


 

and “Guarantor” means any one of them as the context requires, provided that in
either case, such person has not been released from its rights and obligations
as a Guarantor hereunder pursuant to Clause 44.5 (Release of Guarantees and
Security).

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment.

 

“Hedge Counterparty” means any counterparty which is a party to a Hedging
Agreement entered into for the purposes of Clause 24.9 (Hedging) and has acceded
to the Group Intercreditor Agreement and the HYD Intercreditor Agreement and
“Hedge Counterparties” means all such counterparties.

 

“Hedging Agreement” means any agreement in respect of an interest rate swap,
currency swap, forward foreign exchange transaction, cap, floor, collar or
option transaction or any other treasury transaction or any combination of it or
any other transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price.

 

“High Yield Notes” means the Existing High Yield Notes, any Additional High
Yield Notes and any High Yield Refinancing.

 

“High Yield Refinancing” means any Financial Indebtedness incurred by the Parent
for the purposes of refinancing all or a portion of the Existing High Yield
Notes and/or any Additional High Yield Notes and/or any High Yield Refinancing
and/or any Senior Secured Notes and/or the Convertible Senior Notes and/or any
Financial Indebtedness permitted to be incurred or outstanding pursuant to
Clause 25.4 (Financial Indebtedness), in each case, including any Financial
Indebtedness incurred for the purpose of the payment of all principal, interest,
fees, expenses, commissions, make-whole and any other contractual premium
payable under such Financial Indebtedness being refinanced and any reasonable
fees, costs and expenses incurred in connection with such refinancing, in
respect of which the following terms apply:

 


(A)         THE FINAL MATURITY DATE OR REDEMPTION DATE OF SUCH REFINANCING
OCCURS ON OR AFTER THE SCHEDULED REDEMPTION DATE IN RESPECT OF THE FINANCIAL
INDEBTEDNESS BEING REFINANCED;


 


(B)         THE AVERAGE LIFE OF THE HIGH YIELD REFINANCING IS NOT LESS THAN (OR,
IN RESPECT OF A REFINANCING IN PART, IS EQUAL TO) THE REMAINING AVERAGE LIFE OF
THE FINANCIAL INDEBTEDNESS BEING REFINANCED, AS AT THE TIME OF SUCH REFINANCING;


 


(C)         THE PRINCIPAL AMOUNT OF ANY SUCH FINANCIAL INDEBTEDNESS SHALL NOT
EXCEED THE PRINCIPAL AMOUNT OF, AND ANY OUTSTANDING INTEREST ON, THE FINANCIAL
INDEBTEDNESS BEING REFINANCED (PLUS ALL FEES, EXPENSES, COMMISSIONS, MAKE-WHOLE
OR OTHER CONTRACTUAL PREMIUM PAYABLE IN CONNECTION WITH SUCH REFINANCING);

 

27

--------------------------------------------------------------------------------


 


(D)         IT IS UNSECURED; AND


 


(E)         IF SUCH FINANCIAL INDEBTEDNESS IS GUARANTEED, IT IS NOT GUARANTEED
BY ANY MEMBER OF THE BANK GROUP OTHER THAN THE COMPANY AND/OR INTERMEDIATE
HOLDCO, PROVIDED THAT ANY SUCH GUARANTEE OR GUARANTEES SO PROVIDED ARE
(I) GRANTED ON SUBORDINATION AND RELEASE TERMS SUBSTANTIALLY THE SAME AS THE
EXISTING GUARANTEES OF THE COMPANY AND INTERMEDIATE HOLDCO IN FAVOUR OF THE
EXISTING HIGH YIELD NOTES AND (II) SUBJECT TO THE TERMS OF THE HYD INTERCREDITOR
AGREEMENT OR A SUPPLEMENTAL HYD INTERCREDITOR AGREEMENT.


 

“Holding Company” of a company means a company of which the first-mentioned
company is a Subsidiary.

 

“HYD Intercreditor Agreement” means the intercreditor agreement dated 13
April 2004 between certain of the Obligors, the Relevant Finance Parties and the
indenture trustee in respect of the Existing High Yield Notes.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Impaired Agent” means the Facility Agent at any time when:

 


(A)         IT HAS FAILED TO MAKE (OR HAS NOTIFIED A RELEVANT FINANCE PARTY THAT
IT WILL NOT MAKE) A PAYMENT REQUIRED TO BE MADE BY IT UNDER THE RELEVANT FINANCE
DOCUMENTS BY THE DUE DATE FOR PAYMENT;


 


(B)         THE FACILITY AGENT OTHERWISE RESCINDS OR REPUDIATES A RELEVANT
FINANCE DOCUMENT;


 


(C)         (IF THE FACILITY AGENT IS ALSO A LENDER) IT IS A DEFAULTING LENDER
UNDER PARAGRAPH (A) OR (B) OF THE DEFINITION OF “DEFAULTING LENDER”; OR


 


(D)         AN INSOLVENCY EVENT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO
THE FACILITY AGENT,


 

unless, in the case of paragraph (a) above:

 

(I)          ITS FAILURE TO PAY IS CAUSED BY:

 

(A) ADMINISTRATIVE OR TECHNICAL ERROR; OR

 

(B) A DISRUPTION EVENT; AND

 

payment is made within 3 Business Days of its due date; or

 

(II)         THE FACILITY AGENT IS DISPUTING IN GOOD FAITH WHETHER IT IS
CONTRACTUALLY OBLIGED TO MAKE THE PAYMENT IN QUESTION.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 13 (Form of Increase Confirmation).

 

“Increased Cost” means:

 


(A)         ANY REDUCTION IN THE RATE OF RETURN FROM A FACILITY OR ON A RELEVANT
FINANCE PARTY’S (OR AN AFFILIATE’S) OVERALL CAPITAL;


 


(B)         ANY ADDITIONAL OR INCREASED COST; OR

 

28

--------------------------------------------------------------------------------


 


(C)         ANY REDUCTION OF ANY AMOUNT DUE AND PAYABLE UNDER ANY RELEVANT
FINANCE DOCUMENT,


 

which is incurred or suffered by a Relevant Finance Party or any of its
Affiliates to the extent that it is attributable to that Relevant Finance Party
having agreed to make available its Commitment or having funded or performed its
obligations under any Relevant Finance Document.

 

“Increase Lender” has the meaning set out in Clause 2.2(a)(ii) (Increase).

 

“Indebtedness” means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent (including interest and other charges relating to it).

 

“Information Memorandum” means the information memorandum to be dated on or
around the Original Execution Date and approved by the Company concerning the
Obligors which, at the request of the Company and on its behalf, has been or
will be prepared in relation to the Facilities and the business, assets,
financial condition and prospects of the Group and which will be made available
by the Mandated Lead Arrangers pursuant to the terms of the B Facility
Syndication Letter to selected banks and other institutions for the purpose of
syndicating the B Facilities, as supplemented by the reports of the Ultimate
Parent publicly filed with the SEC, including without limitation the Annual
Report on Form 10-K dated 26 February 2010.

 

“Insolvency Event” in relation to a Relevant Finance Party means that the
Relevant Finance Party:

 


(A)         IS DISSOLVED (OTHER THAN PURSUANT TO A CONSOLIDATION, AMALGAMATION
OR MERGER);


 


(B)         BECOMES INSOLVENT OR IS UNABLE TO PAY ITS DEBTS OR FAILS OR ADMITS
IN WRITING ITS INABILITY GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(C)         MAKES A GENERAL ASSIGNMENT, ARRANGEMENT OR COMPOSITION WITH OR FOR
THE BENEFIT OF ITS CREDITORS;


 


(D)         INSTITUTES OR HAS INSTITUTED AGAINST IT, BY A REGULATOR, SUPERVISOR
OR ANY SIMILAR OFFICIAL WITH PRIMARY INSOLVENCY, REHABILITATIVE OR REGULATORY
JURISDICTION OVER IT IN THE JURISDICTION OF ITS INCORPORATION OR ORGANISATION OR
THE JURISDICTION OF ITS HEAD OR HOME OFFICE, A PROCEEDING SEEKING A JUDGMENT OF
INSOLVENCY OR BANKRUPTCY OR ANY OTHER RELIEF UNDER ANY BANKRUPTCY OR INSOLVENCY
LAW OR OTHER SIMILAR LAW AFFECTING CREDITORS’ RIGHTS, OR A PETITION IS PRESENTED
FOR ITS WINDING-UP OR LIQUIDATION BY IT OR SUCH REGULATOR, SUPERVISOR OR SIMILAR
OFFICIAL;


 


(E)         HAS INSTITUTED AGAINST IT A PROCEEDING SEEKING A JUDGMENT OF
INSOLVENCY OR BANKRUPTCY OR ANY OTHER RELIEF UNDER ANY BANKRUPTCY OR INSOLVENCY
LAW OR OTHER SIMILAR LAW AFFECTING CREDITORS’ RIGHTS, OR A PETITION IS PRESENTED
FOR ITS WINDING-UP OR LIQUIDATION, AND, IN THE CASE OF ANY SUCH PROCEEDING OR
PETITION INSTITUTED OR PRESENTED AGAINST IT, SUCH PROCEEDING OR PETITION IS
INSTITUTED OR PRESENTED BY A PERSON OR ENTITY NOT DESCRIBED IN PARAGRAPH
(D) ABOVE AND:


 

(I)          RESULTS IN A JUDGMENT OF INSOLVENCY OR BANKRUPTCY OR THE ENTRY OF
AN ORDER FOR RELIEF OR THE MAKING OF AN ORDER FOR ITS WINDING-UP OR LIQUIDATION;
OR

 

(II)         IS NOT DISMISSED, DISCHARGED, STAYED OR RESTRAINED IN EACH CASE
WITHIN 30 DAYS OF THE INSTITUTION OR PRESENTATION THEREOF;

 

29

--------------------------------------------------------------------------------


 


(F)          HAS A RESOLUTION PASSED FOR ITS WINDING-UP, OFFICIAL MANAGEMENT OR
LIQUIDATION (OTHER THAN PURSUANT TO A CONSOLIDATION, AMALGAMATION OR MERGER);


 


(G)         SEEKS OR BECOMES SUBJECT TO THE APPOINTMENT OF AN ADMINISTRATOR,
PROVISIONAL LIQUIDATOR, CONSERVATOR, RECEIVER, TRUSTEE, CUSTODIAN OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ALL OR SUBSTANTIALLY ALL ITS ASSETS;


 


(H)         HAS A SECURED PARTY TAKE POSSESSION OF ALL OR SUBSTANTIALLY ALL ITS
ASSETS OR HAS A DISTRESS, EXECUTION, ATTACHMENT, SEQUESTRATION OR OTHER LEGAL
PROCESS LEVIED, ENFORCED OR SUED ON OR AGAINST ALL OR SUBSTANTIALLY ALL ITS
ASSETS AND SUCH SECURED PARTY MAINTAINS POSSESSION, OR ANY SUCH PROCESS IS NOT
DISMISSED, DISCHARGED, STAYED OR RESTRAINED, IN EACH CASE WITHIN 30 DAYS
THEREAFTER;


 


(I)          CAUSES OR IS SUBJECT TO ANY EVENT WITH RESPECT TO IT WHICH, UNDER
THE APPLICABLE LAWS OF ANY JURISDICTION, HAS AN ANALOGOUS EFFECT TO ANY OF THE
EVENTS SPECIFIED IN PARAGRAPHS (A) TO (H) ABOVE; OR


 


(J)          TAKES ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO,
APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE FOREGOING ACTS.


 

“Inspecting Party” has the meaning given to such term in Clause 22.6 (Access).

 

“Instructing Group” means:

 


(A)         FOR THE PURPOSES OF CLAUSE 27.17 (ACCELERATION):


 

(I)          BEFORE ANY UTILISATION OF THE FACILITIES UNDER THIS AGREEMENT, A
LENDER OR GROUP OF LENDERS WHOSE AVAILABLE COMMITMENTS AMOUNT IN AGGREGATE TO
MORE THAN 662/3% OF THE AVAILABLE FACILITIES; AND

 

(II)         THEREAFTER, A LENDER OR GROUP OF LENDERS TO WHOM IN AGGREGATE MORE
THAN 662/3% OF THE AGGREGATE AMOUNT OF THE OUTSTANDINGS ARE (OR IF THERE ARE NO
OUTSTANDINGS AT SUCH TIME, IMMEDIATELY PRIOR TO THEIR REPAYMENT, WERE THEN)
OWED,

 

in each case, calculated in accordance with the provisions of Clause 44.7
(Calculation of Consent); and

 


(B)         FOR ALL OTHER PURPOSES UNDER THIS AGREEMENT:


 

(I)          BEFORE ANY UTILISATION OF THE FACILITIES UNDER THIS AGREEMENT, A
LENDER OR GROUP OF LENDERS WHOSE AVAILABLE COMMITMENTS AMOUNT IN AGGREGATE TO
MORE THAN 662/3% OF THE AVAILABLE FACILITIES; AND

 

(II)         THEREAFTER, A LENDER OR GROUP OF LENDERS TO WHOM IN AGGREGATE MORE
THAN 662/3% OF THE AGGREGATE AMOUNT OF THE OUTSTANDINGS ARE (OR IF THERE ARE NO
OUTSTANDINGS AT SUCH TIME, IMMEDIATELY PRIOR TO THEIR REPAYMENT, WERE THEN)
OWED,

 

in each case, calculated in accordance with the provisions of Clause 44.7
(Calculation of Consent), provided that to the extent the terms of an Additional
Facility vary from the terms of this Agreement:

 

(A)        THE RELEVANT LENDERS UNDER THE APPLICABLE ADDITIONAL FACILITY SHALL
NOT BE ENTITLED TO VOTE ON ANY MATTERS (INCLUDING ON ANY CONSENT AND/OR WAIVER)
WITH RESPECT TO ANY PROVISIONS OF THIS AGREEMENT THAT DO NOT EQUALLY APPLY TO
SUCH ADDITIONAL FACILITY IN WHICH CASE THE RELEVANT ADDITIONAL

 

30

--------------------------------------------------------------------------------


 

FACILITY COMMITMENTS AND ANY RELATED ADDITIONAL FACILITY OUTSTANDINGS SHALL BE
EXCLUDED FROM THE CALCULATION OF THE REQUISITE PERCENTAGE UNDER PARAGRAPHS
(B)(I) AND (II) ABOVE;

 

(B)        THE RELEVANT LENDERS UNDER THE APPLICABLE ADDITIONAL FACILITY SHALL
BE ENTITLED TO VOTE ON ANY MATTERS (INCLUDING ON ANY CONSENT AND/OR WAIVER) WITH
RESPECT TO ANY PROVISIONS OF THIS AGREEMENT THAT EQUALLY APPLY TO SUCH
ADDITIONAL FACILITY IN WHICH CASE THE RELEVANT ADDITIONAL FACILITY COMMITMENTS
AND ANY RELATED ADDITIONAL FACILITY OUTSTANDINGS SHALL BE INCLUDED IN THE
CALCULATION OF THE REQUISITE PERCENTAGE UNDER PARAGRAPHS (B)(I) AND (II) ABOVE;
AND

 

(C)        ONLY THE RELEVANT LENDERS UNDER THE APPLICABLE ADDITIONAL FACILITY
SHALL BE ENTITLED TO VOTE ON ANY MATTERS (INCLUDING ANY CONSENT AND/OR WAIVER)
WITH RESPECT TO ANY PROVISIONS THAT SOLELY APPLY TO SUCH ADDITIONAL FACILITY OR
ADDITIONAL FACILITIES IN WHICH CASE ONLY THE RELEVANT COMMITMENTS AND ANY
RELATED OUTSTANDINGS UNDER SUCH ADDITIONAL FACILITY OR ADDITIONAL FACILITIES
SHALL BE INCLUDED IN THE CALCULATION OF THE REQUISITE PERCENTAGE UNDER
PARAGRAPHS (B)(I) AND (II) ABOVE,

 

and provided further that, in each case of paragraphs (a) and (b) above, for the
purposes of any references in the HYD Intercreditor Agreement to the definition
of “Instructing Group” in this Agreement, “Instructing Group” means Instructing
Party as defined in the Group Intercreditor Agreement.

 

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any license to use any of the
same.

 

“Interest” has the meaning given to such term in Clause 23.1 (Financial
Definitions).

 

“Interest Coverage Ratio” has the meaning given to such term in paragraph (b) of
Clause 23.2 (Ratio).

 

“Interest Period” means, save as otherwise provided in this Agreement, any of
those periods mentioned in Clause 14.1 (Interest Periods for Term Facility
Advances).

 

“Intermediate Holdco” means Virgin Media Investments Limited, a company
incorporated in England and Wales under registered number 7108297 and having its
registered office at 160 Great Portland Street, London W1W 5QA.

 

“Intra-Group Services” means:

 


(A)         THE SALE OF PROGRAMMING OR OTHER CONTENT BY ANY MEMBER(S) OF THE
GROUP TO ONE OR MORE MEMBERS OF THE BANK GROUP ON ARMS’ LENGTH TERMS;


 


(B)         THE LEASE OR SUBLEASE OF OFFICE SPACE, OTHER PREMISES OR EQUIPMENT
ON ARMS’ LENGTH TERMS BY ONE OR MORE MEMBERS OF THE BANK GROUP TO ONE OR MORE
MEMBERS OF THE GROUP OR BY ONE OR MORE MEMBERS OF THE GROUP TO ONE OR MORE
MEMBERS OF THE BANK GROUP;


 


(C)         THE PROVISION OR RECEIPT OF OTHER SERVICES, FACILITIES OR OTHER
ARRANGEMENTS (IN EACH CASE NOT CONSTITUTING FINANCIAL INDEBTEDNESS) IN THE
ORDINARY COURSE OF BUSINESS, BY OR FROM ONE OR MORE MEMBERS OF THE BANK GROUP TO
OR FROM ONE OR MORE MEMBERS OF THE GROUP INCLUDING, WITHOUT LIMITATION, (I) THE
EMPLOYMENT OF PERSONNEL, (II) PROVISION OF EMPLOYEE HEALTHCARE OR OTHER
BENEFITS, (III) ACTING AS AGENT TO BUY EQUIPMENT, OTHER ASSETS OR SERVICES OR TO
TRADE WITH RESIDENTIAL OR BUSINESS CUSTOMERS, AND (IV) THE

 

31

--------------------------------------------------------------------------------


 


PROVISION OF AUDIT, ACCOUNTING, BANKING, IT, TELEPHONY, OFFICE, ADMINISTRATIVE,
COMPLIANCE, PAYROLL OR OTHER SIMILAR SERVICES PROVIDED THAT THE CONSIDERATION
FOR THE PROVISION THEREOF IS, IN THE REASONABLE OPINION OF THE COMPANY, NO LESS
THAN COST; AND


 


(D)         THE EXTENSION, IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS NO
LESS FAVOURABLE TO THE RELEVANT MEMBER OF THE BANK GROUP THAN ARMS’ LENGTH
TERMS, BY OR TO ANY MEMBER OF THE BANK GROUP TO OR BY ANY SUCH MEMBER OF THE
GROUP OF TRADE CREDIT NOT CONSTITUTING FINANCIAL INDEBTEDNESS IN RELATION TO THE
PROVISION OR RECEIPT OF INTRA-GROUP SERVICES REFERRED TO IN PARAGRAPHS (A),
(B) OR (C) ABOVE.


 

“ISDA” means the International Swaps & Derivatives Association, Inc.

 

“ITA” means the Income Tax Act 2007.

 

“Joint Venture” means any joint venture, partnership or similar arrangement
between any member of the Bank Group and any other person that is not a member
of the Bank Group.

 

“Joint Venture Group” means any Joint Venture and its subsidiaries from time to
time, including the UKTV Group.

 

“Law” means:

 


(A)         COMMON OR CUSTOMARY LAW;


 


(B)         ANY CONSTITUTION, DECREE, JUDGMENT, LEGISLATION, ORDER, ORDINANCE,
REGULATION, STATUTE, TREATY OR OTHER LEGISLATIVE MEASURE IN ANY JURISDICTION;
AND


 


(C)         ANY DIRECTIVE, REGULATION, PRACTICE, REQUIREMENT WHICH HAS THE FORCE
OF LAW AND WHICH IS ISSUED BY ANY GOVERNMENTAL BODY, AGENCY OR DEPARTMENT OR ANY
CENTRAL BANK OR OTHER FISCAL, MONETARY, REGULATORY, SELF-REGULATORY OR OTHER
AUTHORITY OR AGENCY.


 

“L/C Bank” means the Original L/C Bank and any other Lender which has been
appointed as an L/C Bank in accordance with Clause 5.11 (Appointment and Change
of L/C Bank) and which has not resigned in accordance with paragraph (c) of
Clause 5.11 (Appointment and Change of L/C Bank).

 

“L/C Bank Accession Certificate” means a duly completed accession certificate in
the form set out in Schedule 11 (Form of L/C Bank Accession Certificate).

 

“L/C Lender” has the meaning set out in Clause 5.1(b) (Issue of Documentary
Credits).

 

“L/C Proportion” means, in relation to a Lender in respect of any Documentary
Credit and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by such Lender’s Available Revolving Facility
Commitment to the Available Revolving Facility immediately prior to the issue of
such Documentary Credit.

 

“Legal Opinions” means any of the legal opinions referred to in paragraph 9 of
Part 1 of Schedule 3 (Conditions Precedent to First Utilisation) and paragraph 2
of Part 4 of Schedule 5 (Accession Documents) delivered pursuant to Clause 3.1
(Conditions Precedent) and Clause 26 (Acceding Group Companies), respectively.

 

“Lender” means:

 


(A)         AN ORIGINAL LENDER;

 

32

--------------------------------------------------------------------------------


 


(B)         A PERSON (INCLUDING EACH L/C BANK AND EACH ANCILLARY FACILITY
LENDER) WHICH HAS BECOME A PARTY TO THIS AGREEMENT AS A LENDER IN ACCORDANCE
WITH THE PROVISIONS OF CLAUSE 37 (ASSIGNMENTS AND TRANSFERS);


 


(C)         A PERSON WHICH HAS BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY
EXECUTING A B FACILITY ACCESSION DEED; OR


 


(D)         A PERSON WHICH HAS BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY
EXECUTING AN ADDITIONAL FACILITY ACCESSION DEED,


 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

 

“Leverage Ratio” has the meaning given to such term in paragraph (a) of Clause
23.2 (Ratios).

 

“LIBOR” means, in relation to any amount to be advanced to or owed by an Obligor
under this Agreement in a currency (other than euro) on which interest for a
given period is to accrue:

 


(A)         THE RATE PER ANNUM WHICH APPEARS ON THE RELEVANT PAGE FOR SUCH
PERIOD AT OR ABOUT 11.00 A.M. ON THE QUOTATION DATE FOR SUCH PERIOD; OR


 


(B)         IF NO SUCH RATE IS DISPLAYED AND THE FACILITY AGENT SHALL NOT HAVE
SELECTED AN ALTERNATIVE SERVICE ON WHICH SUCH RATE IS DISPLAYED AS CONTEMPLATED
BY THE DEFINITION OF “RELEVANT PAGE”, THE ARITHMETIC MEAN (ROUNDED UPWARDS, IF
NOT ALREADY SUCH A MULTIPLE, TO THE NEAREST 4 DECIMAL PLACES) OF THE RATES (AS
NOTIFIED TO THE FACILITY AGENT) AT WHICH EACH OF THE REFERENCE BANKS WAS
OFFERING TO PRIME BANKS IN THE LONDON INTERBANK MARKET DEPOSITS IN THE RELEVANT
CURRENCY FOR SUCH PERIOD AT OR ABOUT 11.00 AM ON THE QUOTATION DATE FOR SUCH
PERIOD.


 

“Liquidation Transfer” has the meaning given to such term in
Clause 25.18(a) (Internal Reorganisations).

 

“Major Event of Default” means an Event of Default arising under any of the
following provisions:

 


(A)         CLAUSE 27.1 (NON-PAYMENT);


 


(B)         CLAUSE 27.2 (COVENANTS);


 


(C)         CLAUSE 27.5 (CROSS DEFAULT);


 


(D)         CLAUSE 27.6 (INSOLVENCY);


 


(E)         CLAUSE 27.7 (WINDING-UP);


 


(F)          CLAUSE 27.8 (EXECUTION OR DISTRESS);


 


(G)         CLAUSE 27.9 (SIMILAR EVENTS);


 


(H)         CLAUSE 27.10 (REPUDIATION);


 


(I)          CLAUSE 27.11 (ILLEGALITY);


 


(J)          CLAUSE 27.12 (INTERCREDITOR DEFAULT); AND

 

33

--------------------------------------------------------------------------------


 


(K)         CLAUSE 27.14 (MATERIAL ADVERSE EFFECT).


 

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 7 (Mandatory Cost Formula).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Marketable Securities” means any security which is listed on any publicly
recognised stock exchange and which has, or is issued by a company which has, a
capitalisation of not less than £1 billion (or its equivalent in other
currencies) as at the time such Marketable Securities are acquired by any member
of the Bank Group by way of consideration for any disposal permitted under
Clause 25.6 (Disposals).

 

“Market Disruption Event” has the meaning given to such term in clause 15.2(c)
(Market Disruption).

 

“Material Adverse Effect” means a material adverse change in:

 


(A)         THE FINANCIAL CONDITION, ASSETS OR BUSINESS OF THE OBLIGORS (TAKEN
AS A WHOLE); OR


 


(B)         THE ABILITY OF ANY OBLIGOR TO PERFORM AND COMPLY WITH ITS PAYMENT OR
OTHER MATERIAL OBLIGATIONS UNDER ANY RELEVANT FINANCE DOCUMENT (TAKING INTO
ACCOUNT THE RESOURCES AVAILABLE TO SUCH OBLIGOR FROM ANY OTHER MEMBER OF THE
BANK GROUP).


 

“Material Subsidiary” means, at any time, a member of the Bank Group whose
contribution to Consolidated Operating Cashflow (on a consolidated basis if it
has Subsidiaries) represents at least 5% of the Consolidated Operating Cashflow
calculated by reference to the most recent financial statements of the Bank
Group delivered pursuant to paragraph (b)(ii) of Clause 22.1 (Financial
Statements).

 

“Maturing Advance” has the meaning given to such term in Clause 8.2 (Rollover
Advances).

 

“Merged Entity” has the meaning given to such term in Clause 25.8(e) (Mergers).

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereof.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) any member of the Group or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which any member of the Group or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Necessary Authorisations” means all Authorisations (including Environmental
Licences and any Authorisations issued pursuant to or any deemed Authorisations
under any Statutory Requirements) of any person including any government or
other regulatory authority required by applicable Law to enable it to:

 


(A)         LAWFULLY ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THE RELEVANT
FINANCE DOCUMENTS TO WHICH IT IS PARTY;


 


(B)         ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN
EVIDENCE IN ENGLAND AND, IF DIFFERENT, ITS JURISDICTION OF INCORPORATION OR
ESTABLISHMENT, OF SUCH RELEVANT FINANCE DOCUMENTS TO WHICH IT IS PARTY; AND


 


(C)         CARRY ON ITS BUSINESS FROM TIME TO TIME.

 

34

--------------------------------------------------------------------------------


 

“Net Proceeds” means:

 


(A)         ANY CASH PROCEEDS RECEIVED BY ANY MEMBER OF THE BANK GROUP
(INCLUDING, WHEN RECEIVED, ANY CASH PROCEEDS RECEIVED BY WAY OF DEFERRED
INSTALMENT OF PURCHASE PRICE OR FROM THE SALE OF CASH EQUIVALENT INVESTMENTS OR
MARKETABLE SECURITIES ACQUIRED BY ANY MEMBER OF THE BANK GROUP IN CONSIDERATION
FOR ANY DISPOSAL AS CONTEMPLATED UNDER CLAUSE 25.6 (DISPOSALS) BUT EXCLUDING ANY
REPAYMENT OF ANY LOAN OR FINANCIAL INDEBTEDNESS IN CONNECTION THEREWITH) FROM
ANY DISPOSAL AFTER DEDUCTING:


 

(I)          ALL TAXES PAID OR REASONABLY ESTIMATED BY SUCH MEMBER OF THE BANK
GROUP TO BE PAYABLE BY ANY MEMBER OF THE BANK GROUP AS A RESULT OF THAT
DISPOSAL;

 

(II)         ALL REASONABLE FEES, COMMISSIONS, COSTS AND EXPENSES INCURRED BY
SUCH MEMBER OF THE BANK GROUP IN ARRANGING OR EFFECTING THAT DISPOSAL,
INCLUDING, WITHOUT LIMITATION, ANY AMOUNT REQUIRED TO BE PAID BY ANY MEMBER OF
THE BANK GROUP TO ANY PROPRIETOR OF ANY INTELLECTUAL PROPERTY RIGHTS (NOT BEING
A MEMBER OF THE BANK GROUP) (INCLUDING INTELLECTUAL PROPERTY LICENCES) RELATED
TO THE ASSETS DISPOSED OF WHERE SUCH PAYMENT IS ON ARMS’ LENGTH TERMS AND IS
REQUIRED TO ENABLE SUCH INTELLECTUAL PROPERTY RIGHTS TO BE TRANSFERRED WITH SUCH
ASSETS TO THE EXTENT NECESSARY TO FACILITATE THE APPLICABLE DISPOSAL AND ANY
RELATED REDUNDANCY, RELOCATION AND RESTRUCTURING COSTS (AS EVIDENCED IN
REASONABLE DETAIL TO THE FACILITY AGENT ON REQUEST);

 

(III)        IN THE CASE OF A DISPOSAL EFFECTED BY A MEMBER OF THE BANK GROUP
OTHER THAN A BORROWER, SUCH PROVISION AS IS REASONABLE FOR ALL COSTS AND TAXES
(AFTER TAKING INTO ACCOUNT ALL AVAILABLE CREDITS, DEDUCTIONS AND ALLOWANCES)
INCURRED BY THE BANK GROUP TO A PERSON OTHER THAN A MEMBER OF THE BANK GROUP AND
FAIRLY ATTRIBUTABLE TO UP STREAMING THE CASH PROCEEDS TO A BORROWER OR MAKING
ANY DISTRIBUTION IN CONNECTION WITH SUCH PROCEEDS TO ENABLE THEM TO REACH A
BORROWER;

 

(IV)        ANY CASH PROCEEDS WHICH ARE TO BE APPLIED TOWARDS DISCHARGING ANY
ENCUMBRANCE OVER SUCH ASSET;

 

(V)         IN THE CASE OF A DISPOSAL OF A NON-WHOLLY-OWNED SUBSIDIARY OR JOINT
VENTURE, TO THE EXTENT RECEIVED BY ANY MEMBER OF THE BANK GROUP, ANY CASH
PROCEEDS ATTRIBUTABLE TO ANY INTEREST IN SUCH SUBSIDIARY OR JOINT VENTURE OWNED
BY ANY PERSON OTHER THAN A MEMBER OF THE BANK GROUP;

 

(VI)        ANY AMOUNTS RESERVED FOR ANY POSSIBLE WARRANTY OR INDEMNITY CLAIM IN
RELATION TO ANY DISPOSAL PROVIDED THAT SUCH AMOUNTS SHALL BE ADDED BACK TO NET
PROCEEDS ONCE ANY SUCH RESERVE IS REVERSED; AND

 


(B)         THE CASH PROCEEDS RECEIVED BY ANY MEMBER OF THE BANK GROUP OF ANY
CLAIM FOR LOSS OR DESTRUCTION OF OR DAMAGE TO THE PROPERTY OF A MEMBER OF THE
BANK GROUP UNDER ANY INSURANCE POLICY AFTER DEDUCTING ANY SUCH PROCEEDS RELATING
TO THE THIRD PARTY OR PUBLIC LIABILITY CLAIMS WHICH ARE APPLIED TOWARDS MEETING
SUCH CLAIMS (AND, FOR THE AVOIDANCE OF DOUBT, EXCLUDING ANY PROCEEDS RECEIVED
FOR ANY CLAIM UNDER ANY BUSINESS INTERRUPTION OR SIMILAR INSURANCE) AND ANY
REASONABLE COSTS INCURRED IN RECOVERING THE SAME.


 

“New Equity” means a subscription for capital stock of the Ultimate Parent or
any other form of equity contribution to the Ultimate Parent, in each case,
where such subscription or contribution does not result in a Change of Control.

 

35

--------------------------------------------------------------------------------


 

“New Lender” has the meaning given to such term in Clause 37.5 (Assignments or
Transfers by Lenders).

 

“Non-Acceptable L/C Lender” means a Lender under the Revolving Facility which
the Facility Agent has determined:

 


(A)         IS NOT AN ACCEPTABLE BANK WITHIN THE MEANING OF PARAGRAPH (A) OF THE
DEFINITION OF “ACCEPTABLE BANK” (OTHER THAN A LENDER WHICH EACH L/C BANK HAS
AGREED IS ACCEPTABLE TO IT NOTWITHSTANDING THAT FACT OR AN ORIGINAL LENDER); OR


 


(B)         IS A DEFAULTING LENDER; OR


 


(C)         HAS FAILED TO MAKE (OR HAS NOTIFIED THE FACILITY AGENT THAT IT WILL
NOT MAKE) A PAYMENT TO BE MADE BY IT UNDER CLAUSE 29.2 (INDEMNITY) OR CLAUSE
30.10 (LENDER’S INDEMNITY) OR ANY OTHER PAYMENT TO BE MADE BY IT UNDER THE
RELEVANT FINANCE DOCUMENTS TO OR FOR THE ACCOUNT OF ANY OTHER RELEVANT FINANCE
PARTY IN ITS CAPACITY AS LENDER BY THE DUE DATE FOR PAYMENT UNLESS THE FAILURE
TO PAY FALLS WITHIN THE DESCRIPTION OF ANY OF THOSE ITEMS SET OUT AT (I) — (II)
OF THE DEFINITION OF DEFAULTING LENDER.


 

“Non-Consenting Lender” is a Lender which does not agree to a consent to an
amendment to, or a waiver of, any provision of the Relevant Finance Documents
where:

 


(A)         THE COMPANY OR THE FACILITY AGENT HAS REQUESTED THE LENDERS TO
CONSENT TO AN AMENDMENT TO, OR WAIVER, OF ANY PROVISION OF THE RELEVANT FINANCE
DOCUMENTS;


 


(B)         THE CONSENT OR AMENDMENT IN QUESTION REQUIRES THE AGREEMENT OF THE
LENDERS AFFECTED THEREBY PURSUANT TO CLAUSE 44.2 (CONSENTS) (AND SUCH LENDER IS
ONE OF THE LENDERS AFFECTED THEREBY);


 


(C)         LENDERS REPRESENTING NOT LESS THAN 80% OF THE COMMITMENTS OR
OUTSTANDINGS, AS THE CASE MAY BE, OF THE LENDERS AFFECTED THEREBY HAVE AGREED TO
SUCH CONSENT OR AMENDMENT; AND


 


(D)         THE COMPANY HAS NOTIFIED THE LENDER IT WILL TREAT IT AS A
NON-CONSENTING LENDER.


 

“Non-Funding Lender” is either:

 


(A)         A LENDER WHICH FAILS TO COMPLY WITH ITS OBLIGATION TO PARTICIPATE IN
ANY ADVANCE WHERE:


 

(I)          ALL CONDITIONS TO THE RELEVANT UTILISATION (INCLUDING WITHOUT
LIMITATION, DELIVERY OF A UTILISATION REQUEST) HAVE BEEN SATISFIED OR WAIVED BY
AN INSTRUCTING GROUP IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

 

(II)         LENDERS REPRESENTING NOT LESS THAN 80% OF THE RELEVANT COMMITMENTS
HAVE AGREED TO COMPLY WITH THEIR OBLIGATIONS TO PARTICIPATE IN SUCH ADVANCE; AND

 

(III)        THE COMPANY HAS NOTIFIED THE LENDER THAT IT WILL TREAT IT AS A
NON-FUNDING LENDER;

 


(B)         A LENDER WHICH HAS GIVEN NOTICE TO A BORROWER OR THE FACILITY AGENT
THAT IT WILL NOT MAKE, OR IT HAS DISAFFIRMED OR REPUDIATED ANY OBLIGATION TO
PARTICIPATE IN, AN ADVANCE; OR


 


(C)         A DEFAULTING LENDER.


 

“Non-Bank Group Member” has the meaning given to such term in
Clause 24.12(f) (Further Assurance).

 

36

--------------------------------------------------------------------------------


 

“Notifiable Debt Purchase Transaction” has the meaning given to such term in
Clause 38  (Debt Purchase Transactions).

 

“NTL South Herts” means NTL (South Hertfordshire) Limited, a company
incorporated in England and Wales with registered number 2401044.

 

“Obligors” means the Borrowers and the Guarantors and “Obligor” means any of
them.

 

“Obligors’ Agent” means the Company in its capacity as agent for the Parent and
the Obligors pursuant to Clause 30.17 (Obligors’ Agent).

 

“Optional Currency” means, in relation to any Advance, any currency other than
euro, Dollars and Sterling which:

 


(A)         IS READILY AVAILABLE TO BANKS IN THE LONDON INTERBANK MARKET, AND IS
FREELY CONVERTIBLE INTO STERLING ON THE QUOTATION DATE AND THE UTILISATION DATE
FOR THE RELEVANT ADVANCE; AND


 


(B)         HAS BEEN APPROVED BY THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS
OF ALL THE LENDERS) ON OR PRIOR TO RECEIPT BY THE FACILITY AGENT OF THE RELEVANT
UTILISATION REQUEST.


 

“Original Borrower” means each of the Company, Virgin Media Limited, VM
Wholesale, UK Newco and VMIH Sub

 

“Original Company” has the meaning given to such term in
Clause 25.13(k) (Acquisitions and Investments).

 

“Original Entity” has the meaning given to such term in
Clause 25.8(e) (Mergers).

 

“Original Execution Date” means 16 March 2010.

 

“Original Financial Statements” means the audited consolidated financial
statements of the Ultimate Parent for the financial year ended 31 December 2009.

 

“Original Guarantor” means each of the companies and partnerships listed in Part
1 of Schedule 2 (The Original Guarantors) which are signatories to this
Agreement on the Original Execution Date or which will accede to this Agreement
on or prior to the first Utilisation Date and which, in each case, has not
ceased to be a party to this Agreement in accordance with the terms of this
Agreement.

 

“Original Lender” means a person (including each L/C Bank and each Ancillary
Facility Lender) which is named in Part 1 of Schedule 1 (Lenders and
Commitments).

 

“Original Obligors” means the Original Borrowers and the Original Guarantors.

 

“Original Security Documents” means the security documents listed in Schedule 9
(Original Security Documents).

 

“Outstanding L/C Amount” means:

 


(A)         EACH SUM PAID OR PAYABLE BY AN L/C BANK TO A BENEFICIARY PURSUANT TO
THE TERMS OF A DOCUMENTARY CREDIT; AND


 


(B)         ALL LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION, ANY COSTS
INCURRED IN FUNDING ANY AMOUNT WHICH FALLS DUE FROM AN L/C BANK UNDER A
DOCUMENTARY CREDIT), CLAIMS, LOSSES AND EXPENSES WHICH AN L/C BANK (OR ANY OF
THE L/C LENDERS) INCURS OR SUSTAINS IN CONNECTION WITH A DOCUMENTARY CREDIT,

 

37

--------------------------------------------------------------------------------


 

in each case which has not been reimbursed or in respect of which cash cover has
not been provided by or on behalf of a relevant Borrower.

 

“Outstandings” means, at any time, the Term Facility Outstandings, the Revolving
Facility Outstandings and any Ancillary Facility Outstandings.

 

“Paper Form Lender” has the meaning given to such term in Clause 41.3(b) (Use of
Websites/E-mail).

 

“Parent Debt” means any Financial Indebtedness of the Ultimate Parent or one or
more of its Subsidiaries (other than a member of the Bank Group) in the form of:

 


(A)         CONVERTIBLE SENIOR NOTES AND/OR ANY FINANCIAL INDEBTEDNESS INCURRED
AFTER THE ORIGINAL EXECUTION DATE THAT REFINANCES SUCH NOTES IN WHOLE OR IN
PART;


 


(B)         HIGH YIELD NOTES; AND/OR


 


(C)         ANY FINANCIAL INDEBTEDNESS INCURRED AFTER THE ORIGINAL EXECUTION
DATE THAT COULD HAVE BEEN INCURRED BY ANY MEMBER OF THE BANK GROUP PURSUANT TO
CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) AT THE TIME OF THE INCURRENCE OF SUCH
FINANCIAL INDEBTEDNESS,


 

provided that, in respect of any such Financial Indebtedness incurred after the
Original Execution Date, such Financial Indebtedness is designated as “Parent
Debt” by written notice from the Company to the Facility Agent and the Security
Trustee within 15 days of any such incurrence.

 

“Parent Intercompany Debt” means any Financial Indebtedness owed by any member
of the Bank Group to the Ultimate Parent or to its Subsidiaries (other than
another member of the Bank Group) from time to time and:

 


(A)         WHICH IS SUBORDINATED TO THE FACILITIES PURSUANT TO THE TERMS OF THE
GROUP INTERCREDITOR AGREEMENT AND THE HYD INTERCREDITOR AGREEMENT;


 


(B)         IF NOT ALREADY SUBJECT TO SECURITY CREATED UNDER THE ORIGINAL
SECURITY DOCUMENTS, SECURITY IN FAVOUR OF THE SECURITY TRUSTEE ON TERMS
SATISFACTORY TO THE SECURITY TRUSTEE IS PROMPTLY GRANTED BY THE RELEVANT
CREDITOR OVER ITS RIGHTS; AND


 


(C)         IF SUCH FINANCIAL INDEBTEDNESS IS IN FORM OF A GUARANTEE, THEN SUCH
GUARANTEE IS NOT GIVEN BY ANY MEMBER OF THE BANK GROUP OTHER THAN THE COMPANY
AND/OR INTERMEDIATE HOLDCO PROVIDED THAT ANY SUCH GUARANTEE SO PROVIDED IS
(I) ON SUBORDINATION AND RELEASE TERMS SUBSTANTIALLY THE SAME AS THE EXISTING
GUARANTEES OF COMPANY AND HOLDCO IN FAVOUR OF THE EXISTING HIGH YIELD NOTES AND
(II) SUBJECT TO THE TERMS OF THE HYD INTERCREDITOR AGREEMENT OR SUPPLEMENTAL HYD
INTERCREDITOR AGREEMENT.


 

“Participating Employers” means the Company and any members of the Group which
participate or have at any time participated in a UK Pension Scheme.

 

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning given to such term in Clause 41.7 (Patriot Act).

 

“PAYE” means The Pay As You Earn System provided for at Part 11 Income Tax
(Earnings and Pensions) Act 2003 and related regulations, as also extended to
the collection of National Insurance Contributions.

 

38

--------------------------------------------------------------------------------


 

“Paying Lender” has the meaning given to such term in Clause 6.3(g) (Ancillary
Facility Default).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
section 4002 of ERISA, or any successor to it.

 

“Pensions Regulator” means the body corporate established under Part 1 of the
Pensions Act 2004.

 

“Permitted Acquisition” has the meaning given to such term in
Clause 25.13(m) (Acquisitions and Investments).

 

“Permitted Auditors” means any of Pricewaterhouse Coopers, Ernst & Young,
Deloitte & Touche or KPMG or any of their respective successors or any other
internationally recognised firm of accountants.

 

“Permitted Joint Venture Net Operating Cash Flow” has the meaning given to such
term in Clause 23.1 (Financial Definitions).

 

“Permitted Joint Venture Proceeds” has the meaning given to such term in
Clause 23.1 (Financial Definitions).

 

“Permitted Joint Ventures” means any Joint Venture permitted under Clause 25.9
(Joint Ventures) that the Company designates as such by giving notice in writing
to the Facility Agent.

 

“Permitted Payments” means:

 


(A)         THE PAYMENT OF ANY DIVIDEND, PAYMENT, LOAN OR OTHER DISTRIBUTION, OR
THE REPAYMENT OF A LOAN OR THE REDEMPTION OF LOAN STOCK OR REDEEMABLE EQUITY
MADE, AT ANY TIME, TO FUND THE PAYMENT OF EXPENSES (INCLUDING TAXES AND THE BUY
BACK OF STOCK FROM EMPLOYEES) BY ANY MEMBER OF THE GROUP THE AGGREGATE AMOUNT OF
SUCH PAYMENTS BEING NO GREATER THAN £35 MILLION (OR ITS EQUIVALENT) IN EACH
FINANCIAL YEAR; PROVIDED THAT ANY AMOUNT OF SUCH BASKET AMOUNT THAT REMAINS
UNUSED AT THE END OF ANY FINANCIAL YEAR MAY BE CARRIED FORWARD AND USED TO FUND
SUCH PAYMENT IN THE FOLLOWING FINANCIAL YEAR AT THE OBLIGORS’ DISCRETION (AND
ANY SUCH AMOUNT CARRIED FORWARD WILL BE TREATED AS HAVING BEEN UTILISED BEFORE
THE ORIGINAL BASKET AMOUNT AVAILABLE IN SUCH FOLLOWING FINANCIAL YEAR);


 


(B)         THE PAYMENT OF ANY DIVIDEND, PAYMENT, LOAN OR OTHER DISTRIBUTION, OR
THE REPAYMENT OF A LOAN, OR THE REDEMPTION OF LOAN STOCK OR REDEEMABLE EQUITY,
IN EACH CASE, WHICH IS REQUIRED IN ORDER TO FACILITATE THE MAKING OF PAYMENTS BY
ANY MEMBER OF THE GROUP AND TO THE EXTENT REQUIRED:


 

(I)          BY THE TERMS OF THE RELEVANT FINANCE DOCUMENTS;

 

(II)         BY THE TERMS OF THE SENIOR SECURED NOTES DOCUMENTS;

 

(III)        BY THE TERMS OF ANY PARENT DEBT (OR, IN EACH CASE, ANY GUARANTEE OF
THE OBLIGATIONS THEREUNDER);

 

(IV)        BY THE TERMS OF ANY HEDGING AGREEMENT THAT IS PERMITTED TO BE
ENTERED INTO AND/OR MAINTAINED PURSUANT TO CLAUSE 25.12 (LIMITATIONS ON HEDGING)
OR REQUIRED TO BE ENTERED INTO AND/OR MAINTAINED PURSUANT TO CLAUSE 24.9
(HEDGING) TO THE EXTENT SUCH PAYMENT IS NOT PROHIBITED BY THE GROUP
INTERCREDITOR AGREEMENT;

 

39

--------------------------------------------------------------------------------


 

(V)         BY THE PURPOSES OF IMPLEMENTING ANY CONTENT TRANSACTION OR BUSINESS
DIVISION TRANSACTION; OR

 

(VI)        BY THE TERMS OF ANY SUBORDINATED FUNDING TO THE EXTENT REQUIRED TO
FACILITATE ANY PERMITTED PAYMENTS,

 

where, in the case of sub-paragraphs (i) to (vi) above, the payment under the
relevant indebtedness or obligation referred to therein has fallen due or will
fall due within five Business Days of such Permitted Payment being made;

 


(C)         THE PAYMENT OF ANY DIVIDEND, PAYMENT, LOAN OR OTHER DISTRIBUTION, OR
THE REPAYMENT OF A LOAN, OR THE REDEMPTION OF LOAN STOCK OR REDEEMABLE EQUITY,
IN EACH CASE, WHICH IS REQUIRED IN ORDER TO FUND THE MAKING OF PAYMENTS BY ANY
MEMBER OF THE GROUP IN ORDER TO REDEEM, REPAY, PREPAY, REPURCHASE, RETIRE,
DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY OF THE 2014 HIGH YIELD NOTES AND TO
PAY ANY RELATED COSTS AND EXPENSES;


 


(D)         ANY PAYMENT OF ANY DIVIDEND, PAYMENT, LOAN OR OTHER DISTRIBUTION, OR
THE REPAYMENT OF A LOAN, OR THE REDEMPTION OF LOAN STOCK OR REDEEMABLE EQUITY
MADE TO ANY MEMBER OF THE GROUP (OTHER THAN A MEMBER OF THE BANK GROUP),
PROVIDED THAT:


 

(I)          AN AMOUNT EQUAL TO SUCH PAYMENT IS REINVESTED BY SUCH MEMBER OF THE
GROUP (OTHER THAN THE BANK GROUP) INTO A MEMBER OF THE BANK GROUP WITHIN 3 DAYS
OF RECEIPT THEREOF;

 

(II)         THE AGGREGATE PRINCIPAL AMOUNT OF SUCH PAYMENTS AND REINVESTED
AMOUNTS AT ANY ONE TIME DOES NOT EXCEED AN AMOUNT EQUAL TO £300 MILLION; AND

 

(III)        TO THE EXTENT ANY SUCH PAYMENTS ARE MADE IN CASH, ANY RE-INVESTED
AMOUNTS ARE ALSO MADE IN CASH PROVIDED THAT ANY SUCH RE-INVESTED AMOUNTS SHALL
BE IN THE FORM OF SUBORDINATED FUNDING, EQUITY OR THE REPAYMENT OF AN
INTERCOMPANY LOAN OR ADVANCE;

 


(E)         ANY PAYMENT OF ANY DIVIDEND, PAYMENT, LOAN OR OTHER DISTRIBUTION, OR
THE REPAYMENT OF A LOAN, OR THE REDEMPTION OF LOAN STOCK OR REDEEMABLE EQUITY:


 

(I)          IN AN AMOUNT OF UP TO £10 MILLION PER ANNUM PLUS AN ADDITIONAL
AMOUNT PER ANNUM, UP TO THE MAXIMUM AMOUNT SPECIFIED BELOW DETERMINED BY
REFERENCE TO THE LEVERAGE RATIO (ROUNDED TO THE SECOND DECIMAL NUMBER)
IMMEDIATELY PRIOR TO THE DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH
PAYMENT, LOAN OR OTHER DISTRIBUTION (CALCULATED ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO SUCH PAYMENT) IN ACCORDANCE WITH THE FOLLOWING TABLE:

 

Leverage Ratio

 

Maximum Amount Per
Annum

 

 

 

Greater than 3.75x

 

£100 million

 

 

 

Less than or equal to 3.75x

 

No Limit

 

(II)         IN AN AMOUNT OF UP TO £200 MILLION FROM THE CASH PROCEEDS OF A
CONTENT TRANSACTION; AND

 

(III)        IN AN AMOUNT OF UP TO £200 MILLION FROM THE CASH PROCEEDS OF A
BUSINESS DIVISION TRANSACTION PROVIDED THAT THE LEVERAGE RATIO IMMEDIATELY PRIOR
TO THE DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH PAYMENT, LOAN OR OTHER
DISTRIBUTION IS LESS THAN 4.0:1,

 

40

--------------------------------------------------------------------------------


 

in each case, provided always that no Event of Default has occurred or is
continuing or would result following such payment;

 


(F)          ANY PAYMENTS MADE PURSUANT TO AND IN ACCORDANCE WITH THE TAX
COOPERATION AGREEMENT, PROVIDED THAT:


 

(I)          A COPY OF THE CERTIFICATION OR FILINGS REFERRED TO IN CLAUSE 5 OF
THE TAX COOPERATION AGREEMENT, AS THE CASE MAY BE, SHALL HAVE BEEN PROVIDED TO
THE FACILITY AGENT NOT LESS THAN FIVE BUSINESS DAYS BEFORE SUCH PAYMENT IS TO BE
MADE; AND

 

(II)         ANY PAYMENTS MADE TO ANY HOLDING COMPANY OF VMIH FOR THE PURPOSES
OF SETTLING ANY LIABILITIES OWED TO THE UNITED STATES INTERNAL REVENUE SERVICE
WHICH HAVE ARISEN FOLLOWING IMPLEMENTATION OF THE RELEVANT STEPS SET OUT IN THE
STEPS PAPER MAY BE MADE IN AN AMOUNT NOT EXCEEDING £185 MILLION FROM CASH
RESERVES OF THE BANK GROUP AND IN RESPECT OF ANY AMOUNT IN EXCESS OF £185
MILLION FROM:

 

(A)        ANY NET PROCEEDS WHICH IS NOT REQUIRED TO BE APPLIED IN OR TOWARDS
PREPAYMENT OF THE OUTSTANDINGS PURSUANT TO PARAGRAPH (A) OF CLAUSE 12.2
(REPAYMENT FROM NET PROCEEDS);

 

(B)        ANY EXCESS CASH FLOW WHICH IS NOT REQUIRED TO BE APPLIED IN OR
TOWARDS PREPAYMENT OF THE OUTSTANDINGS PURSUANT TO PARAGRAPH (A) OF CLAUSE 12.4
(REPAYMENT FROM EXCESS CASH FLOW);

 

(C)        ANY EQUITY PROCEEDS WHICH IS NOT REQUIRED TO BE APPLIED IN OR TOWARDS
PREPAYMENT OF THE OUTSTANDINGS PURSUANT TO PARAGRAPH (A) OF CLAUSE 12.5
(REPAYMENT FROM EQUITY PROCEEDS);

 

(D)        THE PROCEEDS OF ANY FINANCIAL INDEBTEDNESS PERMITTED TO BE INCURRED
PURSUANT TO CLAUSE 25.4 (FINANCIAL INDEBTEDNESS); OR

 

(E)         THE PROCEEDS OF ANY PARENT INTERCOMPANY DEBT OR THE PROCEEDS OF ANY
EQUITY EQUIVALENT FUNDING,

 

and provided always that immediately prior to and immediately after such
payment, the Bank Group remains in compliance with the financial covenants set
out in Clause 23.2 (Ratios) as applicable for the Quarter Date falling
immediately prior to such payment and calculated on a pro forma basis after
giving effect to such payment; or

 


(G)         ANY PAYMENT OF ANY DIVIDEND, PAYMENT, LOAN OR OTHER DISTRIBUTION, OR
THE REPAYMENT OF A LOAN, OR THE REDEMPTION OF LOAN STOCK OR REDEEMABLE EQUITY
MADE PURSUANT TO AN ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH, IN EACH CASE,
FUNDED SOLELY FROM CASH GENERATED BY ENTITIES OUTSIDE OF THE BANK GROUP.


 

“Plan” means any pension plan as defined in section 3(2) of ERISA, which (i) is
maintained or contributed to by (or to which there is an obligation to
contribute by) any member of the Group or an ERISA Affiliate, and each such plan
for the 5 year period immediately following the latest date on which any member
of the Group or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan and (ii) is subject to ERISA, but
excluding any Multiemployer Plan.

 

“Predecessor Obligor” has the meaning given to such term in Clause 25.18
(Internal Reorganisations).

 

41

--------------------------------------------------------------------------------


 

“Proceedings” has the meaning given to such term in Clause 48.1 (Courts).

 

“Project Company” means a Subsidiary of a company (or a person in which such
company has an interest) which has a special purpose and whose creditors have no
recourse to any member of the Bank Group in respect of Financial Indebtedness of
that Subsidiary or person, as the case may be, or any of such Subsidiary’s or
person’s Subsidiaries (other than recourse to such member of the Bank Group who
had granted an Encumbrance over its shares or other interests in such Project
Company beneficially owned by it provided that such recourse is limited to an
enforcement of such an Encumbrance).

 

“Proportion” in relation to a Lender, means:

 


(A)         IN RELATION TO AN ADVANCE TO BE MADE UNDER THIS AGREEMENT, THE
PROPORTION BORNE BY SUCH LENDER’S AVAILABLE COMMITMENT IN RESPECT OF THE
RELEVANT FACILITY, THE RELEVANT BORROWER AND THE RELEVANT CURRENCY TO THE
RELEVANT AVAILABLE FACILITY;


 


(B)         IN RELATION TO AN ADVANCE OR ADVANCES OUTSTANDING UNDER THIS
AGREEMENT, THE PROPORTION BORNE BY SUCH LENDER’S SHARE OF THE STERLING AMOUNT OF
SUCH ADVANCE OR ADVANCES TO THE TOTAL STERLING AMOUNT THEREOF;


 


(C)         IF PARAGRAPH (A) ABOVE DOES NOT APPLY AND THERE ARE NO OUTSTANDINGS,
THE PROPORTION BORNE BY THE AGGREGATE OF SUCH LENDER’S AVAILABLE COMMITMENT TO
THE AVAILABLE FACILITIES (OR IF THE AVAILABLE FACILITIES ARE THEN ZERO, BY ITS
AVAILABLE COMMITMENT TO THE AVAILABLE FACILITIES IMMEDIATELY PRIOR TO THEIR
REDUCTION TO ZERO); AND


 


(D)         IF PARAGRAPH (B) ABOVE DOES NOT APPLY AND THERE ARE ANY
OUTSTANDINGS, THE PROPORTION BORNE BY SUCH LENDER’S SHARE OF THE STERLING AMOUNT
OF THE OUTSTANDINGS TO THE STERLING AMOUNT OF ALL THE OUTSTANDINGS FOR THE TIME
BEING.


 

“Protected Party” means a Relevant Finance Party or any Affiliate of a Relevant
Finance Party which is or will be, subject to any Tax Liability in relation to
any amount payable under or in relation to a Relevant Finance Document.

 

“Public Lender” has the meaning given to such term in Clause 41.4 (Public
Information).

 

“Qualifying UK Lender” means in relation to a payment of interest on a
participation in an Advance to a UK Borrower, a Lender which is:

 


(A)         A UK BANK LENDER;


 


(B)         A UK NON-BANK LENDER; OR


 


(C)         A UK TREATY LENDER.


 

“Quarter Date” has the meaning given to such term in Clause 23.1 (Financial
Definitions).

 

“Quotation Date” means, in relation to any currency and any period for which an
interest rate is to be determined:

 


(A)         IF THE RELEVANT CURRENCY IS STERLING, THE FIRST DAY OF THAT PERIOD;


 


(B)         IF THE RELEVANT CURRENCY IS EURO, 2 TARGET DAYS BEFORE THE FIRST DAY
OF THAT PERIOD; OR


 


(C)         IN RELATION TO ANY OTHER CURRENCY, 2 BUSINESS DAYS BEFORE THE FIRST
DAY OF THAT PERIOD,


 

provided that if market practice differs in the Relevant Interbank Market for a
currency, the Quotation Date for that currency will be determined by the
Facility Agent in accordance with

 

42

--------------------------------------------------------------------------------


 

market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Date will be the last of those days).

 

“Recipient” has the meaning given to such term in Clause 39.6(d) (Value Added
Tax).

 

“Recovering Relevant Finance Party” has the meaning given to such term in
Clause 35.1 (Payments to Relevant Finance Parties).

 

“Reference Banks” means the principal London offices of Deutsche Bank, BNP
Paribas and Lloyds TSB Bank plc or such other bank or banks as may be appointed
as such by the Facility Agent after consultation with the Company.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

 

“Relevant Finance Documents” means:

 


(A)         THIS AGREEMENT, ANY DOCUMENTARY CREDIT, ANY ACCESSION NOTICES AND
ANY TRANSFER DEED;


 


(B)         THE FEE LETTERS;


 


(C)         THE B FACILITY SYNDICATION LETTER;


 


(D)         ANY ANCILLARY FACILITY DOCUMENTS;


 


(E)         THE SECURITY DOCUMENTS;


 


(F)          THE SECURITY TRUST AGREEMENT;


 


(G)         THE GROUP INTERCREDITOR AGREEMENT;


 


(H)         THE HYD INTERCREDITOR AGREEMENT AND ANY SUPPLEMENTAL HYD
INTERCREDITOR AGREEMENT;


 


(I)          THE BARCLAYS INTERCREDITOR AGREEMENT;


 


(J)          THE HEDGING AGREEMENTS EITHER ENTERED INTO PURSUANT TO CLAUSE 24.9
(HEDGING) OR PERMITTED TO BE ENTERED INTO PURSUANT TO CLAUSE 25.12 (LIMITATION
ON HEDGING);


 


(K)         EACH ADDITIONAL FACILITY ACCESSION DEED;


 


(L)          EACH B FACILITY ACCESSION DEED;


 


(M)        EACH UTILISATION REQUEST;


 


(N)         EACH COMPLIANCE CERTIFICATE; AND


 


(O)         ANY OTHER AGREEMENT OR DOCUMENT DESIGNATED A “RELEVANT FINANCE
DOCUMENT” IN WRITING BY THE FACILITY AGENT AND THE COMPANY.

 

43

--------------------------------------------------------------------------------


 

“Relevant Finance Parties” means the Facility Agent, the Arrangers, the
Bookrunners, the Security Trustee, the Lenders and each Hedge Counterparty and
“Relevant Finance Party” means any of them.

 

“Relevant Interbank Market” means, in relation to euro, the European Interbank
Market and in relation to any other currency, the London interbank market
therefor.

 

“Relevant Page” means the page of the Reuters screen on which is displayed in
relation to LIBOR, BBA LIBOR for the relevant currency, or, in relation to
EURIBOR, the European offered rates for euro, or, if such page or service shall
cease to be available, such other page or service which displays the London
interbank offered rates for the relevant currency as the Facility Agent, after
consultation with the Lenders and the Company, shall select.

 

“Relevant Tax Jurisdiction” means:

 


(A)         THE UNITED KINGDOM, IN RELATION TO A UK BORROWER; AND


 


(B)         ANY JURISDICTION IN WHICH ANY PERSON IS LIABLE TO TAX BY REASON OF
ITS DOMICILE, RESIDENCE, PLACE OF MANAGEMENT OR OTHER SIMILAR CRITERIA (BUT NOT
ANY JURISDICTION IN RESPECT OF WHICH THAT PERSON IS LIABLE TO TAX BY REASON ONLY
OF ITS HAVING A SOURCE OF INCOME IN THAT JURISDICTION).


 

“Renewal Request” means, in relation to a Documentary Credit, a Utilisation
Request therefor, in respect of which the proposed Utilisation Date stated in it
is the Expiry Date of an existing Documentary Credit and the proposed Sterling
Amount is the same or less than the Sterling Amount of that existing Documentary
Credit.

 

“Repayment Date” means:

 


(A)         IN RELATION TO ANY REVOLVING FACILITY ADVANCE, THE LAST DAY OF ITS
TERM;


 


(B)         IN RESPECT OF THE A FACILITY OUTSTANDINGS, EACH OF THE DATES
SPECIFIED IN CLAUSE 9.1 (REPAYMENT OF A FACILITY OUTSTANDINGS) AS AN
AMORTISATION REPAYMENT DATE AND THE RELEVANT FINAL MATURITY DATE; AND


 


(C)         IN RESPECT OF THE ADDITIONAL FACILITY OUTSTANDINGS AND THE B
FACILITY OUTSTANDINGS, THE RELEVANT FINAL MATURITY DATE,


 

provided that if any such day is not a Business Day in the relevant jurisdiction
for payment, the Repayment Date will be the next succeeding Business Day in the
then current calendar month (if there is one) or the preceding Business Day (if
there is not).

 

“Repayment Instalment” means, in respect of the A Facility Outstandings, the
amounts required to be paid by way of repayment on each Repayment Date.

 

“Repeating Representations” means the representations and warranties set out in
Clauses 21.2 (Due Organisation), 21.5 (No Immunity), 21.6 (Governing Law and
Judgments), 21.9 (Binding Obligations), 21.11 (No Event of Default), 21.18
(Execution of Relevant Finance Documents), 21.27 (Investment Company Act), 21.28
(Margin Stock), 21.33 (US Patriot Act) and 21.34 (Compliance with ERISA).

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 15 (Form of Resignation Letter).

 

44

--------------------------------------------------------------------------------


 

“Reservations” means:

 


(A)         THE PRINCIPLE THAT EQUITABLE REMEDIES ARE REMEDIES WHICH MAY BE
GRANTED OR REFUSED AT THE DISCRETION OF THE COURT, THE LIMITATION OF ENFORCEMENT
BY LAWS RELATING TO BANKRUPTCY, INSOLVENCY, LIQUIDATION, REORGANISATION, COURT
SCHEMES, MORATORIA, ADMINISTRATION AND OTHER LAWS GENERALLY AFFECTING THE RIGHTS
OF CREDITORS, THE TIME BARRING OF CLAIMS UNDER ANY APPLICABLE LAW, THE
POSSIBILITY THAT AN UNDERTAKING TO ASSUME LIABILITY FOR OR TO INDEMNIFY AGAINST
NON-PAYMENT OF ANY STAMP DUTY OR OTHER TAX MAY BE VOID, DEFENCES OF SET-OFF OR
COUNTERCLAIM AND SIMILAR PRINCIPLES;


 


(B)         ANY GENERAL PRINCIPLES, RESERVATIONS OR QUALIFICATIONS, IN EACH CASE
AS TO MATTERS OF LAW AS SET OUT IN ANY LEGAL OPINION DELIVERED TO THE FACILITY
AGENT (PROVIDED THAT WHERE ANY SUCH LEGAL OPINION HAS BEEN DELIVERED IN RELATION
TO A PARTICULAR OBLIGOR AND/OR A PARTICULAR DOCUMENT, THE SAID GENERAL
PRINCIPLES, RESERVATIONS OR QUALIFICATIONS SHALL ONLY BE DEEMED TO APPLY TO SUCH
OBLIGOR AND/OR DOCUMENT (OTHER THAN IN THE CASE WHERE THE DEFINITION IS USED IN
RESPECT OF A PERSON AND/OR A DOCUMENT IN RESPECT OF WHICH A LEGAL OPINION HAS
NOT BEEN RENDERED UNDER THIS AGREEMENT WHERE THE SAID GENERAL PRINCIPLES,
RESERVATIONS OR QUALIFICATIONS SHALL, TO THE EXTENT APPLICABLE, BE DEEMED TO
APPLY TO SUCH PERSON AND/OR DOCUMENT));


 


(C)         ANY CIRCUMSTANCE ARISING THROUGH A FAILURE TO OBTAIN ANY CONSENT
FROM ANY LESSOR, LICENSOR OR OTHER COUNTERPARTY WHOSE CONSENT IS REQUIRED TO THE
GRANT OF ANY SECURITY OVER ANY LEASE, LICENCE OR OTHER AGREEMENT OR CONTRACT ON
OR BEFORE THE EXECUTION OF A SECURITY DOCUMENT;


 


(D)         THE PRINCIPLE THAT ANY ADDITIONAL INTEREST IMPOSED UNDER ANY
RELEVANT AGREEMENT MAY BE HELD TO BE UNENFORCEABLE ON THE GROUNDS THAT IT IS A
PENALTY AND THUS VOID;


 


(E)         THE PRINCIPLE THAT IN CERTAIN CIRCUMSTANCES SECURITY GRANTED BY WAY
OF FIXED CHARGE MAY BE CHARACTERISED AS A FLOATING CHARGE OR THAT SECURITY
PURPORTED TO BE CONSTITUTED BY WAY OF AN ASSIGNMENT MAY BE RECHARACTERISED AS A
CHARGE;


 


(F)          THE PRINCIPLE THAT AN ENGLISH COURT MAY NOT GIVE EFFECT TO AN
INDEMNITY FOR LEGAL COSTS INCURRED BY AN UNSUCCESSFUL LITIGANT; AND


 


(G)         SIMILAR PRINCIPLES, RIGHTS AND DEFENCES UNDER THE LAWS OF ANY
RELEVANT JURISDICTION TO THE EXTENT THAT THEY ARE RELEVANT AND APPLICABLE.


 

“Restricted Guarantors” means:

 


(A)         EACH OF THE ORIGINAL GUARANTORS LISTED IN PART 2 OF SCHEDULE 2 (THE
RESTRICTED GUARANTORS); AND


 


(B)         ANY OTHER GUARANTOR THAT ACCEDES TO THIS AGREEMENT PURSUANT TO
CLAUSE 26.2 (ACCEDING GUARANTORS), WHICH IS (I) INCORPORATED, CREATED OR
ORGANISED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE UNITED STATES
(INCLUDING THE DISTRICT OF COLUMBIA) AND IS A “UNITED STATES PERSON” (AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE); OR (II) TREATED FOR US FEDERAL INCOME TAX
PURPOSES AS A DISREGARDED ENTITY THAT IS A BRANCH OF A GUARANTOR DESCRIBED IN
SUB-PARAGRAPH (B)(I) HEREOF.


 

“Restricted Party” means any person listed in the Annex to the Executive Order
referred to in the definition of “Anti-Terrorism Laws” or on the “Specially
Designated Nationals and Blocked Persons” list maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury.

 

45

--------------------------------------------------------------------------------


 

“Revised Definitions” has the meaning given to such term in Clause 22.7 (Change
in Accounting Practices).

 

“Revised Ratios” has the meaning given to such term in Clause 22.7 (Change in
Accounting Practices).

 

“Revolving Facility” means the revolving loan facility (including any Ancillary
Facility and the Documentary Credit facility) granted to the relevant Borrower
pursuant to Clause 2.1(c) (The Facilities).

 

“Revolving Facility Instructing Group” means:

 


(A)         BEFORE ANY UTILISATION OF THE REVOLVING FACILITY UNDER THIS
AGREEMENT, A LENDER OR GROUP OF LENDERS WHOSE AVAILABLE REVOLVING FACILITY
COMMITMENTS AMOUNT IN AGGREGATE TO MORE THAN 662/3% OF THE AVAILABLE REVOLVING
FACILITY; AND


 


(B)         THEREAFTER, A LENDER OR GROUP OF LENDERS TO WHOM IN AGGREGATE MORE
THAN 662/3% OF THE AGGREGATE AMOUNT OF THE REVOLVING FACILITY OUTSTANDINGS ARE
(OR IF THERE ARE NO REVOLVING FACILITY OUTSTANDINGS AT SUCH TIME, IMMEDIATELY
PRIOR TO THEIR REPAYMENT, WERE THEN) OWED,


 

in each case calculated in accordance with the provisions of Clause 44.7
(Calculation of Consent).

 

“Revolving Facility Margin” means, in relation to Revolving Facility Advances
and subject to Clause 13.3 (Margin Ratchet for Revolving Facility Advances),
3.50% per annum.

 

“Revolving Facility Outstandings” means, at any time, the aggregate outstanding
amount of each Revolving Facility Advance and of each Revolving Lenders
Participation in an Outstanding L/C Amount.

 

“Rollover Advance” has the meaning given to such term in Clause 8.2 (Rollover
Advances).

 

“Screenshop” means Screenshop Limited, a company incorporated under the laws of
England and Wales with registered number 3529106.

 

“Screenshop Intra-Group Loan Agreement” means the loan agreement dated 10
May 2005 between Screenshop and Flextech Broadband Limited.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security” means the Encumbrances created or purported to be created pursuant to
the Security Documents.

 

“Security Documents” means:

 


(A)         EACH OF THE ORIGINAL SECURITY DOCUMENTS;


 


(B)         ANY SECURITY DOCUMENTS REQUIRED TO BE DELIVERED BY AN ACCEDING
OBLIGOR PURSUANT TO CLAUSES 26.1 (ACCEDING BORROWERS) AND 26.2 (ACCEDING
GUARANTORS);


 


(C)         ANY OTHER DOCUMENT EXECUTED AT ANY TIME BY ANY MEMBER OF THE GROUP
CONFERRING OR EVIDENCING ANY ENCUMBRANCE FOR OR IN RESPECT OF ANY OF THE
OBLIGATIONS OF THE OBLIGORS UNDER THIS AGREEMENT WHETHER OR NOT SPECIFICALLY
REQUIRED BY THIS AGREEMENT; AND

 

46

--------------------------------------------------------------------------------


 


(D)         ANY OTHER DOCUMENT EXECUTED AT ANY TIME PURSUANT TO CLAUSE 24.12
(FURTHER ASSURANCE) OR ANY SIMILAR COVENANT IN ANY OF THE SECURITY DOCUMENTS
REFERRED TO IN PARAGRAPHS (A) TO (C) ABOVE.


 

“Security Trust Agreement” means that certain security trust agreement dated on
3 March 2006 made between the Security Trustee, the Company and certain other
parties thereto relating to the appointment of the Security Trustee as trustee
of the Security.

 

“Senior Secured Notes” means the Existing Senior Secured Notes, any Additional
Senior Secured Notes and any Senior Secured Notes Refinancing.

 

“Senior Secured Notes Documents” means any Senior Secured Notes, the SSN 2010
Indenture and any other indenture for any Senior Secured Notes, the Group
Intercreditor Agreement, the HYD Intercreditor Agreement, any guarantee given by
any member of the Group in respect of any Senior Secured Notes, any security
documents granting security in favour of the holders of any Senior Secured Notes
(or any trustee for such holders or security agent or trustee for such holders
or trustee), any note depository agreement, any fee letter and any indemnity
letter in relation thereto.

 

“Senior Secured Notes Refinancing” means any notes issued by the Parent, VMIH or
any SSN Finance Subsidiary for the purposes of refinancing all or a portion of
(i) the Senior Secured Notes or (ii) the Facilities or (iii) any other Financial
Indebtedness of the Bank Group which is secured and ranks pari passu as to right
of payment with the Facilities pursuant to and in compliance with the terms of
the Group Intercreditor Agreement (provided, in each case of (i) to (iii) above
that such Financial Indebtedness being refinanced would have been permitted to
be incurred at the time of issuance of any such notes), in each case,
outstanding from time to time (including all fees, expenses, commissions,
make-whole and any other contractual premium payable under such Financial
Indebtedness being refinanced and any reasonable fees, costs and expenses
incurred in connection with such refinancing) and designated as “Senior Secured
Notes Refinancing” by written notice from the Company to the Facility Agent and
the Security Trustee within 15 days of the issuance of the relevant notes, in
respect of which the following terms apply:

 


(A)         THE PRINCIPAL AMOUNT OF ANY SUCH NOTES SHALL NOT EXCEED THE
PRINCIPAL AMOUNT OF, AND ANY OUTSTANDING INTEREST ON, THE FINANCIAL INDEBTEDNESS
BEING REFINANCED (PLUS ALL FEES, EXPENSES, COMMISSIONS, MAKE-WHOLE OR OTHER
CONTRACTUAL PREMIUM PAYABLE IN CONNECTION WITH SUCH REFINANCING); AND


 


(B)         SUCH NOTES SATISFY THE REQUIREMENTS OF PARAGRAPHS (A), (B), (C), (D)
AND (F) OF THE DEFINITION OF ADDITIONAL SENIOR SECURED NOTES.


 

“Sharing Payment” has the meaning given to such term in Clause 35.1(c) (Payments
to Relevant Finance Parties).

 

“Solvent” and “Solvency” mean, with respect to any US Obligor on a particular
date, that on such date (a) the value of the property of such US Obligor (both
at present and present fair and present fair sales value) is greater than the
total amount of liabilities, including, without limitation, contingent and
unliquidated liabilities, of such US Obligor as such liabilities mature, (b)
such person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such person’s ability to pay such debts and liabilities as
they mature and (c) such US Obligor is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such person’s
property would constitute an unreasonably small capital.  The amount of
contingent and unliquidated liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

47

--------------------------------------------------------------------------------


 

“Solvent Liquidation” has the meaning given to such term in Clause 25.18
(Internal Reorganisations).

 

“SSN 2010 Indenture” means the indenture dated as of January 19, 2010 among
Virgin Media Secured Finance PLC as issuer, The Bank of New York Mellon as
trustee and paying agent and the other parties thereto.

 

“SSN Finance Subsidiary” means (i) Virgin Media Secured Finance PLC and (ii) any
other Subsidiary directly and wholly-owned by either:

 


(A)         VMIH ENGAGED IN THE BUSINESS OF EFFECTING OR FACILITATING THE
ISSUANCE OF SENIOR SECURED NOTES AND ON-LENDING THE PROCEEDS TO VMIH; OR


 


(B)         THE PARENT ENGAGED IN THE BUSINESS OF EFFECTING OR FACILITATING THE
ISSUANCE OF SENIOR SECURED NOTES AND ON-LENDING THE PROCEEDS TO THE PARENT
AND/OR VMIH,


 

and in either case having no Subsidiaries.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group or any successor
thereof.

 

“Statutory Requirements” means any applicable provision or requirement of any
Act of Parliament (including without limitation, the Communications Act 2003 and
the Broadcasting Acts 1990 and 1996) or any instrument, rule or order made under
any Act of Parliament or any regulation or by-law of any local or other
competent authority or any statutory undertaking or statutory company which has
jurisdiction in relation to the carrying out, use, occupation, operation of the
properties or the businesses of any member of the Bank Group carried out
thereon.

 

“Steps Paper” means the alternative papers entitled “Steps Plan: Version 1 —
Combination of NTL, Telewest and Virgin Mobile before Structures 1 and 2” and
“Steps Plan: Version 2 — Combination of NTL, Telewest and Virgin Mobile after
Structures 1 and 2”, provided to the Facility Agent prior to the first
Utilisation Date.

 

“Sterling Amount” means at any time:

 


(A)         IN RELATION TO AN ADVANCE DENOMINATED IN STERLING, THE AMOUNT
THEREOF, AND IN RELATION TO ANY OTHER ADVANCE, THE STERLING EQUIVALENT OF THE
AMOUNT SPECIFIED IN THE UTILISATION REQUEST (AS AT THE DATE THEREOF) FOR THAT
ADVANCE, IN EACH CASE, AS ADJUSTED, IF NECESSARY, IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND TO REFLECT ANY REPAYMENT, CONSOLIDATION OR DIVISION OF
THAT ADVANCE;


 


(B)         IN RELATION TO A DOCUMENTARY CREDIT, (I) IF SUCH DOCUMENTARY CREDIT
IS DENOMINATED IN STERLING, THE OUTSTANDING L/C AMOUNT IN RELATION TO IT AT SUCH
TIME OR (II) IF SUCH DOCUMENTARY CREDIT IS NOT DENOMINATED IN STERLING, THE
EQUIVALENT IN STERLING OF THE OUTSTANDING L/C AMOUNT AT SUCH TIME, CALCULATED AS
AT THE LATER OF (1) THE DATE WHICH FALLS 2 BUSINESS DAYS BEFORE ITS ISSUE DATE
OR ANY RENEWAL DATE OR (2) THE DATE OF ANY REVALUATION PURSUANT TO CLAUSE 5.4
(REVALUATION OF DOCUMENTARY CREDITS);


 


(C)         IN RELATION TO ANY ANCILLARY FACILITY GRANTED BY A LENDER, THE
AMOUNT OF ITS REVOLVING FACILITY COMMITMENT CONVERTED TO PROVIDE ITS ANCILLARY
FACILITY COMMITMENT AS AT THE TIME OF SUCH CONVERSION; AND


 


(D)         IN RELATION TO ANY OUTSTANDINGS, THE AGGREGATE OF THE STERLING
AMOUNTS (CALCULATED IN ACCORDANCE WITH PARAGRAPHS (A), (B) AND (C) ABOVE) OF
EACH OUTSTANDING ADVANCE AND/OR OUTSTANDING L/C AMOUNT, MADE UNDER THE RELEVANT
FACILITY OR FACILITIES (AS THE CASE MAY BE) AND/OR IN RELATION TO ANCILLARY
FACILITY OUTSTANDINGS, (I) IF SUCH

 

48

--------------------------------------------------------------------------------


 


OUTSTANDINGS ARE DENOMINATED IN STERLING, THE AGGREGATE AMOUNT OF IT AT SUCH
TIME AND (II) IF SUCH OUTSTANDINGS ARE NOT DENOMINATED IN STERLING, THE STERLING
EQUIVALENT OF THE AGGREGATE AMOUNT OF IT AT SUCH TIME.


 

“Subject Party” has the meaning given to such term in Clause 39.6(d) (Value
Added Tax).

 

“Subordinated Funding” means any loan made to any Obligor by any member of the
Group that is not an Obligor which:

 


(A)         CONSTITUTES PARENT INTERCOMPANY DEBT;


 


(B)         IS AN INTERCOMPANY LOAN ARISING UNDER THE ARRANGEMENTS REFERRED TO
IN PARAGRAPH (D) OF THE DEFINITION OF “PERMITTED PAYMENTS”;


 


(C)         IS AN INTERCOMPANY LOAN EXISTING AS AT THE ORIGINAL EXECUTION DATE
(INCLUDING ANY INTER-COMPANY LOAN THE BENEFIT OF WHICH HAS, AT ANY TIME AFTER
THE ORIGINAL EXECUTION DATE, BEEN ASSIGNED TO ANY OTHER MEMBER OF THE GROUP,
WHERE SUCH ASSIGNMENT IS NOT OTHERWISE PROHIBITED BY THIS AGREEMENT); OR


 


(D)         CONSTITUTES EQUITY EQUIVALENT FUNDING,


 

provided that (i) Security is promptly granted by the relevant creditor over its
rights and (ii) the relevant debtor and creditor are party to the Group
Intercreditor Agreement as an Intergroup Debtor or Intergroup Creditor (as such
terms are defined in the Group Intercreditor Agreement), respectively, or where
the relevant debtor and creditor are party to such other subordination
arrangements as may be satisfactory to the Facility Agent, acting reasonably.

 

“Subscriber” means any person who has entered into an agreement (which has not
expired or been terminated) with an Obligor to be provided with services by an
Obligor through the operation of telecommunications and/or television systems
operated by the Bank Group in accordance with applicable Telecommunications,
Cable and Broadcasting Laws (including any part of such system and all
modifications, substitutions, replacements, renewals and extensions made to such
systems).

 

“Subsidiary” of a company shall be construed as a reference to:

 


(A)         ANY COMPANY:


 

(I)          MORE THAN 50% OF THE ISSUED SHARE CAPITAL OR MEMBERSHIP INTERESTS
OF WHICH IS BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY THE FIRST-MENTIONED
COMPANY; OR

 

(II)         WHERE THE FIRST-MENTIONED COMPANY HAS THE RIGHT OR ABILITY TO
CONTROL DIRECTLY OR INDIRECTLY THE AFFAIRS OR THE COMPOSITION OF THE BOARD OF
DIRECTORS (OR EQUIVALENT OF IT) OF SUCH COMPANY; OR

 

(III)        WHICH IS A SUBSIDIARY OF ANOTHER SUBSIDIARY OF THE FIRST-MENTIONED
COMPANY; OR

 


(B)         FOR THE PURPOSES OF CLAUSE 22 (FINANCIAL INFORMATION) AND CLAUSE 23
(FINANCIAL CONDITION) AND ANY PROVISION OF THIS AGREEMENT WHERE THE FINANCIAL
TERMS DEFINED IN CLAUSE 23 (FINANCIAL CONDITION) ARE USED, ANY LEGAL ENTITY
WHICH IS ACCOUNTED FOR UNDER APPLICABLE GAAP AS A SUBSIDIARY OF THE
FIRST-MENTIONED COMPANY.

 

49

--------------------------------------------------------------------------------


 

“Substitute Financing” means any proceeds raised from Additional Senior Secured
Notes, Additional High Yield Notes, Subordinated Funding or other Financial
Indebtedness permitted under Clause 25.4 (Financial Indebtedness).

 

“Successor Entity” has the meaning given to such term in Clause 25.18 (Internal
Reorganisations).

 

“Supplemental HYD Intercreditor Agreement” means an intercreditor agreement that
subordinates any guarantees granted by any member of the Bank Group in respect
of any Additional High Yield Notes and/or any High Yield Refinancing on terms
satisfactory to the Facility Agent or on terms substantially the same as the HYD
Intercreditor Agreement.

 

“Supplier” has the meaning given to such term in Clause 39.6(d) (Value Added
Tax).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

 

“Tax Cooperation Agreement” means the agreement dated 3 March 2006 between the
Ultimate Parent, the Company and Telewest Communications Networks Limited
relating to arrangements in connection with, amongst other things, the payment
of US taxes.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any tax.

 

“Tax Deduction” means a deduction or withholding for or on account of tax from a
payment made or to be made under a Relevant Finance Document.

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Tax Liability” has the meaning set out in paragraph (e) of Clause 17.3 (Tax
Indemnity).

 

“Tax on Overall Net Income” has the meaning set out in paragraph (e) of
Clause 17.3 (Tax Indemnity).

 

“Tax Payment” means the increase in any payment made by an Obligor to a Relevant
Finance Party under paragraph (c) of Clause 17.1 (Tax Gross-up) or any amount
payable under paragraph (d) of Clause 17.1 (Tax Gross-up) or under Clause 17.3
(Tax Indemnity).

 

“Telecommunications, Cable and Broadcasting Laws” means the Telecommunications
Act 1984, the Broadcasting Act 1990 (together with the Broadcasting Act 1996),
the Communications Act 2003 and all other laws, statutes, regulations and
judgments relating to broadcasting or telecommunications or cable television or
broadcasting applicable to any member of the Bank Group, and/or the business
carried on by, any member of the Bank Group (for the avoidance of doubt, not
including laws, statutes, regulations or judgments relating solely to consumer
credit, data protection or intellectual property).

 

“Term” means:

 


(A)                           IN RELATION TO A REVOLVING FACILITY ADVANCE, THE
PERIOD FOR WHICH SUCH ADVANCE IS BORROWED AS SPECIFIED IN THE RELEVANT
UTILISATION REQUEST; AND


 


(B)                          IN RELATION TO ANY DOCUMENTARY CREDIT, THE PERIOD
FROM THE DATE OF ITS ISSUE UNTIL ITS EXPIRY DATE.


 

“Term Facilities” means the A Facility, each Additional Facility (other than any
Additional Facility which by its terms is a revolving loan facility) and each B
Facility and “Term Facility” means any of them, as the context requires.

 

50

--------------------------------------------------------------------------------


 

“Term Facility Advance” means any A Facility Advance, any Additional Facility
Advance (other than any Additional Facility Advance under any Additional
Facility which by its terms is a revolving loan facility) and any B Facility
Advance and “Term Facility Advances” shall be construed accordingly.

 

“Term Facility Outstandings” means, at any time, the aggregate of the A Facility
Outstandings, the Additional Facility Outstandings (other than any Additional
Facility Outstandings under any Additional Facility which by its terms is a
revolving loan facility) and the B Facility Outstandings, at such time.

 

“Termination Date” means:

 


(A)                           IN RELATION TO THE REVOLVING FACILITY, THE DATE
WHICH IS 30 DAYS PRIOR TO THE FINAL MATURITY DATE IN RESPECT OF THE REVOLVING
FACILITY;


 


(B)                          IN RELATION TO THE A FACILITY, THE DATE FALLING
THREE MONTHS AFTER THE ORIGINAL EXECUTION DATE;


 


(C)                           IN RELATION TO EACH B FACILITY, THE TERMINATION
DATE SPECIFIED IN THE RELEVANT B FACILITY ACCESSION DEED;


 


(D)                          IN RELATION TO EACH ANCILLARY FACILITY, THE
RELEVANT ANCILLARY FACILITY TERMINATION DATE; AND


 


(E)                           IN RELATION TO EACH ADDITIONAL FACILITY, THE
ADDITIONAL FACILITY TERMINATION DATE SPECIFIED IN THE RELEVANT ADDITIONAL
FACILITY ACCESSION DEED.


 

“Testing Time” has the meaning given to such term in Clause 24.12(f) (Further
Assurance).

 

“Total Assets” means, as of any date of determination, the fixed assets and
current assets shown on the most recent consolidated balance sheet of the Bank
Group delivered pursuant to Clause 22.1 (Financial Statements).

 

“Total Purchase Price” has the meaning given to such term in
Clause 25.13(m) (Acquisitions and Investments).

 

“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations (not
including Financial Indebtedness) of any member of the Group arising in the
ordinary course of trading of that member of the Group.

 

“Transfer Date” means, in relation to any Transfer Deed, the effective date of
such transfer as specified in such Transfer Deed.

 

“Transfer Deed” means a duly completed deed of transfer and accession in the
form set out in Part 1 of Schedule 5 (Form of Deed of Transfer and Accession)
whereby an existing Lender seeks to transfer to a New Lender all or a part of
such existing Lender’s rights, benefits and obligations under this Agreement as
contemplated in Clause 37 (Assignments and Transfers) and such New Lender agrees
to accept such transfer and to be bound by this Agreement and to accede to the
HYD Intercreditor Agreement, the Group Intercreditor Agreement and the Security
Trust Agreement.

 

“Transferor” has the meaning given to such term in Clause 37.8(a) (Limitation of
Responsibility of Transferor).

 

“UK Bank Lender” means, in relation to a payment of interest on a participation
in an Advance to a Borrower, a Lender which is beneficially entitled to and
within the charge to

 

51

--------------------------------------------------------------------------------


 

United Kingdom corporation tax as regards that payment and (a) if the
participation in that Advance was made by it, is a Lender which is a “bank” (as
defined for the purposes of section 879 of the ITA in section 991 of the ITA) or
(b) if the participation in that Advance was made by a different person, such
person was a “bank” (as defined for the purposes of section 879 of the ITA in
section 991 of the ITA) at the time that Advance was made.

 

“UK Borrowers” means:

 


(A)                           AS AT THE ORIGINAL EXECUTION DATE, EACH OF THE
ORIGINAL BORROWERS; AND


 


(B)                          THEREAFTER, EACH OF THE ORIGINAL BORROWERS AND ANY
ACCEDING BORROWER THAT IS LIABLE TO CORPORATION TAX IN THE UNITED KINGDOM,


 

excluding any UK Borrower which has been liquidated in accordance with the
provisions of Clause 25.18 (Internal Reorganisations) but including the relevant
Successor Entity (provided it is also liable to corporation tax in the United
Kingdom) thereafter, and “UK Borrower” means any of them.

 

“UK Channel Management” means UK Channel Management Limited, a company
incorporated in England and Wales with registered number 3322468, whose
registered office is at 160 Great Portland Street, London W1W 5QA.

 

“UK Channel Management Group” means the UK Channel Management and its
Subsidiaries from time to time.

 

“UK DB Schemes” has the meaning given to such term in Clause 24.10(b) (Pension
Plans).

 

“UK Gold” means UK Gold Holdings Limited, a company incorporated in England and
Wales with registered number 3298738, whose registered office is at 160 Great
Portland Street, London W1W 5QA.

 

“UK Gold Group” means UK Gold and its Subsidiaries from time to time.

 

“UK Non-Bank Lender” means, in relation to a payment of interest on an Advance
to a Borrower:

 


(A)                           A LENDER WHICH IS BENEFICIALLY ENTITLED TO THE
INCOME IN RESPECT OF WHICH THAT PAYMENT IS MADE AND IS A UK RESIDENT COMPANY
(SUCH THAT THE PAYMENT IS WITHIN THE CATEGORY OF EXPECTED PAYMENTS DESCRIBED AT
SECTION 933 ITA); OR


 


(B)                          A LENDER TO WHICH SUCH PAYMENT WOULD FALL WITHIN
ONE OF THE CATEGORIES OF EXPECTED PAYMENTS DESCRIBED AT SECTIONS 934 TO 937 ITA
INCLUSIVE,


 

where H.M. Revenue & Customs has not given a direction under section 931 ITA
which relates to that payment of interest on an Advance to such Borrower.

 

“UK Pension Scheme” means a pension scheme in which any member of the Group
participates or has at any time participated, and which has its main
administration in the United Kingdom or is primarily for the benefit of
employees in the United Kingdom.

 

“UK Resident” means a person who is resident in the United Kingdom for the
purposes of the Taxes Act, ITA or CTA, and “non-UK Resident” shall be construed
accordingly.

 

“UK Treaty Lender” means in relation to a payment of interest on an Advance to a
UK Borrower, a Lender which is entitled to claim full relief from liability to
taxation otherwise imposed by such UK Borrower’s Relevant Tax Jurisdiction (in
relation to that Lender’s participation in Advances made to such UK Borrower) on
interest under a Double Taxation

 

52

--------------------------------------------------------------------------------


 

Treaty and which does not carry on business in that UK Borrower’s Relevant Tax
Jurisdiction through a permanent establishment with which that Lender’s
participation in that Advance is effectively connected and, in relation to any
payment of interest on any Advance made by that Lender, such UK Borrower has,
unless provided otherwise in a B Facility Accession Deed, received notification
(or will have received notification prior to the end of the first Interest
Period hereunder) in writing from H.M. Revenue & Customs authorising such UK
Borrower to pay interest on such Advances without any Tax Deduction.

 

“UKTV Group” means each of the UK Channel Management Group, UK Gold Group and
UKTV New Ventures Group.

 

“UKTV Joint Ventures” means each of UK Channel Management, UK Gold and UKTV New
Ventures.

 

“UKTV New Ventures” means UKTV New Ventures Limited, a company incorporated in
England and Wales with registered number 04266373, whose registered office is at
160 Great Portland Street, London W1W 5QA.

 

“UKTV New Ventures Group” means the UKTV New Ventures and its Subsidiaries from
time to time.

 

“Ultimate Parent” means, as at the Original Execution Date, Virgin Media Inc.
or, at any time thereafter, the person (if any) that accedes to this Agreement
as the Ultimate Parent pursuant to Clause 26.3 (Acceding Holding Company).

 

“United States” or “US” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America;

 

“Unpaid Sum” means any sum due and payable by an Obligor under any Relevant
Finance Document (other than any Ancillary Facility Document) but unpaid.

 

“US Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 USC. §§ 101 et
seq., as amended, or any successor thereto;

 

“US Dollars”, “Dollars” or “$” means the lawful currency for the time being of
the United States;

 

“US Obligor” means any Restricted Guarantor incorporated, created or organised
under the laws of the United States or any State of the United States (including
the District of Columbia).

 

“Utilisation” means the utilisation of a Facility under this Agreement, whether
by way of an Advance, the issue of a Documentary Credit or the utilisation of
any Ancillary Facility.

 

“Utilisation Date” means:

 


(A)                           IN RELATION TO AN ADVANCE, THE DATE ON WHICH SUCH
ADVANCE IS (OR IS REQUESTED) TO BE MADE;


 


(B)                          IN RELATION TO A UTILISATION BY WAY OF ANCILLARY
FACILITY, THE DATE ON WHICH SUCH ANCILLARY FACILITY IS ESTABLISHED; AND


 


(C)                           IN RELATION TO A UTILISATION BY WAY OF DOCUMENTARY
CREDIT, THE DATE ON WHICH SUCH DOCUMENTARY CREDIT IS TO BE ISSUED, IN EACH CASE,


 

in accordance with the terms of this Agreement.

 

53

--------------------------------------------------------------------------------


 

“Utilisation Request” means:

 


(A)                           IN RELATION TO AN ADVANCE A DULY COMPLETED NOTICE
IN THE FORM SET OUT IN PART 1 TO SCHEDULE 4 (FORM OF UTILISATION REQUEST
(ADVANCES)); OR


 


(B)                          IN RELATION TO A DOCUMENTARY CREDIT, A DULY
COMPLETED NOTICE IN THE FORM SET OUT IN PART 2 TO SCHEDULE 4 (FORM OF
UTILISATION REQUEST (DOCUMENTARY CREDITS)).


 

“Vendor Financing Arrangements” means any arrangement, contractual or otherwise,
pursuant to which credit or other financing is provided or arranged by a
supplier (or any of its Affiliates) of assets (including equipment) and/or
related services to a member of the Bank Group in connection with such supply of
assets and/or services.

 

“Virgin Media Communications” means Virgin Media Communications Limited, a
company incorporated in England and Wales with registered number 3521915, whose
registered office is at 160 Great Portland Street, London W1W 5QA.

 

“Virgin Media Holding Company” means any person of which the Company is a direct
or indirect wholly-owned Subsidiary.

 

“Voluntary Prepayment Amount” has the meaning given to such term in
Clause 12.5(b) (Repayment from Equity Proceeds).

 

“Voting Stock” of a person means all classes of capital stock, share capital or
other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency, other than resulting from any default under any instrument until
such default occurs) to vote in the election of directors, managers or trustees
thereof.

 

“Website Lenders” has the meaning given to such term in Clause 41.3(a) (Use of
Websites/E-mail).

 

“Working Capital” has the meaning given to such term in Clause 23.1 (Financial
Definitions).

 


1.2                                     ACCOUNTING EXPRESSIONS


 

All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

 


1.3                                     CONSTRUCTION


 

Unless a contrary indication appears, any reference in this Agreement to:

 


(A)                           THE “FACILITY AGENT”, A “GLOBAL COORDINATOR”, A
“PHYSICAL BOOKRUNNER”, A “MANDATED LEAD ARRANGER”, A “BOOKRUNNER”, THE “SECURITY
TRUSTEE”, A “HEDGE COUNTERPARTY”, AN “L/C BANK”, AN “ANCILLARY FACILITY LENDER”
OR A “LENDER” SHALL BE CONSTRUED SO AS TO INCLUDE THEIR RESPECTIVE AND ANY
SUBSEQUENT SUCCESSORS, TRANSFEREES AND PERMITTED ASSIGNS IN ACCORDANCE WITH
THEIR RESPECTIVE INTERESTS;


 


(B)                          “AGREED FORM” MEANS, IN RELATION TO ANY DOCUMENT,
IN THE FORM AGREED BY OR ON BEHALF OF THE BOOKRUNNERS AND THE COMPANY PRIOR TO
THE ORIGINAL EXECUTION DATE;


 


(C)                           “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;


 


(D)                          “COMPANY” INCLUDES ANY BODY CORPORATE;

 

54

--------------------------------------------------------------------------------


 


(E)                           “CONTINUING” IN RELATION TO AN EVENT OF DEFAULT OR
A DEFAULT SHALL BE CONSTRUED AS MEANING THAT (A) THE CIRCUMSTANCES CONSTITUTING
SUCH EVENT OF DEFAULT OR DEFAULT CONTINUE OR (B) NEITHER THE FACILITY AGENT
(BEING DULY AUTHORISED TO DO SO) NOR THE LENDERS HAVE WAIVED, IN ACCORDANCE WITH
THIS AGREEMENT, SUCH OF ITS OR THEIR RIGHTS UNDER THIS AGREEMENT AS ARISE AS A
RESULT OF THAT EVENT;


 


(F)                             “DETERMINES” OR “DETERMINED” MEANS, SAVE AS
OTHERWISE PROVIDED HEREIN, A DETERMINATION MADE IN THE ABSOLUTE DISCRETION OF
THE PERSON MAKING THE DETERMINATION;


 


(G)                          THE “EQUIVALENT” ON ANY GIVEN DATE IN ONE CURRENCY
(THE “FIRST CURRENCY”) OF AN AMOUNT DENOMINATED IN ANOTHER CURRENCY (THE “SECOND
CURRENCY”) IS A REFERENCE TO THE AMOUNT OF THE FIRST CURRENCY WHICH COULD BE
PURCHASED WITH THE SECOND CURRENCY AT THE FACILITY AGENT’S SPOT RATE OF EXCHANGE
AT OR ABOUT 11:00 A.M. ON THE RELEVANT DATE FOR THE PURCHASE OF THE FIRST
CURRENCY WITH THE SECOND CURRENCY OR FOR THE PURPOSES OF DETERMINING ANY AMOUNTS
TESTING ANY COVENANT OR DETERMINING WHETHER AN EVENT OF DEFAULT HAS OCCURRED
UNDER THIS AGREEMENT:


 

(I)                              IN THE CASE OF ANY BASKET OR THRESHOLD AMOUNT
QUALIFYING A COVENANT:

 

(A) IN ORDER TO DETERMINE HOW MUCH OF SUCH BASKET OR THRESHOLD HAS BEEN USED AT
ANY TIME, FOR EACH TRANSACTION ENTERED INTO IN RELIANCE UPON THE UTILISATION OF
SUCH BASKET OR IN RELIANCE UPON SUCH THRESHOLD NOT BEING REACHED PRIOR TO SUCH
TIME, THE DATE UPON WHICH SUCH TRANSACTION WAS ENTERED INTO; AND

 

(B) IN ORDER TO DETERMINE THE PERMISSIBILITY OF A PROPOSED TRANSACTION, ON THE
DATE UPON WHICH THE PERMISSIBILITY OF THAT TRANSACTION IS BEING TESTED FOR THE
PURPOSES OF DETERMINING COMPLIANCE WITH THAT COVENANT; AND

 

(II)                           IN THE CASE OF ANY BASKET OR THRESHOLD AMOUNT
RELATING TO AN EVENT OF DEFAULT, THE DATE ON WHICH THE RELEVANT EVENT IS BEING
ASSESSED FOR THE PURPOSES OF DETERMINING WHETHER SUCH EVENT OF DEFAULT HAS
OCCURRED,

 

provided that in the case of Financial Indebtedness proposed to be incurred to
refinance other Financial Indebtedness denominated in a currency other than
Sterling or other than the currency in which such refinanced Financial
Indebtedness is denominated, if such refinancing would cause any applicable
Sterling-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such Sterling
denominated restriction shall be deemed not to be exceeded so long as the
principal amount of such refinancing Financial Indebtedness does not exceed the
principal amount of such Financial Indebtedness being refinanced in the
applicable currency at the then current exchange rate;

 


(H)                          “GUARANTEE” MEANS (OTHER THAN IN CLAUSE 29
(GUARANTEE AND INDEMNITY)) ANY GUARANTEE, LETTER OF CREDIT, BOND, INDEMNITY OR
SIMILAR ASSURANCE AGAINST LOSS, OR ANY OBLIGATION, DIRECT OR INDIRECT, ACTUAL OR
CONTINGENT, TO PURCHASE OR ASSUME ANY INDEBTEDNESS OF ANY PERSON OR TO MAKE AN
INVESTMENT IN OR LOAN TO ANY PERSON OR TO PURCHASE ASSETS OF ANY PERSON WHERE,
IN EACH CASE, SUCH OBLIGATION IS ASSUMED IN ORDER TO MAINTAIN OR ASSIST THE
ABILITY OF SUCH PERSON TO MEET ITS INDEBTEDNESS;


 


(I)                              “MONTH” IS A REFERENCE TO A PERIOD STARTING ON
ONE DAY IN A CALENDAR MONTH AND ENDING ON THE NUMERICALLY CORRESPONDING DAY IN
THE NEXT SUCCEEDING CALENDAR MONTH SAVE THAT, WHERE ANY SUCH PERIOD WOULD
OTHERWISE END ON A DAY WHICH IS NOT A BUSINESS DAY, IT SHALL END ON THE NEXT
SUCCEEDING BUSINESS DAY, UNLESS THAT DAY FALLS IN THE CALENDAR MONTH SUCCEEDING
THAT IN WHICH IT WOULD OTHERWISE HAVE ENDED, IN

 

55

--------------------------------------------------------------------------------


 


WHICH CASE IT SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS DAY PROVIDED THAT,
IF A PERIOD STARTS ON THE LAST BUSINESS DAY IN A CALENDAR MONTH OR IF THERE IS
NO NUMERICALLY CORRESPONDING DAY IN THE MONTH IN WHICH THAT PERIOD ENDS, THAT
PERIOD SHALL END ON THE LAST BUSINESS DAY IN THAT LATER MONTH (PROVIDED THAT IN
ANY REFERENCE TO “MONTHS” ONLY THE LAST MONTH IN A PERIOD SHALL BE CONSTRUED IN
THE AFOREMENTIONED MANNER);


 


(J)                              A LENDER’S “PARTICIPATION” IN RELATION TO A
DOCUMENTARY CREDIT, SHALL BE CONSTRUED AS A REFERENCE TO THE RELEVANT AMOUNT
THAT IS OR MAY BE PAYABLE BY THAT LENDER IN RELATION TO THAT DOCUMENTARY CREDIT;


 


(K)                           A “PERSON” INCLUDES ANY INDIVIDUAL, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST,
JOINT VENTURE, CONSORTIUM OR PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL
PERSONALITY);


 


(L)                              A “REGULATION” INCLUDES ANY REGULATION, RULE,
OFFICIAL DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY,
DEPARTMENT OR OF ANY REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR
ORGANISATION;


 


(M)                        A “REPAYMENT” SHALL INCLUDE A “PREPAYMENT” AND
REFERENCES TO “REPAY” OR “PREPAY” SHALL BE CONSTRUED ACCORDINGLY;


 


(N)                          “TAX” SHALL BE CONSTRUED SO AS TO INCLUDE ALL
PRESENT AND FUTURE TAXES, CHARGES, IMPOSTS, DUTIES, LEVIES, DEDUCTIONS OR
WITHHOLDINGS OF ANY KIND WHATSOEVER, OR ANY AMOUNT PAYABLE ON ACCOUNT OF OR AS
SECURITY FOR ANY OF THE FOREGOING, BY WHOMSOEVER ON WHOMSOEVER AND WHEREVER
IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED TOGETHER WITH ANY PENALTIES,
ADDITIONS, FINES, SURCHARGES OR INTEREST RELATING TO IT; AND “TAXES” AND
“TAXATION” SHALL BE CONSTRUED ACCORDINGLY;


 


(O)                          “VAT” SHALL BE CONSTRUED AS VALUE ADDED TAX AS
PROVIDED FOR IN THE VALUE ADDED TAX ACT 1994 AND LEGISLATION (OR PURPORTED
LEGISLATION AND WHETHER DELEGATED OR OTHERWISE) SUPPLEMENTAL TO THAT ACT OR IN
ANY PRIMARY OR SECONDARY LEGISLATION PROMULGATED BY THE EUROPEAN COMMUNITY OR
EUROPEAN UNION OR ANY OFFICIAL BODY OR AGENCY OF THE EUROPEAN COMMUNITY OR
EUROPEAN UNION, AND ANY TAX SIMILAR OR EQUIVALENT TO VALUE ADDED TAX IMPOSED BY
ANY COUNTRY OTHER THAN THE UNITED KINGDOM AND ANY SIMILAR OR TURNOVER TAX
REPLACING OR INTRODUCED IN ADDITION TO ANY OF THE SAME;


 


(P)                          “WHOLLY-OWNED SUBSIDIARY” OF A COMPANY SHALL BE
CONSTRUED AS A REFERENCE TO ANY COMPANY WHICH HAS NO OTHER MEMBERS EXCEPT THAT
OTHER COMPANY AND THAT OTHER COMPANY’S WHOLLY-OWNED SUBSIDIARIES OR NOMINEES FOR
THAT OTHER COMPANY OR ITS WHOLLY-OWNED SUBSIDIARIES;


 


(Q)                          THE “WINDING-UP”, “DISSOLUTION” OR “ADMINISTRATION”
OF A COMPANY SHALL BE CONSTRUED SO AS TO INCLUDE ANY EQUIVALENT OR ANALOGOUS
PROCEEDINGS UNDER THE LAW OF THE JURISDICTION IN WHICH SUCH COMPANY IS
INCORPORATED, ESTABLISHED OR ORGANISED OR ANY JURISDICTION IN WHICH SUCH COMPANY
CARRIES ON BUSINESS, INCLUDING THE SEEKING OF LIQUIDATION, WINDING UP,
REORGANISATION, DISSOLUTION, ADMINISTRATION, ARRANGEMENT, ADJUSTMENT, PROTECTION
FROM CREDITORS OR RELIEF OF DEBTORS;


 


(R)                             A BORROWER PROVIDING “CASH COVER” FOR A
DOCUMENTARY CREDIT OR AN ANCILLARY FACILITY MEANS A BORROWER PAYING AN AMOUNT IN
THE CURRENCY OF THE DOCUMENTARY CREDIT (OR, AS THE CASE MAY BE, ANCILLARY
FACILITY) TO AN INTEREST-BEARING ACCOUNT IN THE NAME OF THE BORROWER AND THE
FOLLOWING CONDITIONS BEING MET:


 

(I)                              THE ACCOUNT IS WITH THE SECURITY TRUSTEE OR
WITH THE L/C BANK OR ANCILLARY FACILITY LENDER FOR WHICH THAT CASH COVER IS TO
BE PROVIDED;

 

56

--------------------------------------------------------------------------------


 

(II)                           SUBJECT TO PARAGRAPH (B) OF CLAUSE 5.9 (CASH
COVER BY BORROWER), UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER THAT
DOCUMENTARY CREDIT OR ANCILLARY FACILITY, WITHDRAWALS FROM THE ACCOUNT MAY ONLY
BE MADE TO PAY A RELEVANT FINANCE PARTY AMOUNTS DUE AND PAYABLE TO IT UNDER THIS
AGREEMENT IN RESPECT OF THAT DOCUMENTARY CREDIT OR ANCILLARY FACILITY; AND

 

(III)                        THE BORROWER HAS EXECUTED A SECURITY DOCUMENT OVER
THAT ACCOUNT, IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURITY TRUSTEE OR THE
L/C BANK OR ANCILLARY FACILITY LENDER WITH WHICH THAT ACCOUNT IS HELD, CREATING
A FIRST RANKING SECURITY INTEREST OVER THAT ACCOUNT;

 


(S)                           A DEFAULT (OTHER THAN AN EVENT OF DEFAULT) IS
“CONTINUING” IF IT HAS NOT BEEN REMEDIED OR WAIVED AND AN EVENT OF DEFAULT IS
“CONTINUING” IF IT HAS NOT BEEN REMEDIED OR WAIVED;


 


(T)                             A BORROWER “REPAYING” OR “PREPAYING” A
DOCUMENTARY CREDIT OR ANCILLARY FACILITY OUTSTANDINGS MEANS:


 

(I)                              THAT BORROWER PROVIDING CASH COVER FOR THAT
DOCUMENTARY CREDIT OR IN RESPECT OF THE ANCILLARY FACILITY OUTSTANDINGS;

 

(II)                           THE MAXIMUM AMOUNT PAYABLE UNDER THE DOCUMENTARY
CREDIT OR ANCILLARY FACILITY BEING REDUCED OR CANCELLED IN ACCORDANCE WITH ITS
TERMS; OR

 

(III)                        THE RELEVANT L/C BANK OR ANCILLARY FACILITY LENDER
BEING SATISFIED THAT IT HAS NO FURTHER LIABILITY UNDER THAT DOCUMENTARY CREDIT
OR ANCILLARY FACILITY, AND THE AMOUNT BY WHICH A DOCUMENTARY CREDIT IS, OR
ANCILLARY OUTSTANDINGS ARE, REPAID OR PREPAID UNDER PARAGRAPHS (I) AND
(II) ABOVE IS THE AMOUNT OF THE RELEVANT CASH COVER OR REDUCTION;

 


(U)                          AN AMOUNT “BORROWED” INCLUDES ANY AMOUNT UTILISED
BY WAY OF DOCUMENTARY CREDIT OR UNDER AN ANCILLARY FACILITY;


 


(V)                          A LENDER FUNDING ITS PARTICIPATION IN A UTILISATION
INCLUDES A LENDER PARTICIPATING IN A DOCUMENTARY CREDIT; AND


 


(W)                        AN “OUTSTANDING AMOUNT” OF A DOCUMENTARY CREDIT AT
ANY TIME IS THE MAXIMUM AMOUNT THAT IS OR MAY BE PAYABLE BY THE RELEVANT
BORROWER IN RESPECT OF THAT DOCUMENTARY CREDIT AT THAT TIME.


 


1.4                                     CURRENCY


 

“€” and “euro” denote the lawful currency of each Participating Member State,
“£” and “Sterling” denote the lawful currency of the United Kingdom and “$” and
“Dollars” denote the lawful currency of the United States.

 


1.5                                     STATUTES


 

Any reference in this Agreement to a statute or a statutory provision shall,
save where a contrary intention is specified, be construed as a reference to
such statute or statutory provision as the same shall have been, or may be,
amended or re enacted.

 


1.6                                     TIME


 

Any reference in this Agreement to a time shall, unless otherwise specified, be
construed as a reference to London time.

 

57

--------------------------------------------------------------------------------


 


1.7                                     REFERENCES TO AGREEMENTS


 

Unless otherwise stated, any reference in this Agreement to any agreement,
indenture or any other document (including any reference to this Agreement)
shall be construed as a reference to:

 


(A)                           SUCH AGREEMENT, INDENTURE OR ANY OTHER DOCUMENT AS
AMENDED, VARIED, NOVATED OR SUPPLEMENTED FROM TIME TO TIME;


 


(B)                          ANY OTHER AGREEMENT, INDENTURE OR ANY OTHER
DOCUMENT WHEREBY SUCH AGREEMENT OR DOCUMENT IS SO AMENDED, VARIED, SUPPLEMENTED
OR NOVATED; AND


 


(C)                           ANY OTHER AGREEMENT, INDENTURE OR ANY OTHER
DOCUMENT ENTERED INTO PURSUANT TO OR IN ACCORDANCE WITH ANY SUCH AGREEMENT OR
DOCUMENT.


 


1.8                                     NO PERSONAL LIABILITY


 

No personal liability shall attach to any director, officer or employee of any
member of the Group for any representation or statement made by that member of
the Group in a certificate signed by such director, officer or employee.

 


2.                                           THE FACILITIES


 


2.1                                     THE FACILITIES


 

The Lenders grant upon the terms and subject to the conditions of this
Agreement:

 


(A)                           TO THE ORIGINAL BORROWERS, A TERM LOAN FACILITY IN
A MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF £1,000,000,000 (THE “A FACILITY”) WHICH
SHALL BE AVAILABLE IN STERLING IN A SINGLE DRAWING;


 


(B)                          TO THE COMPANY, VMIH SUB AND/OR UK NEWCO, ONE OR
MORE B FACILITIES, EACH OF WHICH SHALL BE AVAILABLE IN STERLING, DOLLAR OR EURO
(AS PROVIDED IN THE RELEVANT B FACILITY ACCESSION DEED) PROVIDED THAT ANY B
FACILITY SHALL BE DRAWN IN A SINGLE DRAWING AND IN A SINGLE CURRENCY, IN AN
AGGREGATE PRINCIPAL AMOUNT FOR ALL B FACILITIES OF NOT MORE THAN £750,000,000;
AND


 


(C)                           TO THE UK BORROWERS, A REVOLVING LOAN FACILITY IN
A MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF £250,000,000 (THE “REVOLVING FACILITY”)
WHICH SHALL BE AVAILABLE FOR DRAWING IN EURO, DOLLARS, STERLING OR ANY OPTIONAL
CURRENCY SUBJECT TO THE UTILISATION IN FULL OF THE A FACILITY.


 


2.2                                     INCREASE


 


(A)                           THE COMPANY MAY BY GIVING PRIOR NOTICE TO THE
FACILITY AGENT BY NO LATER THAN THE DATE FALLING 5 BUSINESS DAYS AFTER THE
EFFECTIVE DATE OF A CANCELLATION OF:


 

(I)                              THE AVAILABLE COMMITMENTS OF A DEFAULTING
LENDER IN ACCORDANCE WITH CLAUSE 10.5 (RIGHT OF CANCELLATION IN RELATION TO A
DEFAULTING LENDER); OR

 

(II)                           THE COMMITMENTS OF A LENDER IN ACCORDANCE WITH
CLAUSE 19 (ILLEGALITY),

 

request that the Commitments be increased (and the Commitments under that
Facility shall be so increased) in an aggregate amount in the relevant currency
of up to the amount of the Available Commitments or Commitments so cancelled as
follows:

 

58

--------------------------------------------------------------------------------


 

(A)                     THE INCREASED COMMITMENTS WILL BE ASSUMED BY ONE OR MORE
LENDERS OR OTHER BANKS, FINANCIAL INSTITUTIONS, TRUSTS, FUNDS OR OTHER ENTITIES
OTHER THAN ANY MEMBER OF THE GROUP (EACH AN “INCREASE LENDER”) SELECTED BY THE
COMPANY (EACH OF WHICH SHALL BE ACCEPTABLE TO THE FACILITY AGENT (ACTING
REASONABLY)) AND EACH OF WHICH CONFIRMS ITS WILLINGNESS TO ASSUME AND DOES
ASSUME ALL THE OBLIGATIONS OF A LENDER CORRESPONDING TO THAT PART OF THE
INCREASED COMMITMENTS WHICH IT IS TO ASSUME AS IF IT HAD BEEN AN ORIGINAL
LENDER;

 

(B)                       EACH OF THE OBLIGORS AND ANY INCREASE LENDER SHALL
ASSUME OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER
AS THE OBLIGORS AND THE INCREASE LENDER WOULD HAVE ASSUMED AND/OR ACQUIRED HAD
THE INCREASE LENDER BEEN AN ORIGINAL LENDER;

 

(C)                       EACH INCREASE LENDER SHALL BECOME A PARTY TO THIS
AGREEMENT AS A “LENDER” AND ANY INCREASE LENDER AND EACH OF THE OTHER RELEVANT
FINANCE PARTIES SHALL ASSUME OBLIGATIONS TOWARDS ONE ANOTHER AND ACQUIRE RIGHTS
AGAINST ONE ANOTHER AS THAT INCREASE LENDER AND THOSE RELEVANT FINANCE PARTIES
WOULD HAVE ASSUMED AND/OR ACQUIRED HAD THE INCREASE LENDER BEEN AN ORIGINAL
LENDER;

 

(D)                      THE COMMITMENTS OF THE OTHER LENDERS SHALL CONTINUE IN
FULL FORCE AND EFFECT; AND

 

(E)                        ANY INCREASE IN THE COMMITMENTS SHALL TAKE EFFECT ON
THE DATE SPECIFIED BY THE COMPANY IN THE NOTICE REFERRED TO ABOVE OR ANY LATER
DATE ON WHICH THE CONDITIONS SET OUT IN PARAGRAPH (B) BELOW ARE SATISFIED.

 


(B)                          AN INCREASE IN THE COMMITMENTS WILL ONLY BE
EFFECTIVE ON:


 

(I)                              THE EXECUTION BY THE FACILITY AGENT OF AN
INCREASE CONFIRMATION FROM THE RELEVANT INCREASE LENDER;

 

(II)                           IN RELATION TO AN INCREASE LENDER WHICH IS NOT A
LENDER IMMEDIATELY PRIOR TO THE RELEVANT INCREASE:

 

(A)                     THE INCREASE LENDER ENTERING INTO THE DOCUMENTATION
REQUIRED FOR IT TO ACCEDE AS A PARTY TO THE GROUP INTERCREDITOR AGREEMENT, HYD
INTERCREDITOR AGREEMENT AND SECURITY TRUST AGREEMENT; AND

 

(B)                       THE PERFORMANCE BY THE FACILITY AGENT OF ALL NECESSARY
“KNOW YOUR CLIENT” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND
REGULATIONS IN RELATION TO THE ASSUMPTION OF THE INCREASED COMMITMENTS BY THAT
INCREASE LENDER, THE COMPLETION OF WHICH THE FACILITY AGENT SHALL PROMPTLY
NOTIFY TO THE COMPANY, THE INCREASE LENDER AND EACH L/C BANK; AND

 

(III)                        IN THE CASE OF AN INCREASE IN THE REVOLVING
FACILITY COMMITMENTS, EACH L/C BANK CONSENTING TO THEIR INCREASE.

 


(C)                           EACH INCREASE LENDER, BY EXECUTING THE INCREASE
CONFIRMATION, CONFIRMS (FOR THE AVOIDANCE OF DOUBT) THAT THE FACILITY AGENT HAS
AUTHORITY TO EXECUTE ON ITS BEHALF ANY AMENDMENT OR WAIVER THAT HAS BEEN
APPROVED BY OR ON BEHALF OF THE REQUISITE LENDER OR LENDERS IN ACCORDANCE WITH
THIS AGREEMENT ON OR PRIOR TO THE DATE ON WHICH THE INCREASE BECOMES EFFECTIVE.

 

59

--------------------------------------------------------------------------------


 


(D)                          CLAUSE 37.7 (TRANSFER DEED) SHALL APPLY MUTATIS
MUTANDIS IN THIS CLAUSE 2.2 IN RELATION TO AN INCREASE LENDER AS IF REFERENCES
IN THAT CLAUSE TO:


 

(I)                              A “TRANSFEROR” WERE REFERENCES TO ALL THE
LENDERS IMMEDIATELY PRIOR TO THE RELEVANT INCREASE;

 

(II)                           THE “NEW LENDER” WERE REFERENCES TO THAT
“INCREASE LENDER”; AND

 

(III)                        A “RE-TRANSFER” AND “RE-ASSIGNMENT” WERE REFERENCES
TO RESPECTIVELY A “TRANSFER” AND “ASSIGNMENT”.

 


2.3                                     PURPOSE


 


(A)                           THE A FACILITY AND EACH B FACILITY SHALL BE
APPLIED:


 

(I)                              TOWARDS FINANCING THE REPAYMENT IN FULL OF ALL
AMOUNTS DUE AND PAYABLE UNDER THE EXISTING SENIOR CREDIT FACILITIES AGREEMENT
(INCLUDING IN EACH CASE WITHOUT LIMITATION, BY WAY OF PRINCIPAL, INTEREST, BREAK
COSTS, FEES AND EXPENSES, LEGAL FEES, COMMISSION AND ANY OTHER PREMIUMS);

 

(II)                           TOWARDS FINANCING ANY FEES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, LEGAL FEES) DUE AND PAYABLE UNDER THE RELEVANT
FINANCE DOCUMENTS AND ANY OTHER FEES, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, LEGAL FEES) INCURRED BY THE OBLIGORS IN CONNECTION WITH THE
NEGOTIATION AND PREPARATION OF THE RELEVANT FINANCE DOCUMENTS; AND

 

(III)                        TO THE EXTENT ANY AMOUNTS REMAIN AFTER APPLICATION
IN ACCORDANCE WITH PARAGRAPHS (I) AND (II) ABOVE, FOR THE GENERAL CORPORATE
PURPOSES OF THE BANK GROUP, INCLUDING WITHOUT LIMITATION REPAYMENT OF THE 2014
HIGH YIELD NOTES.

 


(B)                          THE REVOLVING FACILITY SHALL BE APPLIED FOR THE
PURPOSES OF FINANCING THE ONGOING WORKING CAPITAL REQUIREMENTS AND THE GENERAL
CORPORATE PURPOSES OF THE BANK GROUP AND MAY BE UTILISED BY WAY OF REVOLVING
FACILITY ADVANCES, DOCUMENTARY CREDITS OR, SUBJECT TO THE PROVISIONS OF CLAUSE 6
(ANCILLARY FACILITIES), ANCILLARY FACILITIES.


 


(C)                           EACH BORROWER SHALL APPLY ALL AMOUNTS BORROWED
UNDER THIS AGREEMENT IN OR TOWARDS SATISFACTION OF THE PURPOSES REFERRED TO IN
PARAGRAPHS (A) AND (B) ABOVE (AS APPLICABLE) AND NONE OF THE RELEVANT FINANCE
PARTIES SHALL BE OBLIGED TO CONCERN THEMSELVES WITH SUCH APPLICATION.


 


2.4                                     RELEVANT FINANCE PARTIES’ RIGHTS AND
OBLIGATIONS


 


(A)                           THE OBLIGATIONS OF EACH RELEVANT FINANCE PARTY
UNDER THE RELEVANT FINANCE DOCUMENTS ARE SEVERAL.  FAILURE BY A RELEVANT FINANCE
PARTY TO PERFORM ITS OBLIGATIONS UNDER THE RELEVANT FINANCE DOCUMENTS DOES NOT
AFFECT THE OBLIGATIONS OF ANY OTHER PARTY UNDER THE RELEVANT FINANCE DOCUMENTS. 
NO RELEVANT FINANCE PARTY IS RESPONSIBLE FOR THE OBLIGATIONS OF ANY OTHER
RELEVANT FINANCE PARTY UNDER THE RELEVANT FINANCE DOCUMENTS.


 


(B)                          THE RIGHTS OF EACH RELEVANT FINANCE PARTY UNDER OR
IN CONNECTION WITH THE RELEVANT FINANCE DOCUMENTS ARE SEPARATE AND INDEPENDENT
RIGHTS AND ANY DEBT ARISING UNDER THE RELEVANT FINANCE DOCUMENTS TO A RELEVANT
FINANCE PARTY FROM AN OBLIGOR SHALL BE A SEPARATE AND INDEPENDENT DEBT.


 


(C)                           A RELEVANT FINANCE PARTY MAY, EXCEPT AS OTHERWISE
STATED IN THE RELEVANT FINANCE DOCUMENTS, SEPARATELY ENFORCE ITS RIGHTS UNDER
THE RELEVANT FINANCE DOCUMENTS.

 

60

--------------------------------------------------------------------------------


 


2.5                                     ADDITIONAL FACILITY


 


(A)                           THE COMPANY MAY NOTIFY THE FACILITY AGENT BY NO
LESS THAN 5 BUSINESS DAYS NOTICE THAT IT WISHES TO ESTABLISH ONE OR MORE
ADDITIONAL FACILITIES (EACH AN “ADDITIONAL FACILITY”) BY DELIVERY TO THE
FACILITY AGENT OF A DULY COMPLETED ADDITIONAL FACILITY ACCESSION DEED, DULY
EXECUTED BY THE COMPANY, EACH ADDITIONAL FACILITY LENDER FOR THE ADDITIONAL
FACILITY AND EACH ADDITIONAL FACILITY BORROWER FOR THE RELEVANT ADDITIONAL
FACILITY, PROVIDED, IN RESPECT OF EACH ADDITIONAL FACILITY, THAT:


 

(I)                              NO EVENT OF DEFAULT IS CONTINUING;

 

(II)                           THE TERMS OF THAT ADDITIONAL FACILITY PROVIDE
THAT NO UTILISATION MAY BE MADE IF, AT THE TIME OF SUCH UTILISATION, AN EVENT OF
DEFAULT IS CONTINUING OR WOULD RESULT FROM SUCH UTILISATION;

 

(III)                        THE FINAL MATURITY DATE APPLICABLE TO THAT
ADDITIONAL FACILITY SHALL BE NO EARLIER THAN 31 DECEMBER 2015 AND, IN THE EVENT
THAT SUCH ADDITIONAL FACILITY PROVIDES FOR ANY SCHEDULED REPAYMENTS PRIOR TO 31
DECEMBER 2015, THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH ADDITIONAL FACILITY
SHALL NOT BE SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF ANY A
FACILITY OUTSTANDING UNDER THIS AGREEMENT AT THE TIME OF ESTABLISHMENT OF SUCH
ADDITIONAL FACILITY;

 

(IV)                       EACH ADDITIONAL FACILITY BORROWER FOR THAT ADDITIONAL
FACILITY IS AN EXISTING OBLIGOR;

 

(V)                          THE PRINCIPAL AMOUNT, INTEREST RATE, FINAL MATURITY
DATE, USE OF PROCEEDS, REPAYMENT SCHEDULE, AVAILABILITY, FEES AND RELATED
PROVISIONS AND THE CURRENCY OF THAT ADDITIONAL FACILITY SHALL BE AGREED BY THE
RELEVANT ADDITIONAL FACILITY BORROWERS AND THE RELEVANT ADDITIONAL FACILITY
LENDERS (AND, IN THE CASE OF CURRENCY, THE FACILITY AGENT) AND SET OUT IN THE
RELEVANT ADDITIONAL FACILITY ACCESSION DEED;

 

(VI)                       WITH RESPECT TO ANY ADDITIONAL FACILITY THE PROCEEDS
OF WHICH ARE NOT APPLIED IN REPAYMENT OR PREPAYMENT OF ANY OF THE FACILITIES OR
EXISTING FINANCIAL INDEBTEDNESS (IN EACH CASE, IN WHOLE OR IN PART), THE COMPANY
CAN DEMONSTRATE THAT (A) THE PRO FORMA LEVERAGE RATIO (GIVING EFFECT TO SUCH
INCURRENCE AND THE USE OF PROCEEDS THEREOF) ON THE QUARTER DATE PRIOR TO SUCH
INCURRENCE (GIVING PRO FORMA EFFECT TO ANY MOVEMENT OF CASH OUT OF THE BANK
GROUP SINCE SUCH DATE PURSUANT TO CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND
SHARE CAPITAL) AND ANY PERMITTED PAYMENTS) WOULD NOT EXCEED THE LEVERAGE RATIO
REQUIRED IN ORDER TO INCUR ANY FINANCIAL INDEBTEDNESS PURSUANT TO CLAUSE
25.4(P) (FINANCIAL INDEBTEDNESS) AND (B) THE PRO FORMA RATIO OF CONSOLIDATED
SENIOR NET DEBT (GIVING EFFECT TO SUCH INCURRENCE AND THE USE OF PROCEEDS
THEREOF AND GIVING PRO FORMA EFFECT TO ANY MOVEMENT OF CASH OUT OF THE BANK
GROUP SINCE SUCH DATE PURSUANT TO CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND
SHARE CAPITAL) AND ANY PERMITTED PAYMENTS) TO CONSOLIDATED OPERATING CASHFLOW
FOR THE QUARTER DATE PRIOR TO SUCH INCURRENCE WOULD NOT EXCEED THE RATIO SET OUT
IN CLAUSE 25.2(O) (NEGATIVE PLEDGE) FOR THE QUARTER DATE FOLLOWING SUCH
INCURRENCE;

 

(VII)                    THE RELEVANT ADDITIONAL FACILITY ACCESSION DEED SHALL
SPECIFY WHETHER THAT ADDITIONAL FACILITY IS IN FORM OF A TERM LOAN OR A
REVOLVING LOAN, PROVIDED THAT AN ADDITIONAL FACILITY SHALL ONLY BE PERMITTED TO
BE ESTABLISHED IN THE FORM OF A REVOLVING FACILITY IF (A) THE REVOLVING FACILITY
COMMITMENTS AT SUCH TIME ARE EQUAL TO ZERO AND (B) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL REVOLVING FACILITY COMMITMENTS UNDER THIS AGREEMENT DO NOT EXCEED
£500 MILLION AT ANY TIME;

 

61

--------------------------------------------------------------------------------


 

(VIII)                 THE PROCEEDS OF SUCH ADDITIONAL FACILITY SHALL NOT BE
USED (A) IN PAYMENT OF ANY DIVIDENDS OR DISTRIBUTIONS TO THE ULTIMATE PARENT AND
(B), PRIOR TO 1 AUGUST 2011, IN REPAYMENT OR PREPAYMENT OF ANY 2016 HIGH YIELD
NOTES;

 

(IX)                         UNLESS OTHERWISE SET OUT IN THE RELEVANT ADDITIONAL
FACILITY ACCESSION DEED, THE GENERAL TERMS OF THAT ADDITIONAL FACILITY SHALL BE
CONSISTENT IN ALL MATERIAL RESPECTS WITH THE TERMS OF THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO, INTEREST PERIOD, CONDITIONS PRECEDENT, TAX
GROSS-UP PROVISIONS AND INDEMNITY PROVISIONS, REPRESENTATIONS AND WARRANTIES,
UTILISATION MECHANICS, CANCELLATION AND PREPAYMENT (INCLUDING THE TREATMENT OF
THAT ADDITIONAL FACILITY UNDER THE PREPAYMENT WATERFALL), FEES, COSTS AND
EXPENSES, TRANSFERS, VOTING, AMENDMENTS AND WAIVERS, FINANCIAL AND NON-FINANCIAL
COVENANTS AND EVENTS OF DEFAULT; AND

 

(X)                            IF ANY TERMS RELATING TO PREPAYMENT, FINANCIAL
AND NON-FINANCIAL COVENANTS AND EVENTS OF DEFAULT ARE PROPOSED IN THE RELEVANT
ADDITIONAL FACILITY ACCESSION DEED TO BE SUBSTANTIALLY DIFFERENT FROM THE TERMS
OF THIS AGREEMENT, THE TERMS (OTHER THAN RELATING TO DIVIDENDS AND RESTRICTED
PAYMENTS) SHALL NOT BE MORE ONEROUS TO THE BANK GROUP AS A WHOLE THAN THE TERMS
THAT APPLY UNDER THIS AGREEMENT, THE 2014 HIGH YIELD NOTES OR THE EXISTING
SENIOR SECURED NOTES AND SHALL GIVE NO INDEPENDENT RIGHTS TO THE RELEVANT
ADDITIONAL FACILITY LENDERS (AS A SEPARATE CLASS) TO ACCELERATE (BUT WITHOUT
PREJUDICE TO THEIR RIGHTS AS PART OF THE INSTRUCTING GROUP UNDER CLAUSES 27.17
(ACCELERATION) OR 27.18 (REPAYMENT ON DEMAND)) PROVIDED THAT, UNLESS OTHERWISE
INDICATED IN THE RELEVANT ADDITIONAL FACILITY ACCESSION DEED, ANY COVENANTS OR
EVENTS OF DEFAULT IN ADDITION TO THOSE CONTAINED IN CLAUSE 23 (FINANCIAL
CONDITION), CLAUSE 24 (POSITIVE UNDERTAKINGS), CLAUSE 25 (NEGATIVE UNDERTAKINGS)
AND CLAUSE 27 (EVENTS OF DEFAULT) SHALL ALSO THEN APPLY, MUTATIS MUTANDIS, TO
THE OTHER FACILITIES).

 


(B)                          EACH ADDITIONAL FACILITY ACCESSION DEED SHALL
CONFIRM THAT THE REQUIREMENTS IN PARAGRAPH (A) ABOVE ARE FULFILLED AND SHALL
ALSO SPECIFY THE DATE UPON WHICH THE ADDITIONAL FACILITY IS ANTICIPATED TO BE
MADE AVAILABLE TO THE RELEVANT ADDITIONAL FACILITY BORROWERS (THE “ADDITIONAL
FACILITY COMMENCEMENT DATE”).


 


(C)                           SUBJECT TO THE CONDITIONS IN PARAGRAPHS (A) AND
(B) ABOVE BEING MET, FROM THE RELEVANT ADDITIONAL FACILITY COMMENCEMENT DATE FOR
AN ADDITIONAL FACILITY, THE ADDITIONAL FACILITY LENDERS FOR THAT ADDITIONAL
FACILITY SHALL MAKE AVAILABLE THE ADDITIONAL FACILITY IN A MAXIMUM AGGREGATE
AMOUNT NOT EXCEEDING THE AGGREGATE ADDITIONAL FACILITY COMMITMENTS IN RESPECT OF
THAT ADDITIONAL FACILITY AS SET OUT IN THE RELEVANT ADDITIONAL FACILITY
ACCESSION DEED.


 


(D)                          EACH ADDITIONAL FACILITY LENDER SHALL BECOME A
PARTY TO THIS AGREEMENT AND BE ENTITLED TO SHARE IN THE SECURITY IN ACCORDANCE
WITH THE TERMS OF THE GROUP INTERCREDITOR AGREEMENT AND THE SECURITY DOCUMENTS
PARI PASSU WITH THE OTHER FACILITIES PROVIDED THAT THE ADDITIONAL FACILITY
BORROWERS AND THE RELEVANT ADDITIONAL FACILITY LENDER MAY AGREE THAT AN
ADDITIONAL FACILITY SHARES IN THE SECURITY ON A JUNIOR BASIS TO THE OTHER
FACILITIES WHICH, IF SO AGREED, SHALL BE SET OUT IN THE RELEVANT ADDITIONAL
FACILITY ACCESSION DEED.


 


(E)                           EACH PARTY TO THIS AGREEMENT (OTHER THAN EACH
PROPOSED ADDITIONAL FACILITY LENDER AND THE COMPANY) IRREVOCABLY AUTHORISES AND
INSTRUCTS THE FACILITY AGENT TO EXECUTE ON ITS BEHALF ANY ADDITIONAL FACILITY
ACCESSION DEED WHICH HAS BEEN DULY COMPLETED AND SIGNED ON BEHALF OF EACH
PROPOSED ADDITIONAL FACILITY LENDER, THE COMPANY AND EACH PROPOSED ADDITIONAL
FACILITY BORROWER, AND THE PARENT AND EACH OBLIGOR AGREES TO BE BOUND BY SUCH
ACCESSION.

 

62

--------------------------------------------------------------------------------


 


(F)                             THE FACILITY AGENT SHALL ONLY BE OBLIGED TO
EXECUTE AN ADDITIONAL FACILITY ACCESSION DEED DELIVERED TO IT IF:


 

(I)                              THE TERMS OF ITS AND THE SECURITY TRUSTEE’S
COMPENSATION AND INDEMNITIES FOR ANY ADDITIONAL ADMINISTRATIVE OR OTHER
REQUIREMENTS AND COSTS UNDER THE RELEVANT FINANCE DOCUMENTS ARISING IN RELATION
TO THE RELEVANT ADDITIONAL FACILITY ARE SATISFACTORY TO IT; AND

 

(II)                           IT IS SATISFIED THAT IT HAS COMPLIED WITH ALL
NECESSARY “KNOW YOUR CLIENT” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAW
AND REGULATIONS IN RELATION TO THE ACCESSION OF THE RELEVANT ADDITIONAL FACILITY
LENDERS.

 

For the avoidance of doubt, if any terms of an Additional Facility that affect
the Facility Agent or L/C Bank in such capacity are different in any material
respect from those applying under this Agreement on the Original Execution Date,
such differences must be satisfactory to the Facility Agent and L/C Bank if it
affects the Facility Agent or L/C Bank in any material and adverse respect.

 


(G)                          ON THE DATE THAT THE FACILITY AGENT EXECUTES AN
ADDITIONAL FACILITY ACCESSION DEED:


 

(I)                              EACH ADDITIONAL FACILITY LENDER PARTY TO THAT
ADDITIONAL FACILITY ACCESSION DEED, EACH OTHER RELEVANT FINANCE PARTY, THE
PARENT AND THE OBLIGORS SHALL ACQUIRE THE SAME RIGHTS AND ASSUME THE SAME
OBLIGATIONS BETWEEN THEMSELVES AS THEY WOULD HAVE ACQUIRED AND ASSUMED HAD EACH
ADDITIONAL FACILITY LENDER BEEN AN ORIGINAL LENDER, WITH THE RIGHTS AND/OR
OBLIGATIONS ASSUMED BY IT AS A RESULT OF THAT ACCESSION AND WITH THE COMMITMENT
SPECIFIED BY IT AS ITS ADDITIONAL FACILITY COMMITMENT; AND

 

(II)                           EACH ADDITIONAL FACILITY LENDER SHALL BECOME A
PARTY TO THIS AGREEMENT AS AN “ADDITIONAL FACILITY LENDER”.

 


(H)                          THE EXECUTION BY THE COMPANY OF AN ADDITIONAL
FACILITY ACCESSION DEED CONSTITUTES CONFIRMATION BY THE PARENT AND EACH
GUARANTOR THAT ITS OBLIGATIONS UNDER CLAUSE 29 (GUARANTEE AND INDEMNITY) SHALL
CONTINUE UNAFFECTED, EXCEPT THAT THOSE OBLIGATIONS SHALL EXTEND TO THE
COMMITMENTS AS INCREASED BY THE ADDITION OF EACH RELEVANT ADDITIONAL FACILITY
LENDER’S COMMITMENT AND SHALL BE OWED TO EACH RELEVANT FINANCE PARTY INCLUDING
SUCH ADDITIONAL FACILITY LENDER.


 


(I)                              THE FACILITY AGENT IS AUTHORISED AND INSTRUCTED
TO ENTER INTO SUCH DOCUMENTATION AS IS REASONABLY REQUIRED TO AMEND THIS
AGREEMENT AND ANY OTHER RELEVANT FINANCE DOCUMENT (IN ACCORDANCE WITH THE TERMS
OF THIS CLAUSE 2.5) TO REFLECT THE TERMS OF EACH ADDITIONAL FACILITY WITHOUT THE
CONSENT OF ANY LENDER OTHER THAN THE APPLICABLE ADDITIONAL FACILITY LENDER.


 


3.                                           CONDITIONS


 


3.1                                     CONDITIONS PRECEDENT


 


THE OBLIGATIONS OF THE LENDERS TO MAKE THE A FACILITY, EACH B FACILITY AND THE
REVOLVING FACILITY AVAILABLE SHALL BE CONDITIONAL UPON:


 


(A)                           THE FACILITY AGENT HAVING CONFIRMED TO THE COMPANY
THAT IT HAS RECEIVED (OR HAS WAIVED IN ACCORDANCE WITH THIS AGREEMENT, THE
REQUIREMENT TO RECEIVE) THE DOCUMENTS LISTED IN PARAGRAPHS 1 TO 15 OF PART 1 OF
SCHEDULE 3 (CONDITIONS PRECEDENT TO FIRST UTILISATION) AND THAT EACH IS
SATISFACTORY, IN FORM AND SUBSTANCE, TO THE FACILITY AGENT,

 

63

--------------------------------------------------------------------------------


 


ACTING REASONABLY.  THE FACILITY AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS
PROMPTLY UPON BEING SO SATISFIED; AND


 


(B)                          THE BORROWERS HAVING OBTAINED B FACILITY
COMMITMENTS (OR OTHER SUBSTITUTE FINANCING) IN AN AGGREGATE PRINCIPAL AMOUNT OF
NOT LESS THAN £600,000,000.


 

Furthermore, the obligations of the Lenders to make the Revolving Facility
available shall be conditional upon utilisation of the A Facility.

 


3.2                                     FURTHER CONDITIONS PRECEDENT


 


SUBJECT TO CLAUSE 3.1 (CONDITIONS PRECEDENT), THE LENDERS WILL ONLY BE OBLIGED
TO COMPLY WITH CLAUSE 4.2 (LENDERS’ PARTICIPATIONS) IN RELATION TO ANY
UTILISATION IF, ON THE DATE OF THE UTILISATION REQUEST AND ON THE PROPOSED
UTILISATION DATE:


 


(A)                           OTHER THAN IN THE CASE OF A ROLLOVER ADVANCE, NO
DEFAULT IS CONTINUING OR WOULD RESULT FROM THE PROPOSED UTILISATION; AND


 


(B)                          IN RELATION TO ANY UTILISATION ON THE FIRST
UTILISATION DATE, ALL THE REPRESENTATIONS AND WARRANTIES IN CLAUSE 21
(REPRESENTATIONS AND WARRANTIES) OR, IN RELATION TO ANY OTHER UTILISATION, THE
REPEATING REPRESENTATIONS TO BE MADE BY EACH OBLIGOR ARE TRUE IN ALL MATERIAL
RESPECTS IN EACH CASE BY REFERENCE TO THE FACTS AND CIRCUMSTANCES THEN
SUBSISTING.


 


3.3                                     CONDITIONS SUBSEQUENT


 

The Company shall procure (and each relevant Obligor shall ensure) that within
60 days after the Original Execution Date, there shall have been delivered to
the Facility Agent each of the documents listed in Part 2 of Schedule 3
(Conditions Subsequent Documents) each in form and substance satisfactory to the
Facility Agent, acting reasonably.  The Facility Agent shall notify the Company
and the Lenders promptly upon being so satisfied.

 


4.                                           UTILISATION


 


4.1                                     CONDITIONS TO UTILISATION


 

Save as otherwise provided in this Agreement, an Advance will be made by the
Lenders to a Borrower or a Documentary Credit will be issued by an L/C Bank at a
Borrower’s request if:

 


(A)                           IN THE CASE OF AN ADVANCE, THE FACILITY AGENT HAS
RECEIVED FROM SUCH BORROWER A DULY COMPLETED UTILISATION REQUEST IN THE RELEVANT
FORM, AND IN THE CASE OF A DOCUMENTARY CREDIT, BOTH THE FACILITY AGENT AND THE
RELEVANT L/C BANK HAVE RECEIVED FROM A BORROWER A DULY COMPLETED UTILISATION
REQUEST IN THE RELEVANT FORM, IN EACH CASE, NO EARLIER THAN THE DAY WHICH IS 10
BUSINESS DAYS AND NO LATER THAN 2:00 P.M. ON THE DAY WHICH IS 5 BUSINESS DAYS
(OR IN THE CASE OF ANY DOCUMENTARY CREDIT WHICH IS NOT OR WILL NOT BE IN THE
FORM OF SCHEDULE 12 (FORM OF DOCUMENTARY CREDIT), NO LATER THAN 2:00 P.M. ON THE
DAY WHICH IS 5 BUSINESS DAYS) PRIOR TO THE PROPOSED UTILISATION DATE FOR SUCH
ADVANCE OR DOCUMENTARY CREDIT, RECEIPT OF WHICH SHALL OBLIGE SUCH BORROWER TO
UTILISE THE AMOUNT REQUESTED ON THE UTILISATION DATE STATED THEREIN UPON THE
TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT;


 


(B)                          THE PROPOSED UTILISATION DATE IS A BUSINESS DAY FOR
THE PROPOSED CURRENCY OF THE ADVANCE OR DOCUMENTARY CREDIT, AS THE CASE MAY BE,
WHICH IS OR PRECEDES THE RELEVANT TERMINATION DATE;

 

64

--------------------------------------------------------------------------------


 


(C)                           THE PROPOSED UTILISATION DATE FOR THE A FACILITY
ADVANCE AND ALL B FACILITIES ADVANCES FALLS ON THE SAME BUSINESS DAY;


 


(D)                          IN THE CASE OF A UTILISATION BY WAY OF TERM
FACILITY ADVANCE, SUCH UTILISATION WOULD RESULT IN THE MAXIMUM PRINCIPAL AMOUNT
OF THE TERM FACILITY ADVANCE BEING UTILISED, OR IN THE CASE OF A UTILISATION BY
WAY OF A REVOLVING FACILITY ADVANCE, SUCH UTILISATION OCCURS ON OR AFTER THE
MAXIMUM PRINCIPAL AMOUNT OF THE A FACILITY BEING UTILISED AND, THE PROPOSED
STERLING AMOUNT (OR ITS EQUIVALENT) OF SUCH REVOLVING FACILITY ADVANCE IS
(I) EQUAL TO THE AMOUNT OF THE AVAILABLE REVOLVING FACILITY COMMITMENT AT SUCH
TIME, OR (II) LESS THAN SUCH AMOUNT BUT EQUAL TO A MINIMUM OF £5 MILLION, OR AN
INTEGRAL MULTIPLE OF £1 MILLION;


 


(E)                           THE UTILISATION DATE FOR A REVOLVING FACILITY
ADVANCE IS ON A DATE NOT EARLIER THAN THE UTILISATION DATE FOR THE A FACILITY
ADVANCE AND THE B FACILITY ADVANCES;


 


(F)                             IN THE CASE OF A UTILISATION BY WAY OF
DOCUMENTARY CREDIT, THE PROPOSED STERLING AMOUNT (OR ITS EQUIVALENT) OF SUCH
DOCUMENTARY CREDIT IS EQUAL TO OR MORE THAN £1 MILLION OR SUCH LESSER AMOUNT AS
THE RELEVANT L/C BANK MAY AGREE (ACTING REASONABLY);


 


(G)                          IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING
FACILITY ADVANCE, IMMEDIATELY AFTER THE MAKING OF SUCH ADVANCE THERE WILL BE NO
MORE THAN 25 REVOLVING FACILITY ADVANCES THEN OUTSTANDING;


 


(H)                          IN THE CASE OF A UTILISATION BY WAY OF A
DOCUMENTARY CREDIT, THE PROPOSED TERM OF THE DOCUMENTARY CREDIT ENDS ON OR
BEFORE THE FINAL MATURITY DATE IN RESPECT OF THE REVOLVING FACILITY AND
IMMEDIATELY AFTER THE MAKING OF SUCH UTILISATION THERE WILL BE NO MORE THAN 25
DOCUMENTARY CREDITS THEN OUTSTANDING;


 


(I)                              IN THE CASE OF A UTILISATION BY WAY OF A
REVOLVING FACILITY ADVANCE, THE PROPOSED TERM OF SUCH ADVANCE IS A PERIOD OF 1,
2, 3 OR 6 MONTHS OR SUCH OTHER PERIOD OF UP TO 12 MONTHS AS ALL THE LENDERS
HAVING A REVOLVING FACILITY COMMITMENT MAY AGREE PRIOR TO SUBMISSION OF THE
RELEVANT UTILISATION REQUEST, AND ENDS ON OR BEFORE THE FINAL MATURITY DATE IN
RESPECT OF THE REVOLVING FACILITY;


 


(J)                              IN THE CASE OF A UTILISATION BY WAY OF AN
ADVANCE (OTHER THAN A ROLLOVER ADVANCE), THE INTEREST RATE APPLICABLE TO SUCH
ADVANCE’S FIRST INTEREST PERIOD OR TERM (AS THE CASE MAY BE) WILL NOT HAVE TO BE
DETERMINED UNDER CLAUSE 15 (MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES);


 


(K)                           IN THE CASE OF A UTILISATION BY WAY OF A
DOCUMENTARY CREDIT WHICH IS NOT SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 12
(FORM OF DOCUMENTARY CREDIT), THE RELEVANT L/C BANK SHALL HAVE APPROVED THE
TERMS OF SUCH DOCUMENTARY CREDIT (ACTING REASONABLY); AND


 


(L)                              IN THE CASE OF ANY UTILISATION, ON THE DATE OF
THE UTILISATION REQUEST, THE DATE OF ANY CONVERSION NOTICE AND THE PROPOSED
UTILISATION DATE:


 

(I)                              IN THE CASE OF A ROLLOVER ADVANCE OR A
DOCUMENTARY CREDIT WHICH IS BEING RENEWED PURSUANT TO CLAUSE 5.2 (RENEWAL OF
DOCUMENTARY CREDITS), THE FACILITY AGENT SHALL NOT HAVE RECEIVED INSTRUCTIONS
FROM A REVOLVING FACILITY INSTRUCTING GROUP REQUIRING THE FACILITY AGENT TO
REFUSE SUCH ROLLOVER OR RENEWAL OF A DOCUMENTARY CREDIT BY REASON OF THE
ACCELERATION DATE HAVING OCCURRED; OR

 

65

--------------------------------------------------------------------------------


 

(II)                           IN THE CASE OF ANY UTILISATION OTHER THAN THAT
REFERRED TO IN SUB-PARAGRAPH (I) ABOVE, THE REPEATING REPRESENTATIONS MADE BY
THE PERSONS IDENTIFIED AS MAKING THOSE REPRESENTATIONS ARE TRUE IN ALL MATERIAL
RESPECTS BY REFERENCE TO THE CIRCUMSTANCES THEN EXISTING AND NO DEFAULT IS
CONTINUING OR WOULD RESULT FROM THE PROPOSED UTILISATION.

 


4.2                                     LENDERS’ PARTICIPATIONS


 

Each Lender will participate through its Facility Office in each Advance made
pursuant to Clause 4.1 (Conditions to Utilisation) in its respective Proportion.

 


5.                                           DOCUMENTARY CREDITS


 


5.1                                     ISSUE OF DOCUMENTARY CREDITS


 


(A)                           EACH L/C BANK SHALL ISSUE DOCUMENTARY CREDITS
PURSUANT TO CLAUSE 4.1 (CONDITIONS TO UTILISATION) BY:


 

(I)                              COMPLETING THE ISSUE DATE AND THE PROPOSED
EXPIRY DATE OF ANY DOCUMENTARY CREDIT TO BE ISSUED BY IT; AND

 

(II)                           EXECUTING AND DELIVERING SUCH DOCUMENTARY CREDIT
TO THE RELEVANT BENEFICIARY ON THE RELEVANT UTILISATION DATE.

 


(B)                          EACH LENDER HAVING A REVOLVING FACILITY COMMITMENT
(AN “L/C LENDER”) WILL PARTICIPATE BY WAY OF INDEMNITY IN EACH DOCUMENTARY
CREDIT IN AN AMOUNT EQUAL TO ITS L/C PROPORTION.


 


(C)                           THE FACILITY AGENT SHALL NOTIFY EACH L/C LENDER
AND THE RELEVANT L/C BANK OF THE DETAILS OF ANY REQUESTED DOCUMENTARY CREDIT
(INCLUDING THE STERLING AMOUNT OF IT, AND, IF SUCH DOCUMENTARY CREDIT IS NOT TO
BE DENOMINATED IN STERLING, THE RELEVANT CURRENCY IN WHICH IT WILL BE
DENOMINATED AND THE AMOUNT OF IT) AND ITS PARTICIPATION IN THAT DOCUMENTARY
CREDIT.


 


5.2                                     RENEWAL OF DOCUMENTARY CREDITS


 


(A)                           EACH BORROWER MAY REQUEST THAT A DOCUMENTARY
CREDIT ISSUED ON ITS BEHALF BE RENEWED BY DELIVERING TO THE FACILITY AGENT AND
THE RELEVANT L/C BANK A RENEWAL REQUEST WHICH COMPLIES WITH CLAUSE 4.1
(CONDITIONS TO UTILISATION).


 


(B)                          THE TERMS OF EACH RENEWED DOCUMENTARY CREDIT SHALL
BE THE SAME AS THOSE OF THE RELEVANT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS
RENEWAL, EXCEPT THAT (AS STATED IN THE RENEWAL REQUEST THEREFOR):


 

(I)                              ITS AMOUNT MAY BE LESS THAN THE AMOUNT OF SUCH
DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL; AND

 

(II)                           ITS TERM SHALL START ON THE DATE WHICH WAS THE
EXPIRY DATE OF THAT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL, AND
SHALL END ON THE PROPOSED EXPIRY DATE SPECIFIED IN THE RENEWAL REQUEST.

 


(C)                           IF THE CONDITIONS SET OUT IN THIS CLAUSE 5.2 HAVE
BEEN MET, THE RELEVANT L/C BANK SHALL AMEND AND RE-ISSUE THE RELEVANT
DOCUMENTARY CREDIT PURSUANT TO A RENEWAL REQUEST.

 

66

--------------------------------------------------------------------------------


 


5.3                                     REDUCTION OF A DOCUMENTARY CREDIT


 


(A)                           IF, ON THE PROPOSED UTILISATION DATE OF A
DOCUMENTARY CREDIT, ANY OF THE LENDERS UNDER THE REVOLVING FACILITY IS A
NON-ACCEPTABLE L/C LENDER AND:


 

(I)                              THAT LENDER HAS FAILED TO PROVIDE CASH
COLLATERAL TO THE RELEVANT L/C BANK IN ACCORDANCE WITH CLAUSE 5.8 (CASH
COLLATERAL BY NON-ACCEPTABLE L/C LENDER); AND

 

(II)                           EITHER:

 

(A)                     THE RELEVANT L/C BANK HAS NOT REQUIRED THE BORROWER
WHICH REQUESTED THE DOCUMENTARY CREDIT TO PROVIDE CASH COVER PURSUANT TO
CLAUSE 5.9 (CASH COVER BY BORROWER); OR

 

(B)                       THE BORROWER WHICH REQUESTED THE DOCUMENTARY CREDIT
HAS FAILED TO PROVIDE CASH COVER TO THE RELEVANT L/C BANK IN ACCORDANCE WITH
CLAUSE 5.9 (CASH COVER BY BORROWER),

 

the relevant L/C Bank may reduce the amount of that Documentary Credit by an
amount equal to the amount of the participation of that Non-Acceptable L/C
Lender in respect of that Documentary Credit and that Non-Acceptable L/C Lender
shall be deemed not to have any participation (or obligation to indemnify the
relevant L/C Bank) in respect of that Documentary Credit for the purposes of the
Relevant Finance Documents.

 


(B)                          THE BORROWER SHALL NOTIFY THE FACILITY AGENT (WITH
A COPY TO THE RELEVANT L/C BANK) OF EACH REDUCTION MADE PURSUANT TO THIS
CLAUSE 5.3.


 


(C)                           THIS CLAUSE 5.3 SHALL NOT AFFECT THE PARTICIPATION
OF EACH OTHER LENDER IN THAT DOCUMENTARY CREDIT.


 


5.4                                     REVALUATION OF DOCUMENTARY CREDITS


 


(A)                           IF ANY DOCUMENTARY CREDIT IS DENOMINATED IN A
CURRENCY OTHER THAN STERLING, THE FACILITY AGENT SHALL AT SIX MONTHLY INTERVALS
AFTER THE DATE OF THE DOCUMENTARY CREDIT RECALCULATE THE STERLING AMOUNT OF THAT
DOCUMENTARY CREDIT BY NOTIONALLY CONVERTING INTO STERLING, THE OUTSTANDING
AMOUNT OF THAT DOCUMENTARY CREDIT ON THE BASIS OF THE FACILITY AGENT’S SPOT RATE
OF EXCHANGE ON THE DATE OF CALCULATION.


 


(B)                          THE RELEVANT BORROWER SHALL, IF REQUESTED BY THE
FACILITY AGENT WITHIN 2 DAYS OF ANY CALCULATION UNDER PARAGRAPH (A) ABOVE,
ENSURE THAT WITHIN 3 BUSINESS DAYS SUFFICIENT REVOLVING FACILITY OUTSTANDINGS
ARE REPAID (SUBJECT TO BREAK COSTS, IF APPLICABLE, BUT OTHERWISE WITHOUT PENALTY
OR PREMIUM WHICH MIGHT OTHERWISE BE PAYABLE), TO PREVENT THE STERLING AMOUNT OF
THE REVOLVING FACILITY OUTSTANDINGS EXCEEDING THE AGGREGATE AMOUNT OF ALL OF THE
REVOLVING FACILITY COMMITMENTS ADJUSTED TO REFLECT ANY CANCELLATIONS OR
REDUCTIONS, FOLLOWING ANY ADJUSTMENT UNDER PARAGRAPH (A) ABOVE.


 


5.5                                     IMMEDIATELY PAYABLE


 


(A)                           IF A DOCUMENTARY CREDIT OR ANY AMOUNT OUTSTANDING
UNDER A DOCUMENTARY CREDIT BECOMES IMMEDIATELY PAYABLE UNDER THIS AGREEMENT, THE
BORROWER THAT REQUESTED (OR ON BEHALF OF WHICH THE COMPANY REQUESTED) THE ISSUE
OF THAT DOCUMENTARY CREDIT SHALL REPAY OR PREPAY THAT DOCUMENTARY CREDIT OR THAT
AMOUNT WITHIN 3 BUSINESS DAYS OF DEMAND.

 

67

--------------------------------------------------------------------------------


 


(B)                          EACH L/C BANK SHALL PROMPTLY NOTIFY THE FACILITY
AGENT OF ANY DEMAND RECEIVED BY IT UNDER AND IN ACCORDANCE WITH ANY DOCUMENTARY
CREDIT (INCLUDING DETAILS OF THE DOCUMENTARY CREDIT UNDER WHICH SUCH DEMAND HAS
BEEN RECEIVED AND THE AMOUNT DEMANDED).  THE FACILITY AGENT SHALL PROMPTLY
NOTIFY THE COMPANY, THE BORROWER FOR WHOSE ACCOUNT THE DOCUMENTARY CREDIT WAS
ISSUED AND EACH OF THE LENDERS UNDER THE REVOLVING FACILITY.


 


5.6                                     CLAIMS UNDER A DOCUMENTARY CREDIT


 


(A)                           EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AUTHORISES EACH L/C BANK TO PAY ANY CLAIM MADE OR PURPORTED TO BE MADE UNDER A
DOCUMENTARY CREDIT REQUESTED BY IT (OR BY THE COMPANY ON ITS BEHALF) AND WHICH
APPEARS ON ITS FACE TO BE IN ORDER (A “CLAIM”).


 


(B)                          EACH BORROWER SHALL WITHIN 3 BUSINESS DAYS OF
DEMAND PAY TO THE FACILITY AGENT FOR THE ACCOUNT OF THE RELEVANT L/C BANK AN
AMOUNT EQUAL TO THE AMOUNT OF ANY CLAIM UNDER THAT DOCUMENTARY CREDIT.


 


(C)                           ON RECEIPT OF ANY DEMAND OR NOTIFICATION UNDER
CLAUSE 5.5 (IMMEDIATELY PAYABLE), THE RELEVANT BORROWER SHALL (UNLESS THE
COMPANY NOTIFIES THE FACILITY AGENT OTHERWISE) BE DEEMED TO HAVE DELIVERED TO
THE FACILITY AGENT A DULY COMPLETED UTILISATION REQUEST REQUESTING A REVOLVING
FACILITY ADVANCE:


 

(I)                              IN AN AMOUNT AND CURRENCY EQUAL TO THE AMOUNT
AND CURRENCY OF THE RELEVANT CLAIM (IF APPLICABLE, NET OF ANY AVAILABLE CASH
COVER);

 

(II)                           FOR AN INTEREST PERIOD OF THREE MONTHS OR SUCH
OTHER PERIOD OF UP TO SIX MONTHS AS NOTIFIED BY THE RELEVANT BORROWER TO THE
RELEVANT L/C BANK PRIOR TO THE UTILISATION DATE APPLICABLE TO SUCH CURRENCY; AND

 

(III)                        WITH A UTILISATION DATE ON THE DATE RECEIPT OF THE
RELEVANT DEMAND OR NOTIFICATION.

 

The proceeds of any such Revolving Facility Advance shall be used to pay the
relevant claim.

 


(D)                          EACH BORROWER ACKNOWLEDGES THAT EACH L/C BANK:


 

(I)                              IS NOT OBLIGED TO CARRY OUT ANY INVESTIGATION
OR SEEK ANY CONFIRMATION FROM ANY OTHER PERSON BEFORE PAYING A CLAIM; AND

 

(II)                           DEALS IN DOCUMENTS ONLY AND WILL NOT BE CONCERNED
WITH THE LEGALITY OF A CLAIM OR ANY UNDERLYING TRANSACTION OR ANY AVAILABLE
SET-OFF, COUNTERCLAIM OR OTHER DEFENCE OF ANY PERSON.

 


(E)                           THE OBLIGATIONS OF EACH BORROWER UNDER THIS
CLAUSE 5.6 WILL NOT BE AFFECTED BY:


 

(I)                              THE SUFFICIENCY, ACCURACY OR GENUINENESS OF ANY
CLAIM OR ANY OTHER DOCUMENT; OR

 

(II)                           ANY INCAPACITY OF, OR LIMITATION ON THE POWERS
OF, ANY PERSON SIGNING A CLAIM OR OTHER DOCUMENT.

 


(F)                             WITHOUT PREJUDICE TO ANY OTHER MATTER CONTAINED
IN THIS CLAUSE 5.6, THE RELEVANT L/C BANK SHALL NOTIFY THE RELEVANT BORROWERS AS
SOON AS REASONABLY PRACTICABLE AFTER RECEIVING A CLAIM.

 

68

--------------------------------------------------------------------------------


 


5.7                                     DOCUMENTARY CREDIT INDEMNITIES


 


(A)                           A BORROWER SHALL WITHIN 3 BUSINESS DAYS OF DEMAND
INDEMNIFY AN L/C BANK AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY SUCH L/C
BANK (OTHERWISE THAN BY REASON OF SUCH L/C BANK’S GROSS NEGLIGENCE, WILFUL
MISCONDUCT OR WILFUL BREACH OF THE TERMS OF THIS AGREEMENT) IN ACTING AS AN L/C
BANK UNDER ANY DOCUMENTARY CREDIT REQUESTED BY SUCH BORROWER.


 


(B)                          EACH L/C LENDER SHALL (ACCORDING TO ITS L/C
PROPORTION) PROMPTLY ON DEMAND INDEMNIFY AN L/C BANK AGAINST ANY COST, LOSS OR
LIABILITY INCURRED BY SUCH L/C BANK (OTHERWISE THAN BY REASON OF SUCH L/C BANK’S
GROSS NEGLIGENCE, WILFUL MISCONDUCT OR WILFUL BREACH OF THE TERMS OF THIS
AGREEMENT) IN ACTING AS AN L/C BANK UNDER ANY DOCUMENTARY CREDIT (EXCEPT TO THE
EXTENT THAT SUCH L/C BANK HAS BEEN REIMBURSED BY AN OBLIGOR PURSUANT TO A
RELEVANT FINANCE DOCUMENT).


 


(C)                           IF ANY L/C LENDER IS NOT PERMITTED (BY ITS
CONSTITUTIONAL DOCUMENTS OR ANY APPLICABLE LAW) TO COMPLY WITH PARAGRAPH
(B) ABOVE, THEN THAT L/C LENDER WILL NOT BE OBLIGED TO COMPLY WITH PARAGRAPH
(B) ABOVE AND SHALL INSTEAD BE DEEMED TO HAVE TAKEN, ON THE DATE THE RELEVANT
DOCUMENTARY CREDIT IS ISSUED (OR IF LATER, ON THE DATE THAT L/C LENDER’S
PARTICIPATION IN THE DOCUMENTARY CREDIT IS TRANSFERRED OR ASSIGNED TO THAT L/C
LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), AN UNDIVIDED INTEREST
AND PARTICIPATION IN THE DOCUMENTARY CREDIT IN AN AMOUNT EQUAL TO ITS L/C
PROPORTION OF THAT DOCUMENTARY CREDIT.  ON RECEIPT OF DEMAND FROM THE FACILITY
AGENT, THAT L/C LENDER SHALL PAY TO THE FACILITY AGENT (FOR THE ACCOUNT OF THE
RELEVANT L/C BANK) AN AMOUNT EQUAL TO ITS L/C PROPORTION OF THE AMOUNT DEMANDED
UNDER PARAGRAPH (B) ABOVE.


 


(D)                          THE BORROWER WHICH REQUESTED THE DOCUMENTARY CREDIT
SHALL WITHIN 3 BUSINESS DAYS OF DEMAND REIMBURSE ANY L/C LENDER FOR ANY PAYMENT
IT MAKES TO AN L/C BANK UNDER THIS CLAUSE 5.7 IN RESPECT OF THAT DOCUMENTARY
CREDIT UNLESS SUCH LENDER OR AN OBLIGOR HAS ALREADY REIMBURSED SUCH L/C BANK IN
RESPECT OF THAT PAYMENT.


 


(E)                           THE OBLIGATIONS OF EACH L/C LENDER AND BORROWER
UNDER THIS CLAUSE 5.7 ARE CONTINUING OBLIGATIONS AND WILL EXTEND TO THE ULTIMATE
BALANCE OF SUMS PAYABLE BY THAT L/C LENDER IN RESPECT OF ANY DOCUMENTARY CREDIT,
REGARDLESS OF ANY INTERMEDIATE PAYMENT OR DISCHARGE IN WHOLE OR IN PART.


 


(F)                             THE OBLIGATIONS OF ANY L/C LENDER OR BORROWER
UNDER THIS CLAUSE 5.7 WILL NOT BE AFFECTED BY ANY ACT, OMISSION, MATTER OR THING
WHICH, BUT FOR THIS CLAUSE 5.7 WOULD REDUCE, RELEASE OR PREJUDICE ANY OF ITS
OBLIGATIONS UNDER THIS CLAUSE 5.7 (WITHOUT LIMITATION AND WHETHER OR NOT KNOWN
TO IT OR ANY OTHER PERSON) INCLUDING:


 

(I)                              ANY TIME, WAIVER OR CONSENT GRANTED TO, OR
COMPOSITION WITH, ANY OBLIGOR, ANY BENEFICIARY UNDER A DOCUMENTARY CREDIT OR ANY
OTHER PERSON;

 

(II)                           THE RELEASE OF ANY OBLIGOR OR ANY OTHER PERSON
UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF ANY
MEMBER OF THE GROUP;

 

(III)                        THE TAKING, VARIATION, COMPROMISE, EXCHANGE,
RENEWAL OR RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY
RIGHTS AGAINST, OR SECURITY OVER ASSETS OF, ANY OBLIGOR, ANY BENEFICIARY UNDER A
DOCUMENTARY CREDIT OR ANY OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE
OF ANY FORMALITY OR OTHER REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY
FAILURE TO REALISE THE FULL VALUE OF ANY SECURITY;

 

69

--------------------------------------------------------------------------------


 

(IV)                       ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL
PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR,
ANY BENEFICIARY UNDER A DOCUMENTARY CREDIT OR ANY OTHER PERSON;

 

(V)                          ANY AMENDMENT OR RESTATEMENT (HOWEVER FUNDAMENTAL)
OR REPLACEMENT OF A RELEVANT FINANCE DOCUMENT, ANY DOCUMENTARY CREDIT OR ANY
OTHER DOCUMENT OR SECURITY;

 

(VI)                       ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY
OBLIGATION OF ANY PERSON UNDER ANY RELEVANT FINANCE DOCUMENT, ANY DOCUMENTARY
CREDIT OR ANY OTHER DOCUMENT OR SECURITY; OR

 

(VII)                    ANY INSOLVENCY OR SIMILAR PROCEEDINGS.

 


5.8                                     CASH COLLATERAL BY NON-ACCEPTABLE L/C
LENDER


 


(A)                           IF, AT ANY TIME, A LENDER UNDER THE REVOLVING
FACILITY IS A NON-ACCEPTABLE L/C LENDER, THE RELEVANT L/C BANK MAY, BY NOTICE TO
THAT LENDER, REQUEST THAT LENDER TO PAY AND THAT LENDER SHALL PAY, ON OR PRIOR
TO THE DATE FALLING 3 BUSINESS DAYS AFTER THE REQUEST BY SUCH L/C BANK, AN
AMOUNT EQUAL TO THAT LENDER’S L/C PROPORTION OF THE OUTSTANDING AMOUNT OF A
DOCUMENTARY CREDIT ISSUED BY SUCH L/C BANK AND IN THE CURRENCY OF THAT
DOCUMENTARY CREDIT TO AN INTEREST-BEARING ACCOUNT HELD IN THE NAME OF THAT
LENDER WITH SUCH L/C BANK.


 


(B)                          THE NON-ACCEPTABLE L/C LENDER TO WHOM A REQUEST HAS
BEEN MADE IN ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL ENTER INTO A SECURITY
DOCUMENT OR OTHER FORM OF COLLATERAL ARRANGEMENT OVER THE ACCOUNT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE RELEVANT L/C BANK, AS COLLATERAL FOR ANY AMOUNTS
DUE AND PAYABLE UNDER THE RELEVANT FINANCE DOCUMENTS BY THAT LENDER TO THE L/C
BANK IN RESPECT OF THAT DOCUMENTARY CREDIT.


 


(C)                           UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER
THAT DOCUMENTARY CREDIT, WITHDRAWALS FROM THE ACCOUNT MAY ONLY BE MADE TO PAY TO
THE RELEVANT L/C BANK AMOUNTS DUE AND PAYABLE TO THE RELEVANT L/C BANK BY THE
NON-ACCEPTABLE L/C LENDER UNDER THE RELEVANT FINANCE DOCUMENTS IN RESPECT OF
THAT DOCUMENTARY CREDIT.


 


(D)                          EACH LENDER UNDER THE REVOLVING FACILITY SHALL
NOTIFY THE FACILITY AGENT AND THE COMPANY:


 

(I)                              ON THE ORIGINAL EXECUTION DATE OR ON ANY LATER
DATE ON WHICH IT BECOMES SUCH A LENDER IN ACCORDANCE WITH CLAUSE 2.2 (INCREASE)
OR CLAUSE 37 (ASSIGNMENTS AND TRANSFERS) WHETHER IT IS A NON-ACCEPTABLE L/C
LENDER; AND

 

(II)                           AS SOON AS PRACTICABLE UPON BECOMING AWARE OF THE
SAME, THAT IT HAS BECOME A NON-ACCEPTABLE L/C LENDER,

 

and an indication in a Transfer Deed or in an Increase Confirmation to that
effect will constitute a notice under paragraph (d)(i) to the Facility Agent
and, upon delivery in accordance with Clause 37.12 (Copy of Transfer Deed or
Increase Confirmation to Company), to the Company.

 


(E)                           ANY NOTICE RECEIVED BY THE FACILITY AGENT PURSUANT
TO PARAGRAPH (D) ABOVE SHALL CONSTITUTE NOTICE TO EACH L/C BANK OF THAT LENDER’S
STATUS AND THE FACILITY AGENT SHALL, UPON RECEIVING EACH SUCH NOTICE, PROMPTLY
NOTIFY EACH L/C BANK OF THAT LENDER’S STATUS AS SPECIFIED IN THAT NOTICE.

 

70

--------------------------------------------------------------------------------


 


(F)                             IF A LENDER WHO HAS PROVIDED CASH COLLATERAL IN
ACCORDANCE WITH THIS CLAUSE 5.8:


 

(I)                              CEASES TO BE A NON-ACCEPTABLE L/C LENDER; AND

 

(II)                           NO AMOUNT IS DUE AND PAYABLE BY THAT LENDER IN
RESPECT OF A DOCUMENTARY CREDIT,

 

that Lender may, at any time it is not a Non-Acceptable L/C Lender, by notice to
the relevant L/C Bank request that an amount equal to the amount of the cash
provided by it as collateral in respect of that Documentary Credit (together
with any accrued interest) standing to the credit of the relevant account held
with that L/C Bank be returned to it and that L/C Bank shall pay that amount to
the Lender within 3 Business Days after the request from the Lender (and shall
cooperate with the Lender in order to procure that the relevant security or
collateral arrangement is released and discharged).

 


5.9                                     CASH COVER BY BORROWER


 


(A)                           IF A LENDER WHICH IS A NON-ACCEPTABLE L/C LENDER
FAILS TO PROVIDE CASH COLLATERAL (OR NOTIFIES THE RELEVANT L/C BANK THAT IT WILL
NOT PROVIDE CASH COLLATERAL) IN ACCORDANCE WITH CLAUSE 5.8 (CASH COLLATERAL BY
NON-ACCEPTABLE L/C LENDER) AND THAT L/C BANK NOTIFIES THE OBLIGORS’ AGENT (WITH
A COPY TO THE FACILITY AGENT) THAT IT REQUIRES THE BORROWER OF THE RELEVANT
DOCUMENTARY CREDIT OR PROPOSED DOCUMENTARY CREDIT TO PROVIDE CASH COVER TO AN
ACCOUNT WITH THAT L/C BANK IN AN AMOUNT EQUAL TO THAT LENDER’S L/C PROPORTION OF
THE OUTSTANDING AMOUNT OF THAT DOCUMENTARY CREDIT AND IN THE CURRENCY OF THAT
DOCUMENTARY CREDIT THEN THAT BORROWER SHALL DO SO WITHIN 5 BUSINESS DAYS AFTER
THE NOTICE IS GIVEN.


 


(B)                          NOTWITHSTANDING PARAGRAPH 1.3(R) OF CLAUSE 1.3
(CONSTRUCTION), THE RELEVANT L/C BANK MAY AGREE TO THE WITHDRAWAL OF AMOUNTS UP
TO THE LEVEL OF THAT CASH COVER FROM THE ACCOUNT IF:


 

(I)                              IT IS SATISFIED THAT THE RELEVANT LENDER IS NO
LONGER A NON-ACCEPTABLE L/C LENDER; OR

 

(II)                           THE RELEVANT LENDER’S OBLIGATIONS IN RESPECT OF
THE RELEVANT DOCUMENTARY CREDIT ARE TRANSFERRED TO A NEW LENDER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT; OR

 

(III)                        AN INCREASE LENDER HAS AGREED TO UNDERTAKE THE
OBLIGATIONS IN RESPECT OF THE RELEVANT LENDER’S L/C PROPORTION OF THE
DOCUMENTARY CREDIT.

 


(C)                           TO THE EXTENT THAT A BORROWER HAS COMPLIED WITH
ITS OBLIGATIONS TO PROVIDE CASH COVER IN ACCORDANCE WITH THIS CLAUSE 5.9, THE
RELEVANT LENDER’S L/C PROPORTION IN RESPECT OF THAT DOCUMENTARY CREDIT WILL
REMAIN (BUT THAT LENDER’S OBLIGATIONS IN RELATION TO THAT DOCUMENTARY CREDIT MAY
BE SATISFIED IN ACCORDANCE WITH PARAGRAPH (R)(II) OF CLAUSE 1.3
(CONSTRUCTION)).  HOWEVER, THE RELEVANT BORROWER’S OBLIGATION TO PAY ANY
DOCUMENTARY CREDIT FEE IN RELATION TO THE RELEVANT DOCUMENTARY CREDIT TO THE
FACILITY AGENT (FOR THE ACCOUNT OF THAT LENDER) IN ACCORDANCE WITH CLAUSE 16
(COMMISSIONS AND FEES) WILL BE REDUCED PROPORTIONATELY AS FROM THE DATE ON WHICH
IT COMPLIES WITH THAT OBLIGATION TO PROVIDE CASH COVER (AND FOR SO LONG AS THE
RELEVANT AMOUNT OF CASH COVER CONTINUES TO STAND AS COLLATERAL).


 


(D)                          THE RELEVANT L/C BANK SHALL PROMPTLY NOTIFY THE
FACILITY AGENT OF THE EXTENT TO WHICH A BORROWER PROVIDES CASH COVER PURSUANT TO
THIS CLAUSE 5.9 AND OF ANY CHANGE IN THE AMOUNT OF CASH COVER SO PROVIDED.

 

71

--------------------------------------------------------------------------------


 


5.10                               RIGHTS OF CONTRIBUTION


 

No Obligor will be entitled to any right of contribution or indemnity from any
Relevant Finance Party in respect of any payment it may make under this
Clause 5.

 


5.11                               APPOINTMENT AND CHANGE OF L/C BANK


 


(A)                           THE COMPANY, WITH THE PRIOR WRITTEN CONSENT OF THE
RELEVANT LENDER, MAY DESIGNATE ANY LENDER WITH A REVOLVING FACILITY COMMITMENT
AS AN L/C BANK OR AS A REPLACEMENT THEREFOR, BUT NOT WITH RESPECT TO DOCUMENTARY
CREDITS ALREADY ISSUED BY ANY OTHER L/C BANK.


 


(B)                          ANY LENDER SO DESIGNATED SHALL BECOME AN L/C BANK
UNDER THIS AGREEMENT BY DELIVERING TO THE FACILITY AGENT AN EXECUTED L/C BANK
ACCESSION CERTIFICATE.


 


(C)                           AN L/C BANK MAY RESIGN AS ISSUER OF FURTHER
DOCUMENTARY CREDITS AT ANY TIME IF (I) THE COMPANY AND AN INSTRUCTING GROUP
CONSENT TO SUCH RESIGNATION OR SO REQUIRE; (II) THERE IS, IN THE REASONABLE
OPINION OF EACH L/C BANK, AN ACTUAL OR POTENTIAL CONFLICT OF INTEREST IN IT
CONTINUING TO ACT AS L/C BANK; OR (III) ITS REVOLVING FACILITY COMMITMENT IS
REDUCED TO ZERO, PROVIDED THAT AN L/C BANK SHALL NOT RESIGN UNTIL A REPLACEMENT
L/C BANK IS APPOINTED.


 


6.                                           ANCILLARY FACILITIES


 


6.1                                     UTILISATION OF ANCILLARY FACILITIES


 


(A)                           EACH BORROWER MAY, SUBJECT TO PARAGRAPH (B) BELOW,
AT ANY TIME AT LEAST 35 DAYS PRIOR TO THE TERMINATION DATE IN RESPECT OF THE
REVOLVING FACILITY BY DELIVERY OF A NOTICE (A “CONVERSION NOTICE”) TO THE
FACILITY AGENT, REQUEST AN ANCILLARY FACILITY TO BE ESTABLISHED BY THE
CONVERSION OF ANY LENDER’S AVAILABLE REVOLVING FACILITY COMMITMENT (OR ANY PART
OF IT) INTO AN ANCILLARY FACILITY COMMITMENT WITH EFFECT FROM THE DATE (IN THIS
CLAUSE 6, THE “EFFECTIVE DATE”) SPECIFIED IN THE CONVERSION NOTICE (BEING A DATE
NOT LESS THAN 5 BUSINESS DAYS AFTER THE DATE SUCH CONVERSION NOTICE IS RECEIVED
BY THE FACILITY AGENT).


 


(B)                          EACH CONVERSION NOTICE SHALL SPECIFY:


 

(I)                              THE PROPOSED BORROWER(S) (OR ANY AFFILIATE OF A
BORROWER THAT IS A MEMBER OF THE BANK GROUP) WHICH MAY USE THE ANCILLARY
FACILITY;

 

(II)                           THE NOMINATED ANCILLARY FACILITY LENDER;

 

(III)                        THE TYPE OF ANCILLARY FACILITY AND THE CURRENCY OR
CURRENCIES IN WHICH THE RELEVANT BORROWER WISHES SUCH ANCILLARY FACILITY TO BE
AVAILABLE;

 

(IV)                       THE PROPOSED STERLING AMOUNT OF THE ORIGINAL
ANCILLARY FACILITY COMMITMENT, BEING AN AMOUNT EQUAL TO (I) THE AVAILABLE
REVOLVING FACILITY COMMITMENT OF THE NOMINATED ANCILLARY FACILITY LENDER OR, IF
LESS, (II) EQUAL TO OR MORE THAN £1 MILLION;

 

(V)                          THE EFFECTIVE DATE AND EXPIRY DATE FOR THE
ANCILLARY FACILITY (SUCH EXPIRY DATE NOT TO EXTEND BEYOND THE FINAL MATURITY
DATE IN RESPECT OF THE REVOLVING FACILITY);

 

(VI)                       IF THE ANCILLARY FACILITY IS AN OVERDRAFT FACILITY
COMPRISING MORE THAN ONE ACCOUNT, ITS MAXIMUM GROSS AMOUNT (THAT AMOUNT BEING
THE “DESIGNATED

 

72

--------------------------------------------------------------------------------


 

GROSS AMOUNT” AND ITS MAXIMUM NET AMOUNT (THAT AMOUNT BEING THE “DESIGNATED NET
AMOUNT”); AND

 

(VII)                    SUCH OTHER DETAILS AS TO THE NATURE, AMOUNT, FEES FOR
AND OPERATION OF THE PROPOSED ANCILLARY FACILITY AS THE FACILITY AGENT AND THE
NOMINATED ANCILLARY FACILITY LENDER MAY REASONABLY REQUIRE.

 


(C)                           THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE
COMPANY, THE NOMINATED ANCILLARY FACILITY LENDER AND THE LENDERS OF EACH
CONVERSION NOTICE RECEIVED PURSUANT TO PARAGRAPH (A) ABOVE.


 


(D)                          ANY LENDER NOMINATED AS AN ANCILLARY FACILITY
LENDER WHICH HAS NOTIFIED THE FACILITY AGENT OF ITS CONSENT TO SUCH NOMINATION
SHALL BE AUTHORISED TO MAKE THE PROPOSED ANCILLARY FACILITY AVAILABLE IN
ACCORDANCE WITH THE CONVERSION NOTICE (AS APPROVED BY THE FACILITY AGENT) WITH
EFFECT ON AND FROM THE EFFECTIVE DATE.  NO OTHER LENDER SHALL BE OBLIGED TO
CONSENT TO THE NOMINATION OF THE ANCILLARY FACILITY LENDER.


 


(E)                           ANY MATERIAL VARIATION FROM THE TERMS OF THE
ANCILLARY FACILITY OR ANY PROPOSED INCREASE OR REDUCTION OR EXTENSION OF THE
ANCILLARY FACILITY COMMITMENT SHALL BE EFFECTED ON AND SUBJECT TO THE PROVISIONS
OF THIS CLAUSE 6 MUTATIS MUTANDIS AS IF SUCH ANCILLARY FACILITY WERE NEWLY
REQUESTED (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THAT SUCH NEWLY REQUESTED
ANCILLARY FACILITY SHALL ONLY TAKE EFFECT FROM A DATE NOT LESS THAN 5 BUSINESS
DAYS AFTER THE DATE THE FACILITY AGENT HAS RECEIVED NOTICE OF THE MODIFICATION
OR VARIATION OR EXTENSION), PROVIDED THAT THE STERLING AMOUNT OF THE ANCILLARY
FACILITY OUTSTANDINGS UNDER EACH ANCILLARY FACILITY PROVIDED BY AN ANCILLARY
FACILITY LENDER SHALL AT NO TIME EXCEED THE AVAILABLE REVOLVING FACILITY
COMMITMENT OF THAT ANCILLARY FACILITY LENDER.


 


(F)                             EACH RELEVANT BORROWER MAY (SUBJECT TO
COMPLIANCE WITH THE APPLICABLE TERMS OF THE RELEVANT ANCILLARY FACILITY) AT ANY
TIME BY GIVING WRITTEN NOTICE TO THE FACILITY AGENT AND THE RELEVANT ANCILLARY
FACILITY LENDER CANCEL ANY ANCILLARY FACILITY COMMITMENT PURSUANT TO AND IN
ACCORDANCE WITH CLAUSE 10.1 (VOLUNTARY CANCELLATION), PROVIDED THAT ON THE DATE
OF SUCH CANCELLATION, THAT PART OF SUCH ANCILLARY FACILITY COMMITMENT AS SHALL
HAVE BEEN SO CANCELLED SHALL BE CONVERTED BACK INTO THE REVOLVING FACILITY
COMMITMENT OF THE RELEVANT LENDER UNLESS THE REVOLVING FACILITY COMMITMENTS ARE
ALSO CANCELLED ON SUCH DATE.


 


(G)                          THE ANCILLARY FACILITY COMMITMENT OF ANY ANCILLARY
FACILITY LENDER SHALL TERMINATE AND BE CANCELLED ON THE DATE AGREED THEREFOR
BETWEEN THE RELEVANT ANCILLARY FACILITY LENDER AND THE RELEVANT BORROWER,
PROVIDED SUCH DATE SHALL BE NO LATER THAN THE TERMINATION DATE IN RESPECT OF THE
REVOLVING FACILITY (THE “ANCILLARY FACILITY TERMINATION DATE”).  ANY ANCILLARY
FACILITY OUTSTANDINGS ON THE APPLICABLE ANCILLARY FACILITY TERMINATION DATE
SHALL BE REPAID IN FULL BY THE RELEVANT BORROWER ON SUCH DATE.


 


(H)                          THE REVOLVING FACILITY COMMITMENT OF EACH LENDER AT
ANY TIME SHALL BE REDUCED BY THE AMOUNT OF ANY ANCILLARY FACILITY COMMITMENT OF
SUCH LENDER AT SUCH TIME BUT SUCH REDUCED COMMITMENT SHALL, SUBJECT TO ANY OTHER
PROVISIONS OF THIS AGREEMENT, AUTOMATICALLY BE INCREASED BY THE AMOUNT OF ANY
PORTION OF ITS ANCILLARY FACILITY COMMITMENT WHICH CEASES TO BE MADE AVAILABLE
TO THE RELEVANT BORROWERS FOR ANY REASON (OTHER THAN AS A RESULT OF UTILISATION
OF IT) IN ACCORDANCE WITH THE TERMS OF SUCH ANCILLARY FACILITY OR IS CANCELLED
PURSUANT TO PARAGRAPHS (F) OR (G) ABOVE.


 


6.2                                     OPERATION OF ANCILLARY FACILITIES


 


(A)                           SUBJECT TO PARAGRAPH (B) BELOW, THE TERMS
GOVERNING THE OPERATION OF ANY ANCILLARY FACILITY (INCLUDING THE RATE OF
INTEREST (INCLUDING DEFAULT INTEREST), FEES, COMMISSION AND

 

73

--------------------------------------------------------------------------------


 


OTHER REMUNERATION IN RESPECT OF SUCH ANCILLARY FACILITY) SHALL BE THOSE
DETERMINED BY AGREEMENT BETWEEN THE ANCILLARY FACILITY LENDER AND THE RELEVANT
BORROWER, PROVIDED THAT SUCH TERMS SHALL BE BASED UPON THE NORMAL COMMERCIAL
TERMS AND MARKET RATES OF THE RELEVANT ANCILLARY FACILITY LENDER.


 


(B)                          IN THE CASE OF ANY INCONSISTENCY OR CONFLICT
BETWEEN THE TERMS OF ANY ANCILLARY FACILITY, THE APPLICABLE ANCILLARY FACILITY
DOCUMENTS AND THIS AGREEMENT, THE TERMS AND PROVISIONS OF THE APPLICABLE
ANCILLARY FACILITY DOCUMENT SHALL PREVAIL UNLESS THE CONTRARY INTENTION IS
EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.


 


(C)                           EACH RELEVANT BORROWER AND ANCILLARY FACILITY
LENDER WILL PROMPTLY UPON REQUEST BY THE FACILITY AGENT, SUPPLY THE FACILITY
AGENT WITH SUCH INFORMATION RELATING TO THE OPERATION OF EACH ANCILLARY FACILITY
(INCLUDING WITHOUT LIMITATION DETAILS OF THE ANCILLARY FACILITY OUTSTANDINGS AND
THE STERLING AMOUNT THEREOF) AS THE FACILITY AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST (AND EACH RELEVANT BORROWER CONSENTS TO SUCH DOCUMENTS AND
INFORMATION BEING PROVIDED TO THE FACILITY AGENT AND THE OTHER LENDERS).


 


6.3                                     ANCILLARY FACILITY DEFAULT


 


(A)                           IF A DEFAULT OCCURS UNDER ANY ANCILLARY FACILITY,
NO ANCILLARY FACILITY LENDER MAY DEMAND REPAYMENT OF ANY MONIES OR DEMAND CASH
COVER FOR ANY ANCILLARY FACILITY OUTSTANDINGS, OR TAKE ANY ANALOGOUS ACTION IN
RESPECT OF ANY ANCILLARY FACILITY, UNTIL THE ACCELERATION DATE.


 


(B)                          IF AN ACCELERATION DATE OCCURS, THE CLAIMS OF EACH
LENDER WITH A REVOLVING FACILITY COMMITMENT AND EACH ANCILLARY FACILITY LENDER
IN RESPECT OF AMOUNTS OUTSTANDING TO THEM UNDER THE REVOLVING FACILITY AND
ANCILLARY FACILITIES RESPECTIVELY SHALL BE ADJUSTED IN ACCORDANCE WITH THIS
CLAUSE 6.3 BY MAKING ALL NECESSARY TRANSFERS OF SUCH PORTIONS OF SUCH CLAIMS
SUCH THAT FOLLOWING SUCH TRANSFERS THE REVOLVING FACILITY OUTSTANDINGS AND
ANCILLARY FACILITY OUTSTANDINGS (TOGETHER WITH THE RIGHTS TO RECEIVE INTEREST,
FEES AND CHARGES IN RELATION THERETO) OF (I) EACH LENDER WITH A REVOLVING
FACILITY COMMITMENT AND (II) EACH ANCILLARY FACILITY LENDER, IN EACH CASE AS AT
THE ACCELERATION DATE SHALL BE AN AMOUNT CORRESPONDING PRO RATA TO THE
PROPORTION THAT THE SUM OF SUCH LENDER’S REVOLVING FACILITY COMMITMENT AND/OR
(AS THE CASE MAY BE) ANCILLARY FACILITY COMMITMENT BEARS TO THE SUM OF ALL OF
THE REVOLVING FACILITY COMMITMENTS AND THE ANCILLARY COMMITMENTS, EACH AS AT THE
ACCELERATION DATE.


 


(C)                           NO LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE
ACCELERATION DATE EACH OF THE ANCILLARY FACILITY LENDERS SHALL NOTIFY THE
FACILITY AGENT IN WRITING OF THE STERLING AMOUNT OF ITS ANCILLARY FACILITY
OUTSTANDINGS AS AT THE CLOSE OF BUSINESS ON THE ACCELERATION DATE, SUCH AMOUNT
TO TAKE ACCOUNT OF ANY CLEARING OF DEBITS WHICH WERE ENTERED INTO THE CLEARING
SYSTEM OF SUCH ANCILLARY FACILITY LENDERS PRIOR TO THE ACCELERATION DATE AND ANY
AMOUNTS CREDITED TO THE RELEVANT ACCOUNTS PRIOR TO CLOSE OF BUSINESS ON THE
ACCELERATION DATE.


 


(D)                          ON RECEIPT OF THE INFORMATION REFERRED TO IN
PARAGRAPH (C) ABOVE, THE FACILITY AGENT WILL PROMPTLY DETERMINE WHAT ADJUSTMENT
PAYMENTS (IF ANY) ARE NECESSARY AS BETWEEN THE LENDERS PARTICIPATING IN THE
REVOLVING FACILITY AND EACH ANCILLARY FACILITY LENDER IN ORDER TO ENSURE THAT,
FOLLOWING SUCH ADJUSTMENT PAYMENTS, THE REQUIREMENTS OF PARAGRAPH (B) ABOVE ARE
COMPLIED WITH.


 


(E)                           THE FACILITY AGENT WILL NOTIFY ALL THE LENDERS AS
SOON AS PRACTICABLE OF ITS DETERMINATIONS PURSUANT TO PARAGRAPH (D) ABOVE,
GIVING DETAILS OF THE ADJUSTMENT PAYMENTS REQUIRED TO BE MADE.  SUCH ADJUSTMENT
PAYMENTS SHALL BE PAYABLE BY THE RELEVANT LENDERS AND SHALL BE MADE TO THE
FACILITY AGENT WITHIN 5 BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTIFICATION
FROM THE FACILITY AGENT.  THE FACILITY AGENT SHALL

 

74

--------------------------------------------------------------------------------


 


DISTRIBUTE THE ADJUSTMENT PAYMENTS RECEIVED, AMONG THE ANCILLARY FACILITY
LENDERS AND THE LENDERS PARTICIPATING IN THE REVOLVING FACILITY IN ORDER TO
SATISFY THE REQUIREMENTS OF PARAGRAPH (B) ABOVE.


 


(F)                             IF AT ANY TIME FOLLOWING THE ACCELERATION DATE,
THE AMOUNT OF REVOLVING FACILITY OUTSTANDINGS OF ANY LENDER OR ANCILLARY
FACILITY OUTSTANDINGS OF ANY ANCILLARY FACILITY LENDER USED IN THE FACILITY
AGENT’S CALCULATION OF THE ADJUSTMENTS REQUIRED UNDER PARAGRAPH (D) ABOVE SHOULD
VARY FOR ANY REASON (OTHER THAN AS A RESULT OF CURRENCY EXCHANGE FLUCTUATION OR
OTHER REASON WHICH AFFECTS ALL RELEVANT LENDERS EQUALLY), FURTHER ADJUSTMENT
PAYMENTS SHALL BE MADE ON THE SAME BASIS (MUTATIS MUTANDIS) PROVIDED FOR IN THIS
CLAUSE 6.3.


 


(G)                          IN RESPECT OF ANY AMOUNT PAID BY ANY LENDER (A
“PAYING LENDER”) PURSUANT TO EITHER OF PARAGRAPHS (E) OR (F) ABOVE, AS BETWEEN A
RELEVANT BORROWER AND THE PAYING LENDER, THE AMOUNT SO PAID SHALL BE IMMEDIATELY
DUE AND PAYABLE BY SUCH RELEVANT BORROWER TO THE PAYING LENDER AND THE PAYMENT
OBLIGATIONS OF SUCH RELEVANT BORROWER TO THE LENDER(S) WHICH RECEIVED SUCH
PAYMENT SHALL BE TREATED AS CORRESPONDINGLY REDUCED BY THE AMOUNT OF SUCH
PAYMENT.


 


(H)                          EACH LENDER SHALL PROMPTLY SUPPLY TO THE FACILITY
AGENT SUCH INFORMATION AS THE FACILITY AGENT MAY FROM TIME TO TIME REQUEST FOR
THE PURPOSE OF GIVING EFFECT TO THIS CLAUSE 6.3.


 


(I)                              IF AN ANCILLARY FACILITY LENDER HAS THE BENEFIT
OF ANY ENCUMBRANCE SECURING ANY OF ITS ANCILLARY FACILITIES, THE REALISATIONS
FROM SUCH SECURITY WHEN ENFORCED WILL BE TREATED AS AN AMOUNT RECOVERED BY SUCH
ANCILLARY FACILITY LENDER IN ITS CAPACITY AS A LENDER WHICH IS SUBJECT TO THE
SHARING ARRANGEMENTS IN CLAUSE 35 (SHARING AMONG THE RELEVANT FINANCE PARTIES)
TO THE INTENT THAT SUCH REALISATION SHOULD BENEFIT ALL LENDERS PRO RATA.


 


6.4                                     REPAYMENT OF ANCILLARY FACILITIES


 


(A)                           NO ANCILLARY FACILITY LENDER MAY DEMAND REPAYMENT
OR PREPAYMENT OF ANY AMOUNTS UNDER ITS ANCILLARY FACILITY UNLESS:


 

(I)                              THE REVOLVING FACILITY COMMITMENTS HAVE BEEN
CANCELLED IN FULL, OR THE FACILITY AGENT HAS DECLARED ALL OUTSTANDINGS UNDER THE
REVOLVING FACILITY IMMEDIATELY DUE AND PAYABLE; OR

 

(II)                           THE ANCILLARY FACILITY OUTSTANDINGS UNDER THAT
ANCILLARY FACILITY CAN BE REPAID BY A REVOLVING FACILITY ADVANCE (AND NOT LESS
THAN 7 BUSINESS DAYS NOTICE IS GIVEN TO THE RELEVANT BORROWER BEFORE PAYMENT
BECOMES DUE).

 


(B)                          FOR THE PURPOSES OF REPAYING ANCILLARY FACILITY
OUTSTANDINGS (SO LONG AS PARAGRAPH (A)(I) ABOVE DOES NOT APPLY) A REVOLVING
FACILITY ADVANCE MAY BE BORROWED IRRESPECTIVE OF WHETHER A DEFAULT IS
OUTSTANDING OR ANY OTHER APPLICABLE CONDITION PRECEDENT NOT SATISFIED.


 


(C)                           THE SHARE OF THE ANCILLARY FACILITY LENDER IN A
REVOLVING FACILITY ADVANCE BEING USED TO REFINANCE THAT ANCILLARY FACILITY
LENDER’S ANCILLARY FACILITY WILL BE THAT AMOUNT WHICH WILL RESULT (SO FAR AS
POSSIBLE) IN:


 

(I)                              THE PROPORTION WHICH ITS SHARE OF ALL
OUTSTANDINGS UNDER THE REVOLVING FACILITY BEARS TO THE AGGREGATE AMOUNT OF THE
OUTSTANDINGS UNDER THE REVOLVING FACILITY,

 

75

--------------------------------------------------------------------------------


 

being equal to:

 

(II)                           THE PROPORTION WHICH ITS AVAILABLE COMMITMENT
WITH RESPECT TO THE REVOLVING FACILITY BEARS TO THE AGGREGATE OF THE AVAILABLE
COMMITMENTS WITH RESPECT TO THE REVOLVING FACILITY,

 

in each case, assuming the repayment of the relevant Ancillary Facility has
taken place.  The share of the other Lenders in any such Revolving Facility
Advance will be adjusted accordingly.

 


6.5                                     CONTINUATION OF ANCILLARY FACILITIES


 


(A)                           A BORROWER AND AN ANCILLARY FACILITY LENDER MAY,
AS BETWEEN THEMSELVES ONLY, AGREE TO CONTINUE TO PROVIDE THE SAME BANKING
FACILITIES FOLLOWING THE TERMINATION DATE APPLICABLE TO THE REVOLVING FACILITY
OR, AS THE CASE MAY BE, THE REVOLVING COMMITMENTS ARE CANCELLED UNDER THIS
AGREEMENT.


 


(B)                          IF ANY ARRANGEMENT CONTEMPLATED IN
PARAGRAPH (A) ABOVE IS TO OCCUR, THE RELEVANT BORROWER AND THE ANCILLARY
FACILITY LENDER SHALL EACH CONFIRM THAT TO BE THE CASE IN WRITING TO THE
FACILITY AGENT. UPON SUCH TERMINATION DATE OR, AS THE CASE MAY BE, DATE OF
CANCELLATION, ANY SUCH FACILITY SHALL CONTINUE AS BETWEEN THE SAID ENTITIES ON A
BILATERAL BASIS AND NOT AS PART OF, OR UNDER, THE RELEVANT FINANCE DOCUMENTS.
SAVE FOR ANY RIGHTS AND OBLIGATIONS AGAINST ANY RELEVANT FINANCE PARTY UNDER THE
RELEVANT FINANCE DOCUMENTS PRIOR TO SUCH TERMINATION DATE OR, AS THE CASE MAY
BE, DATE OF CANCELLATION, NO SUCH RIGHTS OR OBLIGATIONS IN RESPECT OF SUCH
ANCILLARY FACILITY SHALL, AS BETWEEN THE RELEVANT FINANCE PARTIES, CONTINUE AND
THE SECURITY SHALL NOT SUPPORT ANY SUCH FACILITY IN RESPECT OF ANY MATTERS THAT
ARISE AFTER SUCH TERMINATION DATE OR, AS THE CASE MAY BE, DATE OF CANCELLATION.


 


6.6                                     AFFILIATES OF LENDERS AS ANCILLARY
FACILITY LENDERS


 


(A)                           SUBJECT TO THE TERMS OF THIS AGREEMENT, AN
AFFILIATE OF A LENDER MAY BECOME AN ANCILLARY FACILITY LENDER.  IN SUCH CASE,
THE LENDER AND ITS AFFILIATE SHALL BE TREATED AS A SINGLE LENDER WHOSE REVOLVING
FACILITY COMMITMENT IS THE AMOUNT SET OUT OPPOSITE THE RELEVANT LENDER’S NAME IN
PART 1 OF SCHEDULE 1 (LENDERS AND COMMITMENTS) AND/OR THE AMOUNT OF ANY
REVOLVING FACILITY COMMITMENT TRANSFERRED TO OR ASSUMED BY THAT LENDER UNDER
THIS AGREEMENT, TO THE EXTENT (IN EACH CASE) NOT CANCELLED, REDUCED OR
TRANSFERRED BY IT UNDER THIS AGREEMENT.  FOR THE PURPOSES OF CALCULATING THE
LENDER’S AVAILABLE COMMITMENT WITH RESPECT TO THE REVOLVING FACILITY, THE
LENDER’S COMMITMENT SHALL BE REDUCED TO THE EXTENT OF THE AGGREGATE OF THE
ANCILLARY COMMITMENTS OF ITS AFFILIATES.


 


(B)                          THE COMPANY SHALL SPECIFY ANY RELEVANT AFFILIATE OF
A LENDER IN ANY CONVERSION NOTICE DELIVERED BY THE COMPANY TO THE FACILITY AGENT
PURSUANT TO CLAUSE 6.1 (UTILISATION OF ANCILLARY FACILITIES).


 


(C)                           AN AFFILIATE OF A LENDER WHICH BECOMES AN
ANCILLARY FACILITY LENDER SHALL ACCEDE TO THIS AGREEMENT AS AN ANCILLARY
FACILITY LENDER, AND THE GROUP INTERCREDITOR AGREEMENT AND THE HYD INTERCREDITOR
AGREEMENT AS A SENIOR LENDER.


 


(D)                          IF A LENDER ASSIGNS ALL OF ITS RIGHTS AND BENEFITS
OR TRANSFERS ALL OF ITS RIGHTS AND OBLIGATIONS TO A NEW LENDER (IN ACCORDANCE
WITH CLAUSE 37 (ASSIGNMENTS AND TRANSFERS), ITS AFFILIATE SHALL CEASE TO HAVE
ANY OBLIGATIONS UNDER THIS AGREEMENT OR ANY ANCILLARY FACILITY DOCUMENT.

 

76

--------------------------------------------------------------------------------


 


(E)                           WHERE THIS AGREEMENT OR ANY OTHER RELEVANT FINANCE
DOCUMENT IMPOSES AN OBLIGATION ON AN ANCILLARY FACILITY LENDER AND THE RELEVANT
ANCILLARY FACILITY LENDER IS AN AFFILIATE OF A LENDER WHICH IS NOT A PARTY TO
THAT DOCUMENT, THE RELEVANT LENDER SHALL ENSURE THAT THE OBLIGATION IS PERFORMED
BY ITS AFFILIATE.


 


6.7                                     AFFILIATES OF BORROWERS


 


(A)                           SUBJECT TO THE TERMS OF THIS AGREEMENT, AN
AFFILIATE OF A BORROWER THAT IS A MEMBER OF THE BANK GROUP MAY WITH THE APPROVAL
OF THE RELEVANT ANCILLARY FACILITY LENDER BECOME A BORROWER WITH RESPECT TO AN
ANCILLARY FACILITY.


 


(B)                          THE COMPANY SHALL SPECIFY ANY RELEVANT AFFILIATE OF
A BORROWER IN ANY CONVERSION NOTICE DELIVERED BY THE COMPANY TO THE FACILITY
AGENT PURSUANT TO CLAUSE 6.1 (UTILISATION OF ANCILLARY FACILITIES).


 


(C)                           IF A BORROWER CEASES TO BE A BORROWER UNDER THIS
AGREEMENT IN ACCORDANCE WITH CLAUSE 37.3 (RESIGNATION OF A BORROWER), ITS
AFFILIATE SHALL CEASE TO HAVE ANY RIGHTS UNDER THIS AGREEMENT OR ANY ANCILLARY
FACILITY DOCUMENT.


 


(D)                          WHERE THIS AGREEMENT OR ANY OTHER RELEVANT FINANCE
DOCUMENT IMPOSES AN OBLIGATION ON A BORROWER UNDER AN ANCILLARY FACILITY AND THE
RELEVANT BORROWER IS AN AFFILIATE OF A BORROWER WHICH IS NOT A PARTY TO THAT
DOCUMENT, THE RELEVANT BORROWER SHALL ENSURE THAT THE OBLIGATION IS PERFORMED BY
ITS AFFILIATE.


 


(E)                           ANY REFERENCE IN THIS AGREEMENT OR ANY OTHER
RELEVANT FINANCE DOCUMENT TO A BORROWER BEING UNDER NO OBLIGATIONS (WHETHER
ACTUAL OR CONTINGENT) AS A BORROWER UNDER SUCH RELEVANT FINANCE DOCUMENT SHALL
BE CONSTRUED TO INCLUDE A REFERENCE TO ANY AFFILIATE OF A BORROWER BEING UNDER
NO OBLIGATIONS UNDER ANY RELEVANT FINANCE DOCUMENT OR ANCILLARY FACILITY
DOCUMENT.


 


7.                                           OPTIONAL CURRENCIES


 


7.1                                     SELECTION OF CURRENCY


 

Each Borrower under the Revolving Facility shall select the currency of a
Revolving Facility Advance made to it (which shall be Sterling, Dollars, euro or
an Optional Currency) in the Utilisation Request relating to the relevant
Revolving Facility Advance.

 


7.2                                     UNAVAILABILITY OF OPTIONAL CURRENCY


 


(A)                           IF BEFORE 10.00 A.M. ON THE QUOTATION DATE FOR THE
RELEVANT REVOLVING FACILITY ADVANCE:


 

(I)                              A LENDER NOTIFIES THE FACILITY AGENT THAT THE
RELEVANT OPTIONAL CURRENCY IS NOT READILY AVAILABLE TO IT IN THE AMOUNT
REQUIRED; OR

 

(II)                           A LENDER NOTIFIES THE FACILITY AGENT THAT
COMPLIANCE WITH ITS OBLIGATION TO PARTICIPATE IN THE REVOLVING FACILITY ADVANCE
IN THE PROPOSED OPTIONAL CURRENCY WOULD CONTRAVENE A LAW OR REGULATION
APPLICABLE TO IT,

 

the Facility Agent will promptly give notice to the relevant Borrower to that
effect.  In this event, any Lender that gives notice pursuant to this Clause 7.2
will be required to participate in the relevant Revolving Facility Advance in
Sterling (in an amount equal to that Lender’s Proportion of the Sterling Amount
of the relevant Revolving Facility Advance or, in respect of a Rollover Advance,
an amount equal to that Lender’s Proportion of the Sterling Amount of any amount
that the Lenders are actually

 

77

--------------------------------------------------------------------------------


 

required to advance in accordance with Clause 8.2 (Rollover Advances)), and its
participation will be treated as a separate Advance denominated in Sterling
during that Term.

 


(B)                          ANY PART OF A REVOLVING FACILITY ADVANCE TREATED AS
A SEPARATE ADVANCE UNDER THIS CLAUSE 7 WILL NOT BE TAKEN INTO ACCOUNT FOR THE
PURPOSES OF ANY LIMIT ON THE NUMBER OF ADVANCES OR CURRENCIES OUTSTANDING AT ANY
ONE TIME.


 


8.                                           REPAYMENT OF REVOLVING FACILITY
OUTSTANDINGS


 


8.1                                     REPAYMENT OF REVOLVING FACILITY ADVANCES


 

Each Borrower shall (subject to Clause 8.2 (Rollover Advances)) repay the full
amount of each Revolving Facility Advance drawn by it on its Repayment Date.

 


8.2                                     ROLLOVER ADVANCES


 

Without prejudice to each Borrower’s obligation to repay the full amount of each
Revolving Facility Advance made to it on the applicable Repayment Date, where,
on the same day on which such Borrower is due to repay a Revolving Facility
Advance (a “Maturing Advance”) such Borrower has also requested that one or more
Revolving Facility Advances in the same currency as and in an amount which is
equal to or less than the Maturing Advance be made to it (a “Rollover Advance”),
subject to the Lenders being obliged to make such Rollover Advance under
Clause 4.1 (Conditions to Utilisation), the aggregate amount of the Rollover
Advance shall be treated as if applied in or towards repayment of the Maturing
Advance so that:

 


(A)                           IF THE AMOUNT OF THE MATURING ADVANCE EXCEEDS THE
AGGREGATE AMOUNT OF THE ROLLOVER ADVANCE:


 

(I)                              THE RELEVANT BORROWER WILL ONLY BE REQUIRED TO
PAY AN AMOUNT IN CASH IN THE RELEVANT CURRENCY EQUAL TO THAT EXCESS; AND

 

(II)                           EACH LENDER’S PARTICIPATION (IF ANY) IN THE
ROLLOVER ADVANCE SHALL BE TREATED AS HAVING BEEN MADE AVAILABLE AND APPLIED BY
THE BORROWER IN OR TOWARDS REPAYMENT OF THAT LENDER’S PARTICIPATION (IF ANY) IN
THE MATURING ADVANCE AND THAT LENDER WILL NOT BE REQUIRED TO MAKE ITS
PARTICIPATION IN THE ROLLOVER ADVANCE AVAILABLE IN CASH; AND

 


(B)                          IF THE AMOUNT OF THE MATURING ADVANCE IS EQUAL TO
OR LESS THAN THE AGGREGATE AMOUNT OF THE ROLLOVER ADVANCE:


 

(I)                              THE RELEVANT BORROWER WILL NOT BE REQUIRED TO
MAKE ANY PAYMENT IN CASH; AND

 

(II)                           EACH LENDER WILL BE REQUIRED TO MAKE ITS
PARTICIPATION IN THE ROLLOVER ADVANCE AVAILABLE IN CASH ONLY TO THE EXTENT THAT
ITS PARTICIPATION (IF ANY) IN THE ROLLOVER ADVANCE EXCEEDS THAT LENDER’S
PARTICIPATION (IF ANY) IN THE MATURING ADVANCE AND THE REMAINDER OF THAT
LENDER’S PARTICIPATION IN THE ROLLOVER ADVANCE SHALL BE TREATED AS HAVING BEEN
MADE AVAILABLE AND APPLIED BY THE BORROWER IN OR TOWARDS REPAYMENT OF THAT
LENDER’S PARTICIPATION IN THE MATURING ADVANCE.

 


8.3                                     CASH COLLATERALISATION OF DOCUMENTARY
CREDITS


 


(A)                           IF NOT PREVIOUSLY REPAID IN ACCORDANCE WITH
PARAGRAPH (B) BELOW, EACH BORROWER MUST REPAY EACH DOCUMENTARY CREDIT ISSUED ON
ITS BEHALF IN FULL ON THE DATE STATED IN THAT DOCUMENTARY CREDIT TO BE ITS
EXPIRY DATE.

 

78

--------------------------------------------------------------------------------


 


(B)                          A BORROWER MAY GIVE THE FACILITY AGENT NOT LESS
THAN 5 BUSINESS DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION TO REPAY ALL OR ANY
PORTION OF A DOCUMENTARY CREDIT REQUESTED BY IT PRIOR TO ITS STATED EXPIRY DATE
AND, HAVING GIVEN SUCH NOTICE, SHALL PROCURE THAT THE RELEVANT OUTSTANDING L/C
AMOUNT IN RESPECT OF SUCH DOCUMENTARY CREDIT IS REDUCED IN ACCORDANCE WITH SUCH
NOTICE BY PROVIDING CASH COVER THEREFOR IN ACCORDANCE WITH CLAUSE
1.3(R) (CONSTRUCTION) (IN EACH CASE) OR BY REDUCING THE OUTSTANDING L/C AMOUNT
OF SUCH DOCUMENTARY CREDIT OR BY CANCELLING SUCH DOCUMENTARY CREDIT AND
RETURNING THE ORIGINAL TO THE RELEVANT L/C BANK OR THE FACILITY AGENT ON BEHALF
OF THE LENDERS.


 


8.4                                     FINAL REPAYMENT


 

The Company shall procure that all amounts outstanding under the Revolving
Facility shall be repaid in full on its Final Maturity Date.

 


9.                                           REPAYMENT OF TERM FACILITY
OUTSTANDINGS


 


9.1                                     REPAYMENT OF A FACILITY OUTSTANDINGS


 

Subject to any prepayments of A Facility Repayment Instalments made in
accordance with Clause 11.2 (Application of Repayments), the Borrowers under the
A Facility shall make (or procure) such repayments as may be necessary to ensure
that on each of the dates set out in the table below (each, an “Amortisation
Repayment Date”) the aggregate Sterling Amount of the A Facility Outstandings
are reduced by an amount equal to the amount set out in the table below (each
such amount being, an “A Facility Repayment Instalment”).

 

Amortisation Repayment Date

 

Amount Repayable
A Facility

 

 

 

 

 

30 June 2011

 

£150 million

 

 

 

 

 

30 June 2012

 

£175 million

 

 

 

 

 

30 June 2013

 

£200 million

 

 

 

 

 

30 June 2014

 

£200 million

 

 

 

 

 

30 June 2015

 

£275 million

 


 


9.2                                     NO REBORROWING OF A FACILITY ADVANCES


 

No Borrower may reborrow any part of any A Facility Advance which is repaid.

 


9.3                                     REPAYMENT OF B FACILITY OUTSTANDINGS


 

The Borrowers under each B Facility shall repay (or procure the repayment of)
the aggregate outstanding principal amount of the B Facility Advances under such
B Facility in full in one instalment on the applicable Final Maturity Date.

 


9.4                                     REPAYMENT OF ADDITIONAL FACILITY
OUTSTANDINGS


 

The Borrowers under each Additional Facility shall repay (or procure the
repayment of) the aggregate outstanding principal amount of the Additional
Facility Advances under that Additional Facility on the Final Maturity Date
applicable to such Additional Facility.

 

79

--------------------------------------------------------------------------------


 


10.            CANCELLATION

 


10.1          VOLUNTARY CANCELLATION


 

The Company may, by giving to the Facility Agent not less than 3 Business Days
prior written notice to that effect (unless an Instructing Group has given its
prior consent to a shorter period) cancel any Available Facility in whole or any
part (but if in part, in an amount that reduces the Sterling Amount of such
Facility by a minimum amount of £5,000,000 and an integral multiple of
£1,000,000) and any such cancellation shall (subject to the provisions of
Clause 6.1(g) (Utilisation of Ancillary Facilities)), reduce the relevant
Available Commitments of the Lenders rateably.

 


10.2          NOTICE OF CANCELLATION


 

Any notice of cancellation given by the Company pursuant to Clause 10.1
(Voluntary Cancellation) shall be irrevocable and shall specify the date upon
which such cancellation is to be made and the amount of such cancellation.

 


10.3          CANCELLATION OF AVAILABLE COMMITMENTS


 


(A)         ON EACH TERMINATION DATE ANY AVAILABLE COMMITMENTS IN RESPECT OF THE
FACILITY TO WHICH SUCH TERMINATION DATE RELATES SHALL AUTOMATICALLY BE CANCELLED
AND THE COMMITMENT OF EACH LENDER IN RELATION TO SUCH FACILITY SHALL
AUTOMATICALLY BE REDUCED TO ZERO.


 


(B)         NO AVAILABLE COMMITMENTS WHICH HAVE BEEN CANCELLED HEREUNDER MAY
THEREAFTER BE REINSTATED.


 


10.4          RIGHT OF REPAYMENT AND CANCELLATION IN RELATION TO A SINGLE LENDER


 


(A)         IF:


 

(I)          ANY SUM PAYABLE TO ANY LENDER, ANCILLARY FACILITY LENDER OR L/C
BANK BY AN OBLIGOR IS REQUIRED TO BE INCREASED UNDER CLAUSE 17.1 (TAX GROSS-UP);

 

(II)         ANY LENDER, ANCILLARY FACILITY LENDER OR L/C BANK CLAIMS
INDEMNIFICATION FROM THE COMPANY UNDER CLAUSE 17.3 (TAX INDEMNITY) OR CLAUSE 18
(INCREASED COSTS); OR

 

(III)        ANY LENDER, ANCILLARY FACILITY LENDER OR L/C BANK INVOKES
CLAUSE 15.2 (MARKET DISRUPTION),

 

then, subject to paragraph (c) below:

 

(A)       IF THE CIRCUMSTANCE RELATES TO A LENDER, THE COMPANY MAY:

 

(1)          ARRANGE FOR THE TRANSFER OR ASSIGNMENT IN ACCORDANCE WITH THIS
AGREEMENT OF THE WHOLE (BUT AT PAR ONLY) OF THAT LENDER’S COMMITMENT AND
PARTICIPATION IN THE UTILISATIONS TO A NEW OR EXISTING LENDER WILLING TO ACCEPT
THAT TRANSFER OR ASSIGNMENT; OR

 

(2)          GIVE THE FACILITY AGENT NOTICE OF CANCELLATION OF THAT LENDER’S
COMMITMENT AND THE COMPANY’S INTENTION TO PROCURE THE REPAYMENT OF THAT LENDER’S
PARTICIPATION IN THE UTILISATION, WHEREUPON THE COMMITMENT OF THAT LENDER SHALL
IMMEDIATELY BE REDUCED TO ZERO;

 

80

--------------------------------------------------------------------------------


 

(B)        IF THE CIRCUMSTANCE RELATES TO AN ANCILLARY FACILITY LENDER, THE
COMPANY MAY GIVE THE FACILITY AGENT NOTICE OF CANCELLATION OF THAT ANCILLARY
FACILITY LENDER’S ANCILLARY COMMITMENT AND THE COMPANY’S INTENTION TO PROCURE
THE REPAYMENT OF THE UTILISATIONS OF ANY ANCILLARY FACILITY GRANTED BY THAT
ANCILLARY FACILITY LENDER, WHEREUPON THE ANCILLARY COMMITMENT OF THAT ANCILLARY
FACILITY LENDER SHALL IMMEDIATELY BE REDUCED TO ZERO; AND

 

(C)        IF THE CIRCUMSTANCE RELATES TO AN L/C BANK, THE COMPANY MAY GIVE THE
FACILITY AGENT NOTICE OF REPAYMENT OF ANY OUTSTANDING DOCUMENTARY CREDIT ISSUED
BY SUCH L/C BANK AND CANCELLATION OF THE APPOINTMENT OF SUCH L/C BANK AS AN L/C
BANK UNDER THIS AGREEMENT IN RELATION TO ANY DOCUMENTARY CREDIT TO BE ISSUED IN
THE FUTURE OR THE PROVISION OF FULL CASH COVER IN RESPECT OF SUCH L/C BANK’S
MAXIMUM CONTINGENT LIABILITY UNDER EACH OUTSTANDING DOCUMENTARY CREDIT.

 


(B)         ON THE LAST DAY OF EACH INTEREST PERIOD WHICH ENDS AFTER THE COMPANY
HAS GIVEN NOTICE UNDER PARAGRAPH (A)(A)(2), (A)(B) OR (A)(C) ABOVE (OR, IF
EARLIER, THE DATE SPECIFIED BY THE COMPANY IN THAT NOTICE), EACH BORROWER TO
WHICH A UTILISATION OR UTILISATION OF AN ANCILLARY FACILITY IS OUTSTANDING SHALL
REPAY THAT LENDER’S PARTICIPATION IN THAT UTILISATION OR THE UTILISATION OF THE
ANCILLARY FACILITY GRANTED BY THAT ANCILLARY FACILITY LENDER (TOGETHER WITH ALL
INTEREST AND OTHER AMOUNTS ACCRUED UNDER THE RELEVANT FINANCE DOCUMENTS) OR, AS
THE CASE MAY BE, PROVIDE FULL CASH COVER IN RESPECT OF ANY DOCUMENTARY CREDIT
ISSUED BY THAT L/C BANK OR ANY CONTINGENT LIABILITY UNDER AN ANCILLARY FACILITY.


 


(C)         THE COMPANY MAY ONLY EXERCISE ITS RIGHTS UNDER PARAGRAPH (B) ABOVE
IF:


 

(I)          IN THE CASE OF PARAGRAPHS (A)(I) AND (A)(II) ABOVE, THE
CIRCUMSTANCE GIVING RISE TO THE REQUIREMENT OR INDEMNIFICATION CONTINUES OR, IN
THE CASE OF (A)(III) NO MORE THAN 90 DAYS HAVE ELAPSED SINCE THE RELEVANT
INVOKING OF CLAUSE 15.2 (MARKET DISRUPTION); AND

 

(II)         IT GIVES THE FACILITY AGENT AND THE RELEVANT LENDER NOT LESS THAN 5
BUSINESS DAYS PRIOR NOTICE.

 


(D)         THE REPLACEMENT OF A LENDER PURSUANT TO PARAGRAPH (A)(A)(1) ABOVE
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)          NO RELEVANT FINANCE PARTY SHALL HAVE ANY OBLIGATION TO FIND A
REPLACEMENT LENDER;

 

(II)         ANY REPLACED LENDER SHALL NOT BE REQUIRED TO REFUND, OR TO PAY OR
SURRENDER TO ANY OTHER LENDER, ANY OF THE FEES OR OTHER AMOUNTS RECEIVED BY THAT
REPLACED LENDER UNDER ANY FINANCE DOCUMENT; AND

 

(III)        ANY REPLACEMENT OF A LENDER WHICH IS THE FACILITY AGENT SHALL NOT
AFFECT ITS ROLE AS THE FACILITY AGENT.

 


10.5          RIGHT OF CANCELLATION IN RELATION TO A DEFAULTING LENDER


 

Without prejudice to the Company’s rights under Clause 2.2 (Increase):

 


(A)         IF ANY LENDER BECOMES A DEFAULTING LENDER, THE COMPANY MAY, AT ANY
TIME WHILST THE LENDER CONTINUES TO BE A DEFAULTING LENDER, GIVE THE FACILITY
AGENT 3 BUSINESS DAYS NOTICE OF CANCELLATION OF EACH AVAILABLE COMMITMENT OF
THAT LENDER.

 

81

--------------------------------------------------------------------------------


 


(B)         ON THE NOTICE REFERRED TO IN PARAGRAPH (A) ABOVE BECOMING EFFECTIVE,
EACH AVAILABLE COMMITMENT OF THE DEFAULTING LENDER SHALL IMMEDIATELY BE REDUCED
TO ZERO.


 


(C)         THE FACILITY AGENT SHALL AS SOON AS PRACTICABLE AFTER RECEIPT OF A
NOTICE REFERRED TO IN PARAGRAPH (A) ABOVE, NOTIFY ALL THE LENDERS.


 


11.            VOLUNTARY PREPAYMENT

 


11.1          VOLUNTARY PREPAYMENT


 


(A)         ANY BORROWER MAY, BY GIVING TO THE FACILITY AGENT NOT LESS THAN 5
BUSINESS DAYS PRIOR WRITTEN NOTICE TO THAT EFFECT (UNLESS AN INSTRUCTING GROUP
HAS GIVEN ITS PRIOR CONSENT TO A SHORTER PERIOD):


 

(I)          REPAY THE A FACILITY ADVANCE DRAWN BY IT IN WHOLE OR IN PART (BUT
IF IN PART, IN AN AMOUNT THAT REDUCES THE STERLING AMOUNT OF THE A FACILITY
ADVANCE BY A MINIMUM AMOUNT OF £5,000,000 AND AN INTEGRAL MULTIPLE OF
£1,000,000) TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT REPAID WITHOUT PREMIUM
OR PENALTY BUT SUBJECT TO THE PAYMENT OF ANY BREAK COSTS (IF APPLICABLE); AND

 

(II)         SUBJECT TO CLAUSE 12.8 (PREPAYMENT FEE), REPAY THE B FACILITY
ADVANCE DRAWN BY IT UNDER ANY B FACILITY IN WHOLE OR IN PART (BUT IF IN PART, IN
AN AMOUNT THAT REDUCES THE STERLING AMOUNT OF THE RELEVANT B FACILITY ADVANCE BY
A MINIMUM AMOUNT OF £5,000,000 AND AN INTEGRAL MULTIPLE OF £1,000,000), TOGETHER
WITH ACCRUED INTEREST ON THE AMOUNT REPAID WITHOUT PREMIUM OR PENALTY BUT
SUBJECT TO THE PAYMENT OF ANY BREAK COSTS (IF APPLICABLE).

 


(B)         ANY ADDITIONAL FACILITY BORROWER MAY, BY GIVING TO THE FACILITY
AGENT NOT LESS THAN 5 BUSINESS DAYS PRIOR WRITTEN NOTICE TO THAT EFFECT (UNLESS
AN INSTRUCTING GROUP HAS GIVEN ITS PRIOR CONSENT TO A SHORTER PERIOD), REPAY ANY
ADDITIONAL FACILITY ADVANCE BY SUCH MINIMUM AMOUNT AS IS AGREED BY THE COMPANY
AND THE RELEVANT ADDITIONAL FACILITY LENDER.


 


11.2          APPLICATION OF REPAYMENTS


 


(A)         FOR AS LONG AS NO EVENT OF DEFAULT IS OUTSTANDING, ANY REPAYMENT
MADE PURSUANT TO CLAUSE 11.1 (VOLUNTARY PREPAYMENT) SHALL BE APPLIED IN
REPAYMENT OF ANY OF THE TERM FACILITY OUTSTANDINGS, IN WHOLE OR IN PART, AS
SELECTED BY THE COMPANY AT ITS DISCRETION.


 


(B)         ANY REPAYMENT MADE PURSUANT TO CLAUSES 12.2 (REPAYMENT FROM NET
PROCEEDS), 12.4 (REPAYMENT FROM EXCESS CASH FLOW) AND 12.5 (REPAYMENT FROM
EQUITY PROCEEDS) AND, FOR AS LONG AS AN EVENT OF DEFAULT IS OUTSTANDING,
CLAUSE 11.1 (VOLUNTARY PREPAYMENT) SHALL, IN EACH CASE, BE APPLIED AT THE END OF
THE INTEREST PERIOD OR TERM CURRENT AT THE TIME OF RECEIPT OF SUCH PROCEEDS,
SUBJECT TO PARAGRAPHS (C) AND (E) BELOW, FIRSTLY, IN REPAYMENT OF THE TERM
FACILITY OUTSTANDINGS PRO RATA TO THE AGGREGATE AMOUNT OF A FACILITY
OUTSTANDINGS, B FACILITY OUTSTANDINGS AND, UNLESS OTHERWISE SPECIFIED WITH
RESPECT TO ANY ADDITIONAL FACILITY IN THE APPLICABLE ADDITIONAL FACILITY
ACCESSION DEED, ADDITIONAL FACILITY OUTSTANDINGS ON THE DATE OF SUCH REPAYMENT
UNTIL ALL A FACILITY OUTSTANDINGS, ALL B FACILITY OUTSTANDINGS AND, IF
APPLICABLE, ANY ADDITIONAL FACILITY OUTSTANDINGS HAVE BEEN REPAID IN FULL; AND,
SECONDLY, IN REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS ON THE DATE OF SUCH
REPAYMENT.


 


(C)         ANY ADDITIONAL FACILITY BORROWER MAY AGREE WITH ANY ADDITIONAL
FACILITY LENDER THAT IT SHALL BE REPAID AFTER ANY OF THE OTHER TERM FACILITIES
IN WHICH CASE THE APPLICATION OF REPAYMENT PROVISIONS AS SET OUT IN PARAGRAPH
(B) ABOVE SHALL BE AMENDED TO REFLECT ANY SUCH AGREEMENT WITHOUT THE CONSENT OF
ANY LENDER.

 

82

--------------------------------------------------------------------------------


 


(D)         ANY REPAYMENT OF A FACILITY OUTSTANDINGS MADE PURSUANT TO
PARAGRAPHS (A) OR (B) ABOVE SHALL EITHER:


 

(I)          REDUCE EACH OF THE REMAINING REPAYMENT INSTALMENTS FOR THE A
FACILITY ON A PRO RATA BASIS; OR

 

(II)         AT THE ELECTION OF THE COMPANY MADE ON OR PRIOR TO THE DATE UPON
WHICH SUCH REPAYMENT OF THE A FACILITY OUTSTANDINGS IS MADE PURSUANT TO
PARAGRAPH (A) ABOVE, REPAY THE IMMEDIATELY SUCCEEDING FOUR (OR LESS, IF THERE
ARE FEWER THAN FOUR) REPAYMENT INSTALMENTS (OTHER THAN THE REPAYMENT INSTALMENT
ON THE RELEVANT FINAL MATURITY DATE) FOR THE A FACILITY, IN CHRONOLOGICAL ORDER
OF MATURITY, AND THEREAFTER IN RESPECT OF ANY EXCESS, REDUCE EACH OF THE
REMAINING REPAYMENT INSTALMENTS FOR THE A FACILITY ON A PRO RATA BASIS.

 


(E)         WITHOUT PREJUDICE TO THE PROVISIONS OF PARAGRAPHS (A) AND (B) ABOVE,
ANY B FACILITY LENDER MAY AT ITS SOLE DISCRETION DURING THE FIRST 12 MONTHS FROM
THE ORIGINAL EXECUTION DATE (OTHER THAN IN THE CASE OF A PREPAYMENT IN FULL OF
THE RELEVANT B FACILITY), FOLLOWING SUCH LENDER’S RECEIPT OF NOTICE OF
PREPAYMENT, NOTIFY THE FACILITY AGENT WITHIN 2 BUSINESS DAYS AFTER RECEIPT OF
SUCH NOTICE THAT IT ELECTS NOT TO RECEIVE ITS SHARE OF THE PREPAYMENT OF THE
OUTSTANDINGS UNDER THE RELEVANT B FACILITY TO BE MADE PURSUANT TO PARAGRAPHS
(A) OR (B) ABOVE, AS APPLICABLE, AT THE TIME SUCH PREPAYMENT IS TO BE MADE.  IN
THE EVENT SUCH NOTIFICATION IS MADE, THE AMOUNT WHICH WOULD HAVE BEEN APPLIED IN
PREPAYING SUCH B FACILITY LENDER SHALL INSTEAD BE APPLIED IN PREPAYMENT TO THE
LENDERS OF THE A FACILITY, ANY ACCEPTING B FACILITY LENDERS AND (UNLESS
OTHERWISE SPECIFIED WITH RESPECT TO ANY ADDITIONAL FACILITY IN THE APPLICABLE
ADDITIONAL FACILITY ACCESSION DEED) ANY ADDITIONAL FACILITY LENDERS, AS
APPLICABLE, ON A PRO RATA BASIS.


 


(F)          ANY REPAYMENT OF ANY REVOLVING FACILITY OUTSTANDINGS UNDER THIS
AGREEMENT SHALL BE APPLIED FIRST AGAINST REVOLVING FACILITY ADVANCES AND WHEN
ALL REVOLVING FACILITY ADVANCES HAVE BEEN REPAID IN FULL, TO PROVIDE CASH
COLLATERAL IN RESPECT OF ANY OUTSTANDING L/C AMOUNTS.


 


11.3          RELEASE FROM OBLIGATION TO MAKE ADVANCES


 

A Lender for whose account a repayment is to be made under Clause 10.4 (Right of
Repayment and Cancellation in Relation to a Single Lender) shall not be obliged
to participate in the making of Advances (including Revolving Facility Advances)
or in the issue or counter-guarantee in respect of Documentary Credits or in the
provision of Ancillary Facilities on or after the date upon which the Facility
Agent receives the relevant notice of intention to repay such Lender’s share of
the Outstandings, on which date all of such Lender’s Available Commitments shall
be cancelled and all of its Commitments shall be reduced to zero.

 


11.4          NOTICE OF PREPAYMENT

 

Any notice of prepayment given by a Borrower pursuant to Clause 11.1 (Voluntary
Prepayment) or Clause 10.4 (Right of Repayment and Cancellation in Relation to a
Single Lender) shall be irrevocable, shall specify the date upon which such
prepayment is to be made and the amount of such prepayment and shall oblige that
Borrower to make such prepayment on such date.

 

83

--------------------------------------------------------------------------------


 


11.5          RESTRICTIONS ON REPAYMENT


 

No Borrower may repay all or any part of any Advance (including, at any time, a
Revolving Facility Advance) except at the times and in the manner expressly
provided for in this Agreement.

 


11.6          CANCELLATION UPON REPAYMENT


 

No amount repaid under this Agreement may subsequently be reborrowed other than
any amount of a Revolving Facility Advance repaid in accordance with Clause 8.1
(Repayment of Revolving Facility Advances) or any Documentary Credit repaid in
accordance with this Agreement on or prior to the Final Maturity Date in respect
of the Revolving Facility, as applicable, and upon any repayment (other than in
respect of a Revolving Facility Advance, as aforesaid) the availability of the
relevant Facility shall be reduced by an amount corresponding to the amount of
such repayment and the Available Commitment of each Lender in relation to that
Facility shall be cancelled in an amount equal to such Lender’s Proportion of
the amount repaid.  For the avoidance of doubt, unless expressly agreed to the
contrary in the relevant Ancillary Facility Documents, this Clause 11.6 shall
not apply to any Ancillary Facility.

 


12.            MANDATORY PREPAYMENT AND CANCELLATION

 


12.1          CHANGE OF CONTROL


 

If a Change of Control occurs, all of the Available Commitments shall
immediately be cancelled, the Commitments of each Lender in respect of each
Facility shall be reduced to zero and the Company shall procure that the
Outstandings are immediately repaid in full together with unpaid interest
accrued thereon and all other amounts payable pursuant to Clause 31 (Borrowers’
Indemnities) and any other provision of this Agreement.

 


12.2          REPAYMENT FROM NET PROCEEDS


 


(A)         THE COMPANY SHALL PROCURE THAT, SUBJECT TO CLAUSE 12.6 (PREPAYMENT
THRESHOLD AMOUNT), CLAUSE 12.9 (LIMITATION ON MANDATORY PREPAYMENTS) AND
PARAGRAPH (B) BELOW OR UNLESS THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF
AN INSTRUCTING GROUP) OTHERWISE AGREES, AN AMOUNT EQUAL TO THE NET PROCEEDS
RECEIVED IS APPLIED IN OR TOWARDS REPAYMENT OF THE OUTSTANDINGS IN ACCORDANCE
WITH CLAUSE 11.2 (APPLICATION OF REPAYMENTS) AT THE END OF THE INTEREST PERIOD
NEXT ENDING ON OR AFTER THE 10TH BUSINESS DAY FOLLOWING THE DATE OF RECEIPT OF
SUCH NET PROCEEDS.


 


(B)         PARAGRAPH (A) ABOVE SHALL NOT APPLY TO:


 

(I)          NET PROCEEDS ARISING FROM A DISPOSAL WHERE SUCH NET PROCEEDS ARE
USED FOR THE ACQUISITION OF OR REINVESTMENT IN ASSETS USED OR USEFUL IN THE
GROUP BUSINESS OR IN A BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY RELATED TO
THE GROUP BUSINESS OR ARE APPLIED TOWARDS CAPITAL EXPENDITURE OF THE BANK GROUP,
IN EACH CASE, WITHIN 12 MONTHS OF THE DATE OF THE RECEIPT OF SUCH NET PROCEEDS
(OR WITHIN 18 MONTHS OF RECEIPT IF THE SAME ARE, WITHIN 12 MONTHS OF RECEIPT,
CONTRACTUALLY COMMITTED TO BE SO APPLIED) AND TO THE EXTENT NOT OTHERWISE
RESTRICTED BY THE PROVISIONS OF THIS AGREEMENT;

 

(II)         NET PROCEEDS ARISING FROM ANY DISPOSAL PERMITTED UNDER CLAUSE 25.6
(DISPOSALS) OTHER THAN IN RELATION TO DISPOSALS PERMITTED UNDER
PARAGRAPHS (B) (WITH RESPECT TO SURPLUS ASSETS ONLY AND WHERE THE NET PROCEEDS
OF SUCH DISPOSAL, OR A SERIES OF DISPOSALS FORMING PART OF THE SAME TRANSACTION,
EXCEEDS £10 MILLION), (K), (L), (P)(I), (Q), (R), (T) AND (Z) THEREOF;

 

84

--------------------------------------------------------------------------------


 

(III)        NET PROCEEDS ARISING FROM ANY INSURANCE RECOVERY, WHERE THE NET
PROCEEDS ARISING OUT OF THE SAME ARE TO BE APPLIED WITHIN 12 MONTHS OF RECEIPT
(OR WITHIN 18 MONTHS OF RECEIPT IF THE SAME ARE, WITHIN 12 MONTHS OF RECEIPT,
CONTRACTUALLY COMMITTED TO BE SO APPLIED) IN REPLACING, REINSTATING OR REPAIRING
THE RELEVANT DAMAGED OR DESTROYED ASSETS OR IN REFINANCING ANY EXPENDITURE
INCURRED IN THE REPLACEMENT, REINSTATEMENT AND/OR REPAIR OF SUCH ASSETS OR FOR
THE ACQUISITION OF OR REINVESTMENT IN ASSETS ACQUIRED FOR USE IN THE GROUP
BUSINESS OR IN A BUSINESS WHOSE PRIMARY OPERATIONS ARE DIRECTLY RELATED TO THE
GROUP BUSINESS FOR APPLICATION TOWARDS CAPITAL EXPENDITURE;

 

(IV)        THE FIRST £200 MILLION OF NET PROCEEDS OF EACH CONTENT TRANSACTION,
WHICH SHALL BE RETAINED BY THE BANK GROUP AND, PROVIDED THAT NO EVENT OF DEFAULT
HAS OCCURRED OR WOULD ARISE AS A RESULT OF SUCH PAYMENT, MAY BE APPLIED FOR ANY
PURPOSE AS THE COMPANY MAY ELECT THAT IS NOT PROHIBITED BY THE RELEVANT FINANCE
DOCUMENT, INCLUDING MAKING ANY PERMITTED PAYMENT PERMITTED UNDER CLAUSE 25.5
(DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL); OR

 

(V)         NET PROCEEDS ARISING FROM ANY DISPOSAL OR INSURANCE RECOVERY WHERE
THE NET PROCEEDS FROM SUCH DISPOSAL (OR A SERIES OF RELATED DISPOSALS) OR
INSURANCE RECOVERY (OR A SERIES OF INSURANCE RECOVERIES IN RESPECT OF THE SAME
DAMAGE OR LOSS) IS AN AMOUNT OF LESS THAN £2.5 MILLION (OR ITS CURRENCY
EQUIVALENT),

 

provided that to the extent that any Net Proceeds are not applied in accordance
with sub-paragraphs (i) or (iii) above (as applicable) within the applicable
time periods specified such amounts shall, subject to Clause 12.3 (Blocked
Accounts), be applied in or towards repayment of Outstandings in accordance with
Clause 11.2 (Application of Repayments).

 


12.3          BLOCKED ACCOUNTS


 


(A)         IN RELATION TO ANY AMOUNT IN EXCESS OF £30 MILLION OF NET PROCEEDS
REFERRED TO IN PARAGRAPHS (B)(I) AND (B)(III) OF CLAUSE 12.2 (REPAYMENT FROM NET
PROCEEDS), AND ANY AMOUNT OF EQUITY PROCEEDS CONTRIBUTED TO THE BANK GROUP UNDER
PARAGRAPH (B)(II) OF CLAUSE 12.5 (REPAYMENT FROM EQUITY PROCEEDS) PENDING THE
ACQUISITION, REINVESTMENT, REPLACEMENT, REINSTATEMENT OR REPAIR OR APPLICATION
TOWARDS ANY CAPITAL EXPENDITURE, ACQUISITION OR INVESTMENT AS CONTEMPLATED BY
SUCH PROVISIONS, ALL SUCH AMOUNTS SHALL BE DEPOSITED IN A BLOCKED ACCOUNT.


 


(B)         AT THE ELECTION OF THE RELEVANT BORROWER, ANY AMOUNTS REQUIRED TO BE
PREPAID UNDER CLAUSE 12.2 (REPAYMENT FROM NET PROCEEDS), CLAUSE 12.4 (REPAYMENT
FROM EXCESS CASH FLOW) OR CLAUSE 12.5 (REPAYMENT FROM EQUITY PROCEEDS) MAY BE
DEPOSITED INTO A BLOCKED ACCOUNT AND APPLIED BY THE FACILITY AGENT IN REPAYMENT
OF THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 11.2 (APPLICATION OF REPAYMENTS),
AT THE END OF THE THEN APPLICABLE INTEREST PERIOD.


 


(C)         WHILE THERE ARE ANY OUTSTANDINGS OR ANY OF THE COMMITMENTS ARE
AVAILABLE FOR DRAWING, NO AMOUNT SHALL BE WITHDRAWN FROM ANY BLOCKED ACCOUNT BY
ANY MEMBER OF THE GROUP OR THE FACILITY AGENT EXCEPT FOR:


 

(I)          AMOUNTS TO BE APPLIED (AND WHICH ARE THEN APPLIED) IN ACCORDANCE
WITH PARAGRAPH (A) ABOVE;

 

(II)         AMOUNTS TO BE APPLIED (AND WHICH ARE THEN APPLIED) IN ACCORDANCE
WITH PARAGRAPH (B) ABOVE; OR

 

85

--------------------------------------------------------------------------------


 

(III)        FOLLOWING THE ACCELERATION DATE, APPLICATIONS BY THE FACILITY AGENT
OF THE WHOLE OR ANY PART OF THE SUMS STANDING TO THE CREDIT OF A BLOCKED ACCOUNT
IN OR TOWARDS PAYMENT OF ANY SUMS DUE AND UNPAID AT ANY TIME FROM ANY OBLIGOR
UNDER ANY RELEVANT FINANCE DOCUMENT.

 


12.4          REPAYMENT FROM EXCESS CASH FLOW


 


(A)         SUBJECT TO CLAUSE 12.6 (PREPAYMENT THRESHOLD AMOUNT), CLAUSE 12.9
(LIMITATION ON MANDATORY PREPAYMENTS) AND PARAGRAPH (B) BELOW, THE COMPANY SHALL
ENSURE THAT IN ANY FINANCIAL YEAR (FROM AND INCLUDING THE FINANCIAL YEAR ENDED
31 DECEMBER 2011) OF THE COMPANY, AN AMOUNT EQUAL TO:


 

(I)          50% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR OF THE COMPANY, IN
THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF
CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED
OPERATING CASHFLOW FOR SUCH FINANCIAL YEAR IS GREATER THAN 3.75:1.00 (ROUNDED TO
THE SECOND DECIMAL NUMBER); OR

 

(II)         25% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR OF THE COMPANY, IN
THE EVENT THAT THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED
PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF
CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED
OPERATING CASHFLOW FOR SUCH FINANCIAL YEAR, IS EQUAL TO OR LESS THAN 3.75:1.00
BUT GREATER THAN 3.00:1.00 (IN EACH CASE, ROUNDED TO THE SECOND DECIMAL NUMBER),

 

is, subject to paragraph (c) of Clause 12.3 (Blocked Accounts), applied in
prepayment of Outstandings in accordance with Clause 11.2 (Application of
Repayments) within 10 Business Days of the filing by the Ultimate Parent of its
audited financial statements, provided that any such payment may be deferred by
a period of up to 30 days if the management of the Ultimate Parent, acting
reasonably and in good faith, are able to demonstrate to the satisfaction of the
Facility Agent (acting reasonably) that the cash reserves of the Group would be
reduced temporarily by such payment to below £200 million (for this purpose
disregarding any availability under the Revolving Facility).

 


(B)         NO REPAYMENTS SHALL BE REQUIRED UNDER PARAGRAPH (A) ABOVE IN THE
EVENT THAT THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO
CLAUSE 22.5 (COMPLIANCE CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION
DELIVERED PURSUANT TO CLAUSE 22.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE
RATIO OF CONSOLIDATED NET DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO
CONSOLIDATED OPERATING CASHFLOW FOR THE RELEVANT FINANCIAL YEAR, IS EQUAL TO OR
LESS THAN 3.00:1.00 (ROUNDED TO THE SECOND DECIMAL NUMBER).


 


12.5          REPAYMENT FROM EQUITY PROCEEDS


 


(A)         THE ULTIMATE PARENT SHALL PROCURE THAT, SUBJECT TO CLAUSE 12.6
(PREPAYMENT THRESHOLD AMOUNT), PARAGRAPH (C) OF CLAUSE 12.3 (BLOCKED ACCOUNTS),
CLAUSE 12.9 (LIMITATION ON MANDATORY PREPAYMENTS) AND PARAGRAPH (B) BELOW, AN
AMOUNT EQUAL TO:


 

(I)          50% OF EQUITY PROCEEDS OTHER THAN FROM ANY SUBSTITUTE FINANCING
(RECEIVED AFTER THE ORIGINAL EXECUTION DATE), IN THE EVENT THAT THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED PURSUANT TO
CLAUSE 22.1 (FINANCIAL

 

86

--------------------------------------------------------------------------------


 

STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING ON THE QUARTER DATE TO WHICH SUCH
COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE RATIO OF CONSOLIDATED NET
DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED OPERATING CASHFLOW FOR THE
FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE, CALCULATED ON AN ANNUALISED
BASIS, IS GREATER THAN 3.75:1.00 (ROUNDED TO THE SECOND DECIMAL NUMBER);

 

(II)         25% OF EQUITY PROCEEDS OTHER THAN FROM ANY SUBSTITUTE FINANCING
(RECEIVED AFTER THE ORIGINAL EXECUTION DATE), IN THE EVENT THAT THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED PURSUANT TO
CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING ON THE
QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE
RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED OPERATING
CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE CALCULATED ON AN
ANNUALISED BASIS, IS EQUAL TO OR LESS THAN 3.75:1.00 BUT GREATER THAN 3.00:1.00
(IN EACH CASE, ROUNDED TO THE SECOND DECIMAL NUMBER); OR

 

(III)        0% OF EQUITY PROCEEDS OTHER THAN FROM ANY SUBSTITUTE FINANCING
(RECEIVED AFTER THE ORIGINAL EXECUTION DATE), IN THE EVENT THAT THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) AND THE QUARTERLY FINANCIAL INFORMATION DELIVERED PURSUANT TO
CLAUSE 22.1 (FINANCIAL STATEMENTS) FOR EACH FINANCIAL QUARTER ENDING ON THE
QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE
RATIO OF CONSOLIDATED NET DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED OPERATING
CASHFLOW FOR THE FINANCIAL QUARTER ENDING ON SUCH QUARTER DATE CALCULATED ON AN
ANNUALISED BASIS, IS EQUAL TO OR LESS THAN 3.00:1.00 (ROUNDED TO THE SECOND
DECIMAL NUMBER),

 

shall be contributed to a member of the Bank Group in accordance with
Clause 24.15 (Contributions to the Bank Group) and applied in or towards
prepayment of Outstandings in accordance with Clause 11.2 (Application of
Repayments), in each case, within 10 Business Days following receipt of such
Equity Proceeds provided that no amount of Equity Proceeds shall be required to
be prepaid under this paragraph (a) unless the amount of Equity Proceeds
received by the Group in connection with any single raising of Equity Proceeds
exceeds £10 million (or its equivalent in other currencies).

 


(B)         PARAGRAPH (A) ABOVE SHALL NOT APPLY TO ANY EQUITY PROCEEDS:


 

(I)          TO THE EXTENT THAT ANY BORROWER HAS MADE A VOLUNTARY PREPAYMENT OF
THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 11.1 (VOLUNTARY PREPAYMENT) USING THE
PROCEEDS OF ANY PARENT DEBT (THE “VOLUNTARY PREPAYMENT AMOUNT”) AND, IN THE CASE
OF THE REVOLVING FACILITY OUTSTANDINGS, THE AGGREGATE REVOLVING FACILITY
COMMITMENTS HAVE BEEN PERMANENTLY CANCELLED BY AN AMOUNT EQUAL TO THE AMOUNT OF
REVOLVING FACILITY OUTSTANDINGS SO PREPAID AND SUCH EQUITY PROCEEDS ARE APPLIED
IN PREPAYMENT OF THE PARENT DEBT SO USED;

 

(II)         TO THE EXTENT CONTRIBUTED TO OR INVESTED IN THE BANK GROUP IN
ACCORDANCE WITH CLAUSE 24.15 (CONTRIBUTIONS TO THE BANK GROUP) AND THEREAFTER
APPLIED BY THE ULTIMATE RECIPIENT THEREOF TOWARDS CAPITAL EXPENDITURE OR THE
PURCHASE PRICE OF ANY ACQUISITION OR INVESTMENT TO THE EXTENT PERMITTED BY
CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS);

 

(III)        TO THE EXTENT RAISED BY ANY MEMBER OF THE GROUP WHICH IS A JOINT
VENTURE BUT WHICH IS NOT A MEMBER OF THE BANK GROUP AND APPLIED FOR ITS OWN
PURPOSES;

 

87

--------------------------------------------------------------------------------


 

(IV)        ARISING FROM THE EXERCISE OF STOCK OPTIONS OR ANY SIMILAR SECURITIES
ISSUED TO, OR STOCK PURCHASES MADE BY, DIRECTORS, OFFICERS, EMPLOYEES OR
CONSULTANTS OF ANY MEMBER OF THE GROUP; OR

 

(V)         IN RESPECT OF ANY NEW EQUITY ISSUED BY THE ULTIMATE PARENT AND
APPLIED FOR THE PURPOSES PERMITTED UNDER CLAUSE 23.3 (EQUITY CURE RIGHT) OR
PARAGRAPH (M) OF CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS),

 

provided that in the case of sub-paragraph (ii) above, such Equity Proceeds
shall immediately upon their contribution into the Bank Group, be deposited into
a Blocked Account and if not applied in accordance with sub-paragraph (ii), as
the case may be, within 180 days of such receipt (or within 365 days of receipt
if the same are, within 180 days of receipt, contractually committed to be so
applied), shall, subject to paragraph (b) of Clause 12.3 (Blocked Accounts) be
applied in or towards repayment of Outstandings in accordance with Clause 11.2
(Application of Repayments).

 


12.6          PREPAYMENT THRESHOLD AMOUNT


 

No Obligor shall be required to make any repayment or prepayment pursuant to
Clause 12.2 (Repayment from Net Proceeds) (other than with respect to Net
Proceeds from a Content Transaction), Clause 12.4 (Repayment from Excess Cash
Flow) or Clause 12.5 (Repayment from Equity Proceeds) unless, in any financial
year of the Company, the aggregate amount of (i) Net Proceeds (other than Net
Proceeds from any Content Transaction), (ii) Excess Cash Flow and (iii) Equity
Proceeds, in each case, that would be required to be applied in repayment or
prepayment pursuant to such provisions, exceeds 10% of the Consolidated
Operating Cashflow for the previous financial year of the Company (the
“Prepayment Threshold Amount”). To the extent such aggregate amount does not
exceed the Prepayment Threshold Amount, such amount may be applied for any
purpose permitted by the Relevant Finance Documents as the Company may elect,
including making any Permitted Payment permitted under Clause 25.5 (Dividends,
Distributions and Share Capital). Any amount in excess of the Prepayment
Threshold Amount shall be applied in repayment or prepayment pursuant to
Clause 12.2 (Repayment from Net Proceeds), 12.4 (Repayment from Excess Cash
Flow) or 12.5 (Repayment from Equity Proceeds), as applicable.

 


12.7          TRAPPED CASH


 

If:

 


(A)         MONEYS ARE REQUIRED TO BE APPLIED IN PREPAYMENT OR REPAYMENT OF THE
FACILITIES UNDER THIS CLAUSE 12, BUT IN ORDER TO BE SO APPLIED SUCH MONEYS NEED
TO BE UPSTREAMED OR OTHERWISE TRANSFERRED FROM ONE MEMBER OF THE GROUP TO
ANOTHER MEMBER OF THE GROUP TO EFFECT SUCH PREPAYMENT OR REPAYMENT; AND


 


(B)         THE COMPANY AND THE RELEVANT MEMBERS OF THE GROUP DETERMINE IN GOOD
FAITH THAT SUCH MONEYS CANNOT BE SO UPSTREAMED OR TRANSFERRED WITHOUT BREACHING
A FINANCIAL ASSISTANCE PROHIBITION, CAUSING A DIRECTOR TO BREACH HIS OR HER
FIDUCIARY DUTIES TO A COMPANY OR WITHOUT BREACHING SOME OTHER LEGAL PROHIBITION,
OR SUCH UPSTREAMING OR TRANSFER IS OTHERWISE UNLAWFUL OR WOULD RESULT IN
MATERIAL ADVERSE TAX CONSEQUENCES FOR THE COMPANY OR SUCH RELEVANT MEMBERS OF
THE GROUP,


 

then, there will be no obligation to make such payment or prepayment until such
impediment no longer applies, provided that:

 

(I)          DURING SUCH PERIOD, (TO THE EXTENT LAWFUL) THE MONIES WILL BE
PLACED IN A BLOCKED ACCOUNT;

 

88

--------------------------------------------------------------------------------


 

(II)         IN THE CASE OF ANY IMPEDIMENT RELATING TO POTENTIAL MATERIAL
ADVERSE TAX CONSEQUENCES, THE COMPANY SHALL PROCURE THAT THE PREPAYMENT
OBLIGATIONS UNDER THIS CLAUSE 12, SHALL BE COMPLIED WITH BY USING THE PROCEEDS
RETAINED TO REPAY OUTSTANDINGS OWING BY THE MEMBER OF THE GROUP WHICH RECEIVED
SUCH PROCEEDS PROVIDED THAT SUCH PAYMENT ITSELF DOES NOT CREATE A POTENTIAL
MATERIAL ADVERSE TAX CONSEQUENCE; AND

 

(III)        THE COMPANY AND THE RELEVANT MEMBERS OF THE GROUP WILL USE ALL
REASONABLE ENDEAVOURS TO OVERCOME ANY IMPEDIMENTS DESCRIBED IN THIS CLAUSE 12.7.

 


12.8          PREPAYMENT FEE


 

The repayment of all B Facility Advances in full pursuant to
Clause 11.1(a)(ii) (Voluntary Prepayment) or Clause 12.1 (Change of Control)
shall be subject to the payment of a prepayment premium. The amount of such
premium as well as the period for which it applies shall be set out with respect
to each B Facility in the applicable B Facility Accession Deed.

 


12.9          LIMITATION ON MANDATORY PREPAYMENTS


 

No Obligor shall be required to make any repayment or prepayment pursuant to
Clause 12.2 (Repayment from Net Proceeds), Clause 12.4 (Repayment from Excess
Cash Flow) or Clause 12.5 (Repayment from Equity Proceeds) if, as a result of
any such repayment or prepayment, the aggregate principal amount of all Term
Facility Outstandings would be less than £1.0 billion, in which case the amount
that would have otherwise been required to be applied in repayment or prepayment
may be applied for any purpose as the Company may elect, including making any
Permitted Payment permitted under Clause 25.5 (Dividends, Distributions and
Share Capital).

 


13.            INTEREST ON REVOLVING FACILITY ADVANCES

 


13.1          INTEREST PAYMENT DATE FOR REVOLVING FACILITY ADVANCES


 

On (a) each Repayment Date (and, if the Term of any Revolving Facility Advance
exceeds 6 months, on the expiry of each period of 6 months during such Term) or
(b) if Clause 17.2(d) (Lender Tax Status) applies, the relevant Confirmation
Date, the relevant Borrowers shall pay accrued interest on each Revolving
Facility Advance made to it.

 


13.2          INTEREST RATE FOR REVOLVING FACILITY ADVANCES


 

The rate of interest applicable to each Revolving Facility Advance during its
Term shall be the rate per annum which is the sum of the Revolving Facility
Margin, the Mandatory Cost for such Advance at such time (if applicable) and, in
relation to any Revolving Facility Advance denominated in euro, EURIBOR, or in
relation to any Revolving Facility Advance denominated in any other currency,
LIBOR, for the relevant Term.

 


13.3          MARGIN RATCHET FOR REVOLVING FACILITY ADVANCES


 


(A)         SUBJECT TO PARAGRAPH (C) BELOW, IF IN RESPECT OF ANY QUARTER DATE
FALLING NOT LESS THAN 6 MONTHS AFTER THE ORIGINAL EXECUTION DATE, THE RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW COMPUTED ON THE SAME
BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 23.2 (RATIOS) IS WITHIN
THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE TABLE SET OUT BELOW (ROUNDED TO
THE SECOND DECIMAL NUMBER), THEN THE REVOLVING FACILITY MARGIN SHALL BE REDUCED
OR INCREASED TO THE PERCENTAGE RATE PER ANNUM SET OUT OPPOSITE THE RELEVANT
RANGE IN COLUMN 2.

 

89

--------------------------------------------------------------------------------


 

Leverage Ratio

 

 

 

Margin

 

Greater than

 

3.75:1.00

 

3.50

%

Equal to or less than

 

3.75:1.00 but greater than 3.25:1.00

 

3.25

%

Equal to or less than

 

3.25:1.00 but greater than 2.75:1.00

 

3.00

%

Equal to or less than

 

2.75:1.00

 

2.75

%


 


(B)         ANY REDUCTION OR INCREASE TO THE REVOLVING FACILITY MARGIN IN
ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN RELATION TO REVOLVING
FACILITY ADVANCES WITH EFFECT FROM THE DATE OF RECEIPT BY THE FACILITY AGENT IN
RESPECT OF THE RELEVANT QUARTER DATE OF:


 

(I)          THE QUARTERLY FINANCIAL INFORMATION REQUIRED TO BE DELIVERED IN
ACCORDANCE WITH CLAUSE 22.1 (FINANCIAL STATEMENTS); AND

 

(II)         A COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED IN ACCORDANCE
WITH CLAUSE 22.5 (COMPLIANCE CERTIFICATES) EVIDENCING THE RELEVANT RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW,

 

and shall apply until the date of receipt by the Facility Agent of the quarterly
financial information and Compliance Certificate in respect of the next
succeeding Quarter Date on which the financial covenants are required to be
tested pursuant to Clause 23.2 (Ratios) having regard to the provisions of
paragraph (d) thereof (or if such financial information and Compliance
Certificate are not so delivered, the last day upon which such financial
information and Compliance Certificate should have been so delivered in
accordance with Clause 22.1 (Financial Statements) and Clause 22.5 (Compliance
Certificates) in respect of such Quarter Date) whereupon the Revolving Facility
Margin shall be recalculated on the basis of such financial information and
Compliance Certificate.

 


(C)         UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE REVOLVING FACILITY
MARGIN SHALL REVERT TO 3.50% AND SHALL REMAIN AT SUCH RATE FOR SO LONG AS SUCH
EVENT OF DEFAULT IS CONTINUING AND WHEN SUCH EVENT OF DEFAULT CEASES TO BE
CONTINUING IT SHALL REVERT:


 

(I)          IN THE CASE OF AN EVENT OF DEFAULT SET OUT IN PARAGRAPH (C) OF
CLAUSE 27.2 (COVENANTS), UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED
A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
OUT IN CLAUSE 23 (FINANCIAL CONDITION); OR

 

(II)         IN THE CASE OF ANY OTHER EVENT OF DEFAULT EITHER (A) UPON THE DATE
ON WHICH THE FACILITY AGENT HAS RECEIVED A CERTIFICATE OF A DULY AUTHORISED
OFFICER OF THE COMPANY CERTIFYING THAT SUCH EVENT OF DEFAULT HAS BEEN REMEDIED,
IN WHICH CASE, IMMEDIATELY UPON RECEIPT OF SUCH CERTIFICATE OR (B) WHERE THE
LENDERS HAVE WAIVED SUCH EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, IMMEDIATELY UPON THE FACILITY AGENT HAVING CONFIRMED TO THE COMPANY
THAT SUCH EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 


(D)         IN THE CASE OF AN EVENT OF DEFAULT OF THE TYPE REFERRED TO IN
PARAGRAPH (C)(I) ABOVE, THE RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED
OPERATING CASHFLOW SET OUT IN THE COMPLIANCE CERTIFICATE REFERRED TO THEREIN; OR

 

90

--------------------------------------------------------------------------------


 


(E)         IN THE CASE OF ANY OTHER EVENT OF DEFAULT, THE RATIO OF CONSOLIDATED
NET DEBT TO CONSOLIDATED OPERATING CASHFLOW SET OUT IN THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED TO THE FACILITY AGENT PRIOR TO THE REMEDY OR
WAIVER OF SUCH EVENT OF DEFAULT.


 


14.            INTEREST ON TERM FACILITY ADVANCES

 


14.1          INTEREST PERIODS FOR TERM FACILITY ADVANCES


 

The period for which a Term Facility Advance is outstanding shall be divided
into successive periods (each an “Interest Period”) each of which (other than
the first) shall start on the last day of the preceding such period.

 


14.2          DURATION


 

The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be 1, 2, 3 or 6 months in respect of each Term Facility other than
the B Facility and, in respect of the B Facility, 2, 3 or 6 months, or, in each
case, such other period of up to 12 months as all the Lenders holding
Commitments (in the case of the first Interest Period for a Term Facility
Advance, and thereafter, Outstandings) under the relevant Facility may agree, in
each case, as the relevant Borrower may select by no later than 2:00 p.m. on the
date falling 3 Business Days before the first day of the relevant Interest
Period, provided that:

 


(A)         IF SUCH BORROWER FAILS TO GIVE SUCH NOTICE OF SELECTION IN RELATION
TO AN INTEREST PERIOD, THE DURATION OF THAT INTEREST PERIOD SHALL, SUBJECT TO
THE OTHER PROVISIONS OF THIS CLAUSE 14, BE 3 MONTHS; AND


 


(B)         ANY INTEREST PERIOD THAT WOULD OTHERWISE END DURING THE MONTH
PRECEDING OR EXTEND BEYOND A REPAYMENT DATE RELATING TO THE TERM FACILITY
OUTSTANDINGS SHALL BE OF SUCH DURATION THAT IT SHALL END ON THAT REPAYMENT DATE
IF NECESSARY TO ENSURE THAT THERE ARE ADVANCES UNDER THE RELEVANT TERM FACILITY
WITH INTEREST PERIODS ENDING ON THE RELEVANT REPAYMENT DATE IN A SUFFICIENT
AGGREGATE AMOUNT TO MAKE THE REPAYMENT DUE ON THAT REPAYMENT DATE.


 


14.3          CONSOLIDATION AND DIVISION OF TERM FACILITY ADVANCES


 


(A)         SUBJECT TO PARAGRAPH (B) BELOW, IF TWO OR MORE INTEREST PERIODS:


 

(I)          RELATE TO TERM FACILITY ADVANCES UNDER THE SAME TERM FACILITY MADE
TO THE SAME BORROWER IN THE SAME CURRENCY; AND

 

(II)         END ON THE SAME DATE,

 

those Term Facility Advances will, unless that Borrower (or the Company on its
behalf) specifies to the contrary for the next Interest Period, be consolidated
into, and treated as, a single Term Facility Advance on the last day of the
Interest Period.

 


(B)         SUBJECT TO THE REQUIREMENTS OF CLAUSE 14.2 (DURATION), A BORROWER
(OR THE COMPANY ON ITS BEHALF) MAY, BY NO LATER THAN 2:00 P.M. ON THE DATE
FALLING 3 BUSINESS DAYS BEFORE THE FIRST DAY OF THE RELEVANT INTEREST PERIOD,
DIRECT THAT ANY TERM FACILITY ADVANCE BORROWED BY IT SHALL, AT THE BEGINNING OF
THE NEXT INTEREST PERIOD RELATING TO IT, BE DIVIDED INTO (AND THEREAFTER, SAVE
AS OTHERWISE PROVIDED IN THIS AGREEMENT, BE TREATED IN ALL RESPECTS AS) 2 OR
MORE ADVANCES IN SUCH AMOUNTS (EQUAL IN AGGREGATE TO THE STERLING AMOUNT OF THE
TERM FACILITY ADVANCE BEING SO DIVIDED) AS SHALL BE SPECIFIED BY THAT BORROWER
OR THE COMPANY IN SUCH NOTICE PROVIDED THAT NO SUCH DIRECTION MAY BE MADE IF:

 

91

--------------------------------------------------------------------------------


 

(I)          AS A RESULT OF SO DOING, THERE WOULD BE MORE THAN 10 ADVANCES
OUTSTANDING UNDER THE RELEVANT TERM FACILITY; OR

 

(II)         ANY TERM FACILITY ADVANCE THEREBY COMING INTO EXISTENCE WOULD HAVE
A STERLING AMOUNT OF LESS THAN £25 MILLION.

 


14.4          PAYMENT OF INTEREST FOR TERM FACILITY ADVANCES


 

On (a) the last day of each Interest Period (or if such day is not a Business
Day, on the immediately succeeding Business Day in the then current month (if
there is one) or the preceding Business Day (if there is not)), and if the
relevant Interest Period exceeds 6 months, on the expiry of each 6 month period
during that Interest Period, or (b) if Clause 17.2(d) (Lender Tax Status)
applies, the relevant Confirmation Date, the relevant Borrower shall pay accrued
interest on the Term Facility Advance to which such Interest Period relates.

 


14.5          INTEREST RATE FOR TERM FACILITY ADVANCES


 

The rate of interest applicable to a Term Facility Advance at any time during an
Interest Period relating to it shall be the rate per annum which is the sum of
the Applicable Margin, the Mandatory Cost for such Advance at such time (if
applicable) and, LIBOR, for such Interest Period.

 


14.6          MARGIN RATCHET FOR A FACILITY ADVANCES


 


(A)         SUBJECT TO PARAGRAPH (C) BELOW, IF IN RESPECT OF ANY QUARTER DATE
FALLING NOT LESS THAN 6 MONTHS AFTER THE ORIGINAL EXECUTION DATE THE RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW COMPUTED ON THE SAME
BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 23.2 (RATIOS) IS WITHIN
THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE TABLE SET OUT BELOW (ROUNDED TO
THE SECOND DECIMAL NUMBER), THEN THE A FACILITY MARGIN SHALL BE REDUCED OR
INCREASED TO THE PERCENTAGE RATE PER ANNUM SET OUT OPPOSITE THE RELEVANT RANGE
IN COLUMN 2.

 

Leverage Ratio

 

 

 

Margin

 

Greater than

 

3.75:1.00

 

3.50

%

Equal to or less than

 

3.75:1.00 but greater than 3.25:1.00

 

3.25

%

Equal to or less than

 

3.25:1.00 but greater than 2.75:1.00

 

3.00

%

Equal to or less than

 

2.75:1.00

 

2.75

%


 


(B)         ANY REDUCTION OR INCREASE TO THE A FACILITY MARGIN IN ACCORDANCE
WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN RELATION TO A FACILITY ADVANCES
WITH EFFECT FROM THE DATE OF RECEIPT BY THE FACILITY AGENT IN RESPECT OF THE
RELEVANT QUARTER DATE OF:


 

(I)          THE QUARTERLY FINANCIAL INFORMATION REQUIRED TO BE DELIVERED IN
ACCORDANCE WITH CLAUSE 22.1 (FINANCIAL STATEMENTS); AND

 

(II)         A COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED IN ACCORDANCE
WITH CLAUSE 22.5 (COMPLIANCE CERTIFICATES) EVIDENCING THE RELEVANT RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW,

 

and shall apply until the date of receipt by the Facility Agent of the quarterly
financial information and Compliance Certificate in respect of the next
succeeding Quarter Date on which the financial covenants are required to be
tested pursuant to Clause 23.2 (Ratios) having regard to the provisions of
paragraph (d) thereof (or if

 

92

--------------------------------------------------------------------------------


 

such financial information and Compliance Certificate are not so delivered, the
last day upon which such financial information and Compliance Certificate should
have been so delivered in accordance with Clause 22.1 (Financial Statements) and
Clause 22.5 (Compliance Certificates) in respect of such Quarter Date) whereupon
the A Facility Margin shall be recalculated on the basis of such financial
information and Compliance Certificate.

 


(C)         UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE A FACILITY MARGIN
SHALL REVERT TO 3.50% AND SHALL REMAIN AT SUCH RATE FOR SO LONG AS THE EVENT OF
DEFAULT IS CONTINUING AND WHEN SUCH EVENT OF DEFAULT CEASES TO BE CONTINUING IT
SHALL REVERT:


 

(I)          IN THE CASE OF AN EVENT OF DEFAULT SET OUT IN PARAGRAPH (C) OF
CLAUSE 27.2 (COVENANTS), UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED
A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
OUT IN CLAUSE 23 (FINANCIAL CONDITION); OR

 

(II)         IN THE CASE OF ANY OTHER EVENT OF DEFAULT EITHER (A) UPON THE DATE
ON WHICH THE FACILITY AGENT HAS RECEIVED A CERTIFICATE OF A DULY AUTHORISED
OFFICER OF THE COMPANY CERTIFYING THAT SUCH EVENT OF DEFAULT HAS BEEN REMEDIED,
IMMEDIATELY UPON RECEIPT OF SUCH CERTIFICATE OR (B) WHERE THE LENDERS HAVE
WAIVED SUCH EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
IMMEDIATELY UPON THE FACILITY AGENT HAVING CONFIRMED TO THE COMPANY THAT SUCH
EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 

(A)       IN THE CASE OF AN EVENT OF DEFAULT OF THE TYPE REFERRED TO IN
PARAGRAPH (C)(I) ABOVE, THE RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED
OPERATING CASHFLOW SET OUT IN THE COMPLIANCE CERTIFICATE REFERRED TO THEREIN; OR

 

(B)        IN THE CASE OF ANY OTHER EVENT OF DEFAULT, THE RATIO OF CONSOLIDATED
NET DEBT TO CONSOLIDATED OPERATING CASHFLOW SET OUT IN THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED TO THE FACILITY AGENT PRIOR TO THE REMEDY OR
WAIVER OF SUCH EVENT OF DEFAULT.

 


14.7          MARGIN RATCHET FOR B FACILITY ADVANCES


 

The B Facility Margin in respect of a B Facility shall be subject to any
reduction or increase as may be set forth in the relevant B Facility Accession
Deed.

 


14.8          INTEREST ON ADDITIONAL FACILITIES


 

The rate of interest on any Additional Facility and the timing of payment of
such interest shall be regulated by the relevant Additional Facility Accession
Deed.

 


14.9          NOTIFICATION


 

The Facility Agent shall promptly notify the relevant Borrowers and the Lenders
of each determination of LIBOR, EURIBOR, the Mandatory Cost, and any change to
the proposed length of a Term or Interest Period or any interest rate occasioned
by the operation of Clause 15 (Market Disruption and Alternative Interest
Rates).

 

93

--------------------------------------------------------------------------------


 


15.            MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES

 


15.1          ABSENCE OF QUOTATIONS


 

Subject to Clause 15.2 (Market Disruption):

 


(A)         IF LIBOR OR, IF APPLICABLE, EURIBOR IS TO BE DETERMINED BY REFERENCE
TO THE REFERENCE BANKS BUT A REFERENCE BANK DOES NOT SUPPLY A QUOTATION ON THE
QUOTATION DATE IN ACCORDANCE WITH CLAUSE 15.2 (MARKET DISRUPTION), THE
APPLICABLE LIBOR OR EURIBOR SHALL BE DETERMINED ON THE BASIS OF THE QUOTATIONS
OF THE REMAINING REFERENCE BANKS; OR


 


(B)         IF CLAUSE 15.3 (ALTERNATIVE REFERENCE BANK RATE) APPLIES BUT AN
ALTERNATIVE REFERENCE BANK DOES NOT SUPPLY A QUOTATION IN ACCORDANCE WITH CLAUSE
15.3 (ALTERNATIVE REFERENCE BANK RATE), THE APPLICABLE ALTERNATIVE REFERENCE
BANK RATE SHALL BE DETERMINED ON THE BASIS OF THE QUOTATIONS OF THE REMAINING
ALTERNATIVE REFERENCE BANKS.


 


15.2          MARKET DISRUPTION


 


(A)         IF A MARKET DISRUPTION EVENT OCCURS IN RELATION TO AN ADVANCE FOR
ANY INTEREST PERIOD, THEN THE RATE OF INTEREST APPLICABLE TO EACH LENDER’S
PORTION OF SUCH ADVANCE DURING THE RELEVANT INTEREST PERIOD OR TERM SHALL
(SUBJECT TO ANY AGREEMENT REACHED PURSUANT TO CLAUSE 15.4 (ALTERNATIVE RATE)) BE
THE RATE PER ANNUM WHICH IS THE SUM OF:


 

(I)          THE APPLICABLE MARGIN;

 

(II)         THE ALTERNATIVE REFERENCE BANK RATE OR (IF AN ALTERNATIVE MARKET
DISRUPTION EVENT HAS OCCURRED WITH RESPECT TO AN ADVANCE FOR THE RELEVANT
INTEREST PERIOD OF THAT ADVANCE) THE RATE PER ANNUM NOTIFIED TO THE FACILITY
AGENT BY SUCH LENDER BEFORE THE LAST DAY OF SUCH INTEREST PERIOD OR TERM TO BE
THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF
FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH
ADVANCE DURING SUCH INTEREST PERIOD OR TERM PROVIDED THAT IF MORE THAN ONE SUCH
RATE IS NOTIFIED TO THE FACILITY AGENT PURSUANT TO THIS CLAUSE 15.2(A)(II), THE
RATE SHALL BE THE AVERAGE OF THOSE RATES SO NOTIFIED; AND

 

(III)        THE MANDATORY COST, IF ANY, APPLICABLE TO SUCH LENDER’S
PARTICIPATION IN THE RELEVANT ADVANCE.

 


(B)         IF:


 

(I)          THE PERCENTAGE RATE PER ANNUM NOTIFIED BY A LENDER PURSUANT TO
PARAGRAPH (A)(II) ABOVE IS LESS THAN THE ALTERNATIVE REFERENCE BANK RATE; OR

 

(II)         A LENDER HAS NOT NOTIFIED THE FACILITY AGENT OF A PERCENTAGE RATE
PER ANNUM PURSUANT TO PARAGRAPH (A)(II) ABOVE,

 

the cost to that Lender of funding its participation in that Advance for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
the Alternative Reference Bank Rate.

 

94

--------------------------------------------------------------------------------


 


(C)         IN THIS AGREEMENT:


 

“Alternative Market Disruption Event” means:

 

(I)          BEFORE CLOSE OF BUSINESS IN LONDON ON THE DATE FALLING ONE BUSINESS
DAY AFTER THE QUOTATION DATE FOR THE RELEVANT INTEREST PERIOD OR TERM, NONE OR
ONLY ONE OF THE ALTERNATIVE REFERENCE BANKS SUPPLY A RATE TO THE FACILITY AGENT
TO DETERMINE THE ALTERNATIVE REFERENCE BANK RATE FOR THE RELEVANT INTEREST
PERIOD OR TERM; OR

 

(II)         BEFORE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DAY FOR THE
RELEVANT INTEREST PERIOD OR TERM, THE FACILITY AGENT RECEIVES NOTIFICATIONS FROM
A LENDER OR LENDERS TO WHOM IN AGGREGATE 40% OR MORE OF THE RELEVANT ADVANCE IS
OWED (OR, IN THE CASE OF AN UNDRAWN ADVANCE, IF MADE WOULD BE OWED) THAT THE
COST TO IT OF FUNDING ITS PARTICIPATION FROM WHATEVER SOURCE IT MAY REASONABLY
SELECT WOULD BE IN EXCESS OF THE ALTERNATIVE REFERENCE BANK RATE; AND

 

“Market Disruption Event” means:

 

(I)          AT OR ABOUT NOON ON THE QUOTATION DATE FOR THE RELEVANT INTEREST
PERIOD OR TERM NONE OR ONLY ONE OF THE BASE REFERENCE BANKS SUPPLIES A RATE TO
THE FACILITY AGENT TO DETERMINE LIBOR OR, IF APPLICABLE, EURIBOR FOR THE
RELEVANT CURRENCY AND INTEREST PERIOD; OR

 

(II)         BEFORE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DATE FOR THE
RELEVANT INTEREST PERIOD OR TERM, THE FACILITY AGENT RECEIVES NOTIFICATIONS FROM
A LENDER OR LENDERS TO WHOM IN AGGREGATE 40% OR MORE OF THE RELEVANT ADVANCE IS
OWED (OR, IN THE CASE OF AN UNDRAWN ADVANCE, IF MADE WOULD BE OWED) THAT THE
COST TO IT OF FUNDING ITS PARTICIPATION FROM WHATEVER SOURCE IT MAY REASONABLY
SELECT WOULD BE IN EXCESS OF LIBOR OR, IF APPLICABLE, EURIBOR.

 


15.3          ALTERNATIVE REFERENCE BANK RATE


 


(A)         IF A MARKET DISRUPTION EVENT OCCURS, THE FACILITY AGENT SHALL AS
SOON AS IS PRACTICABLE REQUEST EACH OF THE ALTERNATIVE REFERENCE BANKS TO SUPPLY
TO IT THE RATE AT WHICH THAT ALTERNATIVE REFERENCE BANK COULD HAVE BORROWED
FUNDS IN THE RELEVANT CURRENCY AND FOR THE RELEVANT PERIOD IN THE LONDON
INTERBANK MARKET OR, IN RELATION TO AN ADVANCE IN EURO, THE EUROPEAN INTERBANK
MARKET AT OR ABOUT 11:00 A.M. OR, IN RELATION TO AN ADVANCE IN EURO, AT OR ABOUT
11:00 A.M. (BRUSSELS TIME) ON THE QUOTATION DATE FOR THE INTEREST PERIOD OF THAT
ADVANCE, WERE IT TO HAVE DONE SO BY ASKING FOR AND THEN ACCEPTING INTERBANK
OFFERS FOR DEPOSITS IN REASONABLE MARKET SIZE IN THE CURRENCY OF THAT ADVANCE
AND FOR A PERIOD COMPARABLE TO THE INTEREST PERIOD OF THAT ADVANCE.


 


(B)         AS SOON AS IS PRACTICABLE AFTER RECEIPT OF THE RATES SUPPLIED BY THE
ALTERNATIVE REFERENCE BANKS, THE FACILITY AGENT WILL NOTIFY THE COMPANY AND THE
LENDERS OF THE ARITHMETIC MEAN OF THE RATES SUPPLIED TO IT IN ACCORDANCE WITH
PARAGRAPH (A) ABOVE (THE “ALTERNATIVE REFERENCE BANK RATE”).


 


15.4          ALTERNATIVE RATE


 

If Clause 15.2 (Market Disruption) applies and the Facility Agent or the Company
so requires, the Facility Agent and the Company shall enter into negotiations
with a view to agreeing an alternative basis:

 


(A)         FOR DETERMINING THE RATE OF INTEREST FROM TIME TO TIME APPLICABLE TO
SUCH ADVANCES; AND/OR

 

95

--------------------------------------------------------------------------------


 


(B)         UPON WHICH SUCH ADVANCES MAY BE MAINTAINED (WHETHER IN STERLING OR
SOME OTHER CURRENCY) THEREAFTER,


 

and any such alternative basis that is agreed shall take effect in accordance
with its terms and be binding on each party to this Agreement, provided that the
Facility Agent may not agree any such alternative basis without the prior
consent of each Lender holding Outstandings under each applicable Facility,
acting reasonably.

 


16.            COMMISSIONS AND FEES

 


16.1          COMMITMENT FEES


 


(A)         THE BORROWERS SHALL PAY TO THE FACILITY AGENT FOR THE ACCOUNT OF
EACH RELEVANT LENDER (OTHER THAN AN ANCILLARY FACILITY LENDER) A COMMITMENT
COMMISSION ON THE AGGREGATE AMOUNT OF SUCH LENDER’S AVAILABLE REVOLVING FACILITY
COMMITMENT MADE AVAILABLE BY IT (OTHER THAN ANY ANCILLARY FACILITY) FROM DAY TO
DAY DURING THE PERIOD BEGINNING ON THE EARLIER OF (I) THE FIRST UTILISATION DATE
AND (II) 30 DAYS AFTER THE ORIGINAL EXECUTION DATE AND ENDING ON THE TERMINATION
DATE FOR THE REVOLVING FACILITY, SUCH COMMITMENT COMMISSION TO BE CALCULATED AT
A RATE OF 40% OF THE APPLICABLE REVOLVING FACILITY MARGIN, PAYABLE IN ARREARS ON
THE LAST DAY OF EACH SUCCESSIVE PERIOD OF 3 MONTHS WHICH ENDS DURING SUCH PERIOD
AND ON THE TERMINATION DATE FOR THE REVOLVING FACILITY.


 


(B)         NO COMMITMENT FEE IS PAYABLE TO THE FACILITY AGENT (FOR THE ACCOUNT
OF A LENDER) ON ANY AVAILABLE REVOLVING FACILITY COMMITMENT OF THAT LENDER FOR
ANY DAY ON WHICH THAT LENDER IS A DEFAULTING LENDER.


 


16.2          ARRANGEMENT AND UNDERWRITING FEE


 


(A)         THE COMPANY SHALL PAY TO THE BOOKRUNNERS THE FEES SPECIFIED IN THE
SENIOR FEE LETTER AT THE TIMES AND IN THE AMOUNTS SPECIFIED IN SUCH LETTER.


 


(B)         THE COMPANY SHALL PAY TO ANY ADDITIONAL FACILITY LENDERS THE FEES
SPECIFIED IN THE RELEVANT ADDITIONAL FACILITY ACCESSION DEED AT THE TIMES AND IN
THE AMOUNTS SPECIFIED IN SUCH ADDITIONAL FACILITY ACCESSION DEED.


 


16.3          AGENCY FEE


 

The Company shall pay to the Facility Agent and the Security Trustee for their
own account the fees specified in the letter dated on or about the Original
Execution Date from the Facility Agent to the Company at the times and in the
amounts specified in such letter.

 


16.4          DOCUMENTARY CREDIT FEE


 

Each Borrower shall, in respect of each Documentary Credit issued on its behalf
pay to the Facility Agent for the account of each L/C Lender (for distribution
in proportion to each L/C Lender’s L/C Proportion of such Documentary Credit) a
documentary credit fee in the currency in which the relevant Documentary Credit
is denominated at a rate equal to the applicable Revolving Facility Margin
applied on the Outstanding L/C Amount in relation to such Documentary Credit
(less any amount which has been repaid or prepaid).  Such documentary credit fee
shall be paid in arrears on each Quarter Date during the Term of the relevant
Documentary Credit and on the relevant Expiry Date (or the date of its
repayment, prepayment or cancellation, if earlier) for that Documentary Credit.

 

96

--------------------------------------------------------------------------------


 


16.5          L/C BANK FEE


 

Each relevant Borrower shall pay:

 


(A)         TO THE ORIGINAL L/C BANK A FRONTING FEE IN RESPECT OF EACH
DOCUMENTARY CREDIT REQUESTED BY IT AND ISSUED BY THE ORIGINAL L/C BANK IN THE
AMOUNT AND AT THE TIMES AGREED IN THE LETTER DATED ON OR ABOUT THE ORIGINAL
EXECUTION DATE BETWEEN THE ORIGINAL L/C BANK AND THE COMPANY; AND


 


(B)         TO ANY OTHER L/C BANK A FRONTING FEE IN RESPECT OF EACH DOCUMENTARY
CREDIT REQUESTED BY IT AND ISSUED BY THAT L/C BANK, IN THE AMOUNT AND AT THE
TIMES AGREED IN ANY LETTER ENTERED INTO BETWEEN SUCH L/C BANK AND SUCH BORROWER.


 


17.            TAXES

 


17.1          TAX GROSS-UP


 


(A)         EACH PAYMENT MADE BY THE PARENT OR AN OBLIGOR UNDER A RELEVANT
FINANCE DOCUMENT SHALL BE MADE BY IT WITHOUT ANY TAX DEDUCTION, UNLESS A TAX
DEDUCTION IS REQUIRED BY LAW.  ANY TAX DEDUCTION IN RELATION TO ANY PAYMENT DUE
IN ANY CURRENCY OTHER THAN STERLING SHALL BE CALCULATED USING THE FACILITY
AGENT’S SPOT RATE OF EXCHANGE ON THE DATE SUCH PAYMENT IS MADE AND THE PARENT
AND THE OBLIGORS SHALL HAVE NO LIABILITY IF ANY SUBSEQUENT CREDIT OR REFUND
RECEIVED BY ANY LENDER FROM ANY TAX AUTHORITY IN RELATION THERETO IS IN A
DIFFERENT AMOUNT (WHEN CONVERTED TO THE NON-STERLING CURRENCY ON ANY DATE).


 


(B)         AS SOON AS IT BECOMES AWARE THAT THE PARENT OR AN OBLIGOR IS OR WILL
BE REQUIRED BY LAW TO MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE
RATE AT WHICH OR THE BASIS ON WHICH SUCH TAX DEDUCTION IS TO BE MADE) THE PARENT
OR THE RELEVANT OBLIGOR SHALL NOTIFY THE FACILITY AGENT ACCORDINGLY.  SIMILARLY,
A LENDER SHALL NOTIFY THE FACILITY AGENT AND THE PARENT UPON BECOMING SO AWARE
IN RESPECT OF A PAYMENT PAYABLE TO THAT LENDER.


 


(C)         IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE PARENT OR AN
OBLIGOR, THE AMOUNT OF THE PAYMENT DUE SHALL, UNLESS PARAGRAPH (F) BELOW
APPLIES, BE INCREASED TO AN AMOUNT SO THAT, AFTER THE REQUIRED TAX DEDUCTION IS
MADE, THE PAYEE RECEIVES AN AMOUNT EQUAL TO THE AMOUNT IT WOULD HAVE RECEIVED
HAD NO TAX DEDUCTION BEEN REQUIRED.


 


(D)         IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE FACILITY
AGENT OR THE SECURITY TRUSTEE (OTHER THAN BY REASON OF THE FACILITY AGENT OR THE
SECURITY TRUSTEE PERFORMING ITS OBLIGATIONS AS SUCH UNDER THIS AGREEMENT THROUGH
AN OFFICE LOCATED OUTSIDE THE UNITED KINGDOM) FROM ANY PAYMENT TO ANY RELEVANT
FINANCE PARTY WHICH REPRESENTS AN AMOUNT OR AMOUNTS RECEIVED FROM THE PARENT OR
AN OBLIGOR, EITHER THE PARENT OR THAT OBLIGOR, AS THE CASE MAY BE, SHALL, UNLESS
PARAGRAPH (F) BELOW APPLIES, PAY DIRECTLY TO THAT RELEVANT FINANCE PARTY AN
AMOUNT WHICH, AFTER MAKING THE REQUIRED TAX DEDUCTION ENABLES THE PAYEE OF THAT
AMOUNT TO RECEIVE AN AMOUNT EQUAL TO THE PAYMENT WHICH IT WOULD HAVE RECEIVED IF
NO TAX DEDUCTION HAD BEEN REQUIRED.


 


(E)         IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE FACILITY
AGENT OR THE SECURITY TRUSTEE FROM ANY PAYMENT TO ANY RELEVANT FINANCE PARTY
UNDER PARAGRAPH (D) ABOVE, THE FACILITY AGENT OR THE SECURITY TRUSTEE AS
APPROPRIATE SHALL UNLESS PARAGRAPH (G) BELOW APPLIES, MAKE THAT TAX DEDUCTION
AND ANY PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT
TAXING AUTHORITY WITHIN THE TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY
LAW AND WITHIN 30 DAYS OF MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT IN
CONNECTION WITH THAT TAX DEDUCTION, THE FACILITY AGENT OR

 

97

--------------------------------------------------------------------------------


 


THE SECURITY TRUSTEE, AS APPROPRIATE, MAKING THAT TAX DEDUCTION OR OTHER PAYMENT
SHALL DELIVER TO THE RELEVANT BORROWER EVIDENCE THAT THE TAX DEDUCTION OR OTHER
PAYMENT HAS BEEN MADE OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


(F)          NEITHER THE PARENT NOR ANY OBLIGOR IS REQUIRED TO MAKE A TAX
PAYMENT TO A LENDER UNDER PARAGRAPHS (C) OR (D) ABOVE FOR A TAX DEDUCTION IN
RESPECT OF TAX IMPOSED BY THE UNITED KINGDOM ON A PAYMENT OF INTEREST IN RESPECT
OF A PARTICIPATION IN AN ADVANCE BY THAT LENDER TO ANY UK BORROWER WHERE THAT
LENDER IS NOT A QUALIFYING UK LENDER ON THE DATE ON WHICH THE RELEVANT PAYMENT
OF INTEREST IS DUE (OTHERWISE THAN AS A CONSEQUENCE OF A CHANGE IN TAX LAW) TO
THE EXTENT THAT PAYMENT COULD HAVE BEEN MADE WITHOUT A TAX DEDUCTION IF THAT
LENDER HAD BEEN A QUALIFYING UK LENDER ON THAT DATE.


 


(G)         EITHER THE PARENT OR THE RELEVANT OBLIGOR WHICH IS REQUIRED TO MAKE
A TAX DEDUCTION SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN
CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE
TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW.


 


(H)         WITHIN 30 DAYS OF MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT
REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, EITHER THE PARENT OR THE
RELEVANT OBLIGOR MAKING THAT TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO THE
FACILITY AGENT FOR THE RELEVANT FINANCE PARTY ENTITLED TO THE INTEREST TO WHICH
SUCH TAX DEDUCTION OR PAYMENT RELATES, EVIDENCE THAT THE TAX DEDUCTION OR OTHER
PAYMENT HAS BEEN MADE OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


17.2          LENDER TAX STATUS


 


(A)         EACH LENDER REPRESENTS AND WARRANTS TO THE FACILITY AGENT AND TO
EACH BORROWER:


 

(I)          IN THE CASE OF AN ORIGINAL LENDER, THAT AS AT THE ORIGINAL
EXECUTION DATE, IT HAS THE TAX STATUS SET OUT OPPOSITE ITS NAME IN PART 2 OF
SCHEDULE 1 (LENDER TAX STATUS); OR

 

(II)         IN THE CASE OF ANY OTHER LENDER, THAT AS AT THE RELEVANT TRANSFER
DATE OR INCREASE DATE, IT IS:

 

(A)       A UK BANK LENDER;

 

(B)        A UK NON-BANK LENDER AND FALLS WITHIN PARAGRAPH (A) OR (B) OF THE
DEFINITION THEREOF; OR

 

(C)        A UK TREATY LENDER,

 

as the same shall be expressly indicated in the relevant Transfer Deed or
Increase Confirmation.

 


(B)         EACH LENDER EXPRESSED TO BE A “UK NON-BANK LENDER” IN PART 2 OF
SCHEDULE 1 (LENDER TAX STATUS) OR IN THE TRANSFER DEED OR INCREASE CONFIRMATION
PURSUANT TO WHICH IT BECOMES A LENDER REPRESENTS AND WARRANTS TO:


 

(I)          THE FACILITY AGENT AND TO EACH UK BORROWER, ON THE ORIGINAL
EXECUTION DATE, OR ON THE RELEVANT TRANSFER DATE OR INCREASE DATE (AS THE CASE
MAY BE) THAT IT IS WITHIN PARAGRAPH (A) OF THE DEFINITION OF UK NON-BANK LENDER
ON THAT DATE (UNLESS, IF IT IS NOT WITHIN SUCH PARAGRAPH (A), IT IS WITHIN
PARAGRAPH (B) OF SUCH DEFINITION ON THAT DATE, AND HAS NOTIFIED THE FACILITY
AGENT OF THE CIRCUMSTANCES BY VIRTUE OF WHICH IT FALLS WITHIN SUCH PARAGRAPH
(B) AND HAS PROVIDED EVIDENCE

 

98

--------------------------------------------------------------------------------


 

OF THE SAME TO THE COMPANY IF AND TO THE EXTENT REQUESTED TO DO SO, BY THE
FACILITY AGENT; AND

 

(II)         THE FACILITY AGENT AND TO EACH UK BORROWER, THAT UNLESS IT NOTIFIES
THE FACILITY AGENT AND THE COMPANY TO THE CONTRARY IN WRITING PRIOR TO ANY SUCH
DATE, ITS REPRESENTATION AND WARRANTY IN PARAGRAPH (I) ABOVE IS TRUE IN RELATION
TO THAT LENDER’S PARTICIPATION IN EACH ADVANCE MADE TO SUCH BORROWER, ON EACH
DATE THAT SUCH UK BORROWER MAKES A PAYMENT OF INTEREST IN RELATION TO SUCH
ADVANCE.

 


(C)         A LENDER THAT INTENDS TO QUALIFY AS A UK TREATY LENDER AND EITHER
THE PARENT OR THE RELEVANT OBLIGOR THAT MAKES A PAYMENT TO WHICH THAT LENDER IS
ENTITLED SHALL COOPERATE IN COMPLETING ANY PROCEDURAL FORMALITIES AS MAY BE
NECESSARY FOR EITHER THE PARENT OR THE RELEVANT OBLIGOR TO OBTAIN AUTHORISATION
TO MAKE THAT PAYMENT WITHOUT A TAX DEDUCTION; PROVIDED, HOWEVER, THAT NOTHING IN
THIS PARAGRAPH (C) SHALL REQUIRE A LENDER TO DISCLOSE ANY CONFIDENTIAL
INFORMATION OR INFORMATION REGARDING ITS BUSINESS, TAX AFFAIRS OR TAX
COMPUTATIONS (INCLUDING, WITHOUT LIMITATION, ITS TAX RETURNS OR ITS
CALCULATIONS).


 


(D)         (I)          IF, IN RELATION TO ANY INTEREST PAYMENT TO A LENDER ON
AN ADVANCE MADE TO A UK BORROWER:


 

(A)       THAT LENDER HAS CONFIRMED TO THE RELEVANT UK BORROWER AND TO THE
FACILITY AGENT BEFORE THAT INTEREST PAYMENT WOULD OTHERWISE FALL DUE THAT:

 

(1)         IT HAS COMPLETED THE NECESSARY PROCEDURAL FORMALITIES REFERRED TO IN
PARAGRAPH (C) ABOVE; AND

 

(2)         H.M. REVENUE & CUSTOMS HAS NOT DECLINED TO ISSUE THE AUTHORISATION
REFERRED TO IN THE DEFINITION OF “UK TREATY LENDER” (THE “AUTHORISATION”) TO
THAT LENDER IN RELATION TO THAT ADVANCE, OR IF H.M. REVENUE & CUSTOMS HAS
DECLINED, THE LENDER IS DISPUTING THAT DECISION IN GOOD FAITH; AND

 

(B)        THE RELEVANT UK BORROWER HAS NOT RECEIVED THE AUTHORISATION,

 

then, such Lender may elect, by not less than 5 Business Days prior confirmation
in writing to the Facility Agent, that such interest payment (the “relevant
Interest Payment”) shall not be due and payable under Clause 13.1 (Interest
Payment Date for Revolving Facility Advances) or Clause 14.4 (Payment of
Interest for Term Facility Advances) (as applicable) until the date (the
“Confirmation Date”) which is 5 Business Days after the earlier of:

 

(X)       the date on which the Authorisation is received by the relevant UK
Borrower;

 

(Y)        the date that Lender confirms to the relevant UK Borrower and the
Facility Agent that it is not entitled to claim full relief from liability to
taxation otherwise imposed by the United Kingdom (in relation to that Lender’s
participation in Advances made to that UK Borrower) on interest under a Double
Taxation Treaty in relation to the relevant Interest Payment; and

 

(Z)        the earlier of (I) the date which is 6 months after the date on which
the relevant Interest Payment had otherwise been due and payable and

 

99

--------------------------------------------------------------------------------


 

(II) the date of final repayment (whether scheduled, voluntary or mandatory) of
principal in respect of the relevant Interest Payment.

 

(II)         FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THAT
SUB-PARAGRAPH (I) ABOVE APPLIES, THE INTEREST PERIOD OR TERM TO WHICH THE
RELEVANT INTEREST PAYMENT RELATES SHALL NOT BE EXTENDED AND THE START OF THE
IMMEDIATELY SUCCEEDING INTEREST PERIOD OR TERM SHALL NOT BE DELAYED.

 


(E)         ANY LENDER WHICH WAS A QUALIFYING UK LENDER WHEN IT BECAME PARTY TO
THIS AGREEMENT BUT SUBSEQUENTLY CEASES TO BE A QUALIFYING UK LENDER (OTHER THAN
BY REASON OF A CHANGE IN TAX LAW IN THE UNITED KINGDOM) SHALL PROMPTLY NOTIFY
THE UK BORROWERS OF THAT EVENT, PROVIDED THAT IF THERE IS A CHANGE IN TAX LAW IN
THE UNITED KINGDOM WHICH IN THE REASONABLE OPINION OF SUCH UK BORROWERS MAY
RESULT IN ANY LENDER WHICH WAS A QUALIFYING UK LENDER WHEN IT BECAME A PARTY TO
THIS AGREEMENT CEASING TO BE A QUALIFYING UK LENDER, SUCH QUALIFYING UK LENDER
SHALL CO-OPERATE WITH SUCH UK BORROWERS AND PROVIDE REASONABLE EVIDENCE
REQUESTED BY SUCH UK BORROWERS IN ORDER FOR SUCH UK BORROWERS TO DETERMINE
WHETHER SUCH LENDER HAS CEASED TO BE A QUALIFYING UK LENDER PROVIDED, HOWEVER,
THAT NOTHING IN THIS PARAGRAPH (E) SHALL REQUIRE A LENDER TO DISCLOSE ANY
CONFIDENTIAL INFORMATION OR INFORMATION REGARDING ITS BUSINESS, TAX AFFAIRS OR
TAX COMPUTATIONS (INCLUDING WITHOUT LIMITATION, ITS TAX RETURNS OR ITS
CALCULATIONS).


 


(F)          FOR THE PURPOSES OF PARAGRAPHS (A) TO (E) ABOVE, EACH LENDER SHALL
PROMPTLY DELIVER SUCH DOCUMENTS EVIDENCING ITS CORPORATE AND TAX STATUS AS THE
FACILITY AGENT OR THE COMPANY MAY REASONABLY REQUEST, PROVIDED THAT IN THE EVENT
THAT ANY LENDER FAILS TO COMPLY WITH THE FOREGOING REQUIREMENT, ANY BORROWER
SHALL BE PERMITTED:


 

(I)          TO WITHHOLD AND RETAIN AN AMOUNT IN RESPECT OF THE APPLICABLE
WITHHOLDING TAX ESTIMATED IN GOOD FAITH BY SUCH BORROWER TO BE REQUIRED TO BE
WITHHELD IN RESPECT OF INTEREST PAYABLE TO SUCH LENDER; OR

 

(II)         SUBJECT TO THE PROVISIONS OF PARAGRAPH (A) OF CLAUSE 37.5
(ASSIGNMENTS OR TRANSFERS BY LENDERS), TO REFUSE TO GRANT ITS CONSENT TO SUCH
TRANSFER.

 


(G)         IN THE EVENT THAT EITHER THE FACILITY AGENT OR THE COMPANY HAS
REASON TO BELIEVE THAT ANY REPRESENTATION GIVEN BY A LENDER IN ACCORDANCE WITH
THIS CLAUSE 17.2 IS INCORRECT OR INACCURATE, THE FACILITY AGENT OR THE COMPANY
(AS THE CASE MAY BE) SHALL PROMPTLY INFORM THE OTHER PARTY AND THE RELEVANT
LENDER, AND MAY THEREAFTER REQUEST SUCH DOCUMENTS RELATING TO THE CORPORATE AND
TAX STATUS OF SUCH LENDER AS THE FACILITY AGENT OR THE COMPANY MAY REASONABLY
REQUIRE FOR THE PURPOSES OF DETERMINING WHETHER OR NOT SUCH REPRESENTATION WAS
INDEED INCORRECT.


 


(H)         IF, FOLLOWING DELIVERY OF SUCH DOCUMENTATION AND FOLLOWING
CONSULTATION BETWEEN THE FACILITY AGENT, THE COMPANY AND THE RELEVANT LENDER,
THE COMPANY CONCLUDES (ACTING REASONABLY AND IN GOOD FAITH) THAT THERE IS
INSUFFICIENT EVIDENCE TO DETERMINE THE RELEVANT TAX STATUS OF SUCH LENDER, THE
RELEVANT BORROWER SHALL BE PERMITTED IN RESPECT OF SUCH LENDER, TO WITHHOLD AND
RETAIN AN AMOUNT IN RESPECT OF THE APPLICABLE WITHHOLDING TAX ESTIMATED IN GOOD
FAITH BY SUCH BORROWER TO BE REQUIRED TO BE WITHHELD IN RESPECT OF INTEREST
PAYABLE TO SUCH LENDER UNTIL SUCH TIME AS THAT LENDER HAS DELIVERED SUFFICIENT
EVIDENCE OF ITS TAX STATUS TO THE FACILITY AGENT AND THE COMPANY.


 


17.3          TAX INDEMNITY


 


(A)         SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY SHALL (WITHIN 5 BUSINESS
DAYS OF DEMAND BY THE FACILITY AGENT) PAY (OR PROCURE THAT EITHER THE PARENT OR
THE RELEVANT OBLIGOR PAYS) FOR THE ACCOUNT OF A PROTECTED PARTY AN AMOUNT EQUAL
TO ANY TAX

 

100

--------------------------------------------------------------------------------


 


LIABILITY WHICH THAT PROTECTED PARTY REASONABLY DETERMINES HAS BEEN OR WILL BE
SUFFERED BY THAT PROTECTED PARTY (DIRECTLY OR INDIRECTLY) IN CONNECTION WITH ANY
RELEVANT FINANCE DOCUMENT.


 


(B)         PARAGRAPH (A) ABOVE SHALL NOT APPLY:


 

(I)          WITH RESPECT TO ANY TAX LIABILITY OF A PROTECTED PARTY IN RESPECT
OF TAX ON OVERALL NET INCOME OF THAT PROTECTED PARTY; OR

 

(II)         TO THE EXTENT THAT ANY TAX LIABILITY HAS BEEN COMPENSATED FOR BY AN
INCREASED PAYMENT OR OTHER PAYMENT UNDER PARAGRAPHS (C) OR (D) OF CLAUSE 17.1
(TAX GROSS-UP) OR WOULD HAVE BEEN COMPENSATED FOR BY SUCH AN INCREASED PAYMENT
OR OTHER PAYMENT, BUT FOR THE APPLICATION OF PARAGRAPH (F) OF CLAUSE 17.1 (TAX
GROSS-UP).

 


(C)         A PROTECTED PARTY MAKING, OR INTENDING TO MAKE, A CLAIM PURSUANT TO
PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE FACILITY AGENT OF THE EVENT WHICH
WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH SUPPORTING EVIDENCE,
FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY THE COMPANY AND PROVIDE SUCH
EVIDENCE TO IT.


 


(D)         A PROTECTED PARTY SHALL, ON RECEIVING A PAYMENT FROM EITHER THE
PARENT OR AN OBLIGOR UNDER THIS CLAUSE 17.3, NOTIFY THE FACILITY AGENT.


 


(E)         IN THIS CLAUSE 17.3:


 

“Tax Liability” means, in respect of any Protected Party:

 

(I)          ANY LIABILITY OR ANY INCREASE IN THE LIABILITY OF THAT PERSON TO
MAKE ANY PAYMENT OF OR IN RESPECT OF TAX;

 

(II)         ANY LOSS OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT IN RESPECT
OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON;

 

(III)        ANY SETTING OFF AGAINST INCOME, PROFITS OR GAINS OR AGAINST ANY TAX
LIABILITY OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT IN RESPECT OF TAX WHICH
WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON; AND

 

(IV)        ANY LOSS OR SETTING OFF AGAINST ANY TAX LIABILITY OF A RIGHT TO
REPAYMENT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON.

 

For this purpose, any question of whether or not any relief, allowance,
deduction, credit or right to repayment of tax has been lost or set off in
relation to any person, and if so, the date on which that loss or set off took
place, shall be conclusively determined by that person, acting reasonably and in
good faith and such determination shall be binding on the relevant parties to
this Agreement.

 

“Tax on Overall Net Income” means, in relation to a Protected Party, tax (other
than tax deducted or withheld from any payment) imposed on the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party by the jurisdiction in which the relevant Relevant Finance
Party is incorporated or, if different, the jurisdiction (or jurisdictions) in
which the Relevant Finance Party is treated as residing for tax purposes or in
which the relevant Relevant Finance Party’s Facility Office or head office is
situated.

 

101

--------------------------------------------------------------------------------


 


17.4          TAX CREDIT


 


(A)         IF EITHER THE PARENT OR AN OBLIGOR MAKES A TAX PAYMENT AND THE
RELEVANT RELEVANT FINANCE PARTY DETERMINES, IN ITS SOLE OPINION, THAT:


 

(I)          A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX PAYMENT; AND

 

(II)         THAT RELEVANT FINANCE PARTY HAS OBTAINED, UTILISED AND RETAINED
THAT TAX CREDIT,

 

the Relevant Finance Party shall (subject to paragraph (b) below and to the
extent that such Relevant Finance Party can do so without prejudicing the
availability and/or the amount of the Tax Credit and the right of that Relevant
Finance Party to obtain any other benefit, relief or allowance which may be
available to it) pay to either the Parent or the relevant Obligor such amount
which that Relevant Finance Party determines, in its sole opinion, will leave it
(after that payment) in the same after-tax position as it would have been in had
the Tax Payment not been required to be made by the Parent or the relevant
Obligor.

 


(B)         (I)                             EACH RELEVANT FINANCE PARTY SHALL
HAVE AN ABSOLUTE DISCRETION AS TO THE TIME AT WHICH AND THE ORDER AND MANNER IN
WHICH IT REALISES OR UTILISES ANY TAX CREDITS AND SHALL NOT BE OBLIGED TO
ARRANGE ITS BUSINESS OR ITS TAX AFFAIRS IN ANY PARTICULAR WAY IN ORDER TO BE
ELIGIBLE FOR ANY CREDIT OR REFUND OR SIMILAR BENEFIT.


 

(II)         NO RELEVANT FINANCE PARTY SHALL BE OBLIGED TO DISCLOSE TO ANY OTHER
PERSON ANY INFORMATION REGARDING ITS BUSINESS, TAX AFFAIRS OR TAX COMPUTATIONS
(INCLUDING, WITHOUT LIMITATION, ITS TAX RETURNS OR ITS CALCULATIONS).

 

(III)        IF A RELEVANT FINANCE PARTY HAS MADE A PAYMENT TO THE PARENT OR AN
OBLIGOR PURSUANT TO THIS CLAUSE 17.4 ON ACCOUNT OF A TAX CREDIT AND IT
SUBSEQUENTLY TRANSPIRES THAT THAT RELEVANT FINANCE PARTY DID NOT RECEIVE THAT
TAX CREDIT, OR RECEIVED A REDUCED TAX CREDIT, EITHER THE PARENT OR SUCH OBLIGOR,
AS THE CASE MAY BE, SHALL, ON DEMAND, PAY TO THAT RELEVANT FINANCE PARTY THE
AMOUNT WHICH THAT RELEVANT FINANCE PARTY DETERMINES, ACTING REASONABLY AND IN
GOOD FAITH, WILL PUT IT (AFTER THAT PAYMENT IS RECEIVED) IN THE SAME AFTER-TAX
POSITION AS IT WOULD HAVE BEEN IN HAD NO SUCH PAYMENT OR A REDUCED PAYMENT BEEN
MADE TO THE PARENT OR SUCH OBLIGOR.

 


(C)         NO RELEVANT FINANCE PARTY SHALL BE OBLIGED TO MAKE ANY PAYMENT UNDER
THIS CLAUSE 17.4 IF, BY DOING SO, IT WOULD CONTRAVENE THE TERMS OF ANY
APPLICABLE LAW OR ANY NOTICE, DIRECTION OR REQUIREMENT OF ANY GOVERNMENTAL OR
REGULATORY AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW).


 


18.            INCREASED COSTS

 


18.1          INCREASED COSTS


 

Subject to Clause 18.3 (Exceptions), each Borrower shall, within 3 Business Days
of a demand by the Facility Agent, pay for the account of a Relevant Finance
Party the amount of any Increased Cost incurred by that Relevant Finance Party
or any of its Affiliates as a result (direct or indirect) of:

 


(A)         THE INTRODUCTION OR IMPLEMENTATION OF OR ANY CHANGE IN (OR ANY
CHANGE IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW,
REGULATION, PRACTICE OR CONCESSION OR ANY DIRECTIVE, REQUIREMENT, REQUEST OR
GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW BUT WHERE SUCH LAW,
REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE
DOES NOT HAVE THE FORCE OF LAW, IT IS ONE WITH WHICH

 

102

--------------------------------------------------------------------------------


 


BANKS OR FINANCIAL INSTITUTIONS SUBJECT TO THE SAME ARE GENERALLY ACCUSTOMED TO
COMPLY) OF ANY CENTRAL BANK, INCLUDING THE EUROPEAN CENTRAL BANK, THE FINANCIAL
SERVICES AUTHORITY OR ANY OTHER FISCAL, MONETARY, REGULATORY OR OTHER AUTHORITY
AFTER THE ORIGINAL EXECUTION DATE; OR


 


(B)         COMPLIANCE WITH ANY LAW, REGULATION, PRACTICE, CONCESSION OR ANY
SUCH DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE MADE AFTER THE ORIGINAL
EXECUTION DATE.


 


18.2          INCREASED COSTS CLAIMS


 


(A)         A RELEVANT FINANCE PARTY INTENDING TO MAKE A CLAIM PURSUANT TO
CLAUSE 18.1 (INCREASED COSTS) SHALL NOTIFY THE FACILITY AGENT OF THE EVENT
GIVING RISE TO THE CLAIM, FOLLOWING WHICH THE FACILITY AGENT SHALL PROMPTLY
NOTIFY THE RELEVANT BORROWER.


 


(B)         EACH RELEVANT FINANCE PARTY SHALL, AS SOON AS PRACTICABLE AFTER A
DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF
ITS, OR IF APPLICABLE, ITS AFFILIATE’S INCREASED COSTS AND SETTING OUT IN
REASONABLE DETAIL THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM AND ITS
CALCULATIONS IN RELATION TO SUCH INCREASED COSTS.


 


18.3          EXCEPTIONS


 

Clause 18.1 (Increased Costs) does not apply to the extent any Increased Cost:

 


(A)         IS ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE MADE BY THE
PARENT OR AN OBLIGOR, AS THE CASE MAY BE;


 


(B)         IS COMPENSATED FOR BY CLAUSE 17.3 (TAX INDEMNITY) (OR WOULD HAVE
BEEN COMPENSATED FOR BY CLAUSE 17.3 (TAX INDEMNITY) BUT WAS NOT SO COMPENSATED
SOLELY BECAUSE PARAGRAPH (B) OF CLAUSE 17.3 (TAX INDEMNITY) APPLIED) OR BECAUSE
OF ANY FAILURE TO COMPLETE NECESSARY PROCEDURAL FORMALITIES UNDER PARAGRAPH
(C) OF CLAUSE 17.2 (LENDER TAX STATUS);


 


(C)         IS COMPENSATED FOR BY THE PAYMENT OF THE MANDATORY COST;


 


(D)         IS ATTRIBUTABLE TO THE GROSS NEGLIGENCE OF OR WILFUL BREACH BY, THE
RELEVANT FINANCE PARTY OR, IF APPLICABLE, ANY OF ITS AFFILIATES OF ANY LAW,
REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE,
TO WHICH THE IMPOSITION OF SUCH INCREASED COST RELATES;


 


(E)         SUFFERED BY A RELEVANT FINANCE PARTY AND IN RESPECT OF WHICH THAT
RELEVANT FINANCE PARTY INTENDS TO MAKE A CLAIM PURSUANT TO PARAGRAPH (A) OF
CLAUSE 18.2 (INCREASED COSTS CLAIMS), IS NOT (AND ITS CLAIM UNDER PARAGRAPH
(A) OF CLAUSE 18.2 (INCREASED COSTS CLAIMS) IS NOT) NOTIFIED BY THAT RELEVANT
FINANCE PARTY TO THE FACILITY AGENT WITHIN 30 DAYS OF THAT RELEVANT FINANCE
PARTY BECOMING AWARE THAT IT HAD SUFFERED THE RELEVANT INCREASED COST; OR


 


(F)          IS ATTRIBUTABLE TO THE IMPLEMENTATION OF OR COMPLIANCE WITH THE
“INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND CAPITAL STANDARDS, A
REVISED FRAMEWORK” PUBLISHED BY THE BASEL COMMITTEE ON BANKING SUPERVISION IN
JUNE 2004 IN THE FORM EXISTING ON THE ORIGINAL EXECUTION DATE (“BASEL II”) OR
ANY OTHER LAW OR REGULATION WHICH IMPLEMENTS BASEL II (WHETHER SUCH
IMPLEMENTATION, APPLICATION OR COMPLIANCE IS BY A GOVERNMENT, REGULATOR,
RELEVANT FINANCE PARTY OR ANY OF ITS AFFILIATES).

 

103

--------------------------------------------------------------------------------


 


19.            ILLEGALITY

 


19.1          ILLEGALITY OF A LENDER


 

If at any time after a Lender becomes a party to this Agreement it becomes
unlawful in any applicable jurisdiction for such Lender to perform any of its
obligations as contemplated by this Agreement or any Ancillary Facility Document
respectively or to make, fund, issue or maintain its participation in any
Utilisation or, in the case of an Ancillary Facility Lender, any utilisation
under any Ancillary Facility:

 


(A)         THAT LENDER SHALL PROMPTLY NOTIFY THE FACILITY AGENT UPON BECOMING
AWARE OF THAT EVENT;


 


(B)         UPON THE FACILITY AGENT NOTIFYING THE COMPANY, THE COMMITMENTS OF
THAT LENDER SHALL IMMEDIATELY BE REDUCED TO ZERO AND CANCELLED OR, IF REQUIRED
BY THE COMPANY, ON SUCH DATE TRANSFERRED TO ANOTHER BANK OR INSTITUTION WILLING
TO ACCEPT THAT TRANSFER; AND


 


(C)         UPON THE FACILITY AGENT NOTIFYING THE COMPANY, THE COMPANY SHALL
PROCURE THAT EACH BORROWER WILL, ON SUCH DATE AS THE FACILITY AGENT SHALL HAVE
SPECIFIED (BEING NO EARLIER THAN THE LAST DAY PERMITTED BY LAW):


 

(I)          REPAY THAT LENDER’S PARTICIPATION IN THE UTILISATIONS UTILISED BY
THAT BORROWER (TOGETHER WITH ACCRUED INTEREST ON AND ALL OTHER AMOUNTS OWING TO
THAT LENDER UNDER THE RELEVANT FINANCE DOCUMENTS) OR, IF REQUIRED BY THE
COMPANY, THAT LENDER’S PARTICIPATIONS SHALL ON SUCH DATE BE TRANSFERRED AT PAR
TO ANOTHER BANK OR INSTITUTION WILLING TO ACCEPT THAT TRANSFER (TO THE EXTENT IT
IS LAWFUL FOR SUCH LENDER TO UNDERTAKE SUCH TRANSFER); AND/OR

 

(II)         REPAY EACH AMOUNT PAYABLE OR, AS THE CASE MAY BE, PROVIDE FULL CASH
COVER IN RESPECT OF EACH CONTINGENT LIABILITY UNDER EACH ANCILLARY FACILITY OF
THAT ANCILLARY FACILITY LENDER.

 


19.2          ILLEGALITY IN RELATION TO AN L/C BANK


 

If it becomes unlawful in any relevant jurisdiction for an L/C Bank to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Documentary Credit (an “Affected Documentary Credit”):

 


(A)         THAT L/C BANK SHALL PROMPTLY NOTIFY THE FACILITY AGENT UPON BECOMING
AWARE OF THAT EVENT:


 


(B)         UPON THE FACILITY AGENT NOTIFYING THE COMPANY, THAT L/C BANK SHALL
NOT BE OBLIGED TO ISSUE ANY FUTURE DOCUMENTARY CREDIT THAT WOULD GIVE RISE TO
SUCH UNLAWFULNESS; AND


 


(C)         UPON THE FACILITY AGENT NOTIFYING THE COMPANY, EACH RELEVANT
BORROWER SHALL USE ITS BEST ENDEAVOURS TO PROCURE THE RELEASE OF ANY AFFECTED
DOCUMENTARY CREDIT.


 


20.            MITIGATION

 


20.1          MITIGATION


 


(A)         EACH RELEVANT FINANCE PARTY SHALL IN CONSULTATION WITH THE RELEVANT
BORROWER, TAKE ALL REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE
AND WHICH WOULD RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER, OR PURSUANT TO, OR
CANCELLED PURSUANT TO, ANY OF CLAUSE 17 (TAXES), CLAUSE 18 (INCREASED COSTS),
SCHEDULE 7 (MANDATORY COST FORMULA) OR CLAUSE 19 (ILLEGALITY) INCLUDING (BUT NOT
LIMITED TO) TRANSFERRING ITS RIGHTS AND OBLIGATIONS UNDER THE RELEVANT FINANCE
DOCUMENTS TO ANOTHER AFFILIATE OR FACILITY OFFICE OR FINANCIAL INSTITUTION
ACCEPTABLE TO SUCH BORROWER WHICH IS WILLING TO PARTICIPATE IN ANY FACILITY IN
WHICH SUCH LENDER HAS PARTICIPATED.

 

104

--------------------------------------------------------------------------------


 


(B)         PARAGRAPH (A) ABOVE DOES NOT IN ANY WAY LIMIT THE OBLIGATIONS OF THE
PARENT OR ANY OBLIGOR UNDER THE RELEVANT FINANCE DOCUMENTS.


 


20.2          LIMITATION OF LIABILITY


 


(A)         WITH EFFECT FROM THE ORIGINAL EXECUTION DATE, EACH OF THE BORROWERS
AGREES TO INDEMNIFY EACH RELEVANT FINANCE PARTY FOR ALL COSTS AND EXPENSES
REASONABLY INCURRED BY THAT RELEVANT FINANCE PARTY AS A RESULT OF STEPS TAKEN BY
IT UNDER CLAUSE 20.1 (MITIGATION).


 


(B)         A RELEVANT FINANCE PARTY IS NOT OBLIGED TO TAKE ANY STEPS UNDER
CLAUSE 20.1 (MITIGATION) IF, IN THE OPINION OF THAT RELEVANT FINANCE PARTY
(ACTING REASONABLY), TO DO SO MIGHT IN ANY WAY BE PREJUDICIAL TO IT.


 


21.            REPRESENTATIONS AND WARRANTIES

 


21.1          TIME FOR MAKING REPRESENTATIONS AND WARRANTIES


 


(A)         EACH OBLIGOR IN RELATION TO ITSELF AND, TO THE EXTENT EXPRESSED TO
BE APPLICABLE TO THEM, ITS SUBSIDIARIES, MAKES EACH OF THE FOLLOWING
REPRESENTATIONS AND WARRANTIES TO EACH RELEVANT FINANCE PARTY ON THE ORIGINAL
EXECUTION DATE OTHER THAN IN THE CASE OF THE REPRESENTATIONS GIVEN UNDER
CLAUSE 21.16 (ACCURACY OF INFORMATION) WHICH SHALL BE GIVEN AS OF THE APPLICABLE
DATES SPECIFIED IN THAT CLAUSE.


 


(B)         THE ULTIMATE PARENT IN RELATION TO ITSELF MAKES EACH OF THE
REPRESENTATIONS AND WARRANTIES SET OUT IN CLAUSES 21.2 (DUE ORGANISATION), 21.5
(NO IMMUNITY), 21.6 (GOVERNING LAW AND JUDGMENTS), 21.7 (ALL ACTIONS TAKEN),
21.8 (NO FILING OR STAMP TAXES), 21.9 (BINDING OBLIGATIONS), 21.10 (NO
WINDING-UP), 21.13 (ORIGINAL FINANCIAL STATEMENTS) (AS TO THE ORIGINAL FINANCIAL
STATEMENTS PROVIDED BY IT), 21.14 (NO MATERIAL ADVERSE CHANGE), 21.15 (NO
UNDISCLOSED LIABILITIES), 21.18 (EXECUTION OF RELEVANT FINANCE DOCUMENTS), 21.21
(NECESSARY AUTHORISATIONS), 21.27 (INVESTMENT COMPANY ACT), 21.28 (MARGIN
STOCK), 21.33 (US PATRIOT ACT) AND 21.34 (COMPLIANCE WITH ERISA) TO EACH
RELEVANT FINANCE PARTY ON THE ORIGINAL EXECUTION DATE.  ANY HOLDING COMPANY OF
THE ULTIMATE PARENT WHO ACCEDES TO THIS AGREEMENT PURSUANT TO CLAUSE 26.3
(ACCEDING HOLDING COMPANY) MAKES EACH OF THE REPEATING REPRESENTATIONS, TO THE
EXTENT THEY ARE LISTED IN THE FOREGOING SENTENCE, WITH RESPECT TO ITSELF ON THE
DATE ON WHICH IT ACCEDES TO THIS AGREEMENT.


 


(C)         THE PARENT IN RELATION TO ITSELF MAKES EACH OF THE REPRESENTATIONS
AND WARRANTIES SET OUT IN CLAUSES 21.2 (DUE ORGANISATION), 21.3 (NO DEDUCTION),
21.4 (CLAIMS PARI PASSU), 21.5 (NO IMMUNITY), 21.6 (GOVERNING LAW AND
JUDGMENTS), 21.7 (ALL ACTIONS TAKEN), 21.8 (NO FILING OR STAMP TAXES), 21.9
(BINDING OBLIGATIONS), 21.10 (NO WINDING-UP), PARAGRAPH (C) OF CLAUSE 21.17
(INDEBTEDNESS AND ENCUMBRANCES), 21.18 (EXECUTION OF RELEVANT FINANCE
DOCUMENTS), PARAGRAPH (C) OF CLAUSE 21.19 (STRUCTURE), 21.21 (NECESSARY
AUTHORISATIONS), 21.26 (SECURITY) AND 21.30 (CENTRE OF MAIN INTERESTS), TO EACH
RELEVANT FINANCE PARTY ON THE ORIGINAL EXECUTION DATE.


 


21.2          DUE ORGANISATION


 

It is a company duly organised or a partnership duly formed, in either case,
validly existing under the laws of its jurisdiction of incorporation or
establishment with power to enter into those of the Relevant Finance Documents
to which it is party and to exercise its rights and perform its obligations
thereunder and all corporate and (subject to paragraph (c) of the definition of
Reservations) other action required to authorise its execution of those of the
Relevant Finance Documents to which it is party and its performance of its
obligations have been duly taken.

 

105

--------------------------------------------------------------------------------


 


21.3          NO DEDUCTION


 

Under the laws of its Relevant Tax Jurisdiction in force as at the Original
Execution Date, it will not be required to make any deduction for or withholding
on account of tax from any payment it may make under any of the Relevant Finance
Documents to any Lender which is a Qualifying UK Lender.

 


21.4          CLAIMS PARI PASSU


 

Subject to the Reservations, the claims of the Relevant Finance Parties against
it under the Relevant Finance Documents to which it is party rank and will rank
at least pari passu with the claims of all its unsecured and unsubordinated
creditors save those whose claims are preferred by any bankruptcy, insolvency,
liquidation or similar laws of general application.

 


21.5          NO IMMUNITY


 

In any legal proceedings taken in its jurisdiction of incorporation or
establishment and, if different, England in relation to any of the Relevant
Finance Documents to which it is party it will not be entitled to claim for
itself or any of its assets immunity from suit, execution, attachment or other
legal process.

 


21.6          GOVERNING LAW AND JUDGMENTS


 

Subject to the Reservations, in any legal proceedings taken in its jurisdiction
of incorporation or establishment in relation to any of the Relevant Finance
Documents to which it is party, the choice of law expressed in such documents to
be the governing law of it and any judgment obtained in such jurisdiction will
be recognised and enforced.

 


21.7          ALL ACTIONS TAKEN


 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 


(A)         TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS UNDER AND
PERFORM AND COMPLY WITH ALL MATERIAL OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT
IN THE RELEVANT FINANCE DOCUMENTS TO WHICH IT IS PARTY;


 


(B)         SUBJECT TO THE RESERVATIONS, TO ENSURE THAT ALL MATERIAL OBLIGATIONS
EXPRESSED TO BE ASSUMED BY IT IN THE RELEVANT FINANCE DOCUMENTS TO WHICH IT IS
PARTY ARE LEGAL, VALID AND BINDING; AND


 


(C)         SUBJECT TO THE RESERVATIONS, TO MAKE THE RELEVANT FINANCE DOCUMENTS
TO WHICH IT IS PARTY ADMISSIBLE IN EVIDENCE IN ITS JURISDICTION OF INCORPORATION
OR ESTABLISHMENT AND, IF DIFFERENT, THE UNITED KINGDOM,


 

have been done, fulfilled and performed.

 


21.8          NO FILING OR STAMP TAXES


 

Under the laws of its Relevant Tax Jurisdiction and, if different, the United
Kingdom, in force as at the Original Execution Date, it is not necessary that
any of the Relevant Finance Documents to which it is party be filed, recorded or
enrolled with any court or other authority in such jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to any of them
other than those filings which are necessary to perfect the Security and save as
stated in the Reservations.

 

106

--------------------------------------------------------------------------------


 


21.9          BINDING OBLIGATIONS


 

Subject to the Reservations, the obligations expressed to be assumed by it in
the Relevant Finance Documents to which it is party, are legal, valid and
binding and enforceable against it in accordance with the terms thereof and no
limit on its powers will be exceeded as a result of the borrowings, grant of
security or giving of guarantees contemplated by such Relevant Finance Documents
or the performance by it of any of its obligations thereunder.

 


21.10        NO WINDING-UP


 


(A)         NONE OF THE ULTIMATE PARENT, THE PARENT, THE COMPANY OR ANY OTHER
OBLIGOR THAT IS A MATERIAL SUBSIDIARY IS TAKING ANY CORPORATE ACTION NOR ARE ANY
OTHER STEPS BEING TAKEN (INCLUDING THE COMMENCEMENT OF ANY LEGAL PROCEEDINGS)
AGAINST THE ULTIMATE PARENT, THE PARENT, THE COMPANY OR ANY OTHER OBLIGOR THAT
IS A MATERIAL SUBSIDIARY, FOR ITS WINDING-UP, DISSOLUTION OR ADMINISTRATION OR
FOR THE APPOINTMENT OF A RECEIVER, ADMINISTRATOR, ADMINISTRATIVE RECEIVER,
CONSERVATOR, CUSTODIAN, TRUSTEE OR SIMILAR OFFICER OF IT OR OF ANY OR ALL OF ITS
ASSETS OR REVENUES SAVE AS PERMITTED UNDER PARAGRAPHS (C), (D) OR (E) OF
CLAUSE 25.8 (MERGERS), CLAUSE 25.18 (INTERNAL REORGANISATIONS) OR AS OTHERWISE
DISCLOSED TO THE FACILITY AGENT PRIOR TO THE ORIGINAL EXECUTION DATE.


 


(B)         EACH US OBLIGOR IS SOLVENT.


 


21.11        NO EVENT OF DEFAULT


 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Advance.

 


21.12        NO MATERIAL PROCEEDINGS


 

No litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency which is reasonably likely to be determined adversely
to it and which, if so adversely determined, has or is reasonably likely to have
a Material Adverse Effect has been started or, to the best of its knowledge, is
threatened in writing or, is pending against it or any member of the Bank Group
other than litigation, arbitration or administrative proceedings commenced prior
to the Original Execution Date, details of which have been disclosed to the
Lenders prior to the Original Execution Date.

 


21.13        ORIGINAL FINANCIAL STATEMENTS


 

Its Original Financial Statements were prepared in accordance with GAAP which
has been consistently applied (unless and to the extent expressly disclosed to
the Facility Agent in writing to the contrary before the Original Execution
Date) and fairly present in all material respects the consolidated financial
position of the group of companies to which they relate at the date as of which
they were prepared and/or (as appropriate) the results of operations and changes
in financial position during the period for which they were prepared.

 


21.14        NO MATERIAL ADVERSE CHANGE


 

Since publication of its Original Financial Statements, no event or series of
events has occurred, in each case, which has or is reasonably likely to have a
Material Adverse Effect.

 


21.15        NO UNDISCLOSED LIABILITIES


 

As at 31 December 2009, neither the Ultimate Parent nor any of its Subsidiaries
had any material liabilities (contingent or otherwise) which were not disclosed
in the Original Financial Statements (including the notes thereto) or reserved
against therein and the Group had no

 

107

--------------------------------------------------------------------------------


 

material unrealised or anticipated losses arising from commitments entered into
by it which were not so disclosed or reserved against, in each case, to the
extent required to be disclosed by GAAP.

 


21.16        ACCURACY OF INFORMATION


 

In the case of the Company only:

 


(A)         TO THE BEST OF ITS KNOWLEDGE AND BELIEF HAVING MADE ALL REASONABLE
AND PROPER ENQUIRIES, ALL STATEMENTS OF FACT RELATING TO THE BUSINESS, ASSETS,
FINANCIAL CONDITION AND OPERATIONS OF THE GROUP CONTAINED IN THE INFORMATION
MEMORANDUM ARE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE
DATE IT IS ISSUED;


 


(B)         THE OPINIONS AND VIEWS EXPRESSED IN THE INFORMATION MEMORANDUM AND
THE AGREED BUSINESS PLAN REPRESENT THE HONESTLY HELD OPINIONS AND VIEWS OF THE
COMPANY AND WERE ARRIVED AT AFTER CAREFUL CONSIDERATION AND WERE BASED ON
REASONABLE GROUNDS AS AT THE DATES ON WHICH THEY WERE PREPARED;


 


(C)         ALL FINANCIAL PROJECTIONS AND FORECASTS MADE BY ANY MEMBER OF THE
BANK GROUP IN THE INFORMATION MEMORANDUM OR THE AGREED BUSINESS PLAN HAVE BEEN
PREPARED IN GOOD FAITH AND ARE BASED UPON REASONABLE ASSUMPTIONS (IT BEING
UNDERSTOOD THAT SUCH FINANCIAL PROJECTIONS ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE COMPANY AND THAT NO
ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS WILL BE REALISED); AND


 


(D)         (OTHER THAN IN RESPECT OF THE FINANCIAL PROJECTIONS AND FORECASTS
REFERRED TO IN PARAGRAPH (C) ABOVE), THE INFORMATION MEMORANDUM DOES NOT OMIT TO
DISCLOSE OR TAKE INTO ACCOUNT ANY MATTER KNOWN TO THE COMPANY AFTER DUE AND
CAREFUL ENQUIRY WHERE FAILURE TO DISCLOSE OR TAKE INTO ACCOUNT SUCH MATTER WOULD
RESULT IN THE INFORMATION MEMORANDUM BEING MISLEADING IN ANY MATERIAL RESPECT AS
AT THE DATE IT IS ISSUED.


 


21.17        INDEBTEDNESS AND ENCUMBRANCES


 


(A)         SAVE AS PERMITTED UNDER THIS AGREEMENT, NEITHER IT NOR ANY MEMBER OF
THE BANK GROUP HAS INCURRED ANY FINANCIAL INDEBTEDNESS WHICH IS OUTSTANDING.


 


(B)         SAVE AS PERMITTED UNDER THIS AGREEMENT, NO ENCUMBRANCE EXISTS OVER
ALL OR ANY OF THE PRESENT OR FUTURE REVENUES OR ASSETS OF ANY MEMBER OF THE BANK
GROUP.


 


(C)         IN RELATION TO THE PARENT ONLY, SAVE AS PROVIDED IN THE SECURITY
DOCUMENTS NO ENCUMBRANCE EXISTS OVER ANY OF ITS RIGHTS, TITLE OR INTEREST IN THE
SHARES OF THE COMPANY OR THE PARENT INTERCOMPANY DEBT OWED TO IT BY THE COMPANY.


 


21.18        EXECUTION OF RELEVANT FINANCE DOCUMENTS


 

Its execution of the Relevant Finance Documents to which it is party and the
exercise of its rights and performance of its obligations thereunder do not and
will not:

 


(A)         CONFLICT WITH ANY AGREEMENT, MORTGAGE, BOND OR OTHER INSTRUMENT OR
TREATY TO WHICH IT IS A PARTY OR WHICH IS BINDING UPON IT OR ANY OF ITS ASSETS
(SAVE AS CONTEMPLATED BY PARAGRAPH (C) OF THE DEFINITION OF RESERVATIONS) IN A
MANNER THAT HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)         CONFLICT WITH ANY MATTER CONTAINED IN ITS CONSTITUTIONAL DOCUMENTS;
OR


 


(C)         CONFLICT WITH ANY APPLICABLE LAW.

 

108

--------------------------------------------------------------------------------


 


21.19        STRUCTURE


 


(A)         THE GROUP STRUCTURE CHART IS A COMPLETE AND ACCURATE REPRESENTATION
OF THE STRUCTURE OF THE GROUP IN ALL MATERIAL RESPECTS PRIOR TO THE ORIGINAL
EXECUTION DATE.


 


(B)         THE COMPANY IS A WHOLLY-OWNED SUBSIDIARY OF THE PARENT.


 


(C)         IN THE CASE OF THE PARENT, IT DOES NOT CARRY ON ANY BUSINESS OR
CONDUCT ANY ACTIVITIES (OTHER THAN IN RESPECT OF THE EXISTING HIGH YIELD NOTES,
AND ANY ON-LENDING OF THE PROCEEDS THEREOF).


 


21.20        ENVIRONMENTAL MATTERS


 


(A)         IT HAS TO THE BEST OF ITS KNOWLEDGE AND BELIEF:


 

(I)          COMPLIED WITH ALL ENVIRONMENTAL LAWS TO WHICH IT IS SUBJECT;

 

(II)         OBTAINED ALL ENVIRONMENTAL LICENCES REQUIRED IN CONNECTION WITH ITS
BUSINESS; AND

 

(III)        COMPLIED WITH THE TERMS OF ALL SUCH ENVIRONMENTAL LICENCES,

 

in each case where failure to do so has or is reasonably likely to have a
Material Adverse Effect.

 


(B)         TO THE BEST OF ITS KNOWLEDGE AND BELIEF, THERE IS NO ENVIRONMENTAL
CLAIM PENDING OR THREATENED AGAINST IT, WHICH HAS OR IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(C)         NO:


 

(I)          PROPERTY CURRENTLY OR PREVIOUSLY OWNED, LEASED, OCCUPIED OR
CONTROLLED BY IT IS CONTAMINATED WITH ANY HAZARDOUS SUBSTANCE; AND

 

(II)         DISCHARGE, RELEASE, LEAKING, MIGRATION OR ESCAPE OF ANY HAZARDOUS
SUBSTANCE INTO THE ENVIRONMENT HAS OCCURRED OR IS OCCURRING ON, UNDER OR FROM
THAT PROPERTY,

 

in each case in circumstances where the same has or is reasonably likely to have
a Material Adverse Effect.

 


21.21        NECESSARY AUTHORISATIONS


 


(A)         THE NECESSARY AUTHORISATIONS REQUIRED BY IT ARE IN FULL FORCE AND
EFFECT;


 


(B)         IT IS IN COMPLIANCE WITH THE MATERIAL PROVISIONS OF EACH NECESSARY
AUTHORISATION RELATING TO IT; AND


 


(C)         TO THE BEST OF ITS KNOWLEDGE, NONE OF THE NECESSARY AUTHORISATIONS
RELATING TO IT ARE THE SUBJECT OF ANY PENDING OR THREATENED PROCEEDINGS OR
REVOCATION,


 

in each case, except where any failure to maintain such Necessary Authorisations
in full force and effect, any non-compliance or any proceedings or revocation
has or is reasonably likely to have a Material Adverse Effect and subject to the
Reservations.

 

109

--------------------------------------------------------------------------------



 


21.22        INTELLECTUAL PROPERTY


 

The Intellectual Property Rights owned by or licensed to it are all the material
Intellectual Property Rights required by it in order to carry out, maintain and
operate its business, properties and assets, and so far as it is aware, it does
not infringe, in any way any Intellectual Property Rights of any third party
save, in each case, where the failure to own or license the relevant
Intellectual Property Rights or any infringement thereof has or is reasonably
likely to have a Material Adverse Effect.

 


21.23        OWNERSHIP OF ASSETS


 

Save to the extent disposed of in a manner permitted by the terms of any of the
Relevant Finance Documents with effect from and after the Original Execution
Date, it has good title to or valid leases or licences of or is otherwise
entitled to use all material assets necessary to conduct its business taken as a
whole in a manner consistent with the Agreed Business Plan except to the extent
that the failure to have such title, leases or licences or to be so entitled has
or is reasonably likely to have a Material Adverse Effect.

 


21.24        PAYMENT OF TAXES


 

It has no claims or liabilities which are being, or are reasonably likely to be,
asserted against it with respect to taxes which, if adversely determined, has or
is reasonably likely to have a Material Adverse Effect save to the extent it (or
any member of the Group) having set aside proper reserves for such claims or
liabilities, can demonstrate that the same are being contested in good faith on
the basis of appropriate professional advice.  All reports and returns on which
taxes are required to be shown have been filed within any applicable time limits
and all material taxes required to be paid have been paid within any applicable
time period other than to the extent that a failure to do so has or is
reasonably likely to have a Material Adverse Effect.

 


21.25        PENSION PLANS


 


(A)         EACH UK DB SCHEME HAS BEEN VALUED BY AN ACTUARY APPOINTED BY THE
TRUSTEES OF SUCH PLAN IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL LAWS
APPLICABLE TO IT AND USING ACTUARIAL ASSUMPTIONS AND RECOMMENDATIONS COMPLYING
WITH STATUTORY REQUIREMENTS OR APPROVED BY THE ACTUARY AND SINCE THE MOST RECENT
VALUATION THE RELEVANT EMPLOYERS HAVE PAID CONTRIBUTIONS TO THE PLAN IN
ACCORDANCE WITH THE SCHEDULE OF CONTRIBUTIONS IN FORCE FROM TIME TO TIME IN
RELATION TO THE PLAN, IN THE CASE OF EACH OF THE FOREGOING, SAVE TO THE EXTENT
THAT ANY FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)         NEITHER IT NOR ANY ERISA AFFILIATE HAS, AT ANY TIME, MAINTAINED OR
CONTRIBUTED TO, AND IS NOT OBLIGED TO MAINTAIN OR CONTRIBUTE TO, ANY PLAN THAT
IS SUBJECT TO TITLE IV OR SECTION 302 OF ERISA AND/OR SECTION 412 OF THE CODE OR
ANY MULTIEMPLOYER PLAN.


 


21.26        SECURITY


 

Subject to the Reservations, it is the legal or beneficial owner of all assets
and other property which it purports to charge, mortgage, pledge, assign or
otherwise secure pursuant to each Security Document and (subject to their
registration or filing at appropriate registries for the purposes of perfecting
the Security created thereunder and the Reservations) those Security Documents
to which it is a party create and give rise to valid and effective Security
having the ranking expressed in those Security Documents.

 

110

--------------------------------------------------------------------------------



 


21.27        INVESTMENT COMPANY ACT


 

Neither it nor any of its Subsidiaries is required to register as an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the US Investment Company Act of 1940, as amended.  Neither the
making of any Drawing, nor the application of the proceeds or repayment thereof
by any Obligor, nor the consummation of the other transactions contemplated
hereby, will violate any provision of such Act or any rule, regulation or order
of the SEC promulgated thereunder.

 


21.28        MARGIN STOCK


 

In the case of the Ultimate Parent only, no Advance (or the proceeds thereof)
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.  Neither the making of any
Advance nor the use of the proceeds thereof nor the occurrence of any other
Utilisation will violate or be inconsistent with the provisions of Regulation T,
Regulation U or Regulation X.

 


21.29        INSURANCE


 

Each member of the Bank Group is adequately insured for the purposes of its
business with reputable underwriters or insurance companies against such risks
and to such extent as is necessary or usual for prudent companies carrying on
such a business (other than insurance in respect of the underground portion of
the cable network and various pavement-based electronics associated with the
cable network as disclosed in the Group’s public disclosure documents) and
except to the extent that the failure to so insure has or is reasonably likely
to have a Material Adverse Effect.

 


21.30        CENTRE OF MAIN INTERESTS


 

Its Centre of Main Interests is the place in which its registered office is
situated or, if different, another place in the country in which its registered
office is situated, or England.

 


21.31        BROADCASTING ACT 1990


 

Neither it nor any member of any Joint Venture Group is a “disqualified person”
for the purposes of schedule 2 to such Act.

 


21.32        TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS


 


(A)         TO THE BEST OF ITS KNOWLEDGE AND BELIEF, IT AND EACH MEMBER OF EACH
JOINT VENTURE GROUP IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS (BUT EXCLUDING, FOR THESE
PURPOSES ONLY, BREACHES OF TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS WHICH
HAVE BEEN EXPRESSLY WAIVED BY THE RELEVANT REGULATORY AUTHORITY), IN EACH CASE,
WHERE FAILURE TO DO SO WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(B)         TO THE BEST OF ITS KNOWLEDGE AND BELIEF, IT AND EACH MEMBER OF EACH
JOINT VENTURE GROUP IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY
CONDITIONS SET BY THE DIRECTOR GENERAL OF TELECOMMUNICATIONS OR BY OFCOM UNDER
SECTION 45 OF THE COMMUNICATIONS ACT 2003 AS ARE APPLICABLE TO IT OR SUCH MEMBER
OF THE JOINT VENTURE GROUP (AS THE CASE MAY BE), IN EACH CASE, WHERE FAILURE TO
DO SO WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

111

--------------------------------------------------------------------------------



 


21.33        US PATRIOT ACT


 


(A)         IT HAS NO REASON TO BELIEVE THAT IT OR ANY OF ITS AFFILIATES:


 

(I)          IS A RESTRICTED PARTY OR CONTROLLED BY A RESTRICTED PARTY OR HAS
RECEIVED FUNDS OR PROPERTY FROM A RESTRICTED PARTY; OR

 

(II)         HAS VIOLATED ANY ANTI-TERRORISM LAW OR IS THE SUBJECT OF ANY ACTION
OR INVESTIGATION (INCLUDING ANY RELATING TO ASSET SEIZURE, FORFEITURE OR
CONFISCATION) UNDER ANY ANTI-TERRORISM LAW.

 


(B)         IT AND ITS AFFILIATES HAVE TAKEN REASONABLE MEASURES TO ENSURE
COMPLIANCE WITH THE ANTI-TERRORISM LAWS.


 


21.34        COMPLIANCE WITH ERISA


 


(A)         EACH PLAN (AND EACH RELATED TRUST, INSURANCE CONTRACT OR FUND) IS IN
COMPLIANCE WITH ITS TERMS AND WITH ALL APPLICABLE LAWS, INCLUDING WITHOUT
LIMITATION ERISA AND THE CODE, SAVE WHERE THE FAILURE TO BE SO COMPLIANT WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)         EACH PLAN (AND EACH RELATED TRUST, IF ANY) WHICH IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A DETERMINATION LETTER
FROM THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT IT MEETS THE REQUIREMENTS
OF SECTIONS 401(A) AND 501(A) OF THE CODE.


 


(C)         ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A PLAN HAVE
BEEN MADE WITHIN THE TIME LIMIT THEREFOR, SAVE WHERE THE FAILURE TO DO SO WOULD
NOT RESULT IN A MATERIAL LIABILITY.


 


(D)         NEITHER IT NOR ANY OTHER MEMBER OF THE GROUP NOR ANY ERISA AFFILIATE
HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING ANY INDIRECT, CONTINGENT OR
SECONDARY LIABILITY) TO OR ON ACCOUNT OF A PLAN PURSUANT TO SECTIONS 409,
502(I) OR 502(L) OF ERISA OR SECTION 4975 OF THE CODE OR EXPECTS TO INCUR ANY
SUCH MATERIAL LIABILITY UNDER ANY OF THE FOREGOING SECTIONS WITH RESPECT TO ANY
PLAN, IN EACH CASE, THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(E)         NO ACTION, SUIT, PROCEEDING, HEARING, AUDIT OR INVESTIGATION WITH
RESPECT TO THE ADMINISTRATION, OPERATION OR THE INVESTMENT OF ASSETS OF ANY PLAN
(OTHER THAN ROUTINE CLAIMS FOR BENEFITS) THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, IS PENDING OR, TO THE COMPANY’S KNOWLEDGE,
EXPECTED OR THREATENED.


 


(F)          EACH GROUP HEALTH PLAN (AS DEFINED IN SECTION 607(1) OF ERISA OR
SECTION 4980B(G)(2) OF THE CODE) WHICH COVERS OR HAS COVERED EMPLOYEES OR FORMER
EMPLOYEES OF ANY MEMBER OF THE GROUP OR ANY ERISA AFFILIATE HAS AT ALL TIMES
BEEN OPERATED IN COMPLIANCE WITH THE PROVISIONS OF PART 6 OF SUBTITLE B OF TITLE
I OF ERISA AND SECTION 4980B OF THE CODE, SAVE WHERE THE FAILURE TO DO SO WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(G)         IT AND EACH OTHER MEMBER OF THE GROUP DO NOT MAINTAIN OR CONTRIBUTE
TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3(1) OF ERISA) WHICH
PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS
REQUIRED BY SECTION 601 OF ERISA) THE OBLIGATIONS WITH RESPECT TO WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

112

--------------------------------------------------------------------------------



 


(H)         EACH FOREIGN PENSION PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL
COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE
LAWS, STATUTES, RULES, REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE
REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY AUTHORITIES, IN THE CASE
OF EACH OF THE FOREGOING, SAVE WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(I)          ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A FOREIGN
PENSION PLAN MAINTAINED BY IT HAVE BEEN MADE WITHIN THE TIME LIMIT THEREFOR,
SAVE WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


21.35        REPETITION


 

Each Repeating Representation is deemed to be made by the party identified as
making such Repeating Representation above in relation to itself, or in the case
of the Company in relation to itself and each Obligor or the Bank Group as a
whole (as applicable), by reference to the facts and circumstances then existing
on each Utilisation Date (save for a Utilisation Date in respect of a Rollover
Advance or a Documentary Credit which is being renewed pursuant to Clause 5.2
(Renewal of Documentary Credits)) and on the first day of each Interest Period.

 


22.            FINANCIAL INFORMATION


 


22.1          FINANCIAL STATEMENTS


 


(A)         GROUP FINANCIAL INFORMATION: THE COMPANY SHALL PROVIDE TO THE
FACILITY AGENT IN SUFFICIENT COPIES FOR ALL THE LENDERS, THE FOLLOWING FINANCIAL
INFORMATION RELATING TO THE GROUP:


 

(I)          AS SOON AS THE SAME BECOME AVAILABLE, BUT IN ANY EVENT WITHIN 120
DAYS AFTER THE END OF EACH OF THE ULTIMATE PARENT’S FINANCIAL YEARS, THE
CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR IN RESPECT OF THE
GROUP, AUDITED BY A FIRM OF AUDITORS MEETING THE REQUIREMENTS OF CLAUSE 24.17
(CHANGE IN AUDITORS), AND ACCOMPANIED BY THE RELATED AUDITOR’S REPORT; AND

 

(II)         AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS
AFTER THE END OF EACH FINANCIAL QUARTER, THE UNAUDITED CONSOLIDATED QUARTERLY
FINANCIAL STATEMENTS OF THE GROUP COMMENCING WITH THE FIRST COMPLETE FINANCIAL
QUARTER ARISING AFTER THE ORIGINAL EXECUTION DATE (OTHER THAN, FOR SO LONG AS
THE ULTIMATE PARENT REMAINS A REPORTING COMPANY UNDER THE RULES OF THE SEC, THE
LAST FINANCIAL QUARTER IN EACH OF THE ULTIMATE PARENT’S FINANCIAL YEARS)
TOGETHER WITH A COMMENTARY CONSISTENT WITH DISCLOSURE IN THE NATURE OF A
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS”, IN RELATION TO THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE GROUP.

 

The requirements in this paragraph (a) may be satisfied by the provision, within
the specified time periods, of copies of the Form 10-K and 10-Qs, in each case,
of the Ultimate Parent that are filed with the SEC for the relevant period (it
being acknowledged that the SEC does not as at the Original Execution Date
require the filing of quarterly financial statements for the fourth Financial
Quarter of any financial year).

 


(B)         COMPANY AND BANK GROUP FINANCIAL INFORMATION: SUBJECT TO CLAUSE 22.2
(PROVISIONS RELATING TO THE BANK GROUP FINANCIAL INFORMATION), THE COMPANY SHALL
PROVIDE TO THE FACILITY AGENT IN SUFFICIENT COPIES FOR ALL THE LENDERS, THE
FOLLOWING FINANCIAL INFORMATION RELATING TO THE COMPANY OR THE BANK GROUP, AS
THE CASE MAY BE:

 

113

--------------------------------------------------------------------------------


 

(I)          AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 120 DAYS
AFTER THE END OF EACH OF THE COMPANY’S FINANCIAL YEARS, THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR FOR THE COMPANY;

 

(II)         AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 120 DAYS
AFTER THE END OF EACH OF THE COMPANY’S FINANCIAL YEARS, THE UNAUDITED PRO FORMA
BALANCE SHEET, STATEMENT OF CASH FLOWS AND STATEMENT OF OPERATIONS FOR SUCH
FINANCIAL YEAR IN RESPECT OF THE BANK GROUP SUBSTANTIALLY IN THE FORM SET OUT IN
SCHEDULE 16 (PRO FORMA BANK GROUP FINANCIAL STATEMENTS) OR WITH SUCH AMENDMENTS
AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE GROUP’S PUBLIC FINANCIAL
INFORMATION AS AGREED BY THE FACILITY AGENT (ACTING REASONABLY), TOGETHER WITH A
COMMENTARY FROM THE MANAGEMENT IN RELATION TO THE KEY DRIVERS FOR THE FINANCIAL
PERFORMANCE OF THE BANK GROUP FOR SUCH FINANCIAL YEAR; AND

 

(III)        AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 50 DAYS
AFTER THE END OF EACH OF THE FIRST THREE FINANCIAL QUARTERS OF EACH FINANCIAL
YEAR (AND WITHIN 120 DAYS AFTER THE END OF THE LAST FINANCIAL QUARTER), THE
UNAUDITED PRO FORMA BALANCE SHEET, STATEMENT OF CASH FLOWS AND STATEMENT OF
OPERATIONS FOR SUCH FINANCIAL QUARTER IN RESPECT OF THE BANK GROUP SUBSTANTIALLY
IN THE FORM SET OUT IN SCHEDULE 16 (PRO FORMA BANK GROUP FINANCIAL STATEMENTS)
OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE
GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT (ACTING
REASONABLY).

 


(C)         BORROWER FINANCIAL INFORMATION:  EACH BORROWER SHALL PROVIDE, TO THE
EXTENT SUCH INFORMATION IS REQUIRED BY ANY LENDER TO ENABLE IT TO COMPLY WITH
ANY LAW, REGULATION OR OTHER REQUIREMENT OF ANY CENTRAL BANK OR OTHER FISCAL,
MONETARY OR OTHER AUTHORITY, PROMPTLY FOLLOWING REQUEST BY SUCH LENDER, SUCH
BORROWER’S MOST RECENT ANNUAL AUDITED FINANCIAL STATEMENTS TO THE EXTENT THE
SAME ARE IN FINAL FORM.


 


22.2          PROVISIONS RELATING TO BANK GROUP FINANCIAL INFORMATION


 


(A)         THE FINANCIAL INFORMATION OF THE BANK GROUP DELIVERED PURSUANT TO
PARAGRAPHS (B)(II) AND (B)(III) OF CLAUSE 22.1 (FINANCIAL STATEMENTS) SHALL BE
PREPARED IN GOOD FAITH USING THE SAME METHODOLOGIES APPLIED IN PREPARING THE
AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE ULTIMATE PARENT DELIVERED TO
THE FACILITY AGENT PURSUANT TO PARAGRAPH (A)(I) OF CLAUSE 22.1 (FINANCIAL
STATEMENTS).


 


(B)         TO THE EXTENT POSSIBLE, ALL FINANCIAL DATA USED IN PREPARING THE
FINANCIAL INFORMATION OF THE BANK GROUP WILL BE DERIVED FROM:


 

(I)          IN THE CASE OF FINANCIAL INFORMATION IN RESPECT OF A FULL FINANCIAL
YEAR OF THE BANK GROUP, THE BALANCE SHEET, STATEMENT OF CASH FLOWS, STATEMENT OF
OPERATIONS AND NOTES TO THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
ULTIMATE PARENT IN RESPECT OF THAT FINANCIAL YEAR, INCLUDING WITHOUT LIMITATION,
REVENUE (BROKEN DOWN BY THE OPERATING SEGMENTS OF THE ULTIMATE PARENT FROM TIME
TO TIME); AND

 

(II)         IN RESPECT OF FINANCIAL INFORMATION IN RESPECT OF ANY FINANCIAL
QUARTER OF ANY FINANCIAL YEAR OF THE BANK GROUP, FROM THE BALANCE SHEET,
STATEMENT OF CASH FLOWS, STATEMENT OF OPERATIONS AND NOTES TO THE UNAUDITED
CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE ULTIMATE PARENT FOR THE
CORRESPONDING FINANCIAL QUARTER, INCLUDING WITHOUT LIMITATION, REVENUE (BROKEN
DOWN BY THE OPERATING SEGMENTS OF THE ULTIMATE PARENT FROM TIME TO TIME),

 

provided that in the event that it shall not be possible to apply the financial
data used in the financial statements or management accounts of the Ultimate
Parent, as the

 

114

--------------------------------------------------------------------------------


 

case may be, such financial information will be determined in good faith based
on allocation methodologies approved by the Board of Directors of the Company.

 


22.3          BUDGET


 

In respect of each financial year, as soon as the same becomes available and in
any event by no later than 45 days after the beginning of each financial year of
the Bank Group (other than in respect of the financial year ended 31
December 2010), the Company shall deliver to the Facility Agent, in sufficient
copies for the Lenders, the annual operating budget, which as regards paragraphs
(a) and (b) below shall be in the format set out in Schedule 17 (Pro Forma
Budget Information) or with such amendments as may be necessary to reflect
changes made to the Group’s public financial information and prepared by
reference to each Financial Quarter in respect of such financial year of the
Bank Group.  The annual operating budget shall be prepared in a form consistent
with past practice of the Company and shall include:

 


(A)         PROJECTED ANNUAL STATEMENTS OF OPERATIONS (INCLUDING PROJECTED
REVENUE AND OPERATING COSTS) ON A CONSOLIDATED BASIS FOR THE BANK GROUP IN THE
FORMAT SET OUT IN SCHEDULE 17 (PRO FORMA BUDGET INFORMATION) OR WITH SUCH
AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE GROUP’S PUBLIC
FINANCIAL INFORMATION;


 


(B)         PROJECTED ESTIMATED PRO FORMA BALANCE SHEETS AND ESTIMATED PRO FORMA
STATEMENTS OF CASH FLOWS ON A CONSOLIDATED BASIS FOR THE BANK GROUP IN THE
FORMAT SET OUT IN SCHEDULE 17 (PRO FORMA BUDGET INFORMATION) OR WITH SUCH
AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE GROUP’S PUBLIC
FINANCIAL INFORMATION;


 


(C)         PROJECTED CAPITAL EXPENDITURE TO BE INCLUDED FOR EACH FINANCIAL
QUARTER OF SUCH FINANCIAL YEAR ON A CONSOLIDATED BASIS FOR THE BANK GROUP; AND


 


(D)         PROJECTED RATIOS IN RESPECT OF EACH OF THE FINANCIAL COVENANTS SET
OUT IN CLAUSE 23.2 (RATIOS) FOR EACH FINANCIAL QUARTER IN SUCH FINANCIAL YEAR.


 

At the same time as the Company delivers its annual operating budget, it shall
notify the Facility Agent to the extent any member of the Bank Group has in the
preceding financial year of the Company disposed of any material assets with a
value in excess of £25 million in exchange for assets of a similar comparable
value which are not located in the United Kingdom, Luxembourg, Isle of Man,
Republic of Ireland or the Channel Islands.

 


22.4          OTHER INFORMATION


 

The Company shall and shall procure that each of the Obligors shall from time to
time on the request of the Facility Agent:

 


(A)         PROVIDE THE FACILITY AGENT WITH SUCH INFORMATION ABOUT THE BUSINESS
AND FINANCIAL CONDITION OF THE BANK GROUP OR ANY MEMBER OF THE BANK GROUP
(INCLUDING SUCH MEMBER’S BUSINESS) AS THE FACILITY AGENT MAY REASONABLY REQUIRE,
PROVIDED THAT THE COMPANY SHALL NOT BE UNDER ANY OBLIGATION TO PROVIDE, OR
PROCURE THE PROVIDING OF, ANY INFORMATION THE SUPPLY OF WHICH WOULD BE CONTRARY
TO ANY CONFIDENTIALITY OBLIGATION BINDING ON ANY MEMBER OF THE BANK GROUP OR
WHERE THE SUPPLY OF SUCH INFORMATION COULD PREJUDICE THE RETENTION OF LEGAL
PRIVILEGE IN SUCH INFORMATION AND PROVIDED FURTHER THAT NO OBLIGOR SHALL (AND
THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) BE ABLE TO
DENY THE FACILITY AGENT ANY SUCH INFORMATION BY REASON OF IT HAVING ENTERED INTO
A CONFIDENTIALITY UNDERTAKING WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE ABLE
TO CLAIM ANY LEGAL PRIVILEGE IN RESPECT OF, ANY FINANCIAL INFORMATION RELATING
TO ITSELF OR THE GROUP; AND

 

115

--------------------------------------------------------------------------------



 


(B)         PROVIDE ALL THEN EXISTING INFORMATION ABOUT THE BUSINESS AND
FINANCIAL CONDITION OF THE BANK GROUP OR ANY MEMBER OF THE BANK GROUP (INCLUDING
SUCH MEMBER’S BUSINESS) AS STANDARD & POOR’S OR MOODY’S MAY REASONABLY REQUIRE
AND EXTEND ALL REASONABLE CO-OPERATION FOR THE PURPOSE OF DETERMINING OR
ASSESSING THE CREDIT RATINGS (IF ANY) ASSIGNED TO THE FACILITIES, ANY HIGH YIELD
NOTES OR ANY SENIOR SECURED NOTES, AND THE COMPANY SHALL USE ALL REASONABLE
EFFORTS TO MEET WITH REPRESENTATIVES OF STANDARD & POOR’S AND MOODY’S NO LESS
FREQUENTLY THAN ONCE IN EACH CALENDAR YEAR.


 


22.5          COMPLIANCE CERTIFICATES


 

The Company shall ensure that each set of financial information delivered by it
pursuant to paragraphs (a), (b)(ii) and (b)(iii) of Clause 22.1 (Financial
Statements) is accompanied by a Compliance Certificate signed by two of its
authorised signatories (at least one of whom shall be a Financial Officer)
which:

 


(A)         WHERE THE RELEVANT FINANCIAL STATEMENTS BEING DELIVERED RELATE TO A
PERIOD ENDING ON A QUARTER DATE IN RESPECT OF WHICH THE FINANCIAL COVENANTS ARE
REQUIRED TO BE TESTED IN ACCORDANCE WITH PARAGRAPH (C) OF CLAUSE 23.2 (RATIOS)
OR, PRIOR TO COMMENCEMENT OF TESTING OF THE FINANCIAL COVENANTS, IN RESPECT OF
WHICH A CHANGE TO ANY APPLICABLE MARGIN IS REQUIRED UNDER CLAUSE 13.3 (MARGIN
RATCHET FOR REVOLVING FACILITY ADVANCES), CLAUSE 14.6 (MARGIN RATCHET FOR A
FACILITY ADVANCES) OR CLAUSE 14.7 (MARGIN RATCHET FOR B FACILITY ADVANCES):


 

(I)          CONFIRMS COMPLIANCE (OR DETAILING ANY NON-COMPLIANCE) WITH THE
RELEVANT FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL CONDITION) (IF
APPLICABLE) AND SHOWING FIGURES REPRESENTING THE ACTUAL FINANCIAL RATIOS THEN IN
EFFECT;

 

(II)         ATTACHES A WORKING PAPER (THE “ATTACHED WORKING PAPER”) SETTING OUT
THE CALCULATIONS SHOWING COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN
CLAUSE 23 (FINANCIAL CONDITION) (IF APPLICABLE) AND THE INFORMATION FROM WHICH
SUCH CALCULATIONS ARE DERIVED (INCLUDING THE CALCULATIONS FOR THE COMPONENTS OF
SUCH COVENANTS DEFINED IN CLAUSE 23.1 (FINANCIAL DEFINITIONS) ON A LINE BY LINE
BASIS); AND

 

(III)        CONFIRMS THAT THE INFORMATION CONTAINED IN THE ATTACHED WORKING
PAPER HAS BEEN PREPARED ON THE BASIS OF THE SAME INFORMATION AND METHODOLOGY
USED TO PREPARE THE APPROPRIATE FINANCIAL INFORMATION;

 


(B)         IN RELATION TO A COMPLIANCE CERTIFICATE DELIVERED WITH THE BANK
GROUP’S ANNUAL FINANCIAL INFORMATION ONLY:


 

(I)          CONFIRMS THE BANK GROUP CONSOLIDATED REVENUES FOR THE FINANCIAL
YEAR ENDED ON THAT QUARTER DATE; AND

 

(II)         CONFIRMS COMPLIANCE (OR DETAILING ANY NON-COMPLIANCE) WITH THE 80%
SECURITY TEST; AND

 


(C)         IN THE CASE OF EACH COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO
THIS CLAUSE 22.5, CONFIRMS THE ABSENCE OF ANY DEFAULT.


 

in each case, as at the end of such financial year or Financial Quarter to which
such financial information relates.

 

116

--------------------------------------------------------------------------------



 


22.6          ACCESS


 

If an Event of Default under Clause 27.1 (Non-Payment), paragraph (c) of Clause
27.2 (Covenants) relating to a breach of any covenant in Clause 23 (Financial
Condition), Clause 27.6 (Insolvency), Clause 27.7 (Winding-up) or Clause 27.9
(Similar Events) has occurred, but only while such Event of Default is
continuing (provided that with respect to the Event of Default in paragraph
(c) of Clause 27.2 (Covenants) relating to a breach of any covenant in Clause 23
(Financial Condition), such Event of Default shall be deemed to be continuing
until such time that the Company has delivered a Compliance Certificate pursuant
to Clause 22.5 (Compliance Certificates) demonstrating that the Company is in
compliance with each of the covenants set out in Clause 23 (Financial
Condition)), in each such circumstance, at the Obligors’ expense but without
causing any undue interruption to the normal business operations of such Obligor
or any member of the Bank Group, the Facility Agent, any Relevant Finance Party,
or representative of the Facility Agent or such Relevant Finance Party (an
“Inspecting Party”) shall be entitled to have access, together with its
accountants or other professional advisers, during normal business hours, to
inspect or observe such part of the Group Business as is owned or operated by
any Obligor or any member of the Bank Group, and to have access to books,
records, accounts, documents, computer programmes, data or other information in
the possession of or available to such Obligor or member of the Bank Group and
to take such copies as may be considered appropriate by such Inspecting Party
(acting reasonably) in order to investigate and plan any action in connection
with the Event of Default referred to above, provided that no Obligor shall (and
the Company shall not be obliged to procure that any member of the Bank Group
shall) be under any obligation to allow any person to have access to any books,
records, accounts, documents, computer programmes, data or other information or
to take copies thereof where to do so would breach any confidentiality
obligation binding on any member of the Group or would prejudice the retention
of legal privilege to which such Obligor or member of the Group is then entitled
in respect of such books, records, accounts, documents, computer programmes,
data or other information and provided further that no Obligor shall (and the
Company shall procure that no member of the Bank Group shall) be able to deny
the Facility Agent any such information by reason of it having entered into a
confidentiality undertaking which would prevent it from disclosing, or be able
to claim any legal privilege in respect of, any financial information relating
to itself or the Group.

 


22.7          CHANGE IN ACCOUNTING PRACTICES


 

The Company shall ensure that each set of financial information delivered to the
Facility Agent pursuant to paragraphs (a) and (b) of Clause 22.1 (Financial
Statements) is prepared using accounting policies, practices and procedures
consistent with that applied in the preparation of the Original Financial
Statements, unless in relation to any such set of financial information, the
Company elects to notify the Facility Agent that there have been one or more
changes in any such accounting policies, practices or procedures (including,
without limitation, any change in the basis upon which costs are capitalised or
any changes resulting from the Company’s decision to adopt IFRS) and:

 


(A)         IN RESPECT OF ANY CHANGE IN THE BASIS UPON WHICH THE INFORMATION
REQUIRED TO BE DELIVERED PURSUANT TO PARAGRAPHS (A)(I) OR (A)(II) OF CLAUSE 22.1
(FINANCIAL STATEMENTS) IS PREPARED, THE ULTIMATE PARENT PROVIDES:


 

(I)          A DESCRIPTION OF THE CHANGES AND THE ADJUSTMENTS WHICH WOULD BE
REQUIRED TO BE MADE TO THAT FINANCIAL INFORMATION IN ORDER TO CAUSE THEM TO
REFLECT THE ACCOUNTING POLICIES, PRACTICES OR PROCEDURES UPON WHICH THE ORIGINAL
FINANCIAL STATEMENTS WERE PREPARED; AND

 

(II)         SUFFICIENT INFORMATION, IN SUCH DETAIL AND FORMAT AS MAY BE
REASONABLY REQUIRED BY THE FACILITY AGENT, TO ENABLE THE LENDERS TO MAKE AN
ACCURATE COMPARISON

 

117

--------------------------------------------------------------------------------


 

BETWEEN THE FINANCIAL POSITIONS INDICATED BY THAT FINANCIAL INFORMATION AND BY
THE ORIGINAL FINANCIAL STATEMENTS,

 

and any reference in this Agreement to that financial information shall be
construed as a reference to that financial information as adjusted to reflect
the basis upon which the Original Financial Statements were prepared;

 


(B)         IN THE EVENT OF ANY CHANGES TO SUCH ACCOUNTING POLICIES, PRACTICES
OR PROCEDURES OTHER THAN RESULTING FROM THE COMPANY’S DECISION TO ADOPT IFRS, IF
THE COMPANY NOTIFIES THE FACILITY AGENT THAT IT IS NOT LONGER PRACTICABLE TO
TEST COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL
CONDITION) AGAINST THE FINANCIAL INFORMATION REQUIRED TO BE DELIVERED PURSUANT
TO THIS CLAUSE 22 OR THAT IT WISHES TO CEASE PREPARING THE ADDITIONAL
INFORMATION REQUIRED BY PARAGRAPH (A) ABOVE, IN WHICH CASE:


 

(I)          THE FACILITY AGENT AND THE COMPANY SHALL ENTER INTO NEGOTIATIONS
WITH A VIEW TO AGREEING ALTERNATIVE FINANCIAL COVENANTS TO REPLACE THOSE
CONTAINED IN CLAUSE 23 (FINANCIAL CONDITION) IN ORDER TO MAINTAIN A CONSISTENT
BASIS FOR SUCH FINANCIAL COVENANTS (AND FOR APPROVAL BY AN INSTRUCTING GROUP);
AND

 

(II)         IF THE FACILITY AGENT AND THE COMPANY AGREE ALTERNATIVE FINANCIAL
COVENANTS TO REPLACE THOSE CONTAINED IN CLAUSE 23 (FINANCIAL CONDITION) WHICH
ARE ACCEPTABLE TO AN INSTRUCTING GROUP, SUCH ALTERNATIVE FINANCIAL COVENANTS
SHALL BE BINDING ON ALL PARTIES HERETO; AND

 

(III)        IF, AFTER THREE MONTHS FOLLOWING THE DATE OF THE NOTICE GIVEN TO
THE FACILITY AGENT PURSUANT TO THIS PARAGRAPH (B), THE FACILITY AGENT AND THE
COMPANY CANNOT AGREE ALTERNATIVE FINANCIAL COVENANTS WHICH ARE ACCEPTABLE TO AN
INSTRUCTING GROUP, THE FACILITY AGENT SHALL REFER THE MATTER TO ANY OF THE
PERMITTED AUDITORS AS MAY BE AGREED BETWEEN THE COMPANY AND THE FACILITY AGENT
FOR DETERMINATION OF THE ADJUSTMENTS REQUIRED TO BE MADE TO SUCH FINANCIAL
INFORMATION OR THE CALCULATION OF SUCH RATIOS TO TAKE ACCOUNT OF SUCH CHANGE,
SUCH DETERMINATION TO BE BINDING ON THE PARTIES HERETO, PROVIDED THAT PENDING
SUCH DETERMINATION (BUT NOT THEREAFTER) THE COMPANY SHALL CONTINUE TO PREPARE
FINANCIAL INFORMATION AND CALCULATE SUCH COVENANTS IN ACCORDANCE WITH
PARAGRAPH (A) ABOVE; OR

 


(C)         IN THE EVENT OF ANY CHANGES TO SUCH ACCOUNTING POLICIES, PRACTICES
OR PROCEDURES RESULTING FROM THE COMPANY’S DECISION TO ADOPT IFRS, IF THE
COMPANY NOTIFIES THE FACILITY AGENT THAT IT IS NOT LONGER PRACTICABLE TO TEST
COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23 (FINANCIAL
CONDITION) AGAINST THE FINANCIAL INFORMATION REQUIRED TO BE DELIVERED PURSUANT
TO THIS CLAUSE 22 OR THAT IT WISHES TO CEASE PREPARING THE ADDITIONAL
INFORMATION REQUIRED BY PARAGRAPH (A) ABOVE, IN WHICH CASE:


 

(I)          THE COMPANY SHALL PROVIDE THE FACILITY AGENT WITH A REVISED SET OF
(I) FINANCIAL COVENANT RATIO LEVELS TO REPLACE THOSE CONTAINED IN CLAUSE 23.2
(RATIOS) (THE “REVISED RATIOS”) AND (II) FINANCIAL COVENANT DEFINITIONS TO
REPLACE THOSE CONTAINED IN CLAUSE 23.1 (FINANCIAL DEFINITIONS) (THE “REVISED
DEFINITIONS”), IN EACH CASE RESULTING FROM THE ADOPTION OF IFRS BY THE COMPANY
AND THAT ARE SUBSTANTIALLY EQUIVALENT TO THE FINANCIAL COVENANT RATIO LEVELS AND
DEFINITIONS IN EXISTENCE AT SUCH TIME ON THE BASIS OF GAAP, AS CONFIRMED BY A
REPORT OF A REPUTABLE ACCOUNTING FIRM; AND

 

(II)         THE REVISED RATIOS AND REVISED DEFINITIONS SHALL BECOME EFFECTIVE,
AND THIS AGREEMENT BE AMENDED ACCORDINGLY TO REFLECT SUCH AMENDMENTS WITHOUT ANY
FURTHER CONSENTS BY ANY LENDER, IF THE FACILITY AGENT (ACTING ON THE
INSTRUCTIONS OF AN INSTRUCTING GROUP) HAS NOT OBJECTED (ACTING REASONABLY) TO
THE

 

118

--------------------------------------------------------------------------------


 

IMPLEMENTATION OF THE REVISED RATIOS AND REVISED DEFINITIONS WITHIN 60 DAYS
AFTER RECEIPT THEREOF.

 


22.8          NOTIFICATIONS


 

The Company shall furnish or procure that there shall be furnished to the
Facility Agent in sufficient copies for each of the Lenders:

 


(A)         AS SOON AS REASONABLY PRACTICABLE, DOCUMENTS REQUIRED TO BE
DESPATCHED BY THE ULTIMATE PARENT TO ITS SHAREHOLDERS GENERALLY (OR ANY CLASS OF
THEM) IN THEIR CAPACITY AS SUCH AND ALL DOCUMENTS RELATING TO THE FINANCIAL
OBLIGATIONS OF ANY OBLIGOR DESPATCHED BY OR ON BEHALF OF ANY OBLIGOR TO ITS
CREDITORS GENERALLY (IN THEIR CAPACITY AS CREDITORS) IT BEING AGREED THAT TO THE
EXTENT SUCH INFORMATION IS FILED WITH THE SEC, SUCH FILING WILL SATISFY THE
COMPANY’S OBLIGATIONS WITH REGARD TO THE PROVISION OF SUCH INFORMATION;


 


(B)         AS SOON AS REASONABLY PRACTICABLE AFTER THE SAME ARE INSTITUTED OR,
TO ITS KNOWLEDGE, THREATENED, DETAILS OF ANY LITIGATION, ARBITRATION OR
ADMINISTRATIVE PROCEEDINGS INVOLVING ANY MEMBER OF THE BANK GROUP WHICH, IS
REASONABLY LIKELY TO BE ADVERSELY DETERMINED AND IF ADVERSELY DETERMINED, HAS OR
IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(C)         WRITTEN DETAILS OF ANY DEFAULT PROMPTLY UPON BECOMING AWARE OF THE
SAME, AND OF ALL REMEDIAL STEPS BEING TAKEN AND PROPOSED TO BE TAKEN IN RESPECT
OF THAT DEFAULT.


 


23.            FINANCIAL CONDITION


 


23.1          FINANCIAL DEFINITIONS


 

In this Agreement the following terms have the following meanings:

 

“Bank Group Cash Flow” means, in respect of any period, Consolidated Operating
Cashflow for that period (excluding for this purpose all Permitted Joint Venture
Proceeds for such period and/or Permitted Joint Venture Net Operating Cash Flow
for such period included in Consolidated Operating Cashflow pursuant to
paragraph (d) of the definition thereof) after:

 


(A)         ADDING BACK:


 

(I)          ANY DECREASE IN THE AMOUNT OF WORKING CAPITAL AT THE END OF SUCH
PERIOD COMPARED AGAINST THE WORKING CAPITAL AT THE START OF SUCH PERIOD;

 

(II)         ALL CASH EXTRAORDINARY OR NON-RECURRING GAINS DURING THAT PERIOD TO
THE EXTENT NOT INCLUDED IN CONSOLIDATED OPERATING CASHFLOW;

 

(III)        ANY AMOUNT RECEIVED IN CASH IN THAT PERIOD BY MEMBERS OF THE BANK
GROUP IN RESPECT OF INCOME AND RELATED TAXES;

 

(IV)        ALL PERMITTED JOINT VENTURE PROCEEDS RECEIVED FOR SUCH PERIOD; AND

 

(V)         ALL PROCEEDS FROM DISPOSALS OF ASSETS PURCHASED UP TO 90 DAYS
PREVIOUSLY PURSUANT TO SALE AND LEASEBACK TRANSACTIONS OTHERWISE PERMITTED UNDER
THIS AGREEMENT;

 


(B)         DEDUCTING:


 

(I)          THE ACTUAL CAPITAL EXPENDITURE OF MEMBERS OF THE BANK GROUP DURING
SUCH PERIOD AND IN CALCULATING BANK GROUP CASH FLOW FOR THE PURPOSES OF

 

119

--------------------------------------------------------------------------------


 

CLAUSE 12.4 (REPAYMENT FROM EXCESS CASH FLOW) ONLY, THE AGGREGATE OF THE
CONSIDERATION PAID FOR OR COST OF ANY PERMITTED ACQUISITIONS AND THE AMOUNT OF
ANY INVESTMENTS IN JOINT VENTURES MADE IN THE PERIOD BY THE MEMBER OF THE BANK
GROUP TO THE EXTENT INCLUDED IN CONSOLIDATED OPERATING CASHFLOW;

 

(II)         ANY INCREASE IN THE AMOUNT OF WORKING CAPITAL AT THE END OF SUCH
PERIOD COMPARED AGAINST THE WORKING CAPITAL AT THE START OF THAT PERIOD;

 

(III)        ANY AMOUNT PAID IN CASH IN THAT PERIOD BY ANY MEMBER OF THE BANK
GROUP IN RESPECT OF INCOME AND RELATED TAXES;

 

(IV)        ALL CASH EXTRAORDINARY OR NON-RECURRING LOSSES DURING THAT PERIOD TO
THE EXTENT NOT INCLUDED IN CONSOLIDATED OPERATING CASHFLOW;

 

(V)         ANY AMOUNT PAID IN CASH IN THAT PERIOD IN RESPECT OF THE ITEMS
INCLUDED IN THE CALCULATION OF NET INCOME OR LOSS IN THE DEFINITION OF
CONSOLIDATED OPERATING CASHFLOW AND ANY AMOUNTS PAID IN CASH IN RESPECT OF
PAYMENTS MADE OR PAID DURING SUCH PERIOD BY ANY MEMBER OF THE BANK GROUP TO ANY
PERSON WHO IS NOT A MEMBER OF THE BANK GROUP INCLUDING WITHOUT LIMITATION, THE
PAYMENT OF ALL COSTS AND EXPENSES IN CONNECTION WITH TRANSACTIONS CONTEMPLATED
BY THE RELEVANT FINANCE DOCUMENTS; AND

 

(VI)        ANY AMOUNT PAID IN CASH IN THAT PERIOD IN RESPECT OF DIVIDENDS,
DISTRIBUTIONS, LOANS, INVESTMENTS OR OTHER SIMILAR PAYMENTS MADE OR PAID DURING
SUCH PERIOD BY ANY MEMBER OF THE BANK GROUP TO ANY PERSON WHO IS NOT A MEMBER OF
THE BANK GROUP AND ANY CASH CHARGES FALLING UNDER PARAGRAPH (A)(IX) OF THE
DEFINITION OF “CONSOLIDATED OPERATING CASHFLOW” WHICH HAVE BEEN ADDED BACK FOR
THE PURPOSES OF CALCULATING SUCH DEFINITION,

 

provided that in no event shall amounts constituting Consolidated Debt Service
be deducted from Bank Group Cash Flow, and no amount shall be included or
excluded more than once and provided that, for the avoidance of doubt, in
calculating Bank Group Cash Flow for the purposes of Clause 12.4 (Repayment from
Excess Cash Flow), Equity Proceeds and Net Proceeds and the proceeds of any
Subordinated Funding and from the incurrence of any Financial Indebtedness shall
be excluded.

 

“Cash” means at any time:

 


(A)         ALL CASH EQUIVALENT INVESTMENTS; AND


 


(B)         CASH (IN CLEARED BALANCES) DENOMINATED IN STERLING (OR ANY OTHER
CURRENCY FREELY CONVERTIBLE INTO STERLING) AND CREDITED TO AN ACCOUNT IN THE
NAME OF A MEMBER OF THE BANK GROUP WITH AN ACCEPTABLE BANK AND TO WHICH SUCH A
MEMBER OF THE BANK GROUP IS ALONE BENEFICIALLY ENTITLED AND FOR SO LONG AS:


 

(I)          SUCH CASH IS REPAYABLE ON DEMAND (INCLUDING ANY CASH HELD ON TIME
DEPOSIT WHICH IS CAPABLE OF BEING BROKEN AND THE BALANCE RECEIVED ON SAME DAY
NOTICE PROVIDED THAT ANY SUCH CASH SHALL ONLY BE TAKEN INTO ACCOUNT NET OF ANY
PENALTIES OR COSTS WHICH WOULD BE INCURRED IN BREAKING THE RELEVANT TIME
DEPOSIT) AND REPAYMENT OF SUCH CASH IS NOT CONTINGENT ON THE PRIOR DISCHARGE OF
ANY OTHER INDEBTEDNESS OF ANY MEMBER OF THE BANK GROUP OR OF ANY OTHER PERSON
WHATSOEVER OR ON THE SATISFACTION OF ANY OTHER CONDITION; OR

 

(II)         SUCH CASH HAS BEEN DEPOSITED WITH AN ACCEPTABLE BANK AS SECURITY
FOR ANY PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF CREDIT OR SIMILAR
FACILITY THE

 

120

--------------------------------------------------------------------------------


 

CONTINGENT LIABILITIES RELATING TO SUCH HAVING BEEN INCLUDED IN THE CALCULATION
OF CONSOLIDATED TOTAL DEBT,

 

and, in any such case,

 

(A) REPAYMENT OF THAT CASH IS NOT CONTINGENT ON THE PRIOR DISCHARGE OF ANY OTHER
INDEBTEDNESS OF ANY MEMBER OF THE BANK GROUP OR OF ANY OTHER PERSON WHATSOEVER
OR ON THE SATISFACTION OF ANY OTHER CONDITION;

 

(B) THERE IS NO ENCUMBRANCE OVER THAT CASH EXCEPT FOR THE SECURITY OR ANY
ENCUMBRANCE CONSTITUTED BY A NETTING OR SET-OFF ARRANGEMENT ENTERED INTO BY
MEMBERS OF THE BANK GROUP IN THE ORDINARY COURSE OF THEIR BANKING ARRANGEMENTS;
AND

 

(C) THE CASH IS FREELY AND (EXCEPT AS MENTIONED IN PARAGRAPH (II) ABOVE)
IMMEDIATELY AVAILABLE TO BE APPLIED IN REPAYMENT OR PREPAYMENT OF THE
FACILITIES.

 

“Consolidated Debt Service” means, in respect of any period, the aggregate of:

 


(C)         THE CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE IN RESPECT OF SUCH
PERIOD; AND


 


(D)         SAVE TO THE EXTENT IMMEDIATELY REBORROWED, THE AGGREGATE OF ALL
SCHEDULED PAYMENTS (EXCLUDING ANY VOLUNTARY AND MANDATORY PREPAYMENTS) MADE IN
SUCH PERIOD OF PRINCIPAL, CAPITAL OR NOMINAL AMOUNTS IN RESPECT OF CONSOLIDATED
TOTAL DEBT.


 

“Consolidated Net Debt” means, at any time, the Consolidated Total Debt at such
time less Cash, subject to a maximum aggregate Cash deduction of £200 million
(or its equivalent in other currencies).

 

“Consolidated Net Income” means for any period, with respect to any person, net
income (or loss) after taxes for such period of such person (calculated on a
consolidated basis, if it has Subsidiaries) determined in accordance with GAAP.

 

“Consolidated Operating Cashflow” means, in respect of any period:

 


(A)         CONSOLIDATED NET INCOME OF THE BANK GROUP FOR SUCH PERIOD, IN
ACCORDANCE WITH GAAP AS THEN IN EFFECT ADDING BACK (OR DEDUCTING AS THE CASE MAY
BE) (ONLY TO THE EXTENT USED IN ARRIVING AT NET INCOME OR LOSS OF THE BANK
GROUP):


 

(I)          NON-CASH GAINS OR LOSSES, WHETHER EXTRAORDINARY, RECURRING OR
OTHERWISE (EXCLUDING HOWEVER ANY NON-CASH CHARGE TO THE EXTENT THAT IT
REPRESENTS AMORTISATION OF A PREPAID EXPENSE THAT WAS PAID IN A PRIOR PERIOD OR
AN ACCRUAL OF, OR A RESERVE FOR, CASH CHARGES OR EXPENSES IN ANY FUTURE PERIOD),
AND INCLUDING WITHOUT LIMITATION NON-CASH EXPENSES FOR COMPENSATION RELATING TO
THE GRANTING OF OPTIONS AND RESTRICTED STOCK, SALE OF STOCK AND SIMILAR
ARRANGEMENTS;

 

(II)         INCOME TAX EXPENSE OR BENEFIT;

 

(III)        FOREIGN CURRENCY TRANSACTION GAINS AND LOSSES AND FOREIGN CURRENCY
TRANSLATION DIFFERENCES;

 

(IV)        OTHER NON-OPERATING GAINS AND LOSSES, INCLUDING THE COSTS OF, AND
ACCOUNTING FOR, FINANCIAL INSTRUMENTS AND GAINS AND LOSSES ON DISPOSALS OF FIXED
ASSETS;

 

121

--------------------------------------------------------------------------------


 

(V)         SHARE OF INCOME OR LOSSES FROM EQUITY INVESTMENTS AND MINORITY
INTERESTS;

 

(VI)        INTEREST EXPENSE AND INTEREST INCOME, INCLUDING, WITHOUT LIMITATION,
THE AMORTISATION OF DEBT ISSUANCE COST, AMENDMENT COST, DEBT DISCOUNT, REPAYMENT
PREMIUM AND CONSENT PAYMENTS;

 

(VII)       DEPRECIATION AND AMORTISATION;

 

(VIII)      EXTRAORDINARY ITEMS;

 

(IX)        AT THE ELECTION OF THE COMPANY, CASH CHARGES RESULTING FROM ANY
THIRD PARTY PROFESSIONAL, ADVISORY, LEGAL AND ACCOUNTING FEES AND OUT-OF-POCKET
EXPENSES REASONABLY INCURRED IN CONNECTION WITH (I) ANY ACQUISITION, INVESTMENT,
FINANCING OR DISPOSAL (IN ANY SUCH CASE, WHETHER COMPLETED OR NOT) PROVIDED THAT
THE AGGREGATE AMOUNT ADDED BACK IN RESPECT OF SUCH FEES AND EXPENSES SHALL NOT
EXCEED £15 MILLION IN ANY FINANCIAL YEAR OF THE COMPANY AND/OR (II) ANY CONTENT
TRANSACTION (WHETHER COMPLETED OR NOT) PROVIDED THAT THE AGGREGATE AMOUNT ADDED
BACK IN RESPECT OF SUCH FEES AND EXPENSES SHALL NOT EXCEED £10 MILLION IN ANY
FINANCIAL YEAR OF THE COMPANY;

 

(X)         CUMULATIVE CHANGES IN GAAP FROM AND INCLUDING THE ACCOUNTING
PRINCIPLES APPLIED IN THE PREPARATION OF THE ORIGINAL FINANCIAL STATEMENTS;

 

(XI)        RESTRUCTURING CHARGES AND RELATED COSTS IN AN AMOUNT OF UP TO £125
MILLION DURING THE PERIOD FROM THE ORIGINAL EXECUTION DATE UNTIL 31 MARCH 2013
PROVIDED THAT SUCH AMOUNT SHALL NOT EXCEED £75 MILLION IN ANY OF THE TWELVE
MONTH PERIODS COMMENCING ON EACH OF 1 APRIL 2010, 1 APRIL 2011 AND 1 APRIL 2012;
AND

 

(XII)       ANY COSTS IN RELATION TO CUSTOMER PREMISES EQUIPMENT RESULTING FROM
ANY SUCH EQUIPMENT BEING EXPENSED AS OPERATING COSTS IN THE INCOME STATEMENT IN
CONNECTION WITH A SWITCH TO A CUSTOMER OWNERSHIP MODEL,

 

minus

 


(B)         THE EXCLUDED GROUP OPERATING CASHFLOW FOR THAT PERIOD (TO THE EXTENT
INCLUDED IN THE CALCULATION OF PARAGRAPH (A) ABOVE);


 


(C)         TO THE EXTENT INCLUDED IN CONSOLIDATED NET INCOME FOR SUCH PERIOD
AND NOT OTHERWISE DEDUCTED PURSUANT TO PARAGRAPH (A) ABOVE:


 

(I)          THAT PORTION OF THE SHARE OF PROFIT OR LOSS FROM PERMITTED JOINT
VENTURES; AND

 

(II)         THE AGGREGATE AMOUNT OF ALL INTEREST INCOME AND/OR DIVIDENDS
RECEIVED DURING SUCH PERIOD FROM ONE OR MORE OF THE PERMITTED JOINT VENTURES,

 

plus

 


(D)         THE LOWER OF (I) THE AGGREGATE PERMITTED JOINT VENTURE PROCEEDS
ACTUALLY RECEIVED BY THE BANK GROUP DURING SUCH PERIOD AND (II) THE AGGREGATE OF
THE PROPORTIONATE INTERESTS OF EACH MEMBER OF THE BANK GROUP IN ANY PERMITTED
JOINT VENTURE NET OPERATING CASH FLOW FOR SUCH PERIOD.


 

“Consolidated Total Debt” means, at any time (without double counting and as
would be set forth on the balance sheet of the Group in accordance with GAAP)
the aggregate principal, capital or nominal amounts (including any Interest
capitalised as principal) of Financial Indebtedness of any member of the Bank
Group (including, without limitation, Financial

 

122

--------------------------------------------------------------------------------


 

Indebtedness arising under or pursuant to the Relevant Finance Documents) plus
any Parent Debt outstanding from time to time (provided that the principal
amount outstanding under the Convertible Senior Notes shall be calculated using
a fixed Sterling principal amount of £504.6 million, subject to any pro rata
reduction to reflect any prepayment, repayment, purchase, repurchase,
redemption, retirement, defeasance or other acquisition for value of any of the
Convertible Senior Notes), excluding any Financial Indebtedness of any member of
the Group to another member of the Group or under any Subordinated Funding, to
the extent not prohibited under this Agreement and excluding any Financial
Indebtedness arising by reason only of mark to market fluctuations in respect of
interest rate hedging arrangements since the original date on which such
interest rate hedging arrangements were consummated.

 

“Consolidated Total Net Cash Interest Payable” means, in respect of any period,
the aggregate amount of the Interest which has accrued on the Consolidated Total
Debt during such period (but excluding for the avoidance of doubt any fees and
consent payments payable in or amortised during such period) but deducting any
Interest actually received in cash by any member of the Bank Group.

 

“Current Assets” means the aggregate of trade and other receivables (net of
allowances for doubtful debts), prepayments and all other current assets of the
Bank Group (which until such time as balance sheets are prepared for the Bank
Group shall be allocated from the relevant consolidated financial statements of
the Group to the Bank Group by the board of directors of the Company acting in
good faith) maturing within twelve months from the date of computation, as
required to be accounted for as current assets under GAAP but excluding cash and
Cash Equivalent Investments and excluding the impact of Hedging Agreements.

 

“Current Liabilities” means the aggregate of all liabilities (including accounts
payable, accruals and provisions) of the Bank Group (which until such time as
balance sheets are prepared for the Bank Group shall be allocated to the Bank
Group from the relevant consolidated financial statements of the Group by the
board of directors of the Company acting in good faith) falling due within
twelve months from the date of computation and required to be accounted for as
current liabilities under GAAP but excluding Financial Indebtedness of the Bank
Group falling due within such period and any interest on such Financial
Indebtedness due in such period and excluding the impact of Hedging Agreements.

 

“Excluded Group Operating Cashflow” means, in respect of any period, that
proportion of Consolidated Net Income which is attributable to the Excluded
Group for that period adding back (or deducting as the case may be) (to the
extent used in arriving at net profit or loss of the Excluded Group):

 


(A)         NON-CASH GAINS OR LOSSES, WHETHER EXTRAORDINARY, RECURRING OR
OTHERWISE (EXCLUDING HOWEVER ANY NON-CASH CHARGE TO THE EXTENT THAT IT
REPRESENTS AMORTISATION OF A PREPAID EXPENSE THAT WAS PAID IN A PRIOR PERIOD OR
AN ACCRUAL OF, OR A RESERVE FOR, CASH CHARGES OR EXPENSES IN ANY FUTURE PERIOD),
AND INCLUDING WITHOUT LIMITATION NON-CASH EXPENSES FOR COMPENSATION RELATING TO
THE GRANTING OF OPTIONS AND RESTRICTED STOCK, SALE OF STOCK AND SIMILAR
ARRANGEMENTS;


 


(B)         INCOME TAX EXPENSE OR BENEFIT;


 


(C)         FOREIGN CURRENCY TRANSACTION GAINS AND LOSSES AND FOREIGN CURRENCY
TRANSLATION DIFFERENCES;


 


(D)         OTHER NON-OPERATING GAINS AND LOSSES, INCLUDING THE COSTS OF, AND
ACCOUNTING FOR, FINANCIAL INSTRUMENTS AND GAINS AND LOSSES ON DISPOSALS OF FIXED
ASSETS;


 


(E)         SHARE OF INCOME OR LOSSES FROM EQUITY INVESTMENTS AND MINORITY
INTERESTS;

 

123

--------------------------------------------------------------------------------



 


(F)          INTEREST EXPENSE AND INTEREST INCOME, INCLUDING, WITHOUT
LIMITATION, THE AMORTISATION OF DEBT ISSUANCE COST, AMENDMENT COST, DEBT
DISCOUNT AND CONSENT PAYMENTS;


 


(G)         DEPRECIATION AND AMORTISATION;


 


(H)         EXTRAORDINARY ITEMS;


 


(I)          RESTRUCTURING CHARGES DETERMINED IN ACCORDANCE WITH FAS 146; AND


 


(J)          CUMULATIVE CHANGES IN GAAP FROM THE ORIGINAL EXECUTION DATE.


 

“Financial Quarter” means the period commencing on the day immediately following
any Quarter Date in each year, and ending on the next succeeding Quarter Date.

 

“Interest” means:

 


(A)         INTEREST AND AMOUNTS IN THE NATURE OF INTEREST ACCRUED IN RESPECT OF
ANY FINANCIAL INDEBTEDNESS (INCLUDING WITHOUT LIMITATION, IN RESPECT OF
OBLIGATIONS UNDER FINANCE OR CAPITAL LEASES OR HIRE PURCHASE PAYMENTS);


 


(B)         DISCOUNTS SUFFERED AND REPAYMENT PREMIUMS PAYABLE IN RESPECT OF
FINANCIAL INDEBTEDNESS (OTHER THAN REPAYMENT PREMIUMS IN RESPECT OF THE HIGH
YIELD NOTES AND SENIOR SECURED NOTES), IN EACH CASE TO THE EXTENT APPLICABLE
GAAP REQUIRES THAT SUCH DISCOUNTS AND PREMIUMS BE TREATED AS OR IN LIKE MANNER
TO INTEREST;


 


(C)         DISCOUNT FEES AND ACCEPTANCE FEES PAYABLE OR DEDUCTED IN RESPECT OF
ANY FINANCIAL INDEBTEDNESS (INCLUDING ALL FEES PAYABLE IN CONNECTION WITH ANY
DOCUMENTARY CREDIT, ANY OTHER LETTERS OF CREDIT OR GUARANTEES AND ANY ANCILLARY
FACILITY);


 


(D)         ANY OTHER COSTS, EXPENSES AND DEDUCTIONS OF THE LIKE EFFECT AND ANY
NET PAYMENT (OR, IF APPROPRIATE IN THE CONTEXT, RECEIPT) UNDER ANY HEDGING
AGREEMENT OR LIKE INSTRUMENT, TAKING INTO ACCOUNT ANY PREMIUMS PAYABLE FOR THE
SAME, AND THE INTEREST ELEMENT OF ANY NET PAYMENT UNDER ANY HEDGING AGREEMENT;
AND


 


(E)         COMMITMENT AND NON-UTILISATION FEES (INCLUDING, WITHOUT LIMITATION,
THOSE PAYABLE UNDER THIS AGREEMENT) BUT EXCLUDING CONSENT PAYMENTS, AGENT’S AND
ADVISORY FEES, FRONT-END, MANAGEMENT, ARRANGEMENT AND PARTICIPATION FEES AND
REPAYMENT PREMIUMS WITH RESPECT TO ANY FINANCIAL INDEBTEDNESS (INCLUDING,
WITHOUT LIMITATION, ALL THOSE PAYABLE UNDER THE RELEVANT FINANCE DOCUMENTS).


 

“Permitted Joint Venture Net Operating Cash Flow” means the aggregate of the
proportionate interests of each member of the Group in any Permitted Joint
Venture of such Joint Venture’s Consolidated Net Income for such period adding
back (or deducting as the case may be) (only to the extent used in arriving at
consolidated net income or loss of such Joint Venture):

 


(A)         NON-CASH GAINS OR LOSSES, WHETHER EXTRAORDINARY, RECURRING OR
OTHERWISE (EXCLUDING HOWEVER ANY NON-CASH CHARGE TO THE EXTENT THAT IT
REPRESENTS AMORTISATION OF A PREPAID EXPENSE THAT WAS PAID IN A PRIOR PERIOD OR
AN ACCRUAL OF, OR A RESERVE FOR, CASH CHARGES OR EXPENSES IN ANY FUTURE PERIOD),
AND INCLUDING WITHOUT LIMITATION NON-CASH EXPENSES FOR COMPENSATION RELATING TO
THE GRANTING OF OPTIONS AND RESTRICTED STOCK, SALE OF STOCK AND SIMILAR
ARRANGEMENTS;


 


(B)         INCOME TAX EXPENSE OR BENEFIT;


 


(C)         FOREIGN CURRENCY TRANSACTION GAINS AND LOSSES AND FOREIGN CURRENCY
TRANSLATION DIFFERENCES;

 

124

--------------------------------------------------------------------------------



 


(D)         OTHER NON-OPERATING GAINS AND LOSSES, INCLUDING THE COSTS OF, AND
ACCOUNTING FOR, FINANCIAL INSTRUMENTS AND GAINS AND LOSSES ON DISPOSALS OF FIXED
ASSETS;


 


(E)         SHARE OF INCOME OR LOSSES FROM EQUITY INVESTMENTS AND MINORITY
INTERESTS;


 


(F)          INTEREST EXPENSE AND INTEREST INCOME INCLUDING, WITHOUT LIMITATION,
AMORTISATION OF DEBT ISSUANCE COST AND DEBT DISCOUNT;


 


(G)         DEPRECIATION AND AMORTISATION;


 


(H)         EXTRAORDINARY ITEMS;


 


(I)          RESTRUCTURING CHARGES DETERMINED IN ACCORDANCE WITH FAS 146; AND


 


(J)          CUMULATIVE CHANGES IN GAAP FROM THE ORIGINAL EXECUTION DATE.


 

“Permitted Joint Venture Proceeds” means the cash proceeds of all payments of
interest and principal received under Financial Indebtedness and of all
dividends, distributions or other payments (including management fees) made by
any Permitted Joint Venture to any member of the Bank Group.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December in
each financial year of the Company.

 

“Working Capital” means on any date Current Assets less Current Liabilities.

 


23.2          RATIOS


 

With effect from (and including) the Financial Quarter ending on 30 June 2010,
the financial condition of the Group or the Bank Group, as the case may be, as
evidenced by the financial information provided pursuant to paragraphs (a) and
(b) of Clause 22.1 (Financial Statements) and the Attached Working Paper
referred to in Clause 22.5 (Compliance Certificates) shall be such that:

 


(A)         LEVERAGE RATIO: CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING
CASHFLOW


 

Subject to paragraph (d) below, Consolidated Net Debt as at any Quarter Date
specified in the table in paragraph (c) below shall not be more than X times
Consolidated Operating Cashflow calculated on a rolling twelve month basis
ending on such Quarter Date, where X has the value indicated for such Quarter
Date in such table (rounded to the second decimal number).

 


(B)         INTEREST COVERAGE RATIO: CONSOLIDATED OPERATING CASHFLOW TO
CONSOLIDATED TOTAL NET CASH INTEREST PAYABLE


 

Subject to paragraph (d) below, Consolidated Operating Cashflow calculated on a
rolling twelve month basis ending on any Quarter Date specified in the table in
paragraph (c) below shall not be less than Y times Consolidated Total Net Cash
Interest Payable calculated on a rolling twelve month basis, where Y has the
value indicated for such period in such table (rounded to the second decimal
number).

 

125

--------------------------------------------------------------------------------



 


(C)         RATIO TABLE


 

This is the table referred to in paragraphs (a) and (b) above.

 

 

 

Total Net
Leverage Ratio

 

Interest
Coverage Ratio

 

Quarter Date

 

X

 

Y

 

 

 

 

 

 

 

30 June 2010

 

4.85:1.00

 

2.50:1.00

 

 

 

 

 

 

 

30 September 2010

 

4.80:1.00

 

2.55:1.00

 

 

 

 

 

 

 

31 December 2010

 

4.70:1.00

 

2.65:1.00

 

 

 

 

 

 

 

31 March 2011

 

4.60:1.00

 

2.75:1.00

 

 

 

 

 

 

 

30 June 2011

 

4.40:1.00

 

2.80:1.00

 

 

 

 

 

 

 

30 September 2011

 

4.35:1.00

 

2.85:1.00

 

 

 

 

 

 

 

31 December 2011

 

4.30:1.00

 

2.95:1.00

 

 

 

 

 

 

 

31 March 2012

 

4.25:1.00

 

3.00:1.00

 

 

 

 

 

 

 

30 June 2012

 

4.10:1.00

 

3.05:1.00

 

 

 

 

 

 

 

30 September 2012

 

4.10:1.00

 

3.10:1.00

 

 

 

 

 

 

 

31 December 2012

 

4.10:1.00

 

3.10:1.00

 

 

 

 

 

 

 

31 March 2013

 

4.05:1.00

 

3.15:1.00

 

 

 

 

 

 

 

30 June 2013

 

3.85:1.00

 

3.20:1.00

 

 

 

 

 

 

 

30 September 2013

 

3.80:1.00

 

3.25:1.00

 

 

 

 

 

 

 

31 December 2013

 

3.80:1.00

 

3.35:1.00

 

 

 

 

 

 

 

31 March 2014

 

3.75:1.00

 

3.45:1.00

 

 

 

 

 

 

 

30 June 2014

 

3.55:1.00

 

3.55:1.00

 

 

 

 

 

 

 

30 September 2014

 

3.55:1.00

 

3.70:1.00

 

 

 

 

 

 

 

31 December 2014

 

3.50:1.00

 

3.80:1.00

 

 

 

 

 

 

 

31 March 2015

 

3.50:1.00

 

3.95:1.00

 

 

 

 

 

 

 

30 June 2015

 

3.25:1.00

 

4.00:1.00

 

 

 

 

 

 

 

30 September 2015

 

3.25:1.00

 

4.00:1.00

 

 

 

 

 

 

 

31 December 2015

 

3.00:1.00

 

4.00:1.00

 


 


(D)         IF ANY COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5
(COMPLIANCE CERTIFICATES) DEMONSTRATES THAT THE RATIO OF CONSOLIDATED NET DEBT
TO CONSOLIDATED OPERATING CASHFLOW IN RESPECT OF THE RELEVANT QUARTER DATE FOR
WHICH SUCH COMPLIANCE CERTIFICATE WAS DELIVERED WAS 3.00:1.00 OR LOWER (ROUNDED
TO THE SECOND

 

126

--------------------------------------------------------------------------------



 


DECIMAL NUMBER), THE COVENANTS WHICH ARE REQUIRED TO BE TESTED PURSUANT TO
PARAGRAPHS (A) AND (B) ABOVE SHALL THEREAFTER, AND FOR SO LONG AS THE RATIO OF
CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING CASHFLOW AS AT EACH SUBSEQUENT
QUARTER DATE REMAINS AT 3.00:1.00 OR LOWER, BE TESTED ON EACH ALTERNATIVE
QUARTER DATE SHOWN ON THE TABLE IN PARAGRAPH (C) ABOVE.  IN THE EVENT THAT ANY
COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 22.5 (COMPLIANCE
CERTIFICATES) DEMONSTRATES THAT THE RATIO OF CONSOLIDATED NET DEBT TO
CONSOLIDATED OPERATING CASHFLOW IN RESPECT OF ANY QUARTER DATE FOR WHICH SUCH
COMPLIANCE CERTIFICATE WAS DELIVERED EXCEEDS 3.00:1.00, THE COVENANTS WHICH ARE
REQUIRED TO BE TESTED PURSUANT TO PARAGRAPHS (A) AND (B) ABOVE SHALL THEREAFTER,
AND FOR SO LONG AS THE RATIO OF CONSOLIDATED NET DEBT TO CONSOLIDATED OPERATING
CASHFLOW AS AT EACH SUBSEQUENT QUARTER DATE EXCEEDS 3.00:1.00 BE TESTED, IN
ACCORDANCE WITH PARAGRAPHS (A) AND (B) ABOVE, ON EACH SUBSEQUENT QUARTER DATE.


 


23.3          EQUITY CURE RIGHT


 


(A)         SUBJECT TO PARAGRAPH (B) BELOW, IF ANY COMPLIANCE CERTIFICATE
DELIVERED BY THE COMPANY DEMONSTRATED THAT THE BANK GROUP IS IN BREACH OF ANY OF
THE FINANCIAL COVENANTS SET OUT IN PARAGRAPHS (A) OR (B) OF CLAUSE 23.2 (RATIOS)
AS AT THE RELEVANT QUARTER DATE TO WHICH SUCH COMPLIANCE CERTIFICATE RELATES,
THEN THE COMPANY MAY, AT ITS OPTION, WITHIN 15 BUSINESS DAYS OF DELIVERY OF SUCH
COMPLIANCE CERTIFICATE AND WITHOUT PREJUDICE TO THE RIGHTS OF THE LENDERS UNDER
CLAUSE 27 (EVENTS OF DEFAULT) CURE SUCH BREACH (AN “EQUITY CURE RIGHT”) BY
PROCURING THAT THE PROCEEDS OF ANY NEW EQUITY BE CONTRIBUTED INTO THE BANK GROUP
AND EITHER:


 

(I)          APPLIED TOWARDS THE PREPAYMENT OF THE TERM FACILITIES; OR

 

(II)         ADDED BACK TO THE CALCULATION OF CONSOLIDATED OPERATING CASHFLOW,

 

and, for the purpose of ascertaining compliance with paragraphs (a) or (b) of
Clause 23.2 (Ratios), will be tested or, as applicable, retested giving effect
to such application or add-back.

 


(B)         IF, AFTER GIVING EFFECT TO THE ADJUSTMENT OR ADD-BACK (AS
APPLICABLE) REFERRED TO IN PARAGRAPH (A) ABOVE, THE REQUIREMENTS OF PARAGRAPHS
(A) AND/OR (B) OF CLAUSE 23.2 (RATIOS) ARE MET, THEN THE REQUIREMENTS OF
PARAGRAPHS (A) AND (B) OF CLAUSE 23.2 (RATIOS) SHALL BE DEEMED TO HAVE BEEN
SATISFIED AS AT THE RELEVANT ORIGINAL DATE OF DETERMINATION.


 


(C)         THE EQUITY CURE RIGHT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)          SUCH EQUITY CURE RIGHT MAY NOT BE USED ON MORE THAN THREE OCCASIONS
OVER THE LIFE OF THE FACILITIES;

 

(II)         IN THE CASE OF AN ADD-BACK TO THE CALCULATION OF CONSOLIDATED
OPERATING CASHFLOW, SUCH EQUITY CURE RIGHT MAY ONLY BE USED ON ONE OCCASION OVER
THE LIFE OF THE FACILITIES, AND IN AN AMOUNT NOT EXCEEDING £100 MILLION;

 

(III)        IN THE CASE OF AN ADD-BACK TO THE CALCULATION OF CONSOLIDATED
OPERATING CASHFLOW, SUCH ADD-BACK MAY NOT BE ROLLED FORWARD OR OTHERWISE TAKEN
INTO ACCOUNT ON ANY SUBSEQUENT QUARTER DATE ON WHICH SUCH FINANCIAL COVENANTS
ARE TO BE TESTED; AND

 

(IV)        SUCH EQUITY CURE RIGHT MAY NOT BE USED FOR ANY TWO CONSECUTIVE
QUARTER DATES.

 

127

--------------------------------------------------------------------------------



 


(D)         ANY PROCEEDS OF NEW EQUITY WHICH ARE CONTRIBUTED INTO THE BANK GROUP
FOR THE PURPOSES SPECIFIED ABOVE, SHALL THEREAFTER BE RETAINED WITHIN THE BANK
GROUP.


 


23.4          CURRENCY CALCULATIONS


 

Where any financial information with reference to which any of the covenants in
Clause 23.2 (Ratios) are tested states amounts in a currency other than Sterling
such amounts shall, for the purposes of testing such covenants be converted from
such currency into Sterling at the rate used in such financial information for
the purpose of converting such amounts from Sterling into the currency in which
they are stated in such financial information or where no such rate is stated in
such financial information at an appropriate rate selected by the Company,
acting reasonably.

 


23.5          PRO FORMA CALCULATIONS


 

For the purposes of testing compliance with the financial covenants set out in
Clause 23.2 (Ratios), the calculation of such ratios shall be made on a pro
forma basis giving effect to all material acquisitions and disposals made by the
Bank Group during the relevant period of calculation based on historical
financial results of the items being acquired or disposed of and including also
reasonably identifiable and supportable net cost savings or additional net
costs, as the case may be, realisable during such period as a result of such
acquisitions and/or disposals, as projected by the Company in good faith and
confirmed in writing by the principal financial officer of the Ultimate Parent
(such savings for any such acquisition shall not exceed 5% of Consolidated
Operating Cashflow of the relevant target for the 12 month period ending on the
Quarter Date immediately preceding such acquisition or disposal).

 


24.            POSITIVE UNDERTAKINGS


 


24.1          APPLICATION OF ADVANCES


 

The Parent shall ensure that the proceeds of each Advance made under this
Agreement are applied exclusively for the applicable purposes specified in
Clause 2.3 (Purpose).

 


24.2          FINANCIAL ASSISTANCE AND FRAUDULENT CONVEYANCE


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall) ensure that its execution of the Relevant
Finance Documents to which it is a party and the performance of its obligations
thereunder does not contravene any applicable local laws and regulations
concerning fraudulent conveyance, financial assistance by a company for the
acquisition of or subscription for its own shares or the shares of its parent or
any other company or concerning the protection of shareholders’ capital.

 


24.3          NECESSARY AUTHORISATIONS


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall):

 


(A)         OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO MAINTAIN IN FULL
FORCE AND EFFECT ALL NECESSARY AUTHORISATIONS, EXCEPT WHERE A FAILURE TO DO SO
DOES NOT HAVE OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)         PROMPTLY UPON REQUEST OF THE FACILITY AGENT, SUPPLY CERTIFIED COPIES
TO THE FACILITY AGENT OF ANY SUCH NECESSARY AUTHORISATIONS SO REQUESTED.

 

128

--------------------------------------------------------------------------------



 


24.4          COMPLIANCE WITH APPLICABLE LAWS


 

The Parent and each Obligor shall (and the Company shall procure that each
member of the Bank Group shall) comply with all applicable laws to which it is
subject in respect of the conduct of its business and the ownership of its
assets (including, without limitation, all Statutory Requirements), in each
case, where a failure so to comply has or is reasonably likely to have a
Material Adverse Effect.

 


24.5          INSURANCE


 


(A)         EACH OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT EACH MEMBER
OF THE BANK GROUP SHALL) EFFECT AND MAINTAIN INSURANCES ON AND IN RELATION TO
ITS BUSINESS AND ASSETS AGAINST SUCH RISKS AND TO SUCH EXTENT AS IS NECESSARY OR
USUAL FOR PRUDENT COMPANIES CARRYING ON A BUSINESS SUCH AS THAT CARRIED ON BY
SUCH OBLIGOR OR MEMBER OF THE BANK GROUP WITH EITHER A CAPTIVE INSURANCE COMPANY
OR A REPUTABLE UNDERWRITER OR INSURANCE COMPANY EXCEPT TO THE EXTENT DISCLOSED
IN THE GROUP’S PUBLIC DISCLOSURE DOCUMENTS OR TO THE EXTENT THAT THE FAILURE TO
SO INSURE HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)         THE COMPANY SHALL (UPON THE REASONABLE REQUEST OF THE FACILITY
AGENT) SUPPLY THE FACILITY AGENT WITH COPIES OF ALL MATERIAL INSURANCE POLICIES
OR CERTIFICATES OF INSURANCE IN RESPECT THEREOF OR (IN THE ABSENCE OF THE SAME)
SUCH OTHER REASONABLE EVIDENCE OF THE EXISTENCE OF SUCH POLICIES.


 


24.6          INTELLECTUAL PROPERTY


 

Each Obligor shall (and the Company shall procure that each member of the Bank
Group shall):

 


(A)         TAKE ALL NECESSARY ACTION TO SAFEGUARD AND MAINTAIN ITS RIGHTS,
PRESENT AND FUTURE, IN OR RELATING TO ALL INTELLECTUAL PROPERTY RIGHTS OWNED,
USED OR EXPLOITED BY IT AND WHICH ARE MATERIAL TO THE GROUP BUSINESS (INCLUDING,
WITHOUT LIMITATION, PAYING ALL APPLICABLE RENEWAL FEES, LICENCE FEES AND OTHER
OUTGOINGS) SAVE WHERE A FAILURE TO DO SO HAS OR IS REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT; AND


 


(B)         NOTIFY THE FACILITY AGENT PROMPTLY OF ANY INFRINGEMENT OR SUSPECTED
INFRINGEMENT OR ANY CHALLENGE TO THE VALIDITY OF ANY OF THE PRESENT OR FUTURE
INTELLECTUAL PROPERTY RIGHTS OWNED, USED OR EXPLOITED BY IT AND WHICH ARE
MATERIAL TO THE GROUP BUSINESS WHICH MAY COME TO ITS NOTICE AND IT WILL SUPPLY
THE FACILITY AGENT WITH ALL INFORMATION IN ITS POSSESSION RELATING THERETO, IN
EACH CASE, ONLY IF THE SAME WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, AND TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF LEGAL PROCEEDINGS) TO PREVENT THIRD PARTIES INFRINGING SUCH
INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT THAT FAILURE TO DO SO HAS OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


24.7          RANKING OF CLAIMS


 

Subject to the Reservations, the Parent and each Obligor shall ensure that at
all times the claims of the Relevant Finance Parties against it under the
Relevant Finance Documents to which it is a party rank at least pari passu with
the claims of all its unsecured, unsubordinated creditors save those whose
claims are preferred by any bankruptcy, insolvency, liquidation or similar laws
of general application.

 

129

--------------------------------------------------------------------------------



 


24.8          PAY TAXES


 

Each Obligor shall procure and the Company shall procure that each member of the
Bank Group shall ensure that, at all times, there are no material claims or
liabilities which are asserted against it in respect of tax, save to the extent
the relevant Obligor or in the case of any other member of the Bank Group, the
Company (as the case may be) can demonstrate that the same are being contested
in good faith on the basis of appropriate professional advice and that proper
reserves have been established therefor to the extent required by applicable
generally accepted accounting principles.

 


24.9          HEDGING


 

The Company shall (or shall procure that the Parent shall):

 


(A)         ENTER INTO AND MAINTAIN HEDGING ARRANGEMENTS WITH HEDGE
COUNTERPARTIES, BY WAY OF INTEREST RATE SWAP TRANSACTION, BASIS SWAP, FORWARD
RATE TRANSACTION, INTEREST RATE OPTION, FOREIGN EXCHANGE TRANSACTION, CAP
TRANSACTION, FLOOR TRANSACTION, COLLAR TRANSACTION, CURRENCY SWAP TRANSACTION,
CROSS-CURRENCY RATE SWAP TRANSACTION, CURRENCY OPTION OR ANY SIMILAR DERIVATIVE
TRANSACTION, OR ANY COMBINATION OF THE FOREGOING, FOR THE PURPOSE OF LIMITING
THE BANK GROUP’S EXPOSURE TO ADVERSE MOVEMENTS IN INTEREST RATES OR FOREIGN
EXCHANGE IN RELATION TO THE FACILITIES, ANY HIGH YIELD NOTES AND ANY SENIOR
SECURED NOTES AS FOLLOWS:


 

(I)          INTEREST RATE HEDGING (OR FIXED RATE DEBT, FOR WHICH PURPOSES,
OUTSTANDING PRINCIPAL AMOUNTS OF THE EXISTING HIGH YIELD NOTES, THE CONVERTIBLE
SENIOR NOTES AND THE EXISTING SENIOR SECURED NOTES SHALL BE DEEMED TO CONSTITUTE
FIXED RATE DEBT) REQUIRED TO ENSURE THAT INTEREST IS PAYABLE AT FIXED RATES ON
NOT LESS THAN 662/3% OF THE COMBINED AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AS
AT THE ORIGINAL EXECUTION DATE, UNDER THE FACILITIES, THE CONVERTIBLE SENIOR
NOTES, ANY SENIOR SECURED NOTES AND ANY HIGH YIELD NOTES, FOR A PERIOD OF NOT
LESS THAN 3 YEARS FROM THE ORIGINAL EXECUTION DATE (PROVIDED THAT FOR THIS
PURPOSE THE PRINCIPAL AMOUNT OF ANY FIXED RATE HIGH YIELD NOTES, THE CONVERTIBLE
SENIOR NOTES AND ANY FIXED RATE SENIOR SECURED NOTES SHALL BE INCLUDED IN THE
CALCULATION OF SUCH MINIMUM HEDGING REQUIREMENT); AND

 

(II)         CURRENCY RATE HEDGING IN RESPECT OF 100% OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE FACILITIES WHICH ARE DENOMINATED IN EUROS OR DOLLARS (IF
APPLICABLE) FOR A PERIOD OF NOT LESS THAN 3 YEARS FROM THE ORIGINAL EXECUTION
DATE;

 

(III)        CURRENCY RATE HEDGING IN RESPECT OF 100% OF INTEREST PAYABLE IN
EUROS AND DOLLARS UNDER THE FACILITIES (IF APPLICABLE), FOR A PERIOD OF NOT LESS
THAN 3 YEARS FROM THE ORIGINAL EXECUTION DATE;

 

(IV)        CURRENCY RATE HEDGING IN RESPECT OF 100% OF THE COUPON PAYABLE IN
EUROS AND DOLLARS UNDER ANY HIGH YIELD NOTES (IF APPLICABLE), FOR A PERIOD UP TO
THE APPLICABLE FIRST CALL DATE IN RESPECT OF SUCH HIGH YIELD NOTES; AND

 

(V)         CURRENCY RATE HEDGING IN RESPECT OF 100% OF THE COUPON PAYABLE IN
EUROS AND DOLLARS UNDER ANY SENIOR SECURED NOTES (IF APPLICABLE), OF A PERIOD UP
TO THE APPLICABLE FIRST CALL DATE IN RESPECT OF SUCH SENIOR SECURED NOTES,

 

in each case within 6 months of the Original Execution Date other than, in the
case of the hedging arrangements required to be entered into under
sub-paragraphs (iv) and (v) above, those hedging arrangements relating to any
Additional High Yield Notes, High Yield Refinancing or Senior Secured Notes,
which shall be required to be

 

130

--------------------------------------------------------------------------------


 

implemented within 6 months of the date of issuance of such Additional High
Yield Notes, High Yield Refinancing or Senior Secured Notes, as applicable;

 


(B)         ENSURE THAT THE HEDGING ARRANGEMENTS REQUIRED PURSUANT TO THIS
CLAUSE 24.9 ARE EXISTING HEDGING AGREEMENTS OR ARE ENTERED INTO IN THE FORM OF
ACCEPTABLE HEDGING AGREEMENTS; AND


 


(C)         AS SOON AS REASONABLY PRACTICABLE FOLLOWING REQUEST BY THE FACILITY
AGENT PROVIDE THE FACILITY AGENT WITH CERTIFIED TRUE COPIES OF EACH SUCH HEDGING
AGREEMENT ENTERED INTO,


 

provided that the Company shall not be in breach of this Clause 24.9 if the
Company fails to enter into the hedging arrangements required under
paragraph (a) above by the relevant times specified in paragraph (a) if during
the time between the Original Execution Date and the date on which such hedging
arrangements are required to be implemented:

 

(I)          NONE OF THE LENDERS OR THEIR AFFILIATES IS WILLING TO ENTER INTO
HEDGING AGREEMENTS TO EFFECT THE HEDGING ARRANGEMENTS REQUIRED BY PARAGRAPH
(A) ABOVE; OR

 

(II)         WHERE A LENDER OR ITS AFFILIATE IS WILLING TO ENTER INTO SUCH
HEDGING ARRANGEMENTS, THE TERMS OF SUCH HEDGING ARRANGEMENTS ARE, HAVING REGARD
TO THE CREDITWORTHINESS OF THE COMPANY AND CURRENT MARKET CONDITIONS, CONSIDERED
TO BE UNREASONABLE BY THE COMPANY, OR WHERE IN THE OPINION OF THE COMPANY,
ACTING REASONABLY, SUCH HEDGING ARRANGEMENTS WOULD CAUSE MATERIAL ADVERSE
TAX-RELATED IMPLICATIONS FOR ANY MEMBER OF THE GROUP,

 

provided that nothing in this Clause 24.9 shall require the Company to enter
into or maintain any Hedging Agreement that would not be permitted to be so
entered into or maintained under Clause 25.12 (Limitations on Hedging) or
prevent the Company, any Obligor or any other member of the Group from entering
and maintaining any Hedging Agreement that would not be prohibited to be entered
into or maintained under Clause 25.12 (Limitations on Hedging).

 


24.10        PENSION PLANS


 


(A)         THE COMPANY SHALL USE REASONABLE ENDEAVOURS TO ENSURE THAT ALL
PENSION PLANS MAINTAINED AND OPERATED BY IT OR ANY MEMBER OF THE BANK GROUP,
GENERALLY FOR THE BENEFIT OF EMPLOYEES OF ANY MEMBER OF THE BANK GROUP ARE
MAINTAINED AND OPERATED AND HAVE BEEN VALUED BY AN ACTUARY APPOINTED BY THE
COMPANY IN ACCORDANCE WITH ALL APPLICABLE LAWS FROM TIME TO TIME AND THAT THE
EMPLOYER CONTRIBUTIONS ARE ASSESSED AND PAID IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH THE GOVERNING PROVISIONS OF SUCH SCHEMES AND ALL LAWS APPLICABLE
THERETO, IN EACH CASE, SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO DOES NOT
HAVE OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 

Without prejudice to the generality of Clause 24.10(a):

 


(B)         THE COMPANY SHALL ENSURE THAT, EXCEPT FOR THE NTL PENSION PLAN AND
THE NTL 1999 PENSION SCHEME (THE “UK DB SCHEMES”), EACH UK PENSION SCHEME IS, OR
HAS AT ANY TIME BEEN, A MONEY PURCHASE SCHEME AS DEFINED IN S181 OF THE PENSION
SCHEMES ACT 1993) AND NO MEMBER OF THE GROUP IS, FOR THE PURPOSES OF EITHER S38
OR S43 OF THE PENSIONS ACT 2004, CONNECTED WITH OR AN ASSOCIATE OF ANY EMPLOYER
OF AN OCCUPATIONAL PENSION SCHEME WHICH IS NOT A MONEY PURCHASE SCHEME.


 


(C)         EACH PARTICIPATING EMPLOYER SHALL ENSURE THAT, IN RELATION TO EACH
UK PENSION SCHEME, NO ACTION OR OMISSION IS TAKEN OR OMITTED TO BE TAKEN BY IT
AND NO

 

131

--------------------------------------------------------------------------------



 


CIRCUMSTANCES OR EVENT WITHIN ITS CONTROL IS PERMITTED TO OCCUR WHICH HAS OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT (INCLUDING, WITHOUT
LIMITATION, ANY PARTICIPATING EMPLOYER CEASING TO EMPLOY ANY MEMBER OF SUCH A
PENSION SCHEME OR, IN THE CASE OF ANY UK DB SCHEME, THE ISSUE OF A FINANCIAL
SUPPORT DIRECTION OR CONTRIBUTION NOTICE TO ANY MEMBER OF THE GROUP).


 


(D)         THE COMPANY SHALL PROMPTLY NOTIFY THE FACILITY AGENT OF ANY CHANGE
IN THE RATE OF CONTRIBUTIONS TO ANY UK DB SCHEMES, PAID OR RECOMMENDED TO BE
PAID (WHETHER BY THE SCHEME ACTUARY OR OTHERWISE) OR REQUIRED BY LAW OR
OTHERWISE WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)         EACH OBLIGOR SHALL IMMEDIATELY NOTIFY THE FACILITY AGENT OF ANY
INVESTIGATION OR PROPOSED INVESTIGATION BY THE PENSIONS REGULATOR WHICH IT HAS
BEEN INFORMED MAY LEAD TO THE ISSUE OF A FINANCIAL SUPPORT DIRECTION OR A
CONTRIBUTION NOTICE TO IT OR ANY MEMBER OF THE BANK GROUP.


 


(F)          EACH OBLIGOR SHALL IMMEDIATELY NOTIFY THE FACILITY AGENT IF IT
RECEIVES A FINANCIAL SUPPORT DIRECTION OR A CONTRIBUTION NOTICE FROM THE
PENSIONS REGULATOR.


 


(G)         THE ULTIMATE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP
SHALL ENSURE THAT ALL FOREIGN PENSION PLANS ADMINISTERED BY THEM OR INTO WHICH
THEY MAKE PAYMENTS, OBTAIN OR RETAIN (AS APPLICABLE) REGISTERED STATUS UNDER AND
AS REQUIRED BY APPLICABLE LAW AND ARE ADMINISTERED IN A TIMELY MANNER IN ALL
RESPECTS IN COMPLIANCE WITH ALL APPLICABLE LAWS, IN THE CASE OF EACH OF THE
FOREGOING, EXCEPT WHERE THE FAILURE TO DO ANY OF THE FOREGOING WILL NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


24.11        ENVIRONMENTAL MATTERS


 


(A)         EACH OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT EACH MEMBER
OF THE BANK GROUP SHALL):


 

(I)          COMPLY WITH ALL ENVIRONMENTAL LAWS TO WHICH IT IS SUBJECT;

 

(II)         OBTAIN ALL ENVIRONMENTAL LICENCES REQUIRED OR DESIRABLE IN
CONNECTION WITH THE BUSINESS IT CARRIES ON; AND

 

(III)        COMPLY WITH THE TERMS OF ALL SUCH ENVIRONMENTAL LICENCES,

 

in each case where failure to do so has or is reasonably likely to have a
Material Adverse Effect.

 


(B)         EACH OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT EACH MEMBER
OF THE BANK GROUP SHALL) PROMPTLY NOTIFY THE FACILITY AGENT OF ANY ENVIRONMENTAL
CLAIM (TO THE BEST OF SUCH OBLIGOR’S OR MEMBER OF THE BANK GROUP’S KNOWLEDGE AND
BELIEF) PENDING OR THREATENED AGAINST IT WHICH, IF SUBSTANTIATED, HAS OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)         NO OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF
THE BANK GROUP SHALL) PERMIT OR ALLOW TO OCCUR ANY DISCHARGE, RELEASE, LEAK,
MIGRATION OR OTHER ESCAPE OF ANY HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT ON,
UNDER OR FROM ANY PROPERTY OWNED, LEASED, OCCUPIED OR CONTROLLED BY IT, WHERE
SUCH DISCHARGE, RELEASE, LEAK, MIGRATION OR ESCAPE HAS OR IS REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.

 

132

--------------------------------------------------------------------------------



 


24.12        FURTHER ASSURANCE


 


(A)         THE PARENT AND EACH OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE
THAT EACH MEMBER OF THE BANK GROUP SHALL) AT ITS OWN EXPENSE, PROMPTLY TAKE ALL
SUCH REASONABLE ACTION AS THE FACILITY AGENT OR THE SECURITY TRUSTEE MAY REQUIRE
FOR THE PURPOSE OF COMPLYING WITH THE PROVISIONS OF PARAGRAPH (B) BELOW AND FOR
THE REGISTRATION OR FILING OF ANY SECURITY DOCUMENTS DELIVERED PURSUANT THERETO
WITH ALL APPROPRIATE AUTHORITIES TO THE EXTENT NECESSARY FOR THE PURPOSES OF
PERFECTING THE SECURITY CREATED THEREUNDER.


 


(B)         THE COMPANY SHALL:


 

(I)          SUBJECT TO THE PROVISO BELOW AND EXCEPT AS OTHERWISE PROVIDED IN
THIS CLAUSE 24.12, PROCURE THAT THE 80% SECURITY TEST IS SATISFIED AT THE END OF
EACH FINANCIAL YEAR STARTING WITH THE FINANCIAL YEAR ENDING 31 DECEMBER 2010
WHERE SUCH TEST IS CALCULATED BY REFERENCE TO THE ANNUAL FINANCIAL INFORMATION
RELATING TO THE BANK GROUP MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 22.1
(FINANCIAL STATEMENTS) AND CERTIFIED IN THE RELEVANT COMPLIANCE CERTIFICATE
ACCOMPANYING THE SAME;

 

(II)         PROCURE THAT IN RELATION TO ANY MEMBER OF THE BANK GROUP WHICH
BECOMES A BORROWER FOR THE PURPOSES OF THIS AGREEMENT, THE IMMEDIATE HOLDING
COMPANY OF SUCH BORROWER SHALL ALSO BECOME A GUARANTOR HEREUNDER; AND

 

(III)        SUBJECT TO ANY ENCUMBRANCES PERMITTED UNDER CLAUSE 25.2 (NEGATIVE
PLEDGE) AND CLAUSE 44.5 (RELEASE OF GUARANTEES AND SECURITY) PROCURE THAT EACH
MEMBER OF THE BANK GROUP WHICH, AFTER THE ORIGINAL EXECUTION DATE, BECOMES A
PARTY TO THIS AGREEMENT AS AN OBLIGOR IF REQUIRED TO SATISFY THE 80% SECURITY
TEST SHALL HAVE DELIVERED TO THE SECURITY TRUSTEE ON OR PRIOR TO THE DATE OF ITS
ACCESSION TO THIS AGREEMENT AS AN OBLIGOR, ONE OR MORE SECURITY DOCUMENTS
GRANTING SECURITY OVER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS SUCH SECURITY, FOR
THE AVOIDANCE OF DOUBT, TO BE ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS
APPLY IN RESPECT OF (AND TO SECURE SUBSTANTIALLY THE SAME TYPES OF ASSETS, AND
TO THE SAME EXTENT, AS SECURED UNDER) THE ORIGINAL SECURITY DOCUMENTS (WITH
RESPECT TO ANY SECURITY IN ANY JURISDICTION NOT INCLUDED IN THE ORIGINAL
SECURITY DOCUMENTS, SUCH SECURITY AS REASONABLY REQUIRED BY THE SECURITY TRUSTEE
AS BEING MUTATIS MUTANDIS THE SAME SECURITY AS UNDER THE ORIGINAL SECURITY
DOCUMENTS UNDER THE LAWS OF THE APPLICABLE JURISDICTION SUBJECT TO ANY
LIMITATIONS UNDER APPLICABLE LOCAL LAW), OTHER THAN ANY SHARES IN, RECEIVABLES
OWED BY OR ANY OTHER INTEREST IN ANY BANK GROUP EXCLUDED SUBSIDIARY, PROJECT
COMPANY OR JOINT VENTURE OR ANY OTHER ASSET WHICH IS OF A TYPE EXCLUDED FROM
EXISTING CORRESPONDING SECURITY DOCUMENTS, OR WHICH THE SECURITY TRUSTEE AGREES
MAY BE EXCLUDED FROM THE SECURITY GRANTED UNDER THE SECURITY DOCUMENTS (PROVIDED
THAT THE SECURITY TRUSTEE SHALL NOT AGREE TO EXCLUDE ANY ASSET OF AN OBLIGOR
FROM THE SECURITY WHERE THE NET BOOK VALUE OF SUCH ASSET EXCEEDS £10 MILLION (OR
ITS EQUIVALENT IN OTHER CURRENCIES) WITHOUT THE PRIOR CONSENT OF AN INSTRUCTING
GROUP (NOT TO BE UNREASONABLY WITHHELD OR DELAYED)).

 


(C)         A BREACH OF PARAGRAPH (B) ABOVE SHALL NOT CONSTITUTE A DEFAULT IF:


 

(I)          ONE OR MORE MEMBERS OF THE BANK GROUP BECOME OBLIGORS IN ACCORDANCE
WITH CLAUSE 26.1 (ACCEDING BORROWERS) OR CLAUSE 26.2 (ACCEDING GUARANTORS), AS
APPLICABLE, WITHIN 10 BUSINESS DAYS OF THE DELIVERY OF A COMPLIANCE CERTIFICATE
BY THE BORROWER DEMONSTRATING THAT THE 80% SECURITY TEST IS NOT SATISFIED; AND

 

(II)         THE FACILITY AGENT (ACTING REASONABLY) IS SATISFIED THAT THE 80%
SECURITY TEST WOULD HAVE BEEN SATISFIED AT THE END OF THE RELEVANT FINANCIAL
YEAR IF SUCH

 

133

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE HAD BEEN PREPARED ON THE BASIS THAT SUCH MEMBERS OF THE
BANK GROUP HAD BEEN OBLIGORS AS AT THAT DATE.

 


(D)         IN RELATION TO ANY PROVISION OF THIS AGREEMENT WHICH REQUIRES THE
OBLIGORS OR ANY MEMBER OF THE BANK GROUP TO DELIVER A SECURITY DOCUMENT FOR THE
PURPOSES OF GRANTING ANY GUARANTEE OR SECURITY FOR THE BENEFIT OF THE RELEVANT
FINANCE PARTIES, THE SECURITY TRUSTEE AGREES TO EXECUTE, AS SOON AS REASONABLY
PRACTICABLE, ANY SUCH GUARANTEE OR SECURITY DOCUMENT WHICH IS PRESENTED TO IT
FOR EXECUTION.


 


(E)         AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND WHILST SUCH
EVENT OF DEFAULT IS CONTINUING, EACH OBLIGOR SHALL, AT ITS OWN EXPENSE, TAKE ANY
AND ALL ACTION AS THE SECURITY TRUSTEE MAY DEEM NECESSARY FOR THE PURPOSES OF
PERFECTING OR OTHERWISE PROTECTING THE LENDERS’ INTERESTS IN THE SECURITY
CONSTITUTED BY THE SECURITY DOCUMENTS.


 


(F)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT:


 

(I)          ALL OF THE EQUITY INTERESTS ISSUED BY THE COMPANY AND BY THE
INTERMEDIATE HOLDCO SHALL AT ALL TIMES BE SUBJECT TO THE SECURITY OF THE
SECURITY DOCUMENTS;

 

(II)         WITHOUT LIMITING THE GENERALITY OF PARAGRAPH (I) ABOVE, IF ANY
EQUITY INTERESTS (AS DEFINED BELOW) OF ANY MEMBER OF THE BANK GROUP ARE AT ANY
TIME LEGALLY OR BENEFICIALLY OWNED BY A MEMBER OF THE GROUP WHICH IS NOT A
MEMBER OF THE BANK GROUP (THE “NON-BANK GROUP MEMBER”), THE ULTIMATE PARENT AND
THE COMPANY SHALL PROCURE THAT, TO THE EXTENT SUCH EQUITY INTERESTS ARE NOT
ALREADY SUBJECT TO THE SECURITY OF THE SECURITY DOCUMENTS, SUCH NON-BANK GROUP
MEMBER MUST GRANT SECURITY PROMPTLY (AND IN ANY EVENT WITHIN 20 BUSINESS DAYS)
OVER SUCH EQUITY INTEREST IN FAVOUR OF THE SECURITY TRUSTEE ON TERMS ACCEPTABLE
TO THE SECURITY TRUSTEE;

 

(III)        IF ANY FINANCIAL INDEBTEDNESS (OTHER THAN FINANCIAL INDEBTEDNESS
UNDER PARAGRAPH (B), (E), (H), (I), (J) OR (K) OF THE DEFINITION THEREOF) OF ANY
MEMBER OF THE BANK GROUP IS OWED TO ANY NON-BANK GROUP MEMBER (OTHER THAN ANY
UTILISATION UNDER THIS AGREEMENT AND FOR THE AVOIDANCE OF DOUBT NOT INCLUDING
ANY GUARANTEE BY A MEMBER OF THE BANK GROUP PERMITTED BY THIS AGREEMENT),
(I) THE ULTIMATE PARENT AND THE COMPANY SHALL PROCURE THAT, TO THE EXTENT SUCH
FINANCIAL INDEBTEDNESS IS NOT ALREADY SUBJECT TO THE SECURITY OF THE SECURITY
DOCUMENTS, SUCH NON-BANK GROUP MEMBER MUST GRANT SECURITY PROMPTLY (AND IN ANY
EVENT WITHIN 20 BUSINESS DAYS) OVER SUCH FINANCIAL INDEBTEDNESS IN FAVOUR OF THE
SECURITY TRUSTEE ON TERMS ACCEPTABLE TO THE SECURITY TRUSTEE; AND (II) THE
RELEVANT DEBTOR AND CREDITOR MUST BE PARTY TO THE GROUP INTERCREDITOR AGREEMENT
AS AN INTERGROUP DEBTOR OR INTERGROUP CREDITOR (AS SUCH TERMS ARE DEFINED IN THE
GROUP INTERCREDITOR AGREEMENT), RESPECTIVELY, OR THE RELEVANT DEBTOR AND
CREDITOR MUST BE PARTY TO SUCH OTHER SUBORDINATION ARRANGEMENTS AS MAY BE
SATISFACTORY TO THE FACILITY AGENT, ACTING REASONABLY; AND

 

(IV)        FOR PURPOSES OF THIS CLAUSE 24.12, “EQUITY INTEREST” MEANS, WITH
RESPECT TO ANY PERSON, ANY AND ALL SHARES, INTERESTS, PARTICIPATIONS, CAPITAL
CONTRIBUTIONS, MEMBERSHIP INTERESTS (HOWSOEVER DESIGNATED), PREFERRED EQUITY
CERTIFICATES OR OTHER EQUIVALENTS, HOWSOEVER DESIGNATED, OF EQUITY SHARES OR
OTHER EQUITY PARTICIPATIONS (WHETHER VOTING OR NON-VOTING), INCLUDING
PARTNERSHIP INTERESTS, WHETHER GENERAL OR LIMITED, IN SUCH PERSON.

 


(G)         FOR THE PURPOSES OF DETERMINING WHETHER THE 80% SECURITY TEST IS
SATISFIED AT ANY TIME UNDER THIS AGREEMENT OTHER THAN AT THE END OF A FINANCIAL
YEAR PURSUANT TO CLAUSE 24.12(B) (FURTHER ASSURANCES) OR FOR PURPOSES OF
DETERMINING WHETHER THE

 

134

--------------------------------------------------------------------------------



 


80% SECURITY TEST WOULD BE SATISFIED AFTER A DISPOSAL OR OTHER TRANSACTION IS
CONSUMMATED OR TO DETERMINE WHETHER ASSETS ARE REQUIRED TO REMAIN OR BECOME
SUBJECT TO SECURITY IN ORDER TO COMPLY WITH THE 80% SECURITY TEST PURSUANT TO
CLAUSE 24.12(B)(I) (FURTHER ASSURANCES) OR OTHERWISE (IN ANY SUCH CASE, THE
“TESTING TIME”),


 

(I)          THE 80% SECURITY TEST SHALL BE APPLIED USING THE FINANCIAL
STATEMENTS IN RESPECT OF THE FINANCIAL QUARTER IMMEDIATELY PRECEDING THE TESTING
DATE, ADJUSTED PRO FORMA FOR THE TRANSACTION FOR WHICH THE 80% SECURITY TEST IS
BEING TESTED AND ANY OTHER TRANSACTIONS THAT TOOK PLACE AFTER THE END OF SUCH
FINANCIAL QUARTER THAT ALSO REQUIRED THE SATISFACTION OF THE 80% SECURITY TEST;
AND

 

(II)         ANY MEMBER OF THE BANK GROUP WHICH (A) IS NOT AN OBLIGOR OR (B) HAS
NOT GRANTED SECURITY OVER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, EACH IN FAVOUR
OF THE SECURITY TRUSTEE IN ACCORDANCE WITH THIS CLAUSE, SHALL BE EXCLUDED FROM
THE NUMERATOR (BUT NOT THE DENOMINATOR) IN THE DETERMINATION OF WHETHER MEMBERS
OF THE BANK GROUP GENERATING NOT LESS THAN 80% OF CONSOLIDATED OPERATING
CASHFLOW (EXCLUDING FOR THE PURPOSE OF THIS CALCULATION, ANY CONSOLIDATED NET
INCOME ATTRIBUTABLE TO ANY JOINT VENTURE) HAVE ACCEDED AS GUARANTORS FOR
PURPOSES OF THE 80% SECURITY TEST (BUT, FOR THE AVOIDANCE OF DOUBT, THE
OPERATING CASHFLOW OF SUCH COMPANY SHALL CONTINUE TO BE TAKEN INTO ACCOUNT WHEN
CALCULATING CONSOLIDATED OPERATING CASHFLOW).

 


24.13        CENTRE OF MAIN INTERESTS


 

No Obligor incorporated or otherwise existing under the laws of England and
Wales shall (and the Company shall procure that no other member of the Bank
Group incorporated or otherwise existing under the laws of England and Wales
shall), without the prior written consent of an Instructing Group, cause or
allow its Centre of Main Interests to change to a country other than England.

 


24.14        GROUP STRUCTURE CHART


 

If there is a material change or inaccuracy in the corporate structure of the
Bank Group or any Holding Companies of the Company from that set out in the
Group Structure Chart most recently delivered to the Facility Agent, the Company
shall deliver or procure that there is delivered to the Facility Agent, as soon
as practicable upon becoming available, an updated Group Structure Chart
containing information sufficient to evidence the matters set out in paragraphs
(a) to (c) of Clause 21.19 (Structure) and showing such material change or
correcting such inaccuracy.

 


24.15        CONTRIBUTIONS TO THE BANK GROUP


 

The Company shall procure that any monies which are at any time contributed by
any member of the Group to any member of the Bank Group shall be contributed by
way of Subordinated Funding, by way of an investment through capital
contribution or a subscription or issuance of securities or convertible
unsecured loan stock in the relevant member of the Bank Group.

 


24.16        “KNOW YOUR CLIENT” CHECKS


 


(A)         IF:


 

(I)          THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION MADE AFTER THE DATE OF
THIS AGREEMENT;

 

135

--------------------------------------------------------------------------------


 

(II)         ANY CHANGE IN THE STATUS OF AN OBLIGOR OR THE COMPOSITION OF THE
SHAREHOLDERS OF AN OBLIGOR AFTER THE DATE OF THIS AGREEMENT; OR

 

(III)        A PROPOSED ASSIGNMENT OR TRANSFER BY A LENDER OF ANY OF ITS RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT TO A PARTY THAT IS NOT A LENDER PRIOR TO
SUCH ASSIGNMENT OR TRANSFER,

 

obliges the Facility Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective New Lender) to comply with “know your client” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective New Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective New Lender
to carry out and be satisfied it has complied with all necessary “know your
client” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Relevant Finance Documents.

 


(B)         EACH LENDER SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY AGENT
SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS
REASONABLY REQUESTED BY THE FACILITY AGENT (FOR ITSELF) IN ORDER FOR THE
FACILITY AGENT TO CARRY OUT AND BE SATISFIED IT HAS COMPLIED WITH ALL NECESSARY
“KNOW YOUR CLIENT” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND
REGULATIONS PURSUANT TO THE TRANSACTIONS CONTEMPLATED IN THE RELEVANT FINANCE
DOCUMENTS.


 


(C)         THE COMPANY SHALL, BY NOT LESS THAN 3 BUSINESS DAYS PRIOR WRITTEN
NOTICE TO THE FACILITY AGENT, NOTIFY THE FACILITY AGENT (WHICH SHALL PROMPTLY
NOTIFY THE LENDERS) OF ITS INTENTION TO REQUEST THAT ONE OF ITS SUBSIDIARIES
BECOMES AN ACCEDING OBLIGOR PURSUANT TO CLAUSE 26 (ACCEDING GROUP COMPANIES).


 


(D)         FOLLOWING THE GIVING OF ANY NOTICE PURSUANT TO PARAGRAPH (C) ABOVE,
IF THE ACCESSION OF SUCH ACCEDING OBLIGOR OBLIGES THE FACILITY AGENT OR ANY
LENDER TO COMPLY WITH “KNOW YOUR CLIENT” OR SIMILAR IDENTIFICATION PROCEDURES IN
CIRCUMSTANCES WHERE THE NECESSARY INFORMATION IS NOT ALREADY AVAILABLE TO IT,
THE COMPANY SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY AGENT OR ANY LENDER
SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS
REASONABLY REQUESTED BY THE FACILITY AGENT (FOR ITSELF OR ON BEHALF OF ANY
LENDER) OR ANY LENDER (FOR ITSELF OR ON BEHALF OF ANY PROSPECTIVE NEW LENDER) IN
ORDER FOR THE FACILITY AGENT OR SUCH LENDER OR ANY PROSPECTIVE NEW LENDER TO
CARRY OUT AND BE SATISFIED IT HAS COMPLIED WITH ALL NECESSARY “KNOW YOUR CLIENT”
OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS PURSUANT TO
THE ACCESSION OF SUCH SUBSIDIARY TO THIS AGREEMENT AS AN ACCEDING OBLIGOR.


 


24.17        CHANGE IN AUDITORS


 

The Obligors shall ensure that its auditors are (and in the case of the Company,
the Bank Group’s auditors are) any one of the Permitted Auditors provided that
in the event of any change in such auditors, the relevant Obligor (or the
Company, in the case of any change to the Bank Group’s auditors) shall promptly
notify the Facility Agent of such change.

 


24.18        ASSETS


 

Each Obligor shall (and the Company shall procure that each member of the Bank
Group shall) maintain and preserve all of its assets that are necessary in the
conduct of its business

 

136

--------------------------------------------------------------------------------


 

as it is conducted from time to time, in good working order and condition
subject to ordinary wear and tear where any failure to do so has or is
reasonably likely to have a Material Adverse Effect.

 


24.19        ERISA


 


(A)         AS SOON AS POSSIBLE AND, IN ANY EVENT, WITHIN 20 DAYS AFTER A
BORROWER OR ANY OBLIGOR KNOWS OR HAS REASON TO KNOW OF THE OCCURRENCE OF ANY OF
THE EVENTS SPECIFIED IN PARAGRAPH (B) BELOW, SUCH BORROWER OR SUCH OBLIGOR WILL
DELIVER TO THE FACILITY AGENT IN SUFFICIENT COPIES FOR EACH LENDER A CERTIFICATE
OF THE CHIEF FINANCIAL OFFICER OF SUCH BORROWER OR SUCH OBLIGOR SETTING OUT FULL
DETAILS AS TO SUCH OCCURRENCE AND THE ACTION, IF ANY, THAT THE RELEVANT MEMBER
OF THE GROUP OR ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE, TOGETHER WITH
ANY NOTICES REQUIRED OR PROPOSED TO BE GIVEN OR FILED BY SUCH MEMBER OF THE
GROUP, THE PLAN ADMINISTRATOR OR SUCH ERISA AFFILIATE TO OR WITH ANY GOVERNMENT
AGENCY, OR A PLAN PARTICIPANT AND ANY NOTICES RECEIVED BY SUCH MEMBER OF THE
GROUP OR ERISA AFFILIATE FROM ANY GOVERNMENT AGENCY, OR A PLAN PARTICIPANT WITH
RESPECT TO IT.


 


(B)         THE EVENTS REFERRED TO IN PARAGRAPH (A) ABOVE ARE:


 

(I)          ANY CONTRIBUTION REQUIRED TO BE MADE WITH RESPECT TO A PLAN OR
FOREIGN PENSION PLAN IS NOT MADE BEFORE OR WITHIN 30 DAYS FOLLOWING THE TIME
LIMIT THEREFOR WHEN SUCH FAILURE IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT;

 

(II)         ANY MEMBER OF THE GROUP OR ANY ERISA AFFILIATE INCURS OR IS
REASONABLY EXPECTED TO INCUR ANY MATERIAL LIABILITY WITH RESPECT TO A PLAN UNDER
SECTION 4975 OR 4980 OF THE CODE OR SECTION 409, 502(I) OR 502(L) OF ERISA;

 

(III)        ANY MEMBER OF THE GROUP INCURS OR REASONABLY EXPECTS TO INCUR ANY
MATERIAL LIABILITY PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) THE
OBLIGATIONS WITH RESPECT TO WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND

 

(IV)        ANY OF THE EVENTS SET FORTH IN SECTION 4043(C) OF ERISA OCCURS WITH
RESPECT TO A PLAN, UNLESS THE 30 DAY NOTICE REQUIREMENT WITH RESPECT TO SUCH
EVENT HAS BEEN WAIVED BY THE PBGC, WHEN SUCH OCCURRENCE IS REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE EFFECT.

 


(C)         SUBJECT TO ALL APPLICABLE DATA PROTECTION LAWS, THE ULTIMATE PARENT
SHALL PROCURE THAT EACH MEMBER OF THE GROUP WILL DELIVER TO THE FACILITY AGENT
IN SUFFICIENT COPIES FOR EACH OF THE LENDERS UPON REQUEST A COMPLETE COPY OF THE
ANNUAL REPORT (ON INTERNAL REVENUE SERVICE FORM 5500-SERIES (INCLUDING, TO THE
EXTENT REQUIRED, THE RELATED FINANCIAL AND ACTUARIAL STATEMENTS AND OPINIONS AND
OTHER SUPPORTING STATEMENTS, CERTIFICATIONS, SCHEDULES AND INFORMATION)) OF EACH
PLAN REQUIRED TO BE FILED WITH THE INTERNAL REVENUE SERVICE AND/OR THE
DEPARTMENT OF LABOR.


 


24.20        MINIMUM OUTSTANDINGS AND COMMITMENTS


 

The Company shall procure that the aggregate amount of all Outstandings and
Available Commitments at all times exceeds £1 billion in principal amount. 
Subject to Clause 12.9 (Limitation on Mandatory Prepayments), this Clause 24.20
shall not modify any payment obligations by any Obligor otherwise required, even
if such payment results in a breach of the undertaking provided in this Clause
24.20.

 

137

--------------------------------------------------------------------------------



 


24.21        PARENT COVENANT


 

Any shares held by the Parent in the Company and any intergroup credit balances
owed to the Parent by an Obligor shall be:

 


(A)         SUBJECT TO SECURITY; AND


 


(B)         SUBJECT TO THE PROVISIONS OF THE HYD INTERCREDITOR AGREEMENT OR THE
GROUP INTERCREDITOR AGREEMENT.


 


25.            NEGATIVE UNDERTAKINGS


 


25.1          CONTENT TRANSACTION


 


(A)         NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NO CONTENT
TRANSACTION SHALL BE RESTRICTED BY (NOR DEEMED TO CONSTITUTE A UTILISATION OF
ANY OF THE PERMITTED EXCEPTIONS TO) ANY PROVISION OF THIS AGREEMENT, NEITHER
SHALL THE IMPLEMENTATION OF ANY CONTENT TRANSACTION CONSTITUTE A BREACH OF ANY
PROVISION OF ANY RELEVANT FINANCE DOCUMENT, PROVIDED THAT:


 

(I)          THE CASH PROCEEDS OF ANY CONTENT TRANSACTION ARE APPLIED IN
ACCORDANCE WITH CLAUSE 12 (MANDATORY PREPAYMENT AND CANCELLATION);

 

(II)         AFTER GIVING PRO FORMA EFFECT FOR SUCH CONTENT TRANSACTION, THE
GROUP AND THE BANK GROUP CONTINUE TO BE IN COMPLIANCE WITH CLAUSE 23.2 (RATIOS);
AND

 

(III)        AT THE TIME OF COMPLETION OF SUCH CONTENT TRANSACTION, NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND NO EVENT OF DEFAULT WOULD OCCUR AS A
RESULT OF SUCH CONTENT TRANSACTION.

 


(B)         ANY JOINT VENTURE ESTABLISHED PURSUANT TO A CONTENT TRANSACTION
SHALL THEREAFTER NOT BE SUBJECT TO ANY RESTRICTIONS UNDER THIS AGREEMENT.


 


25.2          NEGATIVE PLEDGE


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, create or
permit to subsist any Encumbrance over all or any of its present or future
revenues or assets other than an Encumbrance:

 


(A)         WHICH IS AN EXISTING ENCUMBRANCE SET OUT IN:


 

(I)          PART 1A OF SCHEDULE 10 (EXISTING ENCUMBRANCES) PROVIDED THAT SUCH
ENCUMBRANCE IS RELEASED WITHIN 10 BUSINESS DAYS OF THE FIRST UTILISATION DATE;
OR

 

(II)         PART 1B OF SCHEDULE 10 (EXISTING ENCUMBRANCES) PROVIDED THAT THE
PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE INCREASED UNLESS ANY ENCUMBRANCE IN
RESPECT OF SUCH INCREASED AMOUNT WOULD BE PERMITTED UNDER ANOTHER PARAGRAPH OF
THIS CLAUSE 25.2;

 


(B)         WHICH ARISES BY OPERATION OF LAW OR BY A CONTRACT HAVING A SIMILAR
EFFECT OR UNDER AN ESCROW ARRANGEMENT REQUIRED BY A TRADING COUNTERPARTY OF ANY
MEMBER OF THE BANK GROUP AND IN EACH CASE ARISING OR ENTERED INTO THE ORDINARY
COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE BANK GROUP;

 

138

--------------------------------------------------------------------------------



 


(C)         WHICH IS CREATED PURSUANT TO ANY OF THE RELEVANT FINANCE DOCUMENTS
(INCLUDING ANY ADDITIONAL FACILITIES) AND ANY SENIOR SECURED NOTES DOCUMENTS;


 


(D)         ARISING FROM ANY FINANCE LEASES, SALE AND LEASEBACK ARRANGEMENTS OR
VENDOR FINANCING ARRANGEMENTS PERMITTED TO BE INCURRED PURSUANT TO CLAUSE 25.4
(FINANCIAL INDEBTEDNESS);


 


(E)         WHICH ARISES IN RESPECT OF ANY RIGHT OF SET-OFF, NETTING
ARRANGEMENT, TITLE TRANSFER OR TITLE RETENTION ARRANGEMENTS WHICH:


 

(I)          ARISES IN THE ORDINARY COURSE OF TRADING AND/OR BY OPERATION OF
LAW;

 

(II)         IS ENTERED INTO BY ANY MEMBER OF THE BANK GROUP IN THE NORMAL
COURSE OF ITS BANKING ARRANGEMENTS FOR THE PURPOSE OF NETTING DEBIT AND CREDIT
BALANCES ON BANK ACCOUNTS OF MEMBERS OF THE BANK GROUP OPERATED ON A NET BALANCE
BASIS;

 

(III)        ARISES IN RESPECT OF NETTING OR SET OFF ARRANGEMENTS CONTAINED IN
ANY HEDGING AGREEMENT OR OTHER CONTRACT PERMITTED UNDER CLAUSE 25.12
(LIMITATIONS ON HEDGING);

 

(IV)        IS ENTERED INTO BY ANY MEMBER OF THE BANK GROUP ON TERMS WHICH ARE
GENERALLY NO WORSE THAN THE COUNTERPARTY’S STANDARD OR USUAL TERMS AND ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE BANK
GROUP; OR

 

(V)         WHICH IS A RETENTION OF TITLE ARRANGEMENT WITH RESPECT TO CUSTOMER
PREMISES EQUIPMENT IN FAVOUR OF A SUPPLIER (OR ITS AFFILIATE); PROVIDED THAT THE
TITLE IS ONLY RETAINED TO INDIVIDUAL ITEMS OF CUSTOMER PREMISES EQUIPMENT IN
RESPECT OF WHICH THE PURCHASE PRICE HAS NOT BEEN PAID IN FULL;

 


(F)          WHICH ARISES IN RESPECT OF ANY JUDGMENT, AWARD OR ORDER OR ANY TAX
LIABILITY FOR WHICH AN APPEAL OR PROCEEDINGS FOR REVIEW ARE BEING DILIGENTLY
PURSUED IN GOOD FAITH, PROVIDED THAT THE AFFECTED MEMBER OF THE BANK GROUP SHALL
HAVE OR WILL ESTABLISH SUCH RESERVES AS MAY BE REQUIRED UNDER APPLICABLE
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN RESPECT OF SUCH JUDGMENT, AWARD,
ORDER OR TAX LIABILITY;


 


(G)         OVER OR AFFECTING ANY ASSET ACQUIRED BY A MEMBER OF THE BANK GROUP
AFTER THE ORIGINAL EXECUTION DATE AND SUBJECT TO WHICH SUCH ASSET IS ACQUIRED,
IF:


 

(I)          SUCH ENCUMBRANCE WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH ASSET BY A MEMBER OF THE BANK GROUP; AND

 

(II)         THE FINANCIAL INDEBTEDNESS SECURED THEREBY IS FINANCIAL
INDEBTEDNESS OF, OR IS ASSUMED BY, THE RELEVANT ACQUIRING MEMBER OF THE BANK
GROUP, IS FINANCIAL INDEBTEDNESS WHICH AT ALL TIMES FALLS WITHIN
PARAGRAPH (G) OR (J) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS) AND THE AMOUNT OF
FINANCIAL INDEBTEDNESS SO SECURED IS NOT INCREASED AT ANY TIME;

 


(H)         OVER ANY PROPERTY OR OTHER ASSETS TO SATISFY ANY PENSION PLAN
CONTRIBUTION LIABILITIES PROVIDED THAT THE AGGREGATE VALUE OF ANY SUCH PROPERTY
OR OTHER ASSETS, WHEN TAKEN TOGETHER WITH THE AGGREGATE AMOUNT UTILISED UNDER
THE BASKET IN PARAGRAPH (E) OF CLAUSE 25.6 (DISPOSALS), SHALL NOT EXCEED £100
MILLION AT ANY TIME;


 


(I)          OVER OR AFFECTING ANY ASSET OF ANY COMPANY WHICH BECOMES A MEMBER
OF THE BANK GROUP AFTER THE ORIGINAL EXECUTION DATE, WHERE SUCH ENCUMBRANCE IS
CREATED PRIOR TO THE DATE ON WHICH SUCH COMPANY BECOMES A MEMBER OF THE BANK
GROUP, IF:

 

139

--------------------------------------------------------------------------------


 

(I)          SUCH ENCUMBRANCE WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH COMPANY; AND

 

(II)         TO THE EXTENT NOT REPAID BY CLOSE OF BUSINESS ON THE DATE UPON
WHICH SUCH COMPANY BECAME A MEMBER OF THE BANK GROUP, THE FINANCIAL INDEBTEDNESS
SECURED BY SUCH ENCUMBRANCE AT ALL TIMES FALLS WITHIN PARAGRAPH (G) OR (J) OF
CLAUSE 25.4 (FINANCIAL INDEBTEDNESS);

 


(J)          CONSTITUTED BY A RENT DEPOSIT DEED ENTERED INTO ON ARM’S LENGTH
COMMERCIAL TERMS AND IN THE ORDINARY COURSE OF BUSINESS SECURING THE OBLIGATIONS
OF A MEMBER OF THE BANK GROUP IN RELATION TO PROPERTY LEASED TO A MEMBER OF THE
BANK GROUP;


 


(K)         CONSTITUTED BY AN ARRANGEMENT REFERRED TO IN PARAGRAPH (D) OF THE
DEFINITION OF FINANCIAL INDEBTEDNESS;


 


(L)          WHICH IS GRANTED OVER THE SHARES OF, INDEBTEDNESS OWED BY OR OTHER
INTERESTS HELD IN, OR OVER THE ASSETS (INCLUDING, WITHOUT LIMITATION, PRESENT OR
FUTURE REVENUES), ATTRIBUTABLE TO A PROJECT COMPANY, A BANK GROUP EXCLUDED
SUBSIDIARY OR A PERMITTED JOINT VENTURE;


 


(M)        OVER CASH DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF A MEMBER OF
THE BANK GROUP IN RESPECT OF A PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF
CREDIT OR SIMILAR FACILITY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF
THE BANK GROUP;


 


(N)         WHICH IS CREATED BY ANY MEMBER OF THE BANK GROUP IN SUBSTITUTION FOR
ANY EXISTING ENCUMBRANCE REFERRED TO IN PARAGRAPH (A)(II) ABOVE, PROVIDED THAT
THE PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE INCREASED UNLESS ANY ENCUMBRANCE
IN RESPECT OF SUCH INCREASED AMOUNT WOULD BE PERMITTED UNDER ANOTHER PARAGRAPH
OF THIS CLAUSE 25.2;


 


(O)         SECURING ANY FINANCIAL INDEBTEDNESS ON A PARI PASSU OR JUNIOR
RANKING BASIS WITH RESPECT TO ANY PART OF THE FACILITIES, PROVIDED THAT:


 

(I)          THE RATIO OF CONSOLIDATED SENIOR NET DEBT TO CONSOLIDATED OPERATING
CASHFLOW (GIVING PRO FORMA EFFECT TO ANY SUCH FINANCIAL INDEBTEDNESS AND THE USE
OF PROCEEDS THEREOF) WOULD BE EQUAL TO, OR LESS THAN, 2.25:1.00 (ROUNDED TO THE
SECOND DECIMAL NUMBER), PROVIDED THAT THIS LIMITATION SHALL NOT APPLY TO ANY
FINANCIAL INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED TO REFINANCE (A) THE
FACILITIES (INCLUDING ANY ADDITIONAL FACILITY), (B) ANY SENIOR SECURED NOTES OR
(C) ANY OTHER FINANCIAL INDEBTEDNESS WHICH IS SECURED BY ASSETS THAT ARE SUBJECT
TO THE SECURITY;

 

(II)         THE PROCEEDS OF ANY SUCH FINANCIAL INDEBTEDNESS SHALL NOT BE USED
IN PAYMENT OF ANY DIVIDENDS OR DISTRIBUTIONS TO THE ULTIMATE PARENT’S
SHAREHOLDERS OR ANY REPURCHASE OF CAPITAL STOCK OF THE ULTIMATE PARENT;

 

(III)        (A) ANY SUCH FINANCIAL INDEBTEDNESS RANKING PARI PASSU WITH THE
FACILITIES OUTSTANDING ON THE ORIGINAL EXECUTION DATE OR ANY FINANCIAL
INDEBTEDNESS THAT WOULD HAVE RANKED PARI PASSU WITH THE FACILITIES OUTSTANDING
ON THE ORIGINAL EXECUTION DATE IS SUBJECT TO THE GROUP INTERCREDITOR AGREEMENT
AND THE HYD INTERCREDITOR AGREEMENT AND (B) ANY SUCH FINANCIAL INDEBTEDNESS
WHICH IS SECURED ON A JUNIOR RANKING BASIS OVER ASSETS SUBJECT TO THE SECURITY,
SUCH JUNIOR RANKING SECURITY SHALL BE GRANTED ON TERMS WHERE THE RIGHTS OF THE
RELEVANT MORTGAGEE, CHARGEE OR OTHER BENEFICIARY OF SUCH SECURITY IN RESPECT OF
ANY PAYMENT WILL BE SUBORDINATED TO THE RIGHTS OF THE RELEVANT FINANCE PARTIES
UNDER AN INTERCREDITOR AGREEMENT (PROVIDING FOR CONTRACTUAL SUBORDINATION ON

 

140

--------------------------------------------------------------------------------


 

TERMS COMPARABLE TO THE LOAN MARKET ASSOCIATION’S FORM OF INTERCREDITOR
AGREEMENT AT SUCH TIME FOR MEZZANINE DEBT) AND, IN EACH CASE, THE RELEVANT
FINANCE PARTIES AGREE TO EXECUTE SUCH INTERCREDITOR AGREEMENT AS SOON AS
PRACTICABLE FOLLOWING REQUEST FROM THE COMPANY; AND

 

(IV)        NO FINANCIAL INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED TO REPAY OR
PREPAY ANY 2016 HIGH YIELD NOTES SHALL BE SECURED PURSUANT TO THIS
PARAGRAPH (O) PRIOR TO 1 AUGUST 2011; OR

 


(P)         SECURING FINANCIAL INDEBTEDNESS THE PRINCIPAL AMOUNT OF WHICH (WHEN
AGGREGATED WITH THE PRINCIPAL AMOUNT OF ANY OTHER FINANCIAL INDEBTEDNESS WHICH
HAS THE BENEFIT OF AN ENCUMBRANCE OTHER THAN AS PERMITTED PURSUANT TO PARAGRAPHS
(A) TO (O) ABOVE) DOES NOT EXCEED £330 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES), INCLUDING FINANCIAL INDEBTEDNESS:


 

(I)          WHICH MAY BE SECURED ON ASSETS NOT SUBJECT TO THE SECURITY; OR

 

(II)         WHICH MAY BE SECURED ON A JUNIOR RANKING BASIS OVER ASSETS SUBJECT
TO THE SECURITY PROVIDED THAT SUCH JUNIOR RANKING SECURITY SHALL BE GRANTED ON
TERMS WHERE THE RIGHTS OF THE RELEVANT MORTGAGEE, CHARGEE OR OTHER BENEFICIARY
OF SUCH SECURITY IN RESPECT OF ANY PAYMENT WILL BE SUBORDINATED TO THE RIGHTS OF
THE RELEVANT FINANCE PARTIES UNDER AN INTERCREDITOR ARRANGEMENT (PROVIDING FOR
CONTRACTUAL SUBORDINATION ON TERMS COMPARABLE TO THE LOAN MARKET ASSOCIATION’S
FORM OF INTERCREDITOR AGREEMENT AT SUCH TIME FOR MEZZANINE DEBT) AND PROVIDED
FURTHER THAT EACH OF THE RELEVANT FINANCE PARTIES AGREES TO EXECUTE SUCH
INTERCREDITOR AGREEMENT AS SOON AS PRACTICABLE FOLLOWING REQUEST FROM THE
COMPANY.

 


25.3          LOANS AND GUARANTEES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, grant any
loan or credit or give any guarantee in any such case in respect of Financial
Indebtedness, other than:

 


(A)         ANY EXTENSION OF TRADE CREDIT OR GUARANTEES, BONDS OR INDEMNITIES
GRANTED IN THE ORDINARY COURSE OF BUSINESS ON USUAL AND CUSTOMARY TERMS;


 


(B)         ANY CREDIT GIVEN BY A MEMBER OF THE BANK GROUP TO ANOTHER MEMBER OF
THE BANK GROUP WHICH ARISES BY REASON OF CASH-POOLING, SET-OFF OR OTHER CASH
MANAGEMENT ARRANGEMENT OF THE BANK GROUP;


 


(C)         THE EXISTING LOANS PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING THEREUNDER MAY NOT BE INCREASED FROM THAT EXISTING AT THE ORIGINAL
EXECUTION DATE IN RELIANCE ON THIS PARAGRAPH (C) (EXCEPT WITH RESPECT TO ACCRUAL
OR CAPITALISATION OF INTEREST);


 


(D)         ANY LOANS OR CREDIT GRANTED:


 

(I)          BY A MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR TO AN OBLIGOR
BY WAY OF SUBORDINATED FUNDING;

 

(II)         BY ONE OBLIGOR TO ANOTHER OBLIGOR;

 

(III)        BY A MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR TO ANY OTHER
MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR;

 

141

--------------------------------------------------------------------------------


 

(IV)        BY A MEMBER OF THE BANK GROUP TO THE RELEVANT MEMBER OF THE GROUP
FOR THE PURPOSES OF FUNDING DRAWINGS AVAILABLE UNDER THE UNDRAWN PORTION OF ANY
EXISTING UKTV GROUP LOAN STOCK OF UP TO £50 MILLION IN AGGREGATE;

 

(V)         IN ACCORDANCE WITH CLAUSE 25.9 (JOINT VENTURES); OR

 

(VI)        BY A SSN FINANCE SUBSIDIARY AS CONTEMPLATED IN THE DEFINITION OF
“SSN FINANCE SUBSIDIARY” OR THE ON-LENDING BY THE PARENT TO VMIH OF THE PROCEEDS
OF AN ISSUANCE OF SENIOR SECURED NOTES;

 


(E)         ANY LOANS MADE BY ANY MEMBER OF THE BANK GROUP TO ITS EMPLOYEES
EITHER:


 

(I)          IN THE ORDINARY COURSE OF ITS EMPLOYEES’ EMPLOYMENT; OR

 

(II)         TO FUND THE EXERCISE OF SHARE OPTIONS OR THE PURCHASE OF CAPITAL
STOCK BY ITS EMPLOYEES, DIRECTORS, OFFICERS OR CONSULTANTS OF THE GROUP,

 

provided that the aggregate principal amount of all such loans shall not at any
time exceed £10 million (or its equivalent in other currencies);

 


(F)          ANY LOAN MADE BY A MEMBER OF THE BANK GROUP PURSUANT TO EITHER AN
ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(G)         ANY LOAN MADE BY A MEMBER OF THE BANK GROUP TO A MEMBER OF THE
GROUP, WHERE THE PROCEEDS OF SUCH LOAN ARE, OR ARE TO BE (WHETHER DIRECTLY OR
INDIRECTLY) USED:


 

(I)          TO MAKE PAYMENTS TO THE HIGH YIELD TRUSTEE IN RESPECT OF HIGH YIELD
TRUSTEE AMOUNTS (AS SUCH TERMS ARE DEFINED IN THE HYD INTERCREDITOR AGREEMENT)
IN RESPECT OF THE EXISTING HIGH YIELD NOTES;

 

(II)         TO MAKE EQUIVALENT PAYMENTS TO THOSE SPECIFIED IN
PARAGRAPH (I) ABOVE IN RESPECT OF ANY HIGH YIELD REFINANCINGS OR IN RESPECT OF
ANY ADDITIONAL HIGH YIELD NOTES;

 

(III)        TO MAKE PAYMENTS UNDER THE SENIOR SECURED NOTES DOCUMENTS;

 

(IV)        PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
IS LIKELY TO OCCUR AS A RESULT THEREOF, TO FUND PERMITTED PAYMENTS; OR

 

(V)         AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TO FUND
PERMITTED PAYMENTS TO THE EXTENT NOT PROHIBITED BY THE HYD INTERCREDITOR
AGREEMENT, THE GROUP INTERCREDITOR AGREEMENT OR A SUPPLEMENTAL HYD INTERCREDITOR
AGREEMENT;

 


(H)         CREDIT GRANTED BY ANY MEMBER OF THE BANK GROUP TO A MEMBER OF THE
GROUP, WHERE THE INDEBTEDNESS OUTSTANDING THEREUNDER RELATES TO INTRA-GROUP
SERVICES IN THE ORDINARY COURSE OF BUSINESS;


 


(I)          ANY GUARANTEE GIVEN IN RESPECT OF MEMBERSHIP INTERESTS IN ANY
COMPANY LIMITED BY GUARANTEE WHERE THE ACQUISITION OF SUCH MEMBERSHIP INTEREST
IS PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS);


 


(J)          ANY GUARANTEE GIVEN BY A MEMBER OF THE BANK GROUP IN RESPECT OF OR
CONSTITUTED BY ANY FINANCIAL INDEBTEDNESS PERMITTED UNDER CLAUSE 25.4 (FINANCIAL
INDEBTEDNESS) OR CLAUSE 25.10 (TRANSACTIONS WITH AFFILIATES) OR OTHER OBLIGATION
NOT RESTRICTED BY THE TERMS OF THE RELEVANT FINANCE DOCUMENTS, OF ANOTHER MEMBER
OF THE BANK GROUP;

 

142

--------------------------------------------------------------------------------


 


(K)         ANY GUARANTEES ARISING UNDER THE RELEVANT FINANCE DOCUMENTS;


 


(L)          ANY CUSTOMARY TITLE GUARANTEE GIVEN IN CONNECTION WITH THE
ASSIGNMENT OF LEASES WHERE SUCH ASSIGNMENT IS PERMITTED UNDER CLAUSE 25.6
(DISPOSALS);


 


(M)        ANY GUARANTEES OR SIMILAR UNDERTAKINGS GRANTED BY ANY MEMBER OF THE
BANK GROUP IN FAVOUR OF H.M. REVENUE & CUSTOMS IN RESPECT OF ANY OBLIGATIONS OF
VIRGIN MEDIA (UK) GROUP, INC. IN RESPECT OF UK TAX IN ORDER TO FACILITATE THE
WINDING UP OF VIRGIN MEDIA (UK) GROUP, INC. PROVIDED THAT THE FACILITY AGENT
SHALL HAVE FIRST RECEIVED CONFIRMATION FROM THE COMPANY THAT BASED ON
DISCUSSIONS WITH H.M. REVENUE & CUSTOMS AND THE COMPANY’S REASONABLE
ASSUMPTIONS, THE COMPANY DOES NOT BELIEVE THAT THE LIABILITY UNDER SUCH
GUARANTEE WILL EXCEED £15 MILLION (SUCH CONFIRMATION TO BE SUPPORTED BY A LETTER
FROM THE COMPANY’S AUDITORS FOR THE TIME BEING, CONFIRMING THAT BASED ON THE
COMPANY’S CALCULATIONS OF SUCH TAX LIABILITY THE COMPANY’S CONFIRMATION IS A
REASONABLE ASSESSMENT OF SUCH TAX LIABILITY);


 


(N)         ANY LOAN GRANTED AS A RESULT OF A SUBSCRIBER BEING ALLOWED TERMS, IN
THE ORDINARY COURSE OF TRADE, WHEREBY IT DOES NOT HAVE TO PAY FOR THE SERVICES
PROVIDED TO IT FOR A PERIOD AFTER THE PROVISION OF SUCH SERVICES;


 


(O)         A LOAN MADE OR A CREDIT GRANTED TO A JOINT VENTURE TO THE EXTENT
PERMITTED UNDER PARAGRAPH (D) OF CLAUSE 25.9 (JOINT VENTURES);


 


(P)         ANY LOANS MADE UNDER THE TERMS OF THE SCREENSHOP INTRA-GROUP LOAN
AGREEMENT;


 


(Q)         THE BBC GUARANTEES;


 


(R)          LIQUIDITY LOANS OF A TYPE WHICH IS CUSTOMARY FOR ASSET
SECURITISATION PROGRAMMES OR OTHER RECEIVABLES FACTORING TRANSACTIONS, PROVIDED
IN CONNECTION WITH ANY ASSET SECURITISATION PROGRAMME OR RECEIVABLES FACTORING
TRANSACTION OTHERWISE PERMITTED BY CLAUSE 25.6(J) (DISPOSALS); AND


 


(S)         LOANS MADE, CREDIT GRANTED OR GUARANTEES GIVEN BY ANY MEMBER OF THE
BANK GROUP NOT FALLING WITHIN PARAGRAPHS (A) TO (R) ABOVE, IN AN AGGREGATE
AMOUNT NOT EXCEEDING £100 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES)
OUTSTANDING AT ANY TIME.


 


25.4          FINANCIAL INDEBTEDNESS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, incur, create
or permit to subsist or have outstanding any Financial Indebtedness other than:

 


(A)         FINANCIAL INDEBTEDNESS ARISING UNDER OR PURSUANT TO THE RELEVANT
FINANCE DOCUMENTS INCLUDING UNDER ANY ADDITIONAL FACILITY (PROVIDED THAT THE
INCURRENCE OF ANY FINANCIAL INDEBTEDNESS UNDER ANY SUCH ADDITIONAL FACILITY IS
NOT PROHIBITED BY THIS AGREEMENT AT THE TIME OF SUCH INCURRENCE AND COMPLIES
WITH THE REQUIREMENTS OF CLAUSE 2.5 (ADDITIONAL FACILITY));


 


(B)         EXISTING FINANCIAL INDEBTEDNESS PROVIDED THAT THE EXISTING SENIOR
CREDIT FACILITIES AGREEMENT SHALL BE REPAID IN FULL IMMEDIATELY UPON THE MAKING
OF THE FIRST ADVANCE UNDER THIS AGREEMENT;


 


(C)         FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF:


 

(I)          THE EXISTING HIGH YIELD NOTES, INCLUDING THE EXISTING SUBORDINATED
UNSECURED GUARANTEES GIVEN BY THE COMPANY AND INTERMEDIATE HOLDCO IN RESPECT
THEREOF;

 

143

--------------------------------------------------------------------------------


 

(II)         ANY ADDITIONAL HIGH YIELD NOTES, INCLUDING ANY SUBORDINATED
UNSECURED GUARANTEE GRANTED BY THE COMPANY AND/OR INTERMEDIATE HOLDCO IN RESPECT
THEREOF IN ACCORDANCE WITH PARAGRAPH (E) OF THE DEFINITION OF ADDITIONAL HIGH
YIELD NOTES, PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT IS OUTSTANDING OR
OCCURS AS A RESULT OF THE ISSUANCE OF SUCH ADDITIONAL HIGH YIELD NOTES;

 

(III)        ANY HIGH YIELD REFINANCING, INCLUDING ANY SUBORDINATED UNSECURED
GUARANTEE GRANTED BY THE COMPANY AND/OR INTERMEDIATE HOLDCO IN RESPECT THEREOF
IN ACCORDANCE WITH PARAGRAPH (E) OF THE DEFINITION OF HIGH YIELD REFINANCING,
PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT IS OUTSTANDING OR OCCURS AS A
RESULT OF SUCH HIGH YIELD REFINANCING; AND

 

(IV)        ANY SENIOR SECURED NOTES AND ANY GUARANTEE IN RESPECT THEREOF GIVEN
BY ANY MEMBER OF THE BANK GROUP THAT IS AN OBLIGOR;

 


(D)         FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE BANK GROUP FALLING
WITHIN, AND PERMITTED BY CLAUSE 25.3 (LOANS AND GUARANTEES);


 


(E)         FINANCIAL INDEBTEDNESS ARISING UNDER ANY HEDGING AGREEMENTS
PERMITTED UNDER CLAUSE 25.12 (LIMITATIONS ON HEDGING);


 


(F)          FINANCIAL INDEBTEDNESS ARISING IN RELATION TO EITHER AN ASSET
PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(G)         FINANCIAL INDEBTEDNESS OF ANY COMPANY WHICH BECAME OR BECOMES A
MEMBER OF THE BANK GROUP AFTER THE ORIGINAL EXECUTION DATE, WHERE SUCH FINANCIAL
INDEBTEDNESS AROSE PRIOR TO THE DATE ON WHICH SUCH COMPANY BECAME OR BECOMES A
MEMBER OF THE BANK GROUP; IF:


 

(I)          SUCH FINANCIAL INDEBTEDNESS WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH COMPANY;

 

(II)         THE AGGREGATE PRINCIPAL AMOUNT OF ALL OF THE FINANCIAL INDEBTEDNESS
ASSUMED IN RELIANCE ON THIS PARAGRAPH (G) EITHER (A) DOES NOT EXCEED £85 MILLION
(OR ITS EQUIVALENT IN OTHER CURRENCIES) OUTSTANDING AT ANY TIME OR (B) TO THE
EXTENT SUCH FINANCIAL INDEBTEDNESS DOES EXCEED £85 MILLION, AN AMOUNT EQUAL TO
SUCH EXCESS IS REPAID PROMPTLY THEREAFTER;

 


(H)         FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF ANY GUARANTEE GIVEN BY
THE COMPANY OR INTERMEDIATE HOLDCO IN RESPECT OF THE RELEVANT BORROWER’S
OBLIGATIONS UNDER ANY PARENT DEBT, PROVIDED THAT ANY SUCH GUARANTEE IS GIVEN ON
A SUBORDINATED UNSECURED BASIS AND IS SUBJECT TO THE TERMS OF THE HYD
INTERCREDITOR AGREEMENT, THE GROUP INTERCREDITOR AGREEMENT OR ANY OTHER
APPLICABLE INTERCREDITOR AGREEMENT IN FORM SATISFACTORY TO THE FACILITY AGENT;


 


(I)          FINANCIAL INDEBTEDNESS WHICH CONSTITUTES SUBORDINATED FUNDING
PROVIDED THAT EACH OBLIGOR THAT IS A DEBTOR IN RESPECT OF SUBORDINATED FUNDING
SHALL (AND THE COMPANY SHALL PROCURE THAT EACH MEMBER OF THE BANK GROUP THAT IS
A DEBTOR IN RESPECT OF SUBORDINATED FUNDING SHALL) PROCURE THAT THE RELEVANT
CREDITOR OF SUCH SUBORDINATED FUNDING, TO THE EXTENT NOT ALREADY A PARTY AT THE
RELEVANT TIME, ACCEDES TO THE GROUP INTERCREDITOR AGREEMENT AND THE HYD
INTERCREDITOR AGREEMENT, AS APPROPRIATE, IN SUCH CAPACITY, UPON THE GRANTING OF
SUCH SUBORDINATED FUNDING;


 


(J)          FINANCIAL INDEBTEDNESS ARISING UNDER (I) FINANCE LEASES OR
(II) VENDOR FINANCING ARRANGEMENTS, TO THE EXTENT THAT SUCH FINANCE LEASES
AND/OR VENDOR FINANCING ARRANGEMENTS (X) COMPRISE EXISTING VENDOR FINANCING
ARRANGEMENTS OR ANY

 

144

--------------------------------------------------------------------------------


 


REFINANCING OR ROLLOVER THEREOF, OR (Y) COMPRISE FINANCE LEASES AND/OR VENDOR
FINANCING ARRANGEMENTS ENTERED INTO AFTER THE ORIGINAL EXECUTION DATE, PROVIDED
THAT IN THE CASE OF CLAUSES (X) AND (Y) THE AGGREGATE PRINCIPAL AMOUNT THEREOF
DOES NOT AT ANY TIME EXCEED £165 MILLION PLUS THE PRINCIPAL AMOUNT OF SUCH
FINANCE LEASES AND VENDOR FINANCING ARRANGEMENTS OUTSTANDING ON THE ORIGINAL
EXECUTION DATE; AND PROVIDED FURTHER THAT, IN EACH CASE, THE RELEVANT LESSOR OR
PROVIDER OF VENDOR FINANCING ARRANGEMENTS DOES NOT HAVE THE BENEFIT OF ANY
ENCUMBRANCE OTHER THAN OVER THE ASSETS THE SUBJECT OF SUCH VENDOR FINANCING
ARRANGEMENTS AND/OR FINANCE LEASES;


 


(K)         FINANCIAL INDEBTEDNESS RELATING TO DEFERRAL OF PAYE TAXES WITH THE
AGREEMENT OF H.M. REVENUE & CUSTOMS BY ANY MEMBER OF THE BANK GROUP;


 


(L)          FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF EXISTING PERFORMANCE
BONDS OR ANY PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF CREDIT OR SIMILAR
FACILITY ENTERED INTO BY ANY MEMBER OF THE BANK GROUP TO THE EXTENT THAT CASH IS
DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF SUCH MEMBER OF THE BANK GROUP
THEREUNDER;


 


(M)        FINANCIAL INDEBTEDNESS NOT FALLING WITHIN PARAGRAPHS (A) TO (L) ABOVE
OF ANY MEMBERS OF THE BANK GROUP PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH
FINANCIAL INDEBTEDNESS OUTSTANDING AT ANY TIME WHEN TAKEN TOGETHER WITH THE
AGGREGATE OUTSTANDING AMOUNT IN RESPECT OF FINANCE LEASES AND VENDOR FINANCING
AGREEMENTS ENTERED INTO AFTER THE ORIGINAL EXECUTION DATE, DOES NOT EXCEED £330
MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) AND FURTHER PROVIDED THAT IN THE
CASE OF ANY FINANCIAL INDEBTEDNESS CONSTITUTED BY AN OVERDRAFT FACILITY WHICH
OPERATES ON A GROSS/NET BASIS, ONLY THE NET AMOUNT OF SUCH FACILITY SHALL COUNT
TOWARDS SUCH AGGREGATE AMOUNT;


 


(N)         FINANCIAL INDEBTEDNESS OF ANY ASSET SECURITISATION SUBSIDIARY
INCURRED SOLELY TO FINANCE ANY ASSET SECURITISATION PROGRAMME OR PROGRAMMES OR
ONE OR MORE RECEIVABLES FACTORING TRANSACTIONS OTHERWISE PERMITTED BY
CLAUSE 25.6(J) (DISPOSALS);


 


(O)         FINANCIAL INDEBTEDNESS ARISING UNDER TAX-RELATED FINANCINGS
DESIGNATED IN GOOD FAITH AS SUCH BY PRIOR WRITTEN NOTICE FROM THE COMPANY TO THE
FACILITY AGENT, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH FINANCIAL
INDEBTEDNESS OUTSTANDING AT ANY TIME DOES NOT EXCEED £500 MILLION; AND


 


(P)         FINANCIAL INDEBTEDNESS OF ANY OBLIGOR, PROVIDED THAT THE PRO FORMA
LEVERAGE RATIO (AFTER GIVING EFFECT TO THE INCURRENCE OF ANY SUCH FINANCIAL
INDEBTEDNESS PURSUANT TO THIS PARAGRAPH (P) AND THE USE OF PROCEEDS THEREOF AND
GIVING PRO FORMA EFFECT TO ANY MOVEMENT OF CASH OUT OF THE BANK GROUP SINCE SUCH
DATE PURSUANT TO CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL) AND
ANY PERMITTED PAYMENTS) ON THE QUARTER DATE PRIOR TO ANY SUCH INCURRENCE WOULD
NOT EXCEED A RATIO EQUAL TO THE PRODUCT OF:


 

(I)          THE LEVERAGE RATIO SET OUT IN COLUMN X OF THE RATIO TABLE IN
CLAUSE 23.2(C) (RATIOS) FOR THE QUARTER DATE FOLLOWING THE DATE OF ANY SUCH
INCURRENCE; AND

 

(II)         0.9,

 

and, provided further that such Financial Indebtedness is subject to the terms
of the HYD Intercreditor Agreement and the Group Intercreditor Agreement, or a
Supplemental HYD Intercreditor Agreement as applicable.

 

145

--------------------------------------------------------------------------------


 


25.5          DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group:

 


(A)         DECLARE, MAKE OR PAY ANY DIVIDEND (OR INTEREST ON ANY UNPAID
DIVIDEND), CHARGE, FEE OR OTHER DISTRIBUTION (WHETHER IN CASH OR IN KIND) ON OR
IN RESPECT OF ANY OF ITS SHARES;


 


(B)         REDEEM, REPURCHASE, DEFEASE, RETIRE OR REPAY ANY OF ITS SHARE
CAPITAL, OR RESOLVE TO DO SO;


 


(C)         REPAY OR DISTRIBUTE ANY SHARE PREMIUM ACCOUNT; OR


 


(D)         REPAY OR OTHERWISE DISCHARGE OR PURCHASE ANY AMOUNT OF PRINCIPAL OF
(OR CAPITALISED INTEREST ON) OR PAY ANY AMOUNT OF INTEREST IN RESPECT OF
SUBORDINATED FUNDING,


 

other than:

 

(I)          TO THE EXTENT (A) THE SHARE CAPITAL OF SUCH OBLIGOR IS HELD BY ONE
OR MORE OTHER OBLIGORS (OTHER THAN THE PARENT) OR (B) THE SHARE CAPITAL OF ANY
SUCH MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR IS HELD BY ONE OR MORE
OTHER MEMBERS OF THE BANK GROUP;

 

(II)         TO THE EXTENT DISCHARGED IN CONSIDERATION OF A TRANSFER OF ANY
NON-CASH ASSET THE DISPOSAL OF WHICH IS NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT, BY THE WAIVER OF ANY PAYMENT WHERE NO CASH CONSIDERATION IS GIVEN IN
RESPECT OF SUCH WAIVER OR BY WAY OF CONVERSION INTO ANY SECURITIES (INCLUDING
CONVERTIBLE UNSECURED LOAN STOCK), (OR VICE VERSA), WHICH DO NOT INVOLVE ANY
CASH PAYMENTS OR BY WAY OF CAPITAL CONTRIBUTION TO THE DEBTOR IN RESPECT OF SUCH
SUBORDINATED FUNDING;

 

(III)        TO THE EXTENT REQUIRED FOR THE PURPOSE OF MAKING PAYMENTS TO:

 

(A)       THE INDENTURE TRUSTEE FOR THE EXISTING HIGH YIELD NOTES IN RESPECT OF
HIGH YIELD TRUSTEE AMOUNTS (AS SUCH TERM IS DEFINED IN THE HYD INTERCREDITOR
AGREEMENT);

 

(B)        FOR THE PURPOSE OF MAKING PAYMENTS IN RESPECT OF ANY SIMILAR AMOUNTS
TO THE INDENTURE TRUSTEE IN RESPECT OF ANY HIGH YIELD REFINANCING OR ANY
ADDITIONAL HIGH YIELD NOTES; OR

 

(C)        FOR THE PURPOSE OF MAKING PAYMENTS IN RESPECT OF ANY SIMILAR AMOUNTS
TO THE INDENTURE TRUSTEE IN RESPECT OF ANY SENIOR SECURED NOTES ISSUED BY THE
PARENT OR A SSN FINANCE SUBSIDIARY OF THE PARENT;

 

(IV)        PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
IS LIKELY TO OCCUR AS A RESULT THEREOF, TO THE EXTENT REQUIRED TO FUND PERMITTED
PAYMENTS;

 

(V)         AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TO THE
EXTENT REQUIRED TO FUND PERMITTED PAYMENTS NOT OTHERWISE PROHIBITED BY THE HYD
INTERCREDITOR AGREEMENT (INCLUDING CLAUSE 4.2 (SUSPENSION OF PERMITTED PAYMENTS
PRIOR TO THE SENIOR DISCHARGE DATE) THEREOF), THE GROUP INTERCREDITOR AGREEMENT
OR A SUPPLEMENTAL HYD INTERCREDITOR AGREEMENT;

 

(VI)        TO THE EXTENT SUCH REDEMPTION, REPURCHASE, DEFEASANCE, RETIREMENT OR
REPAYMENT IS IN RESPECT OF A NOMINAL AMOUNT; OR

 

146

--------------------------------------------------------------------------------


 

(VII)       PAYMENTS OR DISTRIBUTIONS MADE DIRECTLY OR BY MEANS OF DISCOUNTS
WITH RESPECT TO ANY PARTICIPATION INTEREST ISSUED OR SOLD IN CONNECTION WITH,
AND OTHER FEES PAID TO A PERSON OR ENTITY THAT IS NOT A MEMBER OF THE BANK GROUP
IN CONNECTION WITH, AN ASSET SECURITISATION PROGRAMME OR RECEIVABLES FACTORING
TRANSACTION OTHERWISE PERMITTED BY CLAUSE 25.6(J) (DISPOSALS).

 

The Lenders hereby consent to any transaction or matter to the extent expressly
permitted under paragraphs (i) to (vii) above (including, without limitation,
for purposes of clauses 3.1 (Subordinated Liabilities) and 3.2 (Obligations of
the Subordinated Creditors) of the HYD Intercreditor Agreement) except that no
consent is provided hereunder for purpose of clause 4.2 (Suspension of Permitted
Payments prior to the Senior Discharge Date) of the HYD Intercreditor Agreement.

 


25.6          DISPOSALS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, either in a
single transaction or in a series of related transactions, sell, transfer, lease
or otherwise dispose of any shares in any of its Subsidiaries or all or any part
of its revenues, assets, other shares, business or undertakings other than in
the ordinary course of business or trading (which, for the avoidance of doubt,
includes mast sharing arrangements) and other than:

 


(A)         ANY PAYMENT REQUIRED TO BE MADE UNDER THE RELEVANT FINANCE DOCUMENTS
OR THE SENIOR SECURED NOTES DOCUMENTS;


 


(B)         THE DISPOSAL OF OBSOLETE OR SURPLUS ASSETS NO LONGER REQUIRED FOR
THE EFFICIENT OPERATION OF THE GROUP BUSINESS, ON ARMS’ LENGTH COMMERCIAL TERMS;


 


(C)         DISPOSALS OF CASH, THE LENDING OR REPAYMENT OF CASH OR THE DISPOSAL
OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES, ON ARMS’ LENGTH
COMMERCIAL TERMS WHERE THE SAME IS NOT OTHERWISE RESTRICTED BY THE TERMS OF THE
RELEVANT FINANCE DOCUMENTS;


 


(D)         BY AN OBLIGOR TO ANOTHER OBLIGOR PROVIDED THAT IF SUCH ASSETS ARE
SUBJECT TO EXISTING SECURITY AND IT IS REQUIRED IN ORDER TO COMPLY WITH THE 80%
SECURITY TEST PURSUANT TO CLAUSE 24.12(B)(I) (FURTHER ASSURANCES) THAT THEY
REMAIN SUBJECT TO SECURITY, SUCH ASSETS REMAIN OR WILL BE MADE SUBJECT TO
SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY
OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE
FACILITY AGENT) WITHIN 15 BUSINESS DAYS OF SUCH DISPOSAL;


 


(E)         DISPOSALS OF ANY PROPERTY OR OTHER ASSETS TO SATISFY ANY PENSION
PLAN CONTRIBUTION LIABILITIES PROVIDED THAT THE AGGREGATE VALUE OF ANY SUCH
PROPERTY OR OTHER ASSETS, WHEN TAKEN TOGETHER WITH THE AGGREGATE AMOUNT UTILISED
UNDER THE BASKET IN PARAGRAPH (H) OF CLAUSE 25.2 (NEGATIVE PLEDGE), SHALL NOT
EXCEED £100 MILLION AT ANY TIME;


 


(F)          DISPOSALS BY A MEMBER OF THE BANK GROUP WHICH IS NOT AN OBLIGOR TO
ANOTHER MEMBER OF THE GROUP;


 


(G)         DISPOSALS OF ASSETS ON ARMS’ LENGTH COMMERCIAL TERMS WHERE THE CASH
PROCEEDS OF SUCH DISPOSAL ARE REINVESTED WITHIN 12 MONTHS OF THE DATE OF THE
RELEVANT DISPOSAL IN THE PURCHASE OF REPLACEMENT ASSETS BY A MEMBER OF THE BANK
GROUP (OR WITHIN 18 MONTHS OF THE DATE OF THE RELEVANT DISPOSAL IF THE PROCEEDS
ARE, WITHIN 12 MONTHS OF THE DATE OF THE RELEVANT DISPOSAL, CONTRACTUALLY
COMMITTED TO BE SO APPLIED) PROVIDED THAT WHERE THE RELEVANT MEMBER OF THE BANK
GROUP THAT HAS MADE THE DISPOSAL IS AN OBLIGOR, SUCH REPLACEMENT ASSETS ARE
EITHER SUBJECT TO EXISTING SECURITY DOCUMENTS

 

147

--------------------------------------------------------------------------------


 


GRANTED BY THE RELEVANT MEMBER OF THE BANK GROUP THAT HAS ACQUIRED THE
REPLACEMENT ASSETS, OR WILL BE MADE SUBJECT TO SECURITY BY SUCH MEMBER OF THE
BANK GROUP (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY
OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE
FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF THE ACQUISITION OF SUCH REPLACEMENT
ASSETS;


 


(H)         DISPOSALS OF ANY INTEREST IN REAL OR HERITABLE PROPERTY BY WAY OF A
LEASE OR LICENCE GRANTED BY A MEMBER OF THE BANK GROUP TO ANOTHER MEMBER OF THE
BANK GROUP;


 


(I)          DISPOSALS OF ANY ASSETS PURSUANT TO THE IMPLEMENTATION OF AN ASSET
PASSTHROUGH OR OF ANY FUNDS RECEIVED PURSUANT TO THE IMPLEMENTATION OF A FUNDING
PASSTHROUGH;


 


(J)          DISPOSALS OF ANY ACCOUNTS RECEIVABLE ON ARMS’ LENGTH COMMERCIAL
TERMS PURSUANT TO AN ASSET SECURITISATION PROGRAMME OR ONE OR MORE RECEIVABLES
FACTORING TRANSACTIONS PROVIDED THAT:


 

(I)          SUCH DISPOSAL IS CONDUCTED ON A NON-RECOURSE BASIS, EXCEPT FOR
RECOURSE TO:

 

(A)       THE RECEIVABLES WHICH ARE THE SUBJECT OF SUCH ASSET SECURITISATION
PROGRAMME OR RECEIVABLES FACTORING TRANSACTION;

 

(B)        THE DEBTOR IN RESPECT OF THE FINANCIAL INDEBTEDNESS FOR THE PURPOSE
OF ENFORCING A SECURITY INTEREST AGAINST IT, SO LONG AS:

 

(1)          THE RECOURSE IS LIMITED TO RECOVERIES IN RESPECT OF THE
RECEIVABLES; AND

 

(2)          THE PROVIDERS OF THE FINANCIAL INDEBTEDNESS DO NOT HAVE THE RIGHT
TO TAKE ANY STEPS TOWARDS ITS WINDING UP OR DISSOLUTION OR THE APPOINTMENT OF A
LIQUIDATOR, ADMINISTRATOR, ADMINISTRATIVE RECEIVER OR SIMILAR OFFICER (OTHER
THAN IN RESPECT OF THE RECEIVABLES);

 

(C)        A MEMBER OF THE GROUP TO THE EXTENT OF ITS SHAREHOLDING OR OTHER
INTEREST IN ANY ASSET SECURITISATION SUBSIDIARY; OR

 

(D)       A MEMBER OF THE GROUP UNDER ANY FORM OF ASSURANCE, UNDERTAKING OR
SUPPORT, WHERE RECOURSE IS LIMITED TO:

 

(1)          A CLAIM FOR DAMAGES (NOT BEING LIQUIDATED DAMAGES OR DAMAGES
REQUIRED TO BE CALCULATED IN A SPECIFIED WAY) FOR BREACH OF A WARRANTY OR
UNDERTAKING;

 

(2)          A CLAIM FOR BREACH OF WARRANTY RELATING TO THE RECEIVABLES;

 

(3)          A CLAIM FOR BREACH OF UNDERTAKING RELATING TO THE MANAGEMENT AND/OR
COLLECTION OF THE RECEIVABLES; OR

 

(4)          A CLAIM FOR BREACH OF REPRESENTATIONS, WARRANTIES, UNDERTAKINGS,
GUARANTEES OF PERFORMANCE (EXCLUDING ANY RECOURSE WITH RESPECT TO THE
COLLECTABILITY OF ANY RECEIVABLES OR ASSETS RELATED TO SUCH RECEIVABLES) AND
INDEMNITIES ENTERED INTO BY SUCH MEMBER OF THE GROUP OR ANY SELLER WHICH ARE
REASONABLY CUSTOMARY IN AN ACCOUNTS RECEIVABLE TRANSACTION,

 

and, in each case, the obligation is not in any way a guarantee, indemnity or
other assurance against financial loss or an obligation to

 

148

--------------------------------------------------------------------------------


 

ensure compliance by another with a financial ratio or other test of financial
condition; and

 

(II)         THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH SECURITISATIONS OR
FACTORING TRANSACTIONS CONDUCTED IN RELIANCE ON THIS PARAGRAPH (J) DOES NOT
EXCEED £330 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) AT ANY TIME;

 


(K)         DISPOSALS OF ANY SHARES OR OTHER INTERESTS IN ANY PROJECT COMPANY,
BANK GROUP EXCLUDED SUBSIDIARY OR JOINT VENTURE OR THE ASSIGNMENT OF ANY
FINANCIAL INDEBTEDNESS OWED TO A MEMBER OF THE BANK GROUP BY A PROJECT COMPANY,
BANK GROUP EXCLUDED SUBSIDIARY OR JOINT VENTURE;


 


(L)          DISPOSALS OF ASSETS, REVENUES OR RIGHTS OF ANY MEMBER OF THE BANK
GROUP ARISING FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF A MEMBER OF THE
BANK GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 25.8 (MERGERS);


 


(M)        DISPOSALS OF ACCOUNTS RECEIVABLE WHICH HAVE REMAINED DUE AND OWING
FROM A THIRD PARTY FOR A PERIOD OF MORE THAN 90 DAYS AND IN RESPECT OF WHICH THE
RELEVANT MEMBER OF THE BANK GROUP HAS DILIGENTLY PURSUED PAYMENT IN THE NORMAL
COURSE OF ITS BUSINESS AND WHERE SUCH DISPOSAL IS ON NON-RECOURSE TERMS TO SUCH
MEMBER OF THE BANK GROUP;


 


(N)         DISPOSALS OF ASSETS SUBJECT TO FINANCE OR CAPITAL LEASES PURSUANT TO
THE EXERCISE OF AN OPTION BY THE LESSEE UNDER SUCH FINANCE OR CAPITAL LEASES;


 


(O)         DISPOSALS OF ASSETS IN EXCHANGE FOR THE RECEIPT OF ASSETS OF A
SIMILAR OR COMPARABLE VALUE PROVIDED THAT:


 

(I)          TO THE EXTENT THAT THE ASSETS BEING DISPOSED OF ARE SUBJECT TO
EXISTING SECURITY, THE ASSETS RECEIVED FOLLOWING SUCH EXCHANGE WILL BE SUBJECT
TO THE EXISTING SECURITY DOCUMENTS, OR WILL BE MADE SUBJECT TO SECURITY (IN FORM
AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN
SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE FACILITY AGENT)
WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL; AND

 

(II)         WHERE THE AGGREGATE NET BOOK VALUE OF ALL ASSETS BEING EXCHANGED IN
RELIANCE ON THIS PARAGRAPH (O) EXCEEDS £10 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL QUARTER, THERE IS DELIVERED TO THE FACILITY AGENT,
WITHIN 30 DAYS FROM THE END OF SUCH FINANCIAL QUARTER OF THE BANK GROUP, A
CERTIFICATE SIGNED BY TWO AUTHORISED OFFICERS OF THE COMPANY (GIVEN WITHOUT
PERSONAL LIABILITY) CERTIFYING THAT THE ASSETS RECEIVED BY SUCH MEMBER OF THE
BANK GROUP IN RELIANCE ON THIS PARAGRAPH (O) DURING SUCH FINANCIAL QUARTER ARE
OF A SIMILAR OR COMPARABLE VALUE TO THE ASSETS DISPOSED OF BY SUCH MEMBER OF THE
BANK GROUP;

 


(P)         DISPOSALS CONSTITUTING THE SURRENDER OF TAX LOSSES BY ANY MEMBER OF
THE BANK GROUP:


 

(I)          TO ANY OTHER MEMBER OF THE GROUP, WHERE THE SURRENDERING COMPANY
RECEIVES FAIR MARKET VALUE FOR SUCH TAX LOSSES FROM THE RELEVANT RECIPIENT; AND

 

(II)         IN ORDER TO ELIMINATE, SATISFY OR DISCHARGE ANY TAX LIABILITY OF A
FORMER MEMBER OF THE GROUP WHICH HAS BEEN DISPOSED OF PURSUANT TO A DISPOSAL
PERMITTED BY THE TERMS OF THIS AGREEMENT, TO THE EXTENT THAT A MEMBER OF THE
BANK GROUP WOULD HAVE A LIABILITY (IN THE FORM OF AN INDEMNIFICATION OBLIGATION
OR OTHERWISE) TO ONE OR MORE PERSONS IN RELATION TO SUCH TAX LIABILITY IF NOT SO
ELIMINATED, SATISFIED OR DISCHARGED;

 

149

--------------------------------------------------------------------------------



 


(Q)                          DISPOSALS OF ASSETS TO AND SHARING ASSETS WITH ANY
PERSON WHO IS PROVIDING SERVICES THE PROVISION OF WHICH HAVE BEEN OR ARE TO BE
OUTSOURCED TO THAT PERSON BY ANY MEMBER OF THE BANK GROUP PROVIDED THAT:


 

(I)                              THE ASSETS BEING DISPOSED OF IN RELIANCE ON
THIS PARAGRAPH (Q) SHALL BE ASSETS WHICH RELATE TO THE SERVICES WHICH ARE THE
SUBJECT OF SUCH OUTSOURCING;

 

(II)                           THE PROJECTED CASH COST TO THE BANK GROUP OF SUCH
OUTSOURCING SHALL BE LESS THAN THE PROJECTED CASH COST TO THE BANK GROUP OF
CARRYING OUT SUCH OUTSOURCED ACTIVITIES AT THE LEVELS OF SERVICE TO BE PROVIDED
BY THE SERVICE PROVIDER WITHIN THE BANK GROUP;

 

(III)                        THE ECONOMIC BENEFITS DERIVED FROM ANY SUCH
OUTSOURCING CONTRACT SHALL BE RECEIVED BY THE BANK GROUP DURING THE TERM OF SUCH
CONTRACT;

 

(IV)                       THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
DISPOSED OF SHALL NOT EXCEED 3.75% OF BANK GROUP CONSOLIDATED REVENUES IN ANY
FINANCIAL YEAR; PROVIDED THAT ANY UNUSED PORTION OF SUCH BASKET AMOUNT MAY BE
CARRIED FORWARD AND USED BY ANY MEMBER OF THE BANK GROUP IN THE FOLLOWING
FINANCIAL YEAR (AND ANY SUCH AMOUNT CARRIED FORWARD WILL BE TREATED AS HAVING
BEEN UTILISED BEFORE THE ORIGINAL BASKET AMOUNT AVAILABLE IN SUCH FOLLOWING
FINANCIAL YEAR); AND

 

(V)                          NO LATER THAN 30 DAYS AFTER THE DATE OF SUCH
OUTSOURCING WHERE THE CONSIDERATION PAYABLE IN RESPECT OF THE ASSETS SUBJECT TO
SUCH DISPOSAL EXCEEDS £10 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES), A
DULY AUTHORISED OFFICER OF THE COMPANY SHALL HAVE PROVIDED TO THE FACILITY
AGENT, A CERTIFICATE (WITHOUT PERSONAL LIABILITY) VERIFYING EACH OF THE MATTERS
SET OUT IN SUB-PARAGRAPHS (I) TO (III) ABOVE AND CERTIFYING THAT AS AT THE DATE
OF SUCH CERTIFICATE, THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS DISPOSED IN
RELIANCE ON THIS PARAGRAPH (Q) DURING SUCH FINANCIAL YEAR, DOES NOT EXCEED THE
THRESHOLD SPECIFIED IN SUB-PARAGRAPH (IV) ABOVE;

 


(R)                             DISPOSALS OF ASSETS PURSUANT TO SALE AND
LEASEBACK TRANSACTIONS (REGARDLESS OF WHETHER ANY SUCH LEASE RESULTING FROM SUCH
A TRANSACTION CONSTITUTES AN OPERATING OR A FINANCE LEASE) WHERE THE AGGREGATE
FAIR MARKET VALUE OF ANY ASSETS DISPOSED OF IN RELIANCE ON THIS
PARAGRAPH (R) DOES NOT EXCEED £150 MILLION (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL YEAR OF THE COMPANY AND ANY DISPOSALS OF ASSETS
PURSUANT TO SALE AND LEASEBACK TRANSACTIONS CONSTITUTING FINANCIAL INDEBTEDNESS
TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS IS PERMITTED UNDER THIS AGREEMENT;


 


(S)                           SUBJECT TO THE REQUIREMENTS OF CLAUSE 24.9
(HEDGING), DISPOSALS OF ANY HEDGING AGREEMENTS;


 


(T)                             DISPOSALS OF NON-CORE ASSETS ACQUIRED IN
CONNECTION WITH A TRANSACTION PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(U)                          ANY DISPOSAL OF ALL OR PART OF THE VIRGIN MEDIA
BUSINESS DIVISION PURSUANT TO A BUSINESS DIVISION TRANSACTION;


 


(V)                          ANY DISPOSALS CONSTITUTED BY LICENCES OF
INTELLECTUAL PROPERTY RIGHTS PERMITTED BY CLAUSE 24.6 (INTELLECTUAL PROPERTY);


 


(W)                        ANY DISPOSAL OF ASSETS MADE PURSUANT TO THE
ESTABLISHMENT OF A PERMITTED JOINT VENTURE OR ANY DISPOSAL OF ASSETS TO A
PERMITTED JOINT VENTURE WHICH IS PERMITTED WITHIN THE SCOPE OF THE PROVISIONS
CONTAINED IN CLAUSE 25.9 (JOINT VENTURES);

 

150

--------------------------------------------------------------------------------


 


(X)                            ANY DISPOSAL MADE IN RELATION TO A COMPULSORY
PURCHASE ORDER OR ANY OTHER ORDER OF ANY AGENCY OF STATE, AUTHORITY OR OTHER
REGULATORY BODY OR ANY APPLICABLE LAW OR REGULATION NOT EXCEEDING £25 MILLION
(OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL YEAR;


 


(Y)                          ANY DISPOSAL BY ANY MEMBER OF THE BANK GROUP OF
CUSTOMER PREMISES EQUIPMENT TO A CUSTOMER; AND


 


(Z)                            DISPOSALS OF ASSETS NOT OTHERWISE PERMITTED UNDER
THIS CLAUSE 25.6 PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
DISPOSED OF DURING ANY GIVEN FINANCIAL YEAR IN RELIANCE ON PARAGRAPHS (Q) AND
(R) ABOVE AND ON THIS PARAGRAPH (Z) DOES NOT EXCEED IN RESPECT OF ANY FINANCIAL
YEAR OF THE BANK GROUP, 12.5% OF BANK GROUP CONSOLIDATED REVENUES FOR THE
PRECEDING FINANCIAL YEAR OF THE BANK GROUP, CALCULATED BY REFERENCE TO THE
ANNUAL FINANCIAL INFORMATION FOR THE BANK GROUP DELIVERED IN RESPECT OF THE
PRECEDING FINANCIAL YEAR OF THE BANK GROUP PURSUANT TO PARAGRAPH (B)(II) OF
CLAUSE 22.1 (FINANCIAL STATEMENTS);


 

provided that in respect of any Disposal permitted under paragraphs (j), (n),
(p)(i), (r) and (z) above:

 

(I)                              SUCH DISPOSAL SHALL BE ON ARM’S LENGTH
COMMERCIAL TERMS (OR IN THE CASE OF PARAGRAPH (P)(I) SUCH DISPOSALS ARE FOR FAIR
MARKET VALUE FROM THE PERSPECTIVE OF THE SURRENDERING COMPANY);

 

(II)                           AT LEAST 75% OF THE CONSIDERATION FOR SUCH
DISPOSAL SHALL BE COMPRISED OF CASH, CASH EQUIVALENT INVESTMENTS, MARKETABLE
SECURITIES OR ADDITIONAL ASSETS, PROVIDED THAT THE AGGREGATE AMOUNT OF
CONSIDERATION RECEIVED BY WAY OF MARKETABLE SECURITIES SHALL NOT (VALUED AS AT
THE RELEVANT TIME OF RECEIPT OF ANY MARKETABLE SECURITIES) AT ANY TIME EXCEED
£50 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) AND PROVIDED FURTHER THAT
ANY CASH EQUIVALENT INVESTMENTS, MARKETABLE SECURITIES AND/OR ADDITIONAL ASSETS
ACQUIRED PURSUANT TO ANY SUCH DISPOSAL ARE MONETIZED WITHIN 3 MONTHS OF THE
EXPIRY OF ANY LOCK-UP ARRANGEMENT ENTERED INTO BY THE RELEVANT MEMBER OF THE
BANK GROUP MAKING SUCH DISPOSAL WITH ANY THIRD PARTY (WHERE SUCH LOCK-UP
ARRANGEMENT HAS A TERM NOT EXCEEDING 12 MONTHS); AND

 

(III)                        IN RESPECT OF ANY DISPOSAL THE FAIR MARKET VALUE OF
WHICH EXCEEDS £35 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES) NO LATER THAN
30 DAYS AFTER THE DATE OF SUCH DISPOSAL, THERE SHALL HAVE BEEN DELIVERED TO THE
FACILITY AGENT, A CERTIFICATE SIGNED BY TWO AUTHORISED OFFICERS OF THE COMPANY
PROVIDING BRIEF DETAILS OF THE TRANSACTION AND CERTIFYING (IN EACH CASE, TO THE
EXTENT APPLICABLE) (OTHER THAN IN RESPECT OF DISPOSALS UNDER
PARAGRAPH (P)(I) ABOVE) THAT SUCH DISPOSAL SHALL COMPLY WITH THE REQUIREMENTS
SET OUT IN PARAGRAPHS (I) AND (II) ABOVE.

 


25.7                               CHANGE OF BUSINESS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group or save as
otherwise permitted by the terms of this Agreement, make any change in the
nature of its business as carried on immediately prior to the Original Execution
Date, which would give rise to a substantial change in the business of the Bank
Group taken as a whole from that set forth in the definition of Group Business,
provided that this Clause 25.7 shall not be breached by an Obligor or any member
of the Bank Group making a disposal permitted by Clause 25.6 (Disposals), an
acquisition or investment permitted by Clause 25.13 (Acquisitions and
Investments) or entering into any joint venture permitted by Clause 25.9 (Joint
Ventures),

 

151

--------------------------------------------------------------------------------


 

provided that in connection with any formation or acquisition of a business
outside of the United Kingdom, the Isle of Man, the Republic of Ireland and the
Channel Islands (other than any subsequent investment in any such business which
previously satisfied the test), the Consolidated Operating Cashflow generated by
any operations outside the United Kingdom, the Isle of Man, the Republic of
Ireland and the Channel Islands for the twelve months from the most recent
Quarter Date preceding any such formation or acquisition of any business in any
such jurisdiction shall not exceed 40% of the pro forma Consolidated Operating
Cashflow for the same period for the Bank Group (giving effect to such formation
or acquisition).

 


25.8                               MERGERS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, amalgamate,
consolidate or merge with any other person unless:

 


(A)                           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS
BETWEEN TWO OBLIGORS OR AN OBLIGOR AND ANOTHER MEMBER OF THE GROUP WHERE THE
OBLIGOR WILL BE THE SURVIVING ENTITY;


 


(B)                          SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS
BETWEEN TWO MEMBERS OF THE BANK GROUP WHICH ARE NOT OBLIGORS;


 


(C)                           SUCH AMALGAMATION, CONSOLIDATION, OR MERGER
CONSTITUTES AN ACQUISITION PERMITTED UNDER CLAUSE 25.13 (ACQUISITIONS AND
INVESTMENTS);


 


(D)                          ANY MEMBER OF THE BANK GROUP LIQUIDATES OR
DISSOLVES IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 25.18 (INTERNAL
REORGANISATIONS); OR


 


(E)                           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BY
AN OBLIGOR (THE “ORIGINAL ENTITY”) INTO ONE OR MORE ENTITIES (EACH A “MERGED
ENTITY”), PROVIDED THAT:


 

(I)                              SUCH MERGED ENTITY IS AN OBLIGOR AND IS LIABLE
FOR THE OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER THIS AGREEMENT AND THE
SECURITY WHICH REMAIN UNAFFECTED THEREBY AND ENTITLED TO THE BENEFIT OF ALL THE
RIGHTS OF SUCH ORIGINAL ENTITY;

 

(II)                           IF REQUIRED BY THE FACILITY AGENT, SUCH MERGED
ENTITY HAS ENTERED INTO ONE OR MORE SECURITY DOCUMENTS WHICH PROVIDE SECURITY
OVER THE SAME ASSETS OF AT LEAST AN EQUIVALENT NATURE AND RANKING TO THE
SECURITY PROVIDED BY THE RELEVANT ORIGINAL ENTITY PURSUANT TO ANY SECURITY
ENTERED INTO BY THEM AND ANY POSSIBILITY OF THE SECURITY REFERRED TO IN THIS
PARAGRAPH (II) OR PARAGRAPH (III) BELOW BEING CHALLENGED OR SET ASIDE IS NOT
GREATER THAN ANY SUCH POSSIBILITY IN RELATION TO THE SECURITY ENTERED INTO BY OR
IN RESPECT OF THE SHARE CAPITAL OF ANY RELEVANT ORIGINAL ENTITY;

 

(III)                        (IF ALL OR ANY PART OF THE SHARE CAPITAL OF THE
RELEVANT ORIGINAL ENTITY WAS CHARGED PURSUANT TO ONE OR MORE SECURITY DOCUMENTS)
THE EQUIVALENT PART OF THE ISSUED SHARE CAPITAL OF SUCH MERGED ENTITY IS CHARGED
PURSUANT TO SECURITY ON TERMS OF AT LEAST AN EQUIVALENT NATURE AND RANKING AS
THE SECURITY RELATING TO THE SHARES IN THE RELEVANT ORIGINAL ENTITY; AND

 

(IV)                       THE FACILITY AGENT IS SATISFIED (ACTING REASONABLY)
THAT ALL THE PROPERTY AND OTHER ASSETS OF THE RELEVANT ORIGINAL ENTITY ARE
VESTED IN THE MERGED ENTITY AND THAT THE MERGED ENTITY HAS ASSUMED ALL THE
RIGHTS AND OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER ALL MATERIAL
NECESSARY AUTHORISATIONS,

 

152

--------------------------------------------------------------------------------


 

provided that in the case of paragraphs (a), (b), (c) and (e) above only, no
later than 10 Business Days prior to the proposed amalgamation, consolidation or
merger a duly authorised officer of the Company shall have delivered to the
Facility Agent (in form and substance satisfactory to the Facility Agent, acting
reasonably) a certificate verifying compliance with the relevant matters set out
in such paragraph and to the extent deemed necessary, the Facility Agent shall
have received appropriate advice from counsel in any relevant jurisdiction that
such amalgamation, consolidation or merger (A) will not result in the breach of
any applicable law or regulation in any material respect and (B) in the case of
an amalgamation, consolidation or merger involving an Obligor, will not have a
materially adverse impact upon any of the obligations owed by such Obligor to
the Relevant Finance Parties or upon the Security granted by such Obligor under
any Security Document.

 


25.9                               JOINT VENTURES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, enter into,
make any loans, distributions or other payments to, give any guarantees for the
Financial Indebtedness of, or acquire any interest or otherwise invest in, any
Joint Venture, other than:

 


(A)                           AN ACQUISITION OF ANY INTEREST IN OR ANY
INVESTMENT IN ANY MEMBER OF THE UKTV GROUP;


 


(B)                          PURSUANT TO ANY LOAN OR OTHER FUNDING ARRANGEMENT
IN ACCORDANCE WITH ANY EXISTING UKTV GROUP LOAN STOCK (INCLUDING THE FUNDING OF
ANY UNDRAWN AMOUNT THEREUNDER AS AT THE ORIGINAL EXECUTION DATE);


 


(C)                           THE ACQUISITION OF ANY INTEREST IN OR ANY
INVESTMENT IN, ANY JOINT VENTURE CONSTITUTING A BUSINESS DIVISION TRANSACTION,
PROVIDED THAT:


 

(I)                              THE NET PROCEEDS OF ANY SUCH TRANSACTION SHALL
BE DISTRIBUTED IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (IV) OF
CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL); AND

 

(II)                           ANY NET PROCEEDS WHICH ARE NOT DISTRIBUTED IN
ACCORDANCE WITH (I) ABOVE SHALL BE RETAINED WITHIN THE BANK GROUP; OR

 


(D)                          ANY OTHER JOINT VENTURE NOT CONTEMPLATED BY
PARAGRAPHS (A) TO (C) ABOVE, WHICH IS ENGAGED IN A BUSINESS SUBSTANTIALLY THE
SAME AS OR REASONABLY RELATED OR COMPLEMENTARY TO, THAT CARRIED ON BY THE BANK
GROUP AND IN ANY FINANCIAL YEAR, THE AGGREGATE OF:


 

(I)                              ALL AMOUNTS INVESTED OR ANY INTERESTS ACQUIRED
IN ANY JOINT VENTURE BY MEMBERS OF THE GROUP; AND

 

(II)                           ANY LOANS MADE OR ANY GUARANTEES GIVEN FOR
FINANCIAL INDEBTEDNESS OF ANY JOINT VENTURE,

 

does not exceed 3.25% of Bank Group Consolidated Revenues for the preceding
financial year, calculated by reference to the annual financial information for
the Bank Group delivered in respect of that preceding financial year of the Bank
Group pursuant to Clause 22.1 (Financial Statements), provided that any loans or
investments made by way of Asset Passthrough and any payments made in respect of
transactions conducted on an arm’s length basis or in the ordinary course of
trading with any Joint Venture, shall not be included in the calculation of such
amount.


 

153

--------------------------------------------------------------------------------


 


25.10                         TRANSACTIONS WITH AFFILIATES


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, enter into
any arrangement, contract or transaction with any other member of the Group
which is not an Obligor, other than:

 


(A)                           TRANSACTIONS EXPRESSLY PERMITTED BY THE RELEVANT
FINANCE DOCUMENTS;


 


(B)                          TRANSACTIONS BETWEEN A MEMBER OF THE BANK GROUP
THAT IS NOT AN OBLIGOR WITH ANY OTHER MEMBER OF THE BANK GROUP WHICH IS NOT AN
OBLIGOR;


 


(C)                           TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS
AND EITHER ON NO WORSE THAN ARM’S LENGTH TERMS OR, WHERE THERE IS NO AVAILABLE
MARKET BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON NO WORSE THAN ARM’S
LENGTH TERMS, ON TERMS SUCH THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE
RELEVANT OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP;


 


(D)                          TRANSACTIONS WITH ANY MEMBER OF THE GROUP IN
RELATION TO MANAGEMENT SERVICES CONDUCTED AT NOT LESS THAN COST ON BEHALF OF
SUCH MEMBER OF THE GROUP;


 


(E)                           TAX SHARING AGREEMENTS OR ARRANGEMENTS TO
SURRENDER TAX LOSSES AND PAYMENTS MADE PURSUANT THERETO, TO THE EXTENT SUCH
TRANSACTIONS ARE NOT PROHIBITED BY THIS AGREEMENT;


 


(F)                             TRANSACTIONS RELATING TO THE PROVISION OF
INTRA-GROUP SERVICES;


 


(G)                          TRANSACTIONS TO EFFECT EITHER AN ASSET PASSTHROUGH
OR A FUNDING PASSTHROUGH;


 


(H)                          TRANSACTIONS EITHER ON TERMS AND CONDITIONS
(INCLUDING, WITHOUT LIMITATION, AS TO ANY REASONABLE FEES PAYABLE IN CONNECTION
WITH SUCH TRANSACTIONS) NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP THAN WOULD BE
OBTAINABLE AT SUCH TIME IN COMPARABLE ARM’S LENGTH TRANSACTIONS WITH AN ENTITY
WHICH IS NOT AN AFFILIATE OR, WHERE THERE IS NO COMPARABLE ARM’S LENGTH
TRANSACTION BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON TERMS AND
CONDITIONS NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT OBLIGOR OR, AS THE
CASE MAY BE, OTHER MEMBER OF THE BANK GROUP, ON SUCH TERMS AND CONDITIONS
(INCLUDING, WITHOUT LIMITATION, AS TO ANY FEES PAYABLE IN CONNECTION WITH SUCH
TRANSACTION) THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE RELEVANT OBLIGOR
OR, AS THE CASE MAY BE, OTHER MEMBER OF THE BANK GROUP;


 


(I)                              ANY TRANSACTION TO WHICH ONE OR MORE OBLIGORS
AND ONE OR MORE MEMBERS OF THE GROUP WHO ARE NOT OBLIGORS ARE PARTY WHERE THE
SOLE PURPOSE OF SUCH TRANSACTION IS FOR SUCH OBLIGORS AND MEMBERS OF THE GROUP
TO EFFECT A TRANSACTION WITH A PERSON WHO IS NOT A MEMBER OF THE GROUP;


 


(J)                              INSURANCE ARRANGEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS WITH A CAPTIVE INSURANCE COMPANY;


 


(K)                           TRANSACTIONS RELATING TO CAPITAL CONTRIBUTIONS
BETWEEN MEMBERS OF THE GROUP OR THE AMENDMENT OF THE TERMS OF ANY LOANS MADE BY
OR ANY CONVERTIBLE UNSECURED LOAN STOCK OR OTHER SECURITIES ISSUED BY ANY MEMBER
OF THE GROUP TO ANY OTHER MEMBER OF THE GROUP (WHETHER BY WAY OF CONVERSION OF
LOANS TO CONVERTIBLE UNSECURED LOAN STOCK OR VICE VERSA OR OTHERWISE) OR THE
CAPITALISATION OF, OR THE WAIVER OF OR THE REPAYMENT OF, LOANS MADE BY OR ANY
CONVERTIBLE UNSECURED LOAN STOCK ISSUED BY ANY MEMBER OF THE GROUP TO ANY OTHER
MEMBER OF THE GROUP;

 

154

--------------------------------------------------------------------------------


 


(L)                              TRANSACTIONS RELATING TO EXCESS CAPACITY
NETWORK SERVICES PROVIDED THAT THE PRICE PAYABLE BY ANY MEMBER OF THE GROUP IN
RELATION TO SUCH EXCESS CAPACITY NETWORK SERVICES IS NO LESS THAN THE COST
INCURRED BY THE RELEVANT MEMBER OF THE BANK GROUP IN PROVIDING SUCH EXCESS
CAPACITY NETWORK SERVICES;


 


(M)                        TRANSACTIONS CONSTITUTING SUBORDINATED FUNDING;


 


(N)                          TRANSACTIONS CONSTITUTING PERMITTED PAYMENTS; OR


 


(O)                          ANY OTHER TRANSACTION OR ARRANGEMENT PERMITTED
UNDER CLAUSE 25.3 (LOANS AND GUARANTEES), CLAUSE 25.4 (FINANCIAL INDEBTEDNESS),
CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE 25.6
(DISPOSALS), CLAUSE 25.8 (MERGERS), CLAUSE 25.9 (JOINT VENTURES), OR
CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS).


 


25.11                         CHANGE IN FINANCIAL YEAR


 

Neither the Parent nor any Obligor shall, without the prior consent of the
Facility Agent, change the end of its financial year from 31 December.

 


25.12                         LIMITATIONS ON HEDGING


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall) enter into any Hedging Agreement other than:

 


(A)                           HEDGING AGREEMENT SPECIFICALLY REQUIRED UNDER
CLAUSE 24.9 (HEDGING) OR ANY EXTENSIONS, RENEWALS AND/OR REPLACEMENTS THEREOF;
AND


 


(B)                          ANY OTHER HEDGING AGREEMENT PROVIDED THAT SUCH
HEDGING AGREEMENT SHALL BE ENTERED INTO FOR THE PURPOSES OF, AND SHALL REMAIN AT
ALL TIMES FOR THE PURPOSES OF, HEDGING ACTUAL OR REASONABLY ANTICIPATED INTEREST
RATE AND/OR FOREIGN EXCHANGE RATE EXPOSURE IN RESPECT OF ANY INDEBTEDNESS OF THE
GROUP AND THAT SUCH HEDGING ACTIVITIES SHALL BE AT ALL TIMES FOR NON-SPECULATIVE
PURPOSES.


 


25.13                         ACQUISITIONS AND INVESTMENTS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, purchase,
subscribe for or otherwise acquire or invest in any shares (or other securities
or any interest in it) in, or incorporate, any company or acquire (by
subscription or otherwise) or invest in any business or (save in the ordinary
course of business) purchase or otherwise acquire any other assets other than:

 


(A)                           THE PURCHASE OF OR INVESTMENT IN CASH EQUIVALENT
INVESTMENTS OR MARKETABLE SECURITIES (INCLUDING WITHOUT LIMITATION BY WAY OF
CONSIDERATION IN RESPECT OF ANY DISPOSAL AS CONTEMPLATED IN THE PROVISO TO
CLAUSE 25.6 (DISPOSALS) AND SUBJECT TO THE CONDITIONS SET OUT THEREIN);


 


(B)                          THE INCORPORATION OF A COMPANY OR THE ACQUISITION
OF AN “OFF-THE-SHELF” COMPANY WHICH IS OR BECOMES A MEMBER OF THE BANK GROUP;


 


(C)                           ANY ACQUISITION BY ANY MEMBER OF THE BANK GROUP IN
CONNECTION WITH A DISPOSAL PERMITTED BY THE PROVISIONS OF CLAUSE 25.6
(DISPOSALS) AND ANY ACQUISITION OR SUBSCRIPTION BY A MEMBER OF THE BANK GROUP OF
SHARES ISSUED BY A SUBSIDIARY OF THE COMPANY OR A SUBSIDIARY OF VIRGIN MEDIA
COMMUNICATIONS WHICH IN ANY SUCH CASE, IS A MEMBER OF THE BANK GROUP WHICH WILL,
AFTER THE ACQUISITION OF SUCH SHARES BECOME A WHOLLY-OWNED DIRECT OR INDIRECT
SUBSIDIARY OF THE COMPANY OR VIRGIN MEDIA COMMUNICATIONS AS THE CASE MAY BE,
PROVIDED THAT IF THE OTHER SHARES OF SUCH SUBSIDIARY ARE SUBJECT TO EXISTING
SECURITY AND IF SUCH SHARES ARE REQUIRED TO REMAIN

 

155

--------------------------------------------------------------------------------


 


SUBJECT TO SECURITY IN ORDER TO COMPLY WITH THE 80% SECURITY TEST PURSUANT TO
CLAUSE 24.12(B)(I) (FURTHER ASSURANCES), EITHER (I) SUCH NEWLY ISSUED SHARES
SHALL ALSO BE SUBJECT TO SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR
TO ANY EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY BE
REASONABLY REQUIRED BY THE FACILITY AGENT) UPON THEIR ISSUE OR (II) SUCH SHARES
SHALL BE MADE SUBJECT TO SECURITY (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR
TO ANY EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY BE
REASONABLY REQUIRED BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF THEIR
ISSUE;


 


(D)                          THE ACQUISITION OF ANY SHARES IN NTL SOUTH HERTS OR
THE ACQUISITION OF ANY LIMITED PARTNERSHIP INTERESTS IN SOUTH HERTFORDSHIRE
UNITED KINGDOM FUND, LTD.;


 


(E)                           ANY ACQUISITION MADE BY A MEMBER OF THE BANK GROUP
PURSUANT TO THE IMPLEMENTATION OF AN ASSET PASSTHROUGH OR A FUNDING PASSTHROUGH;


 


(F)                             ANY ACQUISITION BY ANY MEMBER OF THE BANK GROUP
OF ANY LOAN RECEIVABLE, SECURITY OR OTHER ASSET BY WAY OF CAPITAL CONTRIBUTION
OR IN CONSIDERATION OF THE ISSUE OF ANY SECURITIES OR OF SUBORDINATED FUNDING;


 


(G)                          ANY ACQUISITION OF SHARES, ASSETS, REVENUES OR
RIGHTS ARISING FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF A MEMBER OF THE
BANK GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 25.8 (MERGERS);


 


(H)                          THE ACQUISITION OF ANY LEASEHOLD INTEREST IN ANY
ASSETS WHICH ARE THE SUBJECT OF A SALE AND LEASEBACK PERMITTED BY THE PROVISIONS
OF PARAGRAPH (R) OF CLAUSE 25.6 (DISPOSALS);


 


(I)                              ANY ACQUISITION OF OR INVESTMENT IN ANY JOINT
VENTURE PERMITTED BY CLAUSE 25.9 (JOINT VENTURES);


 


(J)                              ANY PURCHASE OR ACQUISITION OF ASSETS OR
REVENUES BY A MEMBER OF THE BANK GROUP FROM A MEMBER OF THE BANK GROUP, PROVIDED
THAT THE DISPOSAL OF SUCH ASSETS OR REVENUES BY THE RELEVANT MEMBER OF THE BANK
GROUP IS PERMITTED UNDER CLAUSE 25.6 (DISPOSALS);


 


(K)                           ARISING FROM THE CONVERSION OF ANY COMPANY (THE
“ORIGINAL COMPANY”) FROM ONE FORM OF ORGANISATION INTO ANOTHER FORM OF
ORGANISATION PROVIDED THAT (I) IF, PRIOR TO THE TIME OF SUCH CONVERSION, THE
SECURITY TRUSTEE HAS THE BENEFIT OF SECURITY OVER THE SHARES OF SUCH ORIGINAL
COMPANY OR SUCH ORIGINAL COMPANY IS AN OBLIGOR, THEN THE COMPANY SHALL ENSURE
THAT THE SECURITY TRUSTEE IS PROVIDED WITH SECURITY OVER THE EQUIVALENT
OWNERSHIP INTERESTS IN, AND SUBSTANTIALLY ALL OF THE ASSETS OF, THE CONVERTED
ORGANISATION, OF AT LEAST AN EQUIVALENT NATURE AND RANKING TO THE SECURITY
PREVIOUSLY PROVIDED BY THE ORIGINAL COMPANY AND (II) THE SECURITY TRUSTEE IS
SATISFIED THAT ANY POSSIBILITY OF THE ADDITIONAL SECURITY REFERRED TO IN THIS
PARAGRAPH (K) BEING CHALLENGED OR SET ASIDE IS NOT GREATER THAN ANY SUCH
POSSIBILITY IN RELATION TO THE SECURITY ENTERED INTO BY OR IN RESPECT OF THE
SHARE CAPITAL OF THE ORIGINAL COMPANY;


 


(L)                              ANY ACQUISITION BY ANY MEMBER OF THE BANK GROUP
OF ANY HIGH YIELD NOTES PROVIDED THAT AN AMOUNT EQUAL TO THE PURCHASE PRICE PAID
FOR THE ACQUISITION OF ANY SUCH HIGH YIELD NOTES COULD HAVE BEEN USED BY SUCH
MEMBER OF THE BANK GROUP TO FUND A PERMITTED PAYMENT AND PROVIDED FURTHER THAT
TO THE EXTENT ANY SUCH ACQUISITION IS MADE IN RELIANCE ON ANY BASKET AMOUNT
PROVIDED FOR UNDER THE DEFINITION OF “PERMITTED PAYMENTS”, SUCH AMOUNT SHALL BE
REDUCED BY AN AMOUNT EQUAL TO THE CONSIDERATION PAID FOR ANY SUCH ACQUISITION;

 

156

--------------------------------------------------------------------------------


 


(M)                        ANY ACQUISITION (A “PERMITTED ACQUISITION”) OF A
PERSON CARRYING ON ANY BUSINESS SIMILAR AND/OR COMPLEMENTARY TO THE GROUP (THE
“ACQUIREE”) IN EACH CASE:


 

(I)                              NO DEFAULT IS CONTINUING ON THE CLOSING DATE
FOR THE PERMITTED ACQUISITION OR WOULD OCCUR AS A RESULT OF THE PERMITTED
ACQUISITION;

 

(II)                           THE AGGREGATE CONSIDERATION FOR THE PERMITTED
ACQUISITION (INCLUDING ANY ASSUMED INDEBTEDNESS, OR OTHER ASSUMED ACTUAL OR
CONTINGENT LIABILITY AND ANY ASSOCIATED FEES AND EXPENSES) (THE “TOTAL PURCHASE
PRICE”) IS FUNDED ENTIRELY FROM (A) THE PROCEEDS OF NEW EQUITY, (B) AVAILABLE
CASH WITHIN THE GROUP AND (C) ANY FINANCIAL INDEBTEDNESS PERMITTED TO BE
INCURRED BY THIS AGREEMENT;

 

(III)                        THE ACQUIREE HAS POSITIVE EARNINGS BEFORE TAX,
DEPRECIATION AND AMORTISATION CALCULATED ON THE SAME BASIS AS CONSOLIDATED
OPERATING CASHFLOW FOR THE PREVIOUS ONE FINANCIAL YEAR ENDING ON THE LAST DAY OF
THE LAST FINANCIAL QUARTER OF THE THEN CURRENT FINANCIAL YEAR OF SUCH COMPANY OR
BUSINESS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE;

 

(IV)                       IN THE CASE OF THE ACQUISITION OF ALL OF THE ISSUED
SHARE CAPITAL OF THE ACQUIREE, AS SOON AS REASONABLY PRACTICABLE, BUT IN ANY
CASE WITHIN 90 DAYS FROM THE COMPLETION OF THE PERMITTED ACQUISITION, THE
ACQUIREE (AND THE ACQUIRER, AS APPLICABLE) MUST TO THE EXTENT REQUIRED BY
CLAUSE 24.12 (FURTHER ASSURANCE) ACCEDE AS A GUARANTOR IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(V)                          IN THE CASE OF THE ACQUISITION OF A BUSINESS OR
UNDERTAKING CARRIED ON AS A GOING CONCERN OF THE ACQUIREE, AS SOON AS REASONABLY
PRACTICABLE, BUT IN ANY CASE WITHIN 90 DAYS FROM THE COMPLETION OF THE PERMITTED
ACQUISITION, THE ACQUIRER, TO THE EXTENT REQUIRED IN ORDER TO COMPLY WITH THE
80% SECURITY TEST PURSUANT TO CLAUSE 24.12(B)(I) (FURTHER ASSURANCE), MUST GIVE
SECURITY OVER THE ASSETS ACQUIRED BY EXECUTING SECURITY DOCUMENTS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE FACILITY AGENT AND/OR ACCEDE AS A GUARANTOR IN
ACCORDANCE WITH THE PROVISION OF CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(VI)                       FOR ANY PERMITTED ACQUISITION THE TOTAL PURCHASE
PRICE OF WHICH IS IN EXCESS OF £100 MILLION, THE COMPANY MUST PROVIDE TO THE
FACILITY AGENT (TO THE EXTENT PRACTICABLE NOT LATER THAN 5 BUSINESS DAYS PRIOR
TO THE PROPOSED ACQUISITION):

 

(A)                     COPIES OF ALL DUE DILIGENCE REPORTS (IF ANY)
COMMISSIONED BY THE COMPANY OR ANY RELEVANT MEMBER OF THE BANK GROUP IN RESPECT
OF THE PROPOSED PERMITTED ACQUISITION;

 

(B)                       COPIES OF ALL SALE AND PURCHASE DOCUMENTS RELATING TO
THE PROPOSED PERMITTED ACQUISITION, IN EACH CASE DULY EXECUTED AND DELIVERED BY
ALL PARTIES THERETO, TOGETHER WITH CONFIRMATION THAT ALL MATERIAL AUTHORISATIONS
FOR SUCH ACQUISITION HAVE BEEN MADE, OBTAINED AND ARE IN FULL FORCE AND EFFECT;
AND

 

(C)                       AN UPDATED BUDGET AMENDED TO REFLECT THE PROPOSED
PERMITTED ACQUISITION; AND

 

(VII)                    THE COMPANY WILL PROVIDE TO THE FACILITY AGENT, A
CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY SHOWING IN
REASONABLE DETAIL THAT:

 

(A)                     IT WOULD HAVE REMAINED IN COMPLIANCE WITH ITS
OBLIGATIONS UNDER CLAUSE 23 (FINANCIAL CONDITION) IF THE COVENANTS TESTED
THEREIN WERE

 

157

--------------------------------------------------------------------------------


 

RECALCULATED FOR THE MOST RECENT QUARTER DATE FOR WHICH QUARTERLY FINANCIAL
INFORMATION IS AVAILABLE, SUCH RECALCULATION TO BE MADE BY REFERENCE TO THE
FINANCIAL STATEMENTS OF THE ACQUIREE CONSOLIDATED WITH THE FINANCIAL STATEMENTS
OF THE BANK GROUP FOR SUCH PERIOD ON A PRO FORMA BASIS AND AS IF THE
CONSIDERATION FOR THE PROPOSED ACQUISITION HAD BEEN PAID AT THE START OF THAT
RELEVANT TESTING PERIOD ENDING ON THAT QUARTER DATE AND ANY BORROWINGS INCURRED
IN CONNECTION WITH THE ACQUISITION OR SINCE THE LAST DAY OF THE RELEVANT TESTING
PERIOD HAD BEEN INCURRED ON THE FIRST DAY OF THE RELEVANT TESTING PERIOD AND (TO
THE EXTENT AGREED BY THE FACILITY AGENT, ACTING REASONABLY) TO ANY REASONABLY
IDENTIFIABLE COST SAVINGS AND OTHER SYNERGIES WHICH ARE REASONABLY EXPECTED TO
RESULT FROM THE PERMITTED ACQUISITION; AND

 

(B)                       IT WILL BE IN COMPLIANCE WITH ITS OBLIGATIONS UNDER
CLAUSE 23 (FINANCIAL CONDITION) AS AT THE END OF THE NEXT FINANCIAL QUARTER,
SUCH COMPLIANCE TO BE DEMONSTRATED ON A PRO FORMA BASIS BY REFERENCE TO THE
FINANCIAL STATEMENTS OF THE ACQUIREE, CONSOLIDATED WITH THE FINANCIAL STATEMENTS
OF THE BANK GROUP FOR SUCH PERIOD AND (TO THE EXTENT AGREED BY THE FACILITY
AGENT, ACTING REASONABLY) TO ANY REASONABLY IDENTIFIABLE COST SAVINGS AND OTHER
SYNERGIES WHICH ARE REASONABLY EXPECTED TO RESULT FROM THE PERMITTED
ACQUISITION;

 


(N)                          ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS (A) TO
(M) ABOVE PROVIDED THAT THE AGGREGATE CONSIDERATION FOR THE ACQUISITIONS
PERMITTED BY THIS PARAGRAPH (N) SHALL NOT EXCEED £300 MILLION; AND


 


(O)                          INVESTMENTS IN ANY ASSET SECURITISATION SUBSIDIARY
IN CONNECTION WITH ANY ASSET SECURITISATION PROGRAMME OR RECEIVABLES FACTORING
TRANSACTION OTHERWISE PERMITTED BY CLAUSE 25.6(J) (DISPOSALS) THAT IS REASONABLY
NECESSARY OR ADVISABLE TO EFFECT SUCH ASSET SECURITISATION PROGRAMME OR
RECEIVABLES FACTORING TRANSACTION.


 


25.14                         HIGH YIELD NOTES


 

Save to the extent expressly permitted under the terms of the HYD Intercreditor
Agreement and, if applicable, any Supplemental HYD Intercreditor Agreement,
without the consent of an Instructing Group:

 


(A)                           WITH RESPECT TO THE PARENT ONLY:


 

(I)                              IT WILL NOT TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE EXISTING HIGH YIELD NOTES OR AGREE ANY AMENDMENT TO THE
EXISTING HIGH YIELD NOTES (A) RELATING TO THE INCREASE IN THE AMOUNT OF OR THE
BRINGING FORWARD OF THE DATE OF ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS PAYABLE THEREUNDER OR (B) CHANGING THE CURRENCIES IN WHICH THE
EXISTING HIGH YIELD NOTES ARE DENOMINATED AS AT THE ORIGINAL EXECUTION DATE
(OTHER THAN IN THE CASE WHERE THE UNITED KINGDOM BECOMES A PARTICIPATING MEMBER
STATE);

 

(II)                           IT WILL NOT TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY ADDITIONAL HIGH YIELD NOTES OR AGREE ANY AMENDMENT TO ANY
ADDITIONAL HIGH YIELD NOTES AFTER THE DATE OF ISSUANCE (I) RELATING TO THE
INCREASE IN THE AMOUNT OF OR THE BRINGING FORWARD OF THE DATE OF ANY PAYMENT OF
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE THEREUNDER OR (II) CHANGING
THE CURRENCIES IN WHICH SUCH ADDITIONAL HIGH YIELD NOTES ARE DENOMINATED AS AT
THE DATE OF ISSUANCE (OTHER THAN IN THE CASE WHERE THE UNITED KINGDOM BECOMES A
PARTICIPATING MEMBER STATE); OR

 

158

--------------------------------------------------------------------------------


 

(III)                        IN RELATION TO ANY HIGH YIELD REFINANCING PERMITTED
UNDER THE TERMS OF THIS AGREEMENT, IT WILL NOT CHANGE ANY OF THE ORIGINAL TERMS
UNDER WHICH SUCH HIGH YIELD REFINANCING WAS ISSUED, WHERE SUCH TERMS RELATE TO
THE CONDITIONS OF SUCH HIGH YIELD REFINANCING SET OUT IN THE DEFINITION THEREOF;
OR

 


(B)                          WITH RESPECT TO THE COMPANY, INTERMEDIATE HOLDCO
AND ANY OTHER OBLIGOR (AS APPLICABLE), IT WILL NOT AGREE ANY AMENDMENT TO THE
FORM OF ANY GUARANTEE GRANTED BY IT IN RESPECT OF OBLIGATIONS OF THE PARENT
UNDER THE EXISTING HIGH YIELD NOTES OR THE FORM OF ANY GUARANTEE GRANTED IN
RESPECT OF ANY HIGH YIELD REFINANCING OR ADDITIONAL HIGH YIELD NOTES REQUIRED BY
THE TERMS OF PARAGRAPH (C) OF CLAUSE 25.4 (FINANCIAL INDEBTEDNESS),


 

in each case, other than amendments of an administrative or technical nature.

 


25.15                         NO RESTRICTIONS ON PAYMENTS


 

No Obligor shall (and the Company shall procure that no member of the Bank Group
shall), without the prior written consent of an Instructing Group, enter into
any agreement, transaction or other arrangement which restricts or attempts to
restrict such Obligor or other member of the Bank Group from making any payments
or other distributions in cash to any other member of the Bank Group, if any
such restriction affects the ability of the Obligors as a whole to comply with
the payment obligations under the Relevant Finance Documents or is reasonably
likely to result in the incurrence of significant costs, or any significant
increase in, any costs and expenses payable by or any taxes owing by the Bank
Group as a whole or is reasonably likely to result in a significant increase in
any taxes in any material amount owing by the Bank Group as a whole, other than
pursuant to or as contemplated by the Relevant Finance Documents.

 


25.16                         SSN FINANCE SUBSIDIARY COVENANTS


 

No SSN Finance Subsidiary shall trade, carry on any business, own any material
assets or incur any material liabilities except for:

 


(A)                           EFFECTING OR FACILITATING THE ISSUANCE OF SENIOR
SECURED NOTES AND ON-LENDING THE PROCEEDS THEREOF AS CONTEMPLATED IN THE
DEFINITION OF “SSN FINANCE SUBSIDIARY”;


 


(B)                          INTERGROUP DEBIT BALANCES, INTERGROUP CREDIT
BALANCES AND OTHER CREDIT BALANCES IN BANK ACCOUNTS AND CASH, PROVIDED THAT ANY
INTERGROUP CREDIT BALANCES OWED TO ANY SSN FINANCE SUBSIDIARY BY AN OBLIGOR
SHALL BE:


 

(I)                              SUBJECT TO SECURITY;

 

(II)                           TO THE EXTENT APPLICABLE, SUBJECT TO THE
PROVISIONS OF THE HYD INTERCREDITOR AGREEMENT OR THE GROUP INTERCREDITOR
AGREEMENT;

 


(C)                           ANY RIGHTS AND LIABILITIES ARISING UNDER THE
RELEVANT FINANCE DOCUMENTS, ANY SENIOR SECURED NOTES DOCUMENTS OR ANY HIGH YIELD
NOTES;


 


(D)                          HAVING RIGHTS AND LIABILITIES UNDER ANY HEDGING
ARRANGEMENTS WHICH ARE ENTERED INTO BY IT PURSUANT TO CLAUSE 24.9 (HEDGING) OF
THIS AGREEMENT OR UNDER ANY HEDGING AGREEMENT ENTERED INTO FOR THE PURPOSES OF
HEDGING ACTUAL OR REASONABLY ANTICIPATED INTEREST RATE AND/OR FOREIGN EXCHANGE
RATE EXPOSURE IN RESPECT OF ANY INDEBTEDNESS OF THE GROUP PROVIDED THAT SUCH
HEDGING ACTIVITIES ARE NON-SPECULATIVE;


 


(E)                           INCURRING LIABILITIES FOR OR IN CONNECTION WITH
TAXES OR ARISING BY OPERATION OF LAW; AND

 

159

--------------------------------------------------------------------------------



 


(F)          IN RESPECT OF ANY SERVICE CONTRACTS FOR ANY DIRECTORS OR EMPLOYEES.


 


25.17        NO AMENDMENTS


 


(A)         NO OBLIGOR SHALL (AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF
THE BANK GROUP SHALL) AMEND THE TAX COOPERATION AGREEMENT (TO THE EXTENT IT IS A
PARTY THERETO) OR ITS CONSTITUTIONAL DOCUMENTS, IN EACH CASE, IN A MANNER WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OTHER THAN WITH
THE PRIOR WRITTEN CONSENT OF AN INSTRUCTING GROUP OR WHERE REQUIRED BY LAW
(PROVIDED THAT, IN THE CASE OF THE LATTER, SUCH AMENDMENT COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


 


(B)         THE PARENT SHALL PROCURE THAT, EXCEPT AS PERMITTED BY THE HYD
INTERCREDITOR AGREEMENT AND THE GROUP INTERCREDITOR AGREEMENT, NO AMENDMENT IS
MADE TO THE EXISTING HIGH YIELD NOTES OR, ANY ADDITIONAL HIGH YIELD NOTES, THE
CONVERTIBLE SENIOR NOTES OR ANY SENIOR SECURED NOTES (INCLUDING, IN EACH CASE AS
APPLICABLE, THE TERMS OF THE GUARANTEES GIVEN IN RESPECT THEREOF), IN EACH CASE
IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, OTHER THAN WITH THE PRIOR WRITTEN CONSENT OF THE INSTRUCTING GROUP OR
WHERE REQUIRED BY LAW.


 


25.18        INTERNAL REORGANISATIONS


 


(A)         NO OBLIGOR (FOR THESE PURPOSES, A “PREDECESSOR OBLIGOR”) SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF AN INSTRUCTING GROUP, LIQUIDATE ON A
SOLVENT BASIS ANY BORROWER, ANY OBLIGOR THAT IS A MATERIAL SUBSIDIARY, THE
COMPANY, INTERMEDIATE HOLDCO OR VIRGIN MEDIA SECURED FINANCE PLC (A “SOLVENT
LIQUIDATION”) UNLESS:


 

(I)          ON OR PRIOR TO THE SOLVENT LIQUIDATION, AN ENTITY (THE “SUCCESSOR
ENTITY”) ACQUIRES SUBSTANTIALLY ALL OF THE ASSETS AND ASSUMES SUBSTANTIALLY ALL
OF THE LIABILITIES OF THE PREDECESSOR OBLIGOR (A “LIQUIDATION TRANSFER”),
EXCLUDING ANY RIGHTS UNDER CONTRACTS THAT CANNOT BE ASSIGNED OR LIABILITIES THAT
WILL BE SATISFIED OR RELEASED UPON THE SOLVENT LIQUIDATION, ON AN ARMS’ LENGTH
BASIS AND FOR FULL CONSIDERATION;

 

(II)         THE SUCCESSOR ENTITY IS ORGANISED IN THE SAME JURISDICTION AS THAT
IN WHICH THE PREDECESSOR OBLIGOR IS ORGANISED AND IS EITHER:

 

(A)      AN EXISTING OBLIGOR; OR

 

(B)      A SUBSIDIARY OF THE COMPANY THAT IS ENTITLED TO BECOME (AND
SUBSEQUENTLY DOES BECOME) AN OBLIGOR IN ACCORDANCE WITH THE PROVISIONS OF
CLAUSE 26.1 (ACCEDING BORROWERS) OR CLAUSE 26.2 (ACCEDING GUARANTORS);

 

(III)        THE SUCCESSOR ENTITY DOES NOT INCUR ANY ADDITIONAL MATERIAL
LIABILITIES IN CONNECTION WITH THE SOLVENT LIQUIDATION OTHER THAN THOSE WHICH
ARE TO BE TRANSFERRED TO IT BY THE PREDECESSOR OBLIGOR BUT WHICH DID NOT ARISE
DIRECTLY AS A RESULT OF THE SOLVENT LIQUIDATION;

 

(IV)        TO THE EXTENT PREVIOUSLY PROVIDED IN RESPECT OF THE SHARES OR THE
ASSETS OF THE PREDECESSOR OBLIGOR, THE RELEVANT FINANCE PARTIES ARE GRANTED A
FIRST RANKING SECURITY INTEREST OVER THE SHARES AND/OR ASSETS OF THE SUCCESSOR
ENTITY TO THE EXTENT REQUIRED IN ORDER TO COMPLY WITH THE 80% SECURITY TEST;

 

(V)         NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD ARISE
FROM THE SOLVENT LIQUIDATION TRANSFER OR THE SOLVENT LIQUIDATION; AND

 

160

--------------------------------------------------------------------------------


 

(VI)        IMMEDIATELY AFTER THE SOLVENT LIQUIDATION, THE FOLLOWING DOCUMENTS
ARE DELIVERED TO THE FACILITY AGENT EACH IN A FORM PREVIOUSLY APPROVED BY THE
FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF AN INSTRUCTING GROUP):

 

(A)       COPIES OF SOLVENCY DECLARATIONS OF THE DIRECTORS OF THE SUCCESSOR
ENTITY CONFIRMING TO THE BEST OF THEIR KNOWLEDGE AND BELIEF, THAT THE SUCCESSOR
ENTITY WAS BALANCE SHEET SOLVENT IMMEDIATELY PRIOR TO AND AFTER THE SOLVENT
LIQUIDATION, ACCOMPANIED BY ANY REPORT BY THE AUDITORS OR OTHER ADVISERS OF THE
RELEVANT SUCCESSOR ENTITY ON WHICH SUCH DIRECTORS HAVE RELIED FOR THE PURPOSES
OF GIVING SUCH DECLARATION;

 

(B)       COPIES OF THE RESOLUTIONS OF THE PREDECESSOR OBLIGOR AND THE SUCCESSOR
ENTITY (TO THE EXTENT REQUIRED BY LAW) APPROVING THE LIQUIDATION TRANSFER AND/OR
THE LIQUIDATION (AS APPLICABLE);

 

(C)       COPIES OF THE STATUTORY DECLARATIONS OF THE DIRECTORS OF THE
PREDECESSOR OBLIGOR (TO THE EXTENT REQUIRED BY LAW) GIVEN IN CONNECTION WITH
SOLVENT LIQUIDATION;

 

(D)      A COPY OF THE EXECUTED TRANSFER AGREEMENT RELATING TO THE LIQUIDATION
TRANSFER; AND

 

(E)       THE LEGAL OPINION FROM THE SUCCESSOR ENTITY’S COUNSEL CONFIRMING
(I) THE DUE CAPACITY AND INCORPORATION OF EACH OF THE SUCCESSOR ENTITY AND THE
PREDECESSOR OBLIGOR, (II) THE POWER AND AUTHORITY OF THE SUCCESSOR ENTITY TO
ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND ANY OTHER
RELEVANT FINANCE DOCUMENT TO WHICH IT IS A PARTY AND (III) THAT THE TRANSFER
AGREEMENT GIVING EFFECT TO THE LIQUIDATION TRANSFER IS LEGALLY BINDING AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 


(B)         THE SOLVENT LIQUIDATION, DISSOLUTION OR OTHER REORGANISATION OF ANY
OBLIGOR THAT IS NOT A MATERIAL SUBSIDIARY (OTHER THAN ANY BORROWER, THE COMPANY,
INTERMEDIATE HOLDCO AND VIRGIN MEDIA SECURED FINANCE PLC) SHALL BE PERMITTED
PROVIDED THAT ANY PAYMENTS OR ASSETS DISTRIBUTED AS A RESULT OF SUCH SOLVENT
LIQUIDATION, DISSOLUTION OR OTHER REORGANISATION ARE DISTRIBUTED TO OTHER
MEMBERS OF THE BANK GROUP.


 


25.19        ERISA


 

Neither any Obligor nor any ERISA Affiliate shall maintain or contribute to (or
have an obligation to contribute to) a Plan subject to Title IV or Section 302
of ERISA and/or Section 412 of the Code or to a Multiemployer Plan which could
reasonably be expected to give rise to a Material Adverse Effect with respect to
any Obligor or any Relevant Finance Party.

 


25.20        UNDERTAKINGS IN RESPECT OF THE GROUP INTERCREDITOR AGREEMENT


 

The Company shall not, without the consent of the Facility Agent (acting on the
instructions of an Instructing Group), (i) designate any liabilities, other than
any Senior Secured Notes or any other Financial Indebtedness permitted to be
(A) incurred under Clause 25.4 (Financial Indebtedness) and (B) secured pursuant
to Clause 25.2 (Negative Pledge), as “New Senior Liabilities” under the Group
Intercreditor Agreement, (ii) designate any agreement as a “Designated
Refinancing Facilities Agreement” under the Group Intercreditor Agreement other
than this Agreement, or (iii) designate any person other than Intermediate
Holdco as an “Additional High Yield Guarantor” under the HYD Intercreditor
Agreement.  To the extent permitted by the HYD Intercreditor Agreement, the
Company shall designate any Financial Indebtedness of the Bank Group that
represents “Senior Liabilities” under the HYD

 

161

--------------------------------------------------------------------------------


 

Intercreditor Agreement, as “Designated Senior Liabilities” under the HYD
Intercreditor Agreement.

 


26.            ACCEDING GROUP COMPANIES


 


26.1          ACCEDING BORROWERS


 


(A)         SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY MAY, UPON NOT LESS THAN
5 BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE FACILITY AGENT, REQUEST THAT ANY
MEMBER OF THE BANK GROUP BECOMES AN ACCEDING BORROWER UNDER THIS AGREEMENT.


 


(B)         SUCH MEMBER OF THE BANK GROUP MAY BECOME AN ACCEDING BORROWER TO A
FACILITY IF:


 

(I)          IT IS INCORPORATED IN THE UNITED KINGDOM OR IN THE SAME
JURISDICTION AS AN EXISTING BORROWER FOR THAT FACILITY OR (IF IT IS NOT
INCORPORATED IN THE UNITED KINGDOM) AN INSTRUCTING GROUP HAS APPROVED THE
ADDITION OF THAT MEMBER OF THE BANK GROUP AS AN ACCEDING BORROWER;

 

(II)         THE COMPANY DELIVERS TO THE FACILITY AGENT A DULY COMPLETED AND
EXECUTED ACCESSION NOTICE PURSUANT TO WHICH IT AGREES TO BECOME A PARTY TO THIS
AGREEMENT AS AN ACCEDING BORROWER AND (SUBJECT TO ANY PROVISION OF LAW
PROHIBITING THE SAME) AN ACCEDING GUARANTOR;

 

(III)        THE COMPANY CONFIRMS THAT NO EVENT OF DEFAULT IS CONTINUING OR
WOULD OCCUR AS A RESULT OF THAT MEMBER OF THE BANK GROUP BECOMING AN ACCEDING
BORROWER AND (IF APPLICABLE) AN ACCEDING GUARANTOR; AND

 

(IV)        THE FACILITY AGENT HAS RECEIVED ALL OF THE DOCUMENTS AND OTHER
EVIDENCE LISTED IN PART 4 OF SCHEDULE 5 (ACCESSION DOCUMENTS) IN RELATION TO
THAT MEMBER OF THE BANK GROUP, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
FACILITY AGENT, ACTING REASONABLY.

 


(C)         THE FACILITY AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS PROMPTLY
UPON BEING SATISFIED THAT THE CONDITIONS SPECIFIED IN PARAGRAPH (B) ABOVE HAVE
BEEN SATISFIED.

 


26.2          ACCEDING GUARANTORS


 


(A)         SUBJECT TO PARAGRAPH (B) BELOW, THE COMPANY MAY, UPON NOT LESS THAN
5 BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE FACILITY AGENT, REQUEST THAT ANY
MEMBER OF THE BANK GROUP BECOMES AN ACCEDING GUARANTOR UNDER THIS AGREEMENT.


 


(B)         SUCH MEMBER OF THE BANK GROUP MAY BECOME AN ACCEDING GUARANTOR IF:


 

(I)          THE COMPANY DELIVERS TO THE FACILITY AGENT A DULY COMPLETED AND
EXECUTED ACCESSION NOTICE;

 

(II)         THE COMPANY CONFIRMS THAT NO EVENT OF DEFAULT IS CONTINUING OR
WOULD OCCUR AS A RESULT OF THAT MEMBER OF THE BANK GROUP BECOMING AN ACCEDING
GUARANTOR; AND

 

(III)        THE FACILITY AGENT HAS RECEIVED ALL OF THE DOCUMENTS AND OTHER
EVIDENCE LISTED IN PART 4 OF SCHEDULE 5 (ACCESSION DOCUMENTS) IN RELATION TO
THAT MEMBER OF THE BANK GROUP, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
FACILITY AGENT, ACTING REASONABLY.

 


(C)         THE FACILITY AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS PROMPTLY
UPON BEING SATISFIED THAT THE CONDITIONS SPECIFIED IN PARAGRAPH (B) ABOVE HAVE
BEEN SATISFIED.

 

162

--------------------------------------------------------------------------------


 


26.3          ACCEDING HOLDING COMPANY


 

If at any time the Ultimate Parent becomes a Subsidiary of a Holding Company,
the Ultimate Parent shall ensure that such Holding Company shall, upon becoming
the Holding Company of the Ultimate Parent deliver an Accession Notice duly
executed by the Company and the Holding Company together with the documents set
out in Part 4 of Schedule 5 (Accession Documents).

 


26.4          ASSUMPTION OF RIGHTS AND OBLIGATIONS


 


(A)         UPON SATISFACTORY DELIVERY OF A DULY EXECUTED ACCESSION NOTICE TO
THE FACILITY AGENT, TOGETHER WITH THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED
UNDER CLAUSES 26.1 (ACCEDING BORROWERS) AND 26.2 (ACCEDING GUARANTORS), THE
RELEVANT MEMBER OF THE BANK GROUP, THE ULTIMATE PARENT, THE PARENT, THE OBLIGORS
AND THE RELEVANT FINANCE PARTIES, WILL ASSUME SUCH OBLIGATIONS TOWARDS ONE
ANOTHER AND/OR ACQUIRE SUCH RIGHTS AGAINST EACH OTHER AS THEY WOULD EACH HAVE
ASSUMED OR ACQUIRED HAD SUCH MEMBER OF THE BANK GROUP BEEN AN ORIGINAL PARTY TO
THIS AGREEMENT AS A BORROWER OR A GUARANTOR AS THE CASE MAY BE AND SUCH MEMBER
OF THE BANK GROUP SHALL BECOME A PARTY TO THIS AGREEMENT AS AN ACCEDING BORROWER
AND/OR AN ACCEDING GUARANTOR AS THE CASE MAY BE.


 


(B)         UPON SATISFACTORY DELIVERY OF A DULY EXECUTED ACCESSION NOTICE TO
THE FACILITY AGENT, TOGETHER WITH THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED
UNDER CLAUSE 26.3 (ACCEDING HOLDING COMPANY), THE RELEVANT HOLDING COMPANY, THE
PARENT, THE OBLIGORS AND THE RELEVANT FINANCE PARTIES, WILL ASSUME SUCH
OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE SUCH RIGHTS AGAINST EACH OTHER AS
THEY WOULD EACH HAVE ASSUMED OR ACQUIRED HAD SUCH HOLDING COMPANY BEEN AN
ORIGINAL PARTY TO THIS AGREEMENT AS THE ULTIMATE PARENT, AND SUCH HOLDING
COMPANY SHALL BECOME A PARTY TO THIS AGREEMENT IN SUCH CAPACITY.  SIMULTANEOUSLY
WITH SUCH HOLDING COMPANY BECOMING A PARTY TO THIS AGREEMENT AS AFORESAID, THE
FACILITY AGENT SHALL RELEASE THE ULTIMATE PARENT FOR THE TIME BEING FROM ITS
OBLIGATIONS AS AN ULTIMATE PARENT UNDER THIS AGREEMENT AND SUCH ULTIMATE PARENT
SHALL CEASE TO BE A PARTY TO THIS AGREEMENT IN SUCH CAPACITY.


 


27.            EVENTS OF DEFAULT


 

Each of Clauses 27.1 (Non-Payment) to 27.16 (Change of Ownership) describes the
circumstances which constitute an Event of Default for the purposes of this
Agreement.

 


27.1          NON-PAYMENT


 

The Parent or any Obligor fails to pay any sum due from it under any Relevant
Finance Document at the time, in the currency and in the manner specified in
such Relevant Finance Document within (a) 3 Business Days of the due date, in
the case of payments of principal where failure to pay was due solely to
technical or administrative error in the transmission of funds or a Disruption
Event, (b) 5 Business Days of the due date, in the case of payments of interest,
or (c) 5 Business Days of the due date, in respect of payments of any other
amounts.

 


27.2          COVENANTS


 


(A)         THE ULTIMATE PARENT, THE PARENT OR AN OBLIGOR FAILS DULY TO PERFORM
OR COMPLY WITH ANY OBLIGATION EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 24.1
(APPLICATION OF ADVANCES), CLAUSE 24.20 (MINIMUM OUTSTANDINGS AND COMMITMENTS),
CLAUSE 25.2 (NEGATIVE PLEDGE), CLAUSE 25.3 (LOANS AND GUARANTEES), CLAUSE 25.4
(FINANCIAL INDEBTEDNESS), CLAUSE 25.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE
CAPITAL), CLAUSE 25.8 (MERGERS),

 

163

--------------------------------------------------------------------------------


 


CLAUSE 25.9 (JOINT VENTURES), CLAUSE 25.13 (ACQUISITIONS AND INVESTMENTS) OR
CLAUSE 25.20 (UNDERTAKINGS IN RESPECT OF THE GROUP INTERCREDITOR AGREEMENT).


 


(B)         THE PARENT OR ANY OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY
OBLIGATION EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 22 (FINANCIAL INFORMATION),
PARAGRAPHS (A) AND (B) OF CLAUSE 24.9 (HEDGING) OR PARAGRAPH (B)(I) OF
CLAUSE 24.12 (FURTHER ASSURANCE), AND SUCH FAILURE, IF CAPABLE OF REMEDY, IS NOT
SO REMEDIED WITHIN 15 BUSINESS DAYS OF THE EARLIER OF (I) THE PARENT OR SUCH
OBLIGOR BECOMING AWARE OF SUCH FAILURE TO PERFORM OR COMPLY (II) THE FACILITY
AGENT HAVING GIVEN NOTICE OF SUCH FAILURE TO THE COMPANY.


 


(C)         SUBJECT TO THE EXPIRY OF THE CURE PERIOD IN CLAUSE 23.3 (EQUITY CURE
RIGHT), THERE IS ANY BREACH OF CLAUSE 23.2 (RATIOS).


 


(D)         THERE IS ANY BREACH OF CLAUSE 25.6 (DISPOSALS), PROVIDED THAT WHERE
THE FAILURE TO COMPLY WITH ANY OBLIGATION UNDER CLAUSE 25.6 (DISPOSALS) RELATES
TO THE OBLIGATION TO DELIVER A CERTIFICATE WITHIN A SPECIFIED TIME PERIOD, NO
EVENT OF DEFAULT SHALL BE DEEMED TO HAVE OCCURRED UNLESS THE COMPANY SHALL HAVE
FAILED TO DELIVER (OR PROCURE DELIVERY OF) THE REQUIRED CERTIFICATE WITHIN SUCH
TIME PERIOD AND UPON REQUEST BY THE FACILITY AGENT FOR A DESCRIPTION OF THE
TRANSACTIONS RELATING TO SUCH CERTIFICATE WHICH WAS NOT DELIVERED, THE COMPANY
FAILS TO PROVIDE (OR PROCURE THE DELIVERY OF) SUCH DETAILS WITHIN 15 BUSINESS
DAYS AFTER SUCH REQUEST.


 


27.3          OTHER OBLIGATIONS


 

The Ultimate Parent, the Parent or any Obligor fails duly to perform or comply
with any of the obligations expressed to be assumed by it in any of the Relevant
Finance Documents (other than any of those referred to in Clauses 27.1
(Non-Payment) and 27.2 (Covenants)) and such failure, if capable of remedy, is
not so remedied within 30 days of the earlier of (i) the Ultimate Parent, the
Parent or such Obligor becoming aware of such failure to perform or comply and
(ii) the Facility Agent having given notice of such failure to the Company.

 


27.4          MISREPRESENTATION


 

Any representation or statement made or repeated by the Ultimate Parent, the
Parent or an Obligor in any Relevant Finance Document or in any notice or other
document or certificate delivered by it pursuant to a Relevant Finance Document
is or proves to have been incorrect or misleading in any material respect when
made or repeated where the circumstances giving rise to such inaccuracy, if
capable of remedy or change are not remedied or do not change within 30 days of
the earlier of (i) the Ultimate Parent, the Parent or the relevant Obligor
becoming aware of such circumstances and (ii) the Facility Agent having notified
the Company of such misrepresentation having occurred.

 


27.5          CROSS DEFAULT


 


(A)         ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE GROUP IS NOT PAID
WHEN DUE AND PAYABLE, AFTER TAKING INTO ACCOUNT ANY APPLICABLE GRACE PERIOD;


 


(B)         ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE GROUP IS DECLARED
(OR IS CAPABLE OF BEING DECLARED) TO BE OR OTHERWISE BECOMES DUE AND PAYABLE
PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER
DESCRIBED), AFTER TAKING INTO ACCOUNT ANY APPLICABLE GRACE PERIOD; OR


 


(C)         ANY COMMITMENT FOR ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE
GROUP IS CANCELLED OR SUSPENDED BY A CREDITOR OF ANY MEMBER OF THE GROUP AS A
RESULT OF AN EVENT OF DEFAULT (HOWEVER DESCRIBED),

 

164

--------------------------------------------------------------------------------


 

provided that no Event of Default will occur under this Clause 27.5:

 

(I)          IF THE AGGREGATE AMOUNT OF FINANCIAL INDEBTEDNESS AND/OR COMMITMENT
FOR FINANCIAL INDEBTEDNESS FALLING WITHIN PARAGRAPHS (A) TO (C) ABOVE IS LESS
THAN £50 MILLION (OR ITS EQUIVALENT IN OTHER CURRENCIES);

 

(II)         IF THE CIRCUMSTANCE WHICH WOULD OTHERWISE HAVE CAUSED AN EVENT OF
DEFAULT UNDER THIS CLAUSE 27.5 IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
ACTION;

 

(III)        IF THE RELEVANT FINANCIAL INDEBTEDNESS IS CASH-COLLATERALISED AND
SUCH CASH IS AVAILABLE FOR APPLICATION IN SATISFACTION OF SUCH FINANCIAL
INDEBTEDNESS;

 

(IV)        IF SUCH FINANCIAL INDEBTEDNESS IS OWED BY ONE MEMBER OF THE GROUP TO
ANOTHER MEMBER OF THE GROUP; OR

 

(V)         IF SUCH EVENT OF DEFAULT ARISES SOLELY BY REASON OF THE FAILURE OF
ANY MEMBER OF THE GROUP TO OBTAIN THE CONSENT OF THE LENDERS UNDER THE EXISTING
SENIOR CREDIT FACILITIES AGREEMENT TO (I) THE EXECUTION OF THE RELEVANT FINANCE
DOCUMENTS, (II) THE EXERCISE OF ANY OF ITS RIGHTS OR THE PERFORMANCE OF ANY OF
ITS OBLIGATIONS UNDER THE RELEVANT FINANCE DOCUMENTS OR (III) ANY OTHER MATTER
CONTEMPLATED BY THE RELEVANT FINANCE DOCUMENTS.

 


27.6          INSOLVENCY


 

The Ultimate Parent, the Parent, any Borrower or any Obligor that is a Material
Subsidiary is unable to pay its debts as they fall due, ceases or suspends
generally the payment of its debts or announces an intention to do so, or makes
a general assignment for the benefit of or a composition with its creditors
generally or a general moratorium is declared in respect of the Financial
Indebtedness of the Ultimate Parent, the Parent, such Borrower or such Obligor
(as applicable).

 


27.7          WINDING-UP


 

After the Original Execution Date, the Ultimate Parent, the Parent, any Borrower
or any Obligor that is a Material Subsidiary takes any corporate action or
formal legal proceedings are started and served (not being actions or
proceedings which can be demonstrated to the satisfaction of the Facility Agent
by providing an opinion of a leading firm of London solicitors (within 30 days
of any such action or proceedings having commenced) to that effect as a
frivolous, vexatious or an abuse of the process of the court or related to a
claim to which such Person has a good defence and which is being vigorously
contested by such body) for its winding-up, dissolution, administration or
reorganisation or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets other than where any such legal
proceedings in respect of the Ultimate Parent, the Parent, such Borrower or such
Material Subsidiary either (a)(i) do not relate to the appointment of an
administrator and (ii) are stayed or discharged within 30 days from their
commencement, (b) relate to a solvent liquidation or dissolution set forth under
paragraph (d) of Clause 25.8 (Mergers) or (c) are permitted under Clause 25.18
(Internal Reorganisations).

 


27.8          EXECUTION OR DISTRESS


 

Any execution, distress or attachment is levied against, or an encumbrancer
takes possession of, the whole or any part of, the property, undertaking or
assets of the Parent, any Borrower or any Obligor which is a Material
Subsidiary, having an aggregate value of more than £50 million (or its
equivalent in other currencies) and the same is not discharged within 30 days.

 

165

--------------------------------------------------------------------------------


 


27.9          SIMILAR EVENTS


 

Any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in Clause 27.6 (Insolvency),
Clause 27.7 (Winding-up) or Clause 27.8 (Execution or Distress).

 


27.10        REPUDIATION


 

The Ultimate Parent, the Parent or any Obligor repudiates any of the Relevant
Finance Documents to which it is party.

 


27.11        ILLEGALITY


 

Save as provided in the Reservations, at any time it is or becomes unlawful for
the Ultimate Parent, the Parent or any Obligor to perform or comply with any or
all of its material obligations under any of the Relevant Finance Documents to
which it is party or any of the material obligations of the Ultimate Parent, the
Parent or any Obligor under any of the Relevant Finance Documents to which it is
party are not or cease to be legal, valid and binding except as contemplated by
the Reservations and, if capable of remedy, is not remedied within 10 Business
Days of the earlier of the Ultimate Parent, the Parent or such Obligor becoming
aware of the relevant illegality and the Facility Agent having given notice of
the same to the Company.

 


27.12        INTERCREDITOR DEFAULT


 

Any member of the Group which is party to the Group Intercreditor Agreement or
the HYD Intercreditor Agreement fails to comply with any of its material
obligations under it and such failure, if capable of remedy, is not remedied
within 30 days of the earlier of such member of the Group becoming aware of the
relevant failure to comply and the Facility Agent having given notice of the
same to the Parent.

 


27.13        REVOCATION OF NECESSARY AUTHORISATIONS


 

Any Necessary Authorisation is revoked and where such revocation has or would
reasonably be expected to have a Material Adverse Effect, is not replaced within
10 Business Days.

 


27.14        MATERIAL ADVERSE EFFECT


 

Any event or circumstance occurs which has a Material Adverse Effect.

 


27.15        MATERIAL PROCEEDINGS


 

Any litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency is commenced against any member of the Group, which is
reasonably likely to be adversely determined and which, if adversely determined,
has or would reasonably be expected to have a Material Adverse Effect.

 


27.16        CHANGE OF OWNERSHIP


 

If any of the following occurs:

 


(A)         THE PARENT CEASES TO BE A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY
OF THE ULTIMATE PARENT; OR


 


(B)         THE COMPANY CEASES TO BE A DIRECT WHOLLY-OWNED SUBSIDIARY OF THE
PARENT.

 

166

--------------------------------------------------------------------------------


 


27.17        ACCELERATION


 

Upon the occurrence of an Event of Default and while the same is continuing at
any time thereafter, the Facility Agent may (and, if so instructed by an
Instructing Group, shall) by written notice to the Company:

 


(A)         DECLARE ALL OR ANY PART OF THE OUTSTANDINGS TO BE IMMEDIATELY DUE
AND PAYABLE (WHEREUPON THE SAME SHALL BECOME SO PAYABLE TOGETHER WITH ACCRUED
INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY ANY OBLIGOR UNDER THE RELEVANT
FINANCE DOCUMENTS) OR DECLARE ALL OR ANY PART OF THE OUTSTANDINGS TO BE DUE AND
PAYABLE ON DEMAND OF THE FACILITY AGENT; AND/OR


 


(B)         REQUIRE THE BORROWERS TO PROCURE THAT THE OUTSTANDING L/C AMOUNT
UNDER EACH DOCUMENTARY CREDIT IS AND ALL ANCILLARY FACILITY OUTSTANDINGS ARE
PROMPTLY REDUCED TO ZERO AND/OR PROVIDE CASH COLLATERAL THEREFOR BY DEPOSIT IN
SUCH INTEREST BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY FOR EACH
DOCUMENTARY CREDIT/ANCILLARY FACILITY IN AN AMOUNT SPECIFIED BY THE FACILITY
AGENT AND IN THE CURRENCY OF SUCH DOCUMENTARY CREDIT/ANCILLARY FACILITY
(WHEREUPON THE BORROWER SHALL DO SO) BUT NO GREATER THAN THE AMOUNT OUTSTANDING
UNDER SUCH DOCUMENTARY CREDIT/ANCILLARY FACILITY; AND/OR


 


(C)         DECLARE THAT ANY UNUTILISED PORTION OF THE FACILITIES SHALL BE
CANCELLED, WHEREUPON THE SAME SHALL BE CANCELLED AND THE CORRESPONDING
COMMITMENTS OF EACH LENDER SHALL BE REDUCED TO ZERO; AND/OR


 


(D)         EXERCISE OR DIRECT THE SECURITY TRUSTEE TO EXERCISE ANY RIGHTS AND
REMEDIES (INCLUDING ANY RIGHT TO DEMAND CASH COLLATERAL BY DEPOSIT IN SUCH
INTEREST-BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY) TO WHICH THE
FACILITY AGENT, THE SECURITY TRUSTEE OR THE LENDERS MAY BE ENTITLED,


 

provided that, notwithstanding anything to the contrary contained above in this
Clause 27.17, upon the occurrence of any Event of Default listed in Clause 27.9
(Similar Events) or Clause 27.19 (US Obligors) in relation to any US Obligor,
all or any part of the Outstandings shall be immediately due and payable
(whereupon the same shall become so payable together with accrued interest
thereon and any other sums then owed by any Obligor under the Relevant Finance
Documents), any unutilised portion of the Facilities shall be immediately
cancelled and the corresponding Commitments of each Lender shall be reduced to
zero and the Facility Agent may exercise or direct the Security Trustee to
exercise any rights and remedies (including any right to demand cash collateral
by deposit in such interest-bearing account as the Facility Agent may specify)
to which the Facility Agent, the Security Trustee or the Lenders may be
entitled.

 


27.18        REPAYMENT ON DEMAND


 

If, pursuant to paragraph (a) of Clause 27.17 (Acceleration), the Facility Agent
declares all or any part of the Outstandings to be due and payable on demand of
the Facility Agent, then, and at any time thereafter, the Facility Agent may
(and, if so instructed by an Instructing Group, shall) by written notice to the
Company:

 


(A)         REQUIRE REPAYMENT OF ALL OR THE RELEVANT PART OF THE OUTSTANDINGS ON
SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE (WHEREUPON THE SAME SHALL BECOME DUE
AND PAYABLE ON SUCH DATE TOGETHER WITH ACCRUED INTEREST THEREON AND ANY OTHER
SUMS THEN OWED BY THE PARENT OR ANY OBLIGOR UNDER THE RELEVANT FINANCE
DOCUMENTS) OR WITHDRAW ITS DECLARATION WITH EFFECT FROM SUCH DATE AS IT MAY
SPECIFY IN SUCH NOTICE; AND/OR

 

167

--------------------------------------------------------------------------------


 


(B)         SELECT AS THE DURATION OF ANY INTEREST PERIOD OR TERM WHICH BEGINS
WHILST SUCH DECLARATION REMAINS IN EFFECT A PERIOD OF 6 MONTHS OR LESS.


 


27.19        US OBLIGORS


 

Notwithstanding Clause 27.17 (Acceleration), if any US Obligor that is a
Material Subsidiary shall commence a voluntary case concerning itself under the
US Bankruptcy Code, or an involuntary case is commenced against any US Obligor
and the petition is not controverted within 10 days, or is not dismissed within
60 days, after commencement of the case, or a custodian (as defined in the US
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of any US Obligor, or any order of relief or other order
approving any such case or proceeding is entered, the Facilities shall cease to
be available to such US Obligor, all Advances outstanding to such US Obligor
shall become immediately due and payable and such US Obligor shall be required
to provide cash cover in respect of all Documentary Credits issued for its
account in each case automatically and without any further action by any party
hereto.

 


28.            DEFAULT INTEREST


 


28.1          CONSEQUENCES OF NON-PAYMENT


 

If any sum due and payable by the Parent or any Obligor under this Agreement is
not paid on the due date therefor in accordance with the provisions of Clause 33
(Payments) or if any sum due and payable by an Obligor pursuant to a judgment of
any court in connection with this Agreement is not paid on the date of such
judgment, the period beginning on such due date or, as the case may be, the date
of such judgment and ending on the Business Day on which the obligation of such
Obligor to pay the Unpaid Sum is discharged shall be divided into successive
periods, each of which (other than the first) shall start on the last day of the
preceding such period (which shall be a Business Day) and the duration of each
of which shall (except as otherwise provided in this Clause 28) be selected by
the Facility Agent.

 


28.2          DEFAULT RATE


 

During each such period relating thereto as is mentioned in Clause 28.1
(Consequences of Non-Payment) an Unpaid Sum shall bear interest at the rate per
annum which is the sum from time to time of 1%, the Applicable Margin (provided
that if any Unpaid Sum is not directly referable to a particular Facility the
Applicable Margin shall be the Revolving Facility Margin, the Mandatory Cost at
such time and EURIBOR or LIBOR, as the case may be, on the Quotation Date
therefor, provided that:

 


(A)         IF, FOR ANY SUCH PERIOD, EURIBOR OR LIBOR, AS THE CASE MAY BE,
CANNOT BE DETERMINED, THE RATE OF INTEREST APPLICABLE TO EACH LENDER’S PORTION
OF SUCH UNPAID SUM SHALL BE THE RATE PER ANNUM WHICH IS THE SUM OF 1%, THE
APPLICABLE MARGIN, (AS AFORESAID), AND THE MANDATORY COST AT SUCH TIME AND THE
RATE PER ANNUM THAT SHALL BE NOTIFIED TO THE FACILITY AGENT BY SUCH LENDER AS
SOON AS PRACTICABLE AFTER THE BEGINNING OF SUCH PERIOD AS BEING THAT WHICH
EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF FUNDING FROM
WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH UNPAID SUM DURING
SUCH PERIOD; AND


 


(B)         IF SUCH UNPAID SUM IS ALL OR PART OF AN ADVANCE WHICH BECAME DUE AND
PAYABLE ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD OR TERM RELATING
THERETO, THE FIRST INTEREST PERIOD APPLICABLE TO IT SHALL BE OF A DURATION EQUAL
TO THE UNEXPIRED PORTION OF THAT INTEREST PERIOD OR TERM AND THE RATE OF
INTEREST APPLICABLE THERETO FROM TIME TO TIME DURING SUCH INTEREST PERIOD SHALL
BE THAT WHICH EXCEEDS BY 1% THE RATE WHICH WOULD HAVE BEEN APPLICABLE TO IT HAD
IT NOT SO FALLEN DUE.

 

168

--------------------------------------------------------------------------------


 


28.3          MATURITY OF DEFAULT INTEREST


 

Any interest which shall have accrued under Clause 28.2 (Default Rate) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Obligor owing such sum at the end of the period by reference to which it is
calculated or on such other dates as the Facility Agent may specify by written
notice to such Obligor.

 


28.4          CONSTRUCTION OF UNPAID SUM


 

Any Unpaid Sum shall (for the purposes of this Clause 28, Clause 18 (Increased
Costs), Clause 31 (Borrowers’ Indemnities) and Schedule 7 (Mandatory Cost
Formula)) be treated as an advance and accordingly in those provisions the term
“Advance” includes any Unpaid Sum and the term “Interest Period” and “Term”, in
relation to an Unpaid Sum, includes each such period relating thereto as is
mentioned in Clause 28.1 (Consequences of Non-Payment).

 


29.            GUARANTEE AND INDEMNITY


 


29.1          GUARANTEE


 

With effect from the Original Execution Date or if later, the date on which it
accedes to this Agreement in such capacity, each Guarantor irrevocably and
unconditionally guarantees, jointly and severally, to each of the Relevant
Finance Parties the due and punctual payment by each of the Borrowers of all
sums payable by it under each of the Relevant Finance Documents and agrees that
promptly on demand it will pay to the Facility Agent each and every sum of money
which any of the Borrowers is at any time liable to pay to any Relevant Finance
Party under or pursuant to any Relevant Finance Document and which has become
due and payable but has not been paid at the time such demand is made and
provided that before any such demand is made on a Restricted Guarantor, demand
for payment of the relevant sum shall first have been made on the relevant
Borrower.

 


29.2          INDEMNITY


 

With effect from the Original Execution Date, or if later, the date upon which
it accedes to this Agreement in such capacity, each Guarantor (other than a
Restricted Guarantor) irrevocably and unconditionally agrees, jointly and
severally, as primary obligor and not only as surety, to indemnify and hold
harmless each Relevant Finance Party on demand by the Facility Agent from and
against any loss incurred by such Relevant Finance Party as a result of any of
the obligations of the Borrowers under or pursuant to any Relevant Finance
Document being or becoming void, voidable, unenforceable or ineffective as
against any Borrower for any reason whatsoever (whether or not known to that
Relevant Finance Party or any other person) the amount of such loss being the
amount which the Relevant Finance Party suffering it would otherwise have been
entitled to recover from such Borrower and provided that the amount payable by a
Guarantor under this Clause 29.2 shall not exceed the amount such Guarantor
would have had to pay under Clause 29.1 (Guarantee) if the amount claimed had
been recoverable on the basis of a guarantee.

 


29.3          CONTINUING AND INDEPENDENT OBLIGATIONS


 

The obligations of each Guarantor under this Agreement shall constitute and be
continuing obligations which shall not be released or discharged by any
intermediate payment or settlement of all or any of the obligations of each of
the Borrowers under the Relevant Finance Documents, shall continue in full force
and effect until the unconditional and irrevocable payment and discharge in full
of all amounts owing by each of the Borrowers under each of the Relevant Finance
Documents and are in addition to and independent of,

 

169

--------------------------------------------------------------------------------


 

and shall not prejudice or merge with, any other security (or right of set off)
which any Relevant Finance Party may at any time hold in respect of such
obligations or any of them.

 


29.4                             AVOIDANCE OF PAYMENTS


 

Where any release, discharge or other arrangement in respect of any obligation
of any Borrower, or any Security held by any Relevant Finance Party therefor, is
given or made in reliance on any payment or other disposition which is avoided
or must be repaid (whether in whole or in part) in an insolvency, liquidation or
otherwise and whether or not any Relevant Finance Party has conceded or
compromised any claim that any such payment or other disposition will or should
be avoided or repaid (in whole or in part), the provisions of this Clause 29
shall continue as if such release, discharge or other arrangement had not been
given or made.

 


29.5                             IMMEDIATE RECOURSE


 

None of the Relevant Finance Parties shall be obliged, before exercising or
enforcing any of the rights conferred upon them in respect of the Guarantors by
this Agreement or by Law, to seek to recover amounts due from any Borrower or to
exercise or enforce any other rights or Security any of them may have or hold in
respect of any of the obligations of any Borrower under any of the Relevant
Finance Documents save that no demand for any payment may be made on any
Restricted Guarantor unless such demand has first been made on the relevant
Borrower.

 


29.6                             WAIVER OF DEFENCES


 

Neither the obligations of the Guarantors contained in this Agreement nor the
rights, powers and remedies conferred on the Relevant Finance Parties in respect
of the Guarantors by this Agreement or by Law shall be discharged, impaired or
otherwise affected by:

 


(A)                           THE WINDING-UP, DISSOLUTION, ADMINISTRATION OR
REORGANISATION OF ANY BORROWER OR ANY OTHER PERSON OR ANY CHANGE IN THE STATUS,
FUNCTION, CONTROL OR OWNERSHIP OF ANY BORROWER OR ANY SUCH PERSON;


 


(B)                          ANY OF THE OBLIGATIONS OF ANY BORROWER OR ANY OTHER
PERSON UNDER ANY RELEVANT FINANCE DOCUMENT OR ANY SECURITY HELD BY ANY RELEVANT
FINANCE PARTY THEREFOR BEING OR BECOMING ILLEGAL, INVALID, UNENFORCEABLE OR
INEFFECTIVE IN ANY RESPECT;


 


(C)                           ANY TIME OR OTHER INDULGENCE BEING GRANTED TO OR
AGREED (I) TO OR WITH ANY BORROWER OR ANY OTHER PERSON IN RESPECT OF ITS
OBLIGATIONS OR (II) IN RESPECT OF ANY SECURITY GRANTED UNDER ANY RELEVANT
FINANCE DOCUMENTS;


 


(D)                          UNLESS OTHERWISE AGREED, ANY AMENDMENT TO, OR ANY
VARIATION, WAIVER OR RELEASE OF, ANY OBLIGATION OF, OR ANY SECURITY GRANTED BY,
ANY BORROWER OR ANY OTHER PERSON UNDER ANY RELEVANT FINANCE DOCUMENT;


 


(E)                           ANY TOTAL OR PARTIAL FAILURE TO TAKE, OR PERFECT,
ANY SECURITY PROPOSED TO BE TAKEN IN RESPECT OF THE OBLIGATIONS OF ANY BORROWER
OR ANY OTHER PERSON UNDER THE RELEVANT FINANCE DOCUMENTS;


 


(F)                             ANY TOTAL OR PARTIAL FAILURE TO REALISE THE
VALUE OF, OR ANY RELEASE, DISCHARGE, EXCHANGE OR SUBSTITUTION OF, ANY SECURITY
HELD BY ANY RELEVANT FINANCE PARTY IN RESPECT OF ANY BORROWER’S OBLIGATIONS
UNDER ANY RELEVANT FINANCE DOCUMENT;


 


(G)                          ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL
PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR
OR ANY OTHER PERSON;

 

170

--------------------------------------------------------------------------------


 


(H)                          ANY AMENDMENT, NOVATION, SUPPLEMENT, EXTENSION
RESTATEMENT (HOWEVER FUNDAMENTAL AND WHETHER OR NOT MORE ONEROUS) OR REPLACEMENT
OF A RELEVANT FINANCE DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY INCLUDING,
WITHOUT LIMITATION, ANY CHANGE IN THE PURPOSE OF, ANY EXTENSION OF OR INCREASE
IN ANY FACILITY OR THE ADDITION OF ANY NEW FACILITY UNDER ANY RELEVANT FINANCE
DOCUMENT OR OTHER DOCUMENT OR SECURITY; OR


 


(I)                              ANY OTHER ACT, EVENT OR OMISSION WHICH MIGHT
OPERATE TO DISCHARGE, IMPAIR OR OTHERWISE AFFECT ANY OF THE OBLIGATIONS OF ANY
OF THE GUARANTORS UNDER THIS AGREEMENT OR ANY OF THE RIGHTS, POWERS OR REMEDIES
CONFERRED UPON THE RELEVANT FINANCE PARTIES OR ANY OF THEM BY THIS AGREEMENT OR
BY LAW.


 


29.7                             NO COMPETITION


 

Until all amounts which may become payable by the Borrowers under or in
connection with the Relevant Finance Documents have been paid in full, no
Guarantor will exercise any rights:

 


(A)                           TO CLAIM BY WAY OF CONTRIBUTION OR INDEMNITY IN
RELATION TO ANY OF THE OBLIGATIONS OF THE BORROWERS UNDER ANY OF THE RELEVANT
FINANCE DOCUMENTS;


 


(B)                          TO CLAIM OR PROVE AS A CREDITOR OF ANY BORROWER OR
ANY OTHER PERSON OR ITS ESTATE IN COMPETITION WITH THE RELEVANT FINANCE PARTIES
OR ANY OF THEM;


 


(C)                           TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND
WHETHER BY WAY OF SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE RELEVANT
FINANCE PARTIES UNDER THE RELEVANT FINANCE DOCUMENTS OR OF ANY OTHER GUARANTEE
OR SECURITY TAKEN PURSUANT TO, OR IN CONNECTION WITH, THE RELEVANT FINANCE
DOCUMENTS BY ANY RELEVANT FINANCE PARTY;


 


(D)                          TO BRING LEGAL OR OTHER PROCEEDINGS FOR AN ORDER
REQUIRING ANY OBLIGOR TO MAKE ANY PAYMENT, OR PERFORM ANY OBLIGATION, IN RESPECT
OF WHICH ANY GUARANTOR HAS GIVEN A GUARANTEE, UNDERTAKING OR INDEMNITY UNDER
CLAUSE 29.1 (GUARANTEE); OR


 


(E)                           TO EXERCISE ANY RIGHT OF SET-OFF AGAINST ANY
OBLIGOR,


 

except to the extent that the Facility Agent so requires and in such manner and
upon such terms as the Facility Agent may specify and each Guarantor shall hold
any moneys, rights or security held or received by it as a result of the
exercise of any such rights on trust for the Facility Agent for application in
or towards payment of any sums at any time owed by the Borrowers under any of
the Relevant Finance Documents as if such moneys, rights or security were held
or received by the Facility Agent under this Agreement.

 


29.8                             APPROPRIATION


 

To the extent any Relevant Finance Party receives any sum from any Guarantor in
respect of the obligations of any of the other Obligors under any of the
Relevant Finance Documents which is insufficient to discharge all sums which are
then due and payable in respect of such obligations of such other Obligors, such
Relevant Finance Party shall not be obliged to apply any such sum in or towards
payment of amounts owing by such other Obligor under any of the Relevant Finance
Documents, and any such sum may, in the relevant Relevant Finance Party’s
discretion, be credited to a suspense or impersonal account and held in such
account pending the application from time to time (as the relevant Relevant
Finance Party may think fit) of such sums in or towards the discharge of such
liabilities owed to it by such other Obligor under the Relevant Finance
Documents as such Relevant Finance Party may select provided that such Relevant
Finance Party shall promptly make such application upon receiving sums
sufficient to discharge all sums then due and payable to it by such other
Obligor under the Relevant Finance Documents.

 

171

--------------------------------------------------------------------------------


 


29.9                             LIMITATION OF LIABILITIES OF UNITED STATES
GUARANTORS


 

Each Restricted Guarantor and each of the Relevant Finance Parties (by its
acceptance of the benefits of the guarantee under this Clause 29) hereby
confirms its intention that this guarantee should not constitute a fraudulent
transfer or conveyance for the purposes of any bankruptcy, insolvency or similar
law, the United States Uniform Fraudulent Conveyance Act or any similar Federal,
state or foreign law.  To effectuate the foregoing intention, each Restricted
Guarantor and each of the Relevant Finance Parties (by its acceptance of the
benefits of the guarantee under this Clause 29) hereby irrevocably agrees that
its obligations under this Clause 29 shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Restricted Guarantor that are relevant under such
laws, and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Restricted
Guarantor and the other Guarantors, result in the obligations of such Restricted
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.

 


29.10                       DROIT DE DISCUSSION AND DROIT DE DIVISION


 


(A)                           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE
UNDER THE EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE
DISCUSSION OR OTHERWISE TO REQUIRE THAT RECOURSE BE HAD TO THE ASSETS OF ANY
OTHER PERSON BEFORE ANY CLAIM IS ENFORCED AGAINST SUCH GUARANTOR IN RESPECT OF
THE OBLIGATIONS ASSUMED BY SUCH GUARANTOR UNDER OR IN CONNECTION WITH ANY
RELEVANT FINANCE DOCUMENT IS HEREBY WAIVED.


 


(B)                          ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE
UNDER THE EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE
DIVISION OR OTHERWISE TO REQUIRE THAT ANY LIABILITY UNDER ANY GUARANTEE OR
INDEMNITY GIVEN IN OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT BE
DIVIDED OR APPORTIONED WITH ANY OTHER PERSON OR REDUCED IN ANY MANNER WHATSOEVER
IS HEREBY WAIVED.


 


29.11                       GUARANTEE LIMITATIONS


 


THIS GUARANTEE DOES NOT APPLY TO ANY LIABILITY TO THE EXTENT THAT IT WOULD
RESULT IN THIS GUARANTEE CONSTITUTING UNLAWFUL FINANCIAL ASSISTANCE WITHIN THE
MEANING OF SECTIONS 678 OR 679 OF THE ACT OR ANY EQUIVALENT AND APPLICABLE
PROVISIONS UNDER THE LAWS OF THE JURISDICTION OF INCORPORATION OF THE RELEVANT
GUARANTOR AND, WITH RESPECT TO ANY ACCEDING GUARANTOR, IS SUBJECT TO ANY
LIMITATIONS SET OUT IN THE ACCESSION NOTICE APPLICABLE TO SUCH ACCEDING
GUARANTOR.


 


30.                                   ROLE OF THE FACILITY AGENT, THE ARRANGERS,
THE L/C BANKS AND OTHERS


 


30.1                             APPOINTMENT OF THE FACILITY AGENT


 

Each of the other Relevant Finance Parties appoints the Facility Agent to act as
its agent under and in connection with the Relevant Finance Documents and
authorises the Facility Agent to exercise the rights, powers, authorities and
discretions specifically delegated to it under or in connection with the
Relevant Finance Documents together with any other incidental rights, powers,
authorities and discretions.

 


30.2                             DUTIES OF THE FACILITY AGENT


 


(A)                           SUBJECT TO PARAGRAPH (B) BELOW, THE FACILITY AGENT
SHALL PROMPTLY FORWARD TO A PARTY TO THIS AGREEMENT THE ORIGINAL OR A COPY OF
ANY DOCUMENT WHICH IS DELIVERED TO THE FACILITY AGENT FOR THAT PARTY BY ANY
OTHER PARTY.

 

172

--------------------------------------------------------------------------------


 


(B)                          WITHOUT PREJUDICE TO CLAUSE 37.12 (COPY OF TRANSFER
DEED OR INCREASE CONFIRMATION TO COMPANY), PARAGRAPH (A) ABOVE SHALL NOT APPLY
TO ANY TRANSFER DEED OR ANY INCREASE CONFIRMATION.


 


(C)                           EXCEPT WHERE A RELEVANT FINANCE DOCUMENT
SPECIFICALLY PROVIDES OTHERWISE, THE FACILITY AGENT IS NOT OBLIGED TO REVIEW OR
CHECK THE ADEQUACY, ACCURACY OR COMPLETENESS OF ANY DOCUMENT IT FORWARDS TO ANY
PARTY TO THIS AGREEMENT.


 


(D)                          IF THE FACILITY AGENT IS AWARE OF THE NON-PAYMENT
OF ANY PRINCIPAL, INTEREST, COMMITMENT FEE OR OTHER FEE PAYABLE TO A RELEVANT
FINANCE PARTY (OTHER THAN THE FACILITY AGENT, THE ARRANGER OR THE SECURITY
TRUSTEE) UNDER THIS AGREEMENT IT SHALL PROMPTLY NOTIFY THE OTHER RELEVANT
FINANCE PARTIES.


 


(E)                           THE FACILITY AGENT SHALL PROMPTLY INFORM EACH
LENDER OF THE CONTENTS OF ANY NOTICE OR DOCUMENT RECEIVED BY IT IN ITS CAPACITY
AS FACILITY AGENT FROM THE PARENT OR ANY OF THE OBLIGORS UNDER THE RELEVANT
FINANCE DOCUMENTS.


 


(F)                             THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE
LENDERS OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY DEFAULT BY AN OBLIGOR
IN THE DUE PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER ANY RELEVANT
FINANCE DOCUMENT UPON BECOMING AWARE OF THE SAME.


 


(G)                          IF SO INSTRUCTED BY AN INSTRUCTING GROUP, THE
FACILITY AGENT SHALL REFRAIN FROM EXERCISING ANY POWER OR DISCRETION VESTED IN
IT AS AGENT UNDER ANY RELEVANT FINANCE DOCUMENT.


 


(H)                          THE DUTIES OF THE FACILITY AGENT UNDER THE RELEVANT
FINANCE DOCUMENTS ARE, SAVE TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED, SOLELY
MECHANICAL AND ADMINISTRATIVE IN NATURE.


 


(I)                              THE FACILITY AGENT SHALL PROVIDE TO THE COMPANY
WITHIN 5 BUSINESS DAYS OF REQUEST (BUT NO MORE FREQUENTLY THAN ONCE PER CALENDAR
MONTH), A LIST (WHICH MAY BE IN ELECTRONIC FORM) SETTING OUT THE NAMES OF THE
LENDERS AS AT THE DATE OF THAT REQUEST, THEIR RESPECTIVE COMMITMENTS, THE
ADDRESS AND FAX NUMBER (AND THE DEPARTMENT OR OFFICER, IF ANY, FOR WHOSE
ATTENTION ANY COMMUNICATION IS TO BE MADE) OF EACH LENDER FOR ANY COMMUNICATION
TO BE MADE OR DOCUMENT TO BE DELIVERED UNDER OR IN CONNECTION WITH THE RELEVANT
FINANCE DOCUMENTS, THE ELECTRONIC MAIL ADDRESS AND/OR ANY OTHER INFORMATION
REQUIRED TO ENABLE THE SENDING AND RECEIPT OF INFORMATION BY ELECTRONIC MAIL OR
OTHER ELECTRONIC MEANS TO AND BY EACH LENDER TO WHOM ANY COMMUNICATION UNDER OR
IN CONNECTION WITH THE RELEVANT FINANCE DOCUMENTS MAY BE MADE BY THAT MEANS AND
THE ACCOUNT DETAILS OF EACH LENDER FOR ANY PAYMENT TO BE DISTRIBUTED BY THE
FACILITY AGENT TO THAT LENDER UNDER THE RELEVANT FINANCE DOCUMENTS.


 


30.3                             ROLE OF THE BOOKRUNNERS AND THE ARRANGERS


 

Except as specifically provided in the Relevant Finance Documents, none of the
Bookrunners or the Arrangers shall have any obligations of any kind to any other
party under or in connection with any Relevant Finance Document.

 


30.4                             NO FIDUCIARY DUTIES


 


(A)                           NOTHING IN THE RELEVANT FINANCE DOCUMENTS
CONSTITUTES THE FACILITY AGENT, ANY OF THE ARRANGERS OR ANY L/C BANK AS A
TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.

 

173

--------------------------------------------------------------------------------


 


(B)                          NONE OF THE FACILITY AGENT, THE SECURITY TRUSTEE,
THE ARRANGERS, ANY L/C BANK OR ANY ANCILLARY FACILITY LENDER SHALL BE BOUND TO
ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY
IT FOR ITS OWN ACCOUNT.


 


30.5                             BUSINESS WITH THE GROUP


 

Any of the Facility Agent, the Arrangers, the Security Trustee, each L/C Bank
and each Ancillary Facility Lender may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 


30.6                             DISCRETION OF THE FACILITY AGENT AND L/C BANKS


 


(A)                           THE FACILITY AGENT AND EACH L/C BANK MAY RELY ON:


 

(I)                              ANY REPRESENTATION, NOTICE OR DOCUMENT
(INCLUDING, WITHOUT LIMITATION, ANY NOTICE GIVEN BY A LENDER PURSUANT TO
PARAGRAPH (D) OF CLAUSE 38 (DEBT PURCHASE TRANSACTIONS) BELIEVED BY IT TO BE
GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)                           ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED
SIGNATORY OR EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY
BE ASSUMED TO BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(B)                          THE FACILITY AGENT MAY ASSUME, UNLESS IT HAS
RECEIVED NOTICE TO THE CONTRARY IN ITS CAPACITY AS AGENT FOR THE LENDERS, THAT:


 

(I)                              NO DEFAULT HAS OCCURRED (UNLESS THE FACILITY
AGENT HAS ACTUAL KNOWLEDGE OF A DEFAULT ARISING UNDER CLAUSE 27.1 (NON-PAYMENT);

 

(II)                           ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED
IN THIS AGREEMENT UPON ANY PARTY, THE LENDERS OR AN INSTRUCTING GROUP HAS NOT
BEEN EXERCISED;

 

(III)                        ANY NOTICE OR REQUEST MADE BY THE OBLIGORS’ AGENT
IS MADE ON BEHALF OF AND WITH THE CONSENT AND KNOWLEDGE OF THE PARENT AND ALL
THE OBLIGORS; AND

 

(IV)                       NO NOTIFIABLE DEBT PURCHASE TRANSACTION:

 

(A)                     HAS BEEN ENTERED INTO;

 

(B)                       HAS BEEN TERMINATED; OR

 

(C)                       HAS CEASED TO BE WITH A MEMBER OF THE GROUP.

 


(C)                           THE FACILITY AGENT AND EACH L/C BANK MAY ENGAGE,
PAY FOR AND RELY ON THE ADVICE OR SERVICES OF ANY LAWYERS, ACCOUNTANTS,
SURVEYORS OR OTHER EXPERTS.


 


(D)                          THE FACILITY AGENT AND EACH L/C BANK MAY ACT IN
RELATION TO THE RELEVANT FINANCE DOCUMENTS THROUGH ITS PERSONNEL AND AGENTS.


 


(E)                           THE FACILITY AGENT MAY EXECUTE ON BEHALF OF ANY
L/C BANK ANY DOCUMENTARY CREDIT ISSUED UNDER THIS AGREEMENT.


 


(F)                             THE FACILITY AGENT MAY DISCLOSE TO ANY OTHER
PARTY TO THIS AGREEMENT ANY INFORMATION IT REASONABLY BELIEVES IT HAS RECEIVED
AS AGENT UNDER THIS AGREEMENT.


 


(G)                          WITHOUT PREJUDICE TO THE GENERALITY OF
PARAGRAPH (F) ABOVE, THE FACILITY AGENT MAY DISCLOSE THE IDENTITY OF A
DEFAULTING LENDER TO THE OTHER RELEVANT FINANCE PARTIES AND

 

174

--------------------------------------------------------------------------------


 


THE COMPANY AND SHALL DISCLOSE THE SAME UPON THE WRITTEN REQUEST OF THE COMPANY
OR THE INSTRUCTING GROUP.


 


(H)                          NOTWITHSTANDING ANY OTHER PROVISION OF ANY RELEVANT
FINANCE DOCUMENT TO THE CONTRARY, NONE OF THE FACILITY AGENT, THE ARRANGER OR
THE BANK IS OBLIGED TO DO OR OMIT TO DO ANYTHING IF IT WOULD OR MIGHT IN ITS
REASONABLE OPINION CONSTITUTE A BREACH OF ANY LAW OR REGULATION OR A BREACH OF A
FIDUCIARY DUTY OR DUTY OF CONFIDENTIALITY.


 


30.7                             INSTRUCTING GROUP’S INSTRUCTIONS


 


(A)                           UNLESS A CONTRARY INDICATION APPEARS IN A RELEVANT
FINANCE DOCUMENT, THE FACILITY AGENT SHALL (I) ACT IN ACCORDANCE WITH ANY
INSTRUCTIONS GIVEN TO IT BY AN INSTRUCTING GROUP OR REVOLVING FACILITY
INSTRUCTING GROUP, AS APPLICABLE (OR, IF SO INSTRUCTED BY AN INSTRUCTING GROUP
OR REVOLVING FACILITY INSTRUCTING GROUP, AS APPLICABLE, REFRAIN FROM ACTING OR
EXERCISING ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN IT AS FACILITY
AGENT) AND (II) SHALL NOT BE LIABLE TO ANY RELEVANT FINANCE PARTY FOR ANY ACT
(OR OMISSION) IF IT ACTS (OR REFRAINS FROM TAKING ANY ACTION) IN ACCORDANCE WITH
SUCH AN INSTRUCTION OF AN INSTRUCTING GROUP.


 


(B)                          UNLESS A CONTRARY INDICATION APPEARS IN A RELEVANT
FINANCE DOCUMENT, ANY INSTRUCTIONS GIVEN BY (I) AN INSTRUCTING GROUP WILL BE
BINDING ON ALL THE RELEVANT FINANCE PARTIES OR (II) A REVOLVING FACILITY
INSTRUCTING GROUP WILL BE BINDING ON ALL THE LENDERS UNDER THE REVOLVING
FACILITY.


 


(C)                           THE FACILITY AGENT MAY REFRAIN FROM ACTING IN
ACCORDANCE WITH THE INSTRUCTIONS OF AN INSTRUCTING GROUP, A REVOLVING FACILITY
INSTRUCTING GROUP, OR, IF APPROPRIATE, THE LENDERS UNTIL IT HAS RECEIVED SUCH
SECURITY OR COLLATERAL AS IT MAY REQUIRE FOR ANY COST, LOSS OR LIABILITY
(TOGETHER WITH ANY ASSOCIATED VAT) WHICH IT MAY INCUR IN COMPLYING WITH SUCH
INSTRUCTIONS.


 


(D)                          IN THE ABSENCE OF INSTRUCTIONS FROM AN INSTRUCTING
GROUP, A REVOLVING FACILITY INSTRUCTING GROUP, OR, IF APPROPRIATE, THE LENDERS,
THE FACILITY AGENT MAY ACT (OR REFRAIN FROM TAKING ACTION) AS IT CONSIDERS TO BE
IN THE BEST INTERESTS OF THE LENDERS.


 


(E)                           THE FACILITY AGENT SHALL NOT BE AUTHORISED TO ACT
ON BEHALF OF A LENDER IN ANY LEGAL OR ARBITRATION PROCEEDINGS RELATING TO ANY
RELEVANT FINANCE DOCUMENT WITHOUT FIRST OBTAINING THE LENDER’S CONSENT TO DO
SO.  THIS PARAGRAPH (E) SHALL NOT APPLY TO ANY LEGAL OR ARBITRATION PROCEEDING
RELATING TO THE PERFECTION, PRESENTATION OR PROTECTION OF RIGHTS UNDER THE
SECURITY DOCUMENTS OR ENFORCEMENT OF THE SECURITY OR SECURITY DOCUMENTS.


 


30.8                             NO RESPONSIBILITY


 

None of the Facility Agent, the Arrangers or any L/C Bank shall be:

 


(A)                           RESPONSIBLE FOR THE ADEQUACY, ACCURACY AND/OR
COMPLETENESS OF ANY INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY ANY
RELEVANT FINANCE PARTY OR AN OBLIGOR OR ANY OTHER PERSON IN OR IN CONNECTION
WITH ANY RELEVANT FINANCE DOCUMENT, INCLUDING THE INFORMATION MEMORANDUM, THE
AGREED BUSINESS PLAN AND ANY BUDGET;


 


(B)                          RESPONSIBLE FOR THE LEGALITY, VALIDITY,
EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY OF ANY RELEVANT FINANCE DOCUMENT OR
ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN
ANTICIPATION OF OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT; OR

 

175

--------------------------------------------------------------------------------


 


(C)                           RESPONSIBLE FOR ANY DETERMINATION AS TO WHETHER
ANY INFORMATION PROVIDED OR TO BE PROVIDED TO ANY RELEVANT FINANCE PARTY IS
NON-PUBLIC INFORMATION THE USE OF WHICH MAY BE REGULATED OR PROHIBITED BY
APPLICABLE LAW OR REGULATION RELATING TO INSIDER DEALING OR OTHERWISE.


 


30.9                             EXCLUSION OF LIABILITY


 


(A)                           WITHOUT LIMITING PARAGRAPH (B) BELOW (AND WITHOUT
PREJUDICE TO THE PROVISIONS OF PARAGRAPH (E) OF CLAUSE 33.8 (DISRUPTION TO
PAYMENT SYSTEMS), THE FACILITY AGENT, ANY L/C BANK OR ANY ANCILLARY FACILITY
LENDER WILL NOT BE LIABLE TO ANY RELEVANT FINANCE PARTY FOR ANY ACTION TAKEN BY
IT UNDER OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT, UNLESS DIRECTLY
CAUSED BY ITS NEGLIGENCE OR WILFUL MISCONDUCT.


 


(B)                          NO PARTY TO THIS AGREEMENT (OTHER THAN ANY AGENT,
L/C BANK OR ANCILLARY FACILITY LENDER (AS APPLICABLE)) MAY TAKE ANY PROCEEDINGS,
OR ASSERT OR SEEK TO ASSERT ANY CLAIM, AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF
ANY AGENT, L/C BANK OR ANCILLARY FACILITY LENDER IN RESPECT OF ANY CLAIM IT
MIGHT HAVE AGAINST SUCH AGENT, L/C BANK OR ANCILLARY FACILITY LENDER OR IN
RESPECT OF ANY ACT OR OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN
RELATION TO ANY RELEVANT FINANCE DOCUMENT AND AGREES THAT ANY SUCH OFFICER,
EMPLOYEE OR AGENT MAY ENFORCE THIS PROVISION.


 


(C)                           THE FACILITY AGENT WILL NOT BE LIABLE FOR ANY
FAILURE TO NOTIFY ANY PERSON OF ANY MATTER REFERRED TO IN CLAUSE 14.9
(NOTIFICATION) OR ANY DELAY (OR ANY RELATED CONSEQUENCES) IN CREDITING AN
ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE RELEVANT FINANCE DOCUMENTS TO BE PAID
BY IT IF IT HAS TAKEN ALL REASONABLE STEPS TO COMPLY WITH CLAUSE 14.9
(NOTIFICATION) AND TAKEN ALL NECESSARY STEPS AS SOON AS REASONABLY PRACTICABLE
TO COMPLY WITH THE REGULATIONS OR OPERATING PROCEDURES OF ANY RECOGNISED
CLEARING OR SETTLEMENT SYSTEM USED BY IT FOR THAT PURPOSE.


 


30.10                       LENDER’S INDEMNITY


 

Each Lender shall in its relevant Proportion (as determined at all times for
these purposes in accordance with paragraph (c) of the definition of
“Proportion”) indemnify the Facility Agent from time to time within three
Business Days of demand by any Agent against any cost, loss or liability
incurred by such Agent (otherwise than by reason of its negligence or wilful
misconduct or, in the case of any cost, loss or liability pursuant to Clause
33.8 (Disruption to Payment Systems) notwithstanding the Facility Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Facility Agent) in acting as a
Facility Agent under the Relevant Finance Documents (unless it has been
reimbursed therefor by an Obligor pursuant to the terms of the Relevant Finance
Documents).

 


30.11                       RESIGNATION


 


(A)                           THE FACILITY AGENT MAY RESIGN AND APPOINT ONE OF
ITS AFFILIATES ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM AS SUCCESSOR
FACILITY AGENT BY GIVING NOTICE TO THE LENDERS AND THE COMPANY.


 


(B)                          THE FACILITY AGENT MAY RESIGN WITHOUT HAVING
DESIGNATED A SUCCESSOR AS AGENT UNDER PARAGRAPH (A) ABOVE (AND SHALL DO SO IF SO
REQUIRED BY AN INSTRUCTING GROUP) BY GIVING 30 DAYS NOTICE TO THE LENDERS AND
THE COMPANY, IN WHICH CASE AN INSTRUCTING GROUP MAY APPOINT A SUCCESSOR FACILITY
AGENT (ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM), APPROVED BY THE COMPANY,
ACTING REASONABLY.  IF AN INSTRUCTING GROUP HAS NOT APPOINTED A SUCCESSOR
FACILITY AGENT IN ACCORDANCE WITH THIS PARAGRAPH (B) WITHIN 30 DAYS AFTER NOTICE
OF RESIGNATION WAS GIVEN, THE FACILITY AGENT MAY APPOINT A

 

176

--------------------------------------------------------------------------------


 


SUCCESSOR FACILITY AGENT (ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM),
APPROVED BY THE COMPANY, ACTING REASONABLY.


 


(C)                           THE RETIRING FACILITY AGENT SHALL, AT THE
BORROWERS’ COST, MAKE AVAILABLE TO ITS SUCCESSOR SUCH DOCUMENTS AND RECORDS AND
PROVIDE SUCH ASSISTANCE AS ITS SUCCESSOR MAY REASONABLY REQUEST FOR THE PURPOSES
OF PERFORMING ITS FUNCTIONS AS FACILITY AGENT UNDER THE RELEVANT FINANCE
DOCUMENTS.


 


(D)                          THE RESIGNATION NOTICE OF THE FACILITY AGENT SHALL
ONLY TAKE EFFECT UPON THE APPOINTMENT OF A SUCCESSOR FACILITY AGENT.


 


(E)                           UPON THE APPOINTMENT OF A SUCCESSOR, THE RETIRING
FACILITY AGENT SHALL BE DISCHARGED FROM ANY FURTHER OBLIGATION IN RESPECT OF THE
RELEVANT FINANCE DOCUMENTS BUT SHALL REMAIN ENTITLED TO THE BENEFIT OF THIS
CLAUSE 30.  THE FACILITY AGENT’S SUCCESSOR AND EACH OF THE OTHER PARTIES TO THIS
AGREEMENT SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AMONGST THEMSELVES AS THEY
WOULD HAVE HAD IF SUCH SUCCESSOR FACILITY AGENT HAD BEEN AN ORIGINAL PARTY AS
FACILITY AGENT.


 


(F)                             IF THE FACILITY AGENT WISHES TO RESIGN BECAUSE
IT HAS CONCLUDED THAT IT IS NO LONGER APPROPRIATE FOR IT TO REMAIN AS AGENT AND
THE FACILITY AGENT IS ENTITLED TO APPOINT A SUCCESSOR FACILITY AGENT UNDER
PARAGRAPH (B) ABOVE, THE FACILITY AGENT MAY (IF IT CONCLUDES (ACTING REASONABLY)
THAT IT IS NECESSARY OR ADVISABLE TO DO SO IN ORDER TO PERSUADE THE PROPOSED
SUCCESSOR FACILITY AGENT TO BECOME A PARTY TO THIS AGREEMENT (AS FACILITY AGENT)
AGREE WITH THE PROPOSED SUCCESSOR FACILITY AGENT AMENDMENTS TO THIS CLAUSE 30
AND ANY OTHER TERM OF THIS AGREEMENT DEALING WITH THE RIGHTS OR OBLIGATIONS OF
THE FACILITY AGENT CONSISTENT WITH THEN CURRENT MARKET PRACTICE FOR THE
APPOINTMENT AND PROTECTION OF CORPORATE TRUSTEES TOGETHER WITH ANY REASONABLE
AMENDMENTS TO THE AGENCY FEE PAYABLE UNDER THIS AGREEMENT WHICH ARE CONSISTENT
WITH THE SUCCESSOR FACILITY AGENT’S NORMAL FEE RATES AND THOSE AMENDMENTS WILL
BIND THE PARTIES TO THIS AGREEMENT.


 


30.12                       CONFIDENTIALITY


 


(A)                           THE FACILITY AGENT (IN ACTING AS AGENT FOR THE
RELEVANT FINANCE PARTIES) SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY
DIVISION WHICH SHALL BE TREATED AS A SEPARATE ENTITY FROM ANY OTHER OF ITS
DIVISIONS OR DEPARTMENTS.


 


(B)                          IF INFORMATION IS RECEIVED BY ANOTHER DIVISION OR
DEPARTMENT OF THE FACILITY AGENT IT MAY BE TREATED AS CONFIDENTIAL TO THAT
DIVISION OR DEPARTMENT AND THE FACILITY AGENT SHALL NOT BE DEEMED TO HAVE NOTICE
OF IT.


 


(C)                           NOTWITHSTANDING ANY OTHER PROVISION OF ANY
RELEVANT FINANCE DOCUMENT TO THE CONTRARY, THE RELEVANT FINANCE PARTIES ARE NOT
OBLIGED TO DISCLOSE TO ANY OTHER PERSON (I) ANY CONFIDENTIAL INFORMATION OR
(II) ANY OTHER INFORMATION IF THE DISCLOSURE WOULD, OR MIGHT IN ITS REASONABLE
OPINION, CONSTITUTE A BREACH OF ANY LAW.


 


(D)                          NOTWITHSTANDING ANY OTHER PROVISION OF ANY RELEVANT
FINANCE DOCUMENT, THE PARTIES (AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT
OF THE PARTIES) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY
KIND, THE TAX TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO THE TAX STRUCTURE
OF THE TRANSACTION, PROVIDED, HOWEVER, THAT NO PARTY (AND NO EMPLOYEE,
REPRESENTATIVE, OR OTHER AGENT THEREOF) SHALL DISCLOSE ANY OTHER INFORMATION
THAT IS NOT RELEVANT TO UNDERSTANDING THE TAX TREATMENT AND TAX STRUCTURE OF THE
TRANSACTION (INCLUDING THE IDENTITY OF ANY PARTY AND ANY INFORMATION THAT COULD
LEAD ANOTHER TO DETERMINE THE IDENTITY OF ANY PARTY), OR ANY OTHER INFORMATION
TO THE EXTENT THAT SUCH DISCLOSURE COULD REASONABLY RESULT IN A VIOLATION OF ANY
APPLICABLE SECURITIES LAW.

 

177

--------------------------------------------------------------------------------


 


30.13                       FACILITY OFFICE


 

The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than 5 Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 


30.14                       LENDERS’ MANDATORY COST DETAILS


 

To the extent applicable, each Lender shall supply the Facility Agent with any
information required by the Facility Agent in order to calculate the Mandatory
Cost in accordance with Schedule 7 (Mandatory Cost Formula).

 


30.15                       CREDIT APPRAISAL BY THE LENDERS


 

Without affecting the responsibility of the Parent or any Obligor for
information supplied by it or on its behalf in connection with any Relevant
Finance Document, each Lender, L/C Bank and Ancillary Facility Lender confirms
to each of the Facility Agent, the Bookrunners, the Arrangers, each L/C Bank and
each Ancillary Facility Lender that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Relevant Finance Document
including but not limited to:

 


(A)                           THE FINANCIAL CONDITION, STATUS AND NATURE OF EACH
MEMBER OF THE GROUP;


 


(B)                          THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY RELEVANT FINANCE DOCUMENT AND ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT;


 


(C)                           WHETHER THAT LENDER HAS RECOURSE, AND THE NATURE
AND EXTENT OF THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE ASSETS
UNDER OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT, THE TRANSACTIONS
CONTEMPLATED BY THE RELEVANT FINANCE DOCUMENTS OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT;


 


(D)                          THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF THE
INFORMATION MEMORANDUM, THE AGREED BUSINESS PLAN AND EACH BUDGET AND ANY OTHER
INFORMATION PROVIDED BY THE FACILITY AGENT, THE BOOKRUNNERS, THE ARRANGERS OR BY
ANY OTHER PERSON UNDER OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT, THE
TRANSACTIONS CONTEMPLATED BY THE RELEVANT FINANCE DOCUMENTS OR ANY OTHER
AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN
ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT; AND


 


(E)                           THE RIGHT OR TITLE OF ANY PERSON IN OR TO, OR THE
VALUE OR SUFFICIENCY OF ANY PART OF THE SECURITY, THE PRIORITY OF ANY OF THE
SECURITY OR THE EXISTENCE OF ANY ENCUMBRANCES AFFECTING THE SECURITY.


 


30.16                       DEDUCTION FROM AMOUNTS PAYABLE BY THE FACILITY AGENT


 

If any amount is due and payable by any party to the Facility Agent under any
Relevant Finance Document the Facility Agent may, after giving notice to that
party, deduct an amount not exceeding that amount from any payment to that party
which the Facility Agent would otherwise be obliged to make under the Relevant
Finance Documents and apply the amount deducted in or towards satisfaction of
the amount owed.  For the purposes of the Relevant

 

178

--------------------------------------------------------------------------------


 

Finance Documents that party shall be regarded as having received such payment
without any such deduction.

 


30.17                       OBLIGORS’ AGENT


 


(A)                           THE PARENT AND EACH OBLIGOR (OTHER THAN THE
COMPANY) IRREVOCABLY AUTHORISES THE COMPANY TO ACT ON ITS BEHALF AS ITS AGENT IN
RELATION TO THE RELEVANT FINANCE DOCUMENTS AND IRREVOCABLY AUTHORISES:


 

(I)                              THE COMPANY ON ITS BEHALF TO SUPPLY ALL
INFORMATION CONCERNING ITSELF, ITS FINANCIAL CONDITION AND OTHERWISE TO THE
RELEVANT PERSONS CONTEMPLATED UNDER THIS AGREEMENT AND TO GIVE ALL NOTICES AND
INSTRUCTIONS, (INCLUDING, IN THE CASE OF A BORROWER, UTILISATION REQUESTS) TO
EXECUTE ON ITS BEHALF ANY RELEVANT FINANCE DOCUMENT AND TO ENTER INTO ANY
AGREEMENT IN CONNECTION WITH THE RELEVANT FINANCE DOCUMENTS NOTWITHSTANDING THAT
THE SAME MAY AFFECT THE PARENT OR SUCH OBLIGOR, WITHOUT FURTHER REFERENCE TO OR
THE CONSENT OF THE PARENT OR SUCH OBLIGOR; AND

 

(II)                           EACH RELEVANT FINANCE PARTY TO GIVE ANY NOTICE,
DEMAND OR OTHER COMMUNICATION TO BE GIVEN TO OR SERVED ON THE PARENT OR SUCH
OBLIGOR PURSUANT TO THE RELEVANT FINANCE DOCUMENTS TO THE COMPANY ON ITS BEHALF,

 

and in each such case the Parent or such Obligor will be bound thereby as though
the Parent or such Obligor itself had supplied such information, given such
notice and instructions, executed such Relevant Finance Document and agreement
or received any such notice, demand or other communication and each Relevant
Finance Party may rely on any action purported to be taken by the Company on
behalf of that Obligor.

 


(B)                          EVERY ACT, OMISSION, AGREEMENT, UNDERTAKING,
SETTLEMENT, WAIVER, NOTICE OR OTHER COMMUNICATION GIVEN OR MADE BY THE OBLIGORS’
AGENT UNDER ANY RELEVANT FINANCE DOCUMENT, OR IN CONNECTION WITH THIS AGREEMENT
(WHETHER OR NOT KNOWN TO THE PARENT OR ANY OTHER OBLIGOR, AS THE CASE MAY BE,
AND WHETHER OCCURRING BEFORE OR AFTER SUCH PERSON BECAME PARTY TO THIS
AGREEMENT), SHALL BE BINDING FOR ALL PURPOSES ON THE PARENT AND ALL OTHER
OBLIGORS AS IF THE PARENT OR THE OTHER OBLIGORS HAD EXPRESSLY MADE, GIVEN OR
CONCURRED WITH THE SAME.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY NOTICES OR
OTHER COMMUNICATIONS OF THE OBLIGORS’ AGENT AND THE PARENT OR ANY OTHER OBLIGOR,
THOSE OF THE OBLIGORS’ AGENT SHALL PREVAIL.


 


30.18                       CO-OPERATION WITH THE FACILITY AGENT


 


(A)                           EACH LENDER AND EACH OBLIGOR WILL CO-OPERATE WITH
EACH OF THE FACILITY AGENT TO COMPLETE ANY LEGAL REQUIREMENTS IMPOSED ON THE
FACILITY AGENT IN CONNECTION WITH THE PERFORMANCE OF ITS DUTIES UNDER THIS
AGREEMENT AND SHALL SUPPLY ANY INFORMATION REQUESTED BY THE FACILITY AGENT IN
CONNECTION WITH THE PROPER PERFORMANCE OF THOSE DUTIES PROVIDED THAT NEITHER THE
PARENT NOR ANY OBLIGOR SHALL BE UNDER ANY OBLIGATION TO PROVIDE ANY INFORMATION
THE SUPPLY OF WHICH WOULD BE CONTRARY TO ANY CONFIDENTIALITY OBLIGATION BINDING
ON ANY MEMBER OF THE GROUP OR PREJUDICE THE RETENTION OF LEGAL PRIVILEGE IN SUCH
INFORMATION AND PROVIDED FURTHER THAT NEITHER THE PARENT NOR ANY OBLIGOR SHALL
(AND THE COMPANY SHALL PROCURE THAT NO MEMBER OF THE BANK GROUP SHALL) BE ABLE
TO DENY THE FACILITY AGENT ANY SUCH INFORMATION BY REASON OF IT HAVING ENTERED
INTO A CONFIDENTIALITY UNDERTAKING WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE
ABLE TO CLAIM ANY LEGAL PRIVILEGE IN RESPECT OF, ANY FINANCIAL INFORMATION
RELATING TO ITSELF OR THE GROUP.

 

179

--------------------------------------------------------------------------------



 


(B)                          ANY LENDER MAY BY NOTICE TO THE FACILITY AGENT
APPOINT A PERSON TO RECEIVE ON ITS BEHALF ALL NOTICES, COMMUNICATIONS,
INFORMATION AND DOCUMENTS TO BE MADE OR DESPATCHED TO THAT LENDER UNDER THE
RELEVANT FINANCE DOCUMENTS.  SUCH NOTICE SHALL CONTAIN THE ADDRESS, FAX NUMBER
AND (WHERE COMMUNICATION BY ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS IS
PERMITTED UNDER CLAUSE 41.5 (ELECTRONIC COMMUNICATION)) ELECTRONIC MAIL ADDRESS
AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE SENDING AND RECEIPT OF
INFORMATION BY THAT MEANS (AND, IN EACH CASE, THE DEPARTMENT OR OFFICER, IF ANY,
FOR WHOSE ATTENTION COMMUNICATION IS TO BE MADE) AND BE TREATED AS A
NOTIFICATION OF A SUBSTITUTE ADDRESS, FAX NUMBER, ELECTRONIC MAIL ADDRESS,
DEPARTMENT AND OFFICER BY THAT LENDER FOR THE PURPOSES OF CLAUSE 41.2 (GIVING OF
NOTICE) AND PARAGRAPH (A)(III) OF CLAUSE 41.5 (ELECTRONIC COMMUNICATION) AND THE
FACILITY AGENT SHALL BE ENTITLED TO TREAT SUCH PERSON AS THE PERSON ENTITLED TO
RECEIVE ALL SUCH NOTICES, COMMUNICATIONS, INFORMATION AND DOCUMENTS AS THOUGH
THAT PERSON WERE THAT LENDER.


 


30.19                       “KNOW YOUR CLIENT” CHECKS


 

Nothing in this Agreement shall oblige any of the Facility Agent, the
Bookrunners or the Arrangers to carry out any “know your client” or other
applicable anti-money laundering checks in relation to the identity of any
person on behalf of any Lender and each Lender confirms to each of the Facility
Agent, the Bookrunners and the Arrangers that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by any other person.

 


31.                                   BORROWERS’ INDEMNITIES


 


31.1                             GENERAL INDEMNITIES


 

Each of the Borrowers undertake, on a joint and several basis, to indemnify:

 


(A)                           EACH OF THE RELEVANT FINANCE PARTIES AGAINST ANY
OUT-OF-POCKET COST, CLAIM, LOSS, EXPENSE (INCLUDING LEGAL FEES) OR LIABILITY,
WHICH ANY OF THEM MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF THE OCCURRENCE OF ANY
DEFAULT; AND


 


(B)                          EACH LENDER AGAINST ANY OUT-OF-POCKET LOSS IT MAY
SUFFER OR INCUR AS A RESULT OF (I) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND
ITS PORTION OF AN ADVANCE OR (II) ITS ISSUING OR MAKING ARRANGEMENTS TO ISSUE A
DOCUMENTARY CREDIT OR (III) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND ANY
ANCILLARY FACILITY MADE AVAILABLE BY IT, IN EACH CASE REQUESTED BY ANY BORROWER
UNDER THIS AGREEMENT BUT NOT MADE BY REASON OF THE OPERATION OF ANY ONE OR MORE
OF THE PROVISIONS OF THIS AGREEMENT (SAVE AS A RESULT OF SUCH LENDER’S OWN GROSS
NEGLIGENCE OR WILFUL DEFAULT).


 


31.2                             BREAK COSTS


 


(A)                           EACH BORROWER SHALL, WITHIN 3 BUSINESS DAYS OF
DEMAND BY A RELEVANT FINANCE PARTY, PAY TO THAT RELEVANT FINANCE PARTY ITS BREAK
COSTS ATTRIBUTABLE TO ALL OR ANY PART OF ANY ADVANCE OR UNPAID SUM BEING PAID BY
THAT BORROWER ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD OR TERM FOR
THAT ADVANCE OR UNPAID SUM.


 


(B)                          EACH LENDER SHALL, AS SOON AS REASONABLY
PRACTICABLE AFTER A DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE
CONFIRMING THE AMOUNT OF ITS BREAK COSTS FOR ANY INTEREST PERIOD OR TERM IN
WHICH THEY ACCRUE.

 

180

--------------------------------------------------------------------------------


 


32.                                   CURRENCY OF ACCOUNT


 


32.1                             CURRENCY


 

Sterling is the currency of account and payment for each and every sum at any
time due from any Obligor under this Agreement provided that:

 


(A)                           EACH REPAYMENT OF ANY OUTSTANDINGS OR UNPAID SUM
(OR PART OF IT) SHALL BE MADE IN THE CURRENCY IN WHICH THOSE OUTSTANDINGS OR
UNPAID SUM ARE DENOMINATED ON THEIR DUE DATE;


 


(B)                          INTEREST SHALL BE PAYABLE IN THE CURRENCY IN WHICH
THE SUM IN RESPECT OF WHICH SUCH INTEREST IS PAYABLE WAS DENOMINATED WHEN THAT
INTEREST ACCRUED;


 


(C)                           EACH PAYMENT IN RESPECT OF COSTS AND EXPENSES
SHALL BE MADE IN THE CURRENCY IN WHICH THE SAME WERE INCURRED; AND


 


(D)                          EACH PAYMENT PURSUANT TO CLAUSE 17.3 (TAX
INDEMNITY) OR CLAUSE 18.1 (INCREASED COSTS) SHALL BE MADE IN THE CURRENCY
SPECIFIED BY THE RELEVANT FINANCE PARTY CLAIMING UNDER IT, ACTING REASONABLY.


 


32.2                             CURRENCY INDEMNITY


 

If any sum due from the Parent or any Obligor under this Agreement or any order
or judgment given or made in relation to this Agreement has to be converted from
the currency (the “first currency”) in which the same is payable under this
Agreement or under such order or judgment into another currency (the “second
currency”) for the purpose of (a) making or filing a claim or proof against the
Parent or such Obligor, (b) obtaining an order or judgment in any court or other
tribunal or (c) enforcing any order or judgment given or made in relation to
this Agreement, each Borrower agrees to indemnify and hold harmless each of the
persons to whom such sum is due from and against any loss suffered or incurred
as a result of any discrepancy between (x) the rate of exchange used for such
purpose to convert the sum in question from the first currency into the second
currency and (y) the rate or rates of exchange at which such person may in the
ordinary course of business purchase the first currency with the second currency
at the time of receipt of the sum paid to it in satisfaction, in whole or in
part, of any such order, judgment, claim or proof.

 


33.                                   PAYMENTS


 


33.1                             PAYMENT TO THE FACILITY AGENT


 

On each date on which this Agreement requires an amount to be paid by the Parent
or any Obligor or any of the Lenders under this Agreement, the Parent or such
Obligor or, as the case may be, such Lender shall make the same available to the
Facility Agent by payment in same day funds (or such other funds as may for the
time being be customary for the settlement of transactions in the relevant
currency) to such account or bank as the Facility Agent (acting reasonably) may
have specified for this purpose and any such payment which is made for the
account of another person shall be made in time to enable the Facility Agent to
make available such person’s portion of it to such other person in accordance
with Clause 33.2 (Distributions by the Facility Agent).

 


33.2                             DISTRIBUTIONS BY THE FACILITY AGENT


 

Save as otherwise provided in this Agreement, each payment received by the
Facility Agent for the account of another person shall be made available by the
Facility Agent to such other person (in the case of a Lender, for the account of
its Facility Office) for value the same day

 

181

--------------------------------------------------------------------------------


 

by transfer to such account of such person with such bank in a Participating
Member State or London (or for payments in Dollars or any Optional Currency, in
the applicable financial centre) as such person shall have previously notified
to the Facility Agent by not less than 5 Business Days notice for this purpose.

 


33.3                             CLEAR PAYMENTS


 

Save to the extent contemplated in Clause 8 (Repayment of Revolving Facility
Outstandings), any payment required to be made by the Parent or any Obligor
under this Agreement shall be calculated without reference to any set-off or
counterclaim and shall be made free and clear of, and without any deduction for
or on account of, any set-off or counterclaim.

 


33.4                             IMPAIRED AGENT


 


(A)                           IF, AT ANY TIME, THE FACILITY AGENT BECOMES AN
IMPAIRED AGENT, AN OBLIGOR OR A LENDER WHICH IS REQUIRED TO MAKE A PAYMENT UNDER
THE RELEVANT FINANCE DOCUMENTS TO THE FACILITY AGENT IN ACCORDANCE WITH
CLAUSE 33.1 (PAYMENT TO THE FACILITY AGENT) MAY INSTEAD EITHER PAY THAT AMOUNT
DIRECT TO THE REQUIRED RECIPIENT OR PAY THAT AMOUNT TO AN INTEREST-BEARING
ACCOUNT (THE “TRUST ACCOUNT”) HELD WITH AN ACCEPTABLE BANK WITHIN THE MEANING OF
PARAGRAPH (A) OF THE DEFINITION OF “ACCEPTABLE BANK” AND IN RELATION TO WHICH NO
INSOLVENCY EVENT HAS OCCURRED AND IS CONTINUING, IN THE NAME OF THE OBLIGOR OR
THE LENDER MAKING THE PAYMENT AND DESIGNATED AS A TRUST ACCOUNT FOR THE BENEFIT
OF THE RELEVANT FINANCE PARTY BENEFICIALLY ENTITLED TO THAT PAYMENT UNDER THE
RELEVANT FINANCE DOCUMENTS.  IN EACH CASE SUCH PAYMENTS MUST BE MADE WITHIN 5
BUSINESS DAYS OF THE DUE DATE FOR PAYMENT UNDER THE RELEVANT FINANCE DOCUMENTS.


 


(B)                          ALL INTEREST ACCRUED ON THE AMOUNT STANDING TO THE
CREDIT OF THE TRUST ACCOUNT SHALL BE FOR THE BENEFIT OF THE BENEFICIARIES OF
THAT TRUST ACCOUNT PRO RATA TO THEIR RESPECTIVE ENTITLEMENTS.


 


(C)                           A PARTY WHICH HAS MADE A PAYMENT IN ACCORDANCE
WITH THIS CLAUSE 33.4 SHALL BE DISCHARGED OF THE RELEVANT PAYMENT OBLIGATION
UNDER THE RELEVANT FINANCE DOCUMENTS AND SHALL NOT TAKE ANY CREDIT RISK WITH
RESPECT TO THE AMOUNTS STANDING TO THE CREDIT OF THE TRUST ACCOUNT.


 


(D)                          PROMPTLY UPON THE APPOINTMENT OF A SUCCESSOR
FACILITY AGENT IN ACCORDANCE WITH CLAUSE 30.11 (RESIGNATION), EACH PARTY WHICH
HAS MADE A PAYMENT TO A TRUST ACCOUNT IN ACCORDANCE WITH THIS CLAUSE 33.4 SHALL
GIVE ALL REQUISITE INSTRUCTIONS TO THE BANK WITH WHOM THE TRUST ACCOUNT IS HELD
TO TRANSFER THE AMOUNT (TOGETHER WITH ANY ACCRUED INTEREST) TO THE SUCCESSOR
FACILITY AGENT FOR DISTRIBUTION IN ACCORDANCE WITH THIS AGREEMENT.


 


33.5                             PARTIAL PAYMENTS


 

If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by the Parent or any Obligor under the Relevant
Finance Documents, the Facility Agent shall, unless otherwise instructed by an
Instructing Group, apply that payment towards the obligations of that Obligor
under the Relevant Finance Documents in the following order:

 


(A)                           FIRST, IN PAYMENT IN OR TOWARDS PAYMENT PRO RATA
OF ANY UNPAID FEES, COSTS AND EXPENSES INCURRED BY THE FACILITY AGENT, THE
SECURITY TRUSTEE AND EACH L/C BANK UNDER THE RELEVANT FINANCE DOCUMENTS;

 

182

--------------------------------------------------------------------------------


 


(B)                          SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY
ACCRUED INTEREST OR COMMISSION DUE BUT UNPAID UNDER ANY RELEVANT FINANCE
DOCUMENT;


 


(C)                           THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY
PRINCIPAL DUE BUT UNPAID UNDER ANY RELEVANT FINANCE DOCUMENT; AND


 


(D)                          FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY
OTHER SUM DUE BUT UNPAID UNDER THE RELEVANT FINANCE DOCUMENTS,


 

and such application shall override any appropriation made by an Obligor.

 


33.6                             INDEMNITY


 

Where a sum is to be paid under the Relevant Finance Documents to the Facility
Agent for the account of another person, the Facility Agent shall not be obliged
to make the same available to that other person (or to enter into or perform any
exchange contract in connection therewith) until it has been able to establish
to its satisfaction that it has actually received such sum, but if it does so
and it proves to be the case that it had not actually received such sum, then
the person to whom such sum (or the proceeds of such exchange contract) was (or
were) so made available shall on request refund the same to the Facility Agent
together with an amount sufficient to indemnify and hold harmless the Facility
Agent from and against any cost or loss it may have suffered or incurred by
reason of its having paid out such sum (or the proceeds of such exchange
contract) prior to its having received such sum.  This indemnity shall only
apply to the Obligors with effect from the Original Execution Date.

 


33.7                             NOTIFICATION OF PAYMENT


 

Without prejudice to the liability of each party to this Agreement to pay each
amount owing by it under this Agreement on the due date therefor, whenever a
payment is expected to be made by any of the Relevant Finance Parties, the
Facility Agent shall give notice prior to the expected date for such payment,
notify all such Relevant Finance Parties of the amount, currency and timing of
such payment.

 


33.8                             DISRUPTION TO PAYMENT SYSTEMS


 

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Company that a
Disruption Event has occurred:

 


(A)                           THE FACILITY AGENT MAY, AND SHALL IF REQUESTED TO
DO SO BY THE COMPANY, CONSULT WITH THE COMPANY WITH A VIEW TO AGREEING WITH THE
COMPANY SUCH CHANGES TO THE OPERATION OR ADMINISTRATION OF THE FACILITIES AS THE
FACILITY AGENT MAY DEEM REASONABLY NECESSARY IN THE CIRCUMSTANCES;


 


(B)                          THE FACILITY AGENT SHALL NOT BE OBLIGED TO CONSULT
WITH THE COMPANY IN RELATION TO ANY CHANGES MENTIONED IN PARAGRAPH (A) ABOVE IF,
IN ITS OPINION, IT IS NOT PRACTICABLE TO DO SO IN THE CIRCUMSTANCES AND, IN ANY
EVENT, SHALL HAVE NO OBLIGATION TO AGREE TO SUCH CHANGES;


 


(C)                           THE FACILITY AGENT MAY CONSULT WITH THE RELEVANT
FINANCE PARTIES IN RELATION TO ANY CHANGES MENTIONED IN PARAGRAPH (A) ABOVE BUT
SHALL NOT BE OBLIGED TO DO SO IF, IN ITS OPINION, IT IS NOT PRACTICABLE TO DO SO
IN THE CIRCUMSTANCES;


 


(D)                          ANY SUCH CHANGES AGREED UPON BY THE FACILITY AGENT
AND THE COMPANY SHALL (WHETHER OR NOT IT IS FINALLY DETERMINED THAT A DISRUPTION
EVENT HAS OCCURRED) BE BINDING UPON THE RELEVANT FINANCE PARTIES AS AN AMENDMENT
TO (OR, AS THE CASE MAY BE, WAIVER OF)

 

183

--------------------------------------------------------------------------------


 


THE TERMS OF THE RELEVANT FINANCE DOCUMENTS NOTWITHSTANDING THE PROVISIONS OF
CLAUSE 44 (AMENDMENTS);


 


(E)                           THE FACILITY AGENT SHALL NOT BE LIABLE FOR ANY
DAMAGES, COSTS OR LOSSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION FOR
NEGLIGENCE, GROSS NEGLIGENCE OR ANY OTHER CATEGORY OF LIABILITY WHATSOEVER BUT
NOT INCLUDING ANY CLAIM BASED ON THE FRAUD OF THE FACILITY AGENT) ARISING AS A
RESULT OF ITS TAKING, OR FAILING TO TAKE, ANY ACTIONS PURSUANT TO OR IN
CONNECTION WITH THIS CLAUSE 33.8; AND


 


(F)                             THE FACILITY AGENT SHALL NOTIFY THE RELEVANT
FINANCE PARTIES OF ALL CHANGES AGREED PURSUANT TO PARAGRAPH (D) ABOVE.


 


33.9                             BUSINESS DAYS


 


(A)                           ANY PAYMENT WHICH IS DUE TO BE MADE ON A DAY THAT
IS NOT A BUSINESS DAY SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY
IN THE SAME CALENDAR MONTH (IF THERE IS ONE) OR THE IMMEDIATELY PRECEDING
BUSINESS DAY (IF THERE IS NOT).


 


(B)                          DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF
ANY PRINCIPAL OR AN UNPAID SUM UNDER THIS AGREEMENT, INTEREST IS PAYABLE ON SUCH
AMOUNT AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


34.                                   SET-OFF


 


34.1                             RIGHT TO SET-OFF


 


(A)                           A RELEVANT FINANCE PARTY MAY SET OFF ANY MATURED
OBLIGATION DUE FROM AN OBLIGOR UNDER THE RELEVANT FINANCE DOCUMENTS (TO THE
EXTENT BENEFICIALLY OWNED BY THAT RELEVANT FINANCE PARTY) AGAINST ANY MATURED
OBLIGATION OWED BY THAT RELEVANT FINANCE PARTY TO THAT OBLIGOR, REGARDLESS OF
THE PLACE OF PAYMENT, BOOKING BRANCH OR CURRENCY OF EITHER OBLIGATION. IF THE
OBLIGATIONS ARE IN DIFFERENT CURRENCIES, THE RELEVANT FINANCE PARTY MAY CONVERT
EITHER OBLIGATION AT A MARKET RATE OF EXCHANGE IN ITS USUAL COURSE OF BUSINESS
FOR THE PURPOSE OF THE SET-OFF.


 


(B)                          ANY CREDIT BALANCES TAKEN INTO ACCOUNT BY AN
ANCILLARY FACILITY LENDER WHEN OPERATING A NET LIMIT IN RESPECT OF ANY OVERDRAFT
UNDER AN ANCILLARY FACILITY SHALL ON ENFORCEMENT OF THE RELEVANT FINANCE
DOCUMENTS BE APPLIED FIRST IN THE REDUCTION OF THE OVERDRAFT PROVIDED UNDER THAT
ANCILLARY FACILITY IN ACCORDANCE WITH ITS TERMS.


 


34.2                             NO OBLIGATION


 

No Lender shall be obliged to exercise any right given to it by Clause 34.1
(Right to Set-off).

 


35.                                   SHARING AMONG THE RELEVANT FINANCE PARTIES


 


35.1                             PAYMENTS TO RELEVANT FINANCE PARTIES


 

If a Relevant Finance Party (a “Recovering Relevant Finance Party”) receives or
recovers any amount from the Parent or any Obligor other than in accordance with
Clause 33 (Payments) and applies that amount to a payment due under the Relevant
Finance Documents then:

 


(A)                           THE RECOVERING RELEVANT FINANCE PARTY SHALL,
WITHIN 3 BUSINESS DAYS, NOTIFY DETAILS OF THE RECEIPT OR RECOVERY TO THE
FACILITY AGENT;


 


(B)                          THE FACILITY AGENT SHALL DETERMINE WHETHER THE
RECEIPT OR RECOVERY IS IN EXCESS OF THE AMOUNT THE RECOVERING RELEVANT FINANCE
PARTY WOULD HAVE BEEN PAID HAD THE RECEIPT

 

184

--------------------------------------------------------------------------------


 


OR RECOVERY BEEN RECEIVED OR MADE BY THE FACILITY AGENT AND DISTRIBUTED IN
ACCORDANCE WITH CLAUSE 33.5 (PARTIAL PAYMENTS), WITHOUT TAKING ACCOUNT OF ANY
TAX WHICH WOULD BE IMPOSED ON THE FACILITY AGENT IN RELATION TO THE RECEIPT,
RECOVERY OR DISTRIBUTION; AND


 


(C)                           THE RECOVERING RELEVANT FINANCE PARTY SHALL,
WITHIN 3 BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT, PAY TO THE FACILITY
AGENT AN AMOUNT (THE “SHARING PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS
ANY AMOUNT WHICH THE FACILITY AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING
RELEVANT FINANCE PARTY AS ITS SHARE OF ANY PAYMENT TO BE MADE, IN ACCORDANCE
WITH CLAUSE 33.5 (PARTIAL PAYMENTS).


 


35.2                             REDISTRIBUTION OF PAYMENTS


 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Parent or the relevant Obligor and shall distribute it between the Relevant
Finance Parties (other than the Recovering Relevant Finance Party) in accordance
with Clause 33.5 (Partial Payments).

 


35.3                             RECOVERING RELEVANT FINANCE PARTY’S RIGHTS


 

On a distribution by the Facility Agent under Clause 35.2 (Redistribution of
Payments), of a payment received by a Recovering Relevant Finance Party from an
Obligor, as between the relevant Obligor and the Recovering Relevant Finance
Party, an amount of the sum recovered equal to the Sharing Payment will be
treated as not having been paid by that Obligor.

 


35.4                             REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering
Relevant Finance Party becomes repayable and is repaid by that Recovering
Relevant Finance Party, then:

 


(A)                           EACH RELEVANT FINANCE PARTY WHICH HAS RECEIVED A
SHARE OF THE RELEVANT SHARING PAYMENT PURSUANT TO CLAUSE 35.2 (REDISTRIBUTION OF
PAYMENTS) SHALL, UPON THE REQUEST OF THE FACILITY AGENT, PAY TO THE FACILITY
AGENT FOR ACCOUNT OF THAT RECOVERING RELEVANT FINANCE PARTY AN AMOUNT EQUAL TO
ITS SHARE OF THE SHARING PAYMENT (TOGETHER WITH AN AMOUNT AS IS NECESSARY TO
REIMBURSE THAT RECOVERING RELEVANT FINANCE PARTY FOR ITS SHARE OF ANY INTEREST
ON THE SHARING PAYMENT WHICH THAT RECOVERING RELEVANT FINANCE PARTY IS REQUIRED
TO PAY); AND


 


(B)                          THAT RECOVERING RELEVANT FINANCE PARTY’S RIGHTS OF
SUBROGATION IN RESPECT OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE PARENT OR
THE RELEVANT OBLIGOR WILL BE LIABLE TO THE REIMBURSING RELEVANT FINANCE PARTY
FOR THE AMOUNT SO REIMBURSED.


 


35.5                             EXCEPTIONS


 


(A)                           THIS CLAUSE 35 SHALL NOT APPLY TO THE EXTENT THAT
THE RECOVERING RELEVANT FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT
PURSUANT TO THIS CLAUSE, HAVE A VALID AND ENFORCEABLE CLAIM AGAINST THE PARENT
OR THE RELEVANT OBLIGOR.


 


(B)                          A RECOVERING RELEVANT FINANCE PARTY IS NOT OBLIGED
TO SHARE WITH ANY OTHER RELEVANT FINANCE PARTY UNDER THIS CLAUSE 35, ANY AMOUNT
WHICH THE RECOVERING RELEVANT FINANCE PARTY HAS RECEIVED OR RECOVERED AS A
RESULT OF TAKING LEGAL OR ARBITRATION PROCEEDINGS, IF:


 

(I)                              IT NOTIFIED SUCH OTHER RELEVANT FINANCE PARTY
OF THE LEGAL OR ARBITRATION PROCEEDINGS; AND

 

185

--------------------------------------------------------------------------------


 

(II)                           SUCH OTHER RELEVANT FINANCE PARTY HAD AN
OPPORTUNITY TO PARTICIPATE IN THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT
DO SO AS SOON AS REASONABLY PRACTICABLE HAVING RECEIVED NOTICE OF IT OR DID NOT
TAKE SEPARATE LEGAL OR ARBITRATION PROCEEDINGS.

 


35.6                             ANCILLARY FACILITY LENDERS


 


(A)                           THIS CLAUSE 35 SHALL NOT APPLY TO ANY RECEIPT OR
RECOVERY BY A LENDER IN ITS CAPACITY AS AN ANCILLARY FACILITY LENDER AT ANY TIME
PRIOR TO SERVICE OF NOTICE UNDER CLAUSE 27.17 (ACCELERATION).


 


(B)                          FOLLOWING SERVICE OF NOTICE UNDER CLAUSE 27.17
(ACCELERATION), THIS CLAUSE 35 SHALL APPLY TO ALL RECEIPTS OR RECOVERIES BY
ANCILLARY FACILITY LENDERS EXCEPT TO THE EXTENT THAT THE RECEIPT OR RECOVERY
REPRESENTS A REDUCTION FROM THE DESIGNATED GROSS AMOUNT FOR AN ANCILLARY
FACILITY TO ITS DESIGNATED NET AMOUNT.


 


36.                                   CALCULATIONS AND ACCOUNTS


 


36.1                             DAY COUNT CONVENTION


 

Interest and commitment commission shall accrue from day to day and shall be
calculated on the basis of a year of 365 days (in the case of amounts
denominated in Sterling) or 360 days (in the case of amounts denominated in any
other currency) (as appropriate or, in any case where market practice differs,
in accordance with market practice) and the actual number of days elapsed and
any Tax Deductions required to be made from any payment of interest shall be
computed and paid accordingly.

 


36.2                             REDUCTIONS


 

Any repayment of any Advance denominated in an Optional Currency shall reduce
the amount of such Advance by the amount of such Optional Currency repaid and
shall reduce the Sterling Amount of such Advance proportionately.

 


36.3                             REFERENCE BANKS


 

Save as otherwise provided in this Agreement, on any occasion a Reference Bank,
Alternative Reference Bank or Lender fails to supply the Facility Agent with an
interest rate quotation required of it under the foregoing provisions of this
Agreement, the rate for which such quotation was required shall be determined
from those quotations which are supplied to the Facility Agent.

 


36.4                             MAINTAIN ACCOUNTS


 

Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 


36.5                             CONTROL ACCOUNTS


 

The Facility Agent shall maintain on its books a control account or accounts in
which shall be recorded:

 


(A)                           THE AMOUNT AND THE STERLING AMOUNT OF ANY ADVANCE
OR UNPAID SUM AND THE FACE AMOUNT AND THE STERLING AMOUNT OF ANY DOCUMENTARY
CREDIT, AND EACH LENDER’S SHARE IN IT;


 


(B)                          THE STERLING AMOUNT OF THE ANCILLARY FACILITY
COMMITMENT (IF ANY) OF EACH LENDER;

 

186

--------------------------------------------------------------------------------


 


(C)                           THE AMOUNT OF ALL PRINCIPAL, INTEREST AND OTHER
SUMS DUE OR TO BECOME DUE FROM EACH OF THE OBLIGORS TO ANY OF THE LENDERS UNDER
THE RELEVANT FINANCE DOCUMENTS AND EACH LENDER’S SHARE IN IT; AND


 


(D)                          THE AMOUNT OF ANY SUM RECEIVED OR RECOVERED BY THE
FACILITY AGENT UNDER THIS AGREEMENT AND EACH LENDER’S SHARE IN IT.


 


36.6                             PRIMA FACIE EVIDENCE


 

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to Clause 36.4
(Maintain Accounts) and Clause 36.5 (Control Accounts) shall, in the absence of
manifest error, be prima facie evidence of the existence and amounts of the
specified obligations of the Obligors.

 


36.7                             CERTIFICATE OF RELEVANT FINANCE PARTY


 

A certificate of a Relevant Finance Party as to the amount for the time being
required to indemnify it against any Tax Liability pursuant to Clause 17.3 (Tax
Indemnity) or any Increased Cost pursuant to Clause 18.1 (Increased Costs)
shall, in the absence of manifest error, be prima facie evidence of the
existence and amounts of the specified obligations of the Borrowers.

 


36.8                             CERTIFICATE OF THE FACILITY AGENT


 

A certificate of the Facility Agent as to the amount at any time due from any
Borrower under this Agreement (or the amount which, but for any of the
obligations of any Borrower under this Agreement being or becoming void,
unenforceable or ineffective, at any time, would have been due from such
Borrower under this Agreement) shall, in the absence of manifest error, be prima
facie evidence for the purposes of Clause 29 (Guarantee and Indemnity).

 


36.9                             CERTIFICATE OF L/C BANK


 

A certificate of an L/C Bank as to the amount paid out or at any time due in
respect of a Documentary Credit shall, absent manifest error, be prima facie
evidence of the payment of such amounts or (as the case may be) of the amounts
outstanding in any legal action or proceedings arising in connection therewith.

 


37.                                   ASSIGNMENTS AND TRANSFERS


 


37.1                               THE PROVISIONS OF THIS CLAUSE 37 SHALL BE
SUBJECT TO THE PROVISIONS OF CLAUSE 38 (DEBT PURCHASE TRANSACTIONS).


 


37.2                             SUCCESSORS AND ASSIGNEES


 

This Agreement shall be binding upon and enure to the benefit of each party to
this Agreement and its or any subsequent successors, permitted assignees and
transferees.

 


37.3                             RESIGNATION OF A BORROWER


 


(A)                           WITH THE PRIOR CONSENT OF AN INSTRUCTING GROUP,
THE COMPANY MAY REQUEST THAT A BORROWER CEASES TO BE A BORROWER BY DELIVERING TO
THE FACILITY AGENT A RESIGNATION LETTER.


 


(B)                          THE FACILITY AGENT SHALL ACCEPT A RESIGNATION
LETTER AND NOTIFY THE COMPANY AND THE OTHER RELEVANT FINANCE PARTIES OF ITS
ACCEPTANCE IF:

 

187

--------------------------------------------------------------------------------


 

(I)                              THE COMPANY HAS CONFIRMED THAT NO EVENT OF
DEFAULT IS CONTINUING OR WOULD RESULT FROM THE ACCEPTANCE OF THE RESIGNATION
LETTER;

 

(II)                           THE BORROWER IS UNDER NO ACTUAL OR CONTINGENT
OBLIGATIONS AS A BORROWER UNDER ANY RELEVANT FINANCE DOCUMENTS; AND

 

(III)                      WHERE THE BORROWER IS ALSO A GUARANTOR, ITS
OBLIGATIONS IN ITS CAPACITY AS GUARANTOR CONTINUE TO BE LEGAL, VALID, BINDING
AND ENFORCEABLE AND IN FULL FORCE AND EFFECT (SUBJECT TO THE RESERVATIONS) AND
THE AMOUNT GUARANTEED BY IT AS A GUARANTOR IS NOT DECREASED, SUBJECT TO
CLAUSE 44.5 (RELEASE OF GUARANTEES AND SECURITY).

 


(C)                           UPON NOTIFICATION BY THE FACILITY AGENT TO THE
COMPANY OF ITS ACCEPTANCE OF THE RESIGNATION OF A BORROWER, THAT COMPANY SHALL
CEASE TO BE A BORROWER AND SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THE
RELEVANT FINANCE DOCUMENTS AS A BORROWER.


 


(D)                          THE FACILITY AGENT MAY, AT THE COST AND EXPENSE OF
THE COMPANY, REQUIRE A LEGAL OPINION FROM COUNSEL CONFIRMED THE MATTERS SET OUT
IN PARAGRAPH (B)(III) ABOVE AND THE FACILITY AGENT SHALL BE UNDER NO OBLIGATION
TO ACCEPT A RESIGNATION LETTER UNTIL IT HAS OBTAINED SUCH OPINION IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT.


 


37.4                             ASSIGNMENT OR TRANSFERS BY OBLIGORS


 

None of the rights, benefits and obligations of the Parent or an Obligor under
this Agreement shall be capable of being assigned or transferred and the Parent
and each Obligor undertakes not to seek to assign or transfer any of its rights,
benefits and obligations under this Agreement.

 


37.5                             ASSIGNMENTS OR TRANSFERS BY LENDERS


 


(A)                           ANY LENDER MAY, AT ANY TIME, ASSIGN ALL OR ANY OF
ITS RIGHTS AND BENEFITS UNDER THE RELEVANT FINANCE DOCUMENTS IN ACCORDANCE WITH
CLAUSE 37.6 (ASSIGNMENTS) OR TRANSFER ALL OR ANY OF ITS RIGHTS, BENEFITS AND
OBLIGATIONS UNDER THE RELEVANT FINANCE DOCUMENTS TO ANOTHER BANK OR FINANCIAL
INSTITUTION OR TO A TRUST, FUND OR OTHER ENTITY WHICH IS REGULARLY ENGAGED IN OR
ESTABLISHED FOR THE PURPOSE OF MAKING, PURCHASING OR INVESTING IN LOANS,
SECURITIES OR OTHER FINANCIAL ASSETS (A “NEW LENDER”) IN ACCORDANCE WITH
CLAUSE 37.7 (TRANSFER DEED) PROVIDED THAT:


 

(I)                              THE PRIOR CONSENT OF THE COMPANY IS RECEIVED IN
RESPECT OF ANY ASSIGNMENT OR TRANSFER, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD, PROVIDED THAT:

 

(A)                     SUCH CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF NOT
DECLINED IN WRITING WITHIN 10 BUSINESS DAYS OF A WRITTEN REQUEST BY ANY LENDER
TO THE COMPANY;

 

(B)                       NO CONSENT SHALL BE REQUIRED IN THE CASE OF ANY
ASSIGNMENT OR TRANSFER BY A LENDER TO ITS AFFILIATE (OR IN THE CASE OF ANY
LENDER WHICH CONSTITUTES A FUND ADVISED AND/OR MANAGED BY A COMMON ENTITY OR AN
AFFILIATE THEREOF, TO ANY OTHER FUND MANAGED BY SUCH COMMON ENTITY OR AFFILIATE)
WHICH IS A QUALIFYING UK LENDER; AND

 

(C)                       NO CONSENT SHALL BE REQUIRED IN THE CASE OF ANY
ASSIGNMENT OR TRANSFER TO ANY NEW LENDER AT ANY TIME AFTER THE OCCURRENCE OF A
MAJOR EVENT OF DEFAULT WHICH IS CONTINUING; AND

 

188

--------------------------------------------------------------------------------


 

(II)                           THE NEW LENDER MAKES ONE OF THE REPRESENTATIONS
SET OUT IN PARAGRAPH 8 OF THE TRANSFER DEED AND PROVIDES THE COMPANY WITH THE
INFORMATION REQUIRED UNDER PARAGRAPH 9 OF THE TRANSFER DEED.

 


(B)                          NO LENDER SHALL BE ENTITLED TO:


 

(I)                              EFFECT ANY ASSIGNMENT OR TRANSFER:

 

(A)                     IN RESPECT OF ANY PORTION OF ITS COMMITMENT AND/OR
OUTSTANDINGS UNDER ANY INDIVIDUAL FACILITY IN AN AMOUNT OF LESS THAN £1,000,000,
$1,000,000 OR €1,000,000 (IN THE CASE OF PARTICIPATIONS IN ADVANCES DENOMINATED
IN STERLING, DOLLARS OR EURO RESPECTIVELY) (OR ITS EQUIVALENT AS AT THE DATE OF
SUCH ASSIGNMENT OR TRANSFER);

 

(B)                       WHICH WOULD RESULT IN IT OR THE PROPOSED ASSIGNEE OR
TRANSFEREE HOLDING AN AGGREGATE PARTICIPATION OF MORE THAN ZERO BUT LESS THAN
£5,000,000 (OR ITS EQUIVALENT AS AT THE DATE OF SUCH ASSIGNMENT OR TRANSFER) IN
THE FACILITIES, SAVE THAT AN ASSIGNMENT OR TRANSFER MAY BE MADE TO OR BY A
TRUST, FUND OR OTHER NON-BANK ENTITY WHICH CUSTOMARILY PARTICIPATES IN THE
INSTITUTIONAL MARKET WHICH WOULD RESULT IN SUCH ENTITY HOLDING AN AGGREGATE
PARTICIPATION OF AT LEAST £1,000,000, $1,000,000 OR €1,000,000 (IN THE CASE OF
PARTICIPATIONS IN ADVANCES DENOMINATED IN STERLING, DOLLARS OR EURO
RESPECTIVELY) IN THE FACILITIES; OR

 

(C)                       IN RELATION TO ITS PARTICIPATION IN THE REVOLVING
FACILITY OTHER THAN TO THE EXTENT SUCH TRANSFERS AND ASSIGNMENTS ARE ON A PRO
RATA BASIS AS BETWEEN THE RELEVANT LENDER’S COMMITMENT UNDER AND PARTICIPATION
IN OUTSTANDINGS UNDER THE REVOLVING FACILITY;

 

(II)                           IN RELATION TO ANY SUB-PARTICIPATION OF ITS
RIGHTS AND OBLIGATIONS UNDER THE FACILITIES, RELINQUISH SOME OR ALL OF ITS
VOTING RIGHTS IN RESPECT OF THE FACILITIES TO ANY PERSON IN RESPECT OF ANY SUCH
SUB-PARTICIPATION OTHER THAN VOTING RIGHTS IN RESPECT OF THE MATTERS REFERRED TO
IN PARAGRAPHS (B), (C), (D) OR (E) OF CLAUSE 44.2 (CONSENTS); OR

 

(III)                        EFFECT ANY ASSIGNMENT OR TRANSFER OF ANY FACILITY
TO A PERSON WHO IS NOT A QUALIFYING UK LENDER.

 


(C)                           FOR THE PURPOSES OF SATISFYING THE MINIMUM HOLD
REQUIREMENT SET OUT IN PARAGRAPH (B)(I) ABOVE, ANY PARTICIPATIONS HELD BY FUNDS
ADVISED AND/OR MANAGED BY A COMMON ENTITY OR AN AFFILIATE THEREOF MAY BE
AGGREGATED.


 


(D)                          NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE CONSENT OF EACH L/C BANK SHALL BE REQUIRED (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED) FOR ANY ASSIGNMENT OR TRANSFER OF ANY
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THE REVOLVING FACILITY PROVIDED THAT IN
RELATION TO ANY ASSIGNMENT OR TRANSFER REQUIRED BY THE COMPANY UNDER CLAUSE 10.4
(RIGHT OF REPAYMENT AND CANCELLATION IN RELATION TO A SINGLE LENDER) OR
CLAUSE 44.9 (REPLACEMENT OF LENDERS), AN L/C BANK MAY NOT WITHHOLD SUCH CONSENT
UNLESS, ACTING REASONABLY, THE REASON FOR SO DOING RELATES TO THE
CREDITWORTHINESS OF THE PROPOSED NEW LENDER.


 


(E)                           NOTWITHSTANDING ANY OTHER PROVISION OF THIS
CLAUSE 37.5, NO ASSIGNMENT OR TRANSFER SHALL BE PERMITTED TO SETTLE OR OTHERWISE
BECOME EFFECTIVE WITHIN THE PERIOD OF FIVE BUSINESS DAYS PRIOR TO (I) THE END OF
ANY INTEREST PERIOD OR (II) ANY REPAYMENT DATE.

 

189

--------------------------------------------------------------------------------



 


(F)                             EACH NEW LENDER, BY EXECUTING THE RELEVANT
TRANSFER DEED, CONFIRMS, FOR THE AVOIDANCE OF DOUBT, THAT THE FACILITY AGENT HAS
AUTHORITY TO EXECUTE ON ITS BEHALF ANY AMENDMENT OR WAIVER THAT HAS BEEN
APPROVED BY OR ON BEHALF OF THE REQUISITE LENDER OR LENDERS IN ACCORDANCE WITH
THIS AGREEMENT ON OR PRIOR TO THE DATE ON WHICH THE TRANSFER OR ASSIGNMENT
BECOMES EFFECTIVE IN ACCORDANCE WITH THIS AGREEMENT AND THAT IT IS BOUND BY THAT
DECISION TO THE SAME EXTENT AS THE TRANSFERRING LENDER WOULD HAVE BEEN HAD IT
REMAINED A LENDER.


 


37.6                             ASSIGNMENTS


 

(a)                                      If any Lender wishes to assign all or
any of its rights and benefits under the Relevant Finance Documents, unless and
until the relevant assignee has agreed with the other Relevant Finance Parties
that it shall be under the same obligations towards each of them as it would
have been under if it had been an original party to the Relevant Finance
Documents as a Lender, such assignment shall not become effective and the other
Relevant Finance Parties shall not be obliged to recognise such assignee as
having the rights against each of them which it would have had if it had been
such a party to this Agreement.

 

(b)                                     Without limiting any right or discretion
of the Facility Agent under the Relevant Finance Documents, the Facility Agent
may in its discretion stop processing assignments or transfers under this Clause
37 when a notice of prepayment has been received by it under this Agreement, for
a period of five Business Days prior to the date the prepayment is required or
expected to be made.

 


37.7                             TRANSFER DEED


 


(A)                           IF ANY LENDER WISHES TO TRANSFER ALL OR ANY OF ITS
RIGHTS, BENEFITS AND/OR OBLIGATIONS UNDER THE RELEVANT FINANCE DOCUMENTS, SUCH
TRANSFER MAY BE EFFECTED BY NOVATION THROUGH THE DELIVERY TO THE FACILITY AGENT
OF A DULY COMPLETED AND DULY EXECUTED TRANSFER DEED.


 


(B)                          THE FACILITY AGENT SHALL ONLY BE OBLIGED TO EXECUTE
A TRANSFER DEED DELIVERED TO IT PURSUANT TO PARAGRAPH (A) ABOVE, UPON ITS
SATISFACTION WITH THE RESULTS OF ALL “KNOW YOUR CLIENT” OR OTHER APPLICABLE
ANTI-MONEY LAUNDERING CHECKS RELATING TO THE IDENTITY OF ANY PERSON THAT IT IS
REQUIRED TO CARRY OUT IN RELATION TO SUCH NEW LENDER.


 


(C)                           UPON ITS EXECUTION OF THE TRANSFER DEED PURSUANT
TO PARAGRAPH (B) ABOVE ON THE LATER OF THE TRANSFER DATE SPECIFIED IN SUCH
TRANSFER DEED AND THE FIFTH BUSINESS DAY AFTER (OR SUCH EARLIER BUSINESS DAY
ENDORSED BY THE FACILITY AGENT ON SUCH TRANSFER DEED FALLING ON OR AFTER) THE
DATE OF EXECUTION OF SUCH TRANSFER DEED BY THE FACILITY AGENT:


 

(I)                              TO THE EXTENT THAT IN SUCH TRANSFER DEED THE
LENDER PARTY TO IT SEEKS TO TRANSFER ITS RIGHTS, BENEFITS AND OBLIGATIONS UNDER
THE RELEVANT FINANCE DOCUMENTS, THE ULTIMATE PARENT, THE PARENT, EACH OF THE
OBLIGORS AND SUCH LENDER SHALL BE RELEASED FROM FURTHER OBLIGATIONS TOWARDS ONE
ANOTHER UNDER THE RELEVANT FINANCE DOCUMENTS TO THAT EXTENT AND THEIR RESPECTIVE
RIGHTS AGAINST ONE ANOTHER SHALL BE CANCELLED TO THAT EXTENT (SUCH RIGHTS AND
OBLIGATIONS BEING REFERRED TO IN THIS CLAUSE 37.7 AS “DISCHARGED RIGHTS AND
OBLIGATIONS”);

 

(II)                           THE ULTIMATE PARENT, THE PARENT, EACH OF THE
OBLIGORS AND THE NEW LENDER PARTY TO IT SHALL ASSUME OBLIGATIONS TOWARDS ONE
ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH DIFFER FROM THE
DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS THE ULTIMATE PARENT, THE
PARENT, SUCH OBLIGOR AND SUCH NEW LENDER HAVE ASSUMED AND/OR ACQUIRED THE SAME
IN PLACE OF THE ULTIMATE PARENT, THE PARENT, SUCH OBLIGOR AND SUCH LENDER;

 

190

--------------------------------------------------------------------------------


 

(III)                        THE OTHER RELEVANT FINANCE PARTIES AND THE NEW
LENDER SHALL ACQUIRE THE SAME RIGHTS AND BENEFITS AND ASSUME THE SAME
OBLIGATIONS BETWEEN THEMSELVES AS THEY WOULD HAVE ACQUIRED AND ASSUMED HAD SUCH
NEW LENDER BEEN AN ORIGINAL PARTY TO THE RELEVANT FINANCE DOCUMENTS AS A LENDER
WITH THE RIGHTS, BENEFITS AND OBLIGATIONS ACQUIRED OR ASSUMED BY IT AS A RESULT
OF SUCH TRANSFER AND TO THAT EXTENT THE FACILITY AGENT, THE ARRANGER, THE
SECURITY TRUSTEE, EACH L/C BANK AND ANY RELEVANT ANCILLARY FACILITY LENDER AND
THE LENDER WHICH HAS TRANSFERRED ITS RIGHTS, BENEFITS AND OBLIGATIONS SHALL EACH
BE RELEASED FROM FURTHER OBLIGATIONS TO EACH OTHER UNDER THE RELEVANT FINANCE
DOCUMENTS; AND

 

(IV)                       ALL PAYMENTS DUE HEREUNDER FROM THE PARENT OR ANY
OBLIGOR SHALL BE DUE AND PAYABLE TO SUCH NEW LENDER AND NOT TO THE TRANSFERRING
LENDER; AND

 


(D)                          SUCH NEW LENDER SHALL BECOME A PARTY TO THIS
AGREEMENT AS A LENDER.


 


37.8                             LIMITATION OF RESPONSIBILITY OF TRANSFEROR


 


(A)                           UNLESS EXPRESSLY AGREED TO THE CONTRARY, A LENDER
WHICH ASSIGNS OR TRANSFERS ITS RIGHTS AND/OR OBLIGATIONS UNDER ANY RELEVANT
FINANCE DOCUMENT (A “TRANSFEROR”) MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY TO A NEW LENDER FOR:


 

(I)                              THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY
OR ENFORCEABILITY OF THE RELEVANT FINANCE DOCUMENTS, THE SECURITY OR ANY OTHER
DOCUMENTS;

 

(II)                           THE FINANCIAL CONDITION OF ANY OBLIGOR;

 

(III)                        THE PERFORMANCE AND OBSERVANCE BY ANY OBLIGOR OR
ANY OTHER MEMBER OF THE GROUP OF ITS OBLIGATIONS UNDER THE RELEVANT FINANCE
DOCUMENTS OR ANY OTHER DOCUMENT; OR

 

(IV)                       THE ACCURACY OF ANY STATEMENTS (WHETHER WRITTEN OR
ORAL) MADE IN OR IN CONNECTION WITH ANY RELEVANT FINANCE DOCUMENT OR ANY OTHER
DOCUMENT,

 

and any representations or warranties implied by law are excluded.

 


(B)                          EACH NEW LENDER CONFIRMS TO THE TRANSFEROR AND THE
OTHER RELEVANT FINANCE PARTIES THAT IT:


 

(I)                              HAS MADE (AND SHALL CONTINUE TO MAKE) ITS OWN
INDEPENDENT INVESTIGATION AND ASSESSMENT OF THE FINANCIAL CONDITION AND AFFAIRS
OF EACH OBLIGOR AND ITS RELATED ENTITIES IN CONNECTION WITH ITS PARTICIPATION IN
THIS AGREEMENT AND HAS NOT RELIED EXCLUSIVELY ON ANY INFORMATION PROVIDED TO IT
BY THE TRANSFEROR OR ANY OTHER RELEVANT FINANCE PARTY IN CONNECTION WITH ANY
RELEVANT FINANCE DOCUMENT OR THE SECURITY; AND

 

(II)                           WILL CONTINUE TO MAKE ITS OWN INDEPENDENT
APPRAISAL OF THE CREDITWORTHINESS OF EACH OBLIGOR AND ITS RELATED ENTITIES
WHILST ANY AMOUNT IS OR MAY BE OUTSTANDING UNDER THE RELEVANT FINANCE DOCUMENTS
OR ANY COMMITMENT IS IN FORCE.

 


(C)                           NOTHING IN ANY RELEVANT FINANCE DOCUMENT OBLIGES A
TRANSFEROR TO:


 

(I)                              ACCEPT A RE-TRANSFER OR RE-ASSIGNMENT FROM A
NEW LENDER OF ANY OF THE RIGHTS AND OBLIGATIONS ASSIGNED OR TRANSFERRED UNDER
THIS CLAUSE 37; OR

 

191

--------------------------------------------------------------------------------


 

(II)                           SUPPORT ANY LOSSES DIRECTLY OR INDIRECTLY
INCURRED BY THE NEW LENDER BY REASON OF THE NON-PERFORMANCE BY ANY OBLIGOR OF
ITS OBLIGATIONS UNDER THE RELEVANT FINANCE DOCUMENTS OR OTHERWISE.

 


37.9                             TRANSFER FEE


 

On the date upon which a transfer takes effect pursuant to Clause 37.7 (Transfer
Deed) the New Lender in respect of such transfer shall pay to the Facility Agent
for its own account a transfer fee of £2,000.

 


37.10                       DISCLOSURE OF INFORMATION


 


(A)                           EACH OF THE FACILITY AGENT, THE SECURITY TRUSTEE,
THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, EACH L/C BANK AND ANY ANCILLARY
FACILITY LENDER AGREES TO MAINTAIN THE CONFIDENTIALITY OF ALL INFORMATION
RECEIVED FROM THE ULTIMATE PARENT OR ANY MEMBER OF THE GROUP RELATING TO THE
ULTIMATE PARENT OR ANY MEMBER OF THE GROUP OR ITS BUSINESS OTHER THAN ANY SUCH
INFORMATION THAT:


 

(I)                              IS OR BECOMES PUBLIC KNOWLEDGE OTHER THAN AS A
DIRECT RESULT OF ANY BREACH OF THIS CLAUSE 37.10;

 

(II)                           IS AVAILABLE TO THE FACILITY AGENT, THE SECURITY
TRUSTEE, THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, EACH L/C BANK OR SUCH
ANCILLARY FACILITY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO RECEIPT THEREOF
FROM THE RELEVANT MEMBER OF THE GROUP; OR

 

(III)                        IS LAWFULLY OBTAINED BY ANY OF THE FACILITY AGENT,
THE SECURITY TRUSTEE, THE BOOKRUNNERS, THE ARRANGERS, THE LENDERS, EACH L/C BANK
AND ANY ANCILLARY FACILITY LENDER AFTER THAT DATE OF RECEIPT OTHER THAN FROM A
SOURCE WHICH IS CONNECTED WITH THE GROUP AND WHICH, AS FAR AS THE RELEVANT
RECIPIENT THEREOF IS AWARE, HAS NOT BEEN OBTAINED IN VIOLATION OF, AND IS NOT
OTHERWISE SUBJECT TO, ANY OBLIGATION OF CONFIDENTIALITY.

 


(B)                          NOTWITHSTANDING PARAGRAPH (A) ABOVE ANY LENDER MAY
DISCLOSE TO ANY OF ITS AFFILIATES, TO ANY ACTUAL OR POTENTIAL ASSIGNEE OR NEW
LENDER, TO ANY PERSON WHO MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS WITH
SUCH LENDER IN RELATION TO THIS AGREEMENT OR ANY PERSON TO WHOM, AND TO THE
EXTENT THAT, INFORMATION IS REQUIRED TO BE DISCLOSED BY ANY APPLICABLE LAW, SUCH
INFORMATION ABOUT THE ULTIMATE PARENT, THE PARENT, THE OBLIGORS OR THE GROUP AS
A WHOLE AS SUCH LENDER SHALL CONSIDER APPROPRIATE (INCLUDING ANY RELEVANT
FINANCE DOCUMENT) PROVIDED THAT ANY SUCH AFFILIATE, ACTUAL OR POTENTIAL ASSIGNEE
OR NEW LENDER OR OTHER PERSON WHO MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS
IN RELATION TO THIS AGREEMENT SHALL FIRST HAVE ENTERED INTO A CONFIDENTIALITY
UNDERTAKING ON SUBSTANTIALLY THE SAME TERMS AS THIS CLAUSE 37.10.


 


37.11                       NO INCREASED OBLIGATIONS


 

If:

 


(A)                           A LENDER ASSIGNS OR TRANSFERS ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE RELEVANT FINANCE DOCUMENTS OR CHANGES ITS FACILITY OFFICE;
AND


 


(B)                          AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE
OF THE ASSIGNMENT, TRANSFER OR CHANGE OF FACILITY OFFICE, THE PARENT OR AN
OBLIGOR WOULD BE OBLIGED TO MAKE A PAYMENT TO THE ASSIGNEE, NEW LENDER OR THE
LENDER ACTING THROUGH ITS NEW FACILITY OFFICE UNDER CLAUSE 17.1 (TAX GROSS-UP),
CLAUSE 17.3 (TAX INDEMNITY) OR CLAUSE 18 (INCREASED COSTS),

 

192

--------------------------------------------------------------------------------


 

then the assignee, New Lender or the Lender acting through its new Facility
Office shall only be entitled to receive payment under those Clauses to the same
extent as the assignor, transferor or the Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred.

 


37.12                       COPY OF TRANSFER DEED OR INCREASE CONFIRMATION TO
COMPANY


 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Deed or an Increase Confirmation, send to the Company a copy
of that Transfer Deed or Increase Confirmation.

 


37.13                       SECURITY OVER LENDERS’ RIGHTS


 

In addition to the other rights provided to Lenders under this Clause 37 each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Relevant Finance
Document to secure obligations of that Lender including, without limitation:

 


(A)                           ANY CHARGE, ASSIGNMENT OR OTHER SECURITY TO SECURE
OBLIGATIONS TO A GOVERNMENT AUTHORITY, DEPARTMENT OR AGENCY INCLUDING HM
TREASURY AS WELL AS A FEDERAL RESERVE OR CENTRAL BANK; AND


 


(B)                          IN THE CASE OF ANY LENDER WHICH IS A FUND, ANY
CHARGE, ASSIGNMENT OR OTHER SECURITY GRANTED TO ANY HOLDERS (OR TRUSTEE OR
REPRESENTATIVES OF HOLDERS) OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY THAT
LENDER AS SECURITY FOR THOSE OBLIGATIONS OR SECURITIES,


 

except that no such charge, assignment or Security shall:

 

(i)                                           release a Lender from any of its
obligations under the Relevant Finance Documents or substitute the beneficiary
of the relevant charge, assignment or other Security for the Lender as a party
to any of the Relevant Finance Documents; or

 

(ii)                                        require any payments to be made by
an Obligor or grant to any person any more extensive rights than those required
to be made or granted to the relevant Lender under the Relevant Finance
Documents.

 


37.14                       PRO RATA INTEREST SETTLEMENT


 

If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Transferors and New Lenders then (in
respect of any transfer pursuant to Clause 37.7 (Transfer Deed) or any
assignment pursuant to Clause 37.6 (Assignments) the date of transfer or
assignment of which, in each case, is after the date of such notification and is
not on the last day of an Interest Period):

 


(A)                           ANY INTEREST OR FEES IN RESPECT OF THE RELEVANT
PARTICIPATION WHICH ARE EXPRESSED TO ACCRUE BY REFERENCE TO THE LAPSE OF TIME
SHALL CONTINUE TO ACCRUE IN FAVOUR OF THE TRANSFEROR UP TO BUT EXCLUDING THE
DATE OF TRANSFER (“ACCRUED AMOUNTS”) AND SHALL BECOME DUE AND PAYABLE TO THE
TRANSFEROR (WITHOUT FURTHER INTEREST ACCRUING ON THEM) ON THE LAST DAY OF THE
CURRENT INTEREST PERIOD (OR, IF THE INTEREST PERIOD IS LONGER THAN SIX MONTHS,
ON THE NEXT OF THE DATES WHICH FALLS AT SIX MONTHLY INTERVALS AFTER THE FIRST
DAY OF THAT INTEREST PERIOD); AND


 


(B)                          THE RIGHTS ASSIGNED OR TRANSFERRED BY THE
TRANSFEROR WILL NOT INCLUDE THE RIGHT TO THE ACCRUED AMOUNTS SO THAT, FOR THE
AVOIDANCE OF DOUBT:

 

193

--------------------------------------------------------------------------------


 

(I)                              WHEN THE ACCRUED AMOUNTS BECOME PAYABLE, THOSE
ACCRUED AMOUNTS WILL BE PAYABLE FOR THE ACCOUNT OF THE TRANSFEROR; AND

 

(II)                           THE AMOUNT PAYABLE TO THE NEW LENDER ON THAT DATE
WILL BE THE AMOUNT WHICH WOULD, BUT FOR THE APPLICATION OF THIS CLAUSE 37.14,
HAVE BEEN PAYABLE TO IT ON THAT DATE, BUT AFTER DEDUCTION OF THE ACCRUED
AMOUNTS.

 


37.15                       NOTIFICATION


 

The Facility Agent shall, within 10 Business Days of receiving a notice relating
to an assignment pursuant to Clause 37.6 (Assignments) or a notice from a Lender
or the giving by the Facility Agent of its consent, in each case, relating to a
change in such Lender’s Facility Office, notify the Borrowers of any such
assignment, transfer or change in Facility Office, as the case may be.

 


38.                                   DEBT PURCHASE TRANSACTIONS


 


(A)                           NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT
OR THE OTHER RELEVANT FINANCE DOCUMENTS, ANY OBLIGOR MAY PURCHASE BY WAY OF A
DEBT PURCHASE TRANSACTION, A PARTICIPATION IN ANY ADVANCE AND ANY RELATED
COMMITMENT WHERE:


 

(I)                              SUCH PURCHASE IS MADE FOR A CONSIDERATION OF
LESS THAN PAR; AND

 

(II)                           SUCH PURCHASE IS MADE AT A TIME WHEN NO EVENT OF
DEFAULT IS CONTINUING.

 

For the avoidance of doubt, no member of the Bank Group that is not an Obligor
may purchase by way of a Debt Purchase transaction, or otherwise, any
participation in any Advance or any related Commitment.

 


(B)                          NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT OR
THE OTHER RELEVANT FINANCE DOCUMENTS, IN RELATION TO ANY DEBT PURCHASE
TRANSACTION ENTERED INTO BY ANY OBLIGOR PURSUANT TO THIS CLAUSE 38:


 

(I)                              ON COMPLETION OF THE RELEVANT DEBT PURCHASE
TRANSACTION, THE PORTIONS OF THE ADVANCES TO WHICH IT RELATES MAY (AT THE OPTION
OF THE COMPANY TAKING ACCOUNT OF THE TAX IMPACT ON THE GROUP) BE EXTINGUISHED
AND, IF SO EXTINGUISHED, ANY RELATED A FACILITY REPAYMENT INSTALMENTS WILL BE
REDUCED PRO-RATA ACCORDINGLY;

 

(II)                           SUCH DEBT PURCHASE TRANSACTION AND THE RELATED
EXTINGUISHMENT REFERRED TO IN PARAGRAPH (I) ABOVE SHALL NOT CONSTITUTE A
PREPAYMENT OF THE FACILITIES;

 

(III)                        THE RELEVANT OBLIGOR SHALL BE DEEMED TO BE AN
ENTITY WHICH FULFILS THE REQUIREMENTS OF CLAUSE 37.5 (ASSIGNMENTS OR TRANSFERS
BY LENDERS) TO BE A NEW LENDER (AS DEFINED IN SUCH CLAUSE);

 

(IV)                       THE RELEVANT OBLIGOR SHALL ONLY BE PERMITTED TO
TRANSFER AN ADVANCE TO ANOTHER OBLIGOR;

 

(V)                          NO MEMBER OF THE BANK GROUP SHALL BE DEEMED TO BE
IN BREACH OF ANY PROVISION OF CLAUSE 24 (POSITIVE UNDERTAKINGS) OR CLAUSE 25
(NEGATIVE UNDERTAKINGS) SOLELY BY REASON OF SUCH DEBT PURCHASE TRANSACTION;

 

(VI)                       CLAUSE 35 (SHARING AMONG THE RELEVANT FINANCE
PARTIES) SHALL NOT BE APPLICABLE TO THE CONSIDERATION PAID UNDER SUCH DEBT
PURCHASE TRANSACTION;

 

(VII)                    ANY EXTINGUISHMENT OF ANY PART OF THE OUTSTANDINGS
SHALL NOT AFFECT ANY AMENDMENT OR WAIVER WHICH PRIOR TO SUCH EXTINGUISHMENT HAD
BEEN APPROVED

 

194

--------------------------------------------------------------------------------


 

BY OR ON BEHALF OF THE REQUISITE LENDER OR LENDERS IN ACCORDANCE WITH THIS
AGREEMENT;

 

(VIII)                 ANY FINANCIAL INDEBTEDNESS SUBJECT TO ANY DEBT PURCHASE
TRANSACTION SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF THE DEFINITIONS OF
“CONSOLIDATED TOTAL DEBT” AND “CONSOLIDATED SENIOR DEBT”;

 

(IX)                         NO PROFITS OR LOSSES RESULTING FROM DEBT PURCHASE
TRANSACTIONS SHALL BE TAKEN INTO ACCOUNT FOR THE CALCULATION OF THE CONSOLIDATED
OPERATING CASHFLOW;

 

(X)                            ANY OBLIGOR HOLDING ANY OUTSTANDINGS PURCHASED
PURSUANT TO A DEBT PURCHASE TRANSACTION SHALL NOT BE ABLE TO EXERCISE ANY
ENFORCEMENT RIGHTS IN RELATION THERETO UNDER ANY OF THE RELEVANT FINANCE
DOCUMENTS;

 

(XI)                         ANY OUTSTANDINGS PURCHASED PURSUANT TO A DEBT
PURCHASE TRANSACTION SHALL BE SUBJECT TO SECURITY IN FAVOUR OF THE LENDERS; AND

 

(XII)                      ANY OBLIGOR HOLDING ANY OUTSTANDINGS PURCHASED
PURSUANT TO A DEBT PURCHASE TRANSACTION SHALL NOT RECEIVE ANY PROCEEDS OF
(A) ANY MANDATORY OR VOLUNTARY PREPAYMENT OR (B) ANY ENFORCEMENT UNDER ANY
RELEVANT FINANCE DOCUMENT UNTIL ALL OTHER LENDERS UNDER THE APPLICABLE FACILITY
HAVE BEEN REPAID IN FULL.

 


(C)                           FOR SO LONG AS AN OBLIGOR (I) BENEFICIALLY OWNS A
COMMITMENT OR (II) HAS ENTERED INTO A SUB-PARTICIPATION AGREEMENT RELATING TO A
COMMITMENT OR OTHER AGREEMENT OR ARRANGEMENT HAVING A SUBSTANTIALLY SIMILAR
ECONOMIC EFFECT AND SUCH AGREEMENT OR ARRANGEMENT HAS NOT BEEN TERMINATED:


 

(I)                              IN DETERMINING WHETHER THE REQUISITE LEVEL OF
CONSENT HAS BEEN OBTAINED TO APPROVE ANY REQUEST FOR A CONSENT, WAIVER,
AMENDMENT OR OTHER VOTE UNDER THE RELEVANT FINANCE DOCUMENTS SUCH COMMITMENT
SHALL BE DEEMED TO BE ZERO; AND

 

(II)                           FOR THE PURPOSES OF CLAUSE 44.2 (CONSENTS), SUCH
OBLIGOR OR THE PERSON WITH WHOM IT HAS ENTERED INTO SUCH SUB-PARTICIPATION,
OTHER AGREEMENT OR ARRANGEMENT SHALL BE DEEMED NOT TO BE A LENDER.

 


(D)                          EACH LENDER SHALL, UNLESS SUCH DEBT PURCHASE
TRANSACTION IS AN ASSIGNMENT OR TRANSFER, PROMPTLY NOTIFY THE FACILITY AGENT IN
WRITING IF IT KNOWINGLY ENTERS INTO A DEBT PURCHASE TRANSACTION WITH AN OBLIGOR
(A “NOTIFIABLE DEBT PURCHASE TRANSACTION”), SUCH NOTIFICATION TO BE
SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 14 (FORM OF NOTIFIABLE DEBT
PURCHASE TRANSACTION NOTICE).


 


(E)                           EACH OBLIGOR THAT IS A LENDER AGREES THAT:


 

(I)                              IN RELATION TO ANY MEETING OR CONFERENCE CALL
TO WHICH ALL THE LENDERS ARE INVITED TO ATTEND OR PARTICIPATE, IT SHALL NOT
ATTEND OR PARTICIPATE IN THE SAME IF SO REQUESTED BY THE FACILITY AGENT OR,
UNLESS THE FACILITY AGENT OTHERWISE AGREES, BE ENTITLED TO RECEIVE THE AGENDA OR
ANY MINUTES OF THE SAME; AND

 

(II)                           IN ITS CAPACITY AS LENDER, UNLESS THE FACILITY
AGENT OTHERWISE AGREES, IT SHALL NOT BE ENTITLED TO RECEIVE ANY REPORT OR OTHER
DOCUMENT PREPARED AT THE BEHEST OF, OR ON THE INSTRUCTIONS OF, THE FACILITY
AGENT OR ONE OR MORE OF THE LENDERS.

 


(F)                             IN THE EVENT THAT A MEMBER OF THE GROUP THAT IS
NOT A MEMBER OF THE BANK GROUP ENTERS INTO A DEBT PURCHASE TRANSACTION,
PARAGRAPHS (B)(I), (B)(II), (B)(III), B(V), B(VI),

 

195

--------------------------------------------------------------------------------


 


(B)(VII), (B)(VIII), (B)(IX), (B)(X), (B)(XII), (C), (D) AND (E) SHALL APPLY AS
IF SUCH MEMBER OF THE GROUP WERE AN OBLIGOR.


 


39.                                   COSTS AND EXPENSES


 


39.1                             TRANSACTION COSTS


 

Each Borrower shall, promptly on demand from the Facility Agent (unless the
relevant cost or expense is being queried by a Borrower in good faith),
reimburse the Facility Agent, the Security Trustee and each of the Arrangers for
all reasonable out-of-pocket costs and expenses (including reasonable legal fees
and disbursements of legal counsel, any value added tax thereon and all travel
and other reasonable out-of-pocket expenses) incurred by them in connection with
the negotiation, preparation, execution, perfection, printing and distribution
of the Relevant Finance Documents and the completion of the transactions therein
contemplated, subject in each case to any limits or caps agreed between the
Arrangers and the Company from time to time or otherwise set out in any Fee
Letter or the B Facility Syndication Letter.

 


39.2                             PRESERVATION AND ENFORCEMENT COSTS


 

Each Borrower shall, promptly on demand of the Facility Agent, reimburse each
Relevant Finance Party for all third party costs and expenses (including legal
fees and any value added tax thereon) incurred in or in connection with the
preservation and/or enforcement of any of the rights of such Relevant Finance
Party under the Relevant Finance Documents provided that any such costs and
expenses incurred in connection with the preservation of such rights are
reasonable.

 


39.3                             STAMP TAXES


 

Each Borrower shall pay all stamp, registration, documentary and other taxes
(including any penalties, additions, fines, surcharges or interest relating
thereto) to which any of the Relevant Finance Documents or any judgment given in
connection therewith is or at any time may be subject and shall with effect from
the Original Execution Date and from time to time thereafter within 10 Business
Days of demand from the Facility Agent, indemnify the Relevant Finance Parties
against any liabilities, costs, claims and expenses resulting from any failure
to pay or any delay in paying those taxes.  The Facility Agent shall be entitled
(but not obliged) to pay those taxes (whether or not they are its primary
responsibility) and to the extent that it does so claim under this Clause 39.3.

 


39.4                             AMENDMENTS, CONSENTS AND WAIVERS


 

If an Obligor requests any amendment, consent or waiver in accordance with
Clause 44 (Amendments), the relevant Obligor shall, promptly on demand reimburse
the Facility Agent and the Security Trustee, for all third party costs and
expenses (including legal fees) reasonably incurred by the Facility Agent and
the Security Agent (and in the case of the Security Agent, by any receiver or
delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.

 


39.5                             LENDERS’ INDEMNITY


 

If any Obligor fails to perform any of its obligations under this Clause 39,
each Lender shall indemnify and hold harmless each of the Facility Agent, the
Arrangers and/or the Security Trustee from and against its Proportion (as
determined at all times for these purposes in accordance with paragraph (c) of
the definition of “Proportion”) of any loss incurred by any of them as a result
of such failure and the relevant Obligor shall forthwith reimburse each Lender
for any payment made by it pursuant to this Clause 39.5.

 

196

--------------------------------------------------------------------------------


 


39.6                             VALUE ADDED TAX


 


(A)                           ALL AMOUNTS EXPRESSED TO BE PAYABLE UNDER ANY
RELEVANT FINANCE DOCUMENT BY ANY OBLIGOR TO A RELEVANT FINANCE PARTY SHALL BE
EXCLUSIVE OF ANY VAT.  IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY A RELEVANT
FINANCE PARTY TO ANY OBLIGOR UNDER ANY RELEVANT FINANCE DOCUMENT (WHETHER THAT
SUPPLY IS TAXABLE PURSUANT TO THE EXERCISE OF AN OPTION OR OTHERWISE), THE
RELEVANT RELEVANT FINANCE PARTY SHALL PROVIDE A VAT INVOICE TO THE OBLIGOR AND
THAT OBLIGOR SHALL PAY TO THAT RELEVANT FINANCE PARTY (IN ADDITION TO AND AT THE
SAME TIME AS PAYING THAT CONSIDERATION) THE VAT AS FURTHER CONSIDERATION.


 


(B)                          NO PAYMENT OR OTHER CONSIDERATION TO BE MADE OR
FURNISHED TO ANY OBLIGOR PURSUANT TO OR IN CONNECTION WITH ANY RELEVANT FINANCE
DOCUMENT MAY BE INCREASED OR ADDED TO BY REFERENCE TO (OR AS A RESULT OF ANY
INCREASE IN THE RATE OF) ANY VAT WHICH SHALL BE OR MAY BECOME CHARGEABLE IN
RESPECT OF ANY TAXABLE SUPPLY.


 


(C)                           WHERE A RELEVANT FINANCE DOCUMENT REQUIRES ANY
PARTY TO REIMBURSE A RELEVANT FINANCE PARTY FOR ANY COSTS OR EXPENSES, THAT
PARTY SHALL ALSO PAY ANY AMOUNT OF THOSE COSTS OR EXPENSES INCURRED REFERABLE TO
VAT CHARGEABLE THEREON.


 


(D)                          IF VAT IS OR BECOMES CHARGEABLE ON ANY SUPPLY MADE
BY ANY RELEVANT FINANCE PARTY (THE “SUPPLIER”) TO ANY OTHER RELEVANT FINANCE
PARTY (THE “RECIPIENT”) UNDER A RELEVANT FINANCE DOCUMENT, AND ANY PARTY OTHER
THAN THE RECIPIENT (THE “SUBJECT PARTY”) IS REQUIRED BY THE TERMS OF ANY
RELEVANT FINANCE DOCUMENT TO PAY AN AMOUNT EQUAL TO THE CONSIDERATION FOR SUCH
SUPPLY TO THE SUPPLIER (RATHER THAN BEING REQUIRED TO REIMBURSE THE RECIPIENT IN
RESPECT OF THAT CONSIDERATION), SUCH PARTY SHALL ALSO PAY TO THE SUPPLIER (IN
ADDITION TO AND AT THE SAME TIME AS PAYING SUCH AMOUNT) AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH VAT.  THE RECIPIENT WILL PROMPTLY PAY TO THE SUBJECT PARTY AN
AMOUNT EQUAL TO ANY CREDIT OR REPAYMENT OBTAINED BY THE RECIPIENT FROM THE
RELEVANT TAX AUTHORITY WHICH THE RECIPIENT REASONABLY DETERMINES IS IN RESPECT
OF SUCH VAT.


 


40.                                   REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of the Relevant
Finance Parties or any of them, any right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy.  The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by Law.

 


41.                                   NOTICES AND DELIVERY OF INFORMATION


 


41.1                             WRITING


 

Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by fax, telex or letter.

 


41.2                             GIVING OF NOTICE


 

Any communication or document to be made or delivered by one person to another
pursuant to this Agreement shall in the case of any person other than a Lender
(unless that other person has by 10 Business Days written notice to the Facility
Agent specified another address) be made or delivered to that other person at
the address identified with its signature below or, in the case of a Lender, at
the address from time to time designated by it to the Facility Agent for the
purpose of this Agreement (or, in the case of a New Lender at the end

 

197

--------------------------------------------------------------------------------


 

of the Transfer Deed to which it is a party as New Lender) and shall be deemed
to have been made or delivered when despatched (in the case of any communication
made by fax) or (in the case of any communication made by letter) when left at
the address or (as the case may be) 5 Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address provided
that any communication or document to be made or delivered to the Facility Agent
shall be effective only when received by the Facility Agent and then only if the
same is expressly marked for the attention of the department or officer
identified with the Facility Agent’s signature below (or such other department
or officer as the relevant Agent shall from time to time specify by not less
than 10 Business Days prior written notice to the Company for this purpose).

 


41.3                             USE OF WEBSITES/E-MAIL


 


(A)                           AN OBLIGOR MAY (AND UPON REQUEST BY THE FACILITY
AGENT, SHALL) SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT TO DELIVER ANY
INFORMATION IN RELATION TO THOSE LENDERS (THE “WEBSITE LENDERS”) WHO HAVE NOT
OBJECTED TO THE DELIVERY OF INFORMATION ELECTRONICALLY BY POSTING THIS
INFORMATION ONTO AN ELECTRONIC WEBSITE DESIGNATED BY THE COMPANY AND THE
FACILITY AGENT (THE “DESIGNATED WEBSITE”) OR BY E-MAILING SUCH INFORMATION TO
THE FACILITY AGENT, IF:


 

(I)                              THE FACILITY AGENT EXPRESSLY AGREE THAT THEY
WILL ACCEPT COMMUNICATION AND DELIVERY OF ANY DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO THIS AGREEMENT BY THIS METHOD;

 

(II)                           IN THE CASE OF POSTING TO THE DESIGNATED WEBSITE,
THE COMPANY AND THE FACILITY AGENT ARE AWARE OF THE ADDRESS OF, AND ANY RELEVANT
PASSWORD SPECIFICATIONS FOR, THE DESIGNATED WEBSITE; AND

 

(III)                        THE INFORMATION IS IN A FORMAT PREVIOUSLY AGREED
BETWEEN THE COMPANY AND THE FACILITY AGENT.

 


(B)                          IF ANY LENDER (A “PAPER FORM LENDER”) OBJECTS TO
THE DELIVERY OF INFORMATION ELECTRONICALLY THEN THE FACILITY AGENT SHALL NOTIFY
THE COMPANY ACCORDINGLY AND THE COMPANY SHALL SUPPLY THE INFORMATION TO THE
FACILITY AGENT (IN SUFFICIENT COPIES FOR EACH PAPER FORM LENDER) IN PAPER FORM.


 


(C)                           THE FACILITY AGENT SHALL SUPPLY EACH WEBSITE
LENDER WITH THE ADDRESS OF, AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR, THE
DESIGNATED WEBSITE FOLLOWING DESIGNATION OF THAT WEBSITE BY THE COMPANY AND THE
FACILITY AGENT.


 


(D)                          ANY WEBSITE LENDER MAY REQUEST, THROUGH THE
FACILITY AGENT, ONE PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED UNDER
THIS AGREEMENT WHICH IS POSTED ONTO THE DESIGNATED WEBSITE.  THE COMPANY SHALL
COMPLY WITH ANY SUCH REQUEST WITHIN 10 BUSINESS DAYS.


 


(E)                           SUBJECT TO THE OTHER PROVISIONS OF THIS
CLAUSE 41.3, ANY OBLIGOR MAY DISCHARGE ITS OBLIGATION TO SUPPLY MORE THAN ONE
COPY OF A DOCUMENT UNDER THIS AGREEMENT BY POSTING ONE COPY OF SUCH DOCUMENT TO
THE DESIGNATED WEBSITE OR E-MAILING ONE COPY OF SUCH DOCUMENT TO THE FACILITY
AGENT.


 


(F)                             FOR THE PURPOSES OF PARAGRAPH (A) ABOVE, THE
FACILITY AGENT HEREBY EXPRESSLY AGREE THAT:


 

(I)                              THEY WILL ACCEPT DELIVERY OF DOCUMENTS REQUIRED
TO BE DELIVERED UNDER CLAUSE 22 (FINANCIAL INFORMATION) BY THE POSTING OF SUCH
DOCUMENTS TO THE DESIGNATED WEBSITE OR BY EMAIL DELIVERY TO THE FACILITY AGENT;
AND

 

198

--------------------------------------------------------------------------------


 

(II)                           THEY HAVE AGREED TO THE FORMAT OF THE INFORMATION
REQUIRED TO BE DELIVERED UNDER CLAUSE 22 (FINANCIAL INFORMATION).

 


41.4                             PUBLIC INFORMATION


 


(A)                           THE COMPANY HEREBY ACKNOWLEDGES THAT CERTAIN OF
THE LENDERS MAY BE “PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT WISH TO
RECEIVE MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE COMPANY, THE GROUP
AND/OR ITS BUSINESS) (EACH, A “PUBLIC LENDER”).


 


(B)                          THE COMPANY HEREBY AGREES THAT IF AND FOR SO LONG
AS ANY MEMBER OF THE GROUP IS THE ISSUER OF ANY OUTSTANDING DEBT OR EQUITY
SECURITIES THAT ARE REGISTERED OR ISSUED PURSUANT TO A PRIVATE OFFERING OR IS
ACTIVELY CONTEMPLATING ISSUING ANY SUCH SECURITIES IT WILL USE COMMERCIALLY
REASONABLE EFFORTS TO IDENTIFY THAT PORTION OF ANY MATERIALS AND/OR INFORMATION
PROVIDED BY OR ON BEHALF OF THE COMPANY HEREUNDER (COLLECTIVELY, “COMPANY
MATERIALS”) THAT MAY BE DISTRIBUTED TO THE PUBLIC LENDERS AND THAT:


 

(I)                              ALL SUCH COMPANY MATERIALS SHALL BE CLEARLY AND
CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD
“PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF;

 

(II)                           BY MARKING COMPANY MATERIALS “PUBLIC”, THE
COMPANY SHALL BE DEEMED TO HAVE AUTHORIZED THE FACILITY AGENT AND THE LENDERS TO
TREAT SUCH COMPANY MATERIALS AS NOT CONTAINING ANY MATERIAL NON-PUBLIC
INFORMATION (ALTHOUGH IT MAY BE SENSITIVE AND PROPRIETARY) WITH RESPECT TO THE
COMPANY, THE GROUP AND/OR ITS BUSINESS FOR PURPOSES OF UNITED STATES FEDERAL AND
STATE SECURITIES LAWS;

 

(III)                        ALL COMPANY MATERIALS MARKED “PUBLIC” SHALL BE MADE
AVAILABLE ON THE DESIGNATED WEBSITE UNDER THE TITLE “PUBLIC”; AND

 

(IV)                       THE FACILITY AGENT SHALL BE ENTITLED TO POST ANY
COMPANY MATERIALS THAT ARE NOT MARKED “PUBLIC” ON TO THE DESIGNATED WEBSITE
WITHOUT SPECIFYING IN THE TITLE OF SUCH DOCUMENT WHETHER SUCH INFORMATION IS
PUBLIC.

 


(C)                           NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL
BE UNDER NO OBLIGATION TO MARK ANY COMPANY MATERIALS “PUBLIC”. EACH OF FACILITY
AGENT AND THE LENDERS HEREBY ACKNOWLEDGE THAT IN RESPECT OF ANY OBLIGATION OF
THE OBLIGORS TO DELIVER INFORMATION TO THE RELEVANT FINANCE PARTIES UNDER THIS
AGREEMENT, SUCH OBLIGATION SHALL BE DEEMED TO HAVE BEEN SATISFIED
NOTWITHSTANDING THE DETERMINATION OF ANY PUBLIC LENDER NOT TO VIEW SUCH
INFORMATION BY REASON OF IT NOT HAVING BEEN MARKED WITH THE TITLE “PUBLIC”.  THE
FOREGOING PROVISIONS OF THIS CLAUSE 41.4 SHALL BE WITHOUT PREJUDICE TO THE
PROVISIONS OF CLAUSE 30 (ROLE OF THE FACILITY AGENT, THE ARRANGERS, THE L/C
BANKS AND OTHERS) AND CLAUSE 37.10 (DISCLOSURE OF INFORMATION) HEREOF.


 


41.5                             ELECTRONIC COMMUNICATION


 


(A)                           ANY COMMUNICATION TO BE MADE BETWEEN THE FACILITY
AGENT AND ANY LENDER UNDER OR IN CONNECTION WITH THE RELEVANT FINANCE DOCUMENTS
MAY BE MADE BY ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS, IF THE RELEVANT AGENT
AND THE RELEVANT LENDER:


 

(I)                              AGREE THAT, UNLESS AND UNTIL NOTIFIED TO THE
CONTRARY, THIS IS TO BE AN ACCEPTED FORM OF COMMUNICATION;

 

(II)                           NOTIFY EACH OTHER IN WRITING OF THEIR ELECTRONIC
MAIL ADDRESS AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE SENDING AND
RECEIPT OF INFORMATION BY THAT MEANS; AND

 

199

--------------------------------------------------------------------------------


 

(III)                        NOTIFY EACH OTHER OF ANY CHANGE TO THEIR ADDRESS OR
ANY OTHER SUCH INFORMATION SUPPLIED BY THEM.

 


(B)                          ANY ELECTRONIC COMMUNICATION MADE BETWEEN THE
FACILITY AGENT AND A LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED IN
READABLE FORM AND IN THE CASE OF ANY ELECTRONIC COMMUNICATION MADE BY A LENDER
TO THE FACILITY AGENT ONLY IF IT IS ADDRESSED IN SUCH A MANNER AS THE FACILITY
AGENT SHALL SPECIFY FOR THIS PURPOSE.


 


41.6                               CERTIFICATES OF OFFICERS


 

All certificates of officers of any company hereunder may be given on behalf of
the relevant company and in no event shall personal liability attach to such an
officer.

 


41.7                               PATRIOT ACT


 

Each Lender subject to the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies the Ultimate
Parent and the Company that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Ultimate Parent, the Parent, the Company and the other Obligors and other
information that will allow such Lender to identify Parent, the Company and the
other Obligors in accordance with the Patriot Act.

 


41.8                               COMMUNICATION WHEN FACILITY AGENT IS IMPAIRED
AGENT


 

If the Facility Agent is an Impaired Agent the Relevant Finance Parties may,
instead of communicating with each other through the Facility Agent, communicate
with each other directly and (while the Facility Agent is an Impaired Agent) all
the provisions of the Relevant Finance Documents which require communications to
be made or notices to be given to or by the Facility Agent shall be varied so
that communications may be made and notices given to or by the Relevant Finance
Parties to this Agreement directly.  This provision shall not operate after a
replacement Facility Agent has been appointed.

 


42.                                     ENGLISH LANGUAGE


 

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation of it into English certified (by an officer of the person making or
delivering the same) as being a true and accurate translation of it.

 


43.                                     PARTIAL INVALIDITY


 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:

 


(A)                           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT; OR


 


(B)                          THE LEGALITY, VALIDITY OR ENFORCEABILITY OF SUCH
PROVISION UNDER THE LAW OF ANY OTHER JURISDICTION.


 


44.                                     AMENDMENTS


 


44.1                               AMENDMENTS GENERALLY


 

Except as otherwise provided in this Agreement, the Facility Agent, if it has
the prior written consent of an Instructing Group, and the Obligors affected
thereby, may from time to time agree in writing to amend any Relevant Finance
Document or to consent to or waive,

 

200

--------------------------------------------------------------------------------


 

prospectively or retrospectively, any of the requirements of any Relevant
Finance Document and any amendments, consents or waivers so agreed shall be
binding on all the Relevant Finance Parties and the Obligors.  For the avoidance
of doubt, any amendments relating to this Agreement shall only be made in
accordance with the provisions of this Agreement and any amendments relating to
a Hedging Agreement shall only be made in accordance with the provisions of such
Hedging Agreement, in each case notwithstanding any other provisions of the
Relevant Finance Documents.

 


44.2                               CONSENTS


 

An amendment, consent or waiver relating to the following matters (including any
technical consequential amendments relating to such amendment, consent or
waiver) may be made with the prior written consent of each Lender affected
thereby and without the consent of any other Lender:

 


(A)                           ANY INCREASE IN THE PRINCIPAL AMOUNT OF ANY
COMMITMENT OF SUCH LENDER;


 


(B)                          A REDUCTION IN THE PROPORTION OF ANY AMOUNT
RECEIVED OR RECOVERED (WHETHER BY WAY OF SET-OFF, COMBINATION OF ACCOUNTS OR
OTHERWISE) IN RESPECT OF ANY AMOUNT DUE FROM THE PARENT OR ANY OBLIGOR UNDER
THIS AGREEMENT TO WHICH SUCH LENDER IS ENTITLED;


 


(C)                           A DECREASE IN ANY APPLICABLE MARGIN FOR, OR THE
PRINCIPAL AMOUNT OF, ANY ADVANCE, ANY DOCUMENTARY CREDIT OR ANY INTEREST
PAYMENT, FEES OR OTHER AMOUNTS DUE UNDER THIS AGREEMENT TO SUCH LENDER FROM THE
PARENT OR ANY OBLIGOR OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(D)                          ANY CHANGE IN THE CURRENCY OF ACCOUNT (OTHER THAN A
CHANGE RESULTING FROM THE UNITED KINGDOM BECOMING A PARTICIPATING MEMBER STATE);


 


(E)                           UNLESS OTHERWISE SPECIFIED THE DEFERRAL OF THE
DATE FOR PAYMENT OF ANY PRINCIPAL, INTEREST, FEE OR ANY OTHER AMOUNT DUE UNDER
THIS AGREEMENT TO SUCH LENDER FROM THE PARENT OR ANY OBLIGOR OR ANY OTHER PARTY
TO THIS AGREEMENT;


 


(F)                             THE DEFERRAL OF ANY TERMINATION DATE OR FINAL
MATURITY DATE;


 


(G)                          ANY REDUCTION TO THE PERCENTAGE SET FORTH IN THE
DEFINITION OF INSTRUCTING GROUP; OR


 


(H)                          A CHANGE TO THIS CLAUSE 44.2 AND CLAUSE 44.4
(GUARANTEES AND SECURITY).


 


44.3                               TECHNICAL AMENDMENTS


 

Notwithstanding any other provision of this Clause 44, the Facility Agent may at
any time without the consent or sanctions of the Lenders, concur with the
Company in making any modifications to any Relevant Finance Document, which in
the opinion of the Facility Agent would be proper to make provided that the
Facility Agent is of the opinion that such modification would not be prejudicial
to the position of any Lender and in the opinion of the Facility Agent such
modification is of a formal, minor or technical nature or is to correct a
manifest error.  Any such modification shall be made on such terms as the
Facility Agent may determine, shall be binding upon the Lenders, and shall be
notified by the Company to the Lenders as soon as practicable thereafter.

 


44.4                               GUARANTEES AND SECURITY


 

A waiver of issuance or the release of any Guarantor from any of its obligations
under Clause 29 (Guarantee and Indemnity) or a release of any Security under the
Security Documents, in each case, other than in accordance with the terms of any
Relevant Finance Document shall require the prior written consent of affected
Lenders whose Available

 

201

--------------------------------------------------------------------------------


 

Commitments plus Outstandings amount in aggregate to more than 90 per cent. of
the Available Facilities plus aggregate Outstandings.

 


44.5                               RELEASE OF GUARANTEES AND SECURITY


 


(A)                           SUBJECT TO PARAGRAPH (B) BELOW, AT THE TIME OF
COMPLETION OF ANY DISPOSAL BY THE PARENT OR ANY OBLIGOR OF ANY SHARES, ASSETS OR
REVENUES THE SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER
RELEVANT FINANCE PARTIES TO) AT THE REQUEST OF AND COST OF THE RELEVANT OBLIGOR,
EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED TO:


 

(I)                              RELEASE THOSE SHARES, ASSETS OR REVENUES FROM
SECURITY CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENT OR CERTIFY THAT ANY
FLOATING CHARGE CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENTS OVER SUCH ASSETS,
REVENUES OR RIGHTS HAS NOT CRYSTALLISED; AND

 

(II)                           RELEASE ANY PERSON WHICH AS A RESULT OF THAT
DISPOSAL, CEASES TO BE THE PARENT OR ANY OBLIGOR, FROM ANY GUARANTEE, INDEMNITY
OR SECURITY DOCUMENT TO WHICH IT IS A PARTY AND ITS OTHER OBLIGATIONS UNDER ANY
OTHER RELEVANT FINANCE DOCUMENT.

 


(B)                          THE SECURITY TRUSTEE SHALL ONLY BE REQUIRED UNDER
PARAGRAPH (A) ABOVE TO GRANT THE RELEASE OF ANY SECURITY OR TO DELIVER A
CERTIFICATE OF NON-CRYSTALLISATION ON ACCOUNT OF A DISPOSAL AS DESCRIBED IN THAT
PARAGRAPH IF


 

(I)                              THE DISPOSAL IS PERMITTED UNDER CLAUSE 25.6
(DISPOSALS) OR OTHERWISE WITH THE CONSENT OF AN INSTRUCTING GROUP; AND

 

(II)                           TO THE EXTENT THAT THE DISPOSAL IS TO BE IN
EXCHANGE FOR REPLACEMENT ASSETS THE SECURITY TRUSTEE HAS EITHER RECEIVED (OR IS
SATISFIED, ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE
DISPOSAL) ONE OR MORE DULY EXECUTED SECURITY DOCUMENTS GRANTING SECURITY OVER
THOSE REPLACEMENT ASSETS OR IS SATISFIED, ACTING REASONABLY, THAT THE
REPLACEMENT ASSETS WILL BE SUBJECT TO SECURITY PURSUANT TO ANY EXISTING SECURITY
DOCUMENTS.

 


(C)                           IF AT ANY TIME THE OBLIGORS AT THE RELEVANT TIME
REPRESENT A PERCENTAGE WHICH IS GREATER THAN THAT REQUIRED TO SATISFY THE 80%
SECURITY TEST AND THE COMPANY PROVIDES A CERTIFICATE TO THE FACILITY AGENT
CERTIFYING THAT UPON THE RELEASE OF ONE OR MORE SPECIFIED OBLIGORS FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT THE 80% SECURITY TEST WOULD CONTINUE TO BE
SATISFIED, THE SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER
RELEVANT FINANCE PARTIES TO) AT THE REQUEST AND COST OF THE COMPANY, EXECUTE
SUCH DOCUMENTS AS MAY BE REQUIRED TO RELEASE SUCH SPECIFIED OBLIGORS FROM ANY
GUARANTEES, INDEMNITIES AND/OR SECURITY DOCUMENTS TO WHICH IT IS A PARTY AND TO
RELEASE IT FROM ITS OTHER OBLIGATIONS UNDER ANY RELEVANT FINANCE DOCUMENT.  ANY
OBLIGOR, WHOSE ASSETS ARE TO BE RELEASED BY THIS PARAGRAPH (C) OR ANY OTHER
PROVISION OF THIS AGREEMENT OR THE RELEVANT FINANCE DOCUMENTS AND WHO AS A
RESULT WILL NOT HAVE GRANTED SECURITY OVER ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS FOR THE BENEFIT OF THE RELEVANT FINANCE PARTIES, SHALL, FOR PURPOSES OF
THE DETERMINATION OF THE 80% SECURITY TEST, NOT BE TREATED AS AN OBLIGOR FOR THE
CALCULATION IN THE PRECEDING SENTENCE AND ON A GOING FORWARD BASIS. THE RELEASE
PROVISIONS OF THIS PARAGRAPH (C) SHALL NOT PERMIT ANY RELEASE OF ANY GUARANTEES
OR SECURITY IN FAVOUR OF THE RELEVANT FINANCE PARTIES, IN EACH CASE, OF THE
PARENT, THE COMPANY, NEW INTERMEDIATE HOLDCO AND ANY BORROWER (OTHER THAN THE
COMPANY) FOR AS LONG AS SUCH ENTITY IS A BORROWER.


 


(D)                          THE SECURITY TRUSTEE SHALL (AND IT IS HEREBY
AUTHORISED BY THE OTHER RELEVANT FINANCE PARTIES TO) AT THE COST OF THE RELEVANT
OBLIGOR, EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED OR DESIRABLE TO EFFECT ANY
RELEASE (I) PERMITTED UNDER CLAUSE 10.2 (RELEASES)

 

202

--------------------------------------------------------------------------------


 


AND CLAUSE 10.3 (RELEASE OF OBLIGORS), IN EACH CASE, OF THE SECURITY TRUST
AGREEMENT, (II) TO WHICH A PRIOR WRITTEN CONSENT OF THE RELEVANT LENDERS HAS
BEEN GRANTED IN ACCORDANCE WITH CLAUSE 44.4 (GUARANTEES AND SECURITY) AND
(III) REQUIRED TO PERMIT THE GRANTING OF ANY ENCUMBRANCE PERMITTED UNDER
PARAGRAPHS (D), (G), (H), (I), (K), (L), (M) AND (P)(I) OF CLAUSE 25.2 (NEGATIVE
PLEDGE).


 


44.6                               AMENDMENTS AFFECTING THE FACILITY AGENT


 

Notwithstanding any other provision of this Agreement, the Facility Agent shall
not be obliged to agree to any amendment, consent or waiver if the same would:

 


(A)                           AMEND OR WAIVE ANY PROVISION OF CLAUSE 30 (ROLE OF
THE FACILITY AGENT, THE ARRANGERS, THE L/C BANKS AND OTHERS), CLAUSE 37.10
(DISCLOSURE OF INFORMATION), CLAUSE 39 (COSTS AND EXPENSES) OR THIS CLAUSE 44;
OR


 


(B)                          OTHERWISE AMEND OR WAIVE ANY OF THE FACILITY
AGENT’S RIGHTS UNDER THIS AGREEMENT OR SUBJECT THE FACILITY AGENT TO ANY
ADDITIONAL OBLIGATIONS UNDER THIS AGREEMENT.


 


44.7                               CALCULATION OF CONSENT


 

Where a request for a waiver of, or an amendment to, any provision of any
Relevant Finance Document has been sent by the Facility Agent to the Lenders at
the request of an Obligor, each Lender that does not respond to such request for
waiver or amendment within 30 days after receipt by it of such request (or
within such other period as the Facility Agent and the Company shall specify),
shall be excluded from the calculation in determining whether the requisite
level of consent to such waiver or amendment was granted.

 


44.8                               DISENFRANCHISEMENT OF DEFAULTING LENDERS


 


(A)                           FOR SO LONG AS A DEFAULTING LENDER HAS ANY
AVAILABLE COMMITMENTS, IN DETERMINING WHETHER THE REQUISITE LEVEL OF CONSENT HAS
BEEN OBTAINED FOR A CONSENT, WAIVER, AMENDMENT OR OTHER VOTE UNDER THE RELEVANT
FINANCE DOCUMENTS, THAT DEFAULTING LENDER’S COMMITMENTS WILL BE REDUCED BY THE
AMOUNT OF ITS AVAILABLE COMMITMENTS.


 


(B)                          FOR THE PURPOSES OF THIS CLAUSE 44.8, THE FACILITY
AGENT MAY ASSUME THAT THE FOLLOWING LENDERS ARE DEFAULTING LENDERS:


 

(I)                              ANY LENDER WHICH HAS NOTIFIED THE FACILITY
AGENT THAT IT HAS BECOME A DEFAULTING LENDER; AND

 

(II)                           ANY LENDER IN RELATION TO WHICH IT IS AWARE THAT
ANY OF THE EVENTS OR CIRCUMSTANCES REFERRED TO IN PARAGRAPHS (A), (B) OR (C) OF
THE DEFINITION OF “DEFAULTING LENDER” HAS OCCURRED,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.

 


44.9                               REPLACEMENT OF LENDERS


 


(A)                           IF AT ANY TIME:


 

(I)                              ANY LENDER BECOMES A NON-CONSENTING LENDER; OR

 

(II)                           ANY LENDER BECOMES A NON-FUNDING LENDER,

 

203

--------------------------------------------------------------------------------


 

then the Company may, on not less than 3 Business Days prior notice to the
Facility Agent and that Lender (A), replace that Lender by requiring it to (and
that Lender shall) transfer all of its rights and obligations under this
Agreement to a Lender or other person selected by the Company for a purchase
price equal to the outstanding principal amount of such Lender’s share in the
outstanding Loans and all accrued interest and fees and other amounts payable to
it under this Agreement or (B) prepay that Lender all but not part of its share
in its outstanding Loans and all accrued interest and fees and other amounts
payable to it under this Agreement from retained Excess Cash Flow, permitted
Subordinated Funding or New Equity received by the Group. Any notice delivered
under this paragraph (a) shall be accompanied by a Transfer Deed complying with
Clause 37 (Assignments and Transfers), which Transfer Deed shall be immediately
executed by the relevant Non-Consenting Lender or, as the case may be,
Non-Funding Lender and returned to the Company. If a Lender does not execute
and/or return a Transfer Deed as required by this paragraph (a) within two
Business Days of delivery by the Company, the Facility Agent shall execute (and
is hereby irrevocably authorised by the relevant Lender to do so) that Transfer
Deed on behalf of such Lender.

 


(B)                          THE COMPANY SHALL HAVE NO RIGHT TO REPLACE THE
ARRANGER, THE FACILITY AGENT OR THE SECURITY TRUSTEE AND NONE OF THE FOREGOING
NOR SHALL ANY LENDER HAVE ANY OBLIGATION TO THE COMPANY TO FIND A REPLACEMENT
LENDER OR OTHER SUCH ENTITY. THE COMPANY MAY ONLY EXERCISE ITS REPLACEMENT OR
PREPAYMENT RIGHTS IN RESPECT OF ANY RELEVANT LENDER WITHIN 90 DAYS OF BECOMING
ENTITLED TO DO SO ON EACH OCCASION SUCH LENDER IS A NON-CONSENTING LENDER OR A
NON-FUNDING LENDER.


 


(C)                           IN NO EVENT SHALL THE LENDER BEING REPLACED BE
REQUIRED TO PAY OR SURRENDER TO SUCH REPLACEMENT LENDER OR OTHER ENTITY ANY OF
THE FEES RECEIVED BY SUCH LENDER BEING REPLACED PURSUANT TO THIS AGREEMENT.


 


45.                                     THIRD PARTY RIGHTS


 


(A)                           A PERSON WHICH IS NOT A PARTY TO THIS AGREEMENT (A
“THIRD PARTY”) SHALL HAVE NO RIGHT TO ENFORCE ANY OF ITS PROVISIONS EXCEPT THAT:


 

(I)                              A THIRD PARTY SHALL HAVE THOSE RIGHTS IT WOULD
HAVE HAD IF THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 HAD NOT COME INTO
EFFECT; AND

 

(II)                           EACH OF CLAUSE 17.3 (TAX INDEMNITY), CLAUSE 18
(INCREASED COSTS) AND CLAUSE 30.9 (EXCLUSION OF LIABILITY) SHALL BE ENFORCEABLE
BY ANY THIRD PARTY REFERRED TO IN SUCH CLAUSE AS IF SUCH THIRD PARTY WERE A
PARTY TO THIS AGREEMENT.

 


(B)                          THE PARTIES TO THIS AGREEMENT MAY WITHOUT THE
CONSENT OF ANY THIRD PARTY VARY OR RESCIND THIS AGREEMENT.


 


46.                                     COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 


47.                                     GOVERNING LAW


 

This Agreement, including all non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English Law.

 

204

--------------------------------------------------------------------------------


 


48.                                     JURISDICTION


 


48.1                               COURTS


 

Each of the parties to this Agreement irrevocably agrees for the benefit of each
of the Relevant Finance Parties that the courts of England shall have exclusive
jurisdiction to hear and determine any suit, action or proceedings, and to
settle any disputes, which may arise out of or in connection with this Agreement
or any non-contractual obligation arising out of or in connection with this
Agreement (respectively “Proceedings” and “Disputes”) and, for such purposes,
irrevocably submits to the jurisdiction of such courts.

 


48.2                               WAIVER


 

Each of the Obligors irrevocably waives any objection which it might now or
hereafter have to Proceedings being brought or Disputes settled in the courts of
England and agrees not to claim that any such court is an inconvenient or
inappropriate forum.

 


48.3                               SERVICE OF PROCESS


 

Each of the Obligors which is not incorporated in England agrees that the
process by which any Proceedings are begun may be served on it by being
delivered in connection with any Proceedings in England, to the Company at its
registered office for the time being and the Company, by its signature to this
Agreement, accepts its appointment as such in respect of each such Obligor.  If
the appointment of the person mentioned in this Clause 48.3 ceases to be
effective in respect of any of the Obligors the relevant Obligor shall
immediately appoint a further person in England to accept service of process on
its behalf in England and, failing such appointment within 15 days, the Facility
Agent shall be entitled to appoint such person by notice to the relevant
Obligor. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by Law.

 


48.4                               PROCEEDINGS IN OTHER JURISDICTIONS


 

Nothing in Clause 48.1 (Courts) shall (and shall not be construed so as to)
limit the right of the Relevant Finance Parties or any of them to take
Proceedings against any of the Obligors in any other court of competent
jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable Law.

 


48.5                               GENERAL CONSENT


 

Each of the Obligors consents generally in respect of any Proceedings to the
giving of any relief or the issue of any process in connection with such
Proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such Proceedings.

 


48.6                               WAIVER OF IMMUNITY


 

To the extent that any Obligor may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), such Obligor
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

205

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART 1 - LENDERS AND COMMITMENTS

 

Lender

 

Revolving Facility
Commitment (£)

 

A Facility Commitment (£)

 

 

 

 

 

 

 

Deutsche Bank AG, London Branch

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

BNP Paribas London Branch

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

Bank of America, N.A.

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

Crédit Agricole Corporate and Investment Bank

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

GE Corporate Finance Bank SAS

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A. London Branch

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

Lloyds TSB Bank plc

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

UBS Limited

 

25,000,000

 

100,000,000

 

 

 

 

 

 

 

Total Commitments

 

250,000,000

 

1,000,000,000

 

 

206

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART 2 - LENDERS TAX STATUS

 

Lender

 

Tax Status

 

 

 

Deutsche Bank AG, London Branch

 

UK Bank Lender

 

 

 

BNP Paribas London Branch

 

UK Bank Lender

 

 

 

Bank of America, N.A.

 

UK Bank Lender

 

 

 

Crédit Agricole Corporate and Investment Bank

 

UK Bank Lender

 

 

 

GE Corporate Finance Bank SAS

 

UK Treaty Lender

 

 

 

Goldman Sachs Lending Partners LLC

 

UK Treaty Lender

 

 

 

JPMorgan Chase Bank, N.A. London Branch

 

UK Bank Lender

 

 

 

Lloyds TSB Bank plc

 

UK Bank Lender

 

 

 

The Royal Bank of Scotland plc

 

UK Bank Lender

 

 

 

UBS Limited

 

UK Bank Lender

 

207

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART 1 - THE ORIGINAL GUARANTORS

 

 

 

NAME

 

Jurisdiction of
Incorporation

 

Company
number (if
applicable)

1.

 

Andover Cablevision Limited

 

England

 

01932254

2.

 

Anglia Cable Communications Limited

 

England

 

02433857

3.

 

Avon Cable Joint Venture

 

England

 

 

4.

 

BCMV Limited

 

England

 

03074517

5.

 

Berkhamsted Properties & Building Contractors Limited

 

England

 

00958564

6.

 

Birmingham Cable Corporation Limited

 

England

 

02170379

7.

 

Birmingham Cable Limited

 

England

 

02244565

8.

 

Cable Camden Limited

 

England

 

01795642

9.

 

Cable Enfield Limited

 

England

 

02466511

10.

 

Cable Hackney & Islington Limited

 

England

 

01795641

11.

 

Cable Haringey Limited

 

England

 

01808589

12.

 

Cable London Limited

 

England

 

01794264

13.

 

Cable Television Limited

 

England

 

00683065

14.

 

Cable Thames Valley Limited

 

England

 

02254089

15.

 

Cabletel (UK) Limited

 

England

 

02835551

16.

 

CableTel Cardiff Limited

 

England

 

02740659

17.

 

CableTel Central Hertfordshire Limited

 

England

 

02347168

18.

 

CableTel Hertfordshire Limited

 

England

 

02381354

19.

 

CableTel Herts and Beds Limited

 

England

 

01785533

20.

 

CableTel Investments Limited

 

England

 

03157216

21.

 

CableTel Newport

 

England

 

02478879

22.

 

CableTel North Bedfordshire Limited

 

England

 

02455397

23.

 

CableTel Surrey and Hampshire Limited

 

England

 

02740651

24.

 

CableTel Telecom Supplies Limited

 

England

 

02919285

25.

 

CableTel West Glamorgan Limited

 

England

 

00623197

 

208

--------------------------------------------------------------------------------


 

26.

 

CableTel West Riding Limited

 

England

 

02372564

27.

 

Cambridge Cable Services Limited

 

England

 

03262220

28.

 

Cambridge Holding Company Limited

 

England

 

02670603

29.

 

CCL Corporate Communication Services Limited

 

England

 

02955679

30.

 

Central Cable Holdings Limited

 

England

 

03008567

31.

 

Columbia Management Limited

 

England

 

02361163

32.

 

ComTel Cable Services Limited

 

England

 

02265315

33.

 

ComTel Coventry Limited

 

England

 

00277802

34.

 

Continental Shelf 16 Limited

 

England

 

03005499

35.

 

Credit-Track Debt Recovery Ltd

 

England

 

02425789

36.

 

Crystal Palace Radio Limited

 

England

 

01459745

37.

 

Diamond Cable Communications Limited

 

England

 

02965241

38.

 

Digital Television Network Limited

 

England

 

03288768

39.

 

DTELS Limited

 

England

 

02834403

40.

 

East Coast Cable Limited

 

England

 

02352468

41.

 

Ed Stone Limited

 

England

 

04170969

42.

 

EMS Investments Limited

 

England

 

03373057

43.

 

Enablis Limited

 

England

 

03144815

44.

 

EuroBell (Holdings) Limited

 

England

 

02904215

45.

 

EuroBell (IDA) Limited

 

England

 

03373001

46.

 

EuroBell (No. 2) Limited

 

England

 

03405634

47.

 

EuroBell (No. 3) Limited

 

England

 

03006948

48.

 

EuroBell (No. 4) Limited

 

England

 

02983110

49.

 

EuroBell (South West) Limited

 

England

 

01796131

50.

 

EuroBell (Sussex) Limited

 

England

 

02272340

51.

 

EuroBell (West Kent) Limited

 

England

 

02886001

52.

 

EuroBell CPE Limited

 

England

 

02742145

53.

 

EuroBell Internet Services Limited

 

England

 

03172207

54.

 

EuroBell Limited

 

England

 

02983427

55.

 

Filegale Limited

 

England

 

02804553

 

209

--------------------------------------------------------------------------------


 

56.

 

Fleximedia Limited

 

England

 

02654520

57.

 

Flextech Limited

 

England

 

02688411

58.

 

Flextech (1992) Limited

 

England

 

01190025

59.

 

Flextech (Kindernet Investment) Limited

 

England

 

01260228

60.

 

Flextech (Travel Channel) Limited

 

England

 

03427763

61.

 

Flextech Broadband Limited

 

England

 

04125315

62.

 

Flextech Broadcasting Limited

 

England

 

04125325

63.

 

Flextech Business News Limited

 

England

 

02954531

64.

 

Flextech Childrens Channel Limited

 

England

 

02678881

65.

 

Flextech Communications Limited

 

England

 

02588902

66.

 

Flextech Digital Broadcasting Limited

 

England

 

03298737

67.

 

Flextech Distribution Limited

 

England

 

02678883

68.

 

Flextech Family Channel Limited

 

England

 

02856303

69.

 

Flextech IVS Limited

 

England

 

02678882

70.

 

Flextech Media Holdings Limited

 

England

 

02678886

71.

 

Flextech Music Publishing Limited

 

England

 

03673917

72.

 

Flextech Video Games Limited

 

England

 

02670821

73.

 

Flextech-Flexinvest Limited

 

England

 

01192945

74.

 

General Cable Group Limited

 

England

 

02872852

75.

 

General Cable Holdings Limited

 

England

 

02798236

76.

 

General Cable Limited

 

England

 

02369824

77.

 

Heartland Cablevision (UK) Limited

 

England

 

02415170

78.

 

Heartland Cablevision II (UK) Limited

 

England

 

02443617

79.

 

Herts Cable Limited

 

England

 

02390426

80.

 

Interactive Digital Sales Limited

 

England

 

04257717

81.

 

Jewel Holdings

 

England

 

03085518

82.

 

Lanbase European Holdings Limited

 

England

 

02529290

83.

 

Lanbase Limited

 

England

 

02617729

84.

 

Lichfield Cable Communications Limited

 

England

 

03016595

85.

 

M&NW Network II Limited

 

England

 

06765761

 

210

--------------------------------------------------------------------------------


 

86.

 

M&NW Network Limited

 

England

 

06763496

87.

 

Maza Limited

 

England

 

02785299

88.

 

Metro Hertfordshire Limited

 

England

 

03092899

89.

 

Metro South Wales Limited

 

England

 

03092897

90.

 

Middlesex Cable Limited

 

England

 

02460325

91.

 

Northampton Cable Television Limited

 

England

 

02475464

92.

 

NTL (Aylesbury and Chiltern) Limited

 

England

 

02416084

93.

 

NTL (B) Limited

 

England

 

02735732

94.

 

NTL (Broadland) Limited

 

England

 

02443741

95.

 

NTL (City and Westminster) Limited

 

England

 

02809080

96.

 

NTL (County Durham) Limited

 

England

 

03128449

97.

 

NTL (CRUK)

 

England

 

02329254

98.

 

NTL (CWC Holdings)

 

England

 

03922682

99.

 

NTL (CWC) Corporation Limited

 

England

 

02719477

100.

 

NTL (CWC) Limited

 

England

 

03288998

101.

 

NTL (CWC) Management Limited

 

England

 

02924200

102.

 

NTL (CWC) No. 2 Limited

 

England

 

02441766

103.

 

NTL (CWC) No. 3 Limited

 

England

 

02441768

104.

 

NTL (CWC) No. 4 Limited

 

England

 

02351068

105.

 

NTL (CWC) Programming Limited

 

England

 

03403986

106.

 

NTL (CWC) UK

 

England

 

02463427

107.

 

NTL (Ealing) Limited

 

England

 

01721894

108.

 

NTL (Fenland) Limited

 

England

 

02459153

109.

 

NTL (Greenwich and Lewisham) Limited

 

England

 

02254009

110.

 

NTL (Hampshire) Limited

 

England

 

02351070

111.

 

NTL (Harrogate) Limited

 

England

 

02404019

112.

 

NTL (Harrow) Limited

 

England

 

02459179

113.

 

NTL (Kent) Limited

 

England

 

02456153

114.

 

NTL (Lambeth and Southwark) Limited

 

England

 

02277986

115.

 

NTL (Leeds) Limited

 

England

 

02400103

 

211

--------------------------------------------------------------------------------


 

116.

 

NTL (Norwich) Limited

 

England

 

02332233

117.

 

NTL (Peterborough) Limited

 

England

 

02332232

118.

 

NTL (South East) Limited

 

England

 

01870928

119.

 

NTL (South London) Limited

 

England

 

00657093

120.

 

NTL (Southampton and Eastleigh) Limited

 

England

 

01866504

121.

 

NTL (Sunderland) Limited

 

England

 

02402393

122.

 

NTL (Thamesmead) Limited

 

England

 

02461140

123.

 

NTL (V)

 

England

 

02719474

124.

 

NTL (Wandsworth) Limited

 

England

 

01866178

125.

 

NTL (Wearside) Limited

 

England

 

02475099

126.

 

NTL (West London) Limited

 

England

 

01735664

127.

 

NTL (Yorcan) Limited

 

England

 

02371785

128.

 

NTL (York) Limited

 

England

 

02406267

129.

 

NTL Acquisition Company Limited

 

England

 

02270117

130.

 

NTL Bolton Cablevision Holding Company

 

England

 

02422198

131.

 

NTL Business (Ireland) Limited

 

England

 

03284482

132.

 

NTL Business Limited

 

England

 

03076222

133.

 

NTL Cablecomms Bolton

 

England

 

01883383

134.

 

NTL Cablecomms Bromley

 

England

 

02422195

135.

 

NTL Cablecomms Bury and Rochdale

 

England

 

02446183

136.

 

NTL Cablecomms Cheshire

 

England

 

02379804

137.

 

NTL Cablecomms Derby

 

England

 

02387713

138.

 

NTL Cablecomms East Lancashire

 

England

 

02114543

139.

 

NTL Cablecomms Greater Manchester

 

England

 

02407924

140.

 

NTL Cablecomms Group Limited

 

England

 

03024703

141.

 

NTL Cablecomms Holdings No. 1 Limited

 

England

 

03709869

142.

 

NTL Cablecomms Holdings No. 2 Limited

 

England

 

03709840

143.

 

NTL Cablecomms Lancashire No. 1

 

England

 

02453249

144.

 

NTL Cablecomms Lancashire No. 2

 

England

 

02453059

145.

 

NTL Cablecomms Limited

 

England

 

02664006

 

212

--------------------------------------------------------------------------------


 

146.

 

NTL Cablecomms Macclesfield

 

England

 

02459067

147.

 

NTL Cablecomms Manchester Limited

 

England

 

02511868

148.

 

NTL Cablecomms Oldham and Tameside

 

England

 

02446185

149.

 

NTL Cablecomms Solent

 

England

 

02422654

150.

 

NTL Cablecomms Staffordshire

 

England

 

02379800

151.

 

NTL Cablecomms Stockport

 

England

 

02443484

152.

 

NTL Cablecomms Surrey

 

England

 

02531586

153.

 

NTL Cablecomms Sussex

 

England

 

02266092

154.

 

NTL Cablecomms Wessex

 

England

 

02410378

155.

 

NTL Cablecomms West Surrey Limited

 

England

 

02512757

156.

 

NTL Cablecomms Wirral

 

England

 

02531604

157.

 

NTL Cambridge Limited

 

England

 

02154841

158.

 

NTL Chartwell Holdings Limited

 

England

 

03290823

159.

 

NTL Communications Services Limited

 

England

 

03403985

160.

 

NTL Darlington Limited

 

England

 

02533674

161.

 

NTL Derby Cablevision Holding Company

 

England

 

02422310

162.

 

NTL Equipment No. 1 Limited

 

England

 

02794518

163.

 

NTL Equipment No. 2 Limited

 

England

 

02071491

164.

 

NTL Finance Limited

 

England

 

05537678

165.

 

NTL Glasgow Holdings Limited

 

England

 

04170072

166.

 

NTL Holdings (Broadland) Limited

 

England

 

02427172

167.

 

NTL Holdings (East London) Limited

 

England

 

02032186

168.

 

NTL Holdings (Fenland) Limited

 

England

 

02427199

169.

 

NTL Holdings (Leeds) Limited

 

England

 

02766909

170.

 

NTL Holdings (Norwich) Limited

 

England

 

02412962

171.

 

NTL Holdings (Peterborough) Limited

 

England

 

02888397

172.

 

NTL Internet Limited

 

England

 

02985161

173.

 

NTL Internet Services Limited

 

England

 

04038930

174.

 

NTL Irish Holdings Limited

 

England

 

05313953

175.

 

NTL Kirklees

 

England

 

02495460

 

213

--------------------------------------------------------------------------------


 

176.

 

NTL Kirklees Holdings Limited

 

England

 

04169826

177.

 

NTL Limited

 

England

 

02586701

178.

 

NTL Manchester Cablevision Holding Company

 

England

 

02455631

179.

 

NTL Microclock Services Limited

 

England

 

02861856

180.

 

NTL Midlands Limited

 

England

 

02357645

181.

 

NTL Milton Keynes Limited

 

England

 

02410808

182.

 

NTL National Networks Limited

 

England

 

05174655

183.

 

NTL Networks Limited

 

England

 

03045209

184.

 

NTL Partcheer Company Limited

 

England

 

02861817

185.

 

NTL Rectangle Limited

 

England

 

04329656

186.

 

NTL Sideoffer Limited

 

England

 

02927099

187.

 

NTL Solent Telephone and Cable TV Company Limited

 

England

 

02511653

188.

 

NTL South Central Limited

 

England

 

02387692

189.

 

NTL South Wales Limited

 

England

 

02857050

190.

 

NTL Streetunique Projects Limited

 

England

 

02851203

191.

 

NTL Streetunit Projects Limited

 

England

 

02851201

192.

 

NTL Streetusual Services Limited

 

England

 

02851019

193.

 

NTL Streetvision Services Limited

 

England

 

02851020

194.

 

NTL Streetvital Services Limited

 

England

 

02851021

195.

 

NTL Streetwarm Services Limited

 

England

 

02851011

196.

 

NTL Streetwide Services Limited

 

England

 

02851013

197.

 

NTL Strikeagent Trading Limited

 

England

 

02851014

198.

 

NTL Strikeamount Trading Limited

 

England

 

02851015

199.

 

NTL Strikeapart Trading Limited

 

England

 

02851018

200.

 

NTL Systems Limited

 

England

 

03217975

201.

 

NTL Technical Support Company Limited

 

England

 

02512756

202.

 

NTL Teesside Limited

 

England

 

02532188

203.

 

NTL Telecom Services Limited

 

England

 

02937788

204.

 

NTL UK Telephone and Cable TV Holding Company Limited

 

England

 

02511877

205.

 

NTL Victoria II Limited

 

England

 

05685189

 

214

--------------------------------------------------------------------------------


 

206.

 

NTL Victoria Limited

 

England

 

05685196

207.

 

NTL Westminster Limited

 

England

 

01735641

208.

 

NTL Winston Holdings Limited

 

England

 

03290821

209.

 

NTL Wirral Telephone and Cable TV Company

 

England

 

02511873

210.

 

Oxford Cable Limited

 

England

 

02450228

211.

 

Screenshop Limited

 

England

 

03529106

212.

 

Secure Backup Systems Limited

 

England

 

03130333

213.

 

Sheffield Cable Communications Limited

 

England

 

02465953

214.

 

Southern East Anglia Cable Limited

 

England

 

02905929

215.

 

Southwestern Bell International Holdings Limited

 

England

 

02378768

216.

 

Stafford Communications Limited

 

England

 

02381842

217.

 

Swindon Cable Limited

 

England

 

00318216

218.

 

Tamworth Cable Communications Limited

 

England

 

03016602

219.

 

Telewest Communications (Central Lancashire) Limited

 

England

 

01737862

220.

 

Telewest Communications (Cotswolds) Limited

 

England

 

01743081

221.

 

Telewest Communications (Cotswolds) Venture

 

England

 

 

222.

 

Telewest Communications (Liverpool) Limited

 

England

 

01615567

223.

 

Telewest Communications (London South) Joint Venture

 

England

 

 

224.

 

Telewest Communications (London South) Limited

 

England

 

01697437

225.

 

Telewest Communications (Midlands and North West) Limited

 

England

 

02795350

226.

 

Telewest Communications (Midlands) Limited

 

England

 

01882074

227.

 

Telewest Communications (Nominees) Limited

 

England

 

02318746

228.

 

Telewest Communications (North East) Limited

 

England

 

02378214

229.

 

Telewest Communications (North East) Partnership

 

England

 

 

230.

 

Telewest Communications (North West) Limited

 

England

 

02321124

231.

 

Telewest Communications (Scotland) Venture

 

England

 

 

232.

 

Telewest Communications (South East) Limited

 

England

 

02270764

233.

 

Telewest Communications (South East) Partnership

 

England

 

 

234.

 

Telewest Communications (South Thames Estuary) Limited

 

England

 

02270763

235.

 

Telewest Communications (South West) Limited

 

England

 

02271287

 

215

--------------------------------------------------------------------------------


 

236.

 

Telewest Communications (St. Helens & Knowsley) Limited

 

England

 

02466599

237.

 

Telewest Communications (Tyneside) Limited

 

England

 

02407676

238.

 

Telewest Communications (Wigan) Limited

 

England

 

02451112

239.

 

Telewest Communications Cable Limited

 

England

 

02883742

240.

 

Telewest Communications Holdings Limited

 

England

 

02982404

241.

 

Telewest Communications Networks Limited

 

England

 

03071086

242.

 

Telewest Limited

 

England

 

03291383

243.

 

Telewest Parliamentary Holdings Limited

 

England

 

02514316

244.

 

Telewest UK Limited

 

England

 

04925679

245.

 

Telso Communications Limited

 

England

 

02067186

246.

 

The Cable Corporation Limited

 

England

 

02075227

247.

 

The Yorkshire Cable Group Limited

 

England

 

02782818

248.

 

Theseus No. 1 Limited

 

England

 

02994027

249.

 

Theseus No. 2 Limited

 

England

 

02994061

250.

 

TVS Pension Fund Trustees Limited

 

England

 

01539051

251.

 

TVS Television Limited

 

England

 

00591652

252.

 

United Artists Investments Limited

 

England

 

02761569

253.

 

Virgin Media Business Limited

 

England

 

01785381

254.

 

Virgin Media Investments Limited

 

England

 

07108297

255.

 

Virgin Media Investment Holdings Limited

 

England

 

03173552

256.

 

Virgin Media Limited

 

England

 

02591237

257.

 

Virgin Media Payments Ltd

 

England

 

06024812

258.

 

Virgin Media Secured Finance PLC

 

England

 

07108352

259.

 

Virgin Media SFA Finance Limited

 

England

 

07176280

260.

 

Virgin Media Wholesale Limited

 

England

 

02514287

261.

 

Virgin Mobile Group (UK) Limited

 

England

 

05050748

262.

 

Virgin Mobile Holdings (UK) Limited

 

England

 

03741555

263.

 

Virgin Mobile Telecoms Limited

 

England

 

03707664

264.

 

Virgin Net Limited

 

England

 

02833330

265.

 

Vision Networks Services UK Limited

 

England

 

03135501

 

216

--------------------------------------------------------------------------------


 

266.

 

VMIH Sub Limited

 

England

 

05316140

267.

 

Wessex Cable Limited

 

England

 

02433185

268.

 

Windsor Television Limited

 

England

 

01745542

269.

 

XL Debt Recovery Agency Limited

 

England

 

03303903

270.

 

X-Tant Limited

 

England

 

03580901

271.

 

Yorkshire Cable Communications Limited

 

England

 

02490136

272.

 

CableTel Scotland Limited

 

Scotland

 

SC119938

273.

 

NTL Glasgow

 

Scotland

 

SC075177

274.

 

Prospectre Limited

 

Scotland

 

SC145280

275.

 

Telewest Communications (Dundee & Perth) Limited

 

Scotland

 

SC096816

276.

 

Telewest Communications (Motherwell) Limited

 

Scotland

 

SC121617

277.

 

Telewest Communications (Scotland Holdings) Limited

 

Scotland

 

SC150058

278.

 

Telewest Communications (Scotland) Limited

 

Scotland

 

SC080891

279.

 

Chartwell Investors L.P.

 

Delaware

 

 

280.

 

NNS U.K. Holdings 2, Inc.

 

Delaware

 

 

281.

 

NNS U.K. Holdings 1 LLC

 

Delaware

 

 

282.

 

North CableComms Holdings, Inc.

 

Delaware

 

 

283.

 

North CableComms L.L.C.

 

Delaware

 

 

284.

 

North CableComms Management, Inc.

 

Delaware

 

 

285.

 

NTL (Triangle) LLC

 

Delaware

 

 

286.

 

NTL Bromley Company

 

Delaware

 

 

287.

 

NTL CableComms Group, Inc.

 

Delaware

 

 

288.

 

NTL Chartwell Holdings 2, Inc.

 

Delaware

 

 

289.

 

NTL Chartwell Holdings, Inc.

 

Delaware

 

 

290.

 

NTL North CableComms Holdings, Inc.

 

Delaware

 

 

291.

 

NTL North CableComms Management, Inc.

 

Delaware

 

 

292.

 

NTL Programming Subsidiary Company

 

Delaware

 

 

293.

 

NTL Solent Company

 

Delaware

 

 

294.

 

NTL South CableComms Holdings, Inc.

 

Delaware

 

 

295.

 

NTL South CableComms Management, Inc.

 

Delaware

 

 

 

217

--------------------------------------------------------------------------------


 

296.

 

NTL Surrey Company

 

Delaware

 

 

297.

 

NTL Sussex Company

 

Delaware

 

 

298.

 

NTL UK CableComms Holdings, Inc.

 

Delaware

 

 

299.

 

NTL Wessex Company

 

Delaware

 

 

300.

 

NTL Winston Holdings, Inc.

 

Delaware

 

 

301.

 

NTL Wirral Company

 

Delaware

 

 

302.

 

South CableComms Holdings, Inc.

 

Delaware

 

 

303.

 

South CableComms L.L.C.

 

Delaware

 

 

304.

 

South CableComms Management, Inc.

 

Delaware

 

 

305.

 

Winston Investors L.L.C.

 

Delaware

 

 

306.

 

Avon Cable Limited Partnership

 

Colorado

 

 

307.

 

Cotswolds Cable Limited Partnership

 

Colorado

 

 

308.

 

Edinburgh Cable Limited Partnership

 

Colorado

 

 

309.

 

Estuaries Cable Limited Partnership

 

Colorado

 

 

310.

 

London South Cable Partnership

 

Colorado

 

 

311.

 

TCI/US West Cable Communications Group

 

Colorado

 

 

312.

 

Tyneside Cable Limited Partnership

 

Colorado

 

 

313.

 

United Cable (London South) Limited Partnership

 

Colorado

 

 

314.

 

Birmingham Cable Finance Limited

 

Jersey

 

60972

315.

 

Future Entertainment S.à r.l.

 

Luxembourg

 

B 145.414

 

218

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART 2 - THE RESTRICTED GUARANTORS

 

 

 

NAME

 

Jurisdiction
of
Incorporation

 

Company
number (if
applicable)

1.

 

NTL Bolton Cablevision Holding Company

 

England

 

02422198

2.

 

NTL Cablecomms Bolton

 

England

 

01883383

3.

 

NTL Cablecomms Bromley

 

England

 

02422195

4.

 

NTL Cablecomms Bury and Rochdale

 

England

 

02446183

5.

 

NTL Cablecomms Cheshire

 

England

 

02379804

6.

 

NTL Cablecomms Derby

 

England

 

02387713

7.

 

NTL Cablecomms East Lancashire

 

England

 

02114543

8.

 

NTL Cablecomms Greater Manchester

 

England

 

02407924

9.

 

NTL Cablecomms Group Limited

 

England

 

03024703

10.

 

NTL Cablecomms Holdings No. 1 Limited

 

England

 

03709869

11.

 

NTL Cablecomms Holdings No. 2 Limited

 

England

 

03709840

12.

 

NTL Cablecomms Macclesfield

 

England

 

02459067

13.

 

NTL Cablecomms Oldham and Tameside

 

England

 

02446185

14.

 

NTL Cablecomms Solent

 

England

 

02422654

15.

 

NTL Cablecomms Staffordshire

 

England

 

02379800

16.

 

NTL Cablecomms Stockport

 

England

 

02443484

17.

 

NTL Cablecomms Surrey

 

England

 

02531586

18.

 

NTL Cablecomms Sussex

 

England

 

02266092

19.

 

NTL Cablecomms Wessex

 

England

 

02410378

20.

 

NTL Cablecomms Wirral

 

England

 

02531604

21.

 

NTL Chartwell Holdings Limited

 

England

 

03290823

22.

 

NTL Derby Cablevision Holding Company

 

England

 

02422310

23.

 

NTL Glasgow Holdings Limited

 

England

 

04170072

24.

 

NTL Kirklees

 

England

 

02495460

 

219

--------------------------------------------------------------------------------


 

25.

 

NTL Kirklees Holdings Limited

 

England

 

04169826

26.

 

NTL Manchester Cablevision Holding Company

 

England

 

02455631

27.

 

NTL Winston Holdings Limited

 

England

 

03290821

28.

 

NTL Wirral Telephone and Cable TV Company

 

England

 

02511873

29.

 

NTL Glasgow

 

Scotland

 

SC075177

30.

 

Chartwell Investors L.P.

 

Delaware

 

 

31.

 

NNS U.K. Holdings 2, Inc.

 

Delaware

 

 

32.

 

NNS U.K. Holdings 1 LLC

 

Delaware

 

 

33.

 

North CableComms Holdings, Inc.

 

Delaware

 

 

34.

 

North CableComms L.L.C.

 

Delaware

 

 

35.

 

North CableComms Management, Inc.

 

Delaware

 

 

36.

 

NTL (Triangle) LLC

 

Delaware

 

 

37.

 

NTL Bromley Company

 

Delaware

 

 

38.

 

NTL CableComms Group, Inc.

 

Delaware

 

 

39.

 

NTL Chartwell Holdings 2, Inc.

 

Delaware

 

 

40.

 

NTL Chartwell Holdings, Inc.

 

Delaware

 

 

41.

 

NTL North CableComms Holdings, Inc.

 

Delaware

 

 

42.

 

NTL North CableComms Management, Inc.

 

Delaware

 

 

43.

 

NTL Programming Subsidiary Company

 

Delaware

 

 

44.

 

NTL Solent Company

 

Delaware

 

 

45.

 

NTL South CableComms Holdings, Inc.

 

Delaware

 

 

46.

 

NTL South CableComms Management, Inc.

 

Delaware

 

 

47.

 

NTL Surrey Company

 

Delaware

 

 

48.

 

NTL Sussex Company

 

Delaware

 

 

49.

 

NTL UK CableComms Holdings, Inc.

 

Delaware

 

 

50.

 

NTL Wessex Company

 

Delaware

 

 

51.

 

NTL Winston Holdings, Inc.

 

Delaware

 

 

52.

 

NTL Wirral Company

 

Delaware

 

 

 

220

--------------------------------------------------------------------------------


 

53.

 

South CableComms Holdings, Inc.

 

Delaware

 

 

54.

 

South CableComms L.L.C.

 

Delaware

 

 

55.

 

South CableComms Management, Inc.

 

Delaware

 

 

56.

 

Winston Investors L.L.C.

 

Delaware

 

 

57.

 

Avon Cable Limited Partnership

 

Colorado

 

 

58.

 

Cotswolds Cable Limited Partnership

 

Colorado

 

 

59.

 

Edinburgh Cable Limited Partnership

 

Colorado

 

 

60.

 

Estuaries Cable Limited Partnership

 

Colorado

 

 

61.

 

London South Cable Partnership

 

Colorado

 

 

62.

 

TCI/US West Cable Communications Group

 

Colorado

 

 

63.

 

Tyneside Cable Limited Partnership

 

Colorado

 

 

64.

 

United Cable (London South) Limited Partnership

 

Colorado

 

 

 

221

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART 3 - MEMBERS OF THE BANK GROUP

 

Andover Cablevision Limited

 

Anglia Cable Communications Limited

 

Avon Cable Investments Limited

 

Avon Cable Joint Venture

 

Barnsley Cable Communications Limited

 

BCMV Limited

 

Berkhamsted Properties & Building Contractors Limited

 

Birmingham Cable Corporation Limited

 

Birmingham Cable Limited

 

Blue Yonder Workwise Limited

 

Bluebottle Call Limited

 

Bradford Cable Communications Limited

 

Bravo TV Limited

 

Cable Adnet Limited

 

Cable Camden Limited

 

Cable Communications (Telecom) Limited

 

Cable Communications Limited

 

Cable Enfield Limited

 

Cable Hackney & Islington Limited

 

Cable Haringey Limited

 

Cable Interactive Limited

 

Cable Internet Limited

 

Cable London Limited

 

Cable on Demand Limited

 

Cable Television Limited

 

Cable Thames Valley Limited

 

CableTel (UK) Limited

 

222

--------------------------------------------------------------------------------


 

CableTel Cardiff Limited

 

CableTel Central Hertfordshire Limited

 

CableTel Hertfordshire Limited

 

CableTel Herts and Beds Limited

 

CableTel Investments Limited

 

CableTel Newport

 

CableTel North Bedfordshire Limited

 

CableTel Surrey and Hampshire Limited

 

CableTel Telecom Supplies Limited

 

CableTel West Glamorgan Limited

 

CableTel West Riding Limited

 

Cambridge Cable Services Limited

 

Cambridge Holding Company Limited

 

CCL Corporate Communication Services Limited

 

Central Cable Holdings Limited

 

Central Cable Limited

 

Central Cable Sales Limited

 

Challenge TV

 

Chariot Collection Services Limited

 

Columbia Management Limited

 

ComTel Cable Services Limited

 

ComTel Coventry Limited

 

Continental Shelf 16 Limited

 

Credit-Track Debt Recovery Ltd

 

Crystal Palace Radio Limited

 

De Facto 1159 Limited

 

Diamond Cable Communications Limited

 

Digital Television Network Limited

 

Doncaster Cable Communications Limited

 

223

--------------------------------------------------------------------------------


 

DTELS Limited

 

East Coast Cable Limited

 

Ed Stone Limited

 

EMS Investments Limited

 

Enablis Limited

 

Eurobell (Holdings) Limited

 

Eurobell (IDA) Limited

 

Eurobell (No. 2) Limited

 

Eurobell (No. 3) Limited

 

Eurobell (No. 4) Limited

 

Eurobell (South West) Limited

 

Eurobell (Sussex) Limited

 

Eurobell (West Kent) Limited

 

Eurobell CPE Limited

 

Eurobell Internet Services Limited

 

Eurobell Limited

 

European Business Network Limited

 

Fastrak Limited

 

Filegale Limited

 

Fleximedia Limited

 

Flextech (1992) Limited

 

Flextech (Kindernet Investment) Limited

 

Flextech (Travel Channel) Limited

 

Flextech Broadband Holdings Limited

 

Flextech Broadband Limited

 

Flextech Broadcasting Limited

 

Flextech Business News Limited

 

Flextech Childrens Channel Limited

 

Flextech Communications Limited

 

224

--------------------------------------------------------------------------------


 

Flextech Digital Broadcasting Limited

 

Flextech Distribution Limited

 

Flextech Family Channel Limited

 

Flextech Holdco Limited

 

Flextech Homeshopping Limited Flextech Interactive Limited

 

Flextech IVS Limited

 

Flextech Limited

 

Flextech Media Holdings Limited

 

Flextech Music Publishing Limited

 

Flextech Ventures Limited

 

Flextech Video Games Limited

 

Flextech-Flexinvest Limited

 

General Cable Group Limited

 

General Cable Holdings Limited

 

General Cable Investments Limited

 

General Cable Limited

 

General Cable Programming Limited

 

Halifax Cable Communications Limited

 

Heartland Cablevision (UK) Limited

 

Heartland Cablevision II (UK) Limited

 

Herts Cable Limited

 

Interactive Digital Sales Limited

 

Jewel Holdings

 

Lanbase European Holdings Limited

 

Lanbase Limited

 

Lewis Reed Debt Recovery Limited

 

Lichfield Cable Communications Limited

 

Living TV Limited

 

225

--------------------------------------------------------------------------------


 

M&NW Network II Limited

 

M&NW Network Limited

 

Matchco Directors Limited

 

Matchco Secretaries Limited

 

Maza Limited

 

Metro Hertfordshire Limited

 

Metro South Wales Limited

 

Middlesex Cable Limited

 

Northampton Cable Television Limited

 

Northern Credit Limited

 

ntl (Aylesbury and Chiltern) Limited

 

ntl (B) Limited

 

ntl (Broadland) Limited

 

ntl (City and Westminster) Limited

 

ntl (County Durham) Limited

 

ntl (CRUK)

 

ntl (CWC Holdings)

 

ntl (CWC) Corporation Limited

 

ntl (CWC) Limited

 

ntl (CWC) Management Limited

 

ntl (CWC) No. 2 Limited

 

ntl (CWC) No. 3 Limited

 

ntl (CWC) No. 4 Limited

 

ntl (CWC) Programming Limited

 

ntl (CWC) UK

 

ntl (Ealing) Limited

 

ntl (Fenland) Limited

 

ntl (Greenwich and Lewisham) Limited

 

ntl (Hampshire) Limited

 

226

--------------------------------------------------------------------------------


 

ntl (Harrogate) Limited

 

ntl (Harrow) Limited

 

ntl (Kent) Limited

 

ntl (Lambeth and Southwark) Limited

 

ntl (Leeds) Limited

 

ntl (Norwich) Limited

 

ntl (Peterborough) Limited

 

ntl (South East) Limited

 

ntl (South London) Limited

 

ntl (Southampton and Eastleigh) Limited

 

ntl (Sunderland) Limited

 

ntl (Thamesmead) Limited

 

ntl (V)

 

ntl (Wandsworth) Limited

 

ntl (Wearside) Limited

 

ntl (West London) Limited

 

ntl (YorCan) Limited

 

ntl (York) Limited

 

ntl Acquisition Company Limited

 

ntl Bolton Cablevision Holding Company

 

ntl Business (Ireland) Limited

 

ntl Business Limited

 

ntl CableComms Bolton

 

ntl CableComms Bromley

 

ntl CableComms Bury and Rochdale

 

ntl CableComms Cheshire

 

ntl CableComms Derby

 

ntl CableComms East Lancashire

 

ntl CableComms Greater Manchester

 

227

--------------------------------------------------------------------------------


 

ntl CableComms Group Limited

 

ntl CableComms Holdings No. 1 Limited

 

ntl CableComms Holdings No. 2 Limited

 

ntl CableComms Lancashire No.  1

 

ntl CableComms Lancashire No. 2

 

ntl CableComms Limited

 

ntl CableComms Macclesfield

 

ntl CableComms Manchester Limited

 

ntl CableComms Oldham and Tameside

 

ntl CableComms Solent

 

ntl CableComms Staffordshire

 

ntl CableComms Stockport

 

ntl CableComms Surrey

 

ntl CableComms Sussex

 

ntl CableComms Wessex

 

ntl CableComms West Surrey Limited

 

ntl CableComms Wirral

 

ntl Cambridge Limited

 

ntl Chartwell Holdings Limited

 

ntl Communications Services Limited

 

ntl Darlington Limited

 

ntl Derby Cablevision Holding Company

 

ntl Equipment No. 1 Limited

 

ntl Equipment No 2. Limited

 

ntl Finance Limited

 

NTL Funding Limited

 

ntl Glasgow Holdings Limited

 

ntl Holdings (Broadland) Limited

 

ntl Holdings (East London) Limited

 

228

--------------------------------------------------------------------------------


 

ntl Holdings (Fenland) Limited

 

ntl Holdings (Leeds) Limited

 

ntl Holdings (Norwich) Limited

 

ntl Holdings (Peterborough) Limited

 

ntl Internet Limited

 

ntl Internet Services Limited

 

ntl Irish Holdings Limited

 

ntl Kirklees

 

ntl Kirklees Holdings Limited

 

ntl Limited

 

ntl Manchester Cablevision Holding Company

 

ntl Microclock Services Limited

 

ntl Midlands Limited

 

ntl Milton Keynes Limited

 

ntl National Networks Limited

 

ntl Networks Limited

 

ntl Partcheer Company Limited

 

ntl Rectangle Limited

 

ntl Sideoffer Limited

 

ntl Solent Telephone and Cable TV Company Limited

 

ntl South Central Limited

 

ntl South Wales Limited

 

ntl Streetunique Projects Limited

 

ntl Streetunit Projects Limited

 

ntl Streetusual Services Limited

 

ntl Streetvision Services Limited

 

ntl Streetvital Services Limited

 

ntl Streetwarm Services Limited

 

ntl Streetwide Services Limited

 

229

--------------------------------------------------------------------------------


 

ntl Strikeagent Trading Limited

 

ntl Strikeamount Trading Limited

 

ntl Strikeapart Trading Limited

 

ntl Systems Limited

 

ntl Technical Support Company Limited

 

ntl Teesside Limited

 

ntl Telecom Services Limited

 

ntl UK Telephone and Cable TV Holding Company Limited

 

ntl Victoria II Limited

 

ntl Victoria Limited

 

ntl Westminster Limited

 

ntl Winston Holdings Limited

 

ntl Wirral Telephone and Cable TV Company

 

Oxford Cable Limited

 

Pinnacle Debt Recovery Limited

 

Rapid Travel Solutions Limited

 

Rotherham Cable Communications Limited

 

Screenshop Limited

 

Secure Backup Systems Limited

 

Sheffield Cable Communications Limited

 

Southern East Anglia Cable Limited

 

Southwestern Bell International Holdings Limited

 

Stafford Communications Limited

 

Swindon Cable Limited

 

Tamworth Cable Communications Limited

 

Telewest Communications (Central Lancashire) Limited

 

Telewest Communications (Cotswolds) Limited

 

Telewest Communications (Cotswolds) Venture

 

Telewest Communications (Fylde & Wyre) Limited

 

230

--------------------------------------------------------------------------------


 

Telewest Communications (Internet) Limited

 

Telewest Communications (Liverpool) Limited

 

Telewest Communications (London South) Joint Venture

 

Telewest Communications (London South) Limited

 

Telewest Communications (Midlands and North West) Limited

 

Telewest Communications (Midlands) Limited

 

Telewest Communications (Nominees) Limited

 

Telewest Communications (North East) Limited

 

Telewest Communications (North East) Partnership

 

Telewest Communications (North West) Limited

 

Telewest Communications (Publications) Limited

 

Telewest Communications (South East) Limited

 

Telewest Communications (South East) Partnership

 

Telewest Communications (South Thames Estuary) Limited

 

Telewest Communications (South West) Limited

 

Telewest Communications (Southport) Limited

 

Telewest Communications (St Helens & Knowsley) Limited

 

Telewest Communications (Taunton & Bridgwater) Limited

 

Telewest Communications (Telford) Limited

 

Telewest Communications (Tyneside) Limited

 

Telewest Communications (Wigan) Limited

 

Telewest Communications Cable Limited

 

Telewest Communications Holdco Limited

 

Telewest Communications Holdings Limited

 

Telewest Communications Networks Limited

 

Telewest Communications Services Limited

 

Telewest Health Trustees Limited

 

Telewest Limited

 

Telewest Parliamentary Holdings Limited

 

231

--------------------------------------------------------------------------------


 

Telewest Share Trust Limited

 

Telewest Trustees Limited

 

Telewest UK Limited

 

Telewest Workwise Limited

 

Telso Communications Limited

 

The Cable Corporation Equipment Limited

 

The Cable Corporation Limited

 

The Cable Equipment Store Limited

 

The North London Channel Limited

 

The Yorkshire Cable Group Limited

 

Theseus No.1 Limited

 

Theseus No.2 Limited

 

Trouble TV Limited

 

TVS Pension Fund Trustees Limited

 

TVS Television Limited

 

United Artists Investments Limited

 

Virgin Media Business Limited

 

Virgin Media Directors Limited

 

Virgin Media Investment Holdings Limited

 

Virgin Media Investments Limited

 

Virgin Media Limited

 

Virgin Media Payments Ltd

 

Virgin Media Secretaries Limited

 

Virgin Media Secured Finance PLC

 

Virgin Media SFA Finance Limited

 

Virgin Media Wholesale Limited

 

Virgin Media Television Limited

 

Virgin Media Television Rights Limited

 

Virgin Mobile Group (UK) Limited

 

232

--------------------------------------------------------------------------------


 

Virgin Mobile Holdings (UK) Limited

 

Virgin Mobile Telecoms Limited

 

Virgin Net Limited

 

Vision Networks Services UK Limited

 

VMIH Sub Limited

 

Wakefield Cable Communications Limited

 

Wessex Cable Limited

 

Windsor Television Limited

 

Workplace Technologies Trustees Company Limited

 

XL Debt Recovery Agency Limited

 

X-TANT Limited

 

Yorkshire Cable Communications Limited

 

Yorkshire Cable Finance Limited

 

Yorkshire Cable Limited

 

Yorkshire Cable Properties Limited

 

Yorkshire Cable Telecom Limited

 

CableTel Scotland Limited

 

Capital City Cablevision Limited

 

Dundee Cable and Satellite Limited

 

Edinburgh Cablevision Limited

 

Hieronymous Limited

 

ntl Glasgow

 

Perth Cable Television Limited

 

Prospectre Limited

 

SANE Network Limited

 

Telewest Communications (Cumbernauld) Limited

 

Telewest Communications (Dumbarton) Limited

 

Telewest Communications (Dundee & Perth) Limited

 

Telewest Communications (East Lothian and Fife) Limited

 

233

--------------------------------------------------------------------------------


 

Telewest Communications (Falkirk) Limited

 

Telewest Communications (Glenrothes) Limited

 

Telewest Communications (Motherwell) Limited

 

Telewest Communications (Scotland Holdings) Limited

 

Telewest Communications (Scotland) Limited

 

Telewest Communications (Scotland) Venture

 

Chartwell Investors, L.P.

 

NNS U.K. Holdings 1 LLC

 

NNS U.K. Holdings 2, Inc.

 

North CableComms Holdings, Inc.

 

North CableComms L.L.C.

 

North CableComms Management, Inc.

 

NTL (Triangle) LLC

 

NTL Bromley Company

 

NTL CableComms Group, Inc.

 

NTL Chartwell Holdings 2, Inc.

 

NTL Chartwell Holdings, Inc.

 

NTL North CableComms Holdings, Inc.

 

NTL North CableComms Management, Inc.

 

NTL Programming Subsidiary Company

 

NTL Solent Company

 

NTL South CableComms Holdings, Inc.

 

NTL South CableComms Management, Inc.

 

NTL Surrey Company

 

NTL Sussex Company

 

NTL UK CableComms Holdings, Inc.

 

NTL Wessex Company

 

NTL Winston Holdings, Inc.

 

NTL Wirral Company

 

234

--------------------------------------------------------------------------------


 

South CableComms Holdings, Inc.

 

South CableComms LLC

 

South CableComms Management, Inc.

 

Telewest Global Finance LLC

 

Virgin Media Dover LLC

 

Winston Investors LLC

 

Avon Cable Limited Partnership

 

Cotswolds Cable Limited Partnership

 

Edinburgh Cable Limited Partnership

 

Estuaries Cable Limited Partnership

 

London South Cable Partnership

 

TCI/US West Cable Communications Group

 

Tyneside Cable Limited Partnership

 

United Cable (London South) Limited Partnership

 

Future Entertainment Sàrl

 

Birmingham Cable Finance Limited

 

Cable Finance Limited

 

IVS Cable Holdings Limited

 

CableTel Northern Ireland Limited

 

Imminus (Ireland) Limited

 

235

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PART 1 - CONDITIONS PRECEDENT TO FIRST UTILISATION

 

1.                                           Corporate Documents

 

In relation to the Ultimate Parent, the Parent, each Original Obligor and, if
applicable, each general partner of any Obligor:

 

(a)                           in the case of a company, a copy of its up-to-date
constitutional documents(1) or, in the case of a partnership, a copy of its
up-to-date partnership agreement;

 

(b)                          a copy of a board resolution or a manager’s or
partner’s resolution of such person approving the execution, delivery and
performance of any applicable Relevant Finance Documents to which it is party
and the terms and conditions of such Relevant Finance Documents and authorising
a person or persons identified by name or office to sign the Relevant Finance
Documents to which it is party and any documents to be delivered by such person
pursuant to it;

 

(c)                           a duly completed certificate of a duly authorised
officer of such person in the form attached in Part 3 of Schedule 3 (Form of
Officer’s Certificate); and

 

(d)                          a copy of resolutions signed by all the holders of
the issued shares of the Original Obligors incorporated in England, Wales,
Jersey and Scotland approving the terms of, and the transactions contemplated
by, the Relevant Finance Documents to which each such Obligor is a party.

 

2.                                           Relevant Finance Documents

 

Original duly executed copies of this Agreement.

 

Copies of:

 

(a)                           the Group Intercreditor Agreement;

 

(b)                          the HYD Intercreditor Agreement;

 

(c)                           the Barclays Intercreditor Agreement;

 

(d)                          the Security Trust Agreement; and

 

(e)                           the Original Security Documents.

 

3.                                           Confirmation Deeds

 

An original duly executed copy of a confirmation deed relating to the Security
granted pursuant to the Security Agreement for the following jurisdictions:

 

(a)                           England and Wales;

 

(b)                          Luxembourg; and

 

(c)                           New York.

 

--------------------------------------------------------------------------------

(1)                                     Including for Birmingham Cable Finance
Limited, a certified copy of the register of members.

 

236

--------------------------------------------------------------------------------


 

4.                                           Designation

 

Duly executed copy of notices of the Company of:

 

(a)                           designating this Agreement as a Designated
Refinancing Facilities Agreement in accordance with the terms of the Group
Intercreditor Agreement;

 

(b)                          designating the Facilities as New Senior
Liabilities in accordance with Clause 12 (New Senior Liabilities) of the Group
Intercreditor Agreement;

 

(c)                           designating the Facilities as Designated Senior
Liabilities in accordance with Clause 8.2 (Designated Senior Liabilities) of the
HYD Intercreditor Agreement; and

 

(d)                          designating this Agreement as a Refinancing
Facilities Agreement in accordance with the terms of the HYD Intercreditor
Agreement and confirming that there is no other such Refinancing Facilities
Agreement in place.

 

5.                                           Guarantee Accession

 

For each Original Guarantor that is not a signatory to this Agreement on the
Original Execution Date, an original duly executed copy of an Accession Notice.

 

6.                                           Virgin Media SFA Finance Limited
Accession

 

Original duly executed copies of:

 

(a)                           a composite debenture;

 

(b)                          deed of accession to the Group Intercreditor
Agreement; and

 

(c)                           deed of accession to the Security Trust Agreement.

 

7.                                           Original Security Documents

 

Original duly executed copies of the documents listed in Schedule 9B.

 

8.                                           Fees

 

Original duly executed copies of the A Facility Fee Letter and the B Facility
Fee Letter, in each case, in the agreed form and evidence that all fees and
expenses (excluding legal fees) due and payable under this Agreement or in
connection with this Agreement as at the date of first Utilisation, the quantum
of which have been notified to the Company in writing no less than five Business
Days prior to the first Utilisation Date, have been paid or will be paid
promptly upon receipt of the funds from the first utilisation.

 

9.                                           Legal Opinions

 

An opinion of:

 

(a)                           Latham & Watkins (London) LLP, legal advisers to
the Facility Agent and the Mandated Lead Arrangers on matters of English law;

 

(b)                          Fried, Frank, Harris, Shriver & Jacobson (London)
LLP, legal advisers to the Obligors on matters of New York law;

 

(c)                           Dundas & Wilson CS LLP, legal advisers to the
Facility Agent and the Mandated Lead Arrangers on matters of Scottish law;

 

237

--------------------------------------------------------------------------------


 

(d)                          Mourant du Feu & Jeune, legal advisers to the
Facility Agent and the Mandated Lead Arrangers on matters of Jersey law;

 

(e)                           Morrison & Foerster LLP, legal advisers to the
Facility Agent and the Mandated Lead Arrangers on matters of the laws of the
State of Colorado, United States of America;

 

(f)                             Loyens & Loeff, legal advisers to the Facility
Agent and the Mandated Lead Arrangers on matters of Luxembourg law; and

 

(g)                          LG@Vocats, legal advisers to the Ultimate Parent,
the Parent, the Borrowers and the Original Guarantors on matters of Luxembourg
law,

 

in each case addressed to the Relevant Finance Parties.

 

10.                                     Funds Flow Statement

 

A funds flow statement in the agreed form detailing the proposed movement of
funds on the Utilisation Date.

 

11.                                     Group Structure Chart

 

A copy of a chart showing in all material respects the structure of the Bank
Group and the Holding Companies of the Parent evidencing all material ownership
interests thereof as at the Original Execution Date (including the matters set
forth in paragraphs (b) and (c) of Clause 21.19 (Structure)).

 

12.                                     Miscellaneous

 

Copies of:

 

(a)                                      the Steps Paper; and

 

(b)                                     the Tax Cooperation Agreement.

 

13.                                     “Know your client”

 

In respect of each of the Borrowers, copies of each of the documents listed
below:

 

(a)                           certificate of incorporation or the local
equivalent (including any change of name certificate(s) since establishment);

 

(b)                          memorandum and articles of association, by-laws or
the local equivalent;

 

(c)                           list of the directors;

 

(d)                          extract from the share register (or local
equivalent) containing a list of the shareholders;

 

(e)                           for at least 2 of the directors: verification of
their identity by delivery of a certified copy of their passport or national
identity card; verification of their residential address within the last 3
months by delivery of an original or certified copy of a utility bill (excluding
mobile telephone bills), bank statement or other correspondence addressed to
them at their residential address from a local government authority, tax office
or similar entity (2 pieces of evidence of residential address for each person
being identified);

 

(f)                             address of the relevant company;

 

238

--------------------------------------------------------------------------------


 

(g)                          bank account(s) details (account name, name of
bank, address) of the relevant company including a list of signatories to the
bank account(s);

 

(h)                          commercial register number (or the local
equivalent);

 

(i)                              most recent board resolution; and

 

(j)                              financial statements,

 

together with such other information as the Relevant Finance Parties may require
(acting reasonably) for the purposes of complying with its “know your client”
procedures and in compliance with applicable laws relating to anti-money
laundering.

 

14.                                     B Facility Commitments

 


EVIDENCE OF THE BORROWERS HAVING OBTAINED B FACILITY COMMITMENTS (OR OTHER
SUBSTITUTE FINANCING) IN AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN £600
MILLION.


 

15.                                     Repayment of Existing Senior Credit
Facilities

 

Evidence that any obligations under the Existing Senior Credit Facilities
Agreement will be repaid and cancelled in full on the first Utilisation Date.

 

239

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PART 2 - CONDITIONS SUBSEQUENT DOCUMENTS

 

1.              Authorisations and Clearances

 

A copy of each Necessary Authorisation as is, in the reasonable opinion of
counsel to the Lenders, necessary to render the Relevant Finance Documents to
which the Ultimate Parent, the Parent and each Original Obligor is party legal,
valid, binding and enforceable, to make the Relevant Finance Documents to which
the Ultimate Parent, the Parent and each Original Obligor is party admissible in
evidence in such Original Obligor’s jurisdiction of incorporation and in England
and to enable the Ultimate Parent, the Parent and such Original Obligor to
perform its obligations thereunder, save in each case, for any registration or
recording required for the perfection of the Security Documents and subject to
the Reservations (to the extent applicable).

 

2.              Existing Encumbrances and Indebtedness

 

Evidence satisfactory to the Facility Agent that all Existing Encumbrances set
out in Section 1A of Part 1 of Schedule 10 (Existing Encumbrances) have been
released or discharged within 10 Business Days.

 

240

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PART 3 - FORM OF OFFICER’S CERTIFICATE

 

To:           Deutsche Bank AG, London Branch as Facility Agent

 

We refer to the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) and made
between, inter alia, Virgin Media Inc. as Ultimate Parent, Virgin Media Finance
PLC as Parent, Virgin Media Investment Holdings Limited, Virgin Media Limited,
Virgin Media Wholesale Limited, VMIH Sub Limited and Virgin Media SFA Finance
Limited as Original Borrowers, BNP Paribas London Branch and Deutsche Bank AG,
London Branch as Global Coordinators and Physical Bookrunners, BNP Paribas
London Branch, Deutsche Bank AG, London Branch, Crédit Agricole Corporate and
Investment Bank, GE Corporate Finance Bank SAS, Goldman Sachs International,
J.P. Morgan PLC, Lloyds TSB Corporate Markets, Merrill Lynch International, The
Royal Bank of Scotland plc and UBS Limited as Bookrunners and Mandated Lead
Arrangers, Deutsche Bank AG, London Branch as Facility Agent, Deutsche Bank AG,
London Branch as Security Trustee and the financial and other institutions named
in it as Lenders. Terms defined in the Facilities Agreement shall have the same
meanings in this Certificate.

 

I, [name], a [Director/General Partner/Partner/Officer] of [name of Obligor] of
[address] (the [“Company”/”Partnership”])

 

CERTIFY without personal liability, that:

 

(a)             [attached to this Certificate marked “A” are true, correct,
complete and up-to-date copies of all documents which contain or establish or
relate to the [constitution of the Company]/[due formation of the Partnership]*]
/ [the [Company/Partnership] has not amended any of its constitutional documents
in a manner which could be reasonably expected to be materially adverse to the
interests of the Lenders since the date such documents were last delivered to
the Facility Agent](2);

 

(b)            attached to this Certificate marked [“A”/”B”] is a true, correct
and complete copy of [resolutions duly passed] at [a meeting of the Board of
Directors] [a meeting of the managers] [a meeting of the partners] duly convened
and held on [·] or the equivalent thereof passed as a written resolution of the
[Company/Partnership] approving the Relevant Finance Documents to which the
[Company/Partnership] is a party and authorising their execution, signature,
delivery and performance and such resolutions have not been amended, modified or
revoked and are in full force and effect;

 

(c)             the entry into and performance of the Relevant Finance Documents
to which it is a party by the [Company/Partnership] will not breach any
borrowing, guaranteeing or other indebtedness limit to which the
[Company/Partnership] is subject other than any such limit imposed by the
Existing Senior Credit Facilities Agreement; and

 

(d)            the following signatures are the true signatures of the persons
who have been authorised to sign any necessary documents on behalf of the
[Company/Partnership] and to give notices and communications (including
Utilisation Requests), under or in connection with the Relevant Finance
Documents on behalf of the [Company/Partnership].

 

Name

 

Position

 

Signature

 

 

 

 

 

[·]

 

[·]

 

[·]

 

--------------------------------------------------------------------------------

(2) This option is not available on or prior to the first Utilisation.

 

241

--------------------------------------------------------------------------------


 

Signed:

 

 

 

Director/Partner/Officer

 

 

 

 

Date:

[·]

 

 

I, [name], a [Director/Secretary/General Partner/Partner] of [name of Obligor]
(the [“Company”/”Partnership”]), certify that the persons whose names and
signatures are set out above are duly appointed [·] of the [Company/Partnership]
and that the signatures of each of them above are their respective signatures.

 

 

Signed:

 

 

 

[Director/Secretary] [Partner]

 

 

 

 

Date:

[·]

 

 

--------------------------------------------------------------------------------

Notes:

 

*

Including for the avoidance of doubt any partnership agreement.

 

242

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PART 1 - FORM OF UTILISATION REQUEST (ADVANCES)

 

From:

[Name of Borrower] (the “Borrower”)

 

 

To:

Deutsche Bank AG, London Branch

 

as Facility Agent

 

 

Date:

[·]

 

Dear Sirs

 

We refer to the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) and made
between, inter alia, Virgin Media Inc. as Ultimate Parent, Virgin Media Finance
PLC as Parent, Virgin Media Investment Holdings Limited, Virgin Media Limited,
Virgin Media Wholesale Limited, VMIH Sub Limited and Virgin Media SFA Finance
Limited as Original Borrowers, BNP Paribas London Branch and Deutsche Bank AG,
London Branch as Global Coordinators and Physical Bookrunners, BNP Paribas
London Branch, Deutsche Bank AG, London Branch, Crédit Agricole Corporate and
Investment Bank, GE Corporate Finance Bank SAS, Goldman Sachs International,
J.P. Morgan PLC, Lloyds TSB Corporate Markets, Merrill Lynch International, The
Royal Bank of Scotland plc and UBS Limited as Bookrunners and Mandated Lead
Arrangers, Deutsche Bank AG, London Branch as Facility Agent, Deutsche Bank AG,
London Branch as Security Trustee and the financial and other institutions named
in it as Lenders. Terms defined in the Facilities Agreement shall have the same
meanings in this Utilisation Request.

 

We, [·] and [·], being authorised signatories of the Borrower named below, give
you notice that, pursuant to the Facilities Agreement, we wish the Lenders to
make an Advance on the following terms:

 

(a)             Facility to be used: [A/BX/Revolving Facility]

 

(b)            Sterling Amount: £[·]

 

(c)             Currency: [·]

 

(d)            Interest Period/Term: [·] month[s]

 

(e)             Proposed date of Advance: [·] (or if that day is not a Business
Day, the next Business Day)

 

[We hereby inform you that as of the date of this Utilisation Request, the
following Event of Default has occurred and is continuing or would result from
the making of this Utilisation [insert details].](3)  [We confirm that, at the
date of this Utilisation Request, the Repeating Representations are true in all
material respects and no Default is continuing or would result from the Advance
to which this Utilisation Request relates.](4)

 

The proceeds of this Utilisation should be credited to [insert account details].

 

This Utilisation Request is made by the authorised signatories of the Borrower
named below and is given without personal liability.

 

Yours faithfully,

 

--------------------------------------------------------------------------------

(3)           Applicable for Rollover Advances only.  Insert details of relevant
Event of Default, if any.

(4)           Applicable for any Advance other than a Rollover Advance.

 

243

--------------------------------------------------------------------------------


 

 

 

 

Authorised Signatory

 

Authorised Signatory

for and on behalf of

 

for and on behalf of

[Name of Borrower]

 

[Name of Borrower]

 

244

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PART 2 - FORM OF UTILISATION REQUEST (DOCUMENTARY CREDITS)

 

From:

[Name of Borrower] (the “Borrower”)

 

 

To:

Deutsche Bank AG, London Branch

 

as Facility Agent

 

 

 

and

 

 

 

[·]

 

 

 

as a L/C Bank

 

 

Date:

[·]

 

Dear Sirs

 

We refer to the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) and made
between, inter alia, Virgin Media Inc. as Ultimate Parent, Virgin Media Finance
PLC as Parent, Virgin Media Investment Holdings Limited, Virgin Media Limited,
Virgin Media Wholesale Limited, VMIH Sub Limited and Virgin Media SFA Finance
Limited as Original Borrowers, BNP Paribas London Branch and Deutsche Bank AG,
London Branch as Global Coordinators and Physical Bookrunners, BNP Paribas
London Branch, Deutsche Bank AG, London Branch, Crédit Agricole Corporate and
Investment Bank, GE Corporate Finance Bank SAS, Goldman Sachs International,
J.P. Morgan PLC, Lloyds TSB Corporate Markets, Merrill Lynch International, The
Royal Bank of Scotland plc and UBS Limited as Bookrunners and Mandated Lead
Arrangers, Deutsche Bank AG, London Branch as Facility Agent, Deutsche Bank AG,
London Branch as Security Trustee and the financial and other institutions named
in it as Lenders. Terms defined in the Facilities Agreement shall have the same
meanings in this Utilisation Request.

 

We, [·] and [·], being authorised signatories of the Borrower named below, give
you notice that, pursuant to the Facilities Agreement, we wish [name of L/C
Bank] to issue a Documentary Credit on the following terms:

 

(a)             Name of Beneficiary: [·]

 

(b)            Address of Beneficiary: [·]

 

(c)             Purpose of/Liabilities to be assured by the Documentary Credit:
[insert details]

 

(d)            Sterling Amount: £[·]

 

(e)             Currency: [·]

 

(f)             Expiry Date: [·] month[s]

 

(g)            Proposed date of issue of Documentary Credit: [·] (or if that day
is not a Business Day, the next Business Day)

 

[We hereby inform you that as of the date of this Utilisation Request, the
following Event of Default has occurred and is continuing or would result from
the issuance of the Documentary Credit requested hereunder [insert details].](5)

 

--------------------------------------------------------------------------------

(5)             Applicable for Renewal Requests only.  Insert details of the
relevant Event of Default, if any.

 

245

--------------------------------------------------------------------------------


 

[We confirm that, at the date of this Utilisation Request, the Repeating
Representations are true in all material respects and no Default is continuing
or would result from the issuance of the Documentary Credit to which this
Utilisation Request relates.](6)

 

Upon issuance of the Documentary Credit requested hereunder, please send the
Documentary Credit to the Beneficiary at the address shown above, with a copy to
[insert details of relevant contact at the Borrower].

 

This Utilisation Request is made by the authorised signatories of the Borrower
named below and is given without personal liability.

 

Yours faithfully

 

 

 

 

Authorised Signatory

 

Authorised Signatory

for and on behalf of

 

for and on behalf of

[Name of Borrower]

 

[Name of Borrower]

 

--------------------------------------------------------------------------------

(6)             Applicable to all Utilisation Requests in respect of a
Documentary Credit (other than a Renewal Request).

 

246

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART 1 - FORM OF DEED OF TRANSFER AND ACCESSION

 

To:           Deutsche Bank AG, London Branch as Facility Agent

 

This Deed is dated [·] and relates to:

 

(a)         the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) whereby
certain facilities were made available to the Borrowers under the guarantee of
the Guarantors, by a group of banks and other financial institutions on whose
behalf Deutsche Bank AG, London Branch acts as Facility Agent in connection
therewith;

 

(b)         the HYD Intercreditor Agreement;

 

(c)         the Group Intercreditor Agreement; and

 

(d)         the Security Trust Agreement.

 

1.              Terms defined in the Facilities Agreement shall, subject to any
contrary indication, have the same meanings in this Deed.  The terms “Lender”,
“New Lender”, “Lender’s Participation” and “Portion Transferred” are defined in
the Schedule to this Deed.

 

2.              The Lender:

 

(a)         confirms that the details in the Schedule to this Deed are an
accurate summary of the Lender’s Participation in the Facilities Agreement and
the Interest Periods or Terms (as the case may be) for existing Advances as at
the date of this Deed; and

 

(b)         requests the New Lender to accept and procure the transfer by
novation to the New Lender of the Portion Transferred by countersigning and
delivering this Deed to the Facility Agent at its address for the service of
notices designated to the Facility Agent in accordance with the Facilities
Agreement.

 

3.              The New Lender requests the Facility Agent to accept this Deed
as being delivered to the Facility Agent pursuant to and for the purposes of
Clause 37.7 (Transfer Deed) of the Facilities Agreement so as to take effect in
accordance with the terms of it on the Transfer Date or on such later date as
may be determined in accordance with the terms of it.

 

4.              The New Lender confirms that it has received a copy of the
Facilities Agreement together with such other information as it has required in
connection with this transaction and that it has not relied and will not rely on
the Lender to check or enquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Lender to assess
or keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of any Obligor.

 

5.              The New Lender undertakes with the Lender and each of the other
parties to the Facilities Agreement that it will perform in accordance with
their terms all those obligations which by the terms of the Relevant Finance
Documents will be assumed by it after delivery of this Deed to the Facility
Agent and satisfaction of the conditions (if any) subject to which this Deed is
expressed to take effect.

 

247

--------------------------------------------------------------------------------


 

6.              The Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Facilities Agreement, any other Relevant Finance
Document or other document relating to it and assumes no responsibility for the
financial condition of any Obligor or for the performance and observance by any
Obligor of any of its obligations under the Facilities Agreement, any Relevant
Finance Document or any other document relating to it and any and all such
conditions and warranties, whether express or implied by Law or otherwise, are
excluded.

 

7.              The Lender gives notice that nothing in this Deed or in the
Facilities Agreement (or any Relevant Finance Document or other document
relating to it) shall oblige the Lender (a) to accept a re transfer from the New
Lender of the whole or any part of its rights, benefits and/or obligations under
the Relevant Finance Documents transferred pursuant to this Deed or (b) to
support any losses directly or indirectly sustained or incurred by the New
Lender for any reason whatsoever (including the failure by any Obligor or any
other party to the Relevant Finance Documents (or any document relating to them)
to perform its obligations under any such document) and the New Lender
acknowledges the absence of any such obligation as is referred to in (a) and
(b) above.

 

8.              [The New Lender represents to the Facility Agent and to each
relevant Borrower that it is a UK Bank Lender.](7)

 

OR

 

[The New Lender represents to the Facility Agent and to each relevant Borrower
that it is a UK Non-Bank Lender and falls within paragraph [(a)/(b)](8)  of the
definition thereof.](9)

 

 

OR

 

[The New Lender represents to the Facility Agent and to each relevant Borrower
that it is a UK Treaty Lender.](10)

 

9.              Any New Lender that is a UK Bank Lender or a UK Non-Bank Lender
shall deliver to the Facility Agent, on or before the date falling five Business
Days before the date upon which interest next falls due for payment after the
date hereof, the following documents evidencing the tax status of the New Lender
as indicated above:

 

UK Bank Lender

(i)              certificate of incorporation; and

(ii)             copy of banking licence.



UK Non- Bank Lender

(i)                 certificate of incorporation in the UK; or

(ii)               other evidence that the relevant ss. 933-937 Income Tax Act
2007 conditions are met.

 

If a New Lender has previously provided the Company with the above documents (in
connection with any financing made available by such New Lender to the Company)
such New Lender shall only be required to confirm in writing that it had
previously provided such documents and that there have been no changes to the
form of such documents relevant for these purposes.

 

--------------------------------------------------------------------------------

(7)            A Lender giving this representation is a Qualifying UK Lender.

(8)            UK Non-Bank Lender to delete as appropriate.

(9)            A Lender giving this representation is a Qualifying UK Lender.

(10)          A LENDER GIVING THIS REPRESENTATION IS A QUALIFYING UK LENDER.

 

248

--------------------------------------------------------------------------------


 

ACCESSION TO THE HYD INTERCREDITOR AGREEMENT

 

The New Lender hereby agrees with each other person who is or becomes party to
the HYD Intercreditor Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the HYD Intercreditor
Agreement as a Senior Finance Party as if it had been an original party thereto
in such capacity.

 

ACCESSION TO THE GROUP INTERCREDITOR AGREEMENT

 

The New Lender hereby agrees with each other person who is or becomes party to
the Group Intercreditor Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the Group Intercreditor
Agreement as a Senior Lender as if it had been an original party thereto in such
capacity.

 

ACCESSION TO THE SECURITY TRUST AGREEMENT

 

The New Lender hereby agrees with each other person who is or becomes party to
the Security Trust Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the Security Trust
Agreement as a Beneficiary as if it had been an original party thereto in such
capacity.  This Deed, including all non-contractual obligations arising out of
or in connection with it, shall be governed by, and construed in accordance
with, English Law.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

249

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

1.

 

 

 

Lender:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

New Lender:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

Transfer Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

Lender’s Participation in Term Facilities

 

Portion Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Lender’s Available A Facility Commitment*

 

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Lender’s Available [BX] Facility Commitment*

 

(b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

 

Lender’s Participation in
Term Facility Outstandings

 

 

 

Interest Period

 

Portion
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Facility Advances

 

 

 

(a)

 

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[BX] Facility Advances

 

 

 

(b)

 

(b)

 

 

 

 

 

 

 

 

 

 

 

6.

 

[(a)]

 

Lender’s Revolving Facility Commitment

 

 

 

Portion Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[(b)

 

Lender’s Ancillary Facility Commitment

 

 

 

Portion Transferred 100%]

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

[(a)]

 

Lender’s Participation in Revolving Facility Outstandings

 

 

 

Term

 

Portion Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

[(b)

 

Lender’s Participation in Ancillary Facility Outstandings

 

 

 

 

 

Portion Transferred 100%]

 

 

 

 

 

 

 

 

 

 

 

8.

 

 

 

[Documentary Credits Issued

 

 

 

Term and Expiry Date

 

Portion Transferred]

 

--------------------------------------------------------------------------------

*                                         Details of the Lender’s Available
Commitment should not be completed after the applicable Termination Date.

 

250

--------------------------------------------------------------------------------


 

The Lender

 

The Transferee

 

 

 

EXECUTED as a DEED by for and on

 

EXECUTED as a DEED by for and on

 

 

 

behalf of [                                     ]

 

behalf of [                                    ]

 

 

 

By:

 

By:

 

 

 

 

 

 

By:

 

By:

 

 

The Facility Agent

 

EXECUTED as a DEED by for and on

 

behalf of DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

By:

 

ADMINISTRATIVE AND FACILITY OFFICE DETAILS

 

1.                                       Facility Office Address (in relation to
the Transferee’s tax status as set out in paragraph 8 above):

 

Please provide administrative details of the Transferee, to the extent such
details have not been provided to the Facility Agent by way of a prior
administrative form.

 

2.                                       Administrative Office Address:

 

Contact Name:

 

Account for Payments:

 

Fax:

 

Telephone:

 

251

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART 2 - FORM OF B FACILITY ACCESSION DEED

 

To:                              Deutsche Bank AG, London Branch as Facility
Agent

 

Virgin Media Investment Holdings Limited (the “Company”)

 

This Deed is dated [·] and relates to:

 

(a)                                 the facilities agreement dated 16 March 2010
(as from time to time amended, varied, novated or supplemented, the “Facilities
Agreement”) whereby certain facilities were made available to the Borrowers
under the guarantee of the Guarantors, by a group of banks and other financial
institutions on whose behalf Deutsche Bank AG, London Branch acts as Facility
Agent in connection therewith;

 

(b)                                the HYD Intercreditor Agreement;

 

(c)                                 the Group Intercreditor Agreement; and

 

(d)                                the Security Trust Agreement.

 

1.                                      Terms defined in the Facilities
Agreement shall, subject to any contrary indication, have the same meanings in
this Deed.  The B Facility made available under this Deed shall be designated as
the “[BX](11) Facility”. [The/Each] “[BX] Facility Lender” and [the/each] “[BX]
Facility Borrower” is set out on the Schedule to this Deed.

 

2.                                      [Each/The] [BX] Facility Lender confirms
that the details in the Schedule to this Deed are an accurate summary of
[such/the] [BX] Facility Lender’s Commitment in the [BX] Facility.

 

3.                                      [Each/The] [BX] Facility Lender requests
the Facility Agent and the Company to accept this Deed as being delivered to the
Facility Agent and the Company pursuant to and for the purposes of
Clause 2.1(b) (The Facilities) of the Facilities Agreement.

 

4.                                      [Each/The] [BX] Facility Lender confirms
that it has received a copy of the Facilities Agreement together with such other
information as it has required in connection with this transaction and that it
has not relied and will not rely on any other Relevant Finance Party to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information and further agrees that it has
not relied and will not rely on any other Relevant Finance Party to assess or
keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Parent or any Obligor.

 

5.                                      [Each/The] [BX] Facility Lender agrees
to become party to and to be bound by the terms of the Facilities Agreement as a
B Facility Lender.

 

6.                                      The Termination Date in respect of the
[BX] Facility is [     ].

 

7.                                      The [BX] Facility Margin is [   ] per
annum. [The [BX] Facility Margin shall be subject to reduction and increase as
follows: [Insert ratchet provision].]

 

--------------------------------------------------------------------------------

(11)                           Insert designation of the relevant B Facility, if
applicable, e.g., B1, B2 or B3.

 

252

--------------------------------------------------------------------------------


 

8.                                      The Maturity Date in respect of the [BX]
Facility is [     ].

 

9.                                      [Insert prepayment premium provision if
applicable.]

 

10.                                [The issue price of the [BX] Facility is
[     ].]

 

11.                                [Each/The] [BX] Facility Lender undertakes
with the Company and each of the other Relevant Finance Parties that it will
perform in accordance with their terms all those obligations which by the terms
of the Relevant Finance Documents will be assumed by it after delivery of this
Deed to the Facility Agent and satisfaction of the conditions (if any) subject
to which this Deed is expressed to take effect.

 

12.                                The Company undertakes to deliver to any [BX]
Facility Lender that has not previously received it, a copy of the annual
operating budget in respect of the financial year ending 31 December 2010 that
was delivered to the Lenders under the Existing Senior Credit Facilities
Agreement.

 

13.                                [[Each of] [Insert name of relevant BX
Facility Lender(s)] represents to the Facility Agent and to the Company that is
a UK Bank Lender.](12)

 

AND/OR

 

[[Each of] [Insert name of relevant BX Facility Lender(s)]represents to the
Facility Agent and to the Company that it is a UK Non-Bank Lender and falls
within paragraph [(a)/(b)](13) of the definition thereof.](14)

 

AND/OR

 

[[Each of] [Insert name of relevant BX Facility Lender(s)]represents to the
Facility Agent and to the Company that it is a UK Treaty Lender.](15)

 

14.                                Each [BX] Facility Lender that is a UK Bank
or UK Non-Bank Lender shall deliver to the Facility Agent, on or before the date
falling five Business Days before the date upon which interest next falls due
for payment after the date hereof, the following documents evidencing the tax
status of such [BX] Facility Lender as indicated above:

 

UK Bank Lender

 

(i)

certificate of incorporation; and

 

 

 

 

 

 

(ii)

copy of banking licence.

 

 

 

 

UK Non- Bank Lender

 

(i)

   certificate of incorporation in the UK; or

 

 

 

 

 

 

(ii)

   other evidence that the relevant ss. 933-937 Income Tax Act 2007 are met.

 

--------------------------------------------------------------------------------

(12)                           A [BX] Facility Lender giving this representation
is a Qualifying UK Lender and may lend to any Borrower incorporated in the
United Kingdom.

 

(13)                           UK Non- Bank Lender to delete as appropriate.

 

(14)                           A [BX] Facility Lender giving this representation
is a Qualifying UK Lender and may lend to any Borrower incorporated in the
United Kingdom.

 

(15)                           A [BX] Facility Lender giving this representation
is a Qualifying UK Lender and may lend to any Borrower incorporated in the
United Kingdom.

 

253

--------------------------------------------------------------------------------


 

If a [BX] Facility Lender has previously provided the Company with the above
documents (in connection with any financing made available by such [BX] Facility
Lender to the Company) such [BX] Facility Lender shall only be required to
confirm in writing that it had previously provided such documents and that there
have been no changes to the form of such documents relevant for these purposes.

 

ACCESSION TO THE HYD INTERCREDITOR AGREEMENT

 

[Each/The] [BX] Facility Lender hereby agrees with each other person who is or
becomes party to the HYD Intercreditor Agreement in accordance with the terms
thereof that with effect on and from the date hereof, it will be bound by the
HYD Intercreditor Agreement as a Senior Finance Party and as a Senior Lender as
if it had been an original party thereto in such capacity.

 

ACCESSION TO THE GROUP INTERCREDITOR AGREEMENT

 

[Each/The] [BX] Facility Lender hereby agrees with each other person who is or
becomes party to the Group Intercreditor Agreement in accordance with the terms
thereof that with effect on and from the date hereof, it will be bound by the
Group Intercreditor Agreement as a Senior Finance Party and as a Senior Lender
as if it had been an original party thereto in such capacity.

 

This Deed, including all non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English Law.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

254

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Name of [BX] Facility Lender

 

[BX] Facility Lender’s Commitment

 

 

 

[·]

 

[·]

 

Name of [BX] Facility Borrower

 

 

 

 

 

[·]

 

 

 

255

--------------------------------------------------------------------------------


 

[Insert Appropriate Signature Block for Each BX Facility Lender]

 

 

 

 

 

 

 

 

The Facility Agent

 

 

 

 

 

EXECUTED as a DEED for and on behalf of

 

 

 

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

 

By:

 

By:

 

 

 

 

 

 

The Company

 

 

 

 

 

EXECUTED as a DEED for and on behalf of

 

 

 

 

 

VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED acting by:

 

 

 

 

 

Director

 

 

 

 

 

[Insert name of director]

 

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

Occupation:

 

 

 

Administrative Details of [BX] Facility Lender and its Facility Office(16)

 

Facility Office Address in relation to its tax status as set out in paragraph 14
above:

 

Administrative Office:

 

Contact Name:

 

Account for Payments:

 

Fax:

 

Telephone:

 

--------------------------------------------------------------------------------

(17)                           To be replicated for each [BX] Facility Lender

 

256

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART 3 - FORM OF ACCESSION NOTICE

 

THIS ACCESSION NOTICE is entered into on [·] by [insert name of Holding Company]
(“Holdco”)] / [[insert name of Subsidiary] (the “Subsidiary”)] and [Virgin Media
Finance PLC (the “Parent”)] [Virgin Media Investment Holdings Limited (the
“Company”)] by way of a deed in favour of the Facility Agent, the Mandated Lead
Arrangers and the Lenders (each as defined in the Facilities Agreement referred
to below).

 

BACKGROUND

 

(A)                                  We refer to the facilities agreement dated
16 March 2010 (as from time to time amended, varied, novated or supplemented,
the “Facilities Agreement”) and made between, inter alia, Virgin Media Inc. as
Ultimate Parent, Virgin Media Finance PLC as Parent, Virgin Media Investment
Holdings Limited, Virgin Media Limited, Virgin Media Wholesale Limited, VMIH Sub
Limited and Virgin Media SFA Finance Limited as Original Borrowers, BNP Paribas
London Branch and Deutsche Bank AG, London Branch as Global Coordinators and
Physical Bookrunners, BNP Paribas London Branch, Deutsche Bank AG, London
Branch, Crédit Agricole Corporate and Investment Bank, GE Corporate Finance Bank
SAS, Goldman Sachs International, J.P. Morgan PLC, Lloyds TSB Corporate Markets,
Merrill Lynch International, The Royal Bank of Scotland plc and UBS Limited as
Bookrunners and Mandated Lead Arrangers, Deutsche Bank AG, London Branch as
Facility Agent, Deutsche Bank AG, London Branch as Security Trustee and the
financial and other institutions named in it as Lenders.

 

(B)                                    [The Subsidiary is required to accede to
the Facilities Agreement as an Acceding Guarantor pursuant to Clause 3.1
(Conditions Precedent) and Clause 26.2 (Acceding Guarantors).]

 

OR

 

[The Company has requested that the Subsidiary becomes an Acceding Borrower and
an Acceding Guarantor pursuant to Clause 26.1 (Acceding Borrowers) of the
Facilities Agreement.]

 

OR

 

[The Company has requested that the Subsidiary become an Acceding Guarantor
pursuant to Clause 26.2 (Acceding Guarantors) of the Facilities Agreement.]

 

OR

 

[The Company has requested that Holdco becomes a party to this Agreement as the
Ultimate Parent pursuant to Clause 26.3 (Acceding Holding Company) of the
Facilities Agreement.]

 

NOW THIS DEED WITNESS AS FOLLOWS:

 

1.                                           Terms defined in the Facilities
Agreement have the same meanings in this Accession Notice.

 

2.                                           [The Subsidiary/Holdco] is a
company [or specify any other type of entity] duly incorporated, established or
organised under the laws of [insert relevant jurisdiction].

 

3.                                           [The Subsidiary/Holdco] confirms
that it has received from the Company a true and up-to-date copy of the
Facilities Agreement and the other Relevant Finance Documents.

 

4.                                           [The Subsidiary/Holdco] undertakes,
upon its becoming a [party to the Facilities Agreement/Borrower/Guarantor], to
perform all the obligations expressed to be undertaken

 

257

--------------------------------------------------------------------------------


 

under the Facilities Agreement, [the Group Intercreditor Agreement], [the HYD
Intercreditor Agreement] and the other Relevant Finance Documents by a
[Borrower] [Guarantor] [Holdco] and agrees that it shall be bound by the
Facilities Agreement, [the Group Intercreditor Agreement], [the HYD
Intercreditor Agreement], [the Supplemental HYD Intercreditor Agreement](17) and
the other Relevant Finance Documents in all respects as if it had been an
original party to them as [a Borrower] [a Guarantor] [the Ultimate Parent](18).

 

5.                                           The Company:

 

(a)                           repeats the Repeating Representations identified
as being made by it under Clause 21 (Representations and Warranties) upon the
date [the Subsidiary/Holdco] accedes to the Facilities Agreement; and

 

(b)                          confirms that no Default [(other than any Default
which will be remedied by the accession of the [Acceding Borrower][Acceding
Guarantor] and each other person acceding as a [Borrower][Guarantor] on or about
the date of this Accession Notice)] is continuing or will occur as a result of
[the Subsidiary/Holdco] becoming an [Acceding Borrower/an Acceding Guarantor/ a
party to this Agreement].

 

6.                                           [The Subsidiary makes, in relation
to itself, the representations and warranties expressed to be made by a
Guarantor in Clause 21 (Representations and Warranties) of the Facilities
Agreement.](19)

 

OR

 

[The Subsidiary makes, in relation to itself, the Repeating Representations
expressed to be made by a Borrower in Clause 21 (Representations and Warranties)
of the Facilities Agreement]

 

OR

 

[The Subsidiary makes, in relation to itself, the Repeating Representations
expressed to be made by a Guarantor in Clause 21 (Representations and
Warranties) of the Facilities Agreement](20)

 

OR

 

[Holdco makes, in relation to itself, the Repeating Representations expressed to
be made by the Ultimate Parent in Clause 21 (Representations and Warranties) of
the Facilities Agreement](21)

 

7.                                           [The Subsidiary hereby represents
that it is subject to or is potentially liable to US Federal Income Taxes or its
members or shareholders are liable or potentially liable to US Federal Income
Taxes in respect of its net income or profit and upon its accession to the
Facilities Agreement as an Acceding Guarantor, it will be a Restricted
Guarantor.](22)

 

8.                                           [[The Subsidiary/Holdco] confirms
that it has appointed [Virgin Media Investment Holdings Limited] to be its
process agent for the purposes of accepting service of Proceedings on it.](23)

 

--------------------------------------------------------------------------------

(17)                                Delete if inapplicable.

(18)                                Insert any legal limitations on guarantee,
if applicable.

(19)                                Original Guarantors only.

(20)                                Acceding Guarantors only.

(21)                                Acceding Holdco only.

(22)                                Restricted Guarantors only.

(23)                                Non-English entities only.

 

258

--------------------------------------------------------------------------------


 

9.              [The Subsidiary/Holdco]’s administrative details for the
purposes of the Facilities Agreement are as follows:

 

Address:

 

Contact:

 

Telephone No:

 

Fax No:

 

10.            This Accession Notice, including all non-contractual obligations
arising out of or in connection with it, shall be governed by, and construed in
accordance with, English Law.

 

This Accession Notice has been executed as a Deed by the Company and [the
Parent/The Subsidiary /Holdco] and signed by the Facility Agent on the date
written at the beginning of this Accession Notice.

 

[THE SUBSIDIARY

 

EXECUTED as a DEED by               

[Name of Subsidiary] acting by

 

Director

)

 

 

 

[insert name of director]

 

 

 

 

)

 

 

 

WITNESS

 

 

Witness name:

 

 

Address:

 

 

Occupation:

 

OR

 

[HOLDCO

 

EXECUTED as a DEED by

[Insert name of Holdco] acting by

 

Director

)

 

 

 

[insert name of director]

 

 

 

 

)

 

 

 

WITNESS

 

 

Witness name:

 

 

Address:

 

 

Occupation:

 

259

--------------------------------------------------------------------------------


 

THE COMPANY

 

EXECUTED as a DEED by               

VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED

 

acting by

 

Director

)

 

 

 

[insert name of director]

 

 

 

 

)

 

 

 

WITNESS

 

 

Witness name:

 

 

Address:

 

 

Occupation:

 

THE FACILITY AGENT

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

 

 

 

 

By:

 

 

 

260

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART 4 - ACCESSION DOCUMENTS

 

1.                                           Corporate Documents

 

In relation to the proposed Acceding Group Company:

 

(a)                           a copy of its up-to-date constitutional documents;

 

(b)                          a board resolution or a manager’s resolution or a
partner’s resolution of such person approving the execution and delivery of the
relevant Accession Notice, its accession to the Facilities Agreement as an
Acceding Guarantor, Acceding Holding Company or Acceding Borrower, as
applicable, and the performance of its obligations under the Relevant Finance
Documents and authorising a person or persons identified by name or office to
sign such Accession Notice and any other documents to be delivered by it
pursuant thereto;

 

(c)                           to the extent legally necessary, a copy of a
shareholders’ resolution of all the shareholders of such person approving the
execution, delivery and performance of the Relevant Finance Documents to which
it is a party and the terms and conditions to it; and

 

(d)                          a duly completed certificate of a duly authorised
officer of such person substantially in the form of Part 3 of Schedule 3
(Form of Officer’s Certificate).

 

2.                                           Legal Opinions

 

Such legal opinions as the Facility Agent may reasonably require of such legal
advisers as may be acceptable to the Facility Agent, as to:

 

(a)                           the due incorporation, capacity and authorisation
of the relevant Acceding Group Company; and

 

(b)                          the relevant obligations to be assumed by the
relevant Acceding Group Company under the Relevant Finance Documents to which it
is a party being legal, valid, binding and enforceable against it,

 

in each case, under the relevant laws of the jurisdiction of organisation or
establishment of such Acceding Group Company, as the case may be.

 

3.                                           Necessary Authorisations

 

A copy of any Necessary Authorisation as is in, the reasonable opinion of
counsel to the Lenders necessary to render the Relevant Finance Documents to
which the relevant Acceding Group Company, is or is to be party legal, valid,
binding and enforceable, to make the Relevant Finance Documents to which the
relevant Acceding Group Company is or is to be party admissible in evidence in
such Acceding Group Company’s jurisdiction of incorporation and (if different)
in England and to enable such Acceding Group Company to perform its obligations
thereunder, as a matter of law save, in the case of any Acceding Guarantor or
Acceding Borrower, for any registrations or recordings required for the
perfection of the Security Documents and subject to the Reservations (to the
extent applicable).

 

261

--------------------------------------------------------------------------------


 

4.                                           Security Documents

 

In the case of an Acceding Guarantor or Acceding Borrower, at least 2 original
copies of any Security Documents required by the Facility Agent, acting
reasonably in accordance with the terms of this Agreement duly executed by the
proposed Acceding Guarantor or Acceding Borrower together with all documents
required to be delivered pursuant to it provided the Acceding Guarantor or
Acceding Borrower shall be under no obligation to procure the granting of
Security over any shares, in receivables owed by, or any other interest in any
Bank Group Excluding Subsidiary or Project Company.

 

5.                                           Process Agent

 

Written confirmation from any process agent referred to in the relevant
Accession Notice that it accepts its appointment as process agent.

 

6.                                           Financial Statements

 

The latest annual audited financial statements of the relevant Acceding Group
Company, if any.

 

262

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

PART 1 — FORM OF ADDITIONAL FACILITY ACCESSION DEED

 

To:                                  Deutsche Bank AG, London Branch as Facility
Agent

 

[Date]

 

Dear Sirs

 

Additional Facility Accession Deed

 

This Deed is dated [·] and relates to:

 

(a)                                      the facilities agreement dated 16
March 2010 (as from time to time amended, varied, novated or supplemented, the
“Facilities Agreement”) whereby certain facilities were made available to the
Borrowers under the guarantee of the Guarantors, by a group of banks and other
financial institutions on whose behalf Deutsche Bank AG, London Branch acts as
Facility Agent in connection therewith;

 

(b)                                     the HYD Intercreditor Agreement;

 

(c)                                      the Group Intercreditor Agreement; and

 

(d)                                     the Security Trust Agreement.

 

1.                                           Terms defined in the Facilities
Agreement shall have the same meaning in this Additional Facility Accession
Deed.

 

2.                                           We refer to Clause 2.5 (Additional
Facility) of the Facilities Agreement.

 

3.                                           [Unless otherwise indicated herein,
the terms of this Additional Facility Accession Deed shall be consistent in all
material respects with the terms of the Facilities Agreement including, without
limitation, with respect to interest period, conditions precedent, tax gross-up
provisions and indemnity provisions, representations and warranties, utilisation
mechanics, cancellation and prepayment (including the treatment of this
Additional Facility Accession Deed under the prepayment waterfall), fees, costs
and expenses, transfers, voting, amendments and waivers, financial and
non-financial covenants and events of default.]

 

4.                                           No Utilisation may be made of the
Additional Facility made available pursuant to this Additional Facility
Accession Deed, if, at the time of such Utilisation, an Event of Default is
continuing or would result from such Utilisation.

 

5.                                           This Additional Facility Accession
Deed is made as a [term loan/revolving loan].

 

6.                                           [Each of] [Name of Additional
Facility Lender(s)] agrees to become party to and to be bound by the terms of
the Facilities Agreement as an Additional Facility Lender in accordance with
Clause 2.5 (Additional Facility).

 

7.                                           The aggregate principal amount of
the Additional Facility being made available under this Additional Facility
Accession Deed is EUR/US$/Sterling [          ].

 

8.                                           The Additional Facility
Availability Period is [       ].

 

263

--------------------------------------------------------------------------------


 

9.                                           Interest on the Additional Facility
will accrue and be payable as follows: [   ].  The Additional Facility Margin is
[   ] per annum.

 

10.                                     The Final Maturity Date(24) in respect
of the Additional Facility is [        ].

 

11.                                     Use of proceeds: [       ].

 

12.                                     The Additional Facility shall be repaid
as follows:  [      ].

 

13.                                     The Additional Facility Commencement
Date is [       ].

 

14.                                     The commitment fee in relation to this
Additional Facility under Clause 16 (Commissions and Fees) is [    ] per cent.
per annum.

 

15.                                     [Add additional terms of the Additional
Facility, as required, as set out in Clause 2.5 (Additional Facility)]

 

16.                                     The Company confirms that all
requirements of paragraph (a) of Clause 2.5 (Additional Facility) are fulfilled
as of the date of this Additional Facility Accession Deed;

 

17.                                     [[Each/The] Additional Facility Lender
and [each/the] Additional Facility Borrower confirms that the Additional
Facility being made available pursuant to this Additional Facility Accession
Deed shares in the Security on a junior basis to the Facilities].

 

18.                                     [Each/The] Additional Facility Lender
confirms to each other Relevant Finance Party that:

 

(a)                           it has made its own independent investigation and
assessment of the financial condition and affairs of each Obligor and such
Obligor’s related entities in connection with its participation in the
Additional Facility being made available pursuant to this Additional Facility
Accession Deed and has not relied on any information provided to it by any other
Relevant Finance Party in connection with any Relevant Finance Document; and

 

(b)                          it will continue to make its own independent
appraisal of the creditworthiness of each Obligor and such Obligor’s related
entities while any amount is or may be outstanding under the Facilities
Agreement or any Additional Facility Commitment is in force.

 

19.                                     The Facility Office and address for
notices of [each/the] Additional Facility Lender for the purposes of Clause 41
(Notices and Delivery of Information) is:

 

[               ]

 

20.                                     This Additional Facility Accession Deed,
including all non-contractual obligations arising out of or in connection with
it, shall be governed by, and construed in accordance with, English Law.

 

21.                                     [[Each of] [Insert name of relevant
Additional Facility Lender(s)] represents to the Facility Agent and to the
Company that is a UK Bank Lender.](25)

 

--------------------------------------------------------------------------------

(24)                                The Final Maturity Date shall be no earlier
than 31 December 2015 and, in the event that there’s provision for any scheduled
repayments prior to this date, the average life to maturity shall not be shorter
than the average life to maturity of any A Facility outstanding under the
Facilities Agreement at the time of establishment of such Additional Facility.

 

(25)                                An Additional Facility Lender giving this
representation is a Qualifying UK Lender.

 

264

--------------------------------------------------------------------------------


 

AND/OR

 

[[Each of] [Insert name of relevant Additional Facility Lender(s)] represents to
the Facility Agent and to the Company that it is a UK Non-Bank Lender and falls
within paragraph [(a)/(b)](26) of the definition thereof.](27)

 

AND/OR

 

[[Each of] [Insert name of relevant Additional Facility Lender(s)] represents to
the Facility Agent and to the Company that it is a UK Treaty Lender.](28)

 

AND/OR

 

[[Each of] [Insert name of relevant Additional Facility Lender(s)] represents to
the Facility Agent and to the Company that it is a UK Treaty Lender.](29)

 

AND/OR

 

[[Each of] [Insert name of relevant Additional Facility Lender(s)] represents to
the Facility Agent and to the Company that it is not a Qualifying UK Lender.]

 

22.                                     Each Additional Facility Lender that is
a UK Bank Lender or a UK Non-Bank Lender shall deliver to the Facility Agent, on
or before the date falling five Business Days before the date upon which
interest next falls due for payment after the date hereof, the following
documents evidencing the tax status of such Additional Facility Lender as
indicated above:

 

UK Bank Lender

(i)        certificate of incorporation; and

 

(ii)        copy of banking licence.

 

UK Non- Bank Lender

(i)        certificate of incorporation in the UK; or

 

(ii)       other evidence that the relevant ss. 933-937 Income Tax Act 2007
conditions are met.

 

If an Additional Facility Lender has previously provided the Company with the
above documents (in connection with any financing made available by such
Additional Facility Lender to the Company) such Additional Facility Lender shall
only be required to confirm in writing that it had previously provided such
documents and that there have been no changes to the form of such documents
relevant for these purposes.

 

ACCESSION TO THE HYD INTERCREDITOR AGREEMENT

 

[Each/The] Additional Facility Lender hereby agrees with each other person who
is or becomes party to the HYD Intercreditor Agreement in accordance with the
terms thereof that with effect on and from the date hereof, it will be bound by
the HYD Intercreditor Agreement as a Senior Finance Party and as a Senior Lender
as if it had been an original party thereto in such capacity.

 

--------------------------------------------------------------------------------

(26)                                UK Non-Bank Lender to delete as appropriate.

 

(27)                                An Additional Facility Lender giving this
representation is a Qualifying UK Lender.

 

(28)                                An Additional Facility Lender giving this
representation is a Qualifying UK Lender.

 

(29)                                An Additional Facility Lender giving this
representation is a Qualifying UK Lender.

 

265

--------------------------------------------------------------------------------


 

ACCESSION TO THE GROUP INTERCREDITOR AGREEMENT

 

[Each/The] Additional Facility Lender hereby agrees with each other person who
is or becomes party to the Group Intercreditor Agreement in accordance with the
terms thereof that with effect on and from the date hereof, it will be bound by
the Group Intercreditor Agreement as a Senior Finance Party and as a Senior
Lender as if it had been an original party thereto in such capacity.

 

This Deed, including all non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English Law.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

[INSERT APPROPRIATE SIGNATURE BLOCK FOR EACH ADDITIONAL FACILITY LENDER(S)]

 

THE COMPANY

 

EXECUTED as a DEED for and on behalf of

 

VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED acting by:

 

Director

 

 

 

 

 

[Insert name of director]

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Name:

 

 

Address:

 

 

Occupation:

 

[INSERT APPROPRIATE SIGNATURE BLOCK FOR EACH ADDITIONAL FACILITY BORROWER]

 

THE FACILITY AGENT

 

EXECUTED as a DEED for and on behalf of

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

By:

 

Administrative Details of Additional Facility Lender and its Facility Office(30)

 

Facility Office Address in relation to its tax status as set out in paragraph 21
above:

 

Administrative Office:

 

--------------------------------------------------------------------------------

(30)                                To be replicated for each Additional
Facility Lender

 

266

--------------------------------------------------------------------------------


 

Contact Name:

 

 

 

Account for Payments:

 

 

 

Fax:

 

 

 

Telephone:

 

 

267

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

PART 2 - CONDITIONS PRECEDENT TO ADDITIONAL FACILITY UTILISATION

 

1.                                           Corporate Documents

 

In relation to each Borrower in respect of the Additional Facility:

 

(a)                           a copy of its up-to-date constitutional documents
or a certificate of an authorised officer of the Company confirming that such
Borrower has not amended its constitutional documents in a manner which could
reasonably be expected to be materially adverse to the interests of the Lenders
since the date the Obligor’s Certificate in relation to such Obligor was last
delivered to the Facility Agent.

 

(b)                          a copy of a board resolution or a manager’s or
partner’s resolution of such person approving the incurrence by such person of
the indebtedness under the Additional Facility; and

 

(c)                           a duly completed certificate of a duly authorised
officer of such person in the form attached in Part 3 of Schedule 6 (Form of
Additional Facility Officer’s Certificate) with such amendments as the Facility
Agent may agree.

 

2.                                           Fees

 

Evidence that the agreed fees payable by the Company in connection with the
utilisation of the Additional Facility have been or will be paid.

 

3.                                           Designation

 

Duly executed copy of notices of the Company of:

 

(a)                           designating the Additional Facility as New Senior
Liabilities in accordance with Clause 12 (New Senior Liabilities) of the Group
Intercreditor Agreement; and

 

(b)                          designating the Additional Facility as Designated
Senior Liabilities in accordance with Clause 8.2 (Designated Senior Liabilities)
of the HYD Intercreditor Agreement.

 

4.                                           Legal Opinions

 

An opinion of:

 

(a)                           Latham & Watkins (London) LLP, legal advisers to
the Facility Agent and the Mandated Lead Arrangers on matters of English law;
and

 

(b)                          Fried, Frank, Harris, Shriver & Jacobson (London)
LLP, legal advisers to Obligors on matters of New York law.

 

268

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

PART 3 - FORM OF ADDITIONAL FACILITY OFFICER’S CERTIFICATE

 

To:                                  Deutsche Bank AG, London Branch as Facility
Agent

 

We refer to the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) and made
between, inter alia, Virgin Media Inc. as Ultimate Parent, Virgin Media Finance
PLC as Parent, Virgin Media Investment Holdings Limited, Virgin Media Limited,
Virgin Media Wholesale Limited, VMIH Sub Limited and Virgin Media SFA Finance
Limited as Original Borrowers, BNP Paribas London Branch and Deutsche Bank AG,
London Branch as Global Coordinators and Physical Bookrunners, BNP Paribas
London Branch, Deutsche Bank AG, London Branch, Crédit Agricole Corporate and
Investment Bank, GE Corporate Finance Bank SAS, Goldman Sachs International,
J.P. Morgan PLC, Lloyds TSB Corporate Markets, Merrill Lynch International, The
Royal Bank of Scotland plc and UBS Limited as Bookrunners and Mandated Lead
Arrangers, Deutsche Bank AG, London Branch as Facility Agent, Deutsche Bank AG,
London Branch as Security Trustee and the financial and other institutions named
in it as Lenders. Terms defined in the Facilities Agreement shall have the same
meanings in this Certificate.

 

I, [name], a [Director/Partner/General Partner/Officer] of [name of Obligor] of
[address] (the [“Company”/”Partnership”])

 

CERTIFY without personal liability, that:

 

(a)                                      [attached to this Certificate marked
“A” are true, correct, complete and up-to-date copies of all documents which
contain or establish or relate to the constitution of the
[Company/Partnership];] / [the [Company/Partnership] has not amended any of its
constitutional documents in a manner which could be reasonably expected to be
materially adverse to the interests of the Lenders since the date such documents
were last delivered to the Facility Agent];

 

(b)                                     attached to this Certificate marked
[“A”/”B”] is a true, correct and complete copy of [resolutions duly passed] at
[a meeting of the Board of Directors] [a meeting of the managers] [a meeting of
the partners] duly convened and held on [·] or the equivalent thereof passed as
a written resolution of the [Company/Partnership] approving the Relevant Finance
Documents to which the [Company/Partnership] is a party and authorising their
execution, signature, delivery and performance and such resolutions have not
been amended, modified or revoked and are in full force and effect; and

 

(c)                                      the incurrence of the indebtedness
under the Additional Facility by the [Company/Partnership] will not breach any
borrowing, guaranteeing or other indebtedness limit to which the
[Company/Partnership] is subject.

 

269

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

MANDATORY COST FORMULA

 

1.                                           The Mandatory Cost is an addition
to the interest rate in relation to the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                           On the first day of each Interest
Period (or as soon as possible thereafter) the Facility Agent shall calculate,
as a percentage rate, a rate (the “Additional Cost Rate”) in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Facility
Agent by reference to the Facility Agent’s own rates and will be expressed as a
percentage rate per annum.

 

3.                                           The Additional Cost Rate for any
Lender lending from a Facility Office in a Participating Member State will be
the percentage determined by the Facility Agent as the cost of complying with
the minimum reserve requirements of the European Central Bank.

 

4.                                           The Additional Cost Rate for any
Lender lending from a Facility Office in the United Kingdom will be calculated
by the Facility Agent as follows:

 

(a)                           in relation to a domestic Sterling Advance:

 

[g78071mm61i001.gif]

 per cent. per annum

 

(b)                          in relation to an Advance in any currency other
than domestic Sterling:

 

[g78071mm61i002.gif]

 per cent. per annum

 

Where:

 

(A)                                  is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements;

 

(B)                                    is the percentage rate of interest
(excluding the Margin and the Mandatory Cost and if the Advance is subject to
default interest under Clause 28 (Default Interest) the additional rate
specified in Clause 28 (Default Interest)) payable for the relevant Interest
Period on the Advance;

 

(C)                                    is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England;

 

(D)                                   is the percentage rate per annum payable
by the Bank of England to the Facility Agent on interest bearing Special
Deposits; and

 

(E)                                     is the rate of charge payable by the
Facility Agent to the Financial Services Authority pursuant to the Fees
Regulations (but, for this purpose, ignoring any minimum fee

 

270

--------------------------------------------------------------------------------


 

required pursuant to the Fees Regulations) and expressed in pounds per
£1,000,000 of the Fee Base of the Facility Agent.

 

5.                                           For the purposes of this Schedule
7:

 

(a)                           “Eligible Liabilities” and “Special Deposits” have
the meanings given to them from time to time under or pursuant to the Bank of
England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                          “Fees Regulations” means the Banking Supervision
(Fees) Regulations 2001 or such other law or regulation as may be in force from
time to time in respect of the payment of fees for banking supervision;

 

(c)                           “Fee Base” has the meaning given to it, and will
be calculated in accordance with, the Fees Regulations;

 

(d)                          “Fee Tariffs” means the fee tariffs specified in
the Fees Regulations under the activity group A.1 Deposit acceptors (ignoring
any minimum fee or zero rated fee required pursuant to the Fees Regulations but
taking into account any applicable discount rate); and

 

(e)                           “Tariff Base” has the meaning given to it in, and
will be calculated in accordance with, the Fees Regulations.

 

6.                                           In application of the above
formulae, A, B, C and D will be included in the formulae as percentages (i.e.
5.00 per cent. will be included in the formulae as 5 and not as 0.05). A
negative result obtained by subtracting D from B shall be taken as zero. The
resulting figures shall be rounded to four decimal places.

 

7.                                           If requested by the Facility Agent,
each Reference Bank and Alternative Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Facility
Agent the rate of charge payable by that Reference Bank and Alternative
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank and Alternative Reference
Bank as being the average of the Fee Tariffs applicable to that Reference Bank
and Alternative Reference Bank for that financial year) and expressed in pounds
per £1,000,000 of the Tariff Base of that Reference Bank and Alternative
Reference Bank.

 

8.                                           Each Lender shall supply any
information required by the Facility Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

 

(a)                           the jurisdiction of its Facility Office; and

 

(b)                          any other information that the Facility Agent may
reasonably require for such purpose.

 

9.                                           Each Lender shall promptly notify
the Facility Agent of any change to the information provided by it pursuant to
this paragraph.

 

10.                                     The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank and
Alternative Reference Bank for the purpose of E above shall be determined by the
Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special

 

271

--------------------------------------------------------------------------------


 

Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

11.                                     The Facility Agent shall have no
liability to any person if such determination results in an Additional Cost Rate
which over or under compensates any Lender and shall be entitled to assume that
the information provided by any Lender or Reference Bank and Alternative
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

12.                                     The Facility Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank and Alternative Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 

13.                                     Any determination by the Facility Agent
pursuant to this Schedule 7 in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

14.                                     The Facility Agent may from time to
time, after consultation with the Company and the Lenders, determine and notify
to all Parties any amendments which are required to be made to this Schedule 7
in order to comply with any change in law, regulation or any requirements from
time to time imposed by the Bank of England, the Financial Services Authority or
the European Central Bank (or, in any case, any other authority which replaces
all or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

272

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF COMPLIANCE CERTIFICATE

 

To:

Deutsche Bank AG, London Branch

 

as Facility Agent

 

[Date]

 

Dear Sirs

 

Certificate in respect of the [insert details of relevant testing period] ended
[insert relevant Quarter Date] (the “Certification Date”)

 

We refer to the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) and made
between, inter alia, Virgin Media Inc. as Ultimate Parent, Virgin Media Finance
PLC as Parent, Virgin Media Investment Holdings Limited, Virgin Media Limited,
Virgin Media Wholesale Limited, VMIH Sub Limited and Virgin Media SFA Finance
Limited as Original Borrowers, BNP Paribas London Branch, Deutsche Bank AG,
London Branch, Crédit Agricole Corporate and Investment Bank, GE Corporate
Finance Bank SAS, Goldman Sachs International, J.P. Morgan PLC, Lloyds TSB
Corporate Markets, Merrill Lynch International, The Royal Bank of Scotland plc
and UBS Limited as Bookrunners and Mandated Lead Arrangers, Deutsche Bank AG,
London Branch as Facility Agent, Deutsche Bank AG, London Branch as Security
Trustee and the financial and other institutions named in it as Lenders. Terms
defined in the Facilities Agreement shall have the same meanings in this
Compliance Certificate.

 

1.                                           This Compliance Certificate is
provided in accordance with paragraph (a) of Clause 22.5 (Compliance
Certificates) of the Facilities Agreement.

 

2.                                           We, [·] and [·](31), being duly
authorised signatories of the Company as at the date of this Compliance
Certificate, confirm that the financial covenants contained in Clause 23
(Financial Condition) of the Facilities Agreement have been complied with as at
the Certification Date.  This confirmation is based on the following (applying
the rules for calculation set out in Clause 23 (Financial Condition)):

 

(a)                           The ratio of Consolidated Net Debt to Consolidated
Operating Cashflow for the period ending on the Certification Date was [·].

 

(b)                          [The ratio of Consolidated Operating Cashflow to
Consolidated Total Net Cash Interest Payable for the period ending on the
Certification Date was [·].]

 

3.                                           In addition, we confirm that Bank
Group Consolidated Revenues for the financial year ended [·] was £[·].(32)

 

4.                                           The information contained in the
Attached Working Paper has been prepared on the basis of the same information
and methodology used to prepare the appropriate financial information.

 

5.                                           The 80% Security Test was satisfied
as at the Certification Date.(33)

 

6.                                           We further confirm that to our
knowledge no Default was continuing as at the Certification Date.

 

--------------------------------------------------------------------------------

(31)                                At least one of whom shall be a Financial
Officer.

(32)                                Applicable only for Compliance Certificate
to be delivered with annual financial information of the Bank Group.

(33)                                Applicable only for Compliance Certificate
to be delivered with annual financial information of the Bank Group.

 

273

--------------------------------------------------------------------------------


 

7.                                           This Compliance Certificate is
given by the authorised signatories of the Company named below and is given
without personal liability.

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

Authorised Signatory

for and on behalf of

 

for and on behalf of

VIRGIN MEDIA INVESTMENT

 

VIRGIN MEDIA INVESTMENT

HOLDINGS LIMITED

 

HOLDINGS LIMITED

 

274

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

ORIGINAL SECURITY DOCUMENTS

 

A. Existing Original Security Documents

 

No.

 

Name of Security Document

 

 

 

ENGLISH SECURITY DOCUMENTS

1.

 

Composite Debenture dated 19 January 2010 and made between the companies listed
in schedule 1 thereto, the partnerships listed in schedule 2 thereto and
Deutsche Bank AG, London Branch.

2.

 

Charge over Shares relating to the shares in the companies listed in schedule 2
thereto dated 19 January 2010 and made between the companies listed in schedule
1 thereto and Deutsche Bank AG, London Branch.

3.

 

Blocked Account Charge dated 9 February 2010 and made between Virgin Media
Investment Holdings Limited and Deutsche Bank AG, London Branch.

SCOTTISH SECURITY DOCUMENTS

4.

 

Standard Security dated 19 January 2010 and made between CableTel (UK) Limited
and Deutsche Bank AG, London Branch.

5.

 

Ranking Agreement dated 19 January 2010 and made between CableTel (UK) Limited
and Deutsche Bank AG, London Branch.

6.

 

Share Pledge dated 19 January 2010 and made between Virgin Media Limited and
Deutsche Bank AG, London Branch.

7.

 

Share Pledge dated 19 January 2010 and made between NTL Glasgow and Deutsche
Bank AG, London Branch.

8.

 

Share Pledge dated 19 January 2010 and made between Telewest Limited and
Deutsche Bank AG, London Branch.

9.

 

Share Pledge dated 19 January 2010 and made between Telewest Communications
(Scotland Holdings) Limited and Deutsche Bank AG, London Branch.

10.

 

Bond and Floating Charge dated 19 January 2010 and made between Prospectre
Limited and Deutsche Bank AG, London Branch.

11.

 

Bond and Floating Charge dated 19 January 2010 and made between NTL Glasgow and
Deutsche Bank AG, London Branch.

12.

 

Bond and Floating Charge dated 19 January 2010 and made between CableTel
Scotland Limited and Deutsche Bank AG, London Branch.

13.

 

Bond and Floating Charge dated 19 January 2010 and made between Telewest
Communications (Scotland Holdings) Limited and Deutsche Bank AG, London Branch.

 

275

--------------------------------------------------------------------------------


 

14.

 

Bond and Floating Charge dated 19 January 2010 and made between Telewest
Communications (Scotland) Limited and Deutsche Bank AG, London Branch.

15.

 

Bond and Floating Charge dated 19 January 2010 and made between Telewest
Communications (Motherwell) Limited and Deutsche Bank AG, London Branch.

16.

 

Bond and Floating Charge dated 19 January 2010 and made between Telewest
Communications (Dundee & Perth) Limited and Deutsche Bank AG, London Branch.

JERSEY SECURITY DOCUMENTS

17.

 

Security Agreement dated 19 January 2010 and made between Birmingham Cable
Limited and Deutsche Bank AG, London Branch.

NEW YORK SECURITY DOCUMENTS

18.

 

Amended and Restated Pledge Agreement dated 19 January 2010 and made between NTL
Victoria Limited and Deutsche Bank AG, London Branch.

19.

 

Amended and Restated Pledge Agreement dated 19 January 2010 and made between the
parties listed on the signature pages thereto and Deutsche Bank AG, London
Branch.

20.

 

Amended and Restated Security Agreement dated 19 January 2010 and made between
the parties listed on the signature pages thereto and Deutsche Bank AG, London
Branch.

COLORADO SECURITY DOCUMENTS

21.

 

Amended and Restated Pledge and Security Agreement re: the interests in Avon
Cable Limited Partnership dated 19 January 2010 and made between TCI/US West
Cable Communications Group, Theseus No.1 Limited, Theseus No.2 Limited and
Deutsche Bank AG, London Branch.

22.

 

Amended and Restated Pledge and Security Agreement re: the interests in
Cotswolds Cable Limited Partnership dated 19 January 2010 and made between
TCI/US West Cable Communications Group, Theseus No.1 Limited, Theseus No.2
Limited and Deutsche Bank AG, London Branch.

23.

 

Amended and Restated Pledge and Security Agreement re: the interests in
Edinburgh Cable Limited Partnership dated 19 January 2010 and made between
TCI/US West Cable Communications Group, Theseus No.1 Limited, Theseus No.2
Limited and Deutsche Bank AG, London Branch.

24.

 

Amended and Restated Pledge and Security Agreement re: the interests in
Estuaries Cable Limited Partnership dated 19 January 2010 and made between
TCI/US West Cable Communications Group, Theseus No.1 Limited, Theseus No.2
Limited and Deutsche Bank AG, London Branch.

25.

 

Amended and Restated Pledge and Security Agreement re: the interests in Tyneside
Cable Limited Partnership dated 19 January 2010 and made between TCI/US West
Cable Communications Group, Theseus No.1 Limited, Theseus No.2 Limited and
Deutsche Bank AG, London Branch.

 

276

--------------------------------------------------------------------------------


 

26.

 

Amended and Restated Pledge and Security Agreement re: the interests in United
Cable (London South) Limited Partnership dated 19 January 2010 and made between
TCI/US West Cable Communications Group, Theseus No.1 Limited, Theseus No.2
Limited and Deutsche Bank AG, London Branch.

27.

 

Amended and Restated Pledge and Security Agreement re: the interests in TCI/US
West Cable Communications Group dated 19 January 2010 and made between Theseus
No.1 Limited, Theseus No.2 Limited and Deutsche Bank AG, London Branch.

28.

 

Amended and Restated Pledge and Security Agreement re: the interests in London
South Cable Partnership dated 19 January 2010 and made between United Cable
(London South) Limited Partnership, Crystal Palace Radio Limited and Deutsche
Bank AG, London Branch.

LUXEMBOURG SECURITY DOCUMENTS

29.

 

Amendment and Restatement Agreement dated 19 January 2010 and made between
Future Entertainment S.à r.l. and Deutsche Bank AG, London Branch in relation to
the Luxembourg Accounts Pledge Agreement.

30.

 

English law Assignment of Contracts dated 19 January 2010 and made between
Future Entertainment S.à r.l. and Deutsche Bank AG, London Branch.

31.

 

Share Pledge Agreement dated 19 January 2010 and made between Virgin Media
Investments Limited, Future Entertainment S.à r.l. and Deutsche Bank AG, London
Branch.

 

B. Original Security Documents to be executed on or prior to first Utilisation

 

No.

 

Name of Security Document

 

 

 

ENGLISH SECURITY DOCUMENTS

32.

 

Charge over the shares of Virgin Media Investment Holdings Limited made between
Virgin Media Finance PLC and Deutsche Bank AG, London Branch.

33.

 

Assignment of Loans made between Virgin Media Finance PLC and Deutsche Bank AG,
London Branch.

34.

 

Composite Debenture made between Virgin Media SFA Finance Limited and Deutsche
Bank AG, London Branch.

35.

 

Confirmation Deed made between the subsidiaries of Virgin Media Inc. listed on
the signature pages thereto and Deutsche Bank AG, London Branch.

SCOTTISH SECURITY DOCUMENTS

36.

 

Confirmation Agreement made between the subsidiaries of Virgin Media Inc. listed
on the signature pages thereto and Deutsche Bank AG, London Branch.

NEW YORK SECURITY DOCUMENTS

 

277

--------------------------------------------------------------------------------


 

37.

 

Reaffirmation Agreement made between the subsidiaries of Virgin Media Inc.
listed on the signature pages thereto and Deutsche Bank AG, London Branch.

38.

 

Reimbursement and Contribution Agreement made between Virgin Media Inc. and the
other parties listed therein.

LUXEMBOURG SECURITY DOCUMENTS

39.

 

Confirmation Agreement made between Future Entertainment S.à r.l. and Deutsche
Bank AG, London Branch.

 

278

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 1 - EXISTING ENCUMBRANCES

 

1A.           Existing Encumbrances required to be discharged within 10 Business
Days after first Utilisation:

 

No.

 

Name of Security Document

 

 

 

ENGLISH SECURITY DOCUMENTS

1.

 

Composite Debenture dated 3 March 2006, as amended on 19 January 2010, granted
by each of the Obligors listed therein in favour of Deutsche Bank AG, London
Branch.

2.

 

Charge over the shares of Virgin Media Investment Holdings Limited (formerly
known as NTL Investment Holdings Limited), dated 3 March 2006, as amended and
restated on 31 July 2006 and 19 January 2010 and made between Virgin Media
Finance PLC (formerly known as NTL Cable PLC) and Deutsche Bank AG, London
Branch.

3.

 

Assignment of Loans (C Facility) dated 3 March 2006, as amended on 31 July 2006
and 19 January 2010 and made between Virgin Media Finance PLC (formerly known as
NTL Cable PLC) and Deutsche Bank AG, London Branch.

4.

 

Assignment of Loans (Non-C Facility) dated 3 March 2006, as amended on 31
July 2006 and 19 January 2010 and made between Virgin Media Finance PLC
(formerly known as NTL Cable PLC) and Deutsche Bank AG, London Branch.

5.

 

Charge over shares dated 3 March 2006, as amended on 19 January 2010, granted by
certain of the Obligors incorporated in the United States of America as Chargor
in favour of Deutsche Bank AG, London Branch as Security Trustee.

6.

 

Blocked account charge dated 3 March 2006, as amended on 19 January 2010 and 9
February 2010, granted by Virgin Media Investment Holdings Limited (formerly
known as NTL Investment Holdings Limited) as Chargor in favour of Deutsche Bank
AG, London Branch as Security Trustee.

7.

 

Composite Debenture dated 18 September 2006, as amended on 19 January 2010,
between Virgin Mobile Holdings (UK) Limited, Virgin Mobile Group (UK) Limited,
Virgin Mobile Telecoms Limited and Deutsche Bank AG, London Branch as Security
Trustee.

8.

 

Composite Debenture dated 23 January 2007, as amended on 19 January 2010,
between Virgin Media Payments Limited and Deutsche Bank AG, London Branch as
Security Trustee.

9.

 

Composite Debenture dated 19 December 2008, as amended on 19 January 2010,
between M&NW Network Limited, M&NW Network II Limited and Deutsche Bank AG,
London Branch as Security Trustee.

10.

 

Composite Debenture dated 10 December 2009, as amended on 19 January 2010,
between Flextech Limited, Fleximedia Limited and Deutsche Bank AG, London Branch
as Security Trustee.

11.

 

Composite Debenture dated 23 December 2009, as amended on 19 January 2010,
between Virgin Media Investments Limited, Virgin Media Secured Finance PLC and
Deutsche Bank

 

279

--------------------------------------------------------------------------------


 

 

 

AG, London Branch as Security Trustee, as amended by a Deed of Amendment.

SCOTTISH SECURITY DOCUMENTS

12.

 

Share pledge dated 3 March 2006, as amended on 19 January 2010, granted by
Virgin Media Limited (formerly known as NTL Group Limited) in favour of Deutsche
Bank AG, London Branch as Security Trustee.

13.

 

Share pledge dated 3 March 2006, as amended on 19 January 2010, granted by ntl
Glasgow in favour of Deutsche Bank AG, London Branch as Security Trustee.

14.

 

Share pledge dated 3 March 2006, as amended on 19 January 2010, granted by
Telewest Limited in favour of Deutsche Bank AG, London Branch as Security
Trustee.

15.

 

Share pledge dated 3 March 2006, as amended on 19 January 2010, granted by
Telewest Communications (Scotland Holdings) Limited in favour of Deutsche Bank
AG, London Branch as Security Trustee.

16.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by Prospectre Limited in favour of Deutsche Bank AG, London Branch as
Security Trustee.

17.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by ntl Glasgow in favour of Deutsche Bank AG, London Branch as Security
Trustee.

18.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by CableTel Scotland Limited in favour of Deutsche Bank AG, London
Branch as Security Trustee.

19.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by Telewest Communications (Scotland Holdings) Limited in favour of
Deutsche Bank AG, London Branch as Security Trustee.

20.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by Telewest Communications (Scotland) Limited in favour of Deutsche Bank
AG, London Branch as Security Trustee.

21.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by Telewest Communications (Motherwell) Limited in favour of Deutsche
Bank AG, London Branch as Security Trustee.

22.

 

Bond and floating charge dated 3 March 2006, as amended on 19 January 2010,
granted by Telewest Communications (Dundee & Perth) Limited in favour of
Deutsche Bank AG, London Branch as Security Trustee.

23.

 

Standard Security dated 3 March 2006, granted by CableTel (UK) Limited in favour
of Deutsche Bank AG, London Branch as Security Trustee in respect of land in
Renfrew.

24.

 

Variation of Standard Security dated 19 January 2010 and made between CableTel
(UK) Limited and Deutsche Bank AG, London Branch.

JERSEY SECURITY DOCUMENTS

25.

 

Security agreement dated 3 March 2006, granted by Birmingham Cable Limited in
favour of Deutsche Bank AG, London Branch as Security Trustee.

 

280

--------------------------------------------------------------------------------


 

26.

 

Supplemental Agreement dated 19 January 2010 and made between Birmingham Cable
Limited and Deutsche Bank AG, London Branch in relation to the 3 March 2006
Jersey Security Agreement.

NEW YORK SECURITY DOCUMENTS

27.

 

US pledge agreement dated 3 March 2006, as amended and restated on 19
January 2010, granted by Virgin Media Dover LLC in favour of Deutsche Bank AG,
London Branch as Security Trustee.

LUXEMBOURG SECURITY DOCUMENTS

28.

 

Share pledge agreement dated 23 December 2009 (effective 1 January 2010), as
amended on 19 January 2010, between Virgin Media Investments Limited, Deutsche
Bank AG, London Branch and Future Entertainment S.à r.l.

29.

 

Assignment of Contracts in relation to customer contracts dated 9 June 2009, as
amended on 19 January 2010, between Future Entertainment S.à r.l. and Deutsche
Bank AG, London Branch as Security Trustee.

 

1B.           Existing Encumbrances not required to be discharged.

 

CHARGOR

 

DATE

 

BENEFICIARY

 

SUMMARY

Cable London Limited

 

27 July 1990

 

Barclays Bank PLC

 

Legal Charge granted over Television House, Clarendon Road, Turnpike Lane

Cable London Limited

 

22 October 1992

 

Barclays Bank PLC

 

Legal Charge granted over land at rear of 60/70 Clarendon Road, Haringey, London
(known as Car Park No 2)

Cable London Limited

 

03 January 1995

 

Barclays Bank PLC

 

Legal Charged granted over Car Park No 1 and No 2, 60/70 Clarendon Road,
Haringey, London

CableTel Herts and Beds Limited

 

23 May 1997

 

Dhamecha Foods Limited

 

Rent Deposit Deed

CableTel Herts and Beds Limited

 

23 May 1997

 

Dhamecha Foods Limited

 

Rent Deposit Charge

 

281

--------------------------------------------------------------------------------


 

CHARGOR

 

DATE

 

BENEFICIARY

 

SUMMARY

CableTel Herts and Beds Limited

 

06 August 1997

 

National Westminster Bank plc

 

Charge over credit balances

CableTel Surrey and Hampshire Limited

 

28 July 1995

 

British Aerospace Pension Funds Trustees Limited

 

Deed of Rental Deposit

CableTel Surrey and Hampshire Limited

 

06 August 1997

 

National Westminster Bank plc

 

Charge over credit balances

Ed Stone Limited

 

12 December 2002

 

Abbey National Treasury Services PLC

 

Charge over cash deposit

Eurobell (Holdings) Limited

 

01 November 1999

 

Lloyds TSB Bank plc

 

Deposit Agreement

Eurobell (South West) Limited

 

29 May 1997

 

Lloyds Bank plc

 

Deposit Agreement

Eurobell (Sussex) Limited

 

29 May 1997

 

Lloyds Bank plc

 

Deposit Agreement

Eurobell (West Kent) Limited

 

29 May 1997

 

Lloyds Bank plc

 

Deposit Agreement

Lanbase European Holdings Limited

 

14 June 1991

 

Airspace Investments Limited

 

Rent Deposit Deed

Lanbase Limited

 

01 October 1991

 

Airspace Investments Limited

 

Rent Deposit Deed

NTL (Peterborough) Limited

 

10 August 1990

 

Midas International Properties PLC

 

Counterpart Rent Deposit Deed

NTL (South East) Limited

 

15 June 1994

 

The Prudential Assurance Company Limited

 

Rent Deposit Deed

NTL (South East) Limited

 

22 March 1996

 

Natwest Specialist Finance Limited

 

Lessor South East Debenture

NTL (Southampton and Eastleigh) Limited

 

30 July 1992

 

National Westminster Bank plc

 

Charge over credit balance

NTL Kirklees

 

31 January 1997

 

National Bank Westminster plc

 

Charge over credit balances

NTL Kirklees

 

06 August 1997

 

National Bank Westminster plc

 

Charge over credit balances

NTL Midlands Limited

 

27 September 1994

 

National Westminster Bank plc

 

Legal Mortgage

 

282

--------------------------------------------------------------------------------


 

CHARGOR

 

DATE

 

BENEFICIARY

 

SUMMARY

NTL National Networks Limited

 

30 August 2006

 

Royal Bank of London Trust Company (Jersey) Limited

 

Rent Deposit Deed

NTL National Networks Limited

 

24 May 2006

 

Rosedale Property Holdings Limited

 

Rent Deposit Deed

NTL South Central Limited

 

09 August 1993

 

Higgs & Hill Properties Limited

 

Rent Deposit Deed

NTL South Central Limited

 

14 December 1993

 

Uberior Nominees (Gulliver D.P.U.T.) Limited

 

Deed of Deposit

NTL South Central Limited

 

11 June 1996

 

Elmrose Properties Limited

 

Charge pursuant to underlease

NTL South Central Limited

 

17 December 2001

 

Barclays Nominees (George Yard) Limited

 

Deed of Deposit

NTL South Wales Limited

 

31 January 1997

 

National Westminster Bank plc

 

Charge over credit balances

NTL South Wales Limited

 

04 June 1997

 

National Westminster Bank plc

 

Charge over credit balances

NTL South Wales Limited

 

06 August 1997

 

National Westminster Bank plc

 

Charge over credit balances

NTL UK Telephone and Cable TV Holdings Company Limited

 

18 June 1991

 

Cervino Co Limited

 

Tenancy Agreement

Sheffield Cable Communications Limited

 

24 December 1996

 

Barclays Bank PLC

 

Legal Charge granted over 1 Chippingham Street, Sheffield

Sheffield Cable Communications Limited

 

12 November 1999

 

Barclays Bank PLC

 

Legal Charge of leasehold property known as 1.62 acres of land at Sheffield
Technology Park

Telewest Communications (South East) Limited

 

21 January 1994

 

Electricity Supply Nominees Limited

 

Mortgage of deposited moneys

Telewest Communications (South East) Limited

 

26 June 1995

 

Electricity Supply Nominees Limited

 

Deed of Variation and Further Charge

Telewest

 

15 October 2004

 

Barclays Bank plc

 

Deed of charge over

 

283

--------------------------------------------------------------------------------


 

CHARGOR

 

DATE

 

BENEFICIARY

 

SUMMARY

Communications Networks Limited

 

 

 

 

 

credit balances

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 1 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

Theseus No. 2 Limited

 

21 December 2004

 

Barclays Bank plc

 

Pledge and Security Agreement

The Yorkshire Cable Group Limited

 

18 May 1999

 

Robert Fleming Leasing (Number 4) Limited

 

Collateral Account Security Assignment

The Yorkshire Cable Group Limited

 

16 March 2001

 

Robert Fleming Leasing (Number 4) Limited

 

Collateral Account Security Assignment

 

284

--------------------------------------------------------------------------------


 

CHARGOR

 

DATE

 

BENEFICIARY

 

SUMMARY

TVS Television Limited

 

12 August 1983

 

Barclays Bank PLC

 

Guarantee & Debenture

Virgin Media Limited

 

21 February 2002

 

Leeds City Council

 

Rent Deposit Deed

Virgin Media Limited

 

05 June 2002

 

Express Property Investments Limited

 

Rent Deposit Deed

Virgin Media Limited

 

04 June 2009

 

Peel Media Limited

 

Deposit Deed

Virgin Mobile Telecoms Limited

 

28 October 1999

 

The Royal Bank of Scotland plc

 

Charge of Deposit

Virgin Mobile Telecoms Limited

 

29 February 2000

 

The Royal Bank of Scotland plc

 

Charge of Deposit

Windsor Television Limited

 

09 July 1999

 

Langley Quay Investments Limited

 

Deed as to deposit of monies

X-Tant Limited

 

01 July 1999

 

AC Skelton & Sons Limited

 

Rental Deposit Agreement

X-Tant Limited

 

20 September 1999

 

Hanger Estates Limited

 

Rental Deposit Deed

X-Tant Limited

 

21 September 2000

 

AC Skelton & Sons Limited

 

Rental Deposit Agreement

X-Tant Limited

 

04 October 2000

 

Berry Trade Limited

 

Licence for Assignment

X-Tant Limited

 

26 June 2002

 

Leeds City Council

 

Rent Deposit Agreement

Yorkshire Cable Communications Limited

 

16 June 1992

 

Barclays Bank PLC

 

Legal Charge granted over Units 8, 9, 10 and adjoining land, Mayfair Business
Park, Stricker Lane, Bradford, West Yorkshire

Yorkshire Cable Communications Limited

 

24 December 1996

 

Barclays Bank PLC

 

Legal Charge granted over Units 4 and 5, Mayfair Business Park, Broad Lane,
Bradford

Yorkshire Cable Communications Limited

 

24 December 1996

 

Barclays Bank PLC

 

Legal Charge granted over Units 8, 9, 10 and adjoining land, Mayfair Business
Park, Stricker Lane, Bradford, West Yorkshire

Yorkshire Cable

 

24 December 1996

 

Barclays Bank PLC

 

Legal Charged granted

 

285

--------------------------------------------------------------------------------


 

CHARGOR

 

DATE

 

BENEFICIARY

 

SUMMARY

Communications Limited

 

 

 

 

 

over Units 6 and 7, Mayfair Business Park, Broad Lane, Bradford

Yorkshire Cable Properties Limited

 

24 December 1996

 

Barclays Bank PLC

 

Legal Charge granted over Units 8, 9, 10 and adjoining land, Mayfair Business
Park, Stricker Lane, Bradford, West Yorkshire

 

286

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 2 - EXISTING LOANS

 

Company name (Creditor)

 

Balance (Debtor)

 

Balances in
GBP as at 31
December 2009
(US GAAP)

Flextech (1992) Limited

 

Actions Stations (Lakeside) Limited

 

5,879,915.00

Virgin Media Wholesale Limited

 

Cable Adnet Limited

 

3,755,436.16

Telewest Communications (London South) Limited

 

Crystalvision Productions Limited

 

20,167.00

Flextech (1992) Limited

 

Flextech Home Shopping Limited

 

8,952,702.00

Flextech Digital Broadcasting Limited

 

Flextech Interactive Limited

 

2,930.00

General Cable Limited

 

General Cable Programming Limited

 

160,000.50

Telewest Communications Networks Limited

 

General Cable Programming Limited

 

23,422.77

Virgin Media Business Limited

 

Imminus (Ireland) Limited

 

77,007.68

Eurobell (Holdings) Limited

 

Matchco Limited

 

2,239,000.00

Telewest Communications (Scotland) Venture

 

Perth Cable Television Limited

 

79,237.00

Telewest Communications (North West) Limited

 

Telewest Communications (Fylde & Wyre) Limited

 

23,234,484.84

Telewest Communications (North West) Limited

 

Telewest Communications (Southport) Limited

 

9,315,198.72

Yorkshire Cable Communications Limited

 

Yorkshire Cable Telecom Limited

 

7,322.00

Flextech Broadband Limited

 

Telewest Communications Holdco Limited

 

1,535,057.65

ntl Rectangle Limited

 

Virgin Media Communications Ltd

 

1,000.00

ntl (CWC) Limited

 

ntl (South Hertfordshire) Limited

 

30,489,638.06

Telewest Communications Networks Limited

 

Virgin Media Inc

 

24,397,139.17

Telewest Communications (Scotland) Venture

 

Telewest Communications (Cumbernauld) Limited

 

32,275,218.78

Telewest Communications (Scotland) Venture

 

Telewest Communications (Dumbarton) Limited

 

41,283,087.67

Telewest Communications (Scotland) Venture

 

Telewest Communications (Falkirk) Limited

 

60,059,534.80

Telewest Communications (Scotland) Venture

 

Telewest Communications (Glenrothes) Limited

 

38,726,689.91

Yorkshire Cable Communications Limited

 

Barnsley Cable Communications Limited

 

44,031,802.57

Yorkshire Cable Communications Limited

 

Doncaster Cable Communications Limited

 

76,752,713.70

Yorkshire Cable Communications Limited

 

Halifax Cable Communications Limited

 

34,786,117.03

Yorkshire Cable Communications Limited

 

Wakefield Cable Communications Limited

 

51,371,124.05

Virgin Media Wholesale Limited

 

NTL Funding Ltd

 

79,652,918.01

Virgin Media Wholesale Limited

 

Virgin Media Holdings Inc

 

43,141,567.30

United Artists Investments Limited

 

Living TV Limited

 

8,271,047.00

 

287

--------------------------------------------------------------------------------


 

Flextech IVS Limited

 

Living TV Limited

 

11,579,466.00

Flextech Communications Limited

 

Trouble TV Limited

 

563,574.00

Flextech Communications Limited

 

Trouble TV Limited

 

3,006,419.90

Flextech Limited

 

Trouble TV Limited

 

150,574.00

Flextech Limited

 

Bravo TV Limited

 

1,365,493.00

Flextech Broadband Limited

 

Virgin Media Television Limited

 

40,000,000.85

 

 

 

 

 

TOTAL

 

 

 

677,187,007.12

 

288

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 3 - EXISTING FINANCIAL INDEBTEDNESS

 

1.              Existing Senior Credit Facilities Agreement;

 

2.              Existing High Yield Notes;

 

3.              Existing Senior Secured Notes; and

 

4.              Convertible Senior Notes.

 

289

--------------------------------------------------------------------------------


 

MORTGAGES AND FINANCE LEASES

 

 

 

Closing balance in
GBP
(US GAAP)

 

Existing Financial Indebtedness:

 

 

 

 

 

 

 

Property mortgages

 

 

 

 

 

 

 

Yorkshire Cable Communications Limited with Barclays Bank PLC

 

£

223,894

 

Cable London Limited with Barclays Bank PLC

 

£

204,702

 

NTL Midlands Limited with NatWest Bank PLC

 

£

763,145

 

Total

 

£

1,191,741

 

 

 

 

 

Finance lease creditors (details set out in Part 7 of this schedule)

 

£

166,578,308

 

 

290

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 4 - EXISTING PERFORMANCE BONDS

 

 

 

 

 

 

 

Start

 

Expiry

 

Cash

Company Name

 

Surety

 

Value - GBP

 

Date

 

Date

 

Cover

 

 

 

 

 

 

 

 

 

 

 

NTL Glasgow

 

NatWest

 

£

214,750.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL Glasgow

 

NatWest

 

£

146,671.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL Glasgow

 

NatWest

 

£

113,000.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL Glasgow

 

NatWest

 

£

124,424.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL Glasgow

 

NatWest

 

£

146,778.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

CableTel Herts and Beds Limited

 

NatWest

 

£

165,000.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

CableTel Herts and Beds Limited

 

NatWest

 

£

151,054.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

CableTel Herts and Beds Limited

 

NatWest

 

£

160,710.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

CableTel Herts and Beds Limited

 

NatWest

 

£

183,922.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

CableTel Northern Ireland Limited

 

NatWest

 

£

239,963.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Wales Limited

 

NatWest

 

£

179,737.00

 

07/04/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Wales Limited

 

NatWest

 

£

136,500.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Wales Limited

 

NatWest

 

£

183,500.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Wales Limited

 

NatWest

 

£

142,917.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

CableTel Surrey and Hampshire Ltd

 

NatWest

 

£

190,000.00

 

25/03/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL (CWC) Corporation Limited

 

NatWest

 

£

100,000.00

 

30/10/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL (South London) Limited

 

NatWest

 

£

83,000.00

 

28/10/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL (South London) Limited

 

NatWest

 

£

62,000.00

 

28/10/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL (South London) Limited

 

NatWest

 

£

117,400.00

 

28/10/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL (South London) Limited

 

NatWest

 

£

112,000.00

 

28/10/1998

 

Open Ended

 

Y

 

291

--------------------------------------------------------------------------------


 

NTL (West London) Limited

 

NatWest

 

£

49,333.00

 

28/10/1998

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

Birmingham Cable Limited

 

RBS

 

£

75,000.00

 

11/12/2000

 

00/01/1900

 

N

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Central Limited

 

HSBC

 

£

100,000.00

 

20/03/1992

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Central Limited

 

HSBC

 

£

100,000.00

 

20/03/1992

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Central Limited

 

HSBC

 

£

1,000,000.00

 

20/10/1997

 

Open Ended

 

N

 

 

 

 

 

 

 

 

 

 

 

 

NTL South Central Limited

 

HSBC

 

£

3,525,000.00

 

28/01/1997

 

Open Ended

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

HSBC

 

£

5,485,735.00

 

03/03/2010

 

03/03/2011

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

HSBC

 

£

1,151,127.00

 

03/03/2010

 

03/03/2011

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

HSBC

 

£

2,219,266.00

 

03/03/2010

 

03/03/2011

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

HSBC

 

£

5,500,000.00

 

31/05/2007

 

30/07/2010

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Eurobell South West

 

Lloyds Bank

 

£

127,000.00

 

00/01/1900

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

Eurobell Sussex

 

Lloyds Bank

 

£

160,000.00

 

00/01/1900

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

Eurobell West Kent

 

Lloyds Bank

 

£

118,000.00

 

00/01/1900

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Wholesale Limited

 

Barclays

 

£

35,000.00

 

05/07/2002

 

Open Ended

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Wholesale Limited

 

Barclays

 

£

6,000.00

 

13/11/2000

 

Open Ended

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Telewest Communications Networks Ltd

 

Barclays

 

£

700,000.00

 

29/09/2004

 

Open Ended

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

Deutsche

 

£

950,000.00

 

30/06/2009

 

30/06/2010

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

Deutsche

 

£

943,026.00

 

24/10/2008

 

01/02/2011

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Limited

 

Deutsche

 

£

4,084,500.00

 

31/03/2009

 

31/03/2010

 

N

 

 

 

 

 

 

 

 

 

 

 

 

Virgin Media Wholesale Limited

 

Deutsche Bank

 

£

112,500.00

 

31/03/2009

 

31/03/2010

 

N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£

29,394,813.00

 

 

 

 

 

 

 

292

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 5 - EXISTING UKTV GROUP LOAN STOCK

 

1.               The variable rate unsecured loan stock in a principal amount of
£18,251,000 issued to Flextech Digital Broadcasting Limited by UK Channel
Management Limited.

 

2.               The £20 million Non-Cumulative and £9,011,000 million
Cumulative, non-voting preference shares issued by UK Gold Holdings Limited.

 

3.               The Redeemable Unsecured Loan Stock in a principal amount of
£21,460,000 issued by UK Gold Holdings Limited.

 

4.               The variable rate unsecured loan stock in a principal amount of
£36,823,000 issued by UKTV New Ventures Limited.

 

5.               The variable rate Secondary Credit Facility in a principal
amount of £18,285,000 from UKTV Interactive Limited.

 

293

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 6 - EXISTING HEDGE COUNTERPARTIES

 

Bank of Ireland

 

BNP Paribas

 

BNP Paribas Fortis

 

Commerzbank

 

Crédit Agricole

 

Credit Suisse

 

Deutsche Bank

 

Goldman Sachs

 

HSBC Bank

 

Lloyds Banking Group

 

Natixis Banques Populaires

 

Rabobank

 

Royal Bank of Scotland

 

Societe Generale

 

WestLB

 

UBS

 

294

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 7 - EXISTING VENDOR FINANCING ARRANGEMENTS

 

LESSOR

 

Type of Vendor Financing

 

Closing Balance in GBP
(US GAAP)

 

 

 

 

 

BT

 

Network

 

£

36,522,091

 

 

 

 

 

 

Cisco Capital

 

IT

 

£

55,625,405

 

 

 

 

 

 

EMC

 

IT

 

£

1,086,075

 

 

 

 

 

 

HSBC Bank

 

Switch

 

£

328,006

 

 

 

 

 

 

HSBC Bank

 

Set Top Boxes

 

£

37,264,424

 

 

 

 

 

 

IBM Financial Services

 

IT

 

£

4,298,719

 

 

 

 

 

 

ING

 

Vehicles

 

£

2,598,672

 

 

 

 

 

 

Lloyds

 

Vehicles

 

£

10,476,318

 

 

 

 

 

 

RBS

 

Switch

 

£

18,378,597

 

 

 

 

 

Total

 

 

 

£

166,578,308

 

295

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

FORM OF L/C BANK ACCESSION CERTIFICATE

 

To:                                  [·]

 

cc:                                     [Virgin Media Investment Holdings
Limited]

 

From:                      [L/C Bank]

 

Date:

 

Dear Sirs

 

1.                                           We refer to the facilities
agreement dated 16 March 2010 (as from time to time amended, varied, novated or
supplemented, the “Facilities Agreement”) and made between, inter alia, Virgin
Media Inc. as Ultimate Parent, Virgin Media Finance PLC as Parent, Virgin Media
Investment Holdings Limited, Virgin Media Limited, Virgin Media Wholesale
Limited, VMIH Sub Limited and Virgin Media SFA Finance Limited as Original
Borrowers, BNP Paribas London Branch and Deutsche Bank AG, London Branch as
Global Coordinators and Physical Bookrunners, BNP Paribas London Branch,
Deutsche Bank AG, London Branch, Crédit Agricole Corporate and Investment Bank,
GE Corporate Finance Bank SAS, Goldman Sachs International, J.P. Morgan PLC,
Lloyds TSB Corporate Markets, Merrill Lynch International, The Royal Bank of
Scotland plc and UBS Limited as Bookrunners and Mandated Lead Arrangers,
Deutsche Bank AG, London Branch as Facility Agent, Deutsche Bank AG, London
Branch as Security Trustee and the financial and other institutions named in it
as Lenders. Terms defined in the Facilities Agreement shall have the same
meanings in this L/C Bank Accession Certificate.

 

2.                                           This L/C Bank Accession Certificate
is delivered pursuant to Clause 5.11 (Appointment and Change of L/C Bank) of the
Facilities Agreement.

 

3.                                           [Name of L/C Bank] undertakes, upon
its becoming an L/C Bank, to perform all the obligations expressed to be
undertaken under the Facilities Agreement and the Relevant Finance Documents by
an L/C Bank and agrees that it shall be bound by the Facilities Agreement and
the other Relevant Finance Documents in all respects as if it had been an
original party to it as an L/C Bank.

 

4.                                           [Name of L/C Bank]’s administrative
details are as follows:

 

Address:

 

Fax No:

 

Contact:

 

[and the address of the office having the beneficial ownership of our
participation in the Facilities Agreement (if different from the above) is:

 

Address:

 

Fax No:

 

Contact:               ]

 

296

--------------------------------------------------------------------------------


 

5.                                           This L/C Bank Accession
Certificate, including all non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English Law.

 

For and on behalf of

[Name of L/C Bank]

 

297

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

FORM OF DOCUMENTARY CREDIT

 

[L/C Bank’s Letterhead]

 

To:                                  [Beneficiary]

(the “Beneficiary”)

 

Non-transferable Irrevocable Documentary Credit No. [·]

 

At the request of [insert name of Borrower], [L/C Bank] (the “L/C Bank”) issues
this irrevocable non-transferable documentary credit (“Documentary Credit”) in
your favour on the following terms and conditions:

 

1.                                           Definitions

 

In this Documentary Credit:

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].(34)

 

“Demand” means a demand for payment under this Documentary Credit in the form of
the schedule to this Documentary Credit.

 

“Expiry Date” means [·].

 

“Total L/C Amount” means [·].

 

2.                                           L/C Bank’s Agreement

 

(a)                           The Beneficiary may request a drawing or drawings
under this Documentary Credit by giving to the L/C Bank a duly completed
Demand.  A Demand must be received by the L/C Bank on or before [·] p.m.
([London] time) on the Expiry Date.

 

(b)                          Subject to the terms of this Documentary Credit,
the L/C Bank unconditionally and irrevocably undertakes to the Beneficiary that,
within [10] Business Days of receipt by it of a Demand, it will pay to the
Beneficiary the amount demanded in that Demand.

 

(c)                           The L/C Bank will not be obliged to make a payment
under this Documentary Credit if as a result the aggregate of all payments made
by it under this Documentary Credit would exceed the Total L/C Amount.

 

--------------------------------------------------------------------------------

(34)                                This may need to be amended depending on the
currency of payment under the Documentary Credit.

 

298

--------------------------------------------------------------------------------


 

3.                                           Expiry

 

(a)                           The L/C Bank will be released from its obligations
under this Documentary Credit on the date (if any) notified by the Beneficiary
to the L/C Bank as the date upon which the obligations of the L/C Bank under
this Documentary Credit are released.

 

(b)                          Unless previously released under paragraph
(a) above, at [·] p.m. ([London] time) on the Expiry Date the obligations of the
L/C Bank under this Documentary Credit will cease with no further liability on
the part of the L/C Bank except for any Demand validly presented under the
Documentary Credit before that time that remains unpaid.

 

(c)                           When the L/C Bank is no longer under any further
Obligations under this Documentary Credit, the Beneficiary must promptly return
the original of this Documentary Credit to the L/C Bank.

 

4.                                           Payments

 

All payments under this Documentary Credit shall be made in [·] and for value on
the due date to the account of the Beneficiary specified in the Demand.

 

5.                                           Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the L/C Bank at its
address and by the particular department or officer (if any) as follows:

 

[·]

 

6.                                           Assignment

 

The Beneficiary’s rights under this Documentary Credit may not be assigned or
transferred.

 

7.                                           UCP

 

Except to the extent it is inconsistent with the express terms of this
Documentary Credit, this Documentary Credit is subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500.

 

8.                                           Governing Law

 

This Documentary Credit, including all non-contractual obligations arising out
of or in connection with it, shall be governed by, and construed in accordance
with, English Law.

 

9.                                           Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any disputes,
including those that are non-contractual, arising out of or in connection with
this Documentary Credit.

 

Yours faithfully,

 

 

[L/C Bank]

 

By:

 

299

--------------------------------------------------------------------------------


 

FORM OF DEMAND

 

To:                                  [L/C Bank]

 

 

Dear Sirs,

 

Non-transferable Irrevocable Documentary Credit No. [·] issued in favour of
[name of beneficiary] (the “Documentary Credit”)

 

We refer to the Documentary Credit.  Terms defined in the Documentary Credit
have the same meaning when used in this Demand.

 

1.                                           We certify that the sum of [·] is
due [and has remained unpaid for at least [·] Business Days] [under [set out
underlying contract or agreement]].  We therefore demand payment of the sum of
[·].

 

2.                                           Payment should be made to the
following account:

 

Name:

 

Account Number:

 

Bank:

 

3.                                           The date of this Demand is not
later than the Expiry Date.

 

Yours faithfully,

 

(Authorised Signatory)

 

(Authorised Signatory)

 

For

[Beneficiary]

 

300

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

FORM OF INCREASE CONFIRMATION

 

To:                                  Deutsche Bank AG, London Branch as Facility
Agent, Deutsche Bank AG, London Branch as Security Trustee, Deutsche Bank AG,
London Branch as L/C Bank and Virgin Media Investment Holdings Limited as the
Company, for and on behalf of each Obligor

 

From:                      [the Increase Lender] (the “Increase Lender”)

 

Dated:

 

Senior Facilities Agreement dated 16 March 2010 (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”)

 

1.                                           We refer to the Facilities
Agreement, the Group Intercreditor Agreement, the HYD Intercreditor Agreement
and the Security Trust Agreement (as each of those terms are defined in the
Facilities Agreement).  This agreement (the “Agreement”) shall take effect as an
Increase Confirmation for the purpose of the Facilities Agreement. Terms defined
in the Facilities Agreement have the same meaning in this Agreement unless given
a different meaning in this Agreement.

 

2.                                           We refer to Clause 2.2 (Increase)
of the Facilities Agreement.

 

3.                                           The Increase Lender agrees to
assume and will assume all of the obligations corresponding to the Commitment
specified in the Schedule (the “Relevant Commitment”) as if it was an Original
Lender under the Facilities Agreement.

 

4.                                           The proposed date on which the
increase in relation to the Increase Lender and the Relevant Commitment is to
take effect (the “Increase Date”) is [·].

 

5.                                           On the Increase Date, the Increase
Lender becomes party to the relevant Relevant Finance Documents.

 

6.                                           The Facility Office and address,
fax number and attention details for notices to the Increase Lender for the
purposes of Clause 41 (Notices and Delivery of Information) are set out in the
Schedule.

 

7.                                           The Increase Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in Clause
2.2 (Increase).

 

8.                                           The Increase Lender confirms, for
the benefit of the Facility Agent and each Obligor, that it is:

 

(a)                           [a UK Bank Lender.]

 

(b)                          [a UK Non-Bank Lender and falls within paragraph
[(a)] / [(b)] of the definition thereof.]

 

(c)                           [a UK Treaty Lender.]

 

301

--------------------------------------------------------------------------------


 

9.                                           Any Increase Lender that is a UK
Bank Lender or a UK Non-Bank Lender shall deliver to the Facility Agent, on or
before the date falling five Business Days before the date upon which interest
next falls due for payment after the date hereof, the following documents
evidencing the tax status of such Increase Lender as indicated above:

 

UK Bank Lender

(i)

certificate of incorporation; and

 

 

 

 

(ii)

copy of banking licence.

 

 

 

UK Non- Bank Lender

(i)

certificate of incorporation in the UK; or

 

 

 

 

(ii)

other evidence that the relevant ss. 933-937 Income Tax Act conditions are met.

 

If such Increase Lender has previously provided the Company with the above
documents (in connection with any financing made available by such Increase
Lender to the Company) such Increase Lender shall only be required to confirm in
writing that it had previously provided such documents and that there have been
no changes to the form of such documents relevant for these purposes.

 

10.                                     The Increase Lender hereby agrees with
each other person who is or becomes party to the HYD Intercreditor Agreement in
accordance with the terms thereof that with effect on and from the date hereof,
it will be bound by the HYD Intercreditor Agreement as a Senior Lender and a
Senior Finance Party as if it had been an original party thereto in such
capacity.

 

11.                                     The Increase Lender hereby agrees with
each other person who is or becomes party to the Group Intercreditor Agreement
in accordance with the terms thereof that with effect on and from the date
hereof, it will be bound by the Group Intercreditor Agreement as a Senior Lender
and a Senior Finance Party as if it had been an original party thereto in such
capacity.

 

12.                                     The Increase Lender hereby agrees with
each other person who is or becomes party to the Security Trust Agreement in
accordance with the terms thereof that with effect on and from the date hereof,
it will be bound by the Security Trust Agreement as a Beneficiary as if it had
been an original party thereto in such capacity.

 

13.                                     This Agreement may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

14.                                     This Agreement, including all
non-contractual obligations arising out of or in connection with it, shall be
governed by, and construed in accordance with, English Law.

 

15.                                     This Agreement has been entered into on
the date stated at the beginning of this Agreement.

 

302

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the Facility Agent [and each L/C Bank]*, and the
Increase Date is confirmed as [     ].

 

Facility Agent

                    [L/C Bank

 

 

By:

By:]*

 

 

 

 

Security Trustee

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

NOTE:

 

*                                             Only if increase in the Total
Revolving Facility Commitments.

 

303

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

FORM OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

 

To:                                  Deutsche Bank AG, London Branch as Facility
Agent

 

From:                      [The Lender]

 

Dated:

 

Senior Facilities Agreement dated 16 March 2010 (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”)

 

1.                                           We refer to paragraph (d) of Clause
38 (Debt Purchase Transactions) of the Facilities Agreement.  Terms defined in
the Facilities Agreement have the same meaning in this notice unless given a
different meaning in this notice.

 

2.                                           We have entered into a Notifiable
Debt Purchase Transaction.

 

3.                                           The Notifiable Debt Purchase
Transaction referred to in paragraph 2 above relates to the amount of our
Commitment(s) as set out below.

 

Commitment

 

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)

 

 

 

[A Facility Commitment

 

[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]

 

 

 

[[BX] Facility Commitment

 

[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]

 

[Lender]

 

By:

 

--------------------------------------------------------------------------------

* Delete/add as applicable

 

304

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

FORM OF RESIGNATION LETTER

 

To:                                  Deutsche Bank AG, London Branch as Facility
Agent

 

From:                      [resigning Borrower] and the Company

 

Dated:

 

Dear Sirs

 

Senior Facilities Agreement dated 16 March 2010 (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”)

 

1.                                           We refer to the Facilities
Agreement.  This is a Resignation Letter.  Terms defined in the Facilities
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2.                                           Pursuant to Clause 37.3
(Resignation of a Borrower), we request that the resigning Borrower be released
from its obligations as a [Borrower]/[Guarantor] under the Facilities Agreement
and the Relevant Finance Documents [(other than the Group Intercreditor
Agreement)].

 

3.                                           We confirm that:

 

(a)                           no Event of Default is continuing or would result
from the acceptance of this request; and

 

(b)                          the resigning Borrower is under no actual or
contingent obligations as a Borrower under any Relevant Finance Documents; and

 

(c)                           [the resigning Borrower’s obligations in its
capacity as Guarantor continue to be legal, valid, binding and enforceable and
in full force and effect (subject to the Reservations) and the amount guaranteed
by it as a Guarantor is not decreased, subject to Clause 44.5 (Release of
Guarantees and Security)].

 

4.                                           This Resignation Letter, including
all non-contractual obligations arising out of or in connection with it, shall
be governed by, and construed in accordance with, English Law.

 

[The Company]

 

[resigning Borrower]

 

 

 

By:

 

By:

 

305

--------------------------------------------------------------------------------

 


 

SCHEDULE 16

 

PRO FORMA BANK GROUP FINANCIAL STATEMENTS

 

Bank Group Estimated Consolidated Balance Sheet

£ millions

Unaudited

Proforma

 

 

 

Ultimate Parent
as at
End of period (1)

 

Excluded
Group

 

Consolidation
Adjustment

 

Proforma
Bank Group

 

 

 

 

 

 

 

 

 

 

 

Assets

 

 

 

 

 

 

 

 

 

Current Assets

 

 

 

 

 

 

 

 

 

Cash and Cash equivalents

 

 

 

 

 

 

 

 

 

Restricted Cash

 

 

 

 

 

 

 

 

 

Accounts receivable - trade less allowance for doubtful accounts

 

 

 

 

 

 

 

 

 

Prepaid expense and Other current assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total current assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Assets, net

 

 

 

 

 

 

 

 

 

Reorganisation value in excess of amounts allocable to identifiable assets

 

 

 

 

 

 

 

 

 

Customer Lists, net

 

 

 

 

 

 

 

 

 

Intangible assets, net

 

 

 

 

 

 

 

 

 

Investments in and loans to affiliates, net

 

 

 

 

 

 

 

 

 

Other assets net of accumulated amortisation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liabilities and shareholders’ equity (deficit)

 

 

 

 

 

 

 

 

 

Current liabilities

 

 

 

 

 

 

 

 

 

Accounts payable

 

 

 

 

 

 

 

 

 

Accrued expenses

 

 

 

 

 

 

 

 

 

Interest payable

 

 

 

 

 

 

 

 

 

Deferred revenue

 

 

 

 

 

 

 

 

 

Current portion of long term debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total current liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Long term debt net of current portion

 

 

 

 

 

 

 

 

 

Other long term liabilities

 

 

 

 

 

 

 

 

 

Deferred income taxes

 

 

 

 

 

 

 

 

 

Commitments and contingent liabilities

 

 

 

 

 

 

 

 

 

Minority Interest

 

 

 

 

 

 

 

 

 

Shareholders’ equity (deficit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series preferred stock

 

 

 

 

 

 

 

 

 

Common Stock

 

 

 

 

 

 

 

 

 

Additional paid in capital

 

 

 

 

 

 

 

 

 

Treasury Stock

 

 

 

 

 

 

 

 

 

Unearned stock-based compensation

 

 

 

 

 

 

 

 

 

Accumulated other comprehensive income (loss)

 

 

 

 

 

 

 

 

 

Accumulated (deficit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total shareholders’ equity (deficit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total liabilities and shareholders’ equity (deficit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  From financial statements delivered under Clause 22.1(a) (Financial
Statements) of this Agreement

 

306

--------------------------------------------------------------------------------


 

Bank Group Estimated Consolidated Statement Of Operations

£ millions

Unaudited

Proforma

 

 

 

Ultimate
Parent (1)

 

Excluded
Group

 

Consolidation
Adjustment

 

Proforma
Bank Group

 

 

 

 

 

 

 

 

 

 

 

Revenue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Costs and expenses

 

 

 

 

 

 

 

 

 

Operating costs (excluding depreciation)

 

 

 

 

 

 

 

 

 

Selling, general and administrative expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other charges

 

 

 

 

 

 

 

 

 

Depreciation

 

 

 

 

 

 

 

 

 

Amortization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating loss

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other income (expense)

 

 

 

 

 

 

 

 

 

Interest income and other, net

 

 

 

 

 

 

 

 

 

Interest expense

 

 

 

 

 

 

 

 

 

Loss on extinguishment of debt

 

 

 

 

 

 

 

 

 

Share of (losses) from equity investments

 

 

 

 

 

 

 

 

 

Other gains

 

 

 

 

 

 

 

 

 

Foreign currency transaction gains

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loss before income taxes

 

 

 

 

 

 

 

 

 

Income tax (expense) benefit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net (loss)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  From financial statements delivered under Clause 22.1(a) (Financial
Statement) of this Agreement

 

307

--------------------------------------------------------------------------------


 

Bank Group Estimated Consolidated Statement Of Cashflows

£ millions

Unaudited

Proforma

 

 

 

Ultimate
Parent (1)

 

Excluded
Group

 

Consolidation
Adjustment

 

Proforma
Bank Group

 

[Operating activities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net cash provided by (used in) operating activities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investing activities

 

 

 

 

 

 

 

 

 

Purchase of fixed assets and intangible assets

 

 

 

 

 

 

 

 

 

Principal repayments on loans to equity investments

 

 

 

 

 

 

 

 

 

Disposal of sit-up, net

 

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net cash (used in) investing activities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financing activities

 

 

 

 

 

 

 

 

 

Proceeds from employee stock option exercises

 

 

 

 

 

 

 

 

 

Purchase of stock

 

 

 

 

 

 

 

 

 

New borrowing net of financing fees

 

 

 

 

 

 

 

 

 

Principal repayments on long-term debt and Capital leases

 

 

 

 

 

 

 

 

 

Principal drawings (repayments) on loans to group companies

 

 

 

 

 

 

 

 

 

Dividends paid

 

 

 

 

 

 

 

 

 

Realized gain on derivatives

 

 

 

 

 

 

 

 

 

Intercompany funding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net cash provided by financing activities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effect of exchange rate changes on cash and cash equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Increase (decrease) in cash and cash equivalents

 

 

 

 

 

 

 

 

 

Cash and cash equivalents at beginning of year/ quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash and cash equivalents at 30 09 09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

per balance sheet cash]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  From financial statements delivered under Clause 22.1(a) (Financial
Statement) of this Agreement

 

308

--------------------------------------------------------------------------------


 

SCHEDULE 17

 

PRO FORMA BUDGET INFORMATION

 

BUDGET

 

UK Bank Group

(£ in millions)

 

 

 

 

 

[·]

 

[·]

 

INCOME STATEMENT

 

Note Ref

 

Q1

 

Q2

 

Q3

 

Q4

 

[·]

 

Q1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revenue

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

COGS

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Gross Margin

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Gross Margin %

 

 

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SG&A

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Segment Profit

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Charges

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Depreciation and Amortisation

 

c

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EBIT

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

309

--------------------------------------------------------------------------------


 

 

 

 

 

[·]

 

[·]

 

CASH FLOW STATEMENT

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

[·]

 

Q1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Segment Profit

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Net Cash Interest

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Change in Working Capital

 

c

 

—

 

—

 

—

 

—

 

—

 

—

 

Other

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

Net Operating Cash Flows

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Increase in Intangible Assets

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Increase in Fixed Assets

 

c

 

—

 

—

 

—

 

—

 

—

 

—

 

Net Investing Cash Flows

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowings

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Repayments

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Asset Disposals

 

c

 

—

 

—

 

—

 

—

 

—

 

—

 

Permitted Payments to Parent

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Contributions from Parent

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Net Financing Cash Flows

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Cash Flows

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

310

--------------------------------------------------------------------------------


 

 

 

 

 

[·]

 

[·]

 

BALANCE SHEET

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

[·]

 

Q1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Accounts Receivable

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Prepaid & Other

 

c

 

—

 

—

 

—

 

—

 

—

 

—

 

Current Assets

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Assets, net

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Contributions to Parent

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Other Assets

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Assets

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Payable

 

c

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Accrued Expenses

 

c

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Interest Payable

 

b

 

—

 

—

 

—

 

—

 

—

 

—

 

Current Liabilities

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Long Term Debt

 

b

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

Other

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

Total Liabilities

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equity

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

Total Shareholders’ Equity

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities and Shareholders’ Equity

 

 

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

£

—

 

 

311

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Notes

 

The above statements provide limited information concerning certain line items
of the UK Bank Group’s budget (as defined in the Senior Facilities Agreement)
according to the following notes:

 

a = Items will be specific to the Excluded Group only

 

b = Items will be determined specifically without allocation

 

c = Items will be allocated between the Bank Group and Excluded Group based upon
appropriate methodologies as determined by the Board of Directors

 

Accordingly the starting balance sheet and balance sheets for the budget periods
may be incomplete

 

312

--------------------------------------------------------------------------------

 